Exhibit 10.3

FIRST AMENDED AND RESTATED GATHERING AGREEMENT

dated as of

December 1, 2016

by and between

NOBLE ENERGY, INC.,

as Shipper,

and

CONE MIDSTREAM OPERATING COMPANY LLC,

CONE MIDSTREAM DEVCO I LP,

CONE MIDSTREAM DEVCO II LP, and

CONE MIDSTREAM DEVCO III LP,

collectively,

as Gatherer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     2   

Section 1.1

 

Definitions

     2   

Section 1.2

 

Other Terms

     16   

Section 1.3

 

References and Rules of Construction

     16   

ARTICLE 2 DEDICATION OF PRODUCTION

     16   

Section 2.1

 

Shipper’s Dedication

     16   

Section 2.2

 

Shipper’s Additional Priority Two Dedication

     17   

Section 2.3

 

Third Party’s Dedication

     17   

Section 2.4

 

Conflicting Dedications

     18   

Section 2.5

 

Shipper’s Reservations

     18   

Section 2.6

 

Releases from Dedication

     19   

Section 2.7

 

Covenant Running with the Land

     20   

Section 2.8

 

Memorandum

     20   

ARTICLE 3 GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS

     21   

Section 3.1

 

Development Report; Gathering System Plan; Meetings and Review and Exchange of
Planning Information

     21   

Section 3.2

 

Expansion of Gathering System and Connection of Well Pads

     23   

Section 3.3

 

Cooperation

     24   

Section 3.4

 

Compression

     24   

Section 3.5

 

Right of Way and Access Rights

     25   

Section 3.6

 

Blending Rights

     25   

Section 3.7

 

Liquid Condensate

     26   

Section 3.8

 

Gatherer Reports

     26   

ARTICLE 4 TENDER, NOMINATION AND GATHERING OF PRODUCTION

     26   

Section 4.1

 

Priority of Service

     26   

Section 4.2

 

Governmental Action

     27   

Section 4.3

 

Tender of Dedicated Production and Additional Production

     28   

Section 4.4

 

Gathering Services; Service Standard

     28   

Section 4.5

 

Nominations, Scheduling, Balancing and Curtailment

     28   

Section 4.6

 

Suspension/Shutdown of Service

     28   

Section 4.7

 

Gas Marketing and Transportation

     29   

Section 4.8

 

Condensate Marketing

     29   

Section 4.9

 

No Prior Flow of Gas in Interstate Commerce

     30   

Section 4.10

 

Right of First Offer

     30   

ARTICLE 5 FEES

     30   

Section 5.1

 

Fees

     30   

Section 5.2

 

Fee Adjustments

     32   

 

i



--------------------------------------------------------------------------------

Section 5.3

 

Fee Reset

     32   

Section 5.4

 

Condensate

     33   

Section 5.5

 

Excess Gathering System L&U

     33   

Section 5.6

 

Excess Gathering System Fuel Usage

     33   

ARTICLE 6 QUALITY AND PRESSURE SPECIFICATIONS

     34   

Section 6.1

 

Quality Specifications

     34   

Section 6.2

 

Failure to Meet Specifications

     34   

Section 6.3

 

Pressure

     34   

ARTICLE 7 TERM

     35   

Section 7.1

 

Term

     35   

Section 7.2

 

Effect of Termination or Expiration of the Term

     35   

ARTICLE 8 TITLE AND CUSTODY

     35   

Section 8.1

 

Title

     35   

Section 8.2

 

Custody

     35   

ARTICLE 9 BILLING AND PAYMENT

     36   

Section 9.1

 

Statements

     36   

Section 9.2

 

Payments

     36   

Section 9.3

 

Audit

     37   

ARTICLE 10 REMEDIES

     37   

Section 10.1

 

Suspension of Performance; Release from Dedication

     37   

Section 10.2

 

No Election

     37   

ARTICLE 11 FORCE MAJEURE

     37   

Section 11.1

 

Force Majeure

     37   

Section 11.2

 

Force Majeure Definition

     38   

ARTICLE 12 REGULATORY STATUS

     38   

Section 12.1

 

Non-Jurisdictional Gathering System

     38   

Section 12.2

 

Government Authority Modification

     39   

ARTICLE 13 INDEMNIFICATION AND INSURANCE

     39   

Section 13.1

 

Custody and Control Indemnity

     39   

Section 13.2

 

Shipper Indemnification

     39   

Section 13.3

 

Gatherer Indemnification

     39   

Section 13.4

 

Actual Direct Damages

     40   

Section 13.5

 

Penalties

     40   

Section 13.6

 

Insurance

     40   

 

ii



--------------------------------------------------------------------------------

ARTICLE 14 ASSIGNMENT

     40   

Section 14.1

 

Assignment of Rights and Obligations under this Agreement

     40   

Section 14.2

 

Pre-Approved Assignment

     41   

Section 14.3

 

Change of Control

     41   

ARTICLE 15 MISCELLANEOUS

     41   

Section 15.1

 

Relationship of the Parties

     41   

Section 15.2

 

Notices

     42   

Section 15.3

 

Expenses

     42   

Section 15.4

 

Waivers; Rights Cumulative

     42   

Section 15.5

 

Entire Agreement; Conflicts

     42   

Section 15.6

 

Amendment

     42   

Section 15.7

 

Governing Law; Disputes

     42   

Section 15.8

 

Parties in Interest

     43   

Section 15.9

 

Preparation of Agreement

     43   

Section 15.10

 

Severability

     43   

Section 15.11

 

Counterparts

     43   

Section 15.12

 

Confidentiality

     43   

Section 15.13

 

Adequate Assurances

     44   

Section 15.14

 

Further Assurances

     44   

Section 15.15

 

Amendment and Restatement of Original Agreement

     45   

Section 15.16

 

Joint and Several Liability

     45   

ARTICLE 16 OPERATING TERMS AND CONDITIONS

     45   

Section 16.1

 

Terms and Conditions

     45   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

EXHIBIT A

  

OPERATING TERMS AND CONDITIONS

EXHIBIT B-1

  

PRIORITY ONE DEDICATED PROPERTIES

EXHIBIT B-2

  

PRIORITY TWO DEDICATED PROPERTIES AND FEES

EXHIBIT B-3(a)

  

DEDICATION AREA

EXHIBIT B-3(b)

  

DEVCO AREAS

EXHIBIT B-4

  

MAJORSVILLE AREA

EXHIBIT B-5

  

MOUNDSVILLE AREA

EXHIBIT B-6

  

MARCELLUS FORMATION LOG

EXHIBIT C

  

PARTIES’ ADDRESSES FOR NOTICE PURPOSES

EXHIBIT D

  

FORM OF MEMORANDUM OF GATHERING AGREEMENT

EXHIBIT E

  

INSURANCE

EXHIBIT F

  

RECEIPT POINTS

EXHIBIT G

  

CONFLICTING DEDICATIONS

EXHIBIT H-1

  

ROFO PROPERTIES

EXHIBIT H-2

  

ROFO AREA

EXHIBIT I-1

  

DOWNTIME FEE REDUCTION

EXHIBIT I-2

  

OPERATING PRESSURE FEE REDUCTION

EXHIBIT J

  

VERTICAL MARCELLUS WELLS

EXHIBIT K

  

NET ACREAGE CATEGORIES

EXHIBIT L

  

NINEVEH PADS

 

iv



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED GATHERING AGREEMENT

This FIRST AMENDED AND RESTATED GATHERING AGREEMENT (as the same may be amended
from time to time in accordance herewith, this “Agreement”) is made as of this
1st Day of December, 2016 (the “Execution Date”), by and between Noble Energy,
Inc., a Delaware corporation (“Shipper”), and Gatherer (defined below). Shipper
and Gatherer are sometimes together referred to in this Agreement as the
“Parties” and individually as a “Party.”

RECITALS:

A. Shipper and CONE Midstream Partners LP, a Delaware limited partnership
(“CNNX”), entered into that certain Gathering Agreement dated as of
September 30, 2014 (the “Original Effective Date”, and such agreement, as
amended, the “Original Agreement”), thereafter assigned on the Original
Effective Date from CNNX, (i) to CONE Midstream DevCo I LP, a Delaware limited
partnership (“DevCo I LP”), with respect to the DevCo I Area (defined below),
(ii) to CONE Midstream DevCo II LP, a Delaware limited partnership (“DevCo II
LP”), with respect to the DevCo II Area (defined below) and (iii) CONE Midstream
DevCo III LP, a Delaware limited partnership (“DevCo III LP”), with respect to
the DevCo III Area (defined below) (DevCo I LP, DevCo II LP and DevCo III LP,
the “DevCos”).

B. CONE Midstream Operating Company LLC, a Delaware limited liability company
(“OpCo”), owns an indirect interest in each DevCo.

C. As of the Execution Date, Gatherer owns and operates (either directly or
through an Affiliate) the Gathering System (defined below), which gathers Gas
(defined below) and certain Liquid Condensate (defined below) produced from
certain oil and gas leases and fee mineral interests.

D. Gatherer plans to expand the Gathering System and operate the Gathering
System for, among other things, gathering, compressing, dehydrating and treating
Gas within certain areas of Pennsylvania and West Virginia.

E. Shipper desires to dedicate certain Gas and Liquid Condensate attributable to
its right, title and interest in certain oil and gas leases and mineral
interests located within the Dedication Area (defined below) to the Gathering
System.

F. Shipper desires to deliver such Gas and Liquid Condensate to Gatherer for the
purpose of gathering, blending, compressing, dehydrating, treating, stabilizing,
storing, loading and re-delivering such Gas and, subject to the provisions
hereof, Liquid Condensate to or for the account of Shipper, and Gatherer desires
to provide such services to Shipper on the terms and subject to the conditions
of this Agreement.

G. The Parties now desire to amend and restate the Original Agreement in its
entirety in accordance with the terms and conditions of this Agreement.

 

1



--------------------------------------------------------------------------------

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual agreements, covenants, and
conditions in this Agreement contained, Gatherer and Shipper hereby agree as
follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following capitalized
words and terms shall have the meaning ascribed to them below:

“Access, Operation and Cooperation Agreements” has the meaning given to it in
Section 15.12.

“Additional/Accelerated Well” has the meaning given to it in Section 3.1(f).

“Adequate Assurances of Performance” has the meaning given to it in Section
15.13.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is Under Common Control With, such Person; provided, however, that for
purposes of this Agreement, (a) Shipper and Gatherer shall be deemed not to be
“Affiliated” and (b) any Affiliate of Shipper that is primarily engaged in
operations other than the exploration and/or production of natural gas shall be
deemed not to be an “Affiliate” of Shipper. The term “Affiliated” shall have the
correlative meaning.

“Affiliate Gatherer” has the meaning given to it in Section 14.1(a)(ii).

“Affiliate Gatherer Dedicated Properties” has the meaning given to it in Section
14.1(a)(ii).

“Agreement” has the meaning given to it in the preamble hereof.

“Annual Escalation Factor” means 2.5%.

“Barrel” means a quantity consisting of forty-two Gallons.

“Blending Gas” has the meaning given to it in Section 3.6(b).

“Btu” means the amount of heat required to raise the temperature of one pound of
water by one degree Fahrenheit at a pressure of 14.73 Psia and determined on a
gross, dry basis.

“Business Day” means a Day (other than a Saturday or Sunday) on which commercial
banks in the State of Pennsylvania are generally open for business.

“Category A Net Acres” means Net Acres or Third Party Net Acres, as applicable,
that are located in the municipalities identified under the heading “Category A”
on Exhibit K.

“Category B Net Acres” means Net Acres or Third Party Net Acres, as applicable,
that are located in the municipalities identified under the heading “Category B”
on Exhibit K.

“Category C Net Acres” means Net Acres or Third Party Net Acres, as applicable,
that are located in the municipalities identified under the heading “Category C”
on Exhibit K.

“Claiming Party” has the meaning given to it in Section 11.2.

“CNNX” has the meaning given to it in the recitals hereof.

 

2



--------------------------------------------------------------------------------

“CNX Gas Gathering Agreement” means that certain First Amended and Restated
Gathering Agreement by and between Gatherer and CNX Gas Company LLC, dated as of
the Execution Date, as such agreement is in effect on the Execution Date without
giving effect to any amendment thereof.

“Compression Charge” means an amount equal to the product of (a) all out of
pocket costs incurred by Gatherer to obtain electricity sufficient for Gatherer
to utilize electrical compression at each Fuel Point that uses electrical
compression to compress Shipper’s Tendered Gas for the Month of Service for
which Shipper requests electricity as the fuel source for the Fuel Points, and
(b) the percentage determined by dividing (i) the volumes of owned or Controlled
Gas Tendered by Shipper to the Gathering System for such Month of Service, and
(ii) all volumes of Gas received by the Gathering System for such Month of
Service.

“Condensate” means Drip Condensate and Liquid Condensate.

“Condensate Gathering Fees” has the meaning given to it in Section 5.1(c)(ii).

“Condensate Services” means (a) the receipt of Shipper’s owned or Controlled
Liquid Condensate at the Receipt Points; (b) as applicable, the collection,
injection, gathering and stabilization (to sales specifications) of such Liquid
Condensate; (c) the handling, storage, loading, and, subject to Section 4.8,
marketing or re-delivery at the applicable Delivery Point of such Liquid
Condensate for Shipper’s account; and (d) the other services to be performed by
Gatherer in respect of such Liquid Condensate as set forth in this Agreement,
all in accordance with the terms of this Agreement.

“Conflicting Dedication” means any gathering agreement or any commitment or
arrangement (including any volume commitment) that would permit or require
Shipper’s owned and/or Controlled Gas to be gathered on any gathering system or
similar system other than the Gathering System, including any such agreement,
commitment or arrangement burdening properties hereinafter acquired by Shipper
in the Dedication Area or covering any of the ROFO Properties.

“Control” (including the terms “Controlling,” “Controlled” and “Under Common
Control With”) means (a) with respect to any Person, the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting shares, by
contract, or otherwise and (b) with respect to any Gas or Liquid Condensate,
such Gas or Liquid Condensate produced from the Dedication Area or the ROFO
Area, as applicable, and owned by a Third Party working interest owner in lands
covered by the Dedicated Properties with respect to which Shipper has the
contractual right or obligation (pursuant to a marketing, agency, operating,
unit or similar agreement) to market such Gas or Liquid Condensate and Shipper
elects or is obligated to market such Gas or Liquid Condensate on behalf of the
applicable Third Party.

“Creditworthy Person” means a Person with a senior unsecured and
credit-unenhanced long term debt rating equivalent to A- or better as determined
by at least two rating agencies, one of which must be either Standard & Poor’s
or Moody’s (or if either one or both are not available, equivalent ratings from
alternate rating sources reasonably acceptable to Gatherer).

“Day” means a period of time beginning at 9:00 a.m. Central Time on a calendar
day and ending at 9:00 a.m. Central Time on the succeeding calendar day. The
term “Daily” shall have the correlative meaning.

“Dedicated Production” means, collectively, the Priority One Dedicated
Production and the Priority Two Dedicated Production.

 

3



--------------------------------------------------------------------------------

“Dedicated Properties” means the Priority One Dedicated Properties and the
Priority Two Dedicated Properties.

“Dedicated ROFO Properties” has the meaning given to it in Section 4.10(d).

“Dedication Area” means the area identified as “Shipper’s Dedication Area” and
described on Exhibit B-3(a).

“Delayed Connection Days” means the number of Days (without duplication) from
the On-Line Deadline until such applicable facilities are completed by Gatherer
or (under Section 3.2(d)) by Shipper and/or such Gathering Services can be
provided by Gatherer.

“Delayed Planned Wells” means the Planned Wells at a Planned Well Pad that
Gatherer fails to connect to the Gathering System and/or is not ready or is
unable to provide Gathering Services for such Planned Wells, in each case, on or
before the applicable On-Line Deadline.

“Delivery Point” means, as applicable (a) each point of interconnection of the
Gathering System with the facilities of a Processing Plant, Downstream Pipeline
or Downstream Condensate Storage Tank not a part of the Gathering System,
(b) the outlet flange of any Downstream Condensate Storage Tank that is part of
the Gathering System and (c) such points as may be added from time to time by
Shipper pursuant to the applicable Development Report or otherwise and at which
points, subject to Section 3.6 and Section 4.8, Gatherer will re-deliver Gas
and/or Liquid Condensate to Shipper for its own account.

“DevCo I Area” means the area identified as the DevCo I Area on Exhibit B-3(b).

“DevCo I LP” has the meaning given to it in the recitals hereof.

“DevCo II Area” means the area identified as the DevCo II Area on Exhibit
B-3(b).

“DevCo II LP” has the meaning given to it in the recitals hereof.

“DevCo III Area” means the Dedication Area not identified as the DevCo I Area or
the DevCo II Area.

“DevCo III LP” has the meaning given to it in the recitals hereof.

“DevCos” has the meaning given to it in the recitals hereof.

“Development Report” has the meaning given to it in Section 3.1(a).

“Downstream Condensate Storage Tank” means any storage tank where Condensate
(stabilized as appropriate) is collected and stored prior to being sold and/or
delivered to market via trucks, rail or pipeline.

“Downstream Pipeline” means any pipeline downstream of any Delivery Point on the
Gathering System owned by a Third Party.

“Downtime Event” means a period during which all or a portion of the Gathering
System was unavailable to provide Gathering Services.

“Downtime Percentage” means (a) for purposes of determining the Downtime
Percentage for the Gathering System, an amount equal to the quotient of (i) the
sum of all daily losses (in MMBtu) for the

 

4



--------------------------------------------------------------------------------

Gathering System for the applicable period divided by (ii) the sum of (y) the
amount (in MMBtu) of the total deliveries of Dedicated Production for the
applicable period and (z) the sum of all daily losses (in MMBtu) for the
Gathering System for the applicable period and (b) for purposes of determining
the Downtime Percentage for an Individual System, an amount equal to the
quotient of (i) the sum of all daily losses (in MMBtu) for such Individual
System for the applicable period divided by (ii) the sum of (y) the amount (in
MMBtu) of the total deliveries of Dedicated Production for such Individual
System for the applicable period and (z) the sum of all daily losses (in MMBtu)
for such Individual System for the applicable period.

“Drilling Unit” means the area fixed for the drilling of one Well or Planned
Well by order or rule of any applicable Governmental Authority, or (if no such
order or rule is applicable) the area fixed for the drilling of a Well or
Planned Well reasonably established by the pattern of drilling in the applicable
area or otherwise established by Shipper in its reasonable discretion.

“Drip Condensate” means that portion of Shipper’s owned or Controlled Gas that
is received into the Gathering System (without manual separation or injection)
that condenses in, and is recovered from, the Gathering System as a liquid.

“Dry Gas” means Gas that is not Wet Gas.

“Dry Gas Gathering Fee” has the meaning given to it in Section 5.1(a).

“Execution Date” has the meaning given to it in the preamble of this Agreement.

“Facility Segment” means a physically separate segment of the Gathering System
constructed, owned (or leased) or acquired by Gatherer, whether now or in the
future, to connect certain of the Well Pads to a Delivery Point, including all
required Receipt Point interconnections, low-pressure gathering lines,
compression facilities (including associated dehydration and treatment
facilities), high-pressure gathering lines, meters and measurement facilities,
Condensate collection, gathering, stabilization, handling and storage
facilities, Delivery Point interconnections and all associated equipment and
facilities constructed, owned (or leased) and operated or otherwise provided by
Gatherer in connection therewith.

“Fee” or “Fees” means, collectively, the Dry Gas Gathering Fee, the Wet Gas
Gathering Fee, the Condensate Gathering Fees, the Priority Two Existing
Gathering Fee and, if applicable, any Priority Two Fee.

“Fee Model” means the economic model agreed upon by the Parties and CNNX in 2014
in connection with the Original Agreement for the purpose of computing the fees
payable by Shipper pursuant to the Original Agreement, as such Fee Model may be
updated from time to time pursuant to Section 5.3 and as applied to this
Agreement.

“Force Majeure” has the meaning given to it in Section 11.2.

“Fuel Point” has the meaning given to it in Section 1.8 of Exhibit A.

“Gallon” means one U.S. gallon.

“Gas” means any mixture of gaseous hydrocarbons, consisting essentially of
methane and heavier hydrocarbons, including (unless otherwise expressly provided
herein) liquefiable hydrocarbons and Drip Condensate, and including inert and
noncombustible gases, in each case, produced from beneath the surface of the
earth; provided, however, that the term “Gas” as used herein shall not include
Liquid Condensate.

 

5



--------------------------------------------------------------------------------

“Gas Services” means (a) with respect to Gas produced from the Moundsville Area:
(i) the receipt of Shipper’s owned or Controlled Gas (including Drip Condensate)
at the Receipt Points and (ii) the re-delivery of Gas that is thermally
equivalent to Shipper’s Gas that is delivered at the Delivery Points for
Shipper’s account, in each case, in accordance with the terms of this Agreement
and (b) with respect to Gas produced from the Dedication Area other than the
Moundsville Area: (i) the receipt of Shipper’s owned or Controlled Gas
(including Drip Condensate) at the Receipt Points; (ii) the gathering,
dehydrating, compressing, treating and blending to applicable tariff
requirements (subject to any waivers in place) of such Gas and the collection
and gathering of any Drip Condensate; (iii) the re-delivery of Gas that is
thermally equivalent to Shipper’s Gas that is delivered at the Delivery Points
for Shipper’s account; and (iv) the other services to be performed by Gatherer
in respect of such Gas as set forth in this Agreement, in each case, in
accordance with the terms of this Agreement.

“Gatherer” means, (a) with respect to the DevCo I Area, DevCo I LP, (b) with
respect to the DevCo II Area, DevCo II LP, (c) with respect to the DevCo III
Area, DevCo III LP and (d) with respect to the ROFO Area, OpCo.

“Gatherer Group” has the meaning given to it in Section 13.2.

“Gatherer Reports” has the meaning given to it in Section 3.8.

“Gathering Services” means, collectively, the Gas Services and the Condensate
Services.

“Gathering System” means the Gas and Condensate gathering system, including
(a) pipelines; (b) compression, dehydration and treating facilities;
(c) controls, Delivery Points, meters and measurement facilities; (d) owned (or
leased) Condensate collection, gathering, stabilization, handling, and storage
facilities; (e) rights of way, fee parcels, surface rights and permits; and
(f) all appurtenant facilities, constructed, owned (or leased) and operated by
Gatherer to provide Gathering Services to Shipper or Third Parties, as such
gathering system and/or facilities are modified and/or extended from time to
time to provide Gathering Services to Shipper pursuant to the terms hereof or to
Third Parties, including the Facility Segments to be constructed and owned (or
leased) and operated by Gatherer under this Agreement to provide the Gathering
Services contemplated in this Agreement for Shipper.

“Gathering System Fuel” means all Gas and electric power measured and utilized
as fuel for the Gathering System, including Gas and electric power utilized as
fuel for compressor stations, stated in MMBtus or kilowatt hours (as
applicable).

“Gathering System L&U” means any Gas or Liquid Condensate received into the
Gathering System that is lost or otherwise not accounted for incident to, or
occasioned by, the gathering, treating, compressing, blending, stabilization and
re-delivery, as applicable, of Gas and Liquid Condensate, including Gas and/or
Liquid Condensate released through leaks, instrumentation, relief valves, flares
and blow downs of pipelines, vessels and equipment; provided, however that
“Gathering System L&U” shall not include any Gas or Liquid Condensate that is
lost as a result of Gatherer’s negligence, gross negligence or willful
misconduct.

“Gathering System Plan” has the meaning given to it in Section 3.1(c).

“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or

 

6



--------------------------------------------------------------------------------

entitled to exercise any administrative, executive, judicial, legislative,
regulatory or taxing authority or power; and any court or governmental tribunal,
including any tribal authority having or asserting jurisdiction.

“Gross Heating Value” means the number of Btus produced by the combustion, on a
dry basis and at a constant pressure, of the amount of Gas which would occupy a
volume of 1 cubic foot at a temperature of 60 degrees Fahrenheit and at a
pressure of 14.73 Psia, with air of the same temperature and pressure as the
Gas, when the products of combustion are cooled to the initial temperature of
the Gas and air and when the water formed by combustion is condensed to the
liquid state. Hydrogen sulfide shall be deemed to have no heating value.

“Group” means (a) with respect to Shipper, the Shipper Group and (b) with
respect to Gatherer, the Gatherer Group.

“Imbalance Account” has the meaning given to it in Section 1.3 of Exhibit A.

“Individual System” means a midstream gathering system as designated in any
Gathering System Plan.

“Industry Expert” means a major, independent accounting firm or other qualified
industry expert with at least 10 years relevant experience, which firm or expert
shall not be regularly engaged by or otherwise have a material relationship with
either Shipper or Gatherer or any of their Affiliates, and shall not otherwise
have a conflict of interest in relation to Shipper and Gatherer or any of their
Affiliates.

“Initial Bucket” has the meaning given to it in the definition of Total Initial
Shipper Permitted Transfer Acres.

“Initial Bucket Termination Date” means the date on which the Initial Bucket is
reduced to 0.00 Net Acres pursuant to divestitures by Initial Shipper pursuant
to clause (b) of the definition of Total Initial Shipper Permitted Transfer
Acres.

“Initial Priority Two Dedicated Properties” has the meaning given to it in the
definition of Priority Two Dedicated Properties.

“Initial Shipper” means Noble Energy, Inc. or any of its Affiliates, and not any
permitted assignee that is not Noble Energy, Inc. or any of its Affiliates as
Shipper under this Agreement.

“Initial Term” has the meaning given to it in Section 7.1.

“Interest Rate” means, on the applicable date of determination, the LIBOR Rate
plus an additional three percentage points (or, if such rate is contrary to any
applicable Law, the maximum rate permitted by such applicable Law).

“Intermediate Delivery Point” means an interconnection of a pipeline to the
Gathering System upstream of the applicable Delivery Point that allows Shipper
to take Gas previously Tendered by Shipper and deliver it back to the Gathering
System at a secondary Receipt Point on another portion of the Gathering System
in order to facilitate blending of such Gas by Shipper with other Gas to cause
the resultant combined Gas to meet tariffs of Downstream Pipelines as provided
in Section 3.6.

 

7



--------------------------------------------------------------------------------

“Interruptible Service” means all obligations of Gatherer to receive, gather,
treat, stabilize, load, compress, store and re-deliver, as applicable, Gas or
Liquid Condensate, which obligations are designated as interruptible and as to
which obligations Gatherer may interrupt its performance thereof for any or no
reason.

“Laws” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.

“LIBOR” means 3-month LIBOR, as reported in the Markets Data Center of The Wall
Street Journal.

“Liquid Condensate” means Shipper’s owned or Controlled liquid hydrocarbons
separated (mechanically or otherwise) from Shipper’s owned or Controlled Gas at
or near the Well Pad upstream of the Receipt Points and injected into the
Gathering System by Shipper at a Receipt Point.

“Loss” or “Losses” means any actions, claims, settlements, judgments, demands,
liens, losses, damages, fines, penalties, interest, costs, expenses (including
expenses attributable to the defense of any actions or claims), attorneys’ fees
and liabilities, including Losses for bodily injury, death, or property damage.

“Majorsville Area” means the area described in Exhibit B-4.

“Majorsville Condensate Gathering Fee” has the meaning given to it in Section
5.1(c)(i).

“Majorsville System” means the Individual System in the DevCo I Area that
delivers Wet Gas to the Delivery Point at the MarkWest Majorsville Processing
Plant as of the Execution Date.

“MAOP” means maximum allowable operating pressure.

“Marcellus Formation” means, (a) in central Pennsylvania, specifically from the
top of the Burkett in the DeArmitt #1 (API 37-129-27246) and 7000’MD through to
the top of the Onondaga at 7530’MD and illustrated in the log attached on
Exhibit B-6; (b) in southwest Pennsylvania, specifically from the top of the
Burkett in the GH-10C-CV (API 37-059-25397) at 7600’MD through to the top of the
Onondaga at 7900’MD and illustrated in the log attached on Exhibit B-6; and
(c) in West Virginia, specifically from the top of the Burkett in the DEPI
#14815 (API 47-001-02850) at 7350’MD through to the top of the Onondaga at
7710’MD and illustrated in the log attached on Exhibit B-6.

“McQuay System” means the Individual System in the DevCo I Area that services
Dry Gas as of the Execution Date other than the Mamont System, the Fallowfield
System and the Marshall System.

“Measurement Device” means the meter body (which may consist of an orifice meter
or ultrasonic meter), LACT unit or other Gas or Liquid Condensate metering
device, tube, orifice plate, connected pipe, tank strapping, and fittings used
in the measurement of Gas flow, Liquid Condensate flow and volume and/or Gas Btu
content.

“Measurement Table” has the meaning given to it in Section 1.10 of Exhibit A.

“MMBtu” means one million Btus.

 

8



--------------------------------------------------------------------------------

“Month” means a period of time beginning at 9:00 a.m. Central Time on the first
Day of a calendar month and ending at 9:00 a.m. Central Time on the first Day of
the next succeeding calendar month. The term “Monthly” shall have the
correlative meaning.

“Month of Service” has the meaning given to it in Section 5.2(d).

“Moundsville Area” means the area described in Exhibit B-5.

“Moundsville Condensate Gathering Fee” has the meaning given to it in Section
5.1(c)(ii).

“Moundsville Wet Gas Gathering Fee” has the meaning given to it in Section
5.1(b)(i).

“MSCF” means one thousand Standard Cubic Feet.

“NAESB” means North American Energy Standards Board, or its successors.

“Net Acres” means, with respect to the Marcellus Formation, (a) with respect to
any oil and gas lease in which Shipper has an interest, (i) the number of gross
acres in the lands covered by such oil and gas lease, multiplied by (ii) the
undivided percentage interest in oil, gas and other minerals covered by such oil
and gas lease, multiplied by (iii) Shipper’s working interest in such oil and
gas lease, and (b) with respect to any mineral fee interest of Shipper, (i) the
number of gross acres in the lands covered by such mineral fee interest,
multiplied by (ii) the undivided percentage interest of Shipper in oil, gas and
other minerals in such lands.

“Net Condensate Price” means, with respect to Condensate sold by Gatherer
pursuant to this Agreement in any Month, the weighted average gross proceeds per
Barrel received by Gatherer from the sale of such Condensate to a non-Affiliated
Third Party f.o.b. at the applicable Downstream Condensate Storage Tank(s)
during such Month or if Gatherer transports Shipper’s Condensate from the
applicable Downstream Condensate Storage Tank(s) and sells Shipper’s Condensate
at a location away from such Downstream Condensate Storage Tank, the weighted
average gross proceeds per Barrel received by Gatherer during such Month from
the sale of such Condensate to a non-Affiliated Third Party less Gatherer’s
non-Affiliated Third Party, verifiable out-of-pocket transportation expenses
with respect to such Condensate so sold.

“NGL” means natural gas liquids.

“Notifying Party” has the meaning given to it in Section 5.6(b).

“OFO” means an operational flow order or similar order respecting operating
conditions issued by a Downstream Pipeline.

“On-Line Deadline” has the meaning given to it in Section 3.2(b).

“OpCo” has the meaning given to it in the recitals hereof.

“Operating Terms” means those additional terms and conditions applicable to
Gathering Services provided under this Agreement, as set forth in Exhibit A.

“Original Agreement” has the meaning given to it in the recitals hereof.

 

9



--------------------------------------------------------------------------------

“Original CNX Gas Gathering Agreement” means that certain Gathering Agreement,
by and among CNNX, DevCo I, DevCo II, DevCo III and CNX Gas Company LLC, dated
as of the Original Effective Date., as amended from time to time.

“Original Effective Date” has the meaning given to it in the recitals hereof.

“Other Areas Wet Gas Gathering Fee” has the meaning given to it in Section
5.1(b)(ii).

“Party” or “Parties” has the meaning given to it in the Preamble.

“PDA” means, with respect to a Receipt Point or Delivery Point, a predetermined
allocation directive from, or agreement with, Shipper.

“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority or
any other entity.

“Planned Well” has the meaning given to it in Section 3.1(b).

“Planned Well Pad” has the meaning given to it in Section 3.1(b).

“Pressure Overage Percentage” means an amount equal to the quotient of (a) the
difference between (i) the actual arithmetic average operating pressure of an
Individual System and (ii) the Target Pressure for such Individual System for
the calendar quarter divided by (b) the Target Pressure for such Individual
System for such calendar quarter.

“Priority One Dedicated Gas” means (a) Gas produced from the Priority One
Dedicated Properties and (b) Third Party Gas under the Control of Shipper
produced from the lands covered by the Priority One Dedicated Properties. For
the avoidance of doubt, once ROFO Properties are converted to Dedicated ROFO
Properties under this Agreement pursuant to Section 4.10, the Gas that is owned
or Controlled by Shipper and produced from such Dedicated ROFO Properties shall
constitute Priority One Dedicated Gas, unless otherwise agreed by the Parties.

“Priority One Dedicated Liquid Condensate” means (a) Liquid Condensate produced
from the Priority One Dedicated Properties and are located in the Majorsville
Area and/or the Moundsville Area and (b) Third Party Liquid Condensate under the
Control of Shipper produced from the lands located in the Majorsville Area
and/or the Moundsville Area. For the avoidance of doubt, once ROFO Properties
are converted to Dedicated ROFO Properties under this Agreement pursuant to
Section 4.10, the Liquid Condensate that is owned or Controlled by Shipper and
produced from such Dedicated ROFO Properties shall constitute Priority One
Dedicated Liquid Condensate, unless otherwise agreed by the Parties.

“Priority One Dedicated Production” means, collectively, Priority One Dedicated
Gas and Priority One Dedicated Liquid Condensate.

“Priority One Dedicated Properties” means Shipper’s or its Affiliates’ interest
in the oil and/or gas leases, mineral interests and other similar interests that
as of the Execution Date are, or that after the Execution Date become, owned
directly or indirectly (including through the acquisition of Control of another
Person) by Shipper in the Dedication Area, including those certain oil and/or
gas leases, mineral interests and other similar interests described on Exhibit
B-1, in each case, to the extent and only to the extent that such oil and/or gas
leases, mineral interests and other similar interests cover and relate to the
Marcellus Formation. From and after the date ROFO Properties become Dedicated
ROFO Properties, such Dedicated ROFO Properties shall constitute Priority One
Dedicated Properties, unless otherwise agreed by the Parties.

 

10



--------------------------------------------------------------------------------

“Priority One Service” means that type of service that has the highest priority
call on capacity of all or any relevant portion of the Gathering System, which
service shall not be subject to interruption or curtailment except by reason of
an event of Force Majeure, necessary Gathering System maintenance or as
otherwise expressly set forth in this Agreement and which service in any event
has a higher priority than Priority Two Service, Interruptible Service and any
other permissible level of service established by Gatherer pursuant to the terms
and conditions of this Agreement.

“Priority Two Dedicated Gas” means (a) Gas produced from Priority Two Dedicated
Properties and (b) Third Party Gas under the Control of Shipper produced from
the lands covered by the Priority Two Dedicated Properties.

“Priority Two Dedicated Liquid Condensate” means (a) Liquid Condensate produced
from the Priority Two Dedicated Properties and (b) Third Party Liquid Condensate
under the Control of Shipper produced from the lands covered by the Priority Two
Dedicated Properties.

“Priority Two Dedicated Production” means, collectively, Priority Two Dedicated
Gas and Priority Two Dedicated Liquid Condensate.

“Priority Two Dedicated Properties” means Shipper’s interest in oil and/or gas
leases, mineral interests and other similar interests that are not Priority One
Dedicated Properties or ROFO Properties and which (a) are described on Exhibit
B-2 as of the Execution Date (the “Initial Priority Two Dedicated Properties”)
or (b) Shipper elects to dedicate pursuant to Section 2.2(b) and Gatherer
accepts (or is deemed to have accepted) such dedication pursuant to
Section 2.2(b).

“Priority Two Existing Gathering Fee” has the meaning given to it in Section
5.1(d).

“Priority Two Fee” means the fee with respect to Priority Two Dedicated
Properties (other than the Initial Priority Two Dedicated Properties) agreed to
(or deemed agreed to) by Shipper and Gatherer pursuant to Section 2.2.

“Priority Two Notice” has the meaning given to it in Section 2.2(b).

“Priority Two Service” means that type of service that has the second highest
priority call on capacity of all or any relevant portion of the Gathering System
second only to Priority One Service, which service shall not be subject to
interruption or curtailment except by reason of an event of Force Majeure,
necessary Gathering System maintenance or as otherwise expressly set forth in
this Agreement and which service in any event has a higher priority than
Interruptible Service and any other permissible level of service established by
Gatherer pursuant to the terms and conditions of this Agreement (other than
Priority One Service).

“Processing Plant” means a Gas processing facility downstream of any Delivery
Point on the Gathering System to which Shipper has dedicated, or in the future
elects to dedicate, Shipper’s owned or Controlled Gas for processing or at which
Shipper has arranged for such Gas to be processed prior to delivery to a
Downstream Pipeline.

“Proposed Fee” has the meaning given to it in Section 2.2(b).

“Proposed Gathering Services” has the meaning given to it in Section 2.2(b).

 

11



--------------------------------------------------------------------------------

“Proposed Priority Two Properties” has the meaning given to it in Section
2.2(b).

“Psia” means pounds per square inch absolute.

“Rate Reset Trigger” means any of (a) the initiation of Gathering Services for
Priority Two Dedicated Production (other than Priority Two Dedicated Production
attributable to the Initial Priority Two Dedicated Properties) or (b) the
initiation of Gathering Services for a Third Party (other than a Third Party
that has elected for Shipper to Control such Third Party’s Gas or Liquid
Condensate).

“Receipt Point” means any of the connecting flanges on the Gathering System
located at or nearby or assigned to a Well Pad (which flanges, in some cases,
has a Measurement Device) where Shipper’s Facilities are connected to the
Gathering System and more particularly described on Exhibit F, which Exhibit may
be updated from time to time by Shipper pursuant to the applicable Development
Report or otherwise and with respect to any Gas delivered by Shipper for
blending, the Receipt Point for such blending Gas designated by Shipper from
time to time.

“Receiving Party” has the meaning given to it in Section 5.6(b).

“Reservation Amount” has the meaning given to it in Section 4.1(a).

“ROFO Area” means the area described on Exhibit H-2.

“ROFO Notice” has the meaning given to it in Section 4.10(a).

“ROFO Offer” has the meaning given to it in Section 4.10(b).

“ROFO Properties” means (a) with respect to Gas Services, Shipper’s interest in
the oil and/or gas leases, mineral interests and other similar interests that as
of the Execution Date are, or that after the Execution Date become, owned
directly or indirectly (including through the acquisition of Control of another
person) by Shipper in the ROFO Area, including those certain oil and/or gas
leases, mineral interests and other similar interests described on Exhibit H-1,
in each case, to the extent and only to the extent that such oil and/or gas
leases, mineral interests and other similar interests cover and relate to the
Marcellus Formation and (b) with respect to Condensate Services, Shipper’s
interest in the oil and/or gas leases, mineral interests and other similar
interests that as of the Execution Date are, or that after the Execution Date
become, owned directly or indirectly (including through the acquisition of
Control of another person) by Shipper in the ROFO Area, including those certain
oil and/or gas leases, mineral interests and other similar interests described
on Exhibit H-1, in each case, to the extent and only to the extent that such oil
and/or gas leases, mineral interests and other similar interests cover and
relate to the Marcellus Formation.

“Shared Priority Deadline” means the date that is two years from the Execution
Date.

“Shipper” has the meaning given to it in the preamble of this Agreement.

“Shipper Group” has the meaning given to it in Section 13.3.

“Shipper Meters” has the meaning given to it in Section 1.4 of Exhibit A.

“Shipper’s Facilities” means the assets and properties of Shipper upstream of a
Receipt Point.

 

12



--------------------------------------------------------------------------------

“Standard Cubic Foot” means that quantity of Gas that occupies one cubic foot of
space when held at a base temperature of 60 degrees Fahrenheit and a pressure of
14.73 Psia.

“Statement Deadline” has the meaning given to it in Section 9.1.

“Subject Expenses” has the meaning given to it in the definition of Target
Return.

“Subject ROFO Properties” has the meaning given to it in Section 4.10(b).

“System Receipt Point” has the meaning given to it in Section 1.8 of Exhibit A.

“Tap” means a point on the Gathering System downstream of all compression,
dehydration, treatment and other similar facilities but upstream of the
applicable Delivery Point.

“Target On-Line Date” has the meaning given to it in Section 3.1(b).

“Target Pressure” has the meaning given to it in Section 5.2(c).

“Target Return” means an unlevered 15% rate of return on incremental operating
expenses and incremental capital expenses anticipated, in Gatherer’s good faith
opinion, to be incurred by Gatherer in providing the Gathering Services
requested in a Priority Two Notice with respect to Proposed Priority Two
Properties (such expenses, the “Subject Expenses”).

“Tender” means (a) with respect to Gas, the act of Shipper’s making Gas
available or causing Gas to be made available to the Gathering System at a
Receipt Point and (b) with respect to Liquid Condensate, the act of Shipper’s
injection or causing the Liquid Condensate to be injected into the Gathering
System at a Receipt Point. “Tendered” shall have the correlative meaning.

“Term” has the meaning given to it in Section 7.1.

“Thermal Content” means, for Gas, the product of the measured volume in MSCFs
multiplied by the Gross Heating Value per MSCF, adjusted to the same pressure
base and expressed in MMBtus; and for a liquid, the product of the measured
volume in gallons multiplied by the Gross Heating Value per Gallon determined in
accordance with the GPA 2145-09 Table of Physical Properties for Hydrocarbons
and GPA 8173 Method for Converting Mass of Natural Gas Liquids and Vapors to
Equivalent Liquid Volumes, in each case as revised from time to time.

“Third Party” means any Person other than a Party to this Agreement or any
Affiliate of a Party to this Agreement.

“Third Party Gas” means Gas owned by a Third Party.

“Third Party Liquid Condensate” means Liquid Condensate owned by a Third Party.

“Third Party Net Acres” means, with respect to the Marcellus Formation, (a) with
respect to any oil and gas lease in which any Third Party has an interest,
(i) the number of gross acres in the lands covered by such oil and gas lease,
multiplied by (ii) undivided percentage interest in oil, gas and other minerals
covered by such oil and gas lease, multiplied by (iii) such Third Party’s
working interest in such oil and gas lease, and (b) with respect to any mineral
fee interest of such Third Party, (i) the number of gross acres in the lands
covered by such mineral fee interest, multiplied by (ii) the undivided
percentage interest of such Third Party in oil, gas and other minerals in such
lands.

 

13



--------------------------------------------------------------------------------

“Total Initial Shipper Permitted Transfer Acres” means an amount equal to:

(a) 25,000 Net Acres plus or minus the Total Shipper Permitted Transfer Acres
Adjustment (the quantity of Net Acres determined by this clause, the “Initial
Bucket”); less

(b) the amount of Net Acres (i) divested by Initial Shipper (by sale, farmout,
exchange or otherwise) from and after the Execution Date until the Initial
Bucket Termination Date free of the dedication hereunder and/or (ii) that
Initial Shipper does not operate and for which Initial Shipper has obtained a
release under this Agreement pursuant to Section 2.6(a)(v) from and after the
Execution Date until the Initial Bucket Termination Date; plus

(c) 200% multiplied by the amount of Category A Net Acres (i) acquired by the
Initial Shipper (by purchase, farmin, exchange or otherwise) from and after the
Execution Date through the tenth anniversary of the Execution Date that are
subject to the dedication under this Agreement, (ii) that are otherwise
dedicated by Initial Shipper under this Agreement from and after the Execution
Date through the tenth anniversary of the Execution Date and/or (iii) that are
included in a unit where the Initial Shipper is the operator of such unit and
the Initial Shipper’s interest in such unit is included in the Dedicated
Properties that are attributable to Third Parties (and such Initial Shipper
Controls such Gas) and the initial well in such unit was drilled from and after
the Execution Date through the tenth anniversary of the Execution Date; less

(d) 200% multiplied by the amount of Category A Net Acres (i) divested by
Initial Shipper (by sale, farmout, exchange or otherwise) from and after the
Initial Bucket Termination Date through the tenth anniversary of the Execution
Date free of the dedication hereunder and/or (ii) that Initial Shipper does not
operate and for which Initial Shipper has obtained a release under this
Agreement pursuant to Section 2.6(a)(v) from and after the Initial Bucket
Termination Date through the tenth anniversary of the Execution Date; plus

(e) the amount of Category B Net Acres (i) acquired by the Initial Shipper (by
purchase, farmin, exchange or otherwise) from and after the Execution Date
through the tenth anniversary of the Execution Date that are subject to the
dedication under this Agreement, (ii) that are otherwise dedicated by Initial
Shipper under this Agreement from and after the Execution Date through the tenth
anniversary of the Execution Date and/or (iii) that are included in a unit where
the Initial Shipper is the operator of such unit and the Initial Shipper’s
interest in such unit is included in the Dedicated Properties that are
attributable to Third Parties (and such Initial Shipper Controls such Gas) and
the initial well in such unit was drilled from and after the Execution Date
through the tenth anniversary of the Execution Date; less

(f) the amount of Category B Net Acres (i) divested by Initial Shipper (by sale,
farmout, exchange or otherwise) from and after the Initial Bucket Termination
Date through the tenth anniversary of the Execution Date free of the dedication
hereunder and/or (ii) that Initial Shipper does not operate and for which
Initial Shipper has obtained a release under this Agreement pursuant to
Section 2.6(a)(v) from and after the Initial Bucket Termination Date through the
tenth anniversary of the Execution Date; plus

(g) 50% multiplied by the amount of Category C Net Acres (i) acquired by the
Initial Shipper (by purchase, farmin, exchange or otherwise) from and after the
Execution Date through the tenth anniversary of the Execution Date that are
subject to the dedication under this Agreement, (ii) that are otherwise
dedicated by Initial Shipper under this Agreement from and after the Execution
Date through the tenth anniversary of the Execution Date and/or (iii) that are
included in a unit where the Initial Shipper

 

14



--------------------------------------------------------------------------------

is the operator of such unit and the Initial Shipper’s interest in such unit is
included in the Dedicated Properties that are attributable to Third Parties (and
such Initial Shipper Controls such Gas) and the initial well in such unit was
drilled from and after the Execution Date through the tenth anniversary of the
Execution Date; less

(h) 50% multiplied by the amount of Category C Net Acres (i) divested by Initial
Shipper (by sale, farmout, exchange or otherwise) from and after the Initial
Bucket Termination Date through the tenth anniversary of the Execution Date free
of the dedication hereunder and/or (ii) that Initial Shipper does not operate
and for which Initial Shipper has obtained a release under this Agreement
pursuant to Section 2.6(a)(v) from and after the Initial Bucket Termination Date
through the tenth anniversary of the Execution Date; plus

(i) the amount of Net Acres (i) acquired by the Initial Shipper (by purchase,
farmin, exchange or otherwise) from and after the tenth anniversary of the
Execution Date that are subject to the dedication under this Agreement,
(ii) that are otherwise dedicated by Initial Shipper under this Agreement from
and after the tenth anniversary of the Execution Date and/or (iii) that are
included in a unit where the Initial Shipper is the operator of such unit and
the Initial Shipper’s interest in such unit is included in the Dedicated
Properties that are attributable to Third Parties (and such Initial Shipper
Controls such Gas) and the initial well in such unit was drilled from and after
the tenth anniversary of the Execution Date; less

(j) the amount of Net Acres (i) divested by Initial Shipper (by sale, farmout,
exchange or otherwise) from and after the tenth anniversary of the Execution
Date free of the dedication hereunder and/or (ii) that Initial Shipper does not
operate and for which Initial Shipper has obtained a release under this
Agreement pursuant to Section 2.6(a)(v) from and after the tenth anniversary of
the Execution Date.

With respect to any Net Acres that are not Category A Net Acres, Category B Net
Acres or Category C Net Acres, the dedication of such acreage hereunder or the
release of such acreage from this Agreement shall not impact the calculation of
Total Initial Shipper Permitted Transfer Acres. With respect to any Net Acres
acquired or divested through an exchange, the inbound Net Acres shall be
considered acreage acquired by Initial Shipper and the outbound Net Acres shall
be considered acreage divested by Initial Shipper for purposes of the above
calculation. With respect to any adjustment attributable to an acquisition by
the Initial Shipper by purchase or farmin (and not, for the avoidance of doubt,
by exchange), such adjustment shall be deemed not to increase the “Total Shipper
Permitted Transfer Acres” until the six month anniversary of the consummation of
such acquisition. For the avoidance of doubt, “Control” as used in each of
clause (c)(iii), (e)(iii), g(iii) and (i)(iii) above in this definition of Total
Initial Shipper Permitted Transfer Acres means Gatherer performs all Gathering
Services with respect to any Dedicated Production in the applicable unit.

“Total Shipper Permitted Transfer Acres Adjustment” means any adjustment to the
“Total Shipper Permitted Transfer Acres” that has occurred pursuant to the
Original Agreement prior to the Execution Date. For purposes of such
calculation, 50% of any acreage acquired, dedicated or divested by Shipper under
the Original Agreement or by CNX Gas Company LLC under the Original CNX
Agreement shall be considered to have been acquired, dedicated or divested by
Shipper. For the avoidance of doubt, the exchange transaction between Initial
Shipper and CNX Gas Company LLC that is being consummated on the Execution Date
shall not impact the calculation of “Total Shipper Permitted Transfer Acres”.

“Well” means a well for the production of hydrocarbons in which Shipper owns an
interest that is either producing or is intended to produce Dedicated
Production.

 

15



--------------------------------------------------------------------------------

“Well Pad” means the surface installation on which one or more Wells are
located.

“Wet Gas” means Gas Tendered by Shipper hereunder that is directly delivered or
will be delivered for NGL extraction.

“Wet Gas Gathering Fee” has the meaning given to it in Section 5.1(b)(ii).

“Year” means a period of time on and after January 1 of a calendar year through
and including December 31 of the same calendar year; provided that the last Year
shall commence on January 1 of the calendar year and end on the Day on which
this Agreement terminates.

Section 1.2 Other Terms. Other capitalized terms used in this Agreement and not
defined in Section 1.1 above have the meanings ascribed to them throughout this
Agreement.

Section 1.3 References and Rules of Construction. All references in this
Agreement to Exhibits, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Appendices, Articles, Sections, subsections
and other subdivisions of or to this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any Articles, Sections,
subsections and other subdivisions of this Agreement are for convenience only,
do not constitute any part of this Agreement, and shall be disregarded in
construing the language hereof. The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular Article, Section, subsection or other
subdivision unless expressly so limited. The word “including” (in its various
forms) means “including without limitation.” All references to “$” or “dollars”
shall be deemed references to United States dollars. Each accounting term not
defined herein will have the meaning given to it under generally accepted
accounting principles. Pronouns in masculine, feminine or neuter genders shall
be construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.
References to any Law means such Law as it may be amended from time to time.
Unless indicated otherwise, references to any contract or agreement means such
contract or agreement as amended from time to time.

ARTICLE 2

DEDICATION OF PRODUCTION

Section 2.1 Shipper’s Dedication. Subject to the provisions of Section 2.3
through Section 2.7 and Article 14, Shipper:

(a) exclusively dedicates the Dedicated Properties and commits to deliver to
Gatherer under this Agreement, as and when produced, all of the (i) Gas owned by
Shipper or its Affiliates produced during the Term from the Dedicated Properties
and (ii) Liquid Condensate owned by Shipper or its Affiliates produced during
the Term from the Dedicated Properties and that are located in the Majorsville
Area and/or the Moundsville Area (and not any other Dedicated Properties);

(b) commits to deliver to Gatherer under this Agreement, as and when produced
(i) all of the Third Party Gas under the Control of Shipper produced during the
Term from lands covered by the Dedicated Properties and (ii) all of the Third
Party Liquid Condensate under the Control of Shipper produced during the Term
from lands covered by the Dedicated Properties that are located in the
Majorsville Area and/or the Moundsville Area (and not any other Dedicated
Properties); and

(c) except as provided in Section 3.6, agrees not to deliver any Dedicated
Production to any other gatherer, purchaser or marketer or other Person prior to
delivery to Gatherer at the Receipt Points.

 

16



--------------------------------------------------------------------------------

Section 2.2 Shipper’s Additional Priority Two Dedication.

(a) As of the Execution Date, the Initial Priority Two Dedicated Properties have
been dedicated by Shipper as Priority Two Dedicated Properties. From time to
time after the Execution Date, subject to Section 2.2(b), Shipper may designate
its interests in oil and/or gas leases, mineral interests and other similar
interests that are not ROFO Properties or Priority One Dedicated Properties as
Priority Two Dedicated Properties. If Gatherer accepts such dedication (or is
obligated to accept such designation pursuant to Section 2.2(b)), then subject
to the provisions of Section 2.3 through Section 2.7 and Article 14, Shipper
will be deemed to have (i) dedicated and committed to deliver to Gatherer under
this Agreement, as and when produced, all of the Gas owned by Shipper thereafter
produced during the Term from such Priority Two Dedicated Properties and
(ii) committed to deliver to Gatherer under this Agreement, as and when
produced, all of Third Party Gas under the Control of Shipper that is thereafter
produced during the Term from the lands covered by such Priority Two Dedicated
Properties.

(b) Without limiting the obligation of Shipper to offer ROFO Properties to
Gatherer, if Shipper wishes to dedicate to Gatherer hereunder its interests in
oil and/or gas leases, mineral interests and other similar interests that are
not ROFO Properties or Priority One Dedicated Properties as Priority Two
Dedicated Properties, then Shipper shall prepare in good faith and deliver to
Gatherer a notice (a “Priority Two Notice”) setting forth (i) the oil and/or gas
leases, mineral interests and other similar interests Shipper wishes to
designate as Priority Two Dedicated Properties (the “Proposed Priority Two
Properties”), (ii) the general location of such Proposed Priority Two
Properties, (iii) a current production forecast for such Proposed Priority Two
Properties, including the date on which production from such Proposed Priority
Two Properties is anticipated to come online, and the locations of the planned
wells on such Proposed Priority Two Properties, (iv) the proposed Gathering
Services to be provided by Gatherer (the “Proposed Gathering Services”) and
(v) proposed fees for such Services to be provided by Gatherer (collectively,
the “Proposed Fee”). As soon as reasonably practicable, but in any event within
30 Days following receipt of a Priority Two Notice, Gatherer shall provide a
written response to Shipper setting forth Gatherer’s election to accept or
reject the dedication of such Proposed Priority Two Properties; provided,
however, if the Proposed Fee would provide Gatherer at least the Target Return
with respect to the Proposed Gathering Services, then Gatherer shall be
obligated to accept the dedication of such Proposed Priority Two Properties and
provide the Proposed Gathering Services with respect to the applicable Proposed
Priority Two Properties at the applicable Proposed Fee. If Gatherer elects to
reject the dedication of such Proposed Priority Two Properties for the Proposed
Fee because the acceptance of such dedication would not provide Gatherer at
least the Target Return, then Gatherer shall provide in such notice of rejection
a calculation showing the anticipated return on the Subject Expenses Gatherer
anticipates it would earn based on the Subject Expenses associated with the
Proposed Gathering Services using the Proposed Fee and, within 30 Days following
the receipt by Shipper of Gatherer’s rejection of the dedication of such
Proposed Priority Two Properties, Shipper may deliver a revised Priority Two
Notice including a revised Proposed Fee. If such revised Proposed Fee would
provide Gatherer at least the Target Return, then Gatherer shall be obligated to
accept the dedication of such Proposed Priority Two Properties and provide the
Gathering Services set forth in the revised Priority Two Notice with respect to
such Proposed Priority Two Properties at the revised Proposed Fee. For the
avoidance of doubt, Gatherer shall not be obligated to accept any dedication of
Proposed Priority Two Properties pursuant to this Section 2.2(b) if the
provision of the Gathering Services set forth in a Priority Two Notice with
respect to such Proposed Priority Two Properties would materially and adversely
impact the provision of Gathering Services with respect to the Priority One
Dedicated Production and/or the development of the Gathering System provided for
in the then current Gathering System Plan.

Section 2.3 Third Party’s Dedication. Gatherer and Shipper may from time to time
mutually agree to permit Third Parties to gather Dedicated Production; provided,
however, that such mutual agreement will not result in any release of such
Dedicated Production from dedication under this Agreement except to the extent
the Parties expressly so agree.

 

17



--------------------------------------------------------------------------------

Section 2.4 Conflicting Dedications. Notwithstanding anything in this Agreement
to the contrary, Shipper shall have the right to comply with each of the
Conflicting Dedications set forth in Exhibit G and any other Conflicting
Dedication applicable as of the date of acquisition thereof to any oil and/or
gas leases, mineral interests and other similar interests (a) acquired by
Shipper after the Original Effective Date and (b) which have become subject to
dedication under this Agreement (but not any entered into in connection with
such acquisition); provided, however, that Shipper shall have the right to
comply with the applicable Conflicting Dedication only until the first Day of
the Month following the termination by Shipper of such Conflicting Dedication.
As of the Execution Date, Shipper represents that, except as set forth in
Exhibit G, Dedicated Production is not subject to any other Conflicting
Dedication.

Section 2.5 Shipper’s Reservations. Shipper reserves the following rights
respecting Dedicated Production for itself:

(a) to operate (or cause to be operated) Wells producing Dedicated Production in
its sole discretion, including the right (but not the obligation) to drill new
Wells, to repair and rework old Wells, temporarily shut in Wells, renew or
extend, in whole or in part, any oil and gas lease or term mineral interest, and
to cease production from or abandon any Well or surrender any such oil and gas
lease, in whole or in part, when no longer deemed by Shipper to be capable of
producing Gas or Liquid Condensate in paying quantities under normal methods of
operation;

(b) to use Dedicated Production for lease operations (including reservoir or
mine pressure maintenance), water treatment facility operations and mine
operations (other than running of mine equipment) relating to the lands within
the Dedication Area;

(c) to deliver or furnish to Shipper’s lessors and holders of other burdens on
production with respect to such Dedicated Production as is required to satisfy
the terms of the applicable oil and gas leases or other applicable instruments;

(d) the sole and exclusive right to process or arrange for the processing
(including for purposes of liquids extraction) of such Dedicated Production (for
the sake of clarity, Gatherer will have no right to process or arrange for
processing of the Dedicated Production);

(e) to deliver or furnish Dedicated Production to end users if such end users
receipt of such Dedicated Production is at a receipt point on Shipper’s
gathering system prior to or at a designated Receipt Point;

(f) to pool, communitize or unitize Shipper’s or its Affiliates’ interests with
respect to Dedicated Production; provided that Shipper’s share of Dedicated
Production produced from such pooled, communitized or unitized interests shall
be committed and dedicated pursuant to this Agreement;

(g) until the applicable Gathering System facilities are completed and ready for
service, to temporarily connect Wells or Planned Wells into other gathering
systems;

(h) (i) all Priority One Dedicated Liquid Condensate that is in excess of amount
of Liquid Condensate with Priority One Service that is capable of being
gathered, collected, stored and/or stabilized in the facilities comprising the
Gathering System; (ii) all Priority One Dedicated Liquid Condensate and Priority
Two Dedicated Liquid Condensate that is caught during flowback operations with
respect to any

 

18



--------------------------------------------------------------------------------

Well or otherwise related to mechanical failures of liquid separation on the
Well Pad and (iii) all Priority One Dedicated Liquid Condensate and Priority Two
Dedicated Liquid Condensate that is extracted at the Well Pad as a result of the
inability of the Gathering System to provide Condensate Services for such
Priority One Dedicated Liquid Condensate and/or Priority Two Dedicated Liquid
Condensate;

(i) all Liquid Condensate produced from the Dedicated Properties that is not
Priority One Dedicated Liquid Condensate or Priority Two Dedicated Liquid
Condensate; and

(j) all Gas and Liquid Condensate produced from those wells set forth on Exhibit
J.

Section 2.6 Releases from Dedication.

(a) Dedicated Production from Wells or Planned Wells on one or more Well Pads or
Planned Well Pads, and the acreage in each Drilling Unit with respect to such
Wells or Planned Wells, shall be permanently released from dedication under this
Agreement, and Shipper (or Initial Shipper, as applicable, as indicated below)
may deliver and commit such Dedicated Production to such other gatherer or
gatherers as it shall determine:

(i) in the event of an unpermitted interruption as provided in Section 10.1(b);

(ii) except as provided in Section 3.1(f), upon written notice from Shipper, if
Gatherer has failed to complete the facilities necessary to connect each Planned
Well Pad and/or Planned Well to the Gathering System by On-Line Deadline as
provided in Section 3.2;

(iii) except as provided in Section 3.1(f), upon written notice from Shipper, if
Gatherer has failed to commence the Gathering Services with respect to any
Planned Well Pad and/or Planned Wells by the On-Line Deadline as provided in
Section 3.2;

(iv) upon written notice from Initial Shipper, if each of the following four
conditions are satisfied:

(A) the first production from any Well or Planned Well on a Well Pad or Planned
Well Pad has not occurred on or before the third (3rd) anniversary of the
Execution Date,

(B) at the time of such notice such Well Pad or Planned Well Pad is located more
than three miles from the nearest then-existing connection to the Gathering
System,

(C) a non-Affiliated Third Party gatherer offers a lower cost of service to
connect such Well Pad or Planned Well Pad and deliver such Dedicated Production
produced from such Wells or Planned Wells to the desired Delivery Point than
Gatherer offers under this Agreement (and following such notice does enter into
an agreement for the gathering of such Dedicated Production), and

(D) such Well Pads or Planned Well Pad and Wells or Planned Wells are located
outside of the area served or to be served by the then existing Gathering System
as reflected in the then-existing Gathering System Plan;

(v) upon written notice from Shipper, with respect to such Dedicated Production
that is unitized or pooled with oil and gas leases or mineral interests of Third
Parties, if none of Shipper or its Affiliates is the operator of such unit or
pooled area at the time the applicable Well is drilled; or

(vi) if such Dedicated Properties are transferred by Initial Shipper free of the
dedication as provided in Section 14.1(b).

 

19



--------------------------------------------------------------------------------

(b) Gatherer shall also consider in good faith any proposal by Initial Shipper
made from time to time to permanently release one or more of the Dedicated
Properties and the production therefrom from the dedication under this Agreement
if Initial Shipper reasonably believes that installing pipelines and equipment
necessary to connect such Dedicated Properties to the Gathering System would be
economically disadvantageous for Initial Shipper, considering all gathering
alternatives.

(c) Shipper shall also consider in good faith any proposal by Gatherer made in
its then-current Gathering System Plan to temporarily release one or more of the
Dedicated Properties (limited to the applicable Well or Well Pad indicated in
the applicable Gathering System Plan) and the production therefrom from the
dedication under this Agreement (and exercise no other remedy available to
Shipper under Section 3.2(d)) if Gatherer reasonably believes that installing
pipelines and equipment necessary to connect such Dedicated Properties to the
Gathering System would be economically disadvantageous for Gatherer. If, at any
time after such temporary release, Shipper proposes to dedicate such Dedicated
Properties and the production therefrom to another service provider based on a
development plan that is consistent with or substantially similar to the
Development Plan presented to Gatherer associated therewith, then such Dedicated
Properties and the production therefrom shall be permanently released from the
dedication under this Agreement. For the avoidance of doubt, any temporary or
permanent release of Dedicated Properties pursuant to this Section 2.6(c) would
not affect or reduce the Total Initial Shipper Permitted Transfer Acres.

(d) Dedicated Production may also be temporarily released from dedication under
this Agreement as expressly provided in this Agreement, including in the event
of (i) an unpermitted interruption as provided in Section 10.1(b) or (ii) an
interruption or curtailment of receipts and deliveries as provided in
Section 4.6(d).

(e) At the request of Shipper, the Parties shall execute a release reasonably
acceptable to Shipper (which, in the case of a permanent release, shall be in
recordable form) reflecting the release of particular Wells, Planned Wells
and/or Drilling Units and associated acreage included in the Dedicated
Properties from dedication under this Agreement in accordance with the
provisions hereof.

Section 2.7 Covenant Running with the Land. Subject to the provisions of
Section 2.3 through Section 2.6 and Article 14, the dedication and commitment
made by Shipper under this Agreement is a covenant running with the Dedicated
Properties. For the avoidance of doubt, except as set forth in Article 14,
(a) in the event Shipper sells, transfers, conveys, assigns, grants or otherwise
disposes of any or all of its interest in the Dedicated Properties, then any
such sale, transfer, conveyance, assignment, grant or other disposition shall be
expressly subject to this Agreement and (b) in the event Gatherer sells,
transfers, conveys, assigns, grants or otherwise disposes of any or all of its
interest in the Gathering System, then any such sale, transfer, conveyance,
assignment, grant or other disposition shall be expressly subject to this
Agreement.

Section 2.8 Memorandum. On the Execution Date, Shipper shall execute and deliver
to Gatherer a fully recordable memorandum of this Agreement, substantially in
the form of Exhibit D.

 

20



--------------------------------------------------------------------------------

ARTICLE 3

GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS

Section 3.1 Development Report; Gathering System Plan; Meetings and Review and
Exchange of Planning Information.

(a) In connection with the Original Agreement, Shipper provided Gatherer with a
Development Report describing in detail the planned development, drilling and
production activities and the plant location, delivery points and anticipated
peak volumes, in each case, relating to the Dedicated Properties through
December 31, 2018, and describing generally the long-term drilling and
production expectations for those project areas in which drilling activity is
expected to continue beyond such date. On or before each March 31, each June 30,
each September 30 and each December 31 of each Year following the Execution
Date, commencing December 31, 2016, Shipper shall provide to Gatherer an update
of the then current report describing (i) in detail the planned development,
drilling and production activities relating to (A) the Priority One Dedicated
Properties, (B) the Priority Two Dedicated Properties and (C) the ROFO
Properties (including any Dedicated ROFO Properties), in each case, for the
24-Month period commencing on the date of such update and (ii) generally the
long-term drilling and production expectations for those project areas in the
Dedication Area and in the ROFO Area, in each case, in which drilling activity
is expected to continue beyond such 24-Month period and which will cover at
least the ten Years following the date of such update (the report existing as of
the Execution Date, as updated in accordance with the foregoing and as the then
current report may be amended from time to time, the “Development Report”).

(b) The Development Report shall include information as to:

(i) the Wells that Shipper expects will be drilled during the period covered
thereby (each such Well reflected in such Development Report, a “Planned Well”);

(ii) each expected planned Well Pad (each such Well Pad reflected in such
Development Report, a “Planned Well Pad”) and the expected locations thereof;

(iii) the earliest date on which one or more Wells at each Well Pad are expected
to be completed and ready to be placed on-line, which date shall not be earlier
than (A) with respect to a Planned Well in the Development Report that is
effective as of the Execution Date, the date specified in such Development
Report for such Planned Well and (B) with respect to any Planned Well that is
not a Planned Well in the Development Report that is effective as of the
Execution Date, 24 Months after the date of the Development Report that
initially reflected such Planned Well Pad, unless Gatherer consents to a shorter
time period (with respect to each such Planned Well Pad, as adjusted pursuant to
Section 3.2(b), the “Target On-Line Date”);

(iv) the anticipated characteristics of the production from such Wells
(including gas and liquids composition and characteristics) and the projected
production volumes (for both Gas and Liquid Condensate) and requested production
pressures for each Well Pad Receipt Point included in the Development Report;

(v) the Delivery Point(s) at which Gas produced from such Wells is to be
re-delivered to Shipper;

(vi) any Priority Two Dedicated Properties or Dedicated ROFO Properties
dedicated by Shipper in accordance with Section 2.2 or Section 4.10, as
applicable; and

(vii) other information reasonably requested by Gatherer that is relevant to the
design, construction, and operation of the Gathering System, the relevant
Facility Segment, and the relevant Receipt Point facilities at such Well Pads,
including any treating, processing, or liquids handling facilities required for
such Gas to meet Delivery Point specifications.

 

21



--------------------------------------------------------------------------------

Subject to Section 3.1(f), Shipper may deliver to Gatherer, from time to time,
an amendment to any Development Report previously delivered to Gatherer in
accordance with Section 3.1(a).

(c) Based on the Development Report and such other information about the
expected development of the Dedicated Properties as shall be provided to
Gatherer by or on behalf of Shipper, including as a result of meetings between
representatives of Gatherer and Shipper, Gatherer shall develop and periodically
update a Gathering System plan describing and/or depicting the Gathering System
necessary to provide Gathering Services in accordance with the most recent
Development Report, including in connection with Shipper’s planned development,
drilling and production activities with respect to the Dedicated Properties.
Such Gathering System plan (each such plan, as updated in accordance with the
foregoing and as the then current plan may be amended from time to time, the
“Gathering System Plan”) shall include information as to:

(i) each Facility Segment then existing and operational, under construction, or
planned;

(ii) all Receipt Points and Delivery Points served or to be served by each such
Facility Segment;

(iii) estimated gathering pressures for the 12 Month period beginning on the
Target On-Line Date for each Planned Well Pad and existing producing Well Pad
included in the Development Report;

(iv) all compression and dehydration facilities and other major physical
facilities located or to be located on or within each such Facility Segment,
together with their sizes, operating parameters, capacities, system pressures
and other relevant specifications, which sizes, parameters, capacities and other
relevant specifications shall be sufficient to (A) connect the Gathering System
to the Receipt Points and Delivery Points for all Planned Well Pads and Planned
Wells set forth in the most recent Development Report and (B) perform the
Gathering Services for all Dedicated Production projected to be produced from
the Dedicated Properties as contemplated by the most recent Development Report;

(v) the schedule for completing the permitting, construction and installation of
the planned Facility Segments and all planned Receipt Points and Delivery Point
facilities, in each case, for all Planned Well Pads and Planned Wells included
in the most recent Development Report; and

(vi) the estimated budget amounts for the right of way acquisition and
acquisition and/or construction and operations and installation of the planned
Facility Segments and all planned Receipt Points and Delivery Point facilities,
in each case, for all Planned Well Pads and Planned Wells included in the most
recent Development Report.

Gatherer shall deliver the applicable Gathering System Plan (including any
updated Gathering System Plan) to Shipper for Shipper’s approval (not to be
unreasonably withheld or delayed) not later than 45 Days after Shipper’s
delivery to Gatherer of the applicable Development Report or amendment thereto.
The failure of Shipper to object by written notice to Gatherer, delivered within
30 Days of Shipper’s

 

22



--------------------------------------------------------------------------------

receipt of the applicable Gathering System Plan, to any portion of a Gathering
System Plan relating to (A) the installation and construction (or planned
installation or construction) of any Facility Segment or other Gathering System
facility or (B) the sizes, operating parameters, capacities and other relevant
specifications of such facilities shall be deemed to be an approval by Shipper
of such portion of such Gathering System Plan. Gatherer shall make
representatives of Gatherer available to discuss the most recent Gathering
System Plan from time to time with Shipper and its representatives at Shipper’s
request.

(d) Shipper shall make representatives of Shipper available to discuss the most
recent Development Report from time to time with Gatherer and its
representatives at Gatherer’s request. Gatherer and its representatives shall
have the right to meet not less frequently than Monthly with one or more
representatives of Shipper. At all such meetings, the Parties shall exchange
updated information about their respective plans for the development and
expansion of the Dedicated Properties (including amendments to the Development
Report) and the Gathering System (including amendments to the Gathering System
Plan for Shipper’s approval) and shall have the opportunity to discuss and
provide comments on the other Party’s plans.

(e) The Parties recognize that the plans for the development of the Dedicated
Properties and the Gathering System set forth in the Development Report and the
Gathering System Plan, as well as all information exchanged between the Parties
regarding their intentions with respect to the development of the Dedicated
Properties and the Gathering System, are subject to change and revision at any
time at the discretion of Shipper (in the case of plans for the Dedicated
Properties) or Gatherer (in the case of plans for the Gathering System, subject
to Shipper’s approval rights set forth above and the revised Gathering System
Plan reflecting the Gathering Services necessary to provide Gathering Services
in accordance with the then most recent Development Report), and that such
changes may impact the timing, configuration, and scope of the planned
activities of the other Party.

(f) From time to time, Shipper may provide written notice to Gatherer that
Shipper (i) has accelerated the Target On-Line Date for a Planned Well,
(ii) anticipates the Target On-Line Date for a Planned Well to be earlier than
24 Months following the delivery of the Development Report in which such Planned
Well was initially included or (iii) anticipates drilling a Well that has not
been included in a Development Report and that has a Target On-Line Date earlier
than 24 Months following the next delivery of a Development Report, other than
any Well that is to be drilled on a Planned Well Pad that has been previously
included in a Development Report (any such Well, an “Additional/Accelerated
Well”). Gatherer will use its commercially reasonable efforts to modify the
Gathering System Plan and to cause the necessary gathering facilities to be
constructed prior to the On-Line Deadline for such Additional/Accelerated Well;
provided that, for the avoidance of doubt, if Gatherer fails to complete the
facilities necessary to connect an Additional/Accelerated Well to the Gathering
System by the On-Line Deadline for such Additional/Accelerated Well, none of
Section 2.6(a)(ii), Section 2.6(a)(iii) or Section 3.2(d) shall apply to such
failure to connect such Additional/Accelerated Well to the Gathering System by
the On-Line Deadline and there shall be no penalty to Gatherer hereunder.

(g) Notwithstanding anything herein to the contrary, nothing shall give rise to
any liability of Shipper for any failure to develop or produce any hydrocarbons
from the Dedicated Properties or to pursue or complete any drilling or
development on the Dedicated Properties, whether or not envisioned in any
Development Report.

Section 3.2 Expansion of Gathering System and Connection of Well Pads.

(a) Gatherer shall, at its sole cost and expense, design, construct and operate
and use its commercially reasonable efforts to optimize the Gathering System for
the purpose of providing Gathering Services as and when needed to timely support
the upstream development of the Dedicated Properties, and production of the
Dedicated Production, all in accordance with this Section 3.2.

 

23



--------------------------------------------------------------------------------

(b) Subject to Section 3.3, Gatherer shall by the later of the applicable Target
On-Line Date and the date that the first Planned Well on a particular Planned
Well Pad is ready for connection to the Gathering System (as may be extended
pursuant to Section 3.2(c), the “On-Line Deadline”), (i) have completed or
caused the completion of the construction, in accordance with the then current
approved Gathering System Plan, of the necessary facilities (A) to connect each
Planned Well Pad and Planned Wells to the Gathering System and (B) to connect
the Gathering System to each planned Delivery Point for such Planned Well Pad
and Planned Wells and (ii) be ready and able to commence Gathering Services with
respect to Dedicated Production from each Planned Well on the Planned Well Pad.

(c) If and to the extent Gatherer is delayed in completing any such facilities
or providing such services by a Force Majeure event, then the On-Line Deadline
applicable thereto shall be extended for a period of time equal to that during
which such obligations of Gatherer was delayed by such events; provided,
however, that in the event of a Force Majeure described in sections (a) through
(l) of the definition of Force Majeure such adjustment shall not exceed 180
Days.

(d) Except as provided in Section 3.1(f), if Gatherer fails to connect any such
Planned Well or Planned Well Pad to the Gathering System and/or is not ready or
is unable to provide Gathering Services for such Planned Well Pad and Planned
Wells, in each case, on or before the applicable On-Line Deadline, then, subject
to Shipper’s rights under Section 2.6(a)(ii) and Section 2.6(a)(iii),
(i) Shipper shall have the right (but not the obligation) to complete those
uncompleted facilities and forward invoices such Person receives with respect to
such work to Gatherer for immediate payment and Gatherer will pay Shipper or
reimburse to Shipper, if already paid by such Person, such invoices within two
Business Days of Gatherer’s receipt of any such invoice and (ii) upon the
commencement of the Gathering Services by Gatherer with respect to the Delayed
Planned Wells the Fee for such Delayed Planned Wells will be zero for a number
of Days equal to the number of Delayed Connection Days. Shipper may elect either
(A) the reduction of the Fee and the right to complete those uncompleted
facilities as set forth in this Section 3.2(d) or (B) the release under
Section 2.6(a)(ii), Section 2.6(a)(iii), and Section 2.6(c) and no other remedy
with respect to such Delayed Planned Wells shall be available to Shipper.

Section 3.3 Cooperation. Because of the interrelated nature of the actions of
the Parties required to obtain the necessary permits and authorizations from the
appropriate Governmental Authorities and the necessary consents, rights of way
and other authorizations from other Persons necessary to drill and complete each
Planned Well and construct the required extensions of the Gathering System to
each Planned Well Pad, the Parties agree to work together in good faith to
obtain such permits, authorizations, consents and rights of way as expeditiously
as reasonably practicable, all as provided in this Agreement. The Parties
further agree to cooperate with each other and to communicate regularly
regarding their efforts to obtain such permits, authorizations, consents and
rights of way. Upon request by Shipper, Gatherer shall promptly provide to
Shipper copies of all state and federal permits and approvals obtained by
Gatherer in order to construct any Facility Segment of the Gathering System.

Section 3.4 Compression. The Gathering System Plan will describe the compression
facilities that will be constructed as part of the Gathering System as well as
the maximum operating pressures of the gathering lines, which shall be subject
to the approval of Shipper and no higher than the MAOP and other maximum
operating parameters.

 

24



--------------------------------------------------------------------------------

Section 3.5 Right of Way and Access Rights.

(a) Gatherer is responsible, at its sole cost, for the acquisition and
maintenance of rights of way, surface use and/or surface access agreements
necessary to construct, own and operate the Gathering System; provided that
Shipper hereby grants to Gatherer, without warranty of title, either express or
implied, to the extent that it may lawfully and is contractually permitted to do
so without the incurrence of additional expense, an easement and right of way
upon all lands covered by the Dedicated Properties for the purpose of
installing, using, maintaining, servicing, inspecting, repairing, operating,
replacing, disconnecting and removing all or any portion of the Gathering
System, including all pipelines, meters and other equipment necessary for the
performance by Gatherer of this Agreement.

(b) Shipper shall not have a duty to maintain in force and effect any underlying
agreements (such as any lease, easement, or surface use agreement) that the
grants of easements or rights of way by Shipper to Gatherer pursuant to
Section 3.5(a) are based upon, and such grants of easements or rights of way
will terminate if Shipper loses its rights to the applicable property,
regardless of the reason for such loss of rights.

(c) Gatherer hereby grants to Shipper, without warranty of title, either express
or implied, to the extent that it may lawfully and is contractually permitted to
do so without the incurrence of additional expense, an easement and right of way
upon all lands covered by the Gathering System. Gatherer shall not have a duty
to maintain in force and effect any underlying agreements that the grants of
easements or rights of way by Gatherer to Shipper pursuant to this
Section 3.5(c) are based upon, and such grants of easements or rights of way
will terminate if Gatherer loses its rights to the applicable property,
regardless of the reason for such loss of rights.

(d) The exercise of the rights granted to a Party by the other Party pursuant to
Section 3.5(a) and Section 3.5(c) shall not unreasonably interfere with such
other Party’s operations or with the rights of owners in fee with respect to the
applicable lands, and such rights will be exercise in material compliance with
all applicable Laws and the safety and other reasonable access requirements of
the granting Party.

(e) Each Party shall be responsible for any Losses caused by such Party’s use of
its access rights pursuant to this Section 3.5. Subject to Section 3.5(b) and
Section 3.5(c), each Party shall maintain all roads owned by that Party upon the
Dedicated Properties as reasonably necessary for the other Party to access the
Wells and its facilities located thereon; provided that the Party given access
to such roads shall bear its proportionate share (based on use) of the costs of
maintenance of such roads.

Section 3.6 Blending Rights. Notwithstanding anything herein to the contrary,
Shipper shall be permitted to blend Gas, subject to Section 3.6(d) below, by
(i) changing the Receipt Point for any Gas to be Tendered by Shipper to Gatherer
hereunder to another Receipt Point, (ii) taking Gas from the Gathering System at
an Intermediate Delivery Point selected by Shipper and re-Tendering such Gas at
another Receipt Point selected by Shipper or (iii) Tendering volumes of Third
Party Gas (including coal bed methane Gas or other Gas) at (or near) any Tap.
All Gas Tendered by Shipper to the Gathering System for blending shall be
entitled to Priority One Service. In the event that Shipper takes volumes of Gas
at an Intermediate Delivery Point and re-Tenders such volumes to the Gathering
System at a different Receipt Point in the exercise of its blending rights
hereunder, only one fee for such volumes will be due and owing (calculated based
upon the volumes of such Gas Tendered by Shipper at the original Receipt
Point(s)).

(b) In the event that Shipper Tenders volumes of coal bed methane or other Gas
at (or near) any Tap under Section 3.6(a) (“Blending Gas”) and Gatherer is not
required to perform any additional services with respect to such Gas, no fee
will be due and owing by Shipper pursuant to Section 5.1 or otherwise for such
Blending Gas. For the avoidance of doubt, the Fee will apply to any Blending Gas
for which Gatherer performs Gathering Services.

 

25



--------------------------------------------------------------------------------

(c) Any pipeline or gathering system that may be necessary in order for Shipper
to Tender to the Gathering System Shipper owned or Controlled Gas solely for
blending purposes will be constructed by Shipper or by a Third Party on behalf
of Shipper at Shipper’s cost and expense and shall not constitute a portion of
the Gathering System; provided that the Parties may separately agree, by an
amendment to this Agreement, that Gatherer will build facilities to connect the
Gathering System to wells to provide Shipper’s owned or Controlled Gas for
blending purposes for a fee mutually agreeable by the Parties.

(d) For the avoidance of doubt, in the event that any blended Gas stream among
Shipper and other shippers on any portion of the Gathering System that services
Dry Gas does not meet the then current pipeline specifications of the Downstream
Pipeline due to the quality of Shipper’s Gas, Gatherer and Shipper shall use
commercially reasonable efforts to find a solution using existing infrastructure
to blend any Gas, including residue gas from another system; provided that
Gatherer will not be required to construct any new infrastructure or reduce
existing throughput capacity to satisfy this requirement. Shipper acknowledges
that any such new infrastructure or capacity reduction would comprise a new
service not originally contemplated under this Agreement, and would require a
mutually agreed-upon solution between the Parties.

Section 3.7 Liquid Condensate. Shipper shall be responsible for measuring and
injecting into the Gathering System any Priority One Dedicated Liquid Condensate
or Priority Two Dedicated Liquid Condensate at the applicable Receipt Point.

Section 3.8 Gatherer Reports. Gatherer shall provide Shipper with daily, monthly
and yearly operational and production reports relating to the Gathering System
and Dedicated Production Tendered by Shipper (such reports, “Gatherer Reports”).
The Gatherer Reports shall include any Downtime Event relevant to the applicable
time period covered by such Gatherer Report and shall also include a breakdown
of the throughput amounts of Dedicated Production Tendered by Shipper applicable
to (a) each Individual System and (b) each of the DevCo I Area, the DevCo II
Area, the DevCo III Area and any area operated by OpCo at the time of the
applicable Gatherer Report. The Gatherer Reports shall only include information
applicable to Dedicated Production Tendered by Shipper and not any information
related to other shippers on the Gathering System.

ARTICLE 4

TENDER, NOMINATION AND GATHERING OF PRODUCTION

Section 4.1 Priority of Service.

(a) All Priority One Dedicated Production Tendered by Shipper for delivery to
the Gathering System shall be entitled to Priority One Service; provided,
however, that with respect to Priority One Dedicated Production Tendered for
delivery by Shipper to the McQuay System, on or before the Shared Priority
Deadline, only such Priority One Dedicated Production up to 143,000 MSCF on any
Day shall be entitled to Priority One Service (the “Reservation Amount”) and any
Priority One Dedicated Production delivered to the McQuay System by Shipper in
excess of such amount shall be entitled to Priority Two Service.

(b) Every six months following the Execution Date until the Shared Priority
Deadline, Gatherer and Initial Shipper shall meet to discuss with “Initial
Shipper” under the CNX Gas Gathering Agreement, and cooperate in good faith to
determine, any changes to the Reservation Amount.

(c) All Priority Two Dedicated Production Tendered by Shipper for delivery to
the Gathering System shall be entitled to Priority Two Service.

 

26



--------------------------------------------------------------------------------

(d) In order to provide Third Party Gas or Third Party Liquid Condensate with
Priority One Service, Priority Two Service or such other levels of service
designated by Gatherer (so long as such service is not given higher priority
than Priority One Service) with respect to the McQuay System or the Majorsville
System, Gatherer shall make such a request in writing that shall include a
request for an updated current forecast of throughput of Dedicated Production
from Shipper. Shipper shall provide such updated current forecast in writing to
Gatherer within 14 Business Days of delivery of Gather’s initial request.
Gatherer shall deliver to Shipper an updated Gathering System Plan and related
model, based on Shipper’s updated current forecast of throughput of Dedicated
Production, that provides an average line pressure that is lower than the Target
Pressure for a 12 Month period beginning upon the in service date of the
modified system and permanently quarter to quarter thereafter. Within 14
Business Days of receipt of the updated Gathering System Plan and related model,
Shipper shall either approve or deny in writing such Gatherer’s initial request,
and in the case of denial, include an explanation in respect of such denial.
Within 14 Business Days of receipt of Shipper’s denial and explanation, Gatherer
may, but shall not be obligated to, modify and resubmit the Gathering System
Plan and related model in response to Shipper’s reasoning for its denial.
Shipper shall approve or deny in writing such Gatherer’s updated request within
14 Business Days, and in the case of a denial, Shipper shall include an
explanation in respect of for such second denial. Shipper shall be deemed to
have accepted any such request by Gatherer if Shipper fails to respond to any
such request by the deadlines and in such detail as set forth in this
Section 4.1(d).

(e) Other than with respect to the McQuay System or the Majorsville System,
Gatherer shall be permitted to provide Third Party Gas or Third Party Liquid
Condensate with Priority One Service, Priority Two Service or such other levels
of service designated by Gatherer (so long as such service is not given higher
priority than Priority One Service), in each case, in the Dedication Area;
provided that Gatherer (i) provides an updated Gathering System Plan and related
model, based on Shipper’s then-current forecasted throughput of Dedicated
Production and the forecasts set forth in Shipper’s then-current Development
Report, that provides an average line pressure that is lower than the Target
Pressure for a 12 Month period beginning upon the in-service date of the
modified system and permanently quarter to quarter thereafter and (ii) receives
the prior written consent of Shipper, which consent may be withheld in Shipper’s
sole discretion. Within 14 Business Days of receipt of the updated Gathering
System Plan and related model, Shipper shall either approve or deny in writing
such Gatherer’s initial request, and in the case of denial, include an
explanation in respect of such denial. Within 14 Business Days of receipt of
Shipper’s denial and explanation, Gatherer may, but shall not be obligated to,
modify and resubmit the Gathering System Plan and related model in response to
Shipper’s reasoning for its denial. Shipper shall approve or deny in writing
such Gatherer’s updated request within 14 Business Days, and in the case of a
denial, Shipper shall include an explanation in respect of for such second
denial.

(f) Gatherer shall use commercially reasonable efforts to transfer Ninevah well
pads set forth on Exhibit L from high pressure systems to low pressure systems
when operationally feasible in order to optimize flow for the Initial Shippers
and Gatherer. The order of the transfer shall be done in the order listed in
Exhibit L.

Section 4.2 Governmental Action. The Parties intend and agree that all Gathering
Services with respect to Dedicated Production provided to Shipper shall be
provided with the priority specified in Section 4.1, and that Shipper (pro rata,
based on volumes, with any other shipper on the Gathering System granted
Priority One Service and/or Priority Two Service, as applicable) has the first
priority call upon the capacity of the Gathering System for service to Shipper
for its Dedicated Production for the Term. Notwithstanding the foregoing, in the
event any Governmental Authority issues an order requiring Gatherer to allocate
capacity to another shipper, Gatherer shall do so by reducing Gas entitled to
Interruptible Service first reducing Gas and Liquid Condensate entitled to
Priority Two Service second and shall only curtail receipts of Gas and Liquid
Condensate entitled to Priority One Service (which

 

27



--------------------------------------------------------------------------------

curtailment shall be done in accordance with Section 4.6) to the extent
necessary to allocate such capacity to such other shipper, after complete
curtailment of Interruptible Service and Priority Two Service. In such event
Gatherer shall not be in breach or default of its obligations under this
Agreement and shall have no liability to Shipper in connection with or resulting
from any such curtailment; provided, however, that Gatherer shall, at Shipper’s
request, release from dedication under this Agreement all of Shipper’s volumes
interrupted or curtailed as the result of such allocation.

Section 4.3 Tender of Dedicated Production and Additional Production. Subject to
Article 11 and all applicable Laws, each Day during the Term, Shipper shall
Tender to the Gathering System at each applicable Receipt Point all of the
Dedicated Production available to Shipper at such Receipt Point. Shipper shall
have the right to Tender to Gatherer for Gathering Services under this Agreement
Gas and/or Condensate other than Dedicated Production; provided that any such
Gas and/or Condensate shall not be entitled to Priority One Service or Priority
Two Service.

Section 4.4 Gathering Services; Service Standard.

(a) Subject to the provisions of this Agreement and rights of all applicable
Governmental Authorities, Gatherer shall (i) provide Gathering Services for all
Shipper owned or Controlled Gas and Liquid Condensate constituting Dedicated
Production that is Tendered to Gatherer at the applicable Receipt Point,
(ii) re-deliver to Shipper or for the benefit of Shipper at the relevant
Delivery Point (as designated by Shipper) such Gas (subject to Section 4.8 with
respect to Drip Condensate) with an equivalent Thermal Content and hydrocarbon
constituent composition, less the Thermal Content of Drip Condensate, such Gas
consumed as Gathering System Fuel and Gathering System L&U allocated to Shipper
in accordance with this Agreement, and (iii) cause the Gathering System to be
able to flow such Gas and Liquid Condensate at volumes not less than the current
capacity of the Gathering System.

(b) Gatherer agrees to construct, install, own and operate, at its sole cost,
risk and expense, the Gathering System, including facilities required to connect
to Receipt Points at each Well Pad as described in Section 3.2(b), and the
facilities necessary to provide the Gathering Services contemplated in this
Agreement in a good and workmanlike manner in accordance with standards
customary in the industry. Except through the Fees for applicable Gathering
Services pursuant to Section 5.1 or as otherwise expressly provided in this
Agreement, Shipper shall have no responsibility for the cost of the Gathering
System or any facilities constructed or to be constructed by Gatherer.

Section 4.5 Nominations, Scheduling, Balancing and Curtailment. Nominations,
scheduling and balancing of Gas and Liquid Condensate available for, and
interruptions and curtailment of, Gathering Services under this Agreement shall
be performed in accordance with the applicable Operating Terms and Conditions
set forth in Exhibit A.

Section 4.6 Suspension/Shutdown of Service.

(a) During any period when all or any portion of the Gathering System is shut
down because of necessary maintenance or repairs or Force Majeure or because
such shutdown is necessary to avoid injury or harm to Persons or property, to
the environment or to the integrity of the Gathering System, receipts of
Shipper’s Gas and/or Liquid Condensate and the Gas and/or Liquid Condensate of
other shippers may be curtailed as set forth in Section 1.7 of Exhibit A.
Subject to Section 5.2(b), in such cases Gatherer shall have no liability to
Shipper, except to the extent such shut down is caused by the negligence, gross
negligence or willful misconduct of Gatherer; provided that Gatherer shall have
no liability for any special, indirect, or consequential damages.

 

28



--------------------------------------------------------------------------------

(b) Gatherer shall have the right to curtail or interrupt receipts and
deliveries of Gas and Liquid Condensate for brief periods to perform necessary
maintenance of and repairs or modifications (including modifications required to
perform its obligations under this Agreement) to the Gathering System; provided,
however, that Gatherer shall coordinate its maintenance, repair and modification
operations with the operations of Shipper and, in any case, schedule
maintenance, repair and modification operations so as to avoid or minimize to
the greatest extent possible service curtailments or interruptions. Gatherer
shall provide Shipper (i) with 30 Days prior notice of any upcoming normal and
routine maintenance, repair and modification projects that Gatherer has planned
that would result in a curtailment or interruption of Shipper’s deliveries and
the estimated time period for such curtailment or interruption and (ii) with six
Months prior notice of any maintenance (A) of which Gatherer has knowledge at
least six Months in advance and (B) that is anticipated to result in a
curtailment or interruption of Shipper’s deliveries for five or more consecutive
Days.

(c) It is specifically understood by Shipper that operations and activities on
facilities upstream or downstream of the Gathering System beyond Gatherer’s
control may impact operations on the Gathering System, and the Parties agree
that Gatherer shall have no liability therefor.

(d) If at any time Gatherer interrupts or curtails receipts and deliveries of
Gas pursuant to this Section 4.6 for a period of 5 consecutive Days or for more
than 7 Days during any consecutive two week period, then at Shipper’s written
request, the affected volumes of Gas shall be temporarily released from
dedication to this Agreement for a period commencing as of the date of such
request and ending as of the first Day of the Month 30 Days following Shipper’s
receipt of notice from Gatherer that such receipts and deliveries are no longer
interrupted or curtailed.

Section 4.7 Gas Marketing and Transportation. As between the Parties, Shipper
shall be solely responsible, and shall make all necessary arrangements at and
downstream of the Delivery Points, for the receipt, further transportation,
processing and marketing of Shipper’s owned and Controlled Gas (subject,
however, to the provisions of Section 4.8 with respect to Condensate).

Section 4.8 Condensate Marketing. Gatherer shall market and sell Shipper’s
Priority One Dedicated Liquid Condensate and Priority Two Dedicated Liquid
Condensate delivered to a Receipt Point to a non-Affiliated Third Party f.o.b.
at the applicable Downstream Condensate Storage Tank(s) at the prevailing market
prices at such location; provided, however, upon prior notification to and
receipt of written consent by Shipper, Gatherer may elect to transport the
Priority One Dedicated Liquid Condensate and Priority Two Dedicated Liquid
Condensate from the applicable Downstream Condensate Storage Tank(s) and sell
such Priority One Dedicated Liquid Condensate and Priority Two Dedicated Liquid
Condensate to a non-Affiliated Third Party at a location away from such
Downstream Condensate Storage Tank(s) at the prevailing market prices at such
location. Upon prior notification to and receipt of written consent by Shipper,
Gatherer may deliver Shipper’s Priority One Dedicated Liquid Condensate and
Priority Two Dedicated Liquid Condensate into a NGL Y-grade pipeline or a crude
oil or condensate pipeline from any Downstream Condensate Storage Tank(s), and
in such case, Gatherer will re-deliver Shipper’s Priority One Dedicated Liquid
Condensate and Priority Two Dedicated Liquid Condensate to the respective
pipeline for Shipper’s account and Shipper will market and sell Shipper’s
Priority One Dedicated Liquid Condensate and Priority Two Dedicated Liquid
Condensate. No sale of Shipper’s Priority One Dedicated Liquid Condensate and
Priority Two Dedicated Liquid Condensate shall be made by Gatherer to any
Affiliate of Gatherer without Shipper’s prior written consent. Notwithstanding
the forgoing, upon 60 Days prior notice to Gatherer, Shipper may elect for
Gatherer to deliver Shipper’s Priority One Dedicated Liquid Condensate and
Priority Two Dedicated Liquid Condensate (after stabilization, if applicable) at
the applicable Delivery Point(s) for the account of Shipper and Shipper may
market and sell such Priority One Dedicated Liquid Condensate and Priority Two
Dedicated Liquid Condensate itself.

 

29



--------------------------------------------------------------------------------

Section 4.9 No Prior Flow of Gas in Interstate Commerce. Shipper covenants that
at the time of Tender, none of the Gas or Condensate delivered at a Receipt
Point hereunder has flowed in interstate commerce.

Section 4.10 Right of First Offer.

(a) Promptly after determining that Shipper expects to undertake or participate
in any development, drilling and production activities on the ROFO Properties
(unless such ROFO Properties are covered by a Conflicting Dedication) that has
not been included in a Development Report, Shipper must deliver a notice of such
planned development, drilling and production activities, including the
information required to be provided in a Development Report set forth in
Section 3.1(b)(i) through Section 3.1(b)(vi) (each, a “ROFO Notice”).

(b) Gatherer shall have 45 Days following receipt of a Development Report or a
ROFO Notice to make an offer to Shipper to provide Gathering Services with
respect to some or all of the ROFO Properties covered in such Development Report
or ROFO Notice (the “Subject ROFO Properties”). If Gatherer elects to make an
offer, Gatherer shall, on or before 45 days following Gatherer’s receipt of a
Development Report or a ROFO Notice, deliver to Shipper a notice (the “ROFO
Offer”) setting forth: (i) the proposed Fees for the Gathering Services to be
provided; (ii) the existing operations, under construction or planned Facility
Segments needed to provide Gathering Services to the Subject ROFO Properties;
(iii) the schedule for completing the construction and installation of the
planned Facility Segments and all planned Receipt Points and Delivery Point
facilities, in each case, for the planned well pads and wells included in the
ROFO Offer; and (iv) the estimated budget amounts for the construction and
installation of the planned Facility Segments and all planned Receipt Points and
Delivery Point facilities, in each case, for the planned well pads and wells
included in the ROFO Offer.

(c) Within 30 Days following receipt of Gatherer’s ROFO Offer, Shipper shall
notify Gatherer whether or not it accepts Gatherer’s ROFO Offer; provided that
the failure of Shipper to timely notify Gatherer of its acceptance of Gatherer’s
ROFO Offer shall be deemed a rejection by Shipper of such ROFO Offer. For the
avoidance of doubt, Shipper shall be under no obligation to accept any ROFO
Offer from Gatherer.

(d) If Shipper accepts a ROFO Offer (such ROFO Properties described in an
accepted ROFO Offer, the “Dedicated ROFO Properties”), then (i) Shipper will be
deemed to have (A) dedicated and committed to deliver to Gatherer under this
Agreement, as and when produced all of the Gas and/or Liquid Condensate, as
applicable, owned by Shipper thereafter produced during the Term from Dedicated
ROFO Properties and (B) committed to deliver to Gatherer under this Agreement,
as and when produced, all of Third Party Gas and/or Liquid Condensate, as
applicable, under the Control of Shipper that is thereafter produced during the
Term from the lands covered by such Dedicated ROFO Properties and (ii) the
Parties will amend this Agreement to incorporate the terms set forth in the
accepted ROFO Offer.

ARTICLE 5

FEES

Section 5.1 Fees.

(a) With respect to Shipper’s Priority One Dedicated Gas, Shipper shall pay
Gatherer each Month in accordance with the terms of this Agreement, for all
Gathering Services provided by Gatherer with respect to Shipper’s owned or
Controlled Dry Gas received by Gatherer from Shipper or for Shipper’s account
during such Month, an amount equal to the product of (i) the aggregate quantity
of such Dry Gas (other than Gas used for Gathering System Fuel), stated in
MMBtus, received by Gatherer from Shipper or for Shipper’s account at the
applicable Receipt Points for such Dry Gas during such Month multiplied by
(ii) $0.41 (the “Dry Gas Gathering Fee”).

 

30



--------------------------------------------------------------------------------

(b) With respect to Shipper’s Priority One Dedicated Gas, Shipper shall pay
Gatherer each Month in accordance with the terms of this Agreement, for all
Gathering Services provided by Gatherer with respect to Shipper’s owned or
Controlled Wet Gas received by Gatherer from Shipper or for Shipper’s account
during such Month, an amount equal to the product of the following:

(i) with respect to Shipper’s owned or Controlled Wet Gas produced from the
Moundsville Area: (A) the aggregate quantity of such Wet Gas (other than Gas
used for Gathering System Fuel), stated in MMBtus, received by Gatherer from
Shipper or for Shipper’s account at the applicable Receipt Points for such Wet
Gas during such Month multiplied by (B) $0.282 (the “Moundsville Wet Gas
Gathering Fee”); and

(ii) with respect to Shipper’s owned or Controlled Wet Gas produced from the
Dedication Area other than the Moundsville Area: (A) the aggregate quantity of
such Wet Gas (other than Gas used for Gathering System Fuel), stated in MMBtus,
received by Gatherer from Shipper or for Shipper’s account at the applicable
Receipt Points for such Wet Gas during such Month multiplied by (B) $0.564 (the
“Other Areas Wet Gas Gathering Fee” and together with the Moundsville Wet Gas
Gathering Fee, the “Wet Gas Gathering Fee”).

(c) Shipper shall pay Gatherer each Month in accordance with the terms of this
Agreement, for all Gathering Services provided by Gatherer with respect to
Shipper’s Priority One Dedicated Liquid Condensate Tendered by Shipper hereunder
and allocated to Shipper in accordance with this Agreement during such Month, an
amount equal to the following:

(i) with respect to Shipper’s Priority One Dedicated Liquid Condensate produced
from the Majorsville Area, the product of (A) the aggregate quantity of such
allocated Priority One Dedicated Liquid Condensate, stated in Barrels, received
by Gatherer from Shipper or for Shipper’s account at the applicable Receipt
Points for such Priority One Dedicated Liquid Condensate during such Month
multiplied by (B) $5.125 (the “Majorsville Condensate Gathering Fee”); and

(ii) with respect to Shipper’s Priority One Dedicated Liquid Condensate produced
from the Moundsville Area, the product of (A) the aggregate quantity of such
allocated Priority One Dedicated Liquid Condensate, stated in Barrels, received
by Gatherer from Shipper or for Shipper’s account at the applicable Receipt
Points for such Priority One Dedicated Liquid Condensate during such Month
multiplied by (B) $2.563 (the “Moundsville Condensate Gathering Fee” and,
together with the Majorsville Condensate Gathering Fee, the “Condensate
Gathering Fees”).

(d) With respect to gas attributable to the Initial Priority Two Dedicated
Properties, the fee set forth on Exhibit B-2 (the “Priority Two Existing
Gathering Fee”).

(e) For the avoidance of doubt, the Parties acknowledge that there is no
separate fee chargeable by Gatherer hereunder for Gathering Services with
respect to Drip Condensate and that the fees chargeable by Gatherer hereunder
for Gas (including Dry Gas and Wet Gas) are sufficient to compensate Gatherer
for Gathering Services with respect to Drip Condensate.

 

31



--------------------------------------------------------------------------------

Section 5.2 Fee Adjustments.

(a) As of January 1 of each Year (commencing as of January 1, 2017), each of the
Fees will be increased by an amount equal to the sum of the then applicable fee
as of the preceding Month plus the product of the Annual Escalation Factor
multiplied by such fee.

(b) If there has been a Downtime Event, such Downtime Event was not a result of
Shipper’s production being in excess of the production forecast in the
Development Report on which the Gathering System or Individual System, as
applicable, was based, and such Downtime Event caused (i) the Downtime
Percentage for the Gathering System during any calendar quarter to be greater
than 4% during such calendar quarter; (ii) the Downtime Percentage for any
Individual System during any calendar quarter to be greater than 10% during such
calendar quarter or (iii) the Downtime Percentage for any Individual System
during any two consecutive calendar quarters to be greater than 6% during such
two consecutive calendar quarters, then in any such case, the Dry Gas Gathering
Fee and the Wet Gas Gathering Fee shall be reduced as set forth in Exhibit I-1.
For the avoidance of doubt, only the highest penalty set forth on Exhibit I-1
shall be applicable to a Downtime Event.

(c) Gatherer shall use its commercially reasonable efforts to maintain the Daily
arithmetic average operating pressure of the system pressures at the Target
Pressure without the use of pressure regulation of Shipper’s production or
without limiting Shipper’s flow below the production forecast in the applicable
Development Report, subject in each case to the curtailment procedures under
this Agreement, including Article VI of this Agreement and Section 1.7 of the
Operating Terms. Except in the event of Force Majeure, if, during any calendar
quarter, (i) the Daily arithmetic average operating pressure of an Individual
System exceeds the pressure set forth in the design documents for the applicable
Individual System in the applicable, approved Gathering System Plan (the “Target
Pressure”) for such Individual System, (ii) such increase is not a result of
Shipper’s production being in excess of the production forecast in the
applicable Development Report and (iii) Gatherer has sufficient production data
available to confirm that the increased pressure is not a result of Shipper’s
increased production, then the Dry Gas Gathering Fee and the Wet Gas Gathering
Fee with respect to such Individual System shall be reduced based on the
calculation of the Pressure Overage Percentage, as set forth in Exhibit I-2 for
each Month during such calendar quarter.

(d) Subject to Gatherer’s consent (such consent not to be unreasonably
withheld), to the extent that there is an option between fuel sources at any
Fuel Point, prior to the beginning of each Month (the “Month of Service”),
Shipper may request the fuel source for such Fuel Point with respect to the
Gathering Services to be provided to Shipper at such Fuel Point during such
Month of Service. If Shipper requests electricity as the fuel source for such
Fuel Point with respect to the Gathering Services being provided to Shipper at
such Fuel Point for such Month of Service, then each of the Dry Gas Gathering
Fee and the Wet Gas Gathering Fee for such Month of Service shall be increased
by the Compression Charge applicable to such Month of Service.

Section 5.3 Fee Reset. As soon as practical following a Rate Reset Trigger,
Gatherer shall provide written notice to Shipper of such Rate Reset Trigger. On
or before September 1 of each Year (commencing with September 1, 2017) and/or
within 30 Days following receipt from Gatherer of notice of a Rate Reset
Trigger, Shipper shall provide to Gatherer an updated production forecast for
each Year for the following ten Years based on the good faith estimates of
Shipper based on the best information reasonably available at the time. Within
45 Days following receipt of Shipper’s updated production forecasts, Gatherer
shall prepare and deliver to Shipper (a) an updated Fee Model that replaces
projected costs, throughput, revenue and other data in the Fee Model with actual
data and includes projected costs and production forecasts for future Years
based on estimates developed by Gatherer and (b) revised Fees that have been
determined by Gatherer’s management team (taking into account, among other
things, the updated Fee Model, return on invested capital and recovery of
operating and overhead costs) and approved by Gatherer’s board of directors. For
the avoidance of doubt, Gatherer’s board of directors may

 

32



--------------------------------------------------------------------------------

take into account any factors it deems relevant to determining the revised Fees,
including Shipper’s drilling economics to ensure drilling by Shipper on the
Dedication Area. If Shipper and Gatherer cannot agree on the revised Fees within
45 Days following Gatherer’s delivery of the updated Fee Model and revised Fees,
the Fees in effect prior to the Rate Reset Trigger will remain in effect.

Section 5.4 Condensate. Except as provided for in Section 4.8, whereby Shipper
elects to market and sell all or any portion of Shipper’s Condensate, Gatherer
shall pay Shipper, each Month, an amount equal to product of the Net Condensate
Price for such Month multiplied by the number of allocated Barrels of Condensate
received by Gatherer from Shipper or for Shipper’s account at the Receipt
Points.

Section 5.5 Excess Gathering System L&U. If, during any Month, Gathering System
L&U allocated to Shipper in accordance with this Agreement exceeds 1.5% of the
total quantities of Shipper’s owned or Controlled Gas delivered to the Gathering
System in such Month by Shipper, then Gatherer will conduct a field-wide meter
balance (or recalibration, gas sampling, leak surveys, field-wide meter balance,
as appropriate). Gatherer shall provide Shipper with prior notice of, and
reasonable access to observe, any such field-wide meter balance. Commencing with
the fourth (4th) consecutive Month period, and continuing for each consecutive
Month thereafter, that the Gathering System L&U allocated to Shipper in
accordance with this Agreement exceeds 2.5% of the total quantities of Shipper’s
owned or Controlled Gas delivered to the Gathering System in such Month by
Shipper and such discrepancy cannot be corrected by a field-wide meter balance,
Gatherer shall pay Shipper in respect of such excess an amount equal to (a) the
volume of such excess multiplied by (b) the price received for Shipper’s Gas in
the prior Month.

Section 5.6 Excess Gathering System Fuel Usage.

(a) Gatherer shall measure the Gas used for Gathering System Fuel and shall only
use Gas as Gathering System Fuel for the operation of the Gathering System
consistent with a reasonably prudent operator’s use of Gas as Gathering System
Fuel for the operation of the Gathering System. If, during any Month, Gathering
System Fuel exceeds the amount a reasonably prudent operator would use as fuel
for the Gathering System, then Gatherer shall pay Shipper in respect of such
excess that is allocated to Shipper in accordance this Agreement an amount equal
to (a) the volume of such excess allocated to Shipper in accordance this
Agreement multiplied by (b) the prices received for Shipper’s Gas in the prior
Month.

(b) If Shipper and Gatherer cannot agree on the amount a reasonably prudent
operator would use as fuel for the Gathering System, then either Party may
notify the other of its request to have an Industry Expert determine such amount
(the Party to give such a notice, the “Notifying Party”, and the recipient of
such a notice, the “Receiving Party”). Upon the receipt of such a request for an
Industry Expert determination from the Notifying Party, the Notifying Party and
Receiving Party shall confer in good faith for up to five Business Days to agree
on the selection of an Industry Expert to determine the amount a reasonably
prudent operator would use as fuel for the Gathering System. If the Parties are
unable to agree upon the selection of an Industry Expert within such five
Business Day period, then each of the Notifying Party and Receiving Party will
select an Industry Expert and the two Industry Experts so selected will select a
Person to serve as the Industry Expert. Following such selection of an Industry
Expert, each Party shall present to the Industry Expert a written statement of
its position on the amount a reasonably prudent operator would use as fuel for
the Gathering System (including its methodology for calculating such amount) not
later than 30 Days after the selection of such Industry Expert. The Industry
Expert may, within 30 Days after its receipt of such statements, request such
additional information from either or both Parties as the Industry Expert may
deem reasonably necessary or desirable for purposes of making its determination.
Each Party agrees to promptly provide the Industry Expert with all information

 

33



--------------------------------------------------------------------------------

so requested of it. The Industry Expert shall be instructed to determine and
submit to the Parties its decision regarding the amount a reasonably prudent
operator would use as fuel for the Gathering System. The decision of the
Industry Expert shall be conclusive, binding upon, and non-appealable by the
Parties. The costs and expenses of the Industry Expert shall be shared equally
by the Parties.

ARTICLE 6

QUALITY AND PRESSURE SPECIFICATIONS

Section 6.1 Quality Specifications. Subject to Section 6.2 below, all Gas and
Liquid Condensate delivered at the Receipt Points by Shipper to Gatherer shall
meet the applicable quality specifications set forth in Section 1.1 of the
Operating Terms. Provided that Shipper’s Gas delivered to the Receipt Points
complies with such quality specifications or otherwise complies with the first
sentence of Section 6.2, all Gas and Condensate re-delivered at the Delivery
Points by Gatherer to Shipper shall meet the quality specifications applicable
at the relevant Delivery Points. The Parties recognize and agree that all Gas
gathered by Gatherer through the Gathering System will be commingled with other
Gas shipments (including in connection with Shipper’s exercise of its blending
rights hereunder) and, subject to Gatherer’s obligation to re-deliver to Shipper
at the Delivery Points Gas that satisfies the applicable quality specifications
of the Delivery Points, (a) such Gas shall be subject to such changes in
quality, composition and other characteristics as may result from such
commingling, and (b) Gatherer shall have no other obligation to Shipper
associated with changes in quality of Gas as the result of such commingling.
Gatherer will not receive any Gas on the Gathering System, other than Gas owned
or Controlled by Shipper, that does not meet applicable tariff requirements
(subject to any waivers in place) with respect to the Delivery Point for such
Gas.

Section 6.2 Failure to Meet Specifications. If any Gas (other than Gas used by
Shipper for blending or blended) Tendered by Shipper to the Gathering System
fails at any time to conform to the applicable specifications, then Gatherer
will have the right to immediately discontinue receipt of such non-conforming
Gas so long as such Gas continues to be non-conforming; provided that (a) the
applicable meter operator will seek quality waivers from Downstream Pipelines,
(b) Gatherer shall use commercially reasonable efforts to blend and commingle
such Gas with other Gas in the Gathering System so that it meets the applicable
specifications, and (c) if such Gas cannot be brought into compliance with such
blending, then Gatherer will continue to accept and re-deliver such Gas to the
Delivery Points that will accept such non-conforming Gas as long as (i) no harm
is done to the Gathering System, (ii) no harm is done to other shippers or their
Gas, and (iii) other shippers are not prevented from nominating Gas to their
preferred Delivery Point. In any event, Shipper will undertake commercially
reasonable measures to eliminate the cause of such non-conformance.

Section 6.3 Pressure. Shipper shall Tender or cause to be Tendered Gas and
Priority One Dedicated Liquid Condensate to each applicable Receipt Point at
sufficient pressure to enter the Gathering System against its operating
pressure, but not in excess of the maximum operating pressure set forth in the
design documents for the applicable Facility Segment contained in the
applicable, approved Gathering System Plan (which such maximum operating
pressure shall be sufficient to permit such Gas and Priority One Dedicated
Liquid Condensate to enter the Gathering System and the facilities of the
Processing Plants, Downstream Pipelines or Downstream Condensate Storage Tanks
(as applicable) but not higher than the MAOP of the Downstream Pipelines or
other facilities). Shipper shall have the obligation to ensure that Gas and
Priority One Dedicated Liquid Condensate is prevented from entering the
Gathering System at pressures in excess of such maximum operating pressure, and
Gatherer shall have the right to restrict or relieve the flow of Gas and
Priority One Dedicated Liquid Condensate into the Gathering System to protect
the Gathering System from over pressuring. Gatherer shall not change such
maximum operating pressures without prior written notification to Shipper.
Gatherer shall install, own, operate and maintain compression facilities
sufficient to deliver Shipper’s owned and Controlled Gas and

 

34



--------------------------------------------------------------------------------

Priority One Dedicated Liquid Condensate into the applicable Delivery Points.
Re-deliveries of Gas and Priority One Dedicated Liquid Condensate by Gatherer to
or for the account of Shipper at the applicable Delivery Points shall be at such
pressures as may exist from time to time in the Gathering System at the
applicable Delivery Point. Gatherer’s obligation to re-deliver Gas and Priority
One Dedicated Liquid Condensate to a given Delivery Point shall be subject to
the operational limitations of the Processing Plant or Downstream Pipelines (as
applicable) receiving such Gas or Priority One Dedicated Liquid Condensate (as
applicable), including the Processing Plant’s or Downstream Pipeline’s capacity,
Gas measurement capability, operating pressures and any operational balancing
agreements as may be applicable.

ARTICLE 7

TERM

Section 7.1 Term. This Agreement shall remain in effect through September 30,
2034 (the “Initial Term”) and thereafter on a year to year basis until
terminated by Gatherer or Shipper effective upon the expiration of the Initial
Term or the expiration of any year thereafter upon written notice no less than
180 Days prior to the expiration of the Initial Term or the expiration of any
year thereafter (such period of time, the “Term”).

Section 7.2 Effect of Termination or Expiration of the Term. Upon the end of the
Term, this Agreement shall forthwith become void and the Parties shall have no
liability or obligation under this Agreement, except that (a) the termination of
this Agreement shall not relieve any Party from any expense, liability or other
obligation or remedy therefor which has accrued or attached prior to the date of
such termination, and (b) the provisions of Section 13.2 through Section 13.5
shall survive such termination and remain in full force and effect indefinitely.

ARTICLE 8

TITLE AND CUSTODY

Section 8.1 Title. A nomination of Gas by Shipper shall be deemed a warranty of
title to such Gas (including any Drip Condensate attributable to such Gas) by
Shipper, or a warranty of the good right in Shipper to deliver such Gas for
gathering under this Agreement. Priority One Dedicated Liquid Condensate
injected by Shipper at the applicable Receipt Point(s) shall be deemed a
warranty of title to such injected Priority One Dedicated Liquid Condensate by
Shipper, or a warranty of the good right in Shipper to deliver such injected
Priority One Dedicated Liquid Condensate for gathering under this Agreement. By
nominating Gas (including any Drip Condensate attributable to such Gas) and/or
by injecting Priority One Dedicated Liquid Condensate at Receipt Point(s),
Shipper also agrees to indemnify, defend and hold Gatherer harmless from any and
all Losses resulting from any claims by a Third Party of title or rights to such
Gas or Priority One Dedicated Liquid Condensate, other than any claims arising
out of Gatherer’s breach of its warranty made in the succeeding sentence of this
Section 8.1. By receiving Gas from Shipper at the Receipt Points or receiving
Priority One Dedicated Liquid Condensate injected by Shipper at Receipt
Point(s), Gatherer (a) warrants to Shipper that Gatherer has the good right to
accept and re-deliver such Gas and/or Priority One Dedicated Liquid Condensate
received from Shipper under this Agreement free and clear of any title disputes,
liens or encumbrances arising by, through or under Gatherer, and (b) agrees to
indemnify, defend and hold Shipper harmless from any and all Losses resulting
from title disputes, liens or encumbrances arising by, through or under
Gatherer.

Section 8.2 Custody. From and after Shipper’s delivery of its owned or
Controlled Gas to Gatherer at the Receipt Point(s) or injection of its owned or
Controlled Liquid Condensate at the Receipt Point(s), and, subject to
Section 3.6 and Section 4.8, until Gatherer’s re-delivery of such Gas and/or
such Liquid Condensate to or for Shipper’s account at the applicable Delivery
Point(s), as between the Parties,

 

35



--------------------------------------------------------------------------------

Gatherer shall have custody and control of such Gas and/or Liquid Condensate. In
all other circumstances, as between the Parties, Shipper shall be deemed to have
custody and control of such Gas and/or Liquid Condensate.

ARTICLE 9

BILLING AND PAYMENT

Section 9.1 Statements. As soon as practicable after the end of each Month but
in no event later than ten Business Days following the end of such Month (the
“Statement Deadline”), Gatherer will render to Shipper an invoice for all
amounts owed for Gathering Services and any other amounts as may be due under
this Agreement during the preceding Month, net of the amounts payable by
Gatherer in respect of (a) Condensate in accordance with Section 5.4, (b) excess
Gathering System L&U in accordance with Section 5.5, (c) the use of excess
Gathering System Fuel in accordance with Section 5.6 and (d) any other amounts
payable by Gatherer to Shipper under this Agreement. Such invoice will include
(i) for Gas, the product of (A) the measured volumes of Gas (other than Drip
Condensate) in MSCF multiplied by (B) the Gross Heating Value of such Gas and
expressed in MMBtus and (ii) for Liquid Condensate and Drip Condensate (if
applicable), the measured volumes stated in Barrels, in each case, received and
delivered by Gatherer and will be in detail sufficient for Shipper to identify
the particular services rendered and the basis for such charges. If actual
measurements of volumes of Gas and/or Liquid Condensate are not available by the
Statement Deadline, then, on or after such Statement Deadline, Gatherer may
prepare and submit its invoice based on Gatherer’s good faith estimate of the
volumes of Gas and/or Liquid Condensate received in such Month. If Gatherer
submits an invoice based on estimated volumes, Gatherer shall prepare and submit
to Shipper an invoice based on actual measurements on or before the close of
business of the 45th Day (or if such 45th Day is not a Business Day, on the
following Business Day) after the applicable Month of delivery of Gas and/or
Liquid Condensate. Gatherer’s invoices shall include information reasonably
sufficient to explain and support any estimates and charges reflected therein,
the reconciliation of any estimates made in a prior Month to any actual
measurements, and any adjustments to prior period volumes and quantities.

Section 9.2 Payments.

(a) Unless otherwise agreed by the Parties, all invoices under this Agreement
shall be due and payable in accordance with each invoice’s instructions on or
before the later of the 25th Day of each Month and the 10th Day after receipt of
the invoice or, if such Day is not a Business Day, then on the next Business
Day. All payments by Shipper under this Agreement shall be made by electronic
funds transfer to the account designated by Gatherer. Any amounts not paid by
the due date that are not disputed in accordance with Section 9.2(b) will be
deemed delinquent and will accrue interest at the Interest Rate, such interest
to be calculated from and including the due date but excluding the date the
undisputed delinquent amount is paid in full. In addition to Section 9.2(b),
Shipper may, in good faith, dispute the correctness of any invoice or any
adjustment to an invoice rendered under this Agreement or request an adjustment
of any invoice for any arithmetic or computational error within 24 Months
following the end of the Year of the date the invoice, or adjustment to an
invoice, was rendered and previous payment of any such amounts shall not be
deemed to be a waiver of the payor’s right to later dispute the invoice in
accordance with this Section 9.2(a). Any invoice dispute or invoice adjustment
shall be in writing and shall state the basis for the dispute or adjustment.

(b) If Shipper, in good faith, disputes the amount of any invoice of Gatherer,
Shipper will pay Gatherer such amount, if any, that is not in dispute and shall
provide Gatherer notice, no later than within 30 Days after the date that
payment of such invoice would be due under Section 9.2(a), of the disputed
amount accompanied by documentation to support the disputed amount. If the
Parties are unable to resolve such dispute, such dispute may be resolved in
accordance with Section 15.7 of this Agreement.

 

36



--------------------------------------------------------------------------------

Upon resolution of the dispute, any required payment shall be made within 15
Days of such resolution, along with interest accrued at the Interest Rate from
and including the due date but excluding the date paid.

Section 9.3 Audit. Each Party or any Third Party representative of a Party has
the right, at its sole expense and during normal working hours, to examine the
records of the other Party to the extent reasonably necessary to verify the
accuracy of any statement, charge or computation made pursuant to the provisions
of this Agreement. The scope of such examination will be limited to the previous
24 Months following the end of the Year in which such notice of audit,
statement, charge or computation was presented. No more than one audit shall
take place during any Year. If any such examination reveals any inaccuracy in
any statement or charge, the necessary adjustments in such statement or charge
and the payments necessitated thereby shall be made within 60 Days of resolution
of the inaccuracy. This provision of this Agreement will survive any termination
of this Agreement for the later of (a) a period of 24 Months from the end of the
Year in which the date of such termination occurred or (b) until a dispute
initiated within the 24 Month period is finally resolved, in each case for the
purpose of such statement and payment objections.

ARTICLE 10

REMEDIES

Section 10.1 Suspension of Performance; Release from Dedication.

(a) If Shipper fails to pay any invoice rendered pursuant to Section 9.2 and
such failure is not remedied within 20 Business Days of written notice of such
failure to Shipper by Gatherer, Gatherer shall have the right to suspend
performance under this Agreement until such amount, including interest at the
Interest Rate, is paid.

(b) In the event a Party fails to perform or comply with any material warranty,
covenant or obligation contained in this Agreement (other than as provided in
Section 10.1(a)), and such failure has not been remedied within 45 Days after
receipt of written notice from the other Party of such failure, then the
non-defaulting Party shall have the right to suspend its performance under this
Agreement. If Shipper elects to suspend performance as the result of Gatherer’s
uncured default, then (i) Shipper’s Dedicated Production shall be deemed to be
temporarily released from the terms of this Agreement during the period of such
suspension of performance and (ii) in the event of an interruption in the
receipt or delivery of Shipper’s owned or Controlled Gas or Liquid Condensate
and/or the provision by Gatherer of the Gathering Services hereunder, that lasts
for 45 Days or longer and such interruption is a result of Gatherer’s uncured
default, then Shipper may elect to permanently release from dedication under
this Agreement the Dedicated Production from Wells affected by such interruption
and their respective Drilling Units.

Section 10.2 No Election. In the event of a default by a Party under this
Agreement, the other Party shall be entitled in its sole discretion to pursue
one or more of the remedies set forth in this Agreement, or such other remedy as
may be available to it under this Agreement, at Law or in equity, subject,
however, to the limitations set forth in Article 13. No election of remedies
shall be required or implied as the result of a Party’s decision to avail itself
of a remedy under this Agreement.

ARTICLE 11

FORCE MAJEURE

Section 11.1 Force Majeure. If either Gatherer or Shipper is rendered unable by
an event of Force Majeure to carry out, in whole or part, its obligations under
this Agreement and such Party gives

 

37



--------------------------------------------------------------------------------

notice and reasonably full details of the event to the other Party as soon as
practicable after the occurrence of the event, then, during the pendency of such
Force Majeure, but only during that period, the obligations of the Party
affected by the event shall be canceled or suspended, as applicable, to the
extent required; provided, however, that notwithstanding anything in the
foregoing to the contrary, neither Party shall be relieved from any
indemnification obligation or any obligation to make payments, as the result of
Force Majeure, regardless of which Party is affected. The Party affected by
Force Majeure shall use commercially reasonable efforts to remedy the Force
Majeure condition with all reasonable dispatch, shall give notice to the other
Party of the termination of the Force Majeure, and shall resume performance of
any suspended obligation promptly after termination of such Force Majeure.

Section 11.2 Force Majeure Definition. For purposes of this Agreement, “Force
Majeure” means an event that is not within the reasonable control of the Party
claiming suspension (the “Claiming Party”), and that by the exercise of due
diligence the Claiming Party is unable to avoid or overcome in a reasonable
manner. To the extent meeting the foregoing requirements, Force Majeure
includes, but is not restricted to: (a) acts of God; (b) wars (declared or
undeclared); (c) insurrections, hostilities, riots; (d) floods, fires, storms,
storm warnings, landslides, lightning, earthquakes, washouts; (e) industrial
disturbances, acts of a public enemy, acts of terror, sabotage, blockades,
epidemics; (f) arrests and restraints of rulers and peoples; (g) civil
disturbances; (h) explosions, breakage or accidents to machinery or lines of
pipe; (i) hydrate obstruction or blockages of any kind of lines of pipe;
(j) freezing of wells or delivery facilities, partial or entire failure of
wells, and other events beyond the reasonable control of Shipper that affect the
timing of production or production levels; (k) mining accidents, subsidence,
subsidence mitigation, cave-ins and fires; (l) action or restraint by court
order or public or Governmental Authority (so long as the Claiming Party has not
applied for or assisted in the application for, and has opposed where and to the
extent reasonable, such action or restraint), (m) delays or failures by a
Governmental Authority to grant permits, licenses or other similar consents
applicable to the Gathering System so long as Gatherer has used its commercially
reasonable efforts to make any required filings with such Governmental Authority
relating to such permits, licenses or other similar consents and (n) delays or
failures by Gatherer to obtain easements and rights of way, surface leases and
other real property interests related to the Gathering System from Third
Parties, so long as Gatherer has used its commercially reasonable efforts to
obtain such easements and rights of way, surface leases and other real property
interests. The failure of a Claiming Party to settle or prevent a strike or
other labor dispute with employees shall not be considered to be a matter within
such Claiming Party’s control.

ARTICLE 12

REGULATORY STATUS

Section 12.1 Non-Jurisdictional Gathering System. This Agreement is subject to
all valid present and future Laws, regulations, rules and orders of Governmental
Authorities now or hereafter having jurisdiction over the Parties, this
Agreement or the services performed or the facilities utilized under this
Agreement. Gatherer shall not permit the Gathering System to become subject to
the jurisdiction of any Governmental Authority that may at any time take any
action whereby the Gathering Services will be subject to terms, conditions,
restraints or regulations, including taxes, rate or price control, or ceilings
or open access requirements that materially differ from the terms and conditions
set forth in this Agreement. It is the intent of the Parties that the rates and
terms and conditions established by any Governmental Authority having
jurisdiction shall not alter the rates or terms and conditions set forth in this
Agreement, and the Parties agree to vigorously defend and support in good faith
the enforceability of the rates and terms and conditions of this Agreement.

 

38



--------------------------------------------------------------------------------

Section 12.2 Government Authority Modification. Notwithstanding the provisions
of Section 12.1, if any Governmental Authority having jurisdiction modifies the
rates or terms and conditions set forth in this Agreement, then (in addition to
any other remedy available to Shipper at Law or in equity):

(a) the Parties hereby agree to negotiate in good faith to enter into such
amendments to this Agreement and/or a separate arrangement in order to give
effect, to the greatest extent possible, to the rates and other terms and
conditions set forth in this Agreement; and

(b) in the event that the Parties are not successful in accomplishing the
objectives set forth in (a) above such that Shipper is not in substantially the
same economic position as it was prior to any such regulation, then Shipper may
terminate this Agreement upon the delivery of written notice of termination to
Gatherer.

ARTICLE 13

INDEMNIFICATION AND INSURANCE

Section 13.1 Custody and Control Indemnity. EXCEPT FOR LOSSES COVERED BY THE
INDEMNITIES IN SECTION 8.1, THE PARTY HAVING CUSTODY AND CONTROL OF GAS AND
LIQUID CONDENSATE UNDER THE TERMS OF SECTION 8.2 SHALL BE RESPONSIBLE FOR AND
SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS THE OTHER PARTY AND SUCH
OTHER PARTY’S GROUP FROM AND AGAINST EACH OF THE FOLLOWING: (A) ANY LOSSES
ASSOCIATED WITH ANY PHYSICAL LOSS OF SUCH GAS AND LIQUID CONDENSATE (OTHER THAN,
SUBJECT TO SECTION 5.6 AND SECTION 5.7, GATHERING SYSTEM L&U AND GATHERING
SYSTEM FUEL), INCLUDING, THE VALUE OF SUCH LOST GAS AND LIQUID CONDENSATE, AND
(B) ANY DAMAGES RESULTING FROM THE RELEASE OF ANY SUCH GAS OR LIQUID CONDENSATE,
IN EACH CASE, EVEN IF SUCH LOSSES OR DAMAGES ARISE AS A RESULT OF THE STRICT
LIABILITY OR NEGLIGENCE (JOINT, SEVERAL, ACTIVE, PASSIVE, SOLE, OR CONCURRENT)
OF THE INDEMNIFIED PERSON OR A MEMBER OF SUCH INDEMNIFIED PERSON’S GROUP, EXCEPT
TO THE EXTENT THAT SUCH LOSSES OR DAMAGES ARE CAUSED BY THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE INDEMNIFIED PERSON OR A MEMBER OF SUCH INDEMNIFIED
PERSON’S GROUP.

Section 13.2 Shipper Indemnification. SUBJECT TO SECTION 13.1, SHIPPER AGREES TO
AND SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS GATHERER, AND GATHERER’S
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, PARENT, AFFILIATES AND SUBSIDIARIES,
(ALL OF THE FOREGOING, THE “GATHERER GROUP”) FROM AND AGAINST ALL LOSSES WHICH
IN ANY WAY RESULT FROM ANY OF THE FOLLOWING: (A) THE OWNERSHIP, DESIGN,
CONSTRUCTION, MAINTENANCE OR OPERATION OF SHIPPER’S FACILITIES, EVEN IF SUCH
LOSSES ARISE AS A RESULT OF THE STRICT LIABILITY OR NEGLIGENCE (JOINT, SEVERAL,
ACTIVE, PASSIVE, SOLE, OR CONCURRENT) OF GATHERER OR A MEMBER OF GATHERER’S
GROUP, EXCEPT TO THE EXTENT THAT SUCH LOSSES OR DAMAGES ARE CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF GATHERER OR A MEMBER OF GATHERER’S GROUP OR
(B) ANY MATERIAL BREACH OF THIS AGREEMENT BY SHIPPER.

Section 13.3 Gatherer Indemnification. SUBJECT TO SECTION 13.1, GATHERER AGREES
TO AND SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS SHIPPER, AND SHIPPER’S
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, PARENT, AFFILIATES AND SUBSIDIARIES,
(ALL OF THE FOREGOING, THE “SHIPPER GROUP”) FROM AND AGAINST ALL LOSSES WHICH IN
ANY WAY RESULT FROM ANY OF THE FOLLOWING: (A) THE OWNERSHIP, DESIGN,
CONSTRUCTION, MAINTENANCE OR OPERATION OF THE GATHERING SYSTEM, EVEN IF SUCH
LOSSES ARISE AS A RESULT OF THE STRICT LIABILITY OR NEGLIGENCE (JOINT, SEVERAL,
ACTIVE, PASSIVE, SOLE, OR CONCURRENT) OF SHIPPER OR A MEMBER OF SHIPPER’S GROUP,
EXCEPT TO THE EXTENT THAT SUCH

 

39



--------------------------------------------------------------------------------

LOSSES OR DAMAGES ARE CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SHIPPER OR A MEMBER OF SHIPPER’S GROUP OR (B) ANY MATERIAL BREACH OF THIS
AGREEMENT BY GATHERER.

Section 13.4 Actual Direct Damages. A PARTY’S DAMAGES RESULTING FROM A BREACH OR
VIOLATION OF ANY REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR CONDITION
CONTAINED IN THIS AGREEMENT OR ANY ACT OR OMISSION ARISING FROM OR RELATED TO
THIS AGREEMENT SHALL BE LIMITED TO ACTUAL DIRECT DAMAGES AND SHALL NOT INCLUDE
ANY OTHER LOSS OR DAMAGE, INCLUDING INDIRECT, SPECIAL, CONSEQUENTIAL,
INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS, PRODUCTION,
OR REVENUES, AND EACH PARTY EXPRESSLY RELEASES THE OTHER PARTY FROM ALL SUCH
CLAIMS FOR LOSS OR DAMAGE OTHER THAN ACTUAL DIRECT DAMAGES; PROVIDED THAT
LIMITATION TO DIRECT DAMAGES ONLY SHALL NOT APPLY TO ANY DAMAGE, CLAIM OR LOSS
ASSERTED BY OR AWARDED TO THIRD PARTIES AGAINST A PARTY AND FOR WHICH THE OTHER
PARTY WOULD OTHERWISE BE RESPONSIBLE UNDER THIS ARTICLE 13.

Section 13.5 Penalties. Except for instances of negligence or willful misconduct
by Gatherer, Shipper shall release, indemnify, defend and hold Gatherer harmless
from any scheduling penalties or Monthly balancing provisions imposed by a
Processing Plant, Downstream Pipeline or Third Party Downstream Condensate
Storage Tank in any transportation contracts or service agreements associated
with, or related to, Shipper’s owned or Controlled Gas, including any penalties
imposed pursuant to the Downstream Pipeline’s tariff, or which may be caused by
OFO’s, or by PDA’s or other pipeline allocation methods, or by unscheduled
production, or by unauthorized production.

Section 13.6 Insurance. The Parties shall carry and maintain no less than the
insurance coverage set forth in Exhibit E.

ARTICLE 14

ASSIGNMENT

Section 14.1 Assignment of Rights and Obligations under this Agreement.

(a) Except as specifically otherwise provided in this Agreement, neither Party
shall have the right to assign its rights and obligations under this Agreement
(in whole or in part) to another Person except with the prior written consent of
the other Party, which consent may be withheld at such Party’s sole discretion.
Notwithstanding the foregoing,

(i) Shipper may assign its rights and obligations under this Agreement to any
Person to whom Shipper assigns or transfers an interest in any of the Dedicated
Properties, insofar as this Agreement relates to such Dedicated Properties,
without the consent of Gatherer; provided that (A) such Person assumes the
obligations of Shipper under this Agreement insofar as it relates to such
Dedicated Properties, (B) if such assignment or transfer is made to an Affiliate
of Shipper, Shipper shall not be released from any of its obligations under this
Agreement, (C) if such transfer or assignment is to a Person that is not an
Affiliate of Shipper, Shipper shall be released from its obligations under this
Agreement with respect to the Dedicated Properties so assigned, and (D) except
in the case where original Shipper hereunder assigns or transfers all of its
interests in the Dedicated Properties to another Person, no assignee of
Shipper’s interest in any Dedicated Properties will be entitled to exercise the
original Shipper’s rights under Section 14.1(b) and such rights shall remain
with the original Shipper; and

 

40



--------------------------------------------------------------------------------

(ii) Gatherer may assign its rights and obligations under this Agreement to any
Controlled Affiliate (an “Affiliate Gatherer”) insofar and only insofar as this
Agreement relates to the Dedicated Properties for which such Affiliate Gatherer
will be providing Gathering Services (such Dedicated Properties, the “Affiliate
Gatherer Dedicated Properties”); provided that if Gatherer assigns certain of
its rights and obligations under this Agreement to an Affiliate Gatherer,
Gatherer shall not be released from any of its obligations under this Agreement;
provided further, that in lieu of assigning this Agreement, Shipper and
Affiliate Gatherer may enter into a separate gathering agreement applicable to
the Affiliate Gatherer Dedicated Properties that is substantially similar to
this Agreement.

(b) Notwithstanding anything in this Agreement to the contrary, Initial Shipper
may assign Dedicated Properties free of the terms, conditions and obligations of
this Agreement in a transaction where such assignment, farmout or other transfer
of Dedicated Properties would not cause the amount of Dedicated Properties
assigned pursuant to this Section 14.1(b) during the Term of this Agreement, on
an aggregate basis, to exceed the then current Total Initial Shipper Permitted
Transfer Acres; provided that Initial Shipper may not assign any Dedicated
Properties free of the terms, conditions and obligations of this Agreement to a
Person who would be considered an Affiliate of Shipper but for clause (b) in the
definition of “Affiliate”.

(c) Notwithstanding anything in this Agreement to the contrary, Shipper may
assign ROFO Properties that are not Dedicated ROFO Properties free of the terms,
conditions and obligations of this Agreement.

(d) Shipper shall give Gatherer notice of any assignment of this Agreement
and/or Dedicated Properties within 30 Days after the date of execution of such
permitted assignment. This Agreement shall be binding upon and (except as
otherwise provided in Section 14.1(a)(i)(D)), inure to the benefit of the
respective permitted successors and assigns of the Parties. Any attempted
assignment made without compliance with the provisions set forth in this
Section 14.1 shall be null and void ab initio.

(e) Any release of any of the Dedicated Properties from dedication under this
Agreement pursuant to Section 2.6 shall not constitute an assignment or transfer
of such Dedicated Properties for the purposes of this Article 14.

Section 14.2 Pre-Approved Assignment. Either Party shall have the right without
the prior consent of the other to (a) mortgage, pledge, encumber or otherwise
impress a lien or security interest upon its rights and interest in and to this
Agreement and (b) make a transfer pursuant to any security interest arrangement
described in (a) above, including any judicial or non-judicial foreclosure and
any assignment from the holder of such security interest to another Person.

Section 14.3 Change of Control. Except as expressly provided in Section 14.1,
nothing in this Article 14 shall prevent Shipper’s members or owners from
transferring their respective interests (whether equity or otherwise and whether
in whole or in part) in Shipper. It is agreed that each member or owner of
Shipper shall have the right to assign and transfer such member’s or owner’s
interests (whether equity or otherwise and whether in whole or in part) in
Shipper without restriction contained in this Agreement.

ARTICLE 15

MISCELLANEOUS

Section 15.1 Relationship of the Parties. The rights, duties, obligations and
liabilities of the Parties under this Agreement shall be individual, not joint
or collective. It is not the intention of the Parties to create, nor shall this
Agreement be deemed or construed to create, a partnership, joint venture or

 

41



--------------------------------------------------------------------------------

association or a trust. This Agreement shall not be deemed or construed to
authorize any Party to act as an agent, servant or employee for any other Party
for any purpose whatsoever except as explicitly set forth in this Agreement. In
their relations with each other under this Agreement, the Parties shall not be
considered fiduciaries.

Section 15.2 Notices. All notices and communications required or permitted to be
given under this Agreement shall be sufficient in all respects if given in
writing and delivered personally, or sent by bonded overnight courier, or mailed
by U.S. Express Mail or by certified or registered United States Mail with all
postage fully prepaid or by electronic mail with a PDF of the notice or other
communication attached (provided that any such electronic mail is confirmed
either by written confirmation or U.S. Express Mail), in each case, addressed to
the appropriate Person at the address for such Person shown in Exhibit C. Any
notice given in accordance herewith shall be deemed to have been given when
(a) delivered to the addressee in person or by courier, (b) transmitted by
electronic communications during normal business hours, or if transmitted after
normal business hours, on the next Business Day, or (c) upon actual receipt by
the addressee after such notice has either been delivered to an overnight
courier or deposited in the United States Mail if received during normal
business hours, or if not received during normal business hours, then on the
next Business Day, as the case may be. Any Person may change their contact
information for notice by giving notice to the other Parties in the manner
provided in this Section 15.2.

Section 15.3 Expenses. Except as otherwise specifically provided, all fees,
costs and expenses incurred by the Parties in negotiating this Agreement shall
be paid by the Party incurring the same, including legal and accounting fees,
costs and expenses.

Section 15.4 Waivers; Rights Cumulative. Any of the terms, covenants, or
conditions hereof may be waived only by a written instrument executed by or on
behalf of the Party waiving compliance. No course of dealing on the part of any
Party, or their respective officers, employees, agents, or representatives, nor
any failure by a Party to exercise any of its rights under this Agreement shall
operate as a waiver thereof or affect in any way the right of such Party at a
later time to enforce the performance of such provision. No waiver by any Party
of any condition, or any breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term or covenant. The rights of
the Parties under this Agreement shall be cumulative, and the exercise or
partial exercise of any such right shall not preclude the exercise of any other
right.

Section 15.5 Entire Agreement; Conflicts. THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES
ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS, AND DISCUSSIONS, WHETHER
ORAL OR WRITTEN, OF THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF. THERE
ARE NO WARRANTIES, REPRESENTATIONS, OR OTHER AGREEMENTS AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT, INCLUDING THE EXHIBITS HERETO, AND NO PARTY SHALL BE BOUND BY OR
LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT, OR STATEMENTS OF
INTENTION NOT SO SET FORTH.

Section 15.6 Amendment. This Agreement may be amended only by an instrument in
writing executed by the Parties and expressly identified as an amendment or
modification.

Section 15.7 Governing Law; Disputes. THIS AGREEMENT AND THE LEGAL RELATIONS
AMONG THE PARTIES SHALL BE GOVERNED AND CONSTRUED IN

 

42



--------------------------------------------------------------------------------

ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW
RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS
OF ANOTHER JURISDICTION. ALL OF THE PARTIES HERETO CONSENT TO THE EXERCISE OF
JURISDICTION IN PERSONAM BY THE UNITED STATES FEDERAL DISTRICT COURTS LOCATED IN
THE STATE OF PENNSYLVANIA FOR ANY ACTION ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY. ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO,
ARISING DIRECTLY OR INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO, OR FROM
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY SHALL BE EXCLUSIVELY
LITIGATED IN THE UNITED STATES FEDERAL DISTRICT COURTS HAVING SITES IN
PITTSBURGH, PENNSYLVANIA (AND ALL APPELLATE COURTS HAVING JURISDICTION THERE
OVER). EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

Section 15.8 Parties in Interest. Nothing in this Agreement shall entitle any
Person other than the Parties to any claim, cause of action, remedy or right of
any kind.

Section 15.9 Preparation of Agreement. Both Parties and their respective counsel
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, no presumption shall arise based on the identity of the
draftsman of this Agreement.

Section 15.10 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

Section 15.11 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by electronic mail shall be
deemed an original signature hereto.

Section 15.12 Confidentiality. All geophysical, geological, production or
completion data (other than data routinely publicly disclosed by other oil and
gas producers) provided by Shipper to Gatherer in connection with this
Agreement, all information included in any Development Report, any other
information related to Shipper’s projected production volumes and all
information included in any Gatherer Report shall be kept confidential by
Gatherer unless the release of such information to a Third Party is agreed upon
by the Parties or is required by Law. Any permitted release of information must
have the prior written consent of Shipper hereto and said Third Party must agree
in writing to be bound by the provisions of this Section 15.12. Nothing in this
Agreement shall prohibit Gatherer from disclosing whatever information in such
manner as may be (i) permitted pursuant to (x) that certain Access, Observation
and Audit Agreement by and between Noble Energy, Inc. and CNNX, dated as of the
Execution Date, (y) that certain First Amended and Restated Operational Services
Agreement, by and between CNX Gas Company LLC and CNNX, dated as of the
Execution Date, and (z) that certain First Amended and Restated Master
Cooperation Agreement by and between CNX Gas Company LLC, Noble Energy, Inc.,
CNNX, OpCo, DevCo I LP, DevCo II LP, and DevCo III LP, dated as of the Execution
Date

 

43



--------------------------------------------------------------------------------

(collectively, the “Access, Operation and Cooperation Agreements”) and
(ii) required by statute, rule or regulation, including the rules or regulations
of any stock exchange on which any securities of Gatherer or any Affiliates are
traded; nor shall any Party be prohibited by the terms hereof from disclosing
information acquired under this Agreement to any financial institution or
investors providing or proposing financing to Gatherer. Notwithstanding the
foregoing, but subject to the Access, Operation and Cooperation Agreements, in
no event shall any information related to geophysical, geological, production or
completion data provided by Shipper to Gatherer in connection with this
Agreement, any information included in any Development Report, any other
information related to Shipper’s projected production volumes or any information
included in any Gatherer Report be used by any member of Gatherer Group (other
than Shipper, if Shipper is a member of Gatherer Group) for any other purpose
other than providing the Gathering Services to Shipper, developing the Gathering
System Plan and operating the Gathering System, in each case pursuant to and in
connection with this Agreement. Gatherer shall establish reasonable procedures
to ensure that such information is not disclosed or otherwise used in connection
with any other purpose pursuant to this Section 15.12, including for the
planning of any development, drilling or production activities or for the
acquisition, transfer, exchange or divestment of any interest in oil and/or gas
leases, mineral interests or other similar interests, in each case, by any
member of Gatherer Group (other than Shipper, if Shipper is a member of Gatherer
Group).

Section 15.13 Adequate Assurances. (a) If (i) Shipper fails to pay according to
the provisions hereof and such failure continues for a period of five Business
Days after written notice of such failure is provided to Shipper or
(ii) Gatherer has reasonable grounds for insecurity regarding the performance by
Shipper of any obligation under this Agreement, then Gatherer, by notice to
Shipper, may, singularly or in combination with any other rights it may have,
demand Adequate Assurance of Performance from Shipper. (b) If Shipper makes an
assignment to a Third Party (herein, the “Assignee”) pursuant to
Section 14.1(a)(i)(C) and Gatherer has reasonable grounds for insecurity
regarding the performance by such Assignee (including but not limited to
insecurity arising from the credit rating of such Assignee), then Gatherer may,
singularly or in combination with any other rights it may have, demand Adequate
Assurance of Performance from such Assignee as a condition to providing
Gathering Services hereunder to such Assignee. “Adequate Assurance of
Performance” means, (x) with respect to any Shipper requested to provide
Adequate Assurance of Performance pursuant to Section 15.13(a): (i) advance
payment in cash by Shipper to Gatherer for the Gathering Services to be provided
under this Agreement in the following three (3) Months or (ii) delivery to
Gatherer by Shipper of an irrevocable standby letter of credit or a performance
bond, in form and substance reasonably acceptable to Gatherer, issued by a
Creditworthy Person, in an amount equal to not less than the aggregate proceeds
due from Shipper under Section 9.2 for the prior three-Month period and (y) with
respect to any Assignee requested to provide Adequate Assurance of Performance
pursuant to Section 15.13(b), the Assignee’s delivery to Gatherer of an advance
payment in cash, an irrevocable standby letter of credit or a performance bond,
in each case, in an amount determined to be commercially reasonable based on the
creditworthiness of the Assignee (such cash, letter of credit or bond to be
received substantially concurrently with the closing of the applicable
assignment). Promptly following the termination of the condition giving rise to
Gatherer’s reasonable grounds for insecurity or payment in full of amounts
outstanding, as applicable, Gatherer shall release to Shipper the cash, letter
of credit, bond or other assurance provided by Shipper (including any
accumulated interest, if applicable, and less any amounts actually applied to
cover Shipper’s obligations hereunder) (for the avoidance of doubt, this
sentence applies to both Persons who were Shippers at the time collateral was
requested and to Persons who were Assignees at the time collateral was
requested). Notwithstanding the foregoing, this Section 15.13 shall not apply if
Shipper is an Initial Shipper.

Section 15.14 Further Assurances. By December 30, 2016, and within 60 days of
the end of each successive calendar quarter during the Term, Shipper shall
provide its written calculation of Total Initial Shipper Transfer Acres to
Gatherer as of (i) the Execution Date, with respect to the first such
calculation and (ii) the end of such calendar quarter, with respect to each
successive calculation, which

 

44



--------------------------------------------------------------------------------

shall include sufficient detail as is reasonably satisfactory to Gatherer to
support such calculation. Notwithstanding anything in Section 9.3 to the
contrary, Gatherer has the right, at its sole expense and during normal working
hours, to examine (or to cause its representative to examine) the records of
Shipper to the extent reasonably necessary to verify the accuracy of any such
quarterly statement and calculation.

Section 15.15 Amendment and Restatement of Original Agreement. Shipper, Gatherer
and CNNX agree and acknowledge that the Original Agreement is hereby amended and
restated in its entirety and replaced and superseded by this Agreement effective
for all purposes as of the Execution Date. CNNX hereby agrees and acknowledges
that CNNX no longer has any interest in the Original Agreement and has no direct
interest in, or rights and obligations under, this Agreement.

Section 15.16 Joint and Several Liability. Each of the Persons comprising
Gatherer under this Agreement shall be severally and not jointly liable for all
obligations of Gatherer under and pursuant to this Agreement; provided that with
respect to obligations of Gatherer that are not specific to such Gatherer’s
geographic area (i.e., (a) with respect to the DevCo I Area, DevCo I LP,
(b) with respect to the DevCo II Area, DevCo II LP, (c) with respect to the
DevCo III Area, DevCo III LP and (d) with respect to (i) the ROFO Area, OpCo),
each of the Persons comprising Gatherer under this Agreement shall be shall be
jointly and severally liable for all such obligations of Gatherer under and
pursuant to this Agreement.

ARTICLE 16

OPERATING TERMS AND CONDITIONS

Section 16.1 Terms and Conditions. Gatherer’s Operating Terms and Conditions, a
copy of which is attached hereto as Exhibit A, are for all purposes incorporated
in this Agreement.

[signature page follows]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Execution Date.

 

“Gatherer” CONE MIDSTREAM OPERATING COMPANY LLC By:  

/s/ John T. Lewis

Name:   John T. Lewis Title:   Chief Executive Officer CONE MIDSTREAM DEVCO I LP
By: CONE MIDSTREAM DEVCO I GP LLC, its general partner By:  

/s/ John T. Lewis

Name:   John T. Lewis Title:   Chief Executive Officer CONE MIDSTREAM DEVCO II
LP By: CONE MIDSTREAM DEVCO II GP LLC, its general partner By:  

/s/ John T. Lewis

Name:   John T. Lewis Title:   Chief Executive Officer CONE MIDSTREAM DEVCO III
LP By: CONE MIDSTREAM DEVCO III GP LLC, its general partner By:  

/s/ John T. Lewis

Name:   John T. Lewis Title:   Chief Executive Officer

 

S-1

Signature Page – NBL-CNNX

First Amended and Restated Gathering Agreement



--------------------------------------------------------------------------------

“Shipper” NOBLE ENERGY, INC. By:  

/s/ Donald G. Moore

Name:   Donald G. Moore Title:   Vice President

 

S-2

Signature Page – NBL-CNNX

First Amended and Restated Gathering Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGMENT (for the purposes of Section 15.15):

 

CONE MIDSTREAM PARTNERS LP By: CONE MIDSTREAM GP LLC, its general partner By:  

/s/ David M. Khani

Name:   David M. Khani Title:   Chief Financial Officer

 

S-3

Signature Page – NBL-CNNX

First Amended and Restated Gathering Agreement



--------------------------------------------------------------------------------

EXHIBIT A

OPERATING TERMS AND CONDITIONS

1.1 Quality Specifications. It is the intent of the Parties that the Gathering
System will be operated as a field gathering system, and as such, Gas and Liquid
Condensate received from Shipper at the Receipt Points generally will be
commercially free from objectionable odor, dust, gum, dirt, sand, impurities and
other solid, (other than Liquid Condensate) free liquids or hazardous matter
which might interfere with the merchantability of the Gas or Condensate or cause
injury to or interference with proper operation of the lines, regulators,
meters, or other appliances through which the Gas and Condensate flows.

1.2 Gas Nominations and Scheduling.

(a) Gas shall be gathered only under a nomination submitted by Shipper. For
purposes of this Agreement, a nomination is an offer by Shipper to Gatherer of a
stated quantity of Gas for gathering from a specified Receipt Points to a
specified Delivery Points. The terms of such nomination shall comply with the
nominating procedures set forth below.

(b) If required by Gatherer, Shipper shall nominate according to the then
effective NAESB standards and any additional Downstream Pipeline’s requirements.
Nominations may be submitted by telephone or electronically transmitted
according to the same NAESB standards and any additional Downstream Pipeline’s
requirements. Should Shipper desire to change the nomination during such Month,
such change to the nomination shall be made in accordance with the nomination
procedures of the Downstream Pipeline. Gas shall be delivered by Gatherer in
accordance with confirmation by the Downstream Pipeline of the nomination and/or
changes to the nomination.

1.3 Gas Balancing.

(a) Volumes of Gas delivered by Shipper and received by Gatherer at the Receipt
Points shall conform as closely as possible to the volumes nominated by Shipper
at each Receipt Point and shall be delivered by Shipper to Gatherer at hourly
rates of flow that are, as nearly as practicable, uniform throughout the Day.
Subject to Gatherer’s operating conditions and contractual requirements, volumes
delivered by Gatherer to Shipper or for Shipper’s account at the Delivery Points
shall conform as closely as possible to the volumes nominated by Shipper for
delivery by Gatherer that Day at the Delivery Points, less any deductions
applicable to Shipper for Gathering System L&U, Gathering System Fuel and any
imbalance corrections, except that Gatherer may conform such volumes to the
volumes actually delivered by Shipper at Gatherer’s Receipt Points to the extent
possible. Upon prior notice to Shipper, Gatherer may temporarily interrupt or
curtail receipts and/or deliveries at any time, and from time to time in
accordance with operating conditions on the Gathering System in order to balance
receipt or deliveries on the Gathering System or to correct any current or
anticipated imbalances.

(b) Shipper and Gatherer agree that:

(i) It is the intent of Shipper and Gatherer that Gas be received and
re-delivered under this Agreement at the same rates, as nearly as practicable
and subject to changes mandated by the Downstream Pipeline, and Shipper shall
not in any manner utilize the Gathering System for storage or peaking purposes.

(ii) Gas delivered to Gatherer under this Agreement during any Day shall be
delivered at as nearly a constant rate as operating conditions and relevant
Downstream Pipelines will permit.

 

A-1



--------------------------------------------------------------------------------

(iii) In the event interruption or curtailment of service is required,
Gatherer’s dispatcher will advise (by telephone, following up by e-mail) Shipper
of an interruption or curtailment as soon as practicable or in any event within
four hours of the occurrence of such event.

(iv) Subject to its adherence to the priority of service and related obligations
imposed by this Agreement to which these Operating Terms and Conditions are
attached, nothing contained in this Agreement shall preclude Gatherer from
taking reasonable actions necessary to adjust receipts or deliveries under this
Agreement in order to maintain the operational integrity and safety of the
Gathering System.

(c) Gatherer shall maintain an imbalance account (the “Imbalance Account”) for
Shipper and each other shipper which reflects for each Month with respect to
each shipper (including Shipper) (i) the total volumes received, delivered, and
retained; (ii) the total imbalance for such Month, and the cumulative imbalance
through the end of such Month; (iii) previous and new imbalance positions; and
(iv) any other information deemed necessary and appropriate by Gatherer, all on
a total system basis. Gatherer shall provide Shipper reasonable access to
Shipper’s Imbalance Account and a statement of Shipper’s Imbalance Account
within five Business Days following the end of each Month. Gatherer may provide
Shipper with notices of imbalances and the Monthly statement of Shipper’s
Imbalance Account by electronic mail, United States Mail or other delivery
service, or any other means deemed reasonable by Gatherer under the
circumstances.

(d) Each Month, Gatherer and Shipper shall cooperate and use all reasonable
efforts to reduce any cumulative imbalance in the Imbalance Account to zero. At
any time such an imbalance exists, Gatherer shall advise Shipper to deliver
volumes of Gas in addition to its nominated volumes to address an imbalance in
favor of Shipper, or to deliver volumes of Gas that are less than its nominated
volumes to address an imbalance in favor of Gatherer. Gatherer may also require
Shipper to make appropriate adjustments to its nominations and deliveries to
correspond to adjustments that Gatherer is required to make by Downstream
Pipelines. Gatherer shall also have the right (acting in its reasonable
discretion) to adjust nominations or take other actions, including suspending
receipts and deliveries of Gas by Gatherer, necessary to correct an existing
imbalance or mitigate an anticipated imbalance. The Parties may also cash out
cumulative imbalances using the foregoing methodology for any period prior to
the end of the Term as the Parties mutually agree, in which case all Monthly
imbalances during such period shall be deemed reduced to zero for purposes of
the cash out price to be calculated at the end of the Term.

(e) As between the Parties, Shipper shall be responsible for and shall bear any
penalties imposed or assessed by Downstream Pipelines for imbalances in receipts
and/or deliveries with respect to and solely attributable to Shipper’s Gas. In
the event Gatherer incurs any costs and/or penalties from a Downstream Pipeline
as a result of and solely attributable to Shipper’s over-deliveries or
under-deliveries, Shipper shall also be responsible for and shall reimburse
Gatherer for such costs and/or penalties and indemnify and hold Gatherer
harmless and free from all such payments, charges, and/or penalties so long as
such imbalances and/or over/under deliveries are caused by and solely
attributable to Shipper and not by Gatherer or a Third Party.

(f) At the end of the Term, if any cumulative imbalance remains, the Parties
shall cash out such cumulative imbalance using the average first of the Month
price for Gas for the prior two production Months at the end of the term
reflected by the index price in Inside F.E.R.C., Gas Market Report of Spot
Prices Delivered to Pipelines as published by McGraw-Hill for the relevant
geographic area where the imbalance occurred. Should such index cease to be
published, then the Parties will mutually agree on a similar index or
publication for such index price for the relevant geographic area where the
imbalance occurred.

 

A-2



--------------------------------------------------------------------------------

1.4 Measurement Devices.

(a) Gatherer shall construct, install, own and operate the Measurement Devices
located at the Receipt Points other than the Shipper Meters. The Measurement
Devices installed by Gatherer shall be, subject to Shipper’s approval of such
location, as close as practicable to the applicable Well or Well Pad. Shipper
shall have the right, at its sole expense, to install, own and operate
Measurement Devices located at the Receipt Points (such Measurement Devices
installed, owned and operated by Shipper, the “Shipper Meters”); provided that
(i) such equipment is installed so as not to interfere with Gatherer’s
Measurement Devices (if any) and (ii) Shipper shall take steps that are
reasonable and customary in the industry to mitigate or prevent any Gas
pulsation problems or Gas quality problems (such as sand or water) that may
interfere with Gatherer’s Measurement Devices at the Receipt Points. Gatherer
may elect to use a Shipper Meter as the Measurement Device for a Receipt Point
in lieu of constructing, installing, owning and operating a Measurement Device
located at such Receipt Point by providing written notice to Shipper. If
Gatherer elects to use such Shipper Meter as the Measurement Device for a
Receipt Point, Shipper shall provide Gatherer reasonable access to such Shipper
Meter, including as set forth under Section 1.4(f) of this Exhibit A, and prior
advance written notice of, and the ability to witness, the calibration of such
Shipper Meter.

(b) Gatherer shall install, own and operate (or cause to be installed, owned,
and operated) the Measurement Devices located at the Delivery Points and any
check meters at the Delivery Points. The Measurement Devices must have the
capacity to compensate for Gas characteristics in real time and/or through
periodic spot sampling and, where applicable, shall also be capable of measuring
by component the volumes of NGLs contained in the Gas stream. Gatherer shall
provide reasonable access to Gatherer’s Measurement Devices.

(c) Gatherer’s Measurement Devices will be constructed, installed and operated
in accordance with the following depending on the type of meters used:

(i) Orifice Meters – in accordance with ANSI/API 2530 (American Gas Association
Report No. 3), Orifice Metering of Natural Gas and Other Hydrocarbon Fluids,
Second Edition, dated September 1985, and any subsequent amendments, revisions
or modifications thereof.

(ii) Electronic Transducers and Flow Computers (solar and otherwise) – in
accordance with the applicable American Gas Association standards, including
American Gas Association Measurement Committee Report Nos. 3, 5, 6 and 7 and any
subsequent amendments, revisions, or modifications thereof.

(iii) Ultrasonic Meters – in accordance with the American Gas Association
Measurement Committee Report No. 9 (American Gas Association Report No. 9),
dated June 1998, and any subsequent amendments, revisions or modifications
thereof.

(d) Gatherer may, but shall not be obligated to, replace or make any alterations
to the Measurement Devices necessary to comply any subsequent amendments,
revisions or modifications of the American Gas Association Reports cited above.

(e) The accuracy of all owned Measurement Devices will be verified by Gatherer
at the frequency provided in the Measurement Table and, if requested, in the
presence of a representative of

 

A-3



--------------------------------------------------------------------------------

Shipper. Gatherer shall verify the accuracy of any owned Measurement Device
before the next verification scheduled in the Measurement Table if Shipper
requests a special test as described below. If, upon any test, any Measurement
Device is found to be inaccurate by 2% or less, previous readings of such
Measurement Device will be considered correct in computing the deliveries of Gas
under this Agreement, but such Measurement Device will immediately be adjusted
to record accurately (within the manufacturer’s allowance for error). If, upon
any test, any Measurement Device is found to be inaccurate by more than 2% of a
recording corresponding to the average hourly flow rate for the period since the
last test, such Measurement Device will immediately be adjusted to record
accurately (within the manufacturer’s allowance for error) and any previous
recordings of such Measurement Device will be corrected to zero error for any
period which is known definitely or agreed upon. If such period is not known or
agreed upon, such correction will be made for a period covering one-half ( 1⁄2)
of the time elapsed since the date of the latest test, but not to exceed 45 Days
when the Measurement Device is tested quarterly and not to exceed 180 Days when
the Measurement Device is tested bi-annually. If Shipper desires a special test
of any Measurement Device, at least 72 hours’ advance notice will be given to
Gatherer by Shipper, and both Parties will cooperate to secure a prompt test of
the accuracy of such Measurement Device. If the Measurement Device so tested is
found to be inaccurate by 2% or less, Gatherer will have the right to bill
Shipper for the costs incurred due to such special test, including any labor and
transportation costs, and Shipper will pay such costs promptly upon invoice
therefor.

(f) If requested by Shipper the Measurement Devices shall include a sufficient
number of data ports, and Gatherer shall permit Shipper to connect to such data
ports, as shall be required to provide to Shipper on a real-time basis all
measurement data generated by such measurement equipment. Shipper shall be
responsible at its own cost for obtaining equipment and/or services to connect
to such data ports and receive and process such data. If requested by Gatherer
the Shipper Meters shall include a sufficient number of data ports, and Shipper
shall permit Gatherer to connect to such data ports, as shall be required to
provide to Gatherer on a real-time basis all measurement data generated by such
measurement equipment. Gatherer shall be responsible at its own cost for
obtaining equipment and/or services to connect to such data ports and receive
and process such data.

(g) The charts and records by which measurements are determined shall be
available for the use of both Parties in fulfilling the terms and conditions
thereof. Each Party shall, upon request of the other, mail or deliver for
checking and calculation all volume and temperature meter records in its
possession and used in the measurement of Gas delivered under this Agreement
within 30 Days after the last chart for each billing period is removed from the
meter. Such data shall be returned within 90 Days after the receipt thereof.

(h) Each Party shall preserve or cause to be preserved for mutual use all test
data, charts or other similar records in accordance with the applicable rules
and regulations of regulatory bodies having jurisdiction, if any, with respect
to the retention of such records, and, in any event, for at least 24 Months.

1.5 Measurement Procedures. The measurements of the quantity and quality of all
Gas delivered at the Receipt Points and Delivery Points will be conducted in
accordance with the following:

(a) The unit of volume for measurement will be one Standard Cubic Foot. Such
measured volumes, converted to MSCF, will be multiplied by their Gross Heating
Value per MSCF.

(b) The temperature of the Gas will be determined by a recording thermometer
installed so that it may record the temperature of the Gas flowing through the
meters, or such other means of recording temperature as may be mutually agreed
upon by the Parties. The average of the record to the nearest one degree
Fahrenheit, obtained while Gas is being delivered, will be the applicable
flowing Gas temperature for the period under consideration.

 

A-4



--------------------------------------------------------------------------------

(c) The specific gravity of the Gas will be determined by a recording
gravitometer or chromatographic device installed and located at a suitable point
determined by Shipper to record representative specific gravity of the Gas being
metered or, at Shipper’s or its designee’s option, by continuous sampling or
spot sampling using standard type gravity methods. If a recording gravitometer
or chromatographic device is used, the gravity to the nearest one-thousandth
(0.001) obtained while Gas is being delivered will be the specific gravity of
the Gas sampled for the recording period. The gravity to the nearest
one-thousandth (0.001) will be determined concurrently with the accuracy of the
Measurement Devices as provided in Section 1.4(e) of this Exhibit A.

(d) Adjustments to measured Gas volumes for the effects of supercompressibility
will be made in accordance with accepted American Gas Association standards.
Gatherer or its designee will obtain appropriate carbon dioxide and nitrogen
mole fraction values for the Gas delivered as may be required to compute such
adjustments in accordance with standard testing procedures. At Gatherer’s or its
designee’s option, equations for the calculation of supercompressibility may be
taken from the American Gas Association Report No. 8, 1992, Compressibility and
Supercompressibility for Natural Gas and Other Hydrocarbon Gases, latest
revision.

(e) For purposes of measurement and meter calibration, the atmospheric pressure
for each of the Receipt Points and Delivery Points will be assumed to be the
pressure value determined by Shipper for the county elevation in which such
point is located pursuant to generally accepted industry practices irrespective
of the actual atmospheric pressure at such points from time to time.

(f) The Gross Heating Value of the Gas delivered at the Receipt Points and
Delivery Points will be determined when each Well is placed on-line and at the
frequency and as set forth in the Measurement Table.

(g) Other tests to determine water content, sulfur and other impurities in the
Gas will be conducted whenever requested by either Party and will be conducted
in accordance with standard industry testing procedures. The Party requested to
perform such tests will bear the cost of such tests only if the Gas tested is
determined not to be within the quality specification set forth below. If the
Gas is within such quality specification, the requesting Party will bear the
cost of such tests.

(h) If, during the Term of this Agreement, a new method or technique is
developed with respect to Gas measurement or the determination of the factors
used in such Gas measurement, such new method or technique may be substituted
for the method set forth in this Agreement; provided that Gatherer receives
Shipper’s written consent, and that the new method or technique is in accordance
with accepted standards of the American Gas Association.

1.6 Gas Meter Adjustments. In the event a meter is out of service or registering
inaccurately, the quantities of Gas received or delivered during such period
shall be determined as follows:

(a) By using the registration of any check meter or meters, if installed and
accurately registering; or in the absence of such check meters,

(b) By using a meter operating in parallel with the estimated volume corrected
for any differences found when the meters are operating properly,

 

A-5



--------------------------------------------------------------------------------

(c) By correcting the error if the percentage of error is ascertainable by
calibration, tests or mathematical calculation; or in the absence of check
meters and the ability to make corrections under this subparagraph (b), then,

(d) By estimating the quantity received or delivered by receipts or deliveries
during periods under similar conditions when the meter was registering
accurately.

1.7 Curtailment of Gas. If capacity on the Gathering System, or any Facility
Segment, is interrupted, curtailed or reduced, or capacity is insufficient for
the needs of all shippers desiring to use such capacity, the holders of
Interruptible Service will be curtailed first, the holders of Priority Two
Service shall be curtailed second and the holders of Priority One Service shall
be curtailed last. As among the holders of Priority One Service, the capacity
available on each Facility Segment to Priority One Service under the preceding
sentence shall be allocated among the holders of Priority One Service on a pro
rata basis, based on the percentage derived by dividing the Daily average volume
of Gas actually Tendered by each holder of Priority One Service to Receipt
Points on the Gathering System during the prior 90 Day period by the total
volume of such Gas actually Tendered by all holders of Priority One Service
during such period. As among the holders of Priority Two Service, the capacity
available on each Facility Segment to Priority Two Service under the preceding
sentence shall be allocated among the holders of Priority Two Service on a pro
rata basis, based on the percentage derived by dividing the Daily average volume
of Gas actually Tendered by each holder of Priority Two Service to Receipt
Points on the Gathering System during the prior 90 Day period by the total
volume of such Gas actually Tendered by all holders of Priority One Service
during such period. As among holders of Interruptible Service, the capacity
available to such service, if any, shall be allocated pro rata among the holders
of such service based on the percentage derived by dividing the Daily average
volume of Gas actually Tendered by each holder of Interruptible Service to
Receipt Points on the Gathering System during the prior 60 Day period by the
total volume of such Gas actually Tendered by all holders of Interruptible
Service during such period. In the event only one or more non-integrated
Facility Segments are curtailed, in each case such pro ration shall be based
upon the volumes nominated on the Facility Segment in question.

1.8 Allocations. Allocations required for determining payments or fees due under
this Agreement shall be made by Gatherer. Gatherer shall provide an allocation
methodology to Shipper for its review and approval. This Section 1.8 and shall
be based upon the measurements taken and quantities determined for the
applicable Month.

(a) The following definitions shall be applicable:

(i) “Fuel Point” means a point on the Gathering System where Gathering System
Fuel is measured, sampled, calculated or consumed; and

(ii) “System Receipt Point” means all receipt points at which Gas is delivered
into the Gathering System, including the Receipt Points.

(b) Gathering System Fuel shall be allocated to each System Receipt Point
upstream of the applicable Fuel Point by multiplying the Gathering System Fuel
in MMBtus measured at the applicable Fuel Point during the applicable Month by a
fraction, the numerator of which is the volume of Gas in MSCFs received into the
Gathering System at such System Receipt Point during such Month, and the
denominator of which is the aggregate volume of Gas in MSCFs received into the
Gathering System at all System Receipt Points upstream of the applicable Fuel
Point during such Month.

(c) For Facility Segments where there is no injected Liquid Condensate, Drip
Condensate collected from a Facility Segment shall be allocated to each
Gathering System Receipt Point

 

A-6



--------------------------------------------------------------------------------

on such Facility Segment by (i) multiplying the total volume of Gas (in MSCFs)
received at each such Receipt Point on such Facility Segment during the
applicable Month by the Gallons per MSCF of pentanes and heavier components in
such Gas, determined at the relevant System Receipt Point, to determine the
theoretical quantity of Drip Condensate in such Gas and (ii) allocating the
volume of Drip Condensate measured at the Delivery Point on such Facility
Segment during such Month to each such System Receipt Point based on a fraction
the numerator of which is the theoretical volume of Drip Condensate attributable
to such System Receipt Point during such Month and the denominator of which is
the theoretical volume of Drip Condensate for all such System Receipt Points
during such Month.

(d) For Facility Segments where there is injected Liquid Condensate, the Liquid
Condensate collected from a Facility Segment and sold or delivered to Shipper in
accordance with Section 4.8 shall first be allocated to injected Liquid
Condensate at each System Receipt Point and then to Drip Condensate from Gas
received at System Receipt Points. If the total Condensate collected from the
Facility Segment is equal to, or less than, the sum of the injected Liquid
Condensate from each receipt point, then the Condensate allocated to each System
Receipt Point shall be allocated by (i) dividing the individual System Receipt
Point injected Liquid Condensate volume by the sum of the individual System
Receipt Point injected Liquid Condensate volumes, and (ii) multiplying the
resulting fraction by the total volume of Condensate received from the Facility
Segment and sold or delivered to Shipper in accordance with Section 4.8. If the
total Condensate volume collected from the Facility Segment and sold or
delivered to Shipper in accordance with Section 4.8 is greater than the sum of
the injected Liquid Condensate volumes from each System Receipt Point, the
allocation to each System Receipt Point first allocates injected Liquid
Condensate volumes to each System Receipt Point and then allocates Drip
Condensate volumes to each System Receipt Point. In the first allocation of
injected Liquid Condensate volumes, each System Receipt Point is credited with
100% of its injected Liquid Condensate volume. In the second allocation of Drip
Condensate to each System Receipt Point, the total Drip Condensate volume
collected from the Facility Segment is calculated by subtracting the sum of the
individual System Receipt Point injected Liquid Condensate volumes received in
the Facility Segment from the total Condensate volume received from the Facility
Segment and sold or delivered to Shipper in accordance with Section 4.8, and
then allocating the total Drip Condensate volume according to the preceding
paragraph.

(e) The Gathering System L&U in any Month shall be determined by subtracting
from the sum of the total Thermal Content of Gas received at all System Receipt
Points on the Gathering System during such Month the sum of (i) the Thermal
Content of Gas actually delivered to the Delivery Points on the Gathering System
during such Month, (ii) the Thermal Content of Gas consumed as Gathering System
Fuel measured at all Fuel Points on the Gathering System during such Month,
(iii) the Thermal Content of all Condensate recovered from the Gathering System
during such Month (other than Liquid Condensate vaporized and re-injected into
the Gas stream), and (iv) the Thermal Content of fuel, shrinkage, and lost and
unaccounted for Gas associated with any processing carried out by or on behalf
of Shipper and other shippers between the System Receipt Points and the Delivery
Points, as allocated to Shipper pursuant to its agreement with the processor.

1.9 Information to Third Parties. Shipper recognizes that quantities of Gas are
delivered through the Delivery Points to Third Parties and, therefore, the
measurement of Gas under this Agreement may involve the allocation of Gas
deliveries using standard industry methods for allocation purposes. Gatherer
shall determine the allocation for all Gas deliveries hereunder on a pro rata
basis using standard industry methods and shall provide such allocated
quantities of Gas to the applicable Third Party. Gatherer shall provide each
Processing Plant operator, interstate pipeline and Shipper with (a) daily volume
readings for Shipper’s Gas for each Delivery Point and (b) Gas quality
information for Shipper’s Gas for each Delivery Point. Following the Execution
Date, the Gathering System may be connected to multiple Processing Plants and
interstate pipelines operated by one or more operators. Prior to Gatherer
delivering a comingled gas stream including Shipper’s Gas to a Processing Plant
other than MarkWest’s

 

A-7



--------------------------------------------------------------------------------

Majorsville Plant, Gatherer shall enter into an NGL balancing agreement by and
among Gatherer and all plant operators to ensure that Shipper receives credit
for the constituent makeup of Shipper’s Gas received into the Gathering System.

1.10 Measurement Table. For purposes of this Agreement, “Measurement Table”
shall mean:

Receipt Point Volume (MSCF per Day)

 

    

< 15,000

   15,000 - 45,000
(w/ < 35 BTU
well range)    15,000 - 45,000
(w/ > 35 BTU
well range)    > 45,000 (w/
< 35 BTU
well range)    > 45,000 (w/
> 35 BTU
well range)    Alternate formation
w/ > 100 BTU D  from
primary formation

Quarterly bottle sample and meter calibration

   X    X            

Continuous composite sampling or monthly bottle sampling and meter calibration

         X    X      

Online gas chromatograph and monthly meter calibration

               X   

Installation of new alternate formation receipt point metering

                  X

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B-1

PRIORITY ONE DEDICATED PROPERTIES

EXHIBIT B-1, Part 1

With respect to the properties shown on the attached, all of Shipper’s interest
in the following oil and gas leases and fee properties, to the extent of the
Marcellus Formation.

(See Attached)

 

B-1-1



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

260617007

  260617-007   NANCY A LITWIN ET VIR   CNX GAS COMPANY LLC   PA   Greene  
Aleppo   439   1615   201100002562   1

260617006

  260617-006   TAMI SUE SIMMONS   CNX GAS COMPANY, LLC   PA   Greene   Aleppo  
437   2721   201100000972   1   072344   HICKS, EDITH L   CONRHEIN COAL COMPANY
  PA   Greene   East Finley         1   072345   RUSH, IVA L   CONRHEIN COAL
COMPANY   PA   Greene   East Finley         1   072346   SHAW, RALPH E & BETTY  
CONRHEIN COAL COMPANY   PA   Greene   East Finley         1   072347   SHAW,
HAROLD E & MAE   CONRHEIN COAL COMPANY   PA   Greene   East Finley         1  
072348   SHAW, REED D & KAREN S   CONRHEIN COAL COMPANY   PA   Greene   East
Finley         1

389725

  389725   EALY, RANDY & TAMMY   CONSOL PA COAL COMPANY   PA   Greene   Richhill
  303   807   200400002463   1

390010

  390010   WHITE, JAMES MICHAEL & EILEEN J   CONSOL PA COAL CO LLC   PA   Greene
  Richhill   424   1161   200900006420   1   389746   BARNHART, GEORGE E & NANCY
L   CONSOL PA COAL COMPANY   PA   Greene   Richhill         1

3025861

  3025861   CHARLES M SWART ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
PA   Greene   Richhill   507   593     1

3019967

  3019967   S ELSWORTH ALLISON ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY
  PA   Greene   Richhill   514   359   19967   1

3007594

  3007594   JOHN MCGINNIS ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA
  Greene   Richhill   270   456     1

3021167

  3021167   DELMAR W SCHERICH ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
PA   Greene   Richhill   527   463     1

3025835

  3025835   T G WALKER ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Greene   Richhill   557   82     1

3025864

  3025864   RALPH KILGORE   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Greene   Richhill   511   1     1

3025865

  3025865   CHARLES M SWART ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
PA   Greene   Richhill   508   256     1

3030659

  3030659   JAMES F AMOS ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Greene   Richhill   508   227     1

3030660

  3030660   DEWEY STAGGERS ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA
  Greene   Richhill   508   249     1   3031648   VICTOR E DOMAN ET UX   THE
MANUFACTURERS LIGHT AND HEAT COMPANY   PA   Greene   Richhill   525   323     1

3031842

  3031842   JOHN SAWYER ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Greene   Richhill   532   39     1

Q080025000

    HELEN L DOMAN   NOBLE ENERGY INC   PA   Greene   Richhill   464   2597  
201300007021   1

Q092317001

    WILLIAM SCOTT CRAIN   NOBLE ENERGY INC   PA   Greene   Richhill   483   1948
  201500005722   1

Q092317002

    CAROL KOHNFELDER ET VIR   NOBLE ENERGY INC   PA   Greene   Richhill   483  
1952   201500005723   1

Q092317003

    RICHARD ALLEN CRAIN   NOBLE ENERGY INC   PA   Greene   Richhill   483   1944
  201500005721   1

Q092317004

    MARK HUTCHINSON   NOBLE ENERGY INC   PA   Greene   Richhill   482   975  
201500004888   1

Q092317005

    DAVID DAMASCHKE ET UX   NOBLE ENERGY INC   PA   Greene   Richhill   482  
979   201500004889   1

Q092317006

    VICTORIA LYNNE CRAIN   NOBLE ENERGY INC   PA   Greene   Richhill   482   971
  201500004887   1

Q092317007

    BAILEY CRAIN   NOBLE ENERGY INC   PA   Greene   Richhill   483   1364  
201500005597   1

Q092317008

    SUSAN BENNETT   NOBLE ENERGY INC   PA   Greene   Richhill   483   1368  
201500005598   1

Q092317009

    JANE H LEMMER   NOBLE ENERGY INC   PA   Greene   Richhill   483   1372  
201500005599   1

Q092317010

    MARY LYNN DAMASCHKE ET VIR   NOBLE ENERGY INC   PA   Greene   Richhill   483
  1356   201500005595   1

Q092317011

    WILLIAM T RIGGS ET UX   NOBLE ENERGY INC   PA   Greene   Richhill   480  
1363   201500003456   1

Q092317012

    JUDITH A SMITH ET VIR   NOBLE ENERGY INC   PA   Greene   Richhill   484  
3458   201500006824   1

Q092317013

    JORDAN ANDREW SMITH   NOBLE ENERGY INC   PA   Greene   Richhill   484   3462
  201500006825   1

Q092317014

    ELLIE DAMASCHKE   NOBLE ENERGY INC   PA   Greene   Richhill   484   2353  
201500006611   1

Q092317019

    ERIN SMITH   NOBLE ENERGY INC   PA   Greene   Richhill   484   3454  
201500006823   1   390178   CODER, DANIEL S & TARA M   CONSOL PA COAL CO LLC  
PA   Greene           1

770133

  770133   LOCY, DENNIS A & DONNA   EIGHTY-FOUR MINING COMPANY   PA   Washington
  Amwell       200813691   1

255032000

  255032-000   CECIL R CLARK ET UX   CNX GAS COMPANY LLC   PA   Washington  
Donegal, East Finley       201034611   1   255069-000   ROY E EALY SR ET UX  
CNX GAS COMPANY LLC   PA   Washington   East Finley       201010526   1    
GEORGE S MONTGOMERY ET AL   A V LEWIS   PA   Washington   East Finley   557  
551     1

255066000

  255066-000   BRINTON R EALY ET UX   CNX GAS COMPANY LLC   PA   Washington  
East Finley       201009742   1   072476   ROGERS, DORIS A ESTATE   CONSOL PA
COAL COMPANY   PA   Washington   East Finley         1

072524

  072524   WAFFENSMITH, STEVEN A & DONNA M   CONSOL PA COAL COMPANY   PA  
Washington   East Finley       200534096   1

389620

  389620   DELYNN, LAURENCE S & JEAN J   CONSOL PA COAL COMPANY   PA  
Washington   East Finley   3444   878   035775   1

072421

  072421   WEBB, PAULETTE E   CONSOL PA COAL COMPANY   PA   Washington   East
Finley       200214345   1   072430   TOLAND, OLIVE G.   CONSOL PA COAL COMPANY
  PA   Washington   East Finley       200223159   1

072450

  072450   DEAN, DORA A & CHARLES A   CONSOL PA COAL COMPANY   PA   Washington  
East Finley       200305940   1   072461   MOORE, CONSTANCE L & THOMAS L  
CONSOL OF PA COAL COMPANY   PA   Washington   East Finley       200400527   1  
072473   CALVERT, EDNA M   CONSOL PA COAL COMPANY   PA   Washington   East
Finley       200402743   1

 

Exhibit B-1, Page 1 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

072479

  072479   MCKEAN, MICHELLE E & DENNIS   CONSOL PA COAL COMPANY   PA  
Washington   East Finley       200416778   1   072480   WILLIAMSON, LEONARD L  
CONSOL PA COAL COMPANY   PA   Washington   East Finley       200420935   1    
LEONARD L WILLIAMSON   CONSOL PA COAL COMPANY   PA   Washington   East Finley  
    200420935   1   072516   CALVERT, JOHN E & LORENA A   CONSOL PA COAL COMPANY
  PA   Washington   East Finley       200516803   1

072520

  072520   IREY, GARY L & PHYLLIS A   CONSOL PA COAL COMPANY   PA   Washington  
East Finley       200602298   1

072534

  072534   LASALVIA, ROBYN L & STEVEN T   CONSOL PA COAL COMPANY   PA  
Washington   East Finley       200612656   1

072547

  072547   MORROW, DENNIS P & BETTY L   CONSOL PA COAL COMPANY   PA   Washington
  East Finley       200614481   1

072546

  072546   CUMMINS, MELVIN L & LEOTA M   CONSOL PA COAL COMPANY   PA  
Washington   East Finley       200615315   1

072552

  072552   WRIGHT, PAUL E & CHARLOTTA A   CONSOL PA COAL COMPANY   PA  
Washington   East Finley       200617535   1

072551

  072551   CLEMENS, LLOYD L JR & VERA F   CONSOL PA COAL COMPANY   PA  
Washington   East Finley       200619915   1

072556

  072556   WAUGH, FREDA ANN & LELAND   CONSOL PA COAL COMPANY   PA   Washington
  East Finley       200627097   1

072555

  072555   GRASSEL, DAVE & BRENDA   CONSOL PA COAL COMPANY   PA   Washington  
East Finley       200629284   1

072560

  072560   DZIAMNISKI, DAVID G ET AL   CONSOL PA COAL COMPANY   PA   Washington
  East Finley       200631259   1

072563

  072563   ROGERS, JOAN B & THOMAS O JR   CONSOL PA COAL COMPANY   PA  
Washington   East Finley       200634171   1

072567

  072567   KELLEY, GARY E & DEBRA J   CONSOL PA COAL COMPANY   PA   Washington  
East Finley       200634380   1

072564

  072564   CALVERT, DONALD L JR   CONSOL PA COAL COMPANY   PA   Washington  
East Finley       200637882   1

072586

  072586   FRALEY, RAYMOND Z & JENNIE E   CONSOL PA COAL COMPANY   PA  
Washington   East Finley       200703557   1

072568

  072568   HUFFMAN, LIBERTY M & BILLI JO   CONSOL PA COAL COMPANY   PA  
Washington   East Finley       200703558   1     WILLIAM R CRAWFORD ET UX  
CONSOL PA COAL COMPANY   PA   Washington   East Finley       200705509   1

072585

  072585   BAKER, JOSEPH A & MAUREEN A   CONSOL PA COAL COMPANY   PA  
Washington   East Finley       200709198   1   072533   BREESE, LLOYD S   CONSOL
PA COAL COMPANY   PA   Washington   East Finley       200709829   1

072575

  072575   CALDWELL, SAMUEL & SHARON   CONSOL PA COAL COMPANY   PA   Washington
  East Finley       200710213   1

072550

  072550   SLOANE, JAMES R & CAROL ANN   CONSOL PA COAL COMPANY   PA  
Washington   East Finley       200710216   1

072596

  072596   BARBISCH, RALPH W & DIANA L   CONSOL PA COAL COMPANY   PA  
Washington   East Finley       200711700   1     RALPH W BARBISCH ET UX   CONSOL
PA COAL COMPANY   PA   Washington   East Finley       200711700   1

072613

  072613   SHEETS, JAKE E   CONSOL PA COAL COMPANY   PA   Washington   East
Finley       200714522   1

072590

  072590   HARDEN, LISA D   CONSOL PA COAL COMPANY   PA   Washington   East
Finley       200715996   1

072593

  072593   CERCIELLO, LARRY N & KANDY S   CONSOL PA COAL COMPANY   PA  
Washington   East Finley       200718107   1     LARRY N CERCIELLO ET UX  
CONSOL PA COAL COMPANY LLC   PA   Washington   East Finley       200718107   1

072601

  072601   YOUNG, MARJORIE J   CONSOL PA COAL CO LLC   PA   Washington   East
Finley       200719062   1

072623

  072623   HAMMETT, TINA M & CHRIS A   CONSOL PA COAL CO LLC   PA   Washington  
East Finley       200723793   1

072619

  072619   HORNER, DOLORES J   CONSOL PA COAL CO LLC   PA   Washington   East
Finley       200726246   1

072621

  072621   HORNER, WILLIAM E JR & ALICE M   CONSOL PA COAL CO LLC   PA  
Washington   East Finley       200726248   1

072635

  072635   GRANDEL, SCOT M & WENDY R   CONSOL PA COAL CO LLC   PA   Washington  
East Finley       200735041   1

072642

  072642   KUHNS, JULIE   CONSOL PA COAL CO LLC   PA   Washington   East Finley
      200801449   1

072653

  072653   PHILLIPS, DOUGLAS S & NICOLE J   CONSOL PA COAL CO LLC   PA  
Washington   East Finley       200806279   1

072659

  072659   DONAHUE, JEFFREY J & TAMORA L   CONSOL PA COAL CO LLC   PA  
Washington   East Finley       200808630   1

072580

  072580   CRAWFORD, WILLIAM R & KAREN   CONSOL PA COAL COMPANY   PA  
Washington   East Finley       200705509   1

072660

  072660   MOLLA, RAYMOND L & VICKI L   CONSOL PA COAL CO LLC   PA   Washington
  East Finley       200813133   1

072665

  072665   WILLARD, JESSE & KAREN   CONSOL PA COAL CO LLC   PA   Washington  
East Finley       200815607   1

072672

  072672   CORBETT, TIMOTHY J & CYNTHIA A   CONSOL PA COAL CO LLC   PA  
Washington   East Finley       200818965   1

CNX072673

  072673   MYERS, DENNIS R & KATHY L   CONSOL PA COAL CO LLC   PA   Washington  
East Finley   285   442   72673   1

072683

  072683   CALVERT, DONALD L & MARJORIE E   CONSOL PA COAL CO LLC   PA  
Washington   East Finley       200906836   1

072695

  072695   MIKLAVIC, THOMAS & TERRY   CONSOL PA COAL CO LLC   PA   Washington  
East Finley       200919271   1

072696

  072696   CLUTTER, RAY MICHAEL   CONSOL PA COAL CO LLC   PA   Washington   East
Finley       200920292   1

072702

  072702   MUNNELL, GERALD C & MARTHA JAYNE   CONSOL PA COAL CO LLC   PA  
Washington   East Finley       200928457   1

072706

  072706   MAWHINNEY, CHARLES S ET AL   CONSOL PA COAL CO LLC   PA   Washington
  East Finley       200933399   1

072713

  072713   SWIGER, MICHAEL E & SANDRA C   CONSOL PA COAL CO LLC   PA  
Washington   East Finley       200938578   1

072714

  072714   MOOREHEAD, JOHN E & DEBRA   CONSOL PA COAL CO LLC   PA   Washington  
East Finley       200938790   1

072712

  072712   KEFFER, WILLIAM DEAN & CHRYSTAL   CONSOL PA COAL CO LLC   PA  
Washington   East Finley       201003148   1

072720

  072720   ORNDOFF, HELEN   CONSOL PA COAL CO LLC   PA   Washington   East
Finley       201003370   1

072815

  072815   TODD, DAVID & BENALEA   CONSOL PA COAL CO LLC   PA   Washington  
East Finley       201007143   1

 

Exhibit B-1, Page 2 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

072816

  072816   TODD, PHILIP J   CONSOL PA COAL CO LLC   PA   Washington   East
Finley       201007144   1

072818

  072818   BRIANT, MARGARET   CONSOL PA COAL CO LLC   PA   Washington   East
Finley       201007148   1

072817

  072817   TODD, PAUL   CONSOL PA COAL CO LLC   PA   Washington   East Finley  
    201007150   1

072812

  072812   DOLANCH, MATTHEW & REBECCA   CONSOL PA COAL CO LLC   PA   Washington
  East Finley       201008258   1

072820

  072820   TODD, FLOYD W   CONSOL PA COAL CO LLC   PA   Washington   East Finley
      201008339   1

072819

  072819   TODD, CHESTER & JUDY   CONSOL PA COAL CO LLC   PA   Washington   East
Finley       201008341   1

072726

  072726   BAKER, AMY L & RICHARD   CONSOL PA COAL CO LLC   PA   Washington  
East Finley       201008788   1

072822

  072822   PRINC, JOYCE E & DOUG   CONSOL PA COAL CO LLC   PA   Washington  
East Finley       201009318   1

072821

  072821   EMIG, CATHY & ROGER   CONSOL PA COAL CO LLC   PA   Washington   East
Finley       201009319   1

072725

  072725   MUSOLINO, JOHN A & BILLIE RENE   CONSOL PA COAL CO LLC   PA  
Washington   East Finley       201009642   1

072727

  072727   HAFFNER, HANS E   CONSOL PA COAL CO LLC   PA   Washington   East
Finley       201012942   1

072744

  072744   RATHJE, NANCY   CONSOL PA COAL CO LLC   PA   Washington   East Finley
      201013048   1

072746

  072746   RATHJE, ROGER & JOLENE   CONSOL PA COAL CO LLC   PA   Washington  
East Finley       201013049   1

072745

  072745   RATHJE, MARTIN & AVIS   CONSOL PA COAL CO LLC   PA   Washington  
East Finley       201013050   1

072750

  072750   MARSHALL, MARILYN   CONSOL PA COAL CO LLC   PA   Washington   East
Finley       201015299   1

072735

  072735   PARSON, RICHARD V & MARILYN A   CONSOL PA COAL CO LLC   PA  
Washington   East Finley       201016623   1

072749

  072749   BARNHART, GOLDIE L ET AL   CONSOL PA COAL CO LLC   PA   Washington  
East Finley       201018891   1

072754

  072754   NELSON, VIRGINIA & DOUGLAS   CONSOL PA COAL CO LLC   PA   Washington
  East Finley       201020174   1

072753

  072753   HOCKABOUT, LENA R & TOMMY   CONSOL PA COAL CO LLC   PA   Washington  
East Finley       201020175   1

072751

  072751   SCHOLL, MARY LOUISE   CONSOL PA COAL CO LLC   PA   Washington   East
Finley       201020176   1

072776

  072776   RINGER, MELVIN C & BRENDA L   CONSOL PA COAL CO LLC   PA   Washington
  East Finley       201040344   1

072786

  072786   SPALDING, DONALD & TAMMY   CONSOL PA COAL CO LLC   PA   Washington  
East Finley       201041360   1

072791

  072791   PHILLIPS, JAMES M & MICHELLE A   CONSOL PA COAL CO LLC   PA  
Washington   East Finley       201041465   1

072785

  072785   KERNS, DAVID H JR & VALERIE   CONSOL PA COAL CO LLC   PA   Washington
  East Finley       201041584   1   072516   CALVERT, JOHN E & LORENA A   CONSOL
PA COAL COMPANY   PA   Washington   East Finley         1   072461   MOORE,
CONSTANCE L & THOMAS L   CONSOL OF PA COAL COMPANY   PA   Washington   East
Finley         1

Q091917000

    DONALD L CAVLERT SR ET AL   CNX GAS COMPANY LLC   PA   Washington   East
Finley       201313537   1

Q087476001

    TRACIE I BOGUS   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201314096   1

Q087476002

    GREGORY A SMITH   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201313539   1

Q087476003

    KARLA POPOVICH   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201312752   1

Q087476004

    ROBIN G CHIAVETTA   CNX GAS COMPANY LLC   PA   Washington   East Finley    
  201312753   1

Q087476008

    RETTA KAY MURRAY   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201312754   1

Q087476009

    BOBBI SUE GREENBURG   CNX GAS COMPANY LLC   PA   Washington   East Finley  
    201312755   1

Q087476005

    JEFFREY C SMITH   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201312756   1

Q087476006

    SHELLEY VIVIO   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201310094   1

Q087476007

    LOIS JEAN KIRK   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201319522   1

Q087399036

    DONALD L BOYLE JR   CNX GAS COMPANY LLC   PA   Washington   East Finley    
  201312757   1

Q087487000

    CLARENCE A REEVES   CNX GAS COMPANY LLC   PA   Washington   East Finley    
  201308879   1

Q087518000

    OVA E ULLOM ET UX   CNX GAS COMPANY LLC   PA   Washington   East Finley    
  201319526   1

Q087544000

    CLARENCE WRIGHT JR ET UX   CNX GAS COMPANY LLC   PA   Washington   East
Finley       201322038   1

Q087554000

    LOIS J HARTER   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201319528   1

Q087566001

    VERTICAL WEB VENTURES   CNX GAS COMPANY LLC   PA   Washington   East Finley
      201324077   1

Q087566002

    MERRION OIL & GAS CORP   CNX GAS COMPANY LLC   PA   Washington   East Finley
      201325746   1

Q087566005

    MONEY FOR MINERALS LLC   CNX GAS COMPANY LLC   PA   Washington   East Finley
      201324079   1

Q087566003

    LETTERMAN MOORE HOLDINGS 1 LP   CNX GAS COMPANY LLC   PA   Washington   East
Finley       201324080   1

Q087566004

    GAK MARKETING INC   CNX GAS COMPANY LLC   PA   Washington   East Finley    
  201324084   1

Q092001000

    PATRICK C LEARY ET UX   CNX GAS COMPANY LLC   PA   Washington   East Finley
      201325513   1

Q087588000

    PAULA M WITKOWSKY ET VIR   CNX GAS COMPANY LLC   PA   Washington   East
Finley       201325753   1

Q093362000

    CHARLIE A KERN ET UX   CNX GAS COMPANY LLC   PA   Washington   East Finley  
    201400432   1

Q091965000

    KENNETH E CUMER ET UX   CNX GAS COMPANY LLC   PA   Washington   East Finley
      201401365   1

Q087590000

    PAUL KRAJACIC ET UX   CNX GAS COMPANY LLC   PA   Washington   East Finley  
    201327084   1

Q087598000

    JOSEPH A TERENSKY ET UX   CNX GAS COMPANY LLC   PA   Washington   East
Finley       201317210   1

 

Exhibit B-1, Page 3 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q087609000

    RONALD F PASCOE JR ET UX   CNX GAS COMPANY LLC   PA   Washington   East
Finley       201325514   1

Q087625000

    KAREN L MUSOLINO BALDRIDGE FKA KAREN L   CNX GAS COMPANY LLC   PA  
Washington   East Finley       201325515   1

Q092046000

    JOSEPH CARDAMONE ET UX   CNX GAS COMPANY LLC   PA   Washington   East Finley
      201335504   1

Q091984000

    ROBERT THALHOFER ET UX   CNX GAS COMPANY LLC   PA   Washington   East Finley
      201401523   1

Q091989000

    FRANK R MCADAMS   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201400433   1

Q091991000

    CARL H FISHER ET UX   CNX GAS COMPANY LLC   PA   Washington   East Finley  
    201400437   1

Q092394001

    LOIS MARLENE BROWNLEE ET VIR   CNX GAS COMPANY LLC   PA   Washington   East
Finley       201400581   1

Q092394002

    PEGGY JOAN MCADAMS   CNX GAS COMPANY LLC   PA   Washington   East Finley    
  201400583   1

Q087662001

    LAWRENCE J KALCEVIC ET UX   CNX GAS COMPANY LLC   PA   Washington   East
Finley       201330833   1

Q087670000

    MICHAEL P BROWNLEE ET UX   CNX GAS COMPANY LLC   PA   Washington   East
Finley       201333084   1

Q097650000

    PLEASANT GROVE CEMETERY ASSOCIATION OF WASHINGTON   CNX GAS COMPANY LLC   PA
  Washington   East Finley       201400974   1

Q092305000

    PLEASANT GROVE BAPTIST CHURCH   CNX GAS COMPANY LLC   PA   Washington   East
Finley       201402049   1

Q092312001

    WAYNE BAILEY ET UX   CNX GAS COMPANY LLC   PA   Washington   East Finley    
  201400594   1

Q092312002

    MELODY SKALL   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201400927   1

Q092312003

    CRAIG PAYNE ET UX   CNX GAS COMPANY LLC   PA   Washington   East Finley    
  201400595   1

Q092312004

    DAVID A CIAFFONI   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201400933   1

Q092312005

    THE CIAFFONI FAMILY IRREVOCABLE TRUST DATED JULY 2   CNX GAS COMPANY LLC  
PA   Washington   East Finley       201400934   1

Q092312006

    BONNIE C WATTS ET VIR   CNX GAS COMPANY LLC   PA   Washington   East Finley
      201400704   1

Q092312007

    TIMOTHY A CIAFFONI   CNX GAS COMPANY LLC   PA   Washington   East Finley    
  201400598   1

Q092312008

    THE CHARLES LEROY WILSON TRUST BY ROBERT C W   CNX GAS COMPANY LLC   PA  
Washington   East Finley       201402209   1

Q092312009

    ROBERT M CIAFFONI   CNX GAS COMPANY LLC   PA   Washington   East Finley    
  201402545   1

Q092312010

    WILSON FAMILY TRUST ROBERT C WILSON AND DUAN   CNX GAS COMPANY LLC   PA  
Washington   East Finley       201410996   1

Q090115000

    PATRICK F WALTON ET UX   DALE PROPERTY SERVICES PENN LP   PA   Washington  
East Finley       201019976   1

Q093191000

    WILLIAM G LOGUE ET UX   CNX GAS COMPANY LLC   PA   Washington   East Finley
      201401665   1

Q092377001

    FAYE L IREY   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201411250   1

Q092377002

    MARGARET LIPPERT   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201409327   1

Q092377003

    ROBERT MCMAHON   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201409333   1

Q092377004

    BONNIE KIRBY   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201411003   1

Q092377005

    RANDY MCMAHON   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201409335   1

Q092377006

    JOHN J IREY   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201409338   1

Q092394003

    MICHAEL CARR   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201401525   1

Q092394008

    RAYMOND D BURNETT ET UX   CNX GAS COMPANY LLC   PA   Washington   East
Finley       201405611   1

Q092394009

    JESSIE B HARDEN ET AL   CNX GAS COMPANY LLC   PA   Washington   East Finley
      201416740   1

Q092394004

    KATHLEEN DEAKI FKA KATHY OLIVITO   CNX GAS COMPANY LLC   PA   Washington  
East Finley       201406575   1

Q092394010

    WILLIAM R POST ET UX   CNX GAS COMPANY LLC   PA   Washington   East Finley  
    201415785   1

Q092394011

    RICHARD DOLAN ET UX   CNX GAS COMPANY LLC   PA   Washington   East Finley  
    201414768   1

Q092394005

    CAROL ROSSI POST   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201407146   1

Q092394006

    BONNIE R GARBER   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201411006   1     MICHAEL CARR   CNX GAS COMPANY LLC   PA   Washington   East
Finley         1

Q095102000

    MARTHA SUZAN MILVET   CNX GAS COMPANY LLC   PA   Washington   East Finley  
    201404605   1

Q092436000

    KIMBERLY G SHOUP   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201401526   1

Q095104000

    EMMA CHRISTINE THOMAS   CNX GAS COMPANY LLC   PA   Washington   East Finley
      201411015   1

Q095105000

    PATRICIA A BALSER   CNX GAS COMPANY LLC   PA   Washington   East Finley    
  201407147   1

Q093462000

    ROBERT F SCHROEDER ET UX   CNX GAS COMPANY LLC   PA   Washington   East
Finley       201413802   1

Q092445000

    JANE L BOYD   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201411017   1

Q093873000

    RICHARD L CORBETT ET UX   CNX GAS COMPANY LLC   PA   Washington   East
Finley       201411024   1     JUDY WHITE   DALE PROPERTY SERVICES PENN LP   PA
  Washington   East Finley       201119331   1

 

Exhibit B-1, Page 4 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q095109000

    FULL GOSPEL ROADSIDE CHAPEL EVANGELISTIC ASSOCIATION   CNX GAS COMPANY LLC  
PA   Washington   East Finley       201411965   1

Q093804002

    KARL HICKMAN   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201411031   1

Q093804001

    WINOLA CARMAN   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201416739   1

Q093476000

    JOSEPH BUCHANAN ET UX   CNX GAS COMPANY LLC   PA   Washington   East Finley
      201414767   1

Q091476000

    JONATHAN WINNETT ET UX   EQT PRODUCTION COMPANY   PA   Washington   East
Finley       201408154   1

Q098718000

    JAMES ARTHUR HADDOW   CNX GAS COMPANY LLC   PA   Washington   East Finley  
    201516765   1     CAROLYN J MONTGOMERY   CNX GAS COMPANY LLC   PA  
Washington   East Finley       201521331   1     LYNN M HUSTED   CNX GAS COMPANY
LLC   PA   Washington   East Finley       201521338   1     DANA ALEXANDRA
BUCHANAN ET AL   CNX GAS COMPANY LLC   PA   Washington   East Finley      
201530797   1

Q093487000

    BRUCE J WAMBACH ET UX   CNX GAS COMPANY LLC   PA   Washington   East Finley
      201421863   1

Q095110000

    LEONARD B PRUSAKOWSKI ET AL   CNX GAS COMPANY LLC   PA   Washington   East
Finley       201410997   1

Q097802000

    KENNETH M ROGERS ET UX   CNX GAS COMPANY LLC   PA   Washington   East Finley
      201424784   1

Q098726000

    STEPHEN ALLEN KAHN   CNX GAS COMPANY LLC   PA   Washington   East Finley    
  201433838   1

Q097803000

    JAMES HETHERINGTON JR ET AL   CNX GAS COMPANY LLC   PA   Washington   East
Finley       201424067   1     JOSEPH UZLIK JR   CNX GAS COMPANY LLC   PA  
Washington   East Finley       201515081   1     DAVID C HARLAN ET UX   CNX GAS
COMPANY LLC   PA   Washington   East Finley       201516770   1

Q089840000

    FRED R KUHN JR   EQT PRODUCTION COMPANY   PA   Washington   East Finley    
  201407579   1

Q090106000

    LARRY W SPROWLS ET UX   RANGE RESOURCES-APPALACHIA LLC   PA   Washington  
East Finley       200907486   1

Q090110000

  000000   MARY J SPROWLS   RANGE RESOURCES APPALACHIA LLC   PA   Washington  
East Finley       200907484   1

Q090057000

    LYNDA B SPROWLS   RANGE RESOURCES APPALACHIA LLC   PA   Washington   East
Finley       200907485   1

Q090089000

    EARL W COSGRAY ET UX   RANGE RESOURCES APPALACHIA LLC   PA   Washington  
East Finley       201103457   1

Q090094000

    MELVIN C DAVIS ET UX   RANGE RESOURCES APPALACHIA LLC   PA   Washington  
East Finley       201038869   1

Q089990000

    JOHN P BALDWIN ET UX   DALE PROPERTY SERVICES PENN LLC   PA   Washington  
East Finley       200916127   1

Q090093000

    HELEN L ORNDOFF   DALE PROPERTY SERVICES PENN LLC   PA   Washington   East
Finley       200903667   1     EDWARD KELLEY & GERALDINE KELLEY   RANGE
RESOURCES - APPALACHIA LLC   PA   Washington   East Finley       200912678   1  
  G BYRON EDWARDS ET UX   RANGE RESOURCES - APPALACHIA LLC   PA   Washington  
East Finley       200918476   1     PAUL E THOMAS ET UX   EQT PRODUCTION COMPANY
  PA   Washington   East Finley       201335663   1     FRANK W DORSEY ET UX  
EQT PRODUCTION COMPANY   PA   Washington   East Finley       201335655   1    
FRANK C MENHART JR. ET UX   EQT PRODUCTIONS COMPANY   PA   Washington   East
Finley       201414562   1     GAYLORD B TOLAND ET UX   RANGE RESOURCES
-APPALACHIA LLC   PA   Washington   East Finley       201019192   1     PATRICIA
A BALSER   DALE PROPERTY SERVICES PENN LLC   PA   Washington   East Finley      
200903670   1     FRANK A PHILLIPS ET UX   DALE PROPERTY SERVICES PENN LP   PA  
Washington   East Finley       201019974   1     GILBERT E FRYE   ILG ENERGY INC
  PA   Washington   East Finley       201019518   1     FRANK A PHILLIPS JR ET
UX   DALE PROPERTY SERVICES PENN LP   PA   Washington   East Finley      
201020282   1     DONALD J LOGUE ET AL   EQT PRODUCTION COMPANY   PA  
Washington   East Finley       201419186   1

Q091469000

    GABRIELLA R BUSHMIRE ET VIR   EQT PRODUCTION COMPANY   PA   Washington  
East Finley       201423691   1

Q089818000

    JOHN P BALDWIN ET UX   DALE PROPERTY SERVICES PENN LLC   PA   Washington  
East Finley       200916110   1     GAIL T FURMANEK ET UX   CHIEF EXPLORATION &
DEVELOPMENT LLC   PA   Washington   East Finley       200932417   1   255282000
  DONALD J LOGUE ET UX   CNX GAS COMPANY LLC   PA   Washington   East Finley,
Morris       201216469   1

072532

  072532   BULL, BETTY C   CONSOL PA COAL COMPANY   PA   Washington   East
Finley, Morris       200605014   1

Q098765000

    MM-MARCELLUS-HBP1 LP   CNX GAS COMPANY LLC   PA   Washington   East Finley,
Morris       201433273   1     JAY L JEPSON   CHIEF EXPLORATION & DEVELOPMENT
LLC   PA   Washington   East Finley, Morris       200914535   1     MARLA JANE
FRANCIS   CHIEF EXPLORATION & DEVELOPMENT LLC   PA   Washington   East Finley,
Morris       200914576   1     LAUREN JEPSON HIGDON   CHIEF EXPLORATION &
DEVELOPMENT LLC   PA   Washington   East Finley, Morris       200914575   1    
ERIC JEPSON   CHIEF EXPLORATION & DEVELOPMENT LLC   PA   Washington   East
Finley, Morris       200914572   1     DARREN H JEPSON   CHIEF EXPLORATION &
DEVELOPMENT LLC   PA   Washington   East Finley, Morris       200914534   1

Q098824000

    VENABLE ROYALTY LTD ET AL   CNX GAS COMPANY LLC   PA   Washington   East
Finley, Morris       201507630   1

268007

  268007   CONSOLIDATION COAL COMPANY   CONSOL PA COAL COMPANY   PA   Washington
  East Finley, Morris, South Franklin   2313   387   002116   1

 

Exhibit B-1, Page 5 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q091995025

    COMMONWEALTH OF PA PA GAME COMMISSION   CNX GAS COMPANY LLC   PA  
Washington   East Finley, Morris, South Franklin       201421862   1

Q096710000

    ESTATE OF DORIS ROGERS   CONSOL PA COAL COMPANY   PA   Washington   East
Finley, South Franklin       200425709   1

Q087399001

    BARBARA ANN LEMASTERS   CNX GAS COMPANY LLC   PA   Washington   East Finley,
South Franklin       201302020
201307917   1

Q087399002

    PAUL W SHRIVER   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201307921
201402023   1

Q087399003

    DANIEL L SHRIVER AKA DANIEL LEE SHRIVER   CNX GAS COMPANY LLC   PA  
Washington   East Finley, South Franklin       201307922
201402037   1

Q087399004

    RONALD B SHRIVER AKA RONNIE BERYL SHRIVER   CNX GAS COMPANY LLC   PA  
Washington   East Finley, South Franklin       201307923
201402039   1

Q087399005

    SUSANNA M SHRIVER AKA SUSANNA MARIE SHRIVER   CNX GAS COMPANY LLC   PA  
Washington   East Finley, South Franklin       201308037
201402085   1

Q087399006

    THOMAS J SHRIVER AKA THOMAS JOE SHRIVER   CNX GAS COMPANY LLC   PA  
Washington   East Finley, South Franklin       201307925   1

Q087399007

    MARY K DAY   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201314449   1

Q087399008

    KYLE STAHL   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201314455   1

Q087399009

    BRANDI GOESER   CNX GAS COMPANY LLC   PA  

Washington

  East Finley, South Franklin       201314458   1

Q087399010

    SUE E STAHL   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201314459   1

Q087399011

    PAUL DAY   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201316499   1

Q087399012

    MICHELLE ALLEN   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201316500   1

Q087399013

    KAREN D CALLAHAN   CNX GAS COMPANY LLC   PA   Washington   East Finley,
South Franklin       201316501   1

Q087399014

    LUTHER E DAY AKA LUTHER EUGENE DAY   CNX GAS COMPANY LLC   PA   Washington  
East Finley, South Franklin       201316502   1

Q087399015

    DONALD W PHILLIPS ET UX   CNX GAS COMPANY LLC   PA   Washington   East
Finley, South Franklin       201319287   1

Q087399016

    HELEN P GRANDEL ET VIR   CNX GAS COMPANY LLC   PA   Washington   East
Finley, South Franklin       201319290   1

Q087399017

    ETHEL IRENE RYAN   CNX GAS COMPANY LLC   PA   Washington   East Finley,
South Franklin       201319291   1

Q087399018

    LOIS PHILLIPS   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201319292   1

Q087399019

    CRAIG S DAY   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201316507   1

Q087399020

    DENISE DRISCOLL   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201316509   1

Q087399040

    ERIN CALLAHAN   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201316512
201402164   1

Q087399021

    DEBERAH A BRUMFIELD AKA DEBERAH ANNE BRUMFIELD   CNX GAS COMPANY LLC   PA  
Washington   East Finley, South Franklin       201316513   1

Q087399022

    CINDY L ENGLISH   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201319940   1

 

Exhibit B-1, Page 6 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q087399023

    STEVE STAHL   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201314476   1

Q087399024

    DAON HOFFMAN   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201319943   1

Q087399025

    JACK ENGLISH   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201319945   1

Q087399026

    PADRAIC CALLAHAN   CNX GAS COMPANY LLC   PA   Washington   East Finley,
South Franklin       201316514   1

Q087399028

    MARK PHILLIPS   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201319947   1

Q087399027

    ERIC M DAY   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201319953   1

Q087399029

    SCOTT R DAY   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201319959   1

Q087399033

    BOB BRUMFIELD   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201316515   1

Q087399030

    CLEA CADHAM   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201319663   1

Q087399041

    MATTHEW GREENE   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201335454   1

Q087399042

    PATRICIA COUNTRYWOOD   CNX GAS COMPANY LLC   PA   Washington   East Finley,
South Franklin       201420781   1

Q087399043

    PAMELA J WOODWARD   CNX GAS COMPANY LLC   PA   Washington   East Finley,
South Franklin       201420783   1

Q087399031

    JACQUI RUPPEL   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201325509   1

Q087399032

    KERRY SPROLES   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201333080   1

Q087399035

    DUANE DAY   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201327082   1

Q087399034

    RUTH ANN DAY   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201325510   1

Q087399037

    JOHN EDWIN DAY   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201400865   1

Q087399038

    COLLEEN YOUNG   CNX GAS COMPANY LLC   PA   Washington   East Finley, South
Franklin       201400424   1

Q087399039

    MELISSA JAYNE DAY   CNX GAS COMPANY LLC   PA   Washington   East Finley,
South Franklin       201400426   1

389471

  389471   ALLISON, JONATHAN   CONSOL PA COAL COMPANY   PA   Washington   East
Finley, West Finley   2478   157   001061   1

Q069705000

    JAMES L WATSON III   RANGE RESOURCES - APPALACHIA LLC   PA   Washington  
Monongahela       201000940   1

260304000

  260304-000   THOMAS COFFIELD ET UX   CNX GAS COMPANY LLC   PA   Washington  
Morris       201036158   1

LW1465

    WILLIAM M AULD ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Washington   Morris   431   630     1     HIRAM DAY   J C JOHNSON   PA  
Washington   Morris   740   421     1   000000   KAREN S HUCKO ET VIR   CNX GAS
COMPANY LLC   PA   Washington   Morris       201238877   1   LW-1464   JOHN B
ANDREW ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA   Washington  
Morris   398   401     1

255010000

  255010-000   DALE NASER   CNX GAS COMPANY LLC   PA   Washington   Morris      
200935649   1

255020000

  255020-000   BERNICE L LOUGHMAN   CNX GAS COMPANY LLC   PA   Washington  
Morris       200938729   1

255035001

  255035-001   DEBORAH J FULARZ ET AL   CNX GAS COMPANY LLC   PA   Washington  
Morris       201029309   1   255058-000   KEITH GORBY ET UX   CNX GAS COMPANY
LLC   PA   Washington   Morris       201009733   1   255061-000   JAMES WILSON
ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris       201018123   1

Q096521000

  255174-000   SAM MARINO ET AL   CNX GAS COMPANY LLC   PA   Washington   Morris
      201123938   1

 

Exhibit B-1, Page 7 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo   268021   BENTZ, ROBERT J, SR & BETTY LOU  
CONRHEIN COAL COMPANY   PA   Washington   Morris   2569   516     1   072486  
DEEMER, LARRY & GRETCHEN   CONSOL PA COAL COMPANY   PA   Washington   Morris    
  200424509   1     LARRY C DEEMER ET UX   CONSOL PA COAL COMPANY   PA  
Washington   Morris       200424509   1

072677

  072677   ESTATE OF JOHN C VAN ARSDALE JR   CONSOL PA COAL CO LLC   PA  
Washington   Morris       200833415   1   072698   CALHOUN, WILLIAM R & BEVERLY
J   CONSOL PA COAL CO LLC   PA   Washington   Morris       200919588   1

Q096708000

  072701   LUTES, CRAIG & IDA   CONSOL PA COAL CO LLC   PA   Washington   Morris
      200921169   1

072719

  072719   LOVETT, LANE P III & LAURA A   CONSOL PA COAL CO LLC   PA  
Washington   Morris       200942780   1

072764

  072764   LOUGHMAN, BERNICE L   CONSOL PA COAL CO LLC   PA   Washington  
Morris       201025295   1   072698   CALHOUN, WILLIAM R & BEVERLY J   CONSOL PA
COAL CO LLC   PA   Washington   Morris         1   268003   ROYAL LAND COMPANY  
CONSOLIDATION COAL COMPANY   PA   Washington   Morris         1     LUTES, CRAIG
& IDA   CONSOL PA COAL CO LLC   PA   Washington   Morris         1

255179-000

  255179-000   PAUL O HARDWAY JR ET UX   CNX GAS COMPANY LLC   PA   Washington  
Morris       201123941   1

Q099894002

  255181-001   JAMES E EVERLEY   CNX GAS COMPANY LLC   PA   Washington   Morris
      201129514   1

Q099894001

  255181-002   JASON TODD EVERLEY   CNX GAS COMPANY LLC   PA   Washington  
Morris       201129512   1

255181-003

    DELORES EVERLEY FULLERTON   CNX GAS COMPANY LLC   PA   Washington   Morris  
    201130738   1

255183-000

  255183-000   JOYCE PARKS FKA JOYCE BUSH   CNX GAS COMPANY LLC   PA  
Washington   Morris       201126501   1

255190-001

  255190-001   EDGAR NELSON KIGHTLINGER JR   CNX GAS COMPANY LLC   PA  
Washington   Morris       201132248   1

255190-002

  255190-002   EARL S KIGHTLINGER ALSO KNOWN AS EARL SAMUEL KIGHT   CNX GAS
COMPANY LLC   PA   Washington   Morris       201132247   1

Q081234000

  255227-001   CYRIL N. WALTHER ET UX   RANGE RESOURCES-APPALACHIA, LLC   PA  
Washington   Morris       201000171   1

Q081226000

  255228-001   CYRIL N. WALTHER ET UX   RANGE RESOURCES-APPALACHIA, LLC   PA  
Washington   Morris       201118752   1

255234-000

    NANCY E HUNTER ET AL   CNX GAS COMPANY LLC   PA   Washington   Morris      
201202965   1

255241-001

    ALICE STREBEL   CNX GAS COMPANY LLC   PA   Washington   Morris      
201207462   1

255241-002

    ERMA JEAN THOMAS   CNX GAS COMPANY LLC   PA   Washington   Morris      
201206649   1

255241-003

    ELDON D DAY   CNX GAS COMPANY LLC   PA   Washington   Morris       201206654
  1

255241-004

    CAROL HILL   CNX GAS COMPANY LLC   PA   Washington   Morris       201213678
  1

255241-005

    ELAINE JACKSON   CNX GAS COMPANY LLC   PA   Washington   Morris      
201216450   1

255260-000

    ROBERT D LAMPERSKI SR ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris
      20120970   1

Q068707000

    PHILLIP R CONKLIN ET UX   RANGE RESOURCES - APPALACHIA LLC   PA   Washington
  Morris       201031694   1

Q068674000

    RONALD AND TWILA GOTTSCHALK REVOCABLE LIVING TRUST   RANGE RESOURCES -
APPALACHIA LLC   PA   Washington   Morris       201005071   1

Q068693000

    JOHN P DIBBLE JR ET AL   DALE PROPERTY SERVICES PENN LP   PA   Washington  
Morris       201006103   1

Q068682000

    GEORGE R PRICE ET UX   RANGE RESOURCES - APPALACHIA LLC   PA   Washington  
Morris       200814992   1

Q087379000

    REED H CLUTTER   CNX GAS COMPANY LLC   PA   Washington   Morris      
201306512   1

Q087380000

    REED H CLUTTER   CNX GAS COMPANY LLC   PA   Washington   Morris      
201306513   1

Q096522000

    RICHARD J DESCHAMPS ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris  
    201307912   1

Q087397000

    J GREGORY MCCLELLAN ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris  
    201308677   1

Q098670000

    THOMAS E HAYES TRUST DATED OCTOBER 3, 2007   CNX GAS COMPANY LLC   PA  
Washington   Morris       201307295   1

Q087462000

    MICHAEL E KLICK ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris      
201311381   1

Q069701001

    WILLIAM H ADDLEMAN ET UX   RANGE RESOURCES - APPALACHIA LLC   PA  
Washington   Morris       201016491   1   371256953   MARLYN DORSEY   RANGE
RESOURCES - APPALACHIA LLC   PA   Washington   Morris       201031722   1

Q069709000

    HAROLD H TAYLOR ET AL   RANGE RESOURCES - APPALACIA LLC   PA   Washington  
Morris       201023590   1

Q069711000

    C RICHARD KING JR   RANGE RESOURCES - APPALACHIA LLC   PA   Washington  
Morris       200932445   1

Q069698000

    ROBERT P CROTHERS ET UX   RANGE RESOURCES - APPALACHIA LLC   PA   Washington
  Morris       201002302   1

Q069707000

    DOREEN ANN TAYLOR   RANGE RESOURCES - APPALACHIA LLC   PA   Washington  
Morris       201001049   1     THOMAS R DORSEY   RANGE RESOURCES - APPALACHIA
LLC   PA   Washington   Morris       201033854   1

Q069697000

    ROBERT P CROTHERS JR ET UX   RANGE RESOURCES - APPALACIA LLC   PA  
Washington   Morris       201000349   1

Q069706000

    JAMES H TAYLOR ET UX   RANGE RESOURCES - APPALACHIA LLC   PA   Washington  
Morris       201002307   1

Q069690000

    WILLIAM A HELMICH JR ET UX   RANGE RESOURCES - APPALACHIA LLC   PA  
Washington   Morris       201031703   1

Q069703000

    RUDOLPH G YURKOVICH JR ET UX   RANGE RESOURCES - APPALACHIA LLC   PA  
Washington   Morris       201031329   1

Q069702000

    RUDOLPH G YURKOVICH SR ET UX   RANGE RESOURCES - APPALACHIA LLC   PA  
Washington   Morris       201031318   1

 

Exhibit B-1, Page 8 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     BERNARD F BELL ET UX   RANGE RESOURCES -
APPALACHIA LLC   PA   Washington   Morris       201003032   1   255273-000   DAY
CLAN LLC   CNX GAS COMPANY LLC   PA   Washington   Morris       201214453   1

Q073439000

    CAROL ANN JONES   RANGE RESOURCES - APPALACHIA LLC   PA   Washington  
Morris       201014645   1

255276-000

    DEREK J DESMOND ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris      
201303789   1     CHRISTOPHER A YOEST ET UX   CNX GAS COMPANY LLC   PA  
Washington   Morris       201103298   1

LW1367D

    CHARLES J GOTTSCHALK ET UX   NORTH COAST ENERGY INC   PA   WASHINGTON  
Morris   2563   605     1

Q080067000

  255208-000   RICHARD DA WEST GENERAL PARTNER WEST FORK FARM   RANGE RESOURCES
APPALACHIA LLC   PA   Washington   Morris, South Franklin       200915289   1  
255212-000   WILLIAM E. HILDEBRAND AND PHYLLIS HILDEBRAND   RANGE RESOURCES -
APPALACHIA, LLC   PA   Washington   Morris, South Franklin       200827182   1

Q089037000

  255005-000   EARL E ANDERSON   CNX GAS COMPANY LLC   PA   Washington   Morris,
South Franklin       201004588   1

Q081059000

  255225-000   REED B. DAY ET AL   RANGE RESOURCES-APPALACHIA, LLC   PA  
Washington   Morris, South Franklin       201011682   1

255231-000

    RAY C HUNTER   CNX GAS COMPANY LLC   PA   Washington   Morris, South
Franklin       201202938   1

255233-000

    NANCY E HUNTER   CNX GAS COMPANY LLC   PA   Washington   Morris, South
Franklin       201204584   1

Q091995001

    JOHN IRVIN LOUGHMAN   CNX GAS COMPANY LLC   PA   Washington   Morris, South
Franklin       201400952   1

Q091995002

    LOUISE KING ET VIR   CNX GAS COMPANY LLC   PA   Washington   Morris, South
Franklin       201400590   1

Q091995003

    MARY ELIZABETH DELSIGNORE   CNX GAS COMPANY LLC   PA   Washington   Morris,
South Franklin       201400953   1

Q091995004

    RUTH ANN LOUGHMAN   CNX GAS COMPANY LLC   PA   Washington   Morris, South
Franklin       201400700   1

Q091995005

    GEORGE CEPHAS GRIMES ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris,
South Franklin       201404997   1

Q091995006

    GLENN T HEEP ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris, South
Franklin       201400955   1

Q091995007

    CHARLES B SPEICHER ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris,
South Franklin       201400958   1

Q091995008

    ROBERT V CREPS ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris, South
Franklin       201400960   1

Q091995009

    GLENN TUTTLE ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris, South
Franklin       201400962   1

Q091995010

    PAUL E TUTTLE ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris, South
Franklin       201400964   1

Q091995011

    MARLIN E COMBS ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris, South
Franklin       201409325   1

Q091995012

    JOHN P BALDWIN ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris, South
Franklin       201412059   1

Q091995013

    THOMAS O ROGERS ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris,
South Franklin       201408246   1

Q091995014

    DAVID N RUTT ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris, South
Franklin       201400973   1

Q091995024

    BARBARA B MACPHERSON TRUST   CNX GAS COMPANY LLC   PA   Washington   Morris,
South Franklin       201333070   1

Q091995015

    EVANGELINE SPANOS KELLAS   CNX GAS COMPANY LLC   PA   Washington   Morris,
South Franklin       201403446   1

 

Exhibit B-1, Page 9 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q091995016

    KENNETH CANNON ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris, South
Franklin       201407145   1

Q091995017

    BARBARA M CLUTTER   CNX GAS COMPANY LLC   PA   Washington   Morris, South
Franklin       201408249   1

Q091995018

    KAITLIN L CLUTTER   CNX GAS COMPANY LLC   PA   Washington   Morris, South
Franklin       201404577   1

Q091995019

    WALLACE MCLAUGHLIN ET UX   CNX GAS COMPANY LLC   PA   Washington   Morris,
South Franklin       201404580   1

Q091995026

    ADA MCLAUGHLIN AKA ADA M MCLAUGHLIN   CNX GAS COMPANY LLC   PA   Washington
  Morris, South Franklin       201437917   1

Q091995020

    VICKIE L RITCHIE ET VIR   CNX GAS COMPANY LLC   PA   Washington   Morris,
South Franklin       201405557   1

Q091995021

    TAMARA HUTCHINSON   CNX GAS COMPANY LLC   PA   Washington   Morris, South
Franklin       201405558   1

Q091995022

    JOHN BYANT RITCHIE   CNX GAS COMPANY LLC   PA   Washington   Morris, South
Franklin       201405607   1

Q091995023

    JAMES BRANDON RITCHIE   CNX GAS COMPANY LLC   PA   Washington   Morris,
South Franklin       201406572   1

Q083509000

    CULVER BRUCE CARMAN   NOBLE ENERGY INC   PA   Washington   Richhill, West
Finley       201415755   1

Q081600000

  255172-000   JUDITH MILLER   CNX GAS COMPANY LLC   PA   Washington   South
Franklin       201122758   1

Q081566000

  255173-000   RONALD W LAIPPLE ET UX   CNX GAS COMPANY LLC   PA   Washington  
South Franklin       201119370   1

Q081595000

  255175-000   GEORGE E. SILVERS, JR.   CNX GAS COMPANY LLC   PA   Washington  
South Franklin       201121667   1   255176-000   VAUGHN E. HOUSTON   CNX GAS
COMPANY LLC   PA   Washington   South Franklin       201124735   1

Q081423000

  255184-000   ANTHONY R. REESE AND HELEN REESE   CNX GAS COMPANY LLC   PA  
Washington   South Franklin       201129515   1

Q081318000

  255187-000   STEWART ODELL DAGUE AND MARY JANE DAGUE   CNX GAS COMPANY LLC  
PA   Washington   South Franklin       201128437   1

Q081645000

  255191-000   DALE PRYOR   CNX GAS COMPANY LLC   PA   Washington   South
Franklin       201129781   1

Q081602000

  255198-000   THE GENE AND EDITH CONKLIN FAMILY CORPORATION   CNX GAS COMPANY
LLC   PA   Washington   South Franklin       201128439   1

Q081034000

  255201-000   JACK PETTIT   RANGE RESOURCES-APPALACHIA, LLC   PA   Washington  
South Franklin       200824912   1

Q081056000

  255202-000   DOMINIC J. WATERS AND JOANNE D. WATERS   RANGE RESOURCES -
APPALACHIA, LLC   PA   Washington   South Franklin       200908240   1

Q081032000

  255203-000   LAWRENCE W. SCOTT & MARYLIN V. SCOTT   RANGE RESOURCES -
APPALACHIA, LLC   PA   Washington   South Franklin       200913916   1  
255204-000   MARLA L. WEST   RANGE RESOURCES - APPALACHIA, LLC   PA   Washington
  South Franklin       201124735   1

Q081066000

  255206-000   NANCY ZITKO   RANGE RESOURCES-APPALACHIA, LLC   PA   Washington  
South Franklin       201000181   1   255207-000   MARGARET SUE IREY   RANGE
RESOURCES-APPALACHIA, LLC   PA   Washington   South Franklin       201003254   1
  255210-000   KELLIE H BAIRD ET VIR   RANGE RESOURCES - APPALACHIA LLC   PA  
Washington   South Franklin       201031778   1   255250-001   MICHAEL R LUCAS
ET UX   RANGE RESOURCES-APPALACHIA, LLC   PA   Washington   South Franklin      
200917495   1   505012   CLARENCE B VANKIRK   CHRIS STAINBROOK   PA   Washington
  South Franklin   639   531     1

LW1463

  LW-1463   JOHN G CLARK   THE PEOPLES LIGHT AND HEAT COMPANY   PA   Washington
  South Franklin   233   100     1

LW1381

  LW-1381   ALBERTA IAMS ET AL   OLIVER B CONGER   PA   Washington   South
Franklin   549   325     1

LW1373

  LW-1373   WILLIAM W HUNTER ET UX   D M GARRISON   PA   Washington   South
Franklin   436   364     1

TC188

    ETTA T ALLISON ET AL   A V LEWIS   PA   Washington   South Franklin   597  
595     1

LW1380

    JOHN A DODD ET UX   CARNEGIE NATURAL GAS COMPANY   PA   Washington   South
Franklin   599   586   1897415   1

LW1382

    FANNIE M WEIR   W P ELY   PA   Washington   South Franklin   532   372     1

LW1526

  LW-1526   C T DODD   HARRY G CONGER   PA   Washington   South Franklin   574  
365     1

LW1461

  LW-1461   C H TRUSSELL   GUFFY AND QUEEN CO   PA   Washington   South Franklin
  197   429     1

072012000

  072012-000   FRANK LEWIS ET UX   CNX GAS COMPANY LLC   PA   Washington   South
Franklin       200827031   1

072017000

  072017-000   THOMAS R MILLIGAN ET UX   CNX GAS COMPANY LLC   PA   Washington  
South Franklin       200817192   1

255060000

  255060-000   GEORGE POSTLETHWAIT ET UX   CNX GAS COMPANY LLC   PA   Washington
  South Franklin       201017018   1

255077000

  255077-000   JOHNNY L PIERSON SR   CNX GAS COMPANY LLC   PA   Washington  
South Franklin       201014269   1   255199-000   THE WILLIAM JAMES HUTSON
LIVING TRUST   DALE PROPERTY SERVICES PENN, LLC   PA   Washington   South
Franklin       200901929   1

 

Exhibit B-1, Page 10 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo   255200-000   HYSEE L DAY ET UX   THE
MANUFACTURERS LIGHT & HEAT COMPANY   PA   Washington   South Franklin   497  
197     1

Q081024000

  255205-000   HENRY M STEIN ET UX   RANGE RESOURCES-APPALACHIA, LLC   PA  
Washington   South Franklin       201003174   1   255209-000   RONALD E RUSSELL
ET UX   RANGE RESOURCES - APPALACHIA, LLC   PA   Washington   South Franklin    
  201027070   1

Q081088000

  255211-000   LORI LEIGH KOFFLER & MARK A. MOYAR   RANGE RESOURCES -
APPALACHIA, LLC   PA   Washington   South Franklin       201038133   1  
255213-000   FRED O RUSSELL ET UX   RANGE RESOURCES - APPALACHIA, LLC   PA  
Washington   South Franklin       201124735   1   255214-000   KENNETH CARL
WEIMER & SONDRA M. WEIMER   RANGE RESOURCES - APPALACHIA, LLC   PA   Washington
  South Franklin       201124735   1

Q081113000

  255215-000   JOSEPH W SULLA ET UX   RANGE RESOURCES - APPALACHIA, LLC   PA  
Washington   South Franklin       201023559   1

072643

  072643   MOLLA, LIVIO A & DOLORES A   CONSOL PA COAL CO LLC   PA   Washington
  South Franklin       200801930   1

072668

  072668   ERNEST L CRUMRINE TRUST AGREEMENT   CONSOL PA COAL CO LLC   PA  
Washington   South Franklin       200818025   1

072693

  072693   VERNER, IVA JANE S   CONSOL PA COAL CO LLC   PA   Washington   South
Franklin       200934512   1

072711

  072711   SALLEE, BRENT E & AMY B   CONSOL PA COAL CO LLC   PA   Washington  
South Franklin       200935774   1

072705

  072705   HATFIELD, EARL & MICHELLE MARIE   CONSOL PA COAL CO LLC   PA  
Washington   South Franklin       200936348   1

072715

  072715   ESTATE OF GLADYS PIATT   CONSOL PA COAL CO LLC   PA   Washington  
South Franklin       200942305   1

072721

  072721   HENRY, CALVIN E & LISA D   CONSOL PA COAL CO LLC   PA   Washington  
South Franklin       201008492   1

072728

  072728   MOORE, VERNA F & ROY DANIEL JR   CONSOL PA COAL CO LLC   PA  
Washington   South Franklin       201008938   1

CNX072758

  072758   VERNER, DAVID W & CHERYL D   CONSOL PA COAL CO LLC   PA   Washington
  South Franklin   41   569     1

072748

  072748   HOOVER, RONALD L & CORA J   CONSOL PA COAL CO LLC   PA   Washington  
South Franklin       201024114   1

Q098047000

  072858   LINDA D HORNER ET VIR   CONSOL PA COAL COMPANY LLC   PA   Washington
  South Franklin       201211082   1

Q098047000

  072858   LINDA D HORNER ET VIR   CONSOL PA COAL COMPANY LLC   PA   Washington
  South Franklin       201211082   1     RUE STROHECKER ET UX   CONSOL PA COAL
COMPANY LLC   PA   Washington   South Franklin         1     RUE STROHECKER ET
UX   CONSOL PA COAL COMPANY LLC   PA   Washington   South Franklin         1

255186-000

  255186-000   CARL S. CALABRO   CNX GAS COMPANY LLC   PA   Washington   South
Franklin       201129333   1

Q081659000

  255188-001   LARRY D. & TAMMY R. HOUSTON   CNX GAS COMPANY LLC   PA  
Washington   South Franklin       201127242   1   255216-000   NANCY D IRELAND
ET VIR   RANGE RESOURCES APPALACHIA LLC   PA   Washington   South Franklin      
201031720   1

Q081878000

  255219-000   JAMES D. HOLDEN   CNX GAS COMPANY LLC   PA   Washington   South
Franklin       201129783   1

Q081587000

  255223-000   RICK G. & JUDI K. SHIPMAN   CNX GAS COMPANY LLC   PA   Washington
  South Franklin       201206383   1

Q081132000

  255226-000   BRUCE PHILLIPS ET UX   RANGE RESOURCES-APPALACHIA, LLC   PA  
Washington   South Franklin       201031306   1

Q081236000

  255230-000   PHILLIP R. CONKLIN ET UX   RANGE RESOURCES-APPALACHIA, LLC   PA  
Washington   South Franklin       200713547   1

Q081480000

  255235-000   EDWARD L. KERNS ET UX   CNX GAS COMPANY LLC   PA   Washington  
South Franklin       201132138   1

Q081656000

  255236-000   JOHN D FRYE   CNX GAS COMPANY LLC   PA   Washington   South
Franklin       201204589   1   255237-000   RANDALL D FRYE ET UX   CNX GAS
COMPANY LLC   PA   Washington   South Franklin       201206449   1

Q081584001

  255238-001   RANDALL D FRYE ET UX   CNX GAS COMPANY LLC   PA   Washington  
South Franklin       201204594   1

Q081654000

  255239-000   JOHN M. LINDLEY, SUCCESSOR TRUSTEES OF THE TESAMEN   CNX GAS
COMPANY LLC   PA   Washington   South Franklin       201206384   1

Q081905000

  255243-000   CLIFFORD T WRIGHT ET AL   CNX GAS COMPANY LLC   PA   Washington  
South Franklin       201206447   1

Q089129000

  255244-001   WILLIAM J SMITH ET UX   DALE PROPERTY SERVICES PENN, LLC   PA  
Washington   South Franklin       200907073   1

Q081198000

  255245-000   RICHARD D. MCCLELLAND ET UX   DALE PROPERTY SERVICES PENN, LLC  
PA   Washington   South Franklin       200913749   1

Q080937000

  255247-000   BEVERLY BURNS MORGAN   RANGE RESOURCES APPALACHIA LLC   PA  
Washington   South Franklin       200827207   1

Q081213000

  255251-001   JAMES W. MALOY ET UX   RANGE RESOURCES-APPALACHIA, LLC   PA  
Washington   South Franklin       201130864   1

Q081171000

  255252-000   ARTHUR P RICHARDSON ET UX   RANGE RESOURCES-APPALACHIA, LLC   PA
  Washington   South Franklin       201014855   1

Q080942000

  255253-000   BRIAN HUGHES ET UX   RANGE RESOURCES-APPALACHIA, LLC   PA  
Washington   South Franklin       201023569   1

Q081408000

  255256-000   BETHEL PRESBYTERIAN CHURCH   CNX GAS COMPANY LLC   PA  
Washington   South Franklin       201210968   1

Q080851000

  255257-000   DORIS H. RUSH   RANGE RESOURCES-APPALACHIA, LLC   PA   Washington
  South Franklin       201014947   1

Q087220000

    WILLIAM J ALDERSON ET UX   CNX GAS COMPANY LLC   PA   Washington   South
Franklin       201230001   1

Q087257000

    WILLIAM J ALDERSON ET UX   CNX GAS COMPANY LLC   PA   Washington   South
Franklin       201319607   1

Q081197000

  225246-000   ELIZABETH D YOUNG ET AL   J B NUSS & C C NUSS   PA   Washington  
South Franklin   559   366     1

Q087574000

    DEBRA A BARNHART FKA DEBRA SEIBERT   CNX GAS COMPANY LLC   PA   Washington  
South Franklin       201323397   1

Q096509000

    TRUDY KLEPSIC REVOCABLE TRUST   RANGE RESOURCES APPALACHIA LLC   PA  
Washington   South Franklin       201015774   1

Q098686000

    PAUL D KWIECINSKI ET UX   RANGE RESOURCES APPALACHIA LLC   PA   Washington  
South Franklin       201014785   1

Q090105001

    ROBERT E REIHNER   RANGE RESOURCES-APPALACHIA LLC   PA   Washington   South
Franklin       201024187   1

Q090096000

    HARLAN L CUMMINS ET UX   RANGE RESOURCES - APPALACHIA LLC   PA   Washington
  South Franklin       201016479   1

 

Exhibit B-1, Page 11 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q090114000

    ANDREW D SNEDEKER   RANGE RESOURCES - APPALACHIA LLC   PA   Washington  
South Franklin       201031332   1     RICHARD P SIKORA ET UX   DALE PROPERTY
SERVICES PENN LP   PA   Washington   South Franklin       201023322   1

Q085736000

    WEST FINLEY VOLUNTEER FIRE DEPARTMENT   NOBLE ENERGY INC   PA   Washington  
Washington       201427014   1   255016-000   JOSEPH WILLIAM SPINE ET UX   CNX
GAS COMPANY LLC   PA   Washington   West Finley       200940475   1   255034-000
  G J MARINCHAK ET UX   CNX GAS COMPANY LLC   PA   Washington   West Finley    
  201009741   1

Q091642000

  255070-000   RICHARD H WATKINS ET UX   CNX GAS COMPANY LLC   PA   Washington  
West Finley       201010593   1

255079000

  255079-000   ROBERT KEEFER ET AL   CNX GAS COMPANY LLC   PA   Washington  
West Finley       201008522   1

255134002

  255134-002   FRANCES C. DESANTIS   CNX GAS COMPANY LLC   PA   Washington  
West Finley       201103294   1

255134003

  255134-003   MABEL L MALONE AKA MABEL MALONE   CNX GAS COMPANY LLC   PA  
Washington   West Finley       201103288   1

255136001

  255136-001   MARY JO REYNOLDS   CNX GAS COMPANY LLC   PA   Washington   West
Finley       201306108
201031923   1

255136002

  255136-002   FRANCIS C. DESANTIS   CNX GAS COMPANY LLC   PA   Washington  
West Finley       201103296   1

255136003

  255136-003   MABEL L MALONE   CNX GAS COMPANY LLC   PA   Washington   West
Finley       201103292   1

255159000

  255159-000   DOROTHY M CLUTTER   CNX GAS COMPANY LLC   PA   Washington   West
Finley       201103843   1   255193-000   LEE RONALD STOLLAR   CNX GAS COMPANY
LLC   PA   Washington   West Finley       201200326   1   255295-000   JOHN A
SWART ET AL   CNX GAS COMPANY LLC   PA   Washington   West Finley         1

3025986

  3025986   HAROLD D FRYE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA
  Washington   West Finley   1262   95     1

3021028

  3021028   HERBERT DOUGHERTY ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
PA   Washington   West Finley   1171   373     1

3025987

  3025987   W M HARSH ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Washington   West Finley   1176   425     1

3025994

  3025994   CHARLES E CLUTTER ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
PA   Washington   West Finley   1267   712     1

3026004

  3026004   RELLA V CUNNINGHAM ET VIR   THE MANUFACTURERS LIGHT AND HEAT COMPANY
  PA   Washington   West Finley   1041   559     1

3022419

  3022419   DELLA M WALLACE ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
PA   Washington   West Finley   1274   999     1

3030438

  3030438   WILLIAM M GRIMES ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
PA   Washington   West Finley   1056   287     1

3026003

  3026003   FRANK B MCCLELLAN ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
PA   Washington   West Finley   1133   525     1

3025993

  3025993   WILLIAM H TEETER ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
PA   Washington   West Finley   1267   704     1

3029717

  3029717   NELLIE H CLUTTER ET VIR   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
PA   Washington   West Finley   1278   325     1

3025974

  3025974   THELMA W PHELAN ET AL   COLUMBIA GAS TRANSMISSION CORPORATION   PA  
Washington   West Finley   1425   192     1

3019414

  3019414   W M HARSH ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Washington   West Finley   1245   737     1

3026005

  3026005   FLOSSIE NELSON STEELE   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
PA   Washington   West Finley   1226   304     1

3031616

  3031616   CURLESS NEWLAND ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
PA   Washington   West Finley   1162   381     1

3022506

  3022506   WILLIAM G MILLIKEN ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY
  PA   Washington   West Finley   1269   325     1

3030437

  3030437   LOTTIE J RAYMER   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Washington   West Finley   1056   283     1

3021966

  3021966   DESSIE G RICHEY   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Washington   West Finley   1251   431     1

3021667

  3021667   HAROLD D ARCHER ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
PA   Washington   West Finley   1227   325     1

3021027

  3021027   H D ARCHER ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Washington   West Finley   1160   565     1

3025989

  3025989   G O FRYE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Washington   West Finley   1268   1112     1

3022631

  3022631   SALEM M E CHURCH   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Washington   West Finley   1271   436     1

3021305

  3021305   CHARLES R MILLIKEN ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY
  PA   Washington   West Finley   1194   141     1

3029716

  3029716   NELLIE H CLUTTER ET VIR   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
PA   Washington   West Finley   1278   330     1

3026025

  3026025   J B WHITEMAN ET UX   WESTERN PENN GAS COMPANY   PA   Washington  
West Finley   377   269     1

3021507

  3021507   J R ARCHER ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Washington   West Finley   1200   635     1

3021508

  3021508   J R ARCHER ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Washington   West Finley   1200   631     1

3021719

  3021719   G N DAGUE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Washington   West Finley   1077   441     1

3022507

  3022507   LOTTIE J RAYMER   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Washington   West Finley   1267   708     1

3025859

  3025859   WARD E GAMBLE ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA
  Washington   West Finley   1146   225     1

3025972

  3025972   ROBERT O FRYE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA
  Washington   West Finley   1126   460     1

3025975

  3025975   NELLIE E WALLACE   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Washington   West Finley   1318   413     1

389523

  389523   MARGARET J IREY   NINEVAH COAL COMPANY   PA   Washington   West
Finley         1

255006000

  255006-000   PAUL C PRYOR JR   CNX GAS COMPANY LLC   PA   Washington   West
Finley       200934176   1

255012001

  255012-001   RICHARD K GRIMM ET UX   CNX GAS COMPANY LLC   PA   Washington  
West Finley       200935650   1

255014000

  255014-000   WALTER J FURMANEK II ET UX   CNX GAS COMPANY LLC   PA  
Washington   West Finley       200937538   1

255018000

  255018-000   MICHAEL REBARNICK ET UX   CNX GAS COMPANY LLC   PA   Washington  
West Finley       200940474   1

 

Exhibit B-1, Page 12 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

255065001

  255065-001   RAYNOR HARKER   CNX GAS COMPANY LLC   PA   Washington   West
Finley       201008520   1

255065002

  255065-002   MARY JANE CASTLE   CNX GAS COMPANY LLC   PA   Washington   West
Finley       201009023   1

255065003

  255065-003   TERESA M AMEEN   CNX GAS COMPANY LLC   PA   Washington   West
Finley       201016651   1

255086000

  255086-000   DAVID CELKO   CNX GAS COMPANY LLC   PA   Washington   West Finley
      201011414   1

255105001

  255105-001   DANA ALEXANDRA BUCHANAN AND ALAN MCLEAN BUCHANAN   CNX GAS
COMPANY LLC   PA   Washington   West Finley       201029266   1

255105002

  255105-002   MABEL MONTGOMERY   CNX GAS COMPANY LLC   PA   Washington   West
Finley       201024906   1

255105003

  255105-003   JAMES A HADDOW, ATTORNEY IN FACT FOR FLORA M. GRE   CNX GAS
COMPANY LLC   PA   Washington   West Finley       201024444   1

255127000

  255127-000   ALICE D. & ALICE EVELYN STOCK   CNX GAS COMPANY, LLC   PA  
Washington   West Finley       201105769   1

255134001

  255134-001   MARY JO REYNOLDS   CNX GAS COMPANY LLC   PA   Washington   West
Finley       201031925   1

255135001

  255135-001   MARY JO REYNOLDS   CNX GAS COMPANY LLC   PA   Washington   West
Finley       201034367   1

255135002

  255135-002   FRANCES C. DESANTIS   CNXGAS COMPANY LLC   PA   Washington   West
Finley       201103295   1

255135003

  255135-003   MABEL L. MALONE   CNXGAS COMPANY LLC   PA   Washington   West
Finley       201103291   1

255137001

  255137-001   MARY JO REYNOLDS   CNX GAS COMPANY LLC   PA   Washington   West
Finley       201031919   1

255137002

  255137-002   FRANCIS C. DESANTIS   CNX GAS COMPANY LLC   PA   Washington  
West Finley       201103297   1

255137003

  255137-003   MABEL L. MALONE   CNX GAS COMPANY LLC   PA   Washington   West
Finley       201103293   1

389523

  389523   MARGARET J IREY   NINEVAH COAL COMPANY   PA   Washington   West
Finley         1   389424   DEAR, ROY C JR   CONSOL PA COAL COMPANY   PA  
Washington   West Finley   2397   389     1

389427

  389427   SCHULTZ, EDITH & EDWARD   CONSOL PA COAL COMPANY   PA   Washington  
West Finley   2400   53   003459   1   389444   DEMEO, JAMES & DOLORES   CONSOL
PA COAL COMPANY   PA   Washington   West Finley   2416   172     1

389446

  389446   SUMMERFIELD, OLIVE M SHILLING   CONSOL PA COAL COMPANY   PA  
Washington   West Finley   2420   191   014343   1   389448   CLUTTER, HERBERT
AND; HUGHES, MILDRED B, EXECUTORS   CONSOL PA COAL COMPANY   PA   Washington  
West Finley   2423   585     1

389453

  389453   GRAHAM, MARSHALL E & MARY C   CONSOL PA COAL COMPANY   PA  
Washington   West Finley   2433   497   021815   1

389455

  389455   ANDERSON, KATHERINE   CONSOL PA COAL COMPANY   PA   Washington   West
Finley   2433   324     1   389456   ELSTNER, ROY A & MARY A   CONSOL PA COAL
COMPANY   PA   Washington   West Finley   2454   93     1

389460

  389460   DECKER, DUANE S & SANDRA L   CONSOL PA COAL COMPANY   PA   Washington
  West Finley   2437   278   001165   1

389461

  389461   GILLILAND, THOMAS M JR; CHRISTY, KATHLEEN   CONSOL PA COAL COMPANY  
PA   Washington   West Finley   2439   474   002360   1   389464   FRYE, CECIL E
JR & DOLORES A   CONSOL PA COAL COMPANY   PA   Washington   West Finley   2449  
556     1

389479

  389479   GRAHAM, MARSHALL E & MARY C   CONSOL PA COAL COMPANY   PA  
Washington   West Finley   2469   500   020126   1

389493

  389493   LONIE, JOHN ROY; JOHNSON, EDWARD A & WILMA D   CONSOL PA COAL COMPANY
  PA   Washington   West Finley   2483   328   004341   1   389501   NEWLAND,
MARY E   CONSOL PA COAL COMPANY   PA   Washington   West Finley   2514   239    
1   389502   BRADDOCK, ROBERT M   CONSOL PA COAL COMPANY   PA   Washington  
West Finley   2514   243     1   389514   CHURCH, HAROLD F & ANN G; CHURCH,
MABEL   CONSOL PA COAL COMPANY   PA   Washington   West Finley   2521   49     1
  389521   ALLUM, BLAINE E & ANNE   CONSOL PA COAL COMPANY   PA   Washington  
West Finley   2512   469     1   389524   IREY, MARGARET J; IREY, JAMES F  
CONSOL PA COAL COMPANY   PA   Washington   West Finley   2515   641     1

389526

  389526   SCHERICH, CHARLES E & LINDA; SCHERICH, ROBERT D &   CONSOL PA COAL
COMPANY   PA   Washington   West Finley   2516   527   029361   1

389527

  389527   SCHERICH, CHARLES & LINDA   CONSOL PA COAL COMPANY   PA   Washington
  West Finley   2516   532   029362   1   389528   NEWLAND, GEORGE B, ESTATE;
MARY E NEWLAND, ET AL,   CONSOL PA COAL COMPANY   PA   Washington   West Finley
  2522   340     1

389529

  389529   MAHAN, JAY A   CONSOL PA COAL COMPANY   PA   Washington   West Finley
  2517   309   029952   1

389543

  389543   WATKINS, DOROTHY J, ESTATE   CONSOL PA COAL COMPANY   PA   Washington
  West Finley   2543   232   017014   1

389548

  389548   CHARLTON, PATRICIA ANN   CONSOL PA COAL COMPANY   PA   Washington  
West Finley   2538   252   013569   1   389554   MCADOO, DANIEL R   CONSOL PA
COAL COMPANY   PA   Washington   West Finley   2548   630     1

389567

  389567   COX, LLOYD L, JR & RUTH H   CONSOL PA COAL COMPANY   PA   Washington
  West Finley   2563   347   031844   1

389426

    ENOCH S STUDLEY ET UX   CONSOL PA COAL COMPANY ET AL   PA   Washington  
West Finley   2400   553   004025   1

 

Exhibit B-1, Page 13 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

389473

    RICHARD H WATKINS ET UX   CONSOL PA COAL COMPANY & RHEINBRAUN US CORPORATION
  PA   Washington   West Finley   2467   105   018735   1

389475

    ESTATE OF GAIL SPROWLS CLUTTER   NINEVEH COAL COMPANY & RHEINBRAUN US
CORPORATION   PA   Washington   West Finley   2468   335   019449   1

389476

  389476   WILLIAM C HUNTER ET UX   CONSOL PA COAL COMPANY & RHEINBRAUN US
CORPORATION   PA   Washington   West Finley   2462   128   015928   1

389477

    HORSESHOE RIDGE INC ET AL   CONSOL PA COAL COMPANY & GREENON COAL   PA  
Washington   West Finley   2486   499   006785   1

389490

    CRAIG W HUNTER ET UX   CONSOL PA COAL COMPANY & GREENON COAL COMPANY   PA  
Washington   West Finley   2482   583   003812   1

389545

    BERNARD J HENRICH ET UX   CONSOL PA COAL COMPANY & GREENON COAL   PA  
Washington   West Finley   2539   244   014332   1

625182

    JANE EARLIWINE ET AL   CONSOLIDATION COAL COMPANY   PA   Washington   West
Finley   3455   55   038308   1   389505   FIELDS, DONALD M; CLUTTER, HERBERT L
  CONSOL PA COAL COMPANY   PA   Washington   West Finley         1   389516  
ZARVIS, JOSEPHINE   CONSOL PA COAL COMPANY   PA   Washington   West Finley      
  1   389532   NEWLAND, GREG C & MINNIE S   CONSOL PA COAL COMPANY   PA  
Washington   West Finley         1   389559   WATKINS, MARK J & JENIFER   CONSOL
PA COAL COMPANY   PA   Washington   West Finley         1   389560   WATKINS,
DANIEL W & VIRGINIA A   CONSOL PA COAL COMPANY   PA   Washington   West Finley  
      1   389520   BLAINE E ALLUM ET UX     PA   Washington   West Finley      
  1   389522   BLAINE E ALLUM ET UX     PA   Washington   West Finley         1
  389540   CLYDE R TRAVIS ET UX     PA   Washington   West Finley         1  
389511   CHARLES E HUGHES ET UX     PA   Washington   West Finley         1

Q077415049

    JACK EDGAR AKA JOHN H EDGAR ET UX   CNX GAS COMPANY LLC   PA   Washington  
West Finley       201302087   1

Q077415050

    IDA JANE PLANCE ET VIR   CNX GAS COMPANY LLC   PA   Washington   West Finley
      201302305   1

Q077415051

    J ALBERT RYBURN ET UX   CNX GAS COMPANY LLC   PA   Washington   West Finley
      201302306   1

Q077415053

    HELEN FELL ET VIR   CNX GAS COMPANY LLC   PA   Washington   West Finley    
  201305345   1     BARBARA MCCRACKEN   CNX GAS COMPANY LLC   PA   Washington  
West Finley       201302088   1

Q077415054

    DONALD E RAYBURN ET UX   CNX GAS COMPANY LLC   PA   Washington   West Finley
      201305346   1

Q077415048

    WILLIAM RAY EDGAR ET UX   CNX GAS COMPANY LLC   PA   Washington   West
Finley       201319666   1

Q077415042

    ROBERT K HAUSER   CNX GAS COMPANY LLC   PA   Washington   West Finley      
201319509   1

Q077415043

    HOWARD E BROWNLEE ET UX   CNX GAS COMPANY LLC   PA   Washington   West
Finley       201319511   1

Q077415044

    CHARLES R EDGAR   CNX GAS COMPANY LLC   PA   Washington   West Finley      
201319516   1

Q091243000

    RELL CORPORATION   CNX GAS COMPANY LLC   PA   Washington   West Finley      
201303042
201331102   1

Q069655000

    ROY A ELSTNER   RANGE RESOURCES - APPALACHIA LLC   PA   Washington   West
Finley       200910289   1

Q092362001

    JAMES A BURIG   CNX GAS COMPANY LLC   PA   Washington   West Finley      
201400714   1

Q092362002

    WILLIAM BURIG   CNX GAS COMPANY LLC   PA   Washington   West Finley      
201400715   1

Q092362003

    DOUGLAS E BURIG   CNX GAS COMPANY LLC   PA   Washington   West Finley      
201400956   1

3021025

  3021025   RALPH H DAGUE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA
  Washington   West Finley         1

3026314

  3026314   ROBERT S HARTZELL ET UX   THE MANUFACTURERS LIGHT & HEAT COMPANY  
PA   Washington   West Finley   1274   985     1

3026584

  3026584   W L WINNETT ET UX   THE MANUFACTURERS LIGHT & HEAT COMPANY   PA  
Washington   West Finley   1127   492     1

3025995

  3025995   MARY A GRINAGE   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Washington   West Finley   1143   543     1

3025990

  3025990   CHARLES E HUGHES ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
PA   Washington   West Finley   1262   100     1

3025991

  3025991   CHARLES E HUGHES ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
PA   Washington   West Finley   1271   441     1

3025992

  3025992   N ROSS SPROWLS ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA
  Washington   West Finley   1135   184     1

Q074426000

    RONALD L SWART ET UX   NOBLE ENERGY INC   PA   Washington   West Finley    
  201309940   1     RONALD L SWART ET UX   NOBLE ENERGY INC   PA   Washington  
West Finley       201309940   1     JAMES E MCCLOY ET AL   CNX GAS COMPANY LLC  
PA   Washington   West Finley       201516768   1     JAMES E MCCLOY ET AL   CNX
GAS COMPANY LLC   PA   Washington   West Finley       201516769   1

Q088351000

    CHARLES TESLOVICH   J J OIL & GAS INCORPORATED   PA   Washington   West
Finley       200933206   1

Q098287000

    WEST FINLEY LAND VENTURES LP   DALE PROPERTY SERVICES PENN LP   PA  
Washington   West Finley       201002020   1

Q088347000

    ROBERT E FOFLYGEN   DALE PROPERTY SERVICES PENN LP   PA   Washington   West
Finley       200937585   1

Q088361000

    JAMES T STRETAVSKI   RANGE RESOURCES APPALACHIA LLC   PA   Washington   West
Finley       200940745   1

Q088364000

    ADAM SCHWEITZER ET UX   RANGE RESOURCES APPLACHIA LLC   PA   Washington  
West Finley       200907491   1

 

Exhibit B-1, Page 14 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q080816003

    LINDA CLOVIS   RANGE RESOURCES APPLACHIA LLC   PA   Washington   West Finley
      201420383   1

Q088335000

    GREGORY D ZOZULA ET UX   RANGE RESOURCES APPALCHIA LLC   PA   Washington  
West Finley       201405190   1

Q088318000

    CHARLES T PETTIT JR   RANGE RESOURCES APPALACHIA LLC   PA   Washington  
West Finley       201336446   1

Q077415002

    EDWIN LOUIS TRAVERS ET UX   NOBLE ENERGY INC   PA   Washington   West Finley
      201331606   1

Q077415003

    BETTY LEE GRIBBEN   NOBLE ENERGY INC   PA   Washington   West Finley      
201338264   1

Q077415006

    J ALBERT RYBURN ET UX   NOBLE ENERGY INC   PA   Washington   West Finley    
  201413085   1

Q077415040

    NEIL H ULLOM ET UX   NOBLE ENERGY INC   PA   Washington   West Finley      
201407868   1

Q077415041

    HEIRS OF JOHN HP SMITH   NOBLE ENERGY INC   PA   Washington   West Finley  
    201407869   1

Q077415004

    IDA JANE PLANCE ET VIR   NOBLE ENERGY INC   PA   Washington   West Finley  
    201414033   1

Q077415005

    JOHN H EDGAR ET UX   NOBLE ENERGY INC   PA   Washington   West Finley      
201414025   1

Q077415007

    REBECCA BROWNLEE MCCLELLAND   NOBLE ENERGY INC   PA   Washington   West
Finley       201422111   1

Q077415008

    SUSAN BROWNLEE HUMPHREYS ET VIR   NOBLE ENERGY INC   PA   Washington   West
Finley       201415817   1

Q077415009

    ROBERT KEITH HAUSER   NOBLE ENERGY INC   PA   Washington   West Finley      
201415754   1

Q077415010

    SKB MINERAL INTERESTS LLC   NOBLE ENERGY INC   PA   Washington   West Finley
      201422113   1

Q077415011

    WILLIAM DENNY BROWNLEE III ET UX   NOBLE ENERGY INC   PA   Washington   West
Finley       201421330   1

Q077415012

    PATRICIA A ELIAS ET VIR   NOBLE ENERGY INC   PA   Washington   West Finley  
    201423821   1

Q077415018

    MARY EVELYN GRABLE   NOBLE ENERGY INC   PA   Washington   West Finley      
201433765   1

Q077415019

    CHARLES R EDGAR   NOBLE ENERGY INC   PA   Washington   West Finley      
201433902   1

Q077415020

    MATTHEW S ULLOM   NOBLE ENERGY INC   PA   Washington   West Finley      
201435276   1

Q077415021

    PHILLIP S ULLOM ET UX   NOBLE ENERGY INC   PA   Washington   West Finley    
  201435275   1

Q077415014

    KIM E SWART ET VIR   NOBLE ENERGY INC   PA   Washington   West Finley      
201427015   1

Q077415015

    DORIS BROWNLEE   NOBLE ENERGY INC   PA   Washington   West Finley      
201430760   1

Q077415016

    BERNARD C ULLOM JR ET UX   NOBLE ENERGY INC   PA   Washington   West Finley
      201430763   1

Q077415017

    BARBARA L HEATH ET VIR   NOBLE ENERGY INC   PA   Washington   West Finley  
    201430766   1

Q077415031

    WILLIAM R EDGAR ET UX   NOBLE ENERGY INC   PA   Washington   West Finley    
  201440623   1

Q077415023

    LINDA ROBERTA RAMSEY   NOBLE ENERGY INC   PA   Washington   West Finley    
  201437327   1

Q077415024

    ALTHEA DORIS SWEENEY   NOBLE ENERGY INC   PA   Washington   West Finley    
  201437329   1

Q077415025

    SHIRLEY ANN KLINGEMIER   NOBLE ENERGY INC   PA   Washington   West Finley  
    201437341   1

Q077415026

    ROGER LEE DAGUE ET UX   NOBLE ENERGY INC   PA   Washington   West Finley    
  201437333   1

Q077415027

    DERRICK L ULLOM ET UX   NOBLE ENERGY INC   PA   Washington   West Finley    
  201437764   1

Q077415028

    TARA D PHILABAUM ET VIR   NOBLE ENERGY INC   PA   Washington   West Finley  
    201437762   1

Q077415029

    MARK D ULLOM ET UX   NOBLE ENERGY INC   PA   Washington   West Finley      
201433761   1

Q077415030

    DANA A ULLOM   NOBLE ENERGY INC   PA   Washington   West Finley      
201437673   1

Q077415036

    JULE ANN WONG   NOBLE ENERGY INC   PA   Washington   West Finley      
201502670   1

Q077415032

    GARY R MEADOR ET UX   NOBLE ENERGY INC   PA   Washington   West Finley      
201500493   1

Q077415033

    BRIAN K ULLOM ET UX   NOBLE ENERGY INC   PA   Washington   West Finley      
201501882   1

Q077415034

    ALAN W ULLOM ET UX   NOBLE ENERGY INC   PA   Washington   West Finley      
201501887   1

Q077415035

    ROBERT EARL DAGUE ET UX   NOBLE ENERGY INC   PA   Washington   West Finley  
    201502671   1

Q077415013

  000000   HOWARD E BROWNLEE ET UX   NOBLE ENERGY INC   PA   Washington   West
Finley       201427007   1

Q077415022

  000000   BARBARA J MCCRACKEN   NOBLE ENERGY INC   PA   Washington   West
Finley       201435284   1     EDWIN LOUIS TRAVERS ET UX   NOBLE ENERGY INC   PA
  Washington   West Finley       201331612   1

Q091218000

  995065   JOSE E & FLORENTINA V TOLEDO   EQT PRODUCTION COMPANY   PA  
Washington   West Finley       201335626   1

Q091309000

  995094   RICHARD PAUL MARKOVICH   EQT PRODUCTION COMPANY   PA   Washington  
West Finley       201411954   1

Q091290001

  995092   RICHARD NICK SPROWLS   EQT PRODUCTION COMPANY   PA   Washington  
West Finley       201335628   1

Q091265000

  995089   RONALD A DAVIS ET UX   EQT PRODUCTION COMPANY   PA   Washington  
West Finley       201335622   1

Q091249000

  995071   LLOYD E KILGORE ET UX   EQT PRODUCTION COMPANY   PA   Washington  
West Finley       201335657   1

Q091337000

  1000150   RICHARD H FITZSIMMONS III AND JULIA C FITZSIMMONS   EQT PRODUCTION
COMPANY   PA   Washington   West Finley       201401564   1

Q091385000

    GERALD M PARSON   EQT PRODUCTION COMPANY   PA   Washington   West Finley    
  201422924   1

Q091364000

    MARTHA J MILLER ET AL   DALE PROPERTY SERVICES PENN LP   PA   Washington  
West Finley       200918888   1

Q091373000

    CHARLES B EALY   DALE PROPERTY SERVICES PENN LP   PA   Washington   West
Finley       200923063   1

Q091421000

    EDWARD J RITSKO ET UX   EQT PRODUCTION COMPANY   PA   Washington   West
Finley       201420743   1

 

Exhibit B-1, Page 15 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

3026000

  3026000   EARL JENKINS ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Washington   West Finley   1066   211     1

3026020

  3026020   MONTGOMERY SPROWLS   THE NATURAL GAS COMPANY OF WEST VIRGINIA   PA  
Washington   West Finley   463   229     1

3026911

  3026911   NORA LEE ORNDORFF   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Washington   West Finley   1146   230     1

3027595

  3027595   BERNARD J HENRICH ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
PA   Washington   West Finley   1172   234     1

3030121

  3030121   WILLIAM H HUTCHINSON ET UX   THE MANUFACTURERS LIGHT AND HEAT
COMPANY   PA   Washington   West Finley   1038   207     1

3031602

  3031602   KEITH W DAGUE   THE MANUFACTURERS LIGHT AND HEAT COMPANY   PA  
Washington   West Finley       201434183   1

Q075914000

    DONNA LEE LOUGHMAN   NOBLE ENERGY INC   PA   Washington   West Finley      
201323269   1

Q075915000

    JOHN I LOUGHMAN   NOBLE ENERGY INC   PA   Washington   West Finley      
201323270   1

Q080816001

    TERRY LEE MILLER ET UX   NOBLE ENERGY INC   PA   Washington   West Finley  
  0   201404521   1

Q080816002

    LORITA M SPROWLS   NOBLE ENERGY INC   PA   Washington   West Finley     0  
201500693   1

Q074940001

    RUTH E LITTLE   NOBLE ENERGY INC   PA   Washington   West Finley      
201314986   1

Q075361000

    RGGS LAND & MINERALS LTD LP   NOBLE ENERGY INC ET AL   PA   Washington  
West Finley         1

Q084209001

    MARY MARGARETTA KIGER   NOBLE ENERGY INC   PA   Washington   West Finley    
  201420095   1

Q084209002

    BELINDA R BRADEN   NOBLE ENERGY INC   PA   Washington   West Finley      
201435091   1

Q084209003

    B ELIZABETH MCDOLE ET VIR   NOBLE ENERGY INC   PA   Washington   West Finley
      201435089   1

Q084209004

    BETTY GRAHAM   NOBLE ENERGY INC   PA   Washington   West Finley      
201435090   1

Q084385000

    WINDY GAP CUMBERLAND PRESBYTERIAN CHURCH   NOBLE ENERGY INC   PA  
Washington   West Finley       201420096   1

Q083185001

    MARY RANKO   NOBLE ENERGY INC   PA   Washington   West Finley      
201415799   1     WEST FINLEY LAND VENTURES LP   NOBLE ENERGY INC   PA  
Washington   West Finley       201421331   1

Q085005001

    GLENN D RICHMOND ET UX   NOBLE ENERGY INC   PA   Washington   West Finley  
    201423822   1

Q085005010

    GARY R YOUNG ET UX   NOBLE ENERGY INC   PA   Washington   West Finley      
201433770   1

Q085005011

    FRANCES JEAN HUFF ET VIR   NOBLE ENERGY INC   PA   Washington   West Finley
      201433769   1

Q085005012

    ROBERT D BOWERS   NOBLE ENERGY INC   PA   Washington   West Finley      
201435282   1

Q085005013

    JEFFREY A BOWERS   NOBLE ENERGY INC   PA   Washington   West Finley      
201435283   1

Q085005014

    JOHNNIE E MOORE   NOBLE ENERGY INC   PA   Washington   West Finley      
201435294   1

Q085005015

    VICKI LYNN MACLEAN ET VIR   NOBLE ENERGY INC   PA   Washington   West Finley
      201435292   1

Q085005002

    MARJORIE I PHILLIPS   NOBLE ENERGY INC   PA   Washington   West Finley      
201427010   1

Q085005003

    AUSTA P KRIEGER ET VIR   NOBLE ENERGY INC   PA   Washington   West Finley  
    201427013   1

Q085005004

    DEBORAH S WYLAND   NOBLE ENERGY INC   PA   Washington   West Finley      
201427678   1

Q085005005

    DEBORAH S ALEXANDER ET VIR   NOBLE ENERGY INC   PA   Washington   West
Finley       201427677   1

Q085005006

    BRENDA R JOYCE ET VIR   NOBLE ENERGY INC   PA   Washington   West Finley    
  201429093   1

Q085005007

    BARBARA A FRANCIS ET VIR   NOBLE ENERGY INC   PA   Washington   West Finley
      201429094   1

Q085005008

    FRANK W RICHMOND ET UX   NOBLE ENERGY INC   PA   Washington   West Finley  
    201430764   1

Q085005009

    SANDRA M STETZ ET VIR   NOBLE ENERGY INC   PA   Washington   West Finley    
  201430761   1

Q085005016

    STEVEN C BOWERS ET UX   NOBLE ENERGY INC   PA   Washington   West Finley    
  201437330   1

Q085005017

    TAMMIE M CHAPMAN ET VIR   NOBLE ENERGY INC   PA   Washington   West Finley  
    201437342   1

Q085005018

    THE LONDON FAMILY TRUST DATED DECEMBER 17 2001   NOBLE ENERGY INC   PA  
Washington   West Finley       201437759   1

Q085005019

    DONALD E MOORE ET UX   NOBLE ENERGY INC   PA   Washington   West Finley    
  201437767   1

Q085005020

    JOHNNIE P MOORE   NOBLE ENERGY INC   PA   Washington   West Finley      
201437769   1

Q085005021

    DONNA L GRANT ET VIR   NOBLE ENERGY INC   PA   Washington   West Finley    
  201437768   1

Q085006000

    MICHAEL B WYLIE   NOBLE ENERGY INC   PA   Washington   West Finley      
201423843   1

Q085007000

    MARY JANE SHOOK   NOBLE ENERGY INC   PA   Washington   West Finley      
201423820   1

Q085008000

    ROBERT SCHERICH ET UX   NOBLE ENERGY INC   PA   Washington   West Finley    
  201423823   1

Q085156001

    WEST FINLEY CEMETERY ASSOCIATION   NOBLE ENERGY INC   PA   Washington   West
Finley       201426250   1

Q086950000

    SARAH B CLUTTER ET AL   NOBLE ENERGY INC   PA   Washington   West Finley    
  201433768   1

Q087898001

    RAYMOND D MILLER   NOBLE ENERGY INC   PA   Washington   West Finley      
201435291   1

Q087898002

    MARY LOU MILLER   NOBLE ENERGY INC   PA   Washington   West Finley      
201435286   1

Q087898003

    AMY C MILLER   NOBLE ENERGY INC   PA   Washington   West Finley      
201435295   1

Q087898004

    DEBBI A NOBLE ET VIR   NOBLE ENERGY INC   PA   Washington   West Finley    
  201435293   1

Q087925001

    KATHLEEN M TERRELL   NOBLE ENERGY INC   PA   Washington   West Finley      
201435279   1

 

Exhibit B-1, Page 16 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q087925002

    MARK A HARTZELL   NOBLE ENERGY INC   PA   Washington   West Finley      
201435278   1

Q085746000

    ROBERT F EMERY ET UX   NOBLE ENERGY INC   PA   Washington   West Finley    
  201427009   1

Q085748000

    STEPHEN C EMERY ET UX   NOBLE ENERGY INC   PA   Washington   West Finley    
  201427011   1

Q085750000

    JUANITA LYNN ROUPE ET VIR   NOBLE ENERGY INC   PA   Washington   West Finley
      201427008   1

Q086467000

    CONNIE L CLUTTER   NOBLE ENERGY INC   PA   Washington   West Finley      
201430765   1

Q086470001

    JOHN SAYMANSKY ET UX   NOBLE ENERGY INC   PA   Washington   West Finley    
  201430758   1

Q088315000

    DOUGLAS J HARTZELL ET UX   NOBLE ENERGY INC   PA   Washington   West Finley
      201437763   1

Q088358000

    DAVID M SNYDER ET UX   NOBLE ENERGY INC   PA   Washington   West Finley    
  201437760   1

Q088367001

    DAVID A WRIGHT   NOBLE ENERGY INC   PA   Washington   West Finley      
201437343   1

Q088367002

    CHRISTINA L WRIGHT   NOBLE ENERGY INC   PA   Washington   West Finley      
201502595   1

Q089533000

    THERESA RIOLI   NOBLE ENERGY INC   PA   Washington   West Finley      
201504360   1

Q089605000

    CHARLES B EALY   NOBLE ENERGY INC   PA   Washington   West Finley      
201505616   1

Q090193001

    PAULETTE ELAINE KNOX   NOBLE ENERGY INC   PA   Washington   West Finley    
  201507926   1

Q090193002

    LELAND ROBERT SAMPLES   NOBLE ENERGY INC   PA   Washington   West Finley    
  201507537   1

Q090193003

    MINERAL STREET PARTNERS LP   EQT PRODUCTION COMPANY   PA   Washington   West
Finley       201431598   1

Q091376000

  000000   MULTI-STAR PROPERTIES INC   DALE PROPERTY SERVICES PENN LP   PA  
Washington   West Finley       201002034   1

LW1464

    CLYDE M KNOX ET AL   ANNA R JOHNSON   PA   Washington   West Finley   398  
401     1

Q088004000

    CAROLE ANN WALK   DALE PROPERTY SERVICES PENN LP   PA   Washington   West
Finley       201021050   1

Q088121000

    CHARLES R TOLAND ET UX   DALE PROPERTY SERVICES PENN LP   PA   Washington  
West Finley       201023755   1

Q077415039

  000000   BETTY LEE GRIBBEN BY AIF DIANA LEE JENNINGS   NOBLE ENERGY INC   PA  
Washington   West Finley       201403485   1

Q077415001

    ANNE T ARMS   NOBLE ENERGY INC   PA   Washington   West Finley      
201331611   1

Q077415038

    ANNE T ARMS   NOBLE ENERGY INC   PA   Washington   West Finley      
201337447   1

Q077415045

    KARA LEE WADE   NOBLE ENERGY INC   PA   Washington   West Finley      
201512220   1

Q077415046

    ARA JANE WITSBERGER   NOBLE ENERGY INC   PA   Washington   West Finley      
201512217   1

Q077415047

    MARY LOUISE BROWN ET VIR   NOBLE ENERGY INC   PA   Washington   West Finley
      201516291   1

Q077415052

    BARBARA MCCRACKEN   CNX GAS COMPANY LLC   PA   Washington   West Finley    
  201302088   1

Q079513000

    KATHY HUTCHISON   NOBLE ENERGY INC   PA   Washington   West Finley      
201337448   1

Q081125007

    RONALD SWART ET UX   NOBLE ENERGY INC   PA   Washington   West Finley      
201522481   1

Q081125008

    RONALD SWART ET AL   NOBLE ENERGY INC   PA   Washington   West Finley      
201522480   1

Q091343000

    ESTATE OF LEE W DANLEY   EQT PRODUCTION COMPANY   PA   Washington   West
Finley         1

Q091355000

    GARY L DANLEY ET UX   EQT PRODUCTION COMPANY   PA   Washington   West Finley
        1

Q091426000

    DOUGLAS J HARTZELL ET UX   EQT PRODUCTION COMPANY   PA   Washington   West
Finley         1

Q092056000

    WALTER J FURMANEK II ET UX   NOBLE ENERGY INC   PA   Washington   West
Finley       201514708   1

Q097052000

    FIRST PA RESOURCE LLC   NOBLE ENERGY INC   PA   Washington   West Finley    
  201600374   1

500562001

  500562-001   JUDITH SHARP ET AL   CNX GAS COMPANY LLC   WV   Marshall  
Cameron   692   521   1279642   1

500594001

  500594-001   JUDITH K SHARP   CNX GAS COMPANY LLC   WV   Marshall   Cameron  
698   430   1284113   1

500625000

  500625-000   RANDOLF RICHARDSON ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Cameron   709   496   1292698   1   LW-1286   LEVI PHILLIPS   THE WHEELING
NATURAL GAS COMPANY   WV   Marshall   Cameron   132   583     1

MTV2

    MARK W FLETCHER ET UX   MOUNTAIN V OIL & GAS INC   WV   Marshall   Cameron  
651   130   97940   1

LW2206

    ELIZABETH MCCONAUGHEY   CAMERON HEAT AND LIGHT COMPANY   WV   Marshall  
Cameron   215   206     1

MTV1

    O E BURGE ET UX   MOUNTAIN V OIL AND GAS INC   WV   Marshall   Cameron   650
  258     1

TC53

    J M PHILLIPS ET UX   W E PIERCE AND S L KING   WV   Marshall   Cameron   160
  480     1

LW1451

    ETHEL LENA BANE ET AL   C R COLEMAN   WV   Marshall   Cameron   515   560  
  1

TC83

    JACOB BOWERS ET UX   WHEELING NATURAL GAS COMPANY   WV   Marshall   Cameron
  130   271     1

500392001

  500392-001   JAMES BERESFORD   CNX GAS COMPANY LLC   WV   Marshall   Cameron  
692   515   1279638   1

500500001

  500500-001   WILLIAM E PHILLIPS ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Cameron   663   174   121784   1

500500002

  500500-002   LINDA L. AND STEPHEN B. SMITH   CNX GAS COMPANY LLC   WV  
Marshall   Cameron   663   178   121785   1

500500003

  500500-003   SHIRLEY J. & JAMES M. REDD   CNX GAS COMPANY LLC   WV   Marshall
  Cameron   663   182   121706   1

500500004

  500500-004   EVELYN H PHILLIPS BY KAREN SUE COLVIN ATTORNEY IN   CNX GAS
COMPANY LLC   WV   Marshall   Cameron   663   419   122446   1

500509001

  500509-001   HELEN M HUPP AND CHARLES E HUPP   CNX GAS COMPANY LLC   WV  
Marshall   CAMERON   667   473   1251555   1

 

Exhibit B-1, Page 17 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

500509002

  500509-002   JOSEPH ALEX BOLDIZAR BY HIS ATTORNEY IN FACT ALICE   CNX GAS
COMPANY LLC   WV   Marshall   CAMERON   668   539   1253103   1

500509003

  500509-003   CHARLES S MENDENHALL AND KAREN ANN MENDENHALL   CNX GAS COMPANY
LLC   WV   Marshall   CAMERON   669   205   1253778   1

500509004

  500509-004   SUE A KELLEY   CNX GAS COMPANY LLC   WV   Marshall   CAMERON  
669   208   1253780   1   500516-001   RANDALL E JOHNSON SR & MYRA D JOHNSON  
CNX GAS COMPANY LLC   WV   Marshall   CAMERON   669   220   1289301   1

500521001

  500521-001   JESSE A ALLEN   CNX GAS COMPANY LLC   WV   Marshall   CAMERON  
669   549   1254438   1

500521002

  500521-002   EVLYN V ANDERSON   CNX GAS COMPANY LLC   WV   Marshall   CAMERON
  669   534   1254433   1

500521003

  500521-003   EARL F ALLEN   CNX GAS COMPANY LLC   WV   Marshall   CAMERON  
669   561   1254442   1   500521-004 500521-004  

BERRIDGE L ALLEN

 

CNX GAS COMPANY LLC

             

500521004

  500521-004 500521-004       WV   Marshall   CAMERON   669   537   1254434   1
  500521-004 500521-004                  

500521005

  500521-005   CURTIS H. ALLEN   CNX GAS COMPANY LLC   WV   Marshall   CAMERON  
669   552   1254439   1

500521006

  500521-006   SARAH A. WHITE   CNX GAS COMPANY LLC   WV   Marshall   CAMERON  
669   555   1254440   1

500521007

  500521-007   KENNETH ALLEN   CNX GAS COMPANY LLC   WV   Marshall   CAMERON  
669   558   1254441   1

500561001

  500561-001   NORMA LOUGH ROBINSON   CNX GAS COMPANY LLC   WV   Marshall  
Cameron   689   122   1277796   1

500569001

  500569-001   LARRY GARNER   CNX GAS COMPANY LLC   WV   Marshall   Cameron  
699   129   1284609   1

500573001

  500573-001   JOHN BUNGARD JR   CNX GAS COMPANY LLC   WV   Marshall   Cameron  
699   163   1284617   1

500579001

  500579-001   WILLIAM STARCHER ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Cameron   698   426   1284112   1

500584001

  500584-001   CARL E BROWELL   CNX GAS COMPANY LLC   WV   Marshall   Cameron  
699   63   1284555   1

500586000

  500586-000   LINDA KAY PHILLIPS   CNX GAS COMPANY LLC   WV   Marshall  
Cameron   699   189   1284624   1

500587001

  500587-001   HOSTETLER FAMILY TRUST   CNX GAS COMPANY LLC   WV   Marshall  
Cameron   699   193   1284625   1

500591001

  500591-001   DAVID WHETZEL ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Cameron   698   446   1284117   1

500594002

  500594-002   HEATHER LEE DAVIS   CNX GAS COMPANY LLC   WV   Marshall   Cameron
  699   113   1284605   1

500595001

  500595-001   RONNIE D MURRIN ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Cameron   701   414   1286686   1

500597001

  500597-001   THOMAS E ALLEN   CNX GAS COMPANY LLC   WV   Marshall   Cameron  
709   458   1292688   1

500597002

  500597-002   RONALD E. ALLEN JR.   CNX GAS COMPANY LLC   WV   Marshall  
Cameron   709   462   1292690   1

500647000

  500647-000   JUSTIN KOSTON & ASHLEY PORTER   CNX GAS COMPANY LLC   WV  
Marshall   Cameron   706   568   1290802   1

624662

    DAVID L POLING   MCELROY COAL COMPANY   WV   Marshall   Cameron   694   453
    1

624640

  624640   BYRON EUGENE DOBBS ET UX   MCELROY COAL COMPANY   WV   Marshall  
Cameron   698   544     1

624644

    CHARLES M WOODS JR ET UX   MCELROY COAL COMPANY   WV   Marshall   Cameron  
696   225     1

624645

    CHARLES R WOODS   MCELROY COAL COMPANY   WV   Marshall   Cameron   696   228
    1

624626

    HILDA WRIGHT   MCELROY COAL COMPANY   WV   Marshall   Cameron   695   138  
  1

624627

    CHARLES WRIGHT   MCELROY COAL COMPANY   WV   Marshall   Cameron   717   589
    1

624663

    WILLIAM L WRIGHT   MCELROY COAL COMPANY   WV   Marshall   Cameron   694  
451     1

624657

    RICHARD TYLER ET UX   MCELROY COAL COMPANY   WV   Marshall   Cameron   695  
601     1

624658

    ALBERT JUNIOR CHAMBERS   MCELROY COAL COMPANY   WV   Marshall   Cameron  
695   416     1

624665

    ROY WELLS SR ET UX   MCELROY COAL COMPANY   WV   Marshall   Cameron   698  
541     1

624642

    JOSEPH MILTON METZ ET UX   MCELROY COAL COMPANY   WV   Marshall   Cameron  
695   349     1

624594

    JOHN CHRISTOPHER METZ ET AL   MCELROY COAL COMPANY   WV   Marshall   Cameron
  698   488     1

624576

  624576   MCROBIE, EDWARD & MARY   MCELROY COAL COMPANY   WV   Marshall  
Cameron   666   588   1250395   1

624577

  624577   KOONTZ, RONALD D & BETH A ET AL   MCELROY COAL COMPANY   WV  
Marshall   Cameron   668   394   1252627   1

624588

  624588   PARKER, BRUCE W & SHARON C ET AL   MCELROY COAL COMPANY   WV  
Marshall   Cameron   671   336   1256754   1

624598

    CHARLES F SMITH ET AL   MCELROY COAL COMPANY   WV   Marshall   Cameron   671
  433   1257111   1

624586

  624586   NORRIS, THOMAS E SR ET AL   MCELROY COAL COMPANY   WV   Marshall  
Cameron   672   100   1258239   1

624602

  624602   STERN, WILLIAM KEITH & BETTY LOU   MCELROY COAL COMPANY   WV  
Marshall   Cameron   675   492   1262330   1

624600

  624600   WHIPKEY, MARY ELLEN   MCELROY COAL COMPANY   WV   Marshall   Cameron
  676   588   1263665   1

624597

  624597   BOYD, JOHN E   MCELROY COAL COMPANY   WV   Marshall   Cameron   676  
645   1264008   1

624605

  624605   MOORE, HARRY W SR AND ALICE J   MCELROY COAL COMPANY   WV   Marshall
  Cameron   683   371   1272087   1

624620

  624620   GRAY, DALE S & RACHEL L   MCELROY COAL COMPANY   WV   Marshall  
Cameron   685   85   1273901   1

624606

  624606   CONNER, RONALD A & LOUISE A   MCELROY COAL COMPANY   WV   Marshall  
Cameron   686   633   1275977   1

 

Exhibit B-1, Page 18 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

624619

  624619   ATWELL, CATHERINE R   MCELROY COAL COMPANY   WV   Marshall   Cameron
  687   24   1276024   1

624609

  624609   STATLER, PATRICIA D   MCELROY COAL COMPANY   WV   Marshall   Cameron
  687   27   1276025   1

624613

  624613   KUPFER, SARAH J   MCELROY COAL COMPANY   WV   Marshall   Cameron  
687   30   1276026   1

624621

  624621   STONEKING, JON E & MELISSA L   MCELROY COAL COMPANY   WV   Marshall  
Cameron   688   76   1277051   1

624636

  624636   WHORTON, ROBERT D & DELLA L   MCELROY COAL COMPANY   WV   Marshall  
Cameron   691   38   1278455   1

624651

  624651   MCILVAIN, WILLIAM R & KIMBERLY ANN   MCELROY COAL COMPANY   WV  
Marshall   Cameron   697   370   1283488   1

624661

  624661   COURTWRIGHT, KAREN   MCELROY COAL COMPANY   WV   Marshall   Cameron  
700   354   1285722   1

624660

  624660   ALLEN, JEFFREY D   MCELROY COAL COMPANY   WV   Marshall   Cameron  
701   194   1286479   1

624643

  624643   ANDERSON, BARBARA ET AL   MCELROY COAL COMPANY   WV   Marshall  
Cameron   704   402   1288998   1

624652

  624652   TEDROW, ROBERT A & ROSE M   MCELROY COAL COMPANY   WV   Marshall  
Cameron   706   536   1290793   1

624685

  624685   EAGAN, ANNA   MCELROY COAL COMPANY   WV   Marshall   Cameron   717  
586   1296977   1

624676

  624676   KIDWELL, CYNTHIA J & PATRICK T   MCELROY COAL COMPANY   WV   Marshall
  Cameron   717   593   1296979   1

624684

  624684   CHAMBERS, LUCILLE   MCELROY COAL COMPANY   WV   Marshall   Cameron  
718   417   1297406   1

624703

  624703   JOHNSON, MARY MAXINE   MCELROY COAL COMPANY   WV   Marshall   Cameron
  734   233   1305612   1

624703

  624703   JOHNSON, MARY MAXINE   MCELROY COAL COMPANY   WV   Marshall   Cameron
  734   233   1305612   1

624718

    CARLTON D DOBBS ET AL   MCELROY COAL COMPANY   WV   Marshall   Cameron   777
  113   1330864   1

623408

    DANIEL LEE DOBBS ET UX   CONSOLIDATION COAL COMPANY   WV   Marshall  
Cameron   543   672     1

LW1286

    LEVI PHILLIPS   THE WHEELING NATURAL GAS COMPANY   WV   Marshall   Cameron  
15   536     1

LW1449

    C S FRYE ET UX   JAMES WILSON   WV   Marshall   Cameron   177   136     1

LW1708

  LW-1708   D L MCGINNIS ET AL   CARNEGIE NATURAL GAS COMPANY   WV   Marshall  
Cameron   150   357     1

LW2214

  LW-2214   J D OWENS   JAS A FRANK   WV   Marshall   Cameron Corp   187   71  
  1

390033

  390033   REYNOLDS, ROBERT R & DONNA D   CONSOL PENNSYLVANIA COAL CO LLC   WV  
Marshall   Cameron, Webster   701   189   1286478   1

500618005

  500618-005   SHARON N ZIPPERNICK   CNX GAS COMPANY LLC   WV   Marshall  
Center, Liberty   710   289   1293366   1

500618007

  500618-007   FRANKLIN T BARRETT   CNX GAS COMPANY LLC   WV   Marshall  
Center, Liberty   711   51   1293970   1   500514-001   SARAH JEAN CHAMBERS &
LISA CHAMBERS WARREN   CNX GAS COMPANY LLC   WV   Marshall   Liberty   669  
214-216     1

500564001

  500564-001   RALPH E EARNEST   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
689   129   1277799   1

500564002

  500564-002   CHARLES H EARNEST   CNX GAS COMPANY LLC   WV   Marshall   Liberty
  689   133   1277800   1

500566001

  500566-001   DAVID JACK LOY   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
698   434   1284114   1

500567001

  500567-001   JOAN CLEGG   CNX GAS COMPANY LLC   WV   Marshall   Liberty   699
  121   1284607   1

500574002

  500574-002   MARTHA K HILL   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
699   133   1284610   1

500618001

  500618-001   AMMON A BURLEY   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
709   477   1292694   1

500618002

  500618-002   DONALD BURLEY ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Liberty   710   285   1293365   1

500618003

  500618-003   CHARLES F GEHO   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
709   481   1292695   1

500618004

  500618-004   DORIS ST JOHN   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
709   485   1292696   1   500624-001   SALLY A RICHARDS MANLY   CNX GAS COMPANY
LLC   WV   Marshall   Liberty   709   489   1292697   1     F H GRIFFITH ET AL  
J S BRADEN   WV   Marshall   Liberty   140   162     1   TC-145   LOUISA A PYLES
ET AL   THE WHEELING NATURAL GAS COMPANY   WV   Marshall   Liberty   144   494  
  1   TC-148   J N PYLES ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Liberty   353   79     1   TC-149   IRMA E LYON ET AL   THE
MANUFACTURERS LIGHT & HEAT COMPANY   WV   Marshall   Liberty   371   335     1

LW2211

  LW - 2211   W A DOWLER ET UX   THE MANUFACTURERS GAS AND ELECTRIC LIGHT
COMPANY   WV   Marshall   Liberty   146   476     1

TC146

  TC-146   J N PYLES ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Liberty   164   575     1

TC87

    AUGUST WENDT ET UX   SOUTH PENN OIL COMPANY   WV   Marshall   Liberty   49  
87     1     S H EARNEST ET AL   J M COOPER   WV   Marshall   Liberty   130  
558     1     CHARLES STROPE ET UX   WHEELING NATURAL GAS COMPANY   WV  
Marshall   Liberty   137   418     1     S H MATHEWS ET AL   GUY B PATTERSON  
WV   Marshall   Liberty   150   342     1     THOMAS FOX ET AL   CARNEGIE
NATURAL GAS COMPANY   WV   Marshall   Liberty   150   452     1     W B HICKS ET
AL   THE WHEELING NATURAL GAS COMPANY   WV   Marshall   Liberty   132   452    
1     W H HINKLE ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Liberty   187   471     1

TC72

    W J BRYON   T L MCCLELLAND   WV   Marshall   Liberty   95   390     1

 

Exhibit B-1, Page 19 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     W M HINKLE ET UX   WHEELING NATURAL GAS
COMPANY   WV   Marshall   Liberty   130   245     1     LOUISA STEWART   THE
WHEELING NATURAL GAS COMPANY   WV   Marshall   Liberty   132   279     1

TC106

    NELSON M RICHARDS   COLUMBIA GAS TRANSMISSION CORPORATION   WV   Marshall  
Liberty   537   25     1     J P REID ET AL   THE MANUFACTURERS LIGHT AND HEAT
COMPANY   WV   Marshall   Liberty   147   449     1     FRANK QUIGLEY ET UX   T
L DAVIS   WV   Marshall   Liberty   132   551     1     JESSE BARNETT   M C
EGBERT   WV   Marshall   Liberty   50   178     1     OLIVE GRAY ET AL   THE
WHEELING NATURAL GAS COMPANY   WV   Marshall   Liberty   132   485     1

TC1198

    MARSHALL COUNTY BANK   THE WHEELING NATURAL GAS COMPANY   WV   Marshall  
Liberty   132   414     1   500503-001   LUCILLE HOWARD SIMMONS   CNX GAS
COMPANY LLC   WV   Marshall   Liberty   666   478     1

500504001

  500504-001   DAVID THOMPSON   CNX GAS COMPANY LLC   WV   Marshall   LIBERTY  
666   495   1250010   1   500504-002   DOLLIE J CHAMBERS   CNX GAS COMPANY LLC  
WV   Marshall   LIBERTY   667   465-466     1   500505-001   RALPH E WILLIAMS  
CNX GAS COMPANY LLC   WV   Marshall   LIBERTY   666   481-482     1

500507001

  500507-001   RUSSELL & JODI DOTSON   CNX GAS COMPANY LLC   WV   Marshall  
LIBERTY   666   486   1250009   1   500508-001   BARBARA FAULKINER   CNX GAS
COMPANY LLC   WV   Marshall   LIBERTY   667   467-469     1   500508-002  
ROBERT L SLOAN   CNX GAS COMPANY LLC   WV   Marshall   LIBERTY   667   470-472  
  1   500510-001   SUE QUIGLEY MCCURDY   CNX GAS COMPANY LLC   WV   Marshall  
LIBERTY   668   540     1   500511-001   DONALD R QUIGLEY & ELLEN M QUIGLEY  
CNX GAS COMPANY LLC   WV   Marshall   LIBERTY   668   542-544     1   500512-001
  JOHN W CHAMBERS   CNX GAS COMPANY LLC   WV   Marshall   LIBERTY   668   545  
  1   500513-001   MARTHA JANE CHAMBERS   CNX GAS COMPANY LLC   WV   Marshall  
LIBERTY   669   211-213     1

500515001

  500515-001   MABEL EARNEST   CNX GAS COMPANY LLC   WV   Marshall   LIBERTY  
669   217   1253786   1   500515-002   SHIRLEY M CHAMBERS   CNX GAS COMPANY LLC
  WV   Marshall   LIBERTY   669   540-542     1

500515003

  500515-003   PAUL ARNOLD WENDT   CNX GAS COMPANY LLC   WV   Marshall   LIBERTY
  669   543   1254436   1   500517-001   DR ROBERT A DYE   CNX GAS COMPANY LLC  
WV   Marshall   LIBERTY   669   223-225     1   500518-001   GERALD E COURTRIGHT
  CNX GAS COMPANY LLC   WV   Marshall   LIBERTY   669   197-201     1

500522001

  500522-001   GRANT CULLEY   CNX GAS COMPANY LLC   WV   Marshall   LIBERTY  
670   532   1255808   1

500524001

  500524-001   CAROLYN CULLEY BROWN   CNX GAS COMPANY, LLC   WV   Marshall  
LIBERTY   671   410   1256974   1

500522002

  500525-001   CAROLYN CULLEY BROWN   CNX GAS COMPANY LLC   WV   Marshall  
LIBERTY   670   538   1255810   1   500526-001   WILLIAM BURKETT   CNX GAS
COMPANY, LLC   WV   Marshall   LIBERTY   671   413   1256975   1   500533-002  
SHARLA WEAVER   CNX GAS COMPANY LLC   WV   Marshall   Liberty   681   638  
1269661   1   500533-006   SALLY RIVERA   CNX GAS COMPANY LLC   WV   Marshall  
Liberty   682   457-459   1270485   1

Q087897001

  500553-001   JUNE MARIE RUSH   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
686   485   1275766   1

500560001

  500560-001   ANGELA JUNE WYKERT   CNX GAS COMPANY LLC   WV   Marshall  
Liberty   689   119   1277794   1

500563001

  500563-001   FREDA F QUIGLEY   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
689   125   1277798   1

500563002

  500563-002   PAUL DAVID HIERONIMUS   CNX GAS COMPANY LLC   WV   Marshall  
Liberty   697   240   1283272   1

500564003

  500564-003   JOAN CLEGG   CNX GAS COMPANY LLC   WV   Marshall   Liberty   689
  137   1277801   1

500564004

  500564-004   LLOYD NATHAN JONES   CNX GAS COMPANY LLC   WV   Marshall  
Liberty   692   526   1279643   1

500564005

  500564-005   ELEANOR HOLMES   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
692   530   1279644   1   500565-001   PAUL DAVID HIERONIMUS   CNX GAS COMPANY
LLC   WV   Marshall   Liberty   694   586-589   1281623   1   500565-002   FREDA
F QUIGLEY   CNX GAS COMPANY LLC   WV   Marshall   Liberty   694   590-593  
1281624   1

500566002

  500566-002   ELLEN JO MERRITT   CNX GAS COMPANY LLC   WV   Marshall   Liberty
  699   117   1284606   1

500567002

  500567-002   NATHAN JONES   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
698   438   1284115   1

500567003

  500567-003   ELEANOR HOLMES   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
699   125   1284608   1

500568001

  500568-001   DAVID GREENAWALT ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Liberty   699   108   1284604   1

500571001

  500571-001   CHARLES H EARNEST   CNX GAS COMPANY LLC   WV   Marshall   Liberty
  699   155   1284615   1

500571002

  500571-002   RALPH E EARNEST   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
699   159   1284616   1

500571003

  500571-003   WANDA EARNEST BROWN   CNX GAS COMPANY LLC   WV   Marshall  
Liberty   707   263   1291212   1

500572001

  500572-001   LLOYD N JONES   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
696   284   1282836   1

500572002

  500572-002   JOAN CLEGG   CNX GAS COMPANY LLC   WV   Marshall   Liberty   697
  244   1283273   1

500572003

  500572-003   ELEANOR L HOLMES   CNX GAS COMPANY LLC   WV   Marshall   Liberty
  696   288   1282837   1

500574001

  500574-001   ROBERT BRENT KOONTZ   CNX GAS COMPANY LLC   WV   Marshall  
Liberty   698   442   1284116   1

500576001

  500576-001   NANCY B DIVITA   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
699   171   1284620   1   500577-001   JUNE MARIE RUSH   CNX GAS COMPANY LLC  
WV   Marshall   Liberty   699   0146-0150     1

 

Exhibit B-1, Page 20 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo   500578-001   JANICE L MYSLIWIEC   CNX GAS
COMPNAY LLC   WV   Marshall   Liberty   694   594-597   1281625   1   500578-002
  LOREN GRAY   CNX GAS COMPNAY LLC   WV   Marshall   Liberty   694   598-601  
1281626   1

500582001

  500582-001   CHARLES F MCCUSKEY   CNX GAS COMPANY LLC   WV   Marshall  
Liberty   699   137   1284611   1

500583001

  500583-000   GLENNA NELSON   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
699   141   1284612   1   500588-001   HOSTETLER FAMILY TRUST   CNX GAS COMPANY
LLC   WV   Marshall   Liberty   707   266   1291213   1

500589001

  500589-001   HOSTETLER FAMILY TRUST   CNX GAS COMPANY LLC   WV   Marshall  
Liberty   699   198   1284626   1

500618013

  500590-001   LOREN GENE GRAY   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
699   203   1284627   1

500618014

  500590-002   JANICE L MYSLIWIEC   CNX GAS COMPANY LLC   WV   Marshall  
Liberty   699   531   1284975   1

500618009

  500592-001   KENNETH DALE LOY ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Liberty   706   19   1290009   1

500618010

  500592-002   HULDA MARIE GILBERTSON   CNX GAS COMPANY LLC   WV   Marshall  
Liberty   699   500   1284967   1

500618011

  500592-003   MARY LOU RUBINI   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
707   271   1291214   1

500618012

  500592-004   PAUL KATZMEYER ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Liberty   708   349   1291863   1

500593000

  500593-000   WILLLIAM PARSONS ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Liberty   703   454   1288425   1   500598-001   RICHARD MCHENRY ET UX   CNX GAS
COMPANY LLC   WV   Marshall   Liberty   699   638-640   1285107   1

500618006

  500618-006   ANNETTE ALDINE LLOYD AKA ALDINE LLOYD   CNX GAS COMPANY LLC   WV
  Marshall   Liberty   711   47   1293968   1   500623-000   SARAH JANE KINGREE
  CNX GAS COMPANY LLC   WV   Marshall   Liberty   708   342   1291860   1

500626000

  500626-000   JAMES W WHIPKEY   CNX GAS COMPANY LLC   WV   Marshall   Liberty  
708   357   1291865   1

500656001

  500656-001   SARAH J CHAMBERS   CNX GAS COMPANY LLC   WV   Marshall   Liberty
  709   507   1292702   1   500687-001   BERNARD SHAW AND EMILY SUE SHAW   CNX
GAS COMPANY LLC   WV   Marshall   Liberty   720   474   1298564   1     O L
SIMMS ET AL   CARNEGIE NATURAL GAS COMPANY   WV   Marshall   Liberty         1

624540

  624540   SCHULTZ, WALTER & VIOLET   CONSOLIDATION COAL COMPANY   WV   Marshall
  Liberty   655   286   106464   1

624524

  624524   OGDEN, ROBERT & DEBRA SMITH   CONSOLIDATION COAL COMPANY   WV  
Marshall   Liberty   655   626   107237   1

624525

  624525   DAVIES, VIRGINIA L OGDEN & GEOFFREY   CONSOLIDATION COAL COMPANY   WV
  Marshall   Liberty   655   636   107239   1

624526

  624526   GEORGE, PATRICIA OGDEN & JOHN   CONSOLIDATION COAL COMPANY   WV  
Marshall   Liberty   655   646   107242   1

624523

  624523   MINETTE, AUDRA MARY OGDEN & BRUCE   CONSOLIDATION COAL COMPANY   WV  
Marshall   Liberty   655   656   107244   1

624550

  624550   DOTSON, RUSSELL ALLEN JR & JODI D   MCELROY COAL COMPANY   WV  
Marshall   Liberty   656   43   107405   1

624648

  624648   BOARD OF EDUCATION MARSHALL CO   MCELROY COAL COMPANY   WV   Marshall
  Liberty   686   466   1275715   1

624504

  624504   BOOHER, HUGHES & CAROLYN J   CONSOLIDATION COAL COMPANY   WV  
Marshall   Liberty   650   624   97760   1

624517

  624517   PARKER, SAM & MURIEL O HEA   CONSOLIDATION COAL COMPANY   WV  
Marshall   Liberty   652   171   99891   1

624519

  624519   BOOHER, DAVID & LESLIE WILLIAMS   CONSOLIDATION COAL COMPANY   WV  
Marshall   Liberty   652   177   99893   1

624518

  624518   BOOHER, SAMUEL & LAURIE SEANEY   CONSOLIDATION COAL COMPANY   WV  
Marshall   Liberty   652   186   99897   1

624515

  624515   BOOHER, JON & LINDA GAI SHARP   CONSOLIDATION COAL COMPANY   WV  
Marshall   Liberty   652   192   99899   1

624522

  624522   HAMILTON, STEVEN   CONSOLIDATION COAL COMPANY   WV   Marshall  
Liberty   652   198   99901   1

624520

  624520   HAMILTON, ALFRED E   CONSOLIDATION COAL COMPANY   WV   Marshall  
Liberty   652   204   99903   1

624521

  624521   CLARK, MARCIA HAMILTON & CHRIS   CONSOLIDATION COAL COMPANY   WV  
Marshall   Liberty   652   210   99905   1

624516

  624516   MCALISTER, PATRICIA SUE & HAROLD D   CONSOLIDATION COAL COMPANY   WV
  Marshall   Liberty   652   221   99920   1   LW-1007   A R MCGLUMPHY ET VIR  
THE WHEELING NATURAL GAS COMPANY   WV   Marshall   Liberty   129   214     1    
MARY J COLE ET AL   CARNEGIE NATURAL GAS COMPANY   WV   Marshall   Liberty   144
  141     1

Q087978000

    A R MCGLUMPHY ET VIR   THE WHEELING NATURAL GAS COMPANY   WV   Marshall  
Liberty   150   167     1

TC107

    MARY MOHR ET VIR   E M CONAWAY   WV   MARSHALL   Liberty   186   518     1

624689

  624689   MCCOMBS, BURMA LEE   MCELROY COAL COMPANY   WV   Marshall  
Loudenville   719   87   1297677   1

8211450

  82114-50   RICKEY SR., MAYES B. ET UX   SOUTH PENN OIL COMPANY   WV   Marshall
  Meade   363   95     1   500743-000   CRISWELL, EA   SOUTH PENN OIL COMPANY  
WV   Marshall   Meade   81   244     1   500749-000   MCILVAIN, JC ETUX   SOUTH
PENN OIL COMPANY   WV   Marshall   Meade   49   478     1   500752-000   JACOB
STANDIFORD ET UX   SOUTH PENN OIL COMPANY   WV   Marshall   Meade   49   485    
1

500471000

  500471-000   PAUL H HEMSLEY ET UX   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   696   281   1282835   1

Q098415000

  500472-000   JOHN A GRAY ET UX   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   697   237   1283271   1

500680001

  500680-001   WV DEPARTMENT OF TRANSPORTATOIN   CNX GAS COMPANY LLC   WV  
Marshall   Sand Hill   720   462   1298560   1

3024626

  3024626   JAMES B WELCH   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   342   11     1

3024630

  3024630   GEORGE N JUNKINS ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   342   133     1

3019480

  3019480   MAUDE DAGUE ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   342   331     1

3024758

  3024758   BENTON HAZLETT ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Sand Hill   342   19     1

 

Exhibit B-1, Page 21 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

3023721

  3023721   EARL J WILSON   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   326   159     1

3023791

  3023791   MATTIE E DAGUE DICKEL   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   326   428     1

3024631

  3024631   ELLSWORTH JUNKINS ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   342   15     1

3023722

  3023722   EARL J WILSON   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   326   163     1

3024785

  3024785   ANNA WILSON ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   342   173     1

3024625

  3024625   ELIZABETH WELCH   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   342   35     1

3024710

  3024710   LUKE L MERINAR ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Sand Hill   342   180     1

3022934

  3022934   RICHARD D MCCAUSLAND ET UX   THE MANUFACTURERS LIGHT AND HEAT
COMPANY   WV   Marshall   Sand Hill   360   353     1

3023610

  3023610   SARA E BLAKE   COLUMBIA GAS TRANSMISSION CORPORATION   WV   Marshall
  Sand Hill   434   153     1

3024629

  3024629   GEORGE N JUNKINS ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   342   169     1

3019420

  3019420   WILLIAM W SHOOK ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   326   552     1

3024765

  3024765   HARRY C DAGUE   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   342   364     1

3019416

  3019416-001   LEMOYNE A EARLIWINE ET AL   COLUMBIA GAS TRANSMISSION
CORPORATION   WV   Marshall   Sand Hill   583   674   1999004184   1

3019439

    LILLIE TODD ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV   Marshall
  Sand Hill   342   83     1

3193128001

  3193128-001   HELEN GITTINGS MAIN ET VIR   COLUMBIA GAS TRANSMISSION
CORPORATION   WV   Marshall   Sand Hill   515   528     1

3023808

  3023808   NELLIE HICKS ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   326   331     1

3023810

  3023810   GEORGE P FOLMAR II ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY
  WV   Marshall   Sand Hill   326   343     1

3023809

  3023809   NELLIE HICKS ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   326   335     1

3023518

  3023518   CHARLES R MILLIKEN ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY
  WV   Marshall   Sand Hill   401   79     1

3031317

  3031317   JANE HOWARD ET AL   COLUMBIA GAS TRANSMISSION CORPOTATION   WV  
Marshall   Sand Hill   427   728     1

3021023

  3021023   ARTHUR D FISHER ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   363   143     1

3021024

  3021024   GEORGE M MILLIKEN ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   363   147     1

3022049

  3022049   MAXINE GITTINGS ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   381   337     1

3022050

  3022050   MAXINE GITTINGS   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   381   341     1

3023789

  3023789   THOMAS FONNER ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Sand Hill   326   368     1

3023790

  3023790   THOMAS FONNER ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Sand Hill   326   376     1

3023792

  3023792   LESSIE V KIMMINS   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   326   313     1

3023794

  3023794   THOMAS L RIGGLE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   326   384     1

3023796

  3023796   MINNIE HARSH ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   326   372     1

3023798

  3023798   OLLIE EVANS   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   326   321     1

3023813

  3023813   EDWARD L HURLEY ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   326   392     1

3023817

  3023817   GEORGE M MILLIKEN ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   353   344     1

3023904

  3023904   HELEN GENE KLUG   COLUMBIA GAS TRANSMISSION CORPORATION   WV  
Marshall   Sand Hill   451   459     1

3024633

  3024633   JOSEPH D DONATO ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   342   88     1

3030715

  3030715   ARMSTRONG J BLAKE ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   342   119     1

3023676

  3023676   MAXINE GITTINGS ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   401   117     1

3024627

  3024627   FRANCIS M BEITH ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   326   432     1   3023811   ESTATE OF J B TENNANT  
THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV   Marshall   Sand Hill   326   388
    1

3024764

  3024764   JESSE TOLAND ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   342   71     1

3028149

  3028149   CHARLES A WALT SR ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   363   401     1

3028103

  3028103   HARRY D RIGGS ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Sand Hill   375   533     1

3024624

  3024624   ETHEL WOODRUFF   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   342   299     1

3028145

  3028145   C R MCDONALD ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   381   121     1

3028144

  3028144   C R MCDONALD ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   381   141     1

3024632

  3024632   C W DAGUE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   272   44     1

500387000

  500387-000   DALE E CAMPBELL   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill
  687   319   1276418   1

500388000

  500388-000   DALE E CAMPBELL   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill
  687   323   1276419   1

500390000

  500390-000   DALE E CAMPBELL   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill
  687   328   1276420   1

500661000

  500661-000   RICHARD E. HARTLEY, SR & BARBARA E. HARTLEY   CNX GAS COMPANY LLC
  WV   Marshall   Sand Hill   707   286   1291219   1

500681000

  500681-000   AMERICAN PREMIER UNDERWRITERS, INC.   CNX GAS COMPANY LLC   WV  
Marshall   Sand Hill   711   79   1293977   1

500682001

  500682-001   FLOYD ARLEY RUTH ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Sand Hill   720   466   1296561   1

 

Exhibit B-1, Page 22 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo   500682-002   FREDRIC MAYNARD RUTH ET UX  
CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   725   149   1300750   1  
500682-003   PATRICIA RUTH BY FREDRIC MAYNARD RUTH   CNX GAS COMPANY LLC   WV  
Marshall   Sand Hill   725   144   1300748   1   500682-004   WATCH TOWER BIBLE
& TRACT SOCIETY OF PENNSYLVANIA   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   738   185   1308007   1

500695000

  500695-000   VIOLA SPORTMANS CLUB   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   731   522   1304279   1   625080   J & J REALTY, INC.   CONSOLIDATION
COAL COMPANY   WV   Marshall   Sand Hill   499   26     1   625202   CLUTTER,
ROGER A & MARY K   CONSOLIDATION COAL COMPANY   WV   Marshall   Sand Hill   606
  204     1

625271

  625271   BURKEY, DANNY H   CONSOLIDATION COAL COMPANY   WV   Marshall   Sand
Hill   641   614     1

625269

    STEWART L MCCREARY ET AL   CONSOLIDATION COAL COMPANY   WV   Marshall   Sand
Hill   642   431     1

625419

    RUTH R HALL   CONSOLIDATION COAL COMPANY   WV   Marshall   Sand Hill   701  
67     1

625388

  625388   VARGO, JASON S & CARRIE A   CONSOLIDATION COAL COMPANY   WV  
Marshall   Sand Hill   670   280   1255152   1   625396   MCLAUGHLIN, THOMAS M &
DONNA R   CONSOLIDATION COAL COMPANY   WV   Marshall   Sand Hill   671   264  
1256573   1

625384

    RAYMOND A SCOTT ET UX   CONSOLIDATION COAL COMPANY   WV   Marshall   Sand
Hill   693   447   1280716   1

Q091117000

    THE RUTHANNE T COLEMAN REVOCABLE LIVING TRUST   CNX GAS COMPANY LLC   WV  
Marshall   Sand Hill   794   143   1342587   1

Q091117000

    THE RUTHANNE T COLEMAN REVOCABLE LIVING TRUST   CNX GAS COMPANY LLC   WV  
Marshall   Sand Hill   794   143   1342587   1

625276

  625276   HOCKENBERRY, JAMES CLINTON ET AL   CONSOLIDATION COAL COMPANY   WV  
Marshall   Sand Hill   645   464   79300   1   500646-000   PATRICK SHANE RIGGLE
  CNX GAS COMPANY LLC   WV   Marshall   Sand Hill         1   625245   FOLMAR,
CLARA WILSON   CONSOLIDATION COAL COMPANY   WV   Marshall   Sand Hill         1
  625249   KUZMA, CHARLES L   CONSOLIDATION COAL COMPANY   WV   Marshall   Sand
Hill         1     TAMARA D MATTHEIS   CNX GAS COMPANY LLC   WV   Marshall  
Sand Hill         1

625360

    MILDRED J HARSH ET AL   CONSOLIDATION COAL COMPANY   WV   Marshall   Sand
Hill   666   16     1     ROGER A CLUTTER ET UX   CONSOLIDATION COAL COMPANY  
WV   Marshall   Sand Hill         1     MICHAEL F FREZZA III ET UX  
CONSOLIDATION COAL COMPANY   WV   Marshall   Sand Hill         1   500684-000  
RUDOLPH F CEBULA JR   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   725  
153   1300752   1

500722-001

  500722-001   CHARLES E DAGUE   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill
  747   150   1312398   1

500722-002

  500722-002   RONALD J HORR   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill  
747   154   1312399   1

500724-000

  500724-000   SUSANNE QUINN ET VIR   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   747   647   1312723   1

Q098569000

  500727-000   JAY A SEABRIGHT ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Sand Hill   748   56   1312772   1

500739-001

    WILLIAM D EARNEST   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   758  
275   1318732   1

500739-002

    LEONA M RIGGLE   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   758   279
  1318742   1

500739-003

    MARY ELLEN WHIPKEY   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   757  
423   1318125   1

500739-004

    JOAN MILLIKEN   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   757   141
  1317603   1

500739-005

    EULA J RIGGLE BENNETT   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill  
757   145   1317604   1   500739-007   JAMES D RIGGLE   CNX GAS COMPANY LLC   WV
  Marshall   Sand Hill   757   145   1317604   1   500739-008   EVELYN M VAN
KIRK AKA EVELYN (EVIE) VAN KIRK   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   757   153   1317607   1

500739-009

    SHIRLEY DULANEY   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   758  
283   1318744   1

500739-010

    BARBARA K RIGGLE   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   758  
291   1318748   1

500739-011

    ROBIN WILLIAMS   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   758   295
  1318749   1

500739-012

    BELINDA WEST   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   758   299  
1318752   1

500739-013

    EDNA MAE HOMROCK BRAFCHAK   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill
  758   303   1318754   1

500739-014

    JULIA A KIGER   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   758   307
  1318755   1

500739-015

    BRUCE J. KIGER   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   758   311
  1318756   1

500739-016

    CHRISTINE M. ELLIS F.K.A CHRISTINE M. TRIGG   CNX GAS COMPANY LLC   WV  
Marshall   Sand Hill   758   315   1318757   1

500739-017

    BETTY LOU RIGGLE   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   758  
319   1318758   1

500739-018

    IDA LOU TAYLOR   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   759   507
  1319551   1

500739-019

    CAROL K. YOUNG   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   760   20
  1319786   1

Q082466007

  500739-020   EUNICE A. RIGGLE   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   760   24   1319787   1

500739-022

    SARAH JANE STAHL   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   763  
16   1321918   1

500739-023

    WILLIAM L RIGGLE   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   763  
20   1321919   1

 

Exhibit B-1, Page 23 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

500739-024

    RICHARD P RIGGLE   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   767  
223   1324609   1     WAYNE A RIGGLE   CNX GAS COMPANY LLC   WV   Marshall  
Sand Hill   771   183   1326895   1

Q082466044

  500739-026   CAROLYN PORTER   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill
  766   153   1323728   1

Q098571000

    ROLAND I RIGGLE JR   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   787  
643   1338080   1

Q082466011

  500739-028   LINDA D WILLIAMS   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   764   220   13225500   1

Q082466016

  500739-021   MICHAEL D DONATO   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   764   253   1322608   1

Q082466045

  500739-025   LORETTA K COULTER   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   766   149   1323726   1

Q082466014

  500739-027   HESTLE B RIGGLE JR   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   764   216   1322549   1

Q082466043

  500739-029   TERRI G HELT   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill  
766   157   1323730   1

Q082466015

  500739-030   THOMAS E RIGGLE   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill
  764   257   1322610   1

Q082466013

  500739-031   FRANCIS A RIGGLE JR   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   764   261   1322611   1

Q082466028

  500739-032   ROBERTA M DILLOW   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   763   398   1322307   1

Q082466027

  500739-033   CRYSTAL J FITZEK   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   763   399   1322308   1

Q082466025

  500739-034   RONNY S BARTRAM   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill
  763   403   1322309   1

Q082466021

  500739-035   JAISON M CARMAN   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill
  763   407   1322310   1

Q082466024

  500739-036   JEREMY M CARMAN   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill
  763   411   1322311   1

Q082466022

  500739-037   FREDERICK M CARMAN   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   763   445   1322322   1

500739-038

    CHRISTOPHER J PRICE   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   764
  224   1322551   1

Q098585000

  500739-039   ROLANDA B PLUM   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill
  764   228   1322552   1

Q098586000

  500739-040   ROY J RIGGLE   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill  
764   232   1322553   1

Q082466018

  500739-041   DENNIS C HENDERSON   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   765   67   1322983   1

Q082466020

  500739-042   AMY L MINCH   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill  
765   63   1322982   1

Q098589000

  500739-044   RUTH E SCHACHT   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill
  768   585   1325662   1

Q098590000

  500739-045   VALERIE M HARLACHER   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   780   50   1332633   1

500756-001

    CINDY P WOOD AKA CINDY KIGER WOOD   CNX GAS COMPANY LLC   WV   Marshall  
Sand Hill   757   157   1317608   1

Q097624001

  500763-001   PAUL J STEWART   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill
  763   24   1321921   1

500763-002

    BRUCE W STEWART   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   763   28
  1321923   1

500763-003

    BRIAN B STEWART   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   763   12
  1321915   1

Q097624002

  500763-004   JAMES E NORMAN III   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   763   32   1321924   1

500763-005

    SHIRLEY S O’GORMAN   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   763  
36   1321925   1

3028150

  3028150-PART OF   DUANE L WILSON ET UX   THE MANUFACTURERS LIGHT AND HEAT
COMPANY   WV   Marshall   Sand Hill   381   133     1     KENNETH J PORTER ET UX
  CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   776   31   1330317   1    
MARK D ULLOM II   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   776   35  
1330319   1

Q091346005

    CLAYTON BOYD ANDERSON   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill  
776   530   1330746   1     RICHARD W ANDERSON ET UX   CNX GAS COMPANY LLC   WV
  Marshall   Sand Hill   780   38   1332630   1     DAVID W GRIFFITH JR   CNX
GAS COMPANY LLC   WV   Marshall   Sand Hill   781   44   1333453   1

Q087297000

    JANICE LEE ULLOM   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   781  
60   1333457   1

Q087310000

    DALE E GRAY ET UX   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   782  
438   1334476   1

Q087311000

    BRIAN K ULLOM ET UX   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   782
  591   1334685   1

Q087312000

    ROBERT L SPROWLS ET UX   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill  
782   595   13334686   1

Q087314000

    DUANE WILSON   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   782   599  
1334687   1     VIRGINIA M PARSONS   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   784   552   1336079   1     GARY WAYNE TIMMONS ET UX   CNX GAS COMPANY
LLC   WV   Marshall   Sand Hill   787   108   1337438   1     MARY U PHILLIPS  
CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   787   111   1337439   1    
MERLE H JENKINS ET VIR   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   787  
114   1337440   1     WILLIAM HOWARD ET UX   CNX GAS COMPANY LLC   WV   Marshall
  Sand Hill   787   117   1337442   1     COLETTE M AUGUSTINE   CNX GAS COMPANY
LLC   WV   Marshall   Sand Hill   787   120   1337443   1     MARK E HOWARD ET
UX   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   788   5   1338084   1    
NANCY W MILLER ET VIR   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   788  
8   1338085   1     NANCY C WATSON   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   790   17   1340008   1     MARY JANE GORDON   CNX GAS COMPANY LLC   WV  
Marshall   Sand Hill   790   20   1340010   1     JAMES H BLAKE JR   CNX GAS
COMPANY LLC   WV   Marshall   Sand Hill   788   624   1339045   1

 

Exhibit B-1, Page 24 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     JAMES WATSON ET UX   CNX GAS COMPANY LLC  
WV   Marshall   Sand Hill   788   627   1339046   1     LANCE TEURFS ET UX   CNX
GAS COMPANY LLC   WV   Marshall   Sand Hill   788   630   1339047   1    
QUENTIN CRON   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   788   633  
1339048   1     DEBRA L FREDLEY   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   788   636   1339049   1

Q091346001

    RICHARD PRINCE ET UX   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   794
  62   1342336   1     DEBRA A GRAHAM   CNX GAS COMPANY LLC   WV   Marshall  
Sand Hill   789   549   1339870   1     BARBARA PATTERSON ET VIR   CNX GAS
COMPANY LLC   WV   Marshall   Sand Hill   790   23   1340011   1

Q091346002

    G RICHARD ABBOTT   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   790  
615   1340519   1

Q091346003

    CATHERINE K TAYLOR ET VIR   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill
  794   301   1342753   1

Q091346004

    BLAKE C HOWARD ET UX   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   794
  305   1342754   1

Q098644000

  500762-001   JOHN R MCNINCH ET UX   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   768   454   1325459   1

500773-001

    JOHN F HUDSON ET UX   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   767
  231   1324611   1

Q089141002

    ROBERT L RATTET   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   788  
639   1339050   1

Q089141003

    NEAL RICHARD GOODMAN ESTATE   CNX GAS COMPANY LLC   WV   Marshall   Sand
Hill   792   599   1341689   1     JENNIFER FILBY ET VIR   CNX GAS COMPANY LLC  
WV   Marshall   Sand Hill   789   561   1339875   1

3031863

  3031863   W E MARSH ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   381   137     1     FAZAL A KHAN   NPAR LLC   WV  
Marshall   Sand Hill   727   588   1302163   1     CARSON W BRYAN   CHESAPEAKE
APPALACHIA LLC   WV   Marshall   Sand Hill   692   514   1279639   1

3024383

  3024383   ARMSTRONG J BLAKE ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   342   114     1     JAMES DAGUE ET AL   MATTMARK
HOLDINGS LLC   WV   Marshall   Sand Hill   703   150   1288020   1

Q081773000

  500738-000   AMERICAN PREMIER UNDERWRITERS INC   CNX GAS COMPANY LLC   WV  
Marshall   Sand Hill   757   137   1317602   1

Q081035000

    JAMES GRAY ET UX   NPAR LLC   WV   Marshall   Sand Hill   745   634  
1311634   1

Q081089000

    FRANKLIN J PROVANCE ET UX   NPAR LLC   WV   Marshall   Sand Hill   736   156
  1306959   1

Q081094000

    CAROLYN B J WEST   TRIENERGY HOLDINGS LLC   WV   Marshall   Sand Hill   695
  246   1282006   1

3170101

  3170101   KEITH A MCGLUMPHY ET UX   COLUMBIA GAS TRANSMISSION CORPORATION   WV
  Marshall   Sand Hill   434   367     1

3028133

  3028133   MAYME L TEEMAN   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   375   521     1

3028152

  3028152   JAMES T WELCH ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Sand Hill   401   83     1

3028151

  3028151   JAMES T WELCH ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Sand Hill   381   403     1

3019446

  3019446   ROBERT M SANTO ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Sand Hill   401   444     1

3023812

  3023812   WILLIAM M KIGER ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   326   347     1

3028168

  3028168   ALBERT H CALDWELL ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   381   177     1

3028169

  3028169   CLAUDE ULLOM ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   381   181     1

3023793

  3023793   JAMES D RIGGLE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Sand Hill   326   317     1

3023795

  3023795   WILEY C CALDWELL ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Sand Hill   239   335     1

3023905

  3023905   JOHN W HAZLETT ET UX   COLUMBIA GAS TRANSMISSION CORPORATION   WV  
Marshall   Sand Hill   417   31     1               460   144    

3028132

  3028132   GLADYS WHITE   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   375   525     1

3024781

    WILLIAM A RIGGLE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   342   315     1

3028155

    ARMSTRONG J BLAKE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Sand Hill   381   222     1

Q077355000

    LOUIS J COSTANZO III ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill  
805   625   1350467   1

Q077356000

    DALLAS VOLUNTEER FIRE DEPARTMENT INCORPORATED   NOBLE ENERGY INC   WV  
Marshall   Sand Hill   805   627   1350468   1

Q076768000

    VINCENT GREGORY DECARLO ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill
  904   32   1348811   1

Q076770000

    ERIN B MYERS   NOBLE ENERGY INC   WV   Marshall   Sand Hill   804   34  
1348812   1

Q076771000

    DONALD WOOD ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill   804   36
  1348813   1

Q076865000

    GEORGE C MCCAVE JR ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill  
804   26   1348808   1

Q076866001

    SUE LANGMYER   NOBLE ENERGY INC   WV   Marshall   Sand Hill   804   28  
1348809   1

Q076866002

    LUELLA M HANLIN ET VIR   NOBLE ENERGY INC   WV   Marshall   Sand Hill   804
  30   1348810   1

Q076866003

    JAMIE F HENRY ET VIR   NOBLE ENERGY INC   WV   Marshall   Sand Hill   805  
621   1350465   1

Q086524003

    SCOTTY RITCHEA ET UX   CHESAPEAKE APPALACHIA, LLC   WV   Marshall   Sand
Hill   695   110   1281745   1

Q088381000

    ROBERT J FREIDHOF ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Sand Hill
  717   394   1296850   1

Q088521000

    J W THOMAS ET UX   NPAR LLC   WV   Marshall   Sand Hill   736   158  
1306960   1

 

Exhibit B-1, Page 25 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q088410000

    JOHN G TERRY   TRIENERGY HOLDINGS LLC   WV   Marshall   Sand Hill   711  
507   1294410   1   3022395   SARA M WAGNER   COLUMBIA GAS TRANSMISSION
CORPORATION   WV   Marshall   Sand Hill   474   499     1     JAMES D RIGGLE ET
UX   COLUMBIA GAS TRANSMISSION CORPORATION   WV   Marshall   Sand Hill   332  
177     1

Q081118000

    DALLAS PRESBYTERIAN CHURCH   NOBLE ENERGY INC   WV   Marshall   Sand Hill  
816   294   1355653   1

Q081145000

    DALLAS PRESBYTERIAN CHURCH   NOBLE ENERGY INC   WV   Marshall   Sand Hill  
816   299   1355655   1

Q082466001

    CHARLOTTE WELLS   NOBLE ENERGY INC   WV   Marshall   Sand Hill   825   278  
1358693   1

Q082466002

    BEATRICE RIGGLE   NOBLE ENERGY INC   WV   Marshall   Sand Hill   825   270  
1358688   1

Q082466003

    JUSTIN KIGER   NOBLE ENERGY INC   WV   Marshall   Sand Hill   825   274  
1358690   1

Q082466005

    BERNICE ANN COLLINS   NOBLE ENERGY INC   WV   Marshall   Sand Hill   825  
266   1358686   1

Q082525001

    GARY P HUNTER   NOBLE ENERGY INC   WV   Marshall   Sand Hill   827   89  
1359424   1

Q082836000

    DANIEL T HOTT   NOBLE ENERGY INC   WV   Marshall   Sand Hill   829   329  
1361323   1

Q082837000

    ROBERT E RIGGLE   NOBLE ENERGY INC   WV   Marshall   Sand Hill   829   129  
1361201   1

Q083084000

    RONALD L SAFREED ET AL   NOBLE ENERGY INC   WV   Marshall   Sand Hill   829
  94   1361175   1

Q084738001

    WAYNE EUGENE JUNKINS ET AL   NOBLE ENERGY INC   WV   Marshall   Sand Hill  
833   86   1363098   1

Q085526000

    JOSEPH MICHAEL YANKAVITCH   NOBLE ENERGY INC   WV   Marshall   Sand Hill  
834   118   1363786   1

Q086883000

    RICHARD LEE BARTON THOMAS   NOBLE ENERGY INC   WV   Marshall   Sand Hill  
842   22   1368128   1

Q086214000

    DAN ROSS GARRISON JR ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill  
836   437   1365380   1

Q086217000

    RICHARD L DONATO   NOBLE ENERGY INC   WV   Marshall   Sand Hill   836   434
  1365379   1

Q086220000

    BRIAN M DABRAWSKY ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill   836
  440   1365381   1

Q086225000

    JASON MCGLUMPHY ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill   836  
441   1365382   1

Q086227000

    DAN R GARRISON SR ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill   836
  444   1365383   1

Q086228000

    RODNEY HUNTER BOWMAN ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill  
836   428   1365373   1

Q086236000

    DAVID L BOWMAN ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill   836  
431   1365378   1

Q086240000

    FRED L DONATO   NOBLE ENERGY INC   WV   Marshall   Sand Hill   836   447  
1365384   1

Q086241000

    RONALD N KLAGES ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill   840  
296   1367200   1

Q086261000

    EZEKIEL W TEETS   NOBLE ENERGY INC   WV   Marshall   Sand Hill   840   293  
1367199   1

Q086524001

    ROBERT D RIGGLE   NOBLE ENERGY INC   WV   Marshall   Sand Hill   840   289  
1367197   1

Q086524002

    DENNIS W STANDIFORD ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill  
839   570   1366813   1

Q086524004

    CRABAPPLE COMMUNITY CHURCH   NOBLE ENERGY INC   WV   Marshall   Sand Hill  
845   340   1370113   1

Q086524005

    THE CHRISTIAN BROADCASTING NETWORK INC   NOBLE ENERGY INC   WV   Marshall  
Sand Hill   846   12   1370406   1

Q088419000

    CYNTHIA LOUISE BLAKE ET VIR   NOBLE ENERGY INC   WV   Marshall   Sand Hill  
845   337   1370111   1

Q088420000

    SHERRON RAY DONATO   NOBLE ENERGY INC   WV   Marshall   Sand Hill   845  
344   1370114   1

Q086664003

    J W THOMAS ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill   845   334
  1370110   1

Q086664004

    JOHN E THOMAS   NOBLE ENERGY INC   WV   Marshall   Sand Hill   851   199  
1373170   1

Q088489000

    WILLIAM H TEETS JR ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill  
846   14   1370408   1

Q088554000

    GARY A MCGLUMPHY ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill   846
  376   1370625   1

Q088192000

    JOHN J TOTH ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill   845   257
  1370013   1

Q088286000

    ZACCHEUS PROPERTIES LLC   NOBLE ENERGY INC   WV   Marshall   Sand Hill   844
  466   1369583   1

Q088369000

    WAYLAND W HARRIS ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill   846
  6   1370403   1

Q088372000

    THERON F MCNINCH ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill   846
  9   1370405   1

Q089610000

    SHERRON RAY DONATO ET AL   NOBLE ENERGY INC   WV   Marshall   Sand Hill  
851   406   1373432   1

Q089617000

    GARRY L HILLBERRY ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill   851
  403   1373430   1

Q088863000

    GREGORY P CLAYTON ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill   850
  3   1372133   1

Q089196000

    JASON R HARRIS   NOBLE ENERGY INC   WV   Marshall   Sand Hill   849   642  
1372128   1

Q089222000

    LARRY JOE DONATO ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill   850
  6   1372134   1

Q089228000

    LARRY JOE DONATO ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill   850
  10   1372137   1

Q089319001

    WHEELING CREEK WATERSHED PROTECTION AND FLOOD   NOBLE ENERGY INC   WV  
Marshall   Sand Hill   850   286   1372472   1

Q089328000

    R G MCVICKER JR ET UX   NOBLE ENERGY INC   WV   Marshall   Sand Hill   850  
290   1372473   1

Q089332000

    HILDA V DAVIES   NOBLE ENERGY INC   WV   Marshall   Sand Hill   850   284  
1372471   1

Q090180000

    WV DEPARTMENT OF TRANSPORTATION   NOBLE ENERGY INC   WV   Marshall   Sand
Hill   854   56   1375341   1

 

Exhibit B-1, Page 26 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q084738002

    RONALD D JUNKINS JR ET AL   TRIENERGY HOLDINGS LLC   WV   Marshall   Sand
Hill   717   474   1296912   1

Q076866004

    FREDRICK S HAZLETT   NOBLE ENERGY INC   WV   MARSHALL   Sand Hill   805  
623   1350466   1

Q077560000

    THE BOARD OF EDUCATION OF THE COUNTY OF MARSHALL   NOBLE ENERGY INC   WV  
MARSHALL   Sand Hill   806   305   1350739   1

Q078430001

    ANITA JANE MARINACCI ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Sand Hill  
806   552   1350941   1

Q078430002

    DONNA J SAMPSON   NOBLE ENERGY INC   WV   MARSHALL   Sand Hill   806   544  
1350938   1

Q078430003

    EDITH V SAMPSON   NOBLE ENERGY INC   WV   MARSHALL   Sand Hill   806   542  
1350936   1

Q078430004

    CHARLES W SAMPSON ET UX   NOBLE ENERGY INC   WV   MARSHALL   Sand Hill   806
  538   1350934   1

Q078430005

    MARJORIE SAMPSON ROBINSON   NOBLE ENERGY INC   WV   MARSHALL   Sand Hill  
806   536   1350933   1

Q078430006

    COLLEEN BENSON ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Sand Hill   808  
341   1351601   1

Q078430007

    MARIAM L JONES ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Sand Hill   810  
349   1352804   1

Q078441000

    EDWARD M SUPLER ET AL   NOBLE ENERGY INC   WV   MARSHALL   Sand Hill   806  
548   1350940   1

Q081762000

    RUDOLPH F CEBULA JR   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   725
  153   1300752   1

Q082466004

    WHITNEY FOWLER   NOBLE ENERGY INC   WV   MARSHALL   Sand Hill   825   280  
1358694   1

Q082466006

    EVELYN M VANKIRK   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   757  
153   1317607   1

Q082466008

    ROY J RIGGLE   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   764   232  
1322553   1

Q082466009

    JAMES D RIGGLE   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   757   149
  1317605   1

Q082466010

    ROLANDA B PLUM   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   764   228
  1322552   1

Q082466012

    CHRISTOPHER J PRICE   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   764
  224     1

Q082466017

    JOAN MILLIKEN   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   757   141
    1

Q082466019

    BETTY LOU RIGGLE   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   758  
319     1

Q082466023

    EULA J RIGGLE BENNETT   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill  
757   145   1317604   1

Q082466026

    LEONA M RIGGLE KING   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   758
  279-282     1

Q082466029

    WILLIAM D EARNEST   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   758  
275-278     1

Q082466030

    WILLIAM L RIGGLE   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   763  
20   1321919   1

Q082466031

    SARAH JANE STAHL   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   763  
16     1

Q082466032

    CAROL K YOUNG   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   760   20  
  1

Q082466033

    JULIA A KIGER   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   758   307
    1

Q082466034

    CHRISTINE M ELLIS   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   758  
315     1

Q082466035

    BRUCE J KIGER   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   758   311
  1218756   1

Q082466036

    BARBARA K RIGGLE   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   758  
291     1

Q082466037

    EDNA MAE BRAFCHAK   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   758  
303-306     1

Q082466038

    IDA LOU TAYLOR   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   759   507
    1

Q082466039

    SHIRLEY M DULANEY   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   758  
283     1

Q082466040

    BELINDA WEST   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   758   299  
  1

Q082466041

    ROBIN WILLIAMS   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   758   295
    1

Q082466042

    MARY ELLEN WHIPKEY   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   757  
423     1

Q082525002

    CHRISTINE NAOUMIS   NOBLE ENERGY INC   WV   MARSHALL   Sand Hill   859   378
  1377604   1

Q082525003

    ALICE PIERCEFIELD ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Sand Hill  
859   376   1377602   1

Q091810001

    MARTHA KAREN YOCUM   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   700  
17   1285168   1

Q091810002

    JANICE MARIE YOCUM   CNX GAS COMPANY LLC   WV   MARSHALL   Sand Hill   700  
21   1285169   1

Q091933000

    DEBRA J PACZEWSKI   NOBLE ENERGY INC   WV   MARSHALL   Sand Hill   860   310
  1378043   1

Q091945000

    WELDON M HOWARD ET UX   NOBLE ENERGY INC   WV   MARSHALL   Sand Hill   862  
154   1378596   1

Q095553000

    JERAD P MACK ET AL   FOSSIL CREEK OHIO LLC   WV   MARSHALL   Sand Hill   828
  171   1360522   1

Q095554000

    JAIRO BORRERO MONEDERO ET UX   FOSSIL CREEK OHIO LLC   WV   MARSHALL   Sand
Hill   828   143   1360506   1

Q095555000

    CHRISTOPHER I KING ET UX   FOSSIL CREEK OHIO LLC   WV   MARSHALL   Sand Hill
  821   169   1357997   1

Q095557000

    COLEEN A GIBSON   FOSSIL CREEK OHIO LLC   WV   MARSHALL   Sand Hill   821  
167   1357996   1

Q095559000

    MARIAN MURPHY   FOSSIL CREEK OHIO LLC   WV   MARSHALL   Sand Hill   833  
245   1363263   1

Q095561000

    PAUL M HARRIS ET AL   FOSSIL CREEK OHIO LLC   WV   MARSHALL   Sand Hill  
828   329   1360741   1

Q097228000

    MOSES D SWARTZEL ET UX   FOSSIL CREEK OHIO LLC   WV   MARSHALL   Sand Hill  
827   466   1359936   1

Q098258000

    PHILLIP A KUPFER   CHESAPEAKE APPALACHIA LLC   WV   MARSHALL   Sand Hill  
677   221     1

Q098279000

    WELDON M HOWARD ET UX   TRIENERGY HOLDINGS LLC   WV   MARSHALL   Sand Hill  
711   511   1294412   1

 

Exhibit B-1, Page 27 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q098568000

    JEWELL L. ROMAN   CNX GAS COMPANY LLC   WV   Marshall   Sand Hill   699  
527   1284974   1

Q081085000

    WENDELL A HANLIN ET UX   CHEVRON USA INC   WV   Marshall   Sand Hill,
Triadelphia   798   543   1345539   1

Q088393000

    JOHN T LYNSKEY   TRIENERGY HOLDINGS LLC   WV   Marshall   Sand Hill, Union  
726   562   1301661   1

Q084388000

    WHEELING CREEK WATERSHED PROTECTION AND FLOOD PREV   NPAR LLC   WV  
Marshall   Sand Hill, Washington, Webster   701   215     1

3193127001

  3193127-001   THOMAS J ELDER ET UX   COLUMBIA GAS TRANSMISSION CORPORATION  
WV   Marshall   Sand Hill, Webster   515   473     1

Q088093000

    PHILLIP E NEWBERRY   NPAR LCC   WV   Marshall   Sand Hill, Webster   698  
189   1283762   1

625378

  625378   TOMAR, LISA A ET AL   CONSOLIDATION COAL COMPANY   WV   Marshall  
Union, Webster   670   70   1254763   1

Q074085017

    KERRY G FOSTER ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Washington,
Webster   711   264   1294108   1

500485008

  500106-001   ELLSWORTH H SCHERICH ET UX   CNX GAS COMPANY LLC   WV   Marshall
  Webster   689   117   1277792   1

500463000

  500463-000   MARY MCMILLAN   CNX GAS COMPANY LLC   WV   Marshall   Webster  
694   583   1281622   1

500485002

  500485-002   ROBERT B ELLIOTT   CNX GAS COMPANY LLC   WV   Marshall   Webster
  707   260   1291211   1

500485003

  500485-003   SCOTT REED   CNX GAS COMPANY LLC   WV   Marshall   Webster   701
  409   1286684   1

500485004

  500485-004   JACKIE FRYE   CNX GAS COMPANY LLC   WV   Marshall   Webster   700
  265   1285497   1

500485005

  500485-005   RICHARD BARTO ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Webster   700   268   1285498   1

500528001

  500528-001   ROBERT W GRAY   CNX GAS COMPANY LLC   WV   Marshall   Webster  
674   437   1261144   1

500485006

  500636-001   ELLSWORTH SCHERICH ET AL   CNX GAS COMPANY LLC   WV   Marshall  
Webster   708   361   1291866   1

500667000

  500667-000   RALPH MOORE ET AL   CNX GAS COMPANY LLC   WV   Marshall   Webster
  709   511   1292703   1

500668000

  500668-000   VIOLA LAND INC   CNX GAS COMPANY LLC   WV   Marshall   Webster  
709   515   1292704   1

500676000

  500676-000   DONALD R TOLAND ET AL   CNX GAS COMPANY LLC   WV   Marshall  
Webster   709   519   1292705   1   500678-001   DR JERRY C BOUMAN   CNX GAS
COMPANY LLC   WV   Marshall   Webster   712   243   1294688   1   500683-000  
JANICE ELAINE PETTIT   CNX GAS COMPANY LLC   WV   Marshall   Webster   720   470
  1298563   1

Q081415000

  500713-000   GERALD K WHITE ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Webster   738   209   1308017   1   500759-010   IRENE SAHO ET VIR   CNX GAS
COMPANY LLC   WV   Marshall   Webster   774   17   1328866   1   500759-006  
CHARLOTTE HARPENAU ET VIR   CNX GAS COMPANY LLC   WV   Marshall   Webster   764
  271   1322614   1

3029735

  3029735   CARL W DOMAN ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   395   570     1

3022985

  3022985   C M MAGERS ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   361   167     1

3028067

  3028067   ERVIN RITCHEA ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Webster   375   429     1

3022987

  3022987   BESSIE L INGERSOLL ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY
  WV   Marshall   Webster   363   87     1

3027757

  3027757   W FRANK WINEMAN ET AL   COLUMBIA GAS TRANSMISSION CORPORATION   WV  
Marshall   Webster   417   498     1

3027899

  3027899   CARL E NAMACK ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Webster   375   11     1

Q081413002

    ROBERT BRENT KOONTZ ET AL   TRIENERGY HOLDINGS LLC   WV   Marshall   Webster
  702   419   1287734   1

3019487

  3019487   WILLIAM J RIGGLE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Webster   342   39     1

3029734

  3029734   CARL W DOMAN ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   395   590     1

3019435

  3019435   RAY RIGGLE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   326   560     1

3023318

  3023318   LLOYD BUSH ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   395   562     1

3019428

  3019428   CECIL HARTLEY ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Webster   342   59     1

3019933

  3019933   F E EARLIWINE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Webster   342   399     1

3023804

  3023804   A E BLAKE ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   326   380     1

3027408

  3027408   INA WHITE ET VIR   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   363   227     1

3031974

  3031974   CLYDE S RIGGLE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Webster   381   399     1

3030584

  3030584   CLYDE S RIGGLE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Webster   401   375     1

3023207

  3023207   LLOYD BUSH ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   395   582     1

3019425

  3019425   HAZEL SAMMONS   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   326   511     1

3021376

  3021376   WILLIAM R MCGARY ET UX   THE MANUFACTURERS LIGHT AND HEAT   WV  
Marshall   Webster   371   515     1

Q081809000

  3027409   WILLIAM J RIGGLE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Webster   363   355     1

3019421

  3019421   LAWRENCE A GITTINGS ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY
  WV   Marshall   Webster   326   556     1

 

Exhibit B-1, Page 28 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

3019438

  3019438   ELMER HARTLEY ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Webster   342   63     1

3023210

  3023210   GEORGE W DUNN ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Webster   395   574     1

3019437

  3019437   ELLSWORTH H HARSH ET AL   COLUMBIA GAS TRANSMISSION CORPORATION   WV
  Marshall   Webster   434   158     1

3019274

  3019274   D O HARTLEY ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   401   399     1

3002900

  3002900   J L CROW ET UX   L B BEATTY   WV   Marshall   Webster   74   386    
1

3029206

  3029206   FLORA B RAYMER ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Webster   381   395     1

Q089575000

  3019405   LOUISE ELDER   COLUMBIA GAS TRANSMISSION CORPORATION   WV   Marshall
  Webster   515   539     1

3022048

  3022048   FLORA B RAYMER ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Webster   381   391     1     HELEN J MERINAR   CNX GAS COMPANY LLC
  WV   Marshall   Webster         1

500406000

  500406-000   DAVID KINNEY ET AL   CNX GAS COMPANY LLC   WV   Marshall  
Webster   701   421   1286688   1

500464000

  500464-000   DOUGLAS WISEMAN ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Webster   697   311   1283410   1

500485001

  500485-001   TIERRA OIL COMPANY LLC   CNX GAS COMPANY LLC   WV   Marshall  
Webster   701   418   1286687   1

500520001

  500520-001   CURTIS H ALLEN ET UX   CNX GAS COMPANY LLC   WV   Marshall  
WEBSTER   669   202   1253775   1

500527001

  500527-001   KENNETH ALLEN ET UX   CNX GAS COMPANY LLC   WV   Marshall  
WEBSTER   674   454   1261150   1

500528002

  500528-002   DELORES RICHTER   CNX GAS COMPANY, LLC   WV   Marshall   WEBSTER
  674   448   1261148   1

500575001

  500575-001   GERTRUDE FORESTER   CNX GAS COMPANY LLC   WV   Marshall   Webster
  699   167   1284618   1

500580001

  500580-001   JOHN A BUNGARD SR   CNX GAS COMPANY LLC   WV   Marshall   Webster
  699   175   1284621   1

500580002

  500580-002   WILBERT BUNGARD SR   CNX GAS COMPANY LLC   WV   Marshall  
Webster   699   179   1284622   1

500580003

  500580-003   RONA RICE   CNX GAS COMPANY LLC   WV   Marshall   Webster   699  
184   1284623   1

500581001

  500581-001   PAUL F CARNEY   CNX GAS COMPANY LLC   WV   Marshall   Webster  
699   104   1284603   1

500581002

  500581-002   LINDA JEAN RILEY   CNX GAS COMPANY LLC   WV   Marshall   Webster
  699   151   1284614   1

500604000

  500604-000   LEONA MARIE SUTTON ET VIR   CNX GAS COMPANY LLC   WV   Marshall  
Webster   699   538   1284977   1

500617001

  500617-001   THOMAS DUFF ANDERSON   CNX GAS COMPANY LLC   WV   Marshall  
Webster   709   469   1292692   1

500617002

  500617-002   JERRY E ANDERSON   CNX GAS COMPANY LLC   WV   Marshall   Webster
  709   473   1292693   1

500620000

  500620-000   F DEAN PETTIT ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Webster   701   411   1286685   1

500632001

  500632-001   JACKIE FRYE   CNX GAS COMPANY LLC   WV   Marshall   Webster   700
  271   1285499   1   500633-001   RICHARD P STRAIT   CNX GAS COMPANY LLC   WV  
Marshall   Webster   707   275   1291215   1

500634001

  500634-001   JACKIE L FRYE   CNX GAS COMPANY LLC   WV   Marshall   Webster  
707   279   1291217   1

500634002

  500634-002   RICHARD BARTO ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Webster   706   565   1290801   1

500634003

  500634-003   SCOTT D REED   CNX GAS COMPANY LLC   WV   Marshall   Webster  
709   500   1292699   1

500678002

  500678-002   DARREL J KIBBY   CNX GAS COMPANY LLC   WV   Marshall   Webster  
710   326   1293378   1

500678003

  500678-003   GAIL E KIBBY   CNX GAS COMPANY LLC   WV   Marshall   Webster  
711   55   1293971   1

500678004

  500678-004   GARY D KIBBY   CNX GAS COMPANY LLC   WV   Marshall   Webster  
711   59   1293972   1

500678005

  500678-005   CAROL A REYNOLDS   CNX GAS COMPANY LLC   WV   Marshall   Webster
  711   63   1293973   1

500678006

  500678-006   JACK L REYNOLDS   CNX GAS COMPANY LLC   WV   Marshall   Webster  
711   67   1293974   1

500678007

  500678-007   GARY L REYNOLDS ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Webster   711   71   1293975   1

500678008

  500678-008   HEATHER CARMEL VOSS ET VIR   CNX GAS COMPANY LLC   WV   Marshall
  Webster   711   75   1293976   1

500685001

  500685-001   GENEVA TERRILL   CNX GAS COMPANY LLC   WV   Marshall   Webster  
720   420   1298535   1

500685002

  500685-002   WILLIAM D EARNEST   CNX GAS COMPANY LLC   WV   Marshall   Webster
  720   424   1298537   1

500707001

  500707-001   SAMMY NEELY ET UX   CNX GAS COMPANY LLC   WV   Marshall   Webster
  731   25   1303802   1

500707002

  500707-002   JERRY WETTERAU ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Webster   731   29   1303806   1

625277

  625277   RIGGLE, HESTLE B JR & LORETTA J   CONSOLIDATION COAL COMPANY   WV  
Marshall   Webster   642   279     1

390075

    JAMES A ANDENORA   CONSOL PENNSYLVANIA COAL COMPANY LLC   WV   Marshall  
Webster   699   596     1

389878

  389878   Copied Agreement   CONRHEIN COAL COMPANY   WV   Marshall   Webster  
663   399   122382   1

389909

  389909   HARSH, MILDRED J ET AL   CONSOL PENNSYLVANIA COAL CO LLC   WV  
Marshall   Webster   670   227   1255083   1

389961

    RUSSELL J HOWARD JR ET UX   CONSOL PENNSYLVANIA COAL COMPANY LLC   WV  
Marshall   Webster   683   381   1272146   1

625404

  625404   COOPER, CAROLL L   CONSOLIDATION COAL COMPANY   WV   Marshall  
Webster   687   252   1276267   1

389894

  389894   CONRHEIN COAL COMPANY   CONSOL PENNSYLVANIA COAL CO LLC   WV  
Marshall   Webster   694   429   1281421   1

625439

  625439   ST JOHN, PATRICIA A   CONSOLIDATION COAL COMPANY   WV   Marshall  
Webster   717   596   1296980   1

389907

    MARGARET MORAN   CNX GAS COMPANY LLC   WV   Marshall   Webster   668   330  
  1

625446

    RICHARD DEAN FORDYCE ET UX   CNX GAS COMPANY LLC   WV   Marshall   Webster  
727   306     1

389906

    JAMES GARY AUBER ET UX   CONSOL PENNSYLVANIA COAL CO LLC   WV   Marshall  
Webster   667   269     1

 

Exhibit B-1, Page 29 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

389779

    LAWRENCE A GITTINGS ET UX   CNX GAS COMPANY LLC   WV   Marshall   Webster  
653   538     1

389749

    PHILLIP G REXROAD ET AL   CNX GAS COMPANY LLC   WV   Marshall   Webster  
647   337     1

625374

    PATRICIA A ST JOHN   CONSOLIDATION COAL COMPANY   WV   Marshall   Webster  
675   484     1   500108-000   LUCILLE HARTLEY   CNX GAS COMPANY LLC   WV  
Marshall   Webster   709   448   1292670   1

500108002

  500108002   BRADFORD W HARTLEY   CNX GAS COMPANY LLC   WV   MARSHALL   Webster
  758   227     1   500636-002   MABLE L RIGGLE   CNX GAS COMPANY LLC   WV  
Marshall   Webster   738   165   1308002   1   500712-000   JAMES KEVIN SAMPSON
  CNX GAS COMPANY LLC   WV   Marshall   Webster   744   321   1311028   1

Q077361002

  500716-000   CAROL L COOPER ET AL AS CO-TRUSTEES   CNX GAS COMPANY LLC   WV  
Marshall   Webster   744   146   1310691   1   500717-000   JAMES DOLAN AND MARY
J. DOLAN   CNX GAS COMPANY LLC   WV   Marshall   Webster   744   160   1310693  
1

500718-001

  500718-001   CATHY A CROMIKA   CNX GAS COMPANY LLC   WV   Marshall   Webster  
744   325   1311029   1

500718-003

  500718-002   WILLIAM J HEGEDUS ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Webster   749   6   1313288   1

500718-004

  500718-003   GERALD D HEGEDUS   CNX GAS COMPANY LLC   WV   Marshall   Webster
  757   415   1318122   1

500719-001

  500719-001   JULIA RIGGLE   CNX GAS COMPANY LLC   WV   Marshall   Webster  
744   329   1311030   1

500719-002

  500719-002   RALPH CURTIS RIGGLE, BY NICK RIGGLE, ATTORNEY-IN-FACT   CNX GAS
COMPANY LLC   WV   Marshall   Webster   757   419   1318123   1

500719-003

  500719-003   MABLE L RIGGLE   CNX GAS COMPANY LLC   WV   Marshall   Webster  
758   219   1318625   1

500720-000

  500720-000   THEODORE G WARNER   CNX GAS COMPANY LLC   WV   Marshall   Webster
  747   146   1312397   1

500726-000

    LUCILLE M HARTLEY ET AL   CNX GAS COMPANY LLC   WV   Marshall   Webster  
758   227   1318628   1

Q097621000

  500728-001   COURTNEY W MARSHALL   CNX GAS COMPANY LLC   WV   Marshall  
Webster   749   3   1313284   1

Q097622000

  500728-002   JANET MAHER   CNX GAS COMPANY LLC   WV   Marshall   Webster   750
  616   1314353   1

Q097623000

  500728-003   LOIS CASTAGNA   CNX GAS COMPANY LLC   WV   Marshall   Webster  
763   395   1322304   1

Q098591000

  500759-001   EVELYN SHEPHERD   CNX GAS COMPANY LLC   WV   Marshall   Webster  
760   476   1320301   1

Q098592000

  500759-002   VIRGINIA MEADOWS STEVENS ET VIR   CNX GAS COMPANY LLC   WV  
Marshall   Webster   759   376   1319488   1

Q098593000

  500759-008   INEZ F SHIRER ET VIR   CNX GAS COMPANY LLC   WV   Marshall  
Webster   768   451   1325458   1

Q098594000

  500759-011   LOUISE GORDON   CNX GAS COMPANY LLC   WV   Marshall   Webster  
774   20   1328867   1

Q098595000

  500759-012   CARL FORAKER ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Webster   774   116   1328942   1

500759-003

    JANET HOST ET VIR   CNX GAS COMPANY LLC   WV   Marshall   Webster   764  
265   1322612   1

Q098596000

  500759-004   PATTY M HARTLINE ET VIR   CNX GAS COMPANY LLC   WV   Marshall  
Webster   764   268   1322613   1

Q098597000

  500759-005   DAVID F SPILLMAN ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Webster   765   375   1323330   1

500759-007

    GORDON EARL SPILLMAN ET UX   CNX GAS COMPANY LLC   WV   Marshall   Webster  
765   60   1322979   1

Q091133001

    BRUCE HENRY ET UX   CNX GAS COMPANY LLC   WV   Marshall   Webster   796  
328   1344438   1   500759-009   LYNN W SPILLMAN   CNX GAS COMPANY LLC   WV  
Marshall   Webster   794   69   1342339   1

Q087222001

    THOMAS L ALBERS   CNX GAS COMPANY LLC   WV   Marshall   Webster   775   321
  1330008   1

Q081825001

    LINDA MARCHAL   CNX GAS COMPANY LLC   WV   Marshall   Webster   792   311  
1341420   1

Q074762005

  500781-001   CAROLL COOPER   CNX GAS COMPANY LLC   WV   Marshall   Webster  
769   277   1325934   1     PHILIP D MAXWELL   CNX GAS COMPANY LLC   WV  
Marshall   Webster   780   35   1332629   1   500781-002   MARJORIE JEAN DAGUE  
CNX GAS COMPANY LLC   WV   Marshall   Webster   769   281   1325935   1

Q074762006

  500781-003   MARY LOUISE SULLIVAN   CNX GAS COMPANY LLC   WV   Marshall  
Webster   769   285   1325936   1

Q074762008

  500781-004   DORA JUNE MOORE   CNX GAS COMPANY LLC   WV   Marshall   Webster  
769   289   1325937   1   500781-008   ROBERT A EDGE   CNX GAS COMPANY LLC   WV
  Marshall   Webster   772   81   1327537   1     COLLEEN BENSON   CNX GAS
COMPANY LLC   WV   Marshall   Webster   782   428   1334472   1     DONNA
SAMPSON   CNX GAS COMPANY LLC   WV   Marshall   Webster   782   579   1334682  
1     JANE MARINACCI   CNX GAS COMPANY LLC   WV   Marshall   Webster   782   432
  1334474   1     PATRICIA A ELIAS   CNX GAS COMPANY LLC   WV   Marshall  
Webster   784   539   1336071   1

Q074762009

  500781-005   TINA L MONTI   CNX GAS COMPANY LLC   WV   Marshall   Webster  
776   570   1330766   1

Q074762010

  500781-006   ELIZABETH A ERNEST   CNX GAS COMPANY LLC   WV   Marshall  
Webster   776   574   1330767   1

Q074762011

  500781-007   RONALD H EDGE JR   CNX GAS COMPANY LLC   WV   Marshall   Webster
  776   578   1330768   1

500781-007

    EVELYN M DAGUE   CNX GAS COMPANY LLC   WV   Marshall   Webster   784   121  
1335626   1     ALTHEA SWEENEY   CNX GAS COMPANY LLC   WV   Marshall   Webster  
790   11   1340005   1

500781-007

    MARJORIE ROBINSON   CNX GAS COMPANY LLC   WV   Marshall   Webster   787  
647   1338082   1

500781-007

    CHARLES SAMPSON   CNX GAS COMPANY LLC   WV   Marshall   Webster   788   1  
1338083   1

Q074762002

    ROGER DAGUE   CNX GAS COMPANY LLC   WV   Marshall   Webster   792   591  
1341677   1

 

Exhibit B-1, Page 30 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q074762003

    ROBERT E DAGUE   CNX GAS COMPANY LLC   WV   Marshall   Webster   793   213  
1341924   1     MILDRED I RIGGLE   CNX GAS COMPANY LLC   WV   Marshall   Webster
  794   370   1342901   1

Q081413001

    SANDRA C KOONTZ   CNX GAS COMPANY LLC   WV   Marshall   Webster   778   280
  1331874   1

500771-001

    MARCIA MCKELVEY   CNX GAS COMPANY LLC   WV   Marshall   Webster   782   44  
1333976   1

500771-003

    MARK DAY   CNX GAS COMPANY LLC   WV   Marshall   Webster   774   23  
1328869   1

500771-004

    JAMES DINSMORE   CNX GAS COMPANY LLC   WV   Marshall   Webster   768   593  
1325665   1   500766-001   DONNA CALABRESE   CNX GAS COMPANY LLC   WV   Marshall
  Webster   763   245   1322200   1   500766-002   JEAN HARTZELL   CNX GAS
COMPANY LLC   WV   Marshall   Webster   767   227   1324610   1   500766-003  
LARRY HARTLEY   CNX GAS COMPANY LLC   WV   Marshall   Webster   764   274  
1322616   1   500766-004   BETTY TRAVIS   CNX GAS COMPANY LLC   WV   Marshall  
Webster   764   240   1322555   1   500766-005   RANDY HARTZELL   CNX GAS
COMPANY LLC   WV   Marshall   Webster   767   364   1324786   1

Q081825007

  500766-006   CYNTHIA J HARTZELL   CNX GAS COMPANY LLC   WV   Marshall  
Webster   797   113   1344525   1

Q091365001

    GINGER WILLIAMSON SCOTT   CNX GAS COMPANY LLC   WV   Marshall   Webster  
795   529   1343816   1

Q087332001

    DAVID MINOR   CNX GAS COMPANY LLC   WV   Marshall   Webster   784
792   142
324   1335633
1341422   1

Q087332002

    SUE A WEISE   CNX GAS COMPANY LLC   WV   Marshall   Webster   784
792   555
332   1336081
1341423   1

Q087332003

    JOSEPH E LUTES JR ET UX   CNX GAS COMPANY LLC   WV   Marshall   Webster  
783
792   462
340   1335346
1341424   1

Q087332004

    DAWN L MINOR   CNX GAS COMPANY LLC   WV   Marshall   Webster   783
792   466
349   1335347
1341425   1

Q087332005

    PANSY A LUTES   CNX GAS COMPANY LLC   WV   Marshall   Webster   783
792   470
357   1335348
1341426   1

Q087332006

    BARBARA J OAKES ET VIR   CNX GAS COMPANY LLC   WV   Marshall   Webster   784
792   559
365   1336082
1341428   1

Q087332007

    MARY E GRIFFIN ET VIR   CNX GAS COMPANY LLC   WV   Marshall   Webster   783
792   474
374   1335349
1341432   1

Q087332008

    MARY F MARTIN ET VIR   CNX GAS COMPANY LLC   WV   Marshall   Webster   784
792   146
383   1335634
1341434   1

Q087332009

    NICHOLE RENA LUTES   CNX GAS COMPANY LLC   WV   Marshall   Webster   792  
392   1341435   1

Q087332010

    JASON MICHAEL LUTES   CNX GAS COMPANY LLC   WV   Marshall   Webster   792  
395   1341438   1

3023205

    CARL TURK   COLUMBIA GAS TRANSMISSION CORPORATION   WV   Marshall   Webster
  515   255     1

Q098728000

  500775-001   DORIS BROWNLEE   CNX GAS COMPANY LLC   WV   Marshall   Webster  
765   115   1323050   1

Q092491000

  500764-000   MT HOPE CEMETERY ASSOCIATION   CNX GAS COMPANY LLC   WV  
Marshall   Webster   764   236   1322554   1

3023206

    WANDA GITTINGS ET VIR   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   395   578     1

3023262

    EUGENE SCHERICH   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV   Marshall  
Webster   326   105     1

3023219

  3023219   H B CHAMBERS ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   326   92     1

3019417

  3019417   SADIE KNIGHT   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   342   7     1

3019434

  3019434   RAY RIGGLE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   326   564     1

3021287

  3021287   HILDA EARLIWINE ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY  
WV   Marshall   Webster   371   593     1

3019415

  3019415   W H BELL ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   342   75     1     EUGENE SCHERICH   THE MANUFACTURERS
LIGHT AND HEAT COMPANY   WV   Marshall   Webster   326   105     1

3023379

    HERBERT L BURNS   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV   Marshall  
Webster   395   604     1

Q074085001

    CHRISTOPHER A LEWIS ET UX   NOBLE ENERGY INC   WV   Marshall   Webster   790
  291   1340176   1

Q074085002

    RONALD G LEWIS   NOBLE ENERGY INC   WV   Marshall   Webster   790   288  
1340175   1

Q074085003

    CINDY GULLEY ET VIR   NOBLE ENERGY INC   WV   Marshall   Webster   792   133
  1341187   1

Q074085004

    TAMMY L MUSETTI ET VIR   NOBLE ENERGY INC   WV   Marshall   Webster   797  
454   1344829   1

Q074085005

    JULIE ANN HAINER ET VIR   NOBLE ENERGY INC   WV   Marshall   Webster   797  
451   1344827   1

Q074762001

    CHESTNUT HOLDINGS INC   NOBLE ENERGY INC   WV   Marshall   Webster   793  
264   1342000   1

500485009

    ELIZABETH ANN CAIN ET AL   NOBLE ENERGY INC   WV   Marshall   Webster   794
  355   1342850   1

3023819

    WYLIE S INGERSOLL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV   Marshall
  Webster   326   351     1     ELIZABETH A MINER   CNX GAS COMPANY LLC   WV  
Marshall   Webster   883   448   1394575   1

 

Exhibit B-1, Page 31 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     EILEEN DAVIDSON   CNX GAS COMPANY LLC   WV
  Marshall   Webster   872   4   1384993   1     AUDRIA KITTLE ET VIR   THE
MANUFACTURERS LIGHT AND HEAT COMPANY   WV   Marshall   Webster   395   594     1

3023816

    OTA E ELLIOTT   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV   Marshall  
Webster   326   339     1

3023208

    GLADYS WHIPKEY ET VIR   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   395   558     1

3023212

    ALBERT GRAY ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV   Marshall
  Webster   395   600     1

3023799

    ELMER F RIGGLE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   326   325     1

Q088208000

    DORCAS DOMAN ET AL   COLUMBIA GAS TRANSMISSION CORPORATION   WV   Marshall  
Webster   515   485     1

3002440001

    AUGUST W CHAMBERS ET AL   COLUMBIA GAS TRANSMISSION CORPORATION   WV  
Marshall   Webster   529   225     1

Q098195000

    HAYHURST COMPANY   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster   716
  631   1296522   1

3020151

    ADA A CHURCH   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV   Marshall  
Webster   342   437     1

3028070

    GUY S LILLEY ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   375   421     1

Q086779001

  000000   AMERICAN PREMIER UNDERWRITERS INC FKA PENN CENTRAL   TRI ENERGY
HOLDINGS LLC   WV   Marshall   Webster   709   67   1292184   1

Q076922000

    MOUNT HOPE CEMETERY ASSOCIATION   NOBLE ENERGY INC   WV   Marshall   Webster
  803   638   1348796   1

Q077361001

    VIRGINIA M BLAKE PARSONS ET VIR   NOBLE ENERGY INC   WV   Marshall   Webster
  805   550   1350421   1

Q077428000

    MICHAEL S RIGGLE   NOBLE ENERGY INC   WV   Marshall   Webster   805   552  
1350422   1

Q076553000

    ROBERT R RIGGLE ET UX   NOBLE ENERGY INC   WV   Marshall   Webster   803  
327   1348489   1

Q076647000

    BRIAN K MILLIKEN ET UX   NOBLE ENERGY INC   WV   Marshall   Webster   803  
325   1348488   1

Q088434000

    GEORGE K GRAY ET AL   TRIENERGY HOLDINGS LLC   WV   Marshall   Webster   742
  69   1309657   1

Q086691001

    CAROLYN JOYCE DAUGHERTY   CHESAPEAKE APPALACHIA LLC   WV   Marshall  
Webster   700   318   1285683   1

Q088439000

    EVELINE J JONES   TRIENERGY HOLDINGS LLC   WV   Marshall   Webster   742  
13   1309640   1

Q086691002

    ROBERT LEE KELLER ET UX   CHESAPEAKE APPALACHIA LLC   WV   Marshall  
Webster   700   197   1285380   1

Q086691008

    LINDA MARIE OLK   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster   822
  581   1358394   1

Q086691007

    PATRICIA APRIL FISHER   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster
  812   404   1353272   1

Q086691005

    CLYDE S OLK JR   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster   812  
398   1353270   1

Q086691006

    KAROLE ANN STRACHAN ET VIR   CHESAPEAKE APPALACHIA LLC   WV   Marshall  
Webster   806   493   1350915   1

Q086691014

  Q086691014   RANDAL GUY LIVINGSTON   CHESAPEAKE APPALACHIA LLC   WV   Marshall
  Webster   806   487   1350914   1

Q086691013

  Q086691013   THEODORE F LIVINGSTON ET UX   CHESAPEAKE APPALACHIA LLC   WV  
Marshall   Webster   806   481   1350913   1

Q086691015

  Q086691015   GARY LIVINGSTON ET UX   CHESAPEAKE APPALACHIA LLC   WV   Marshall
  Webster   806   475   1350911   1

Q086691010

    JERRY B LIVINGSTON-JOY ET UX   CHESAPEAKE APPALACHIA LLC   WV   Marshall  
Webster   808   575   1351794   1

Q086691009

    PAUL D LIVINGSTON ET UX   CHESAPEAKE APPALACHIA LLC   WV   Marshall  
Webster   808   568   1351793   1

Q086691004

    MICHAEL LIVINGSTON ET UX   CHESAPEAKE APPALACHIA LLC   WV   Marshall  
Webster   810   9   1352515   1

Q086691011

    SUSAN E LIVINGSTON BARKER ET VIR   CHESAPEAKE APPALACHIA LLC   WV   Marshall
  Webster   802   219   1347863   1

Q086691016

  Q086691016   GEORGE E LIVINGSTON ET UX   CHESAPEAKE APPALACHIA LLC   WV  
Marshall   Webster   801   206   1347132   1

Q086691003

    MARILYN V IZZI   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster   801  
212   1347133   1

Q086691012

    JUDITH ANNE CRITES ET UX   CHESAPEAKE APPALACHIA LLC   WV   Marshall  
Webster   802   213   1347861   1     MARGARET M YOHO ET AL   THE MANUFACTURERS
LIGHT AND HEAT COMPANY   WV   Marshall   Webster   342   525     1

3028062

  3028062   H L DAUGHERTY ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Webster   375   401     1     HERBERT L BURNS   THE MANUFACTURERS
LIGHT AND HEAT COMPANY   WV   Marshall   Webster   395   612     1

3027008

    DALE R KINNEY ET AL   COLUMBIA GAS TRANSMISSION CORPORATION   WV   Marshall
  Webster   434   285     1

3027253

    ALTA B KINNEY   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV   Marshall  
Webster   401   379     1

3027286

    EDNA BUNGARD ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   363   204     1

3027287

    J O KINNEY ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV   Marshall
  Webster   363   200     1

3028193

  3028193   LEONA B BURLEY ET AL   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Webster         1

3028483

  3028483-000   O E BURGE ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV
  Marshall   Webster   381   259     1

3028821

    KENNETH BUSH ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   381   359     1

3021019

    WILLIAM T PHILLIPS ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV  
Marshall   Webster   272   437     1

3030011

  3030011   FRANCES G INGRAM   COLUMBIA GAS TRANSMISSION CORPORATION   WV  
Marshall   Webster   338   349     1

Q075978000

    WHEELING CREEK WATERSHED COMMISSION   NOBLE ENERGY INC   WV   Marshall  
Webster   797   440   1344819   1

Q075477001

    WHEELING CREEK WATERSHED PROTECTION AND FLOOD PREV   NOBLE ENERGY INC   WV  
Marshall   Webster   817   328   1356149   1

Q075477009

    RICHARD LEE FOSNOT ET UX   NOBLE ENERGY INC   WV   Marshall   Webster   858
  237   1376969   1

 

Exhibit B-1, Page 32 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q075477010

    ROLAND M PARRY ET UX   NOBLE ENERGY INC   WV   Marshall   Webster   858  
240   1376970   1

Q075477011

    WILLIAM ROGER PARRY ET UX   NOBLE ENERGY INC   WV   Marshall   Webster   858
  246   1376976   1

Q075477012

    DORIS JANE HOLLIS   NOBLE ENERGY INC   WV   Marshall   Webster   858   235  
1376968   1

Q075477013

    AARON PARRY ET UX   NOBLE ENERGY INC   WV   Marshall   Webster   858   232  
1376963   1

Q075477016

    NANCIE EMERSON FIELD   NOBLE ENERGY INC   WV   Marshall   Webster   859  
343   1377586   1

Q075477018

    LARRY CALVIN PARRY ET UX   NOBLE ENERGY INC   WV   Marshall   Webster   859
  270   1377492   1

Q075477019

    RONALD PATRICK PARRY   NOBLE ENERGY INC   WV   Marshall   Webster   859  
267   1377490   1

Q075477020

    DEBORAH E JOHNSON ET VIR   NOBLE ENERGY INC   WV   Marshall   Webster   859
  273   1377493   1

Q075477021

    JANE L SWEENEY ET VIR   NOBLE ENERGY INC   WV   Marshall   Webster   859  
301   1377497   1

Q075477022

    IVAN PARRY ET UX   NOBLE ENERGY INC   WV   Marshall   Webster   859   282  
1377496   1

Q075477023

    SAINT GERMAIN FOUNDATION INC   NOBLE ENERGY INC   WV   Marshall   Webster  
859   276   1377494   1

Q075477024

    JANE WILHOUR ET VIR   NOBLE ENERGY INC   WV   Marshall   Webster   859   279
  1377495   1

Q082458000

    THOMAS JACKSON   NOBLE ENERGY INC   WV   Marshall   Webster   825   252  
1358673   1

Q083186001

    SHIRLEY M GERREN ET VIR   NOBLE ENERGY INC   WV   Marshall   Webster   829  
97   1361178   1

Q086691018

    SHARON HUPP ET AL   NOBLE ENERGY INC   WV   Marshall   Webster   851   400  
1373426   1

Q089141001

    LEONARD BERGER   NOBLE ENERGY INC   WV   Marshall   Webster   849   647  
1372130   1

Q090365001

    DEBORAH LANGE ET VIR   NOBLE ENERGY INC   WV   Marshall   Webster   858  
243   1376974   1

Q090365002

    MICHAEL FLYNN   NOBLE ENERGY INC   WV   Marshall   Webster   858   249  
1376978   1

Q098161000

    CHRISTINE A BERNIER   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster  
677   10   1264045   1

Q074085022

    MARY PENELOPE BIRD   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster  
754   287   1316061   1

Q074085032

    VIRGINIA L DAY   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster   752  
53   1314747   1

Q074085023

    MELISSA S DUNN   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster   761  
191   1320819   1

Q074085029

    SHIELA N WHITTINGTON ET VIR   CHESAPEAKE APPALACHIA LLC   WV   Marshall  
Webster   753   500   1315763   1

Q074085008

    CAROLINE J SIMMONS   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster  
750   378   1314228   1

Q074085019

    LAWRENCE E PLANTS ET UX   CHESAPEAKE APPALACHIA LLC   WV   Marshall  
Webster   754   536   1316476   1

Q074085010

    CAROLYN SUE PLANTS   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster  
753   505   1315764   1

Q074085018

    LAURA LEE NUGENT ET VIR   CHESAPEAKE APPALACHIA LLC   WV   Marshall  
Webster   752   462   1315339   1

Q074085031

    TERRY J GARDNER   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster   749
  562   1313892   1

Q074085025

    CAREN R HUSTON ET VIR   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster
  750   367   1314226   1     BEVERLY L LEWIS ET VIR   CHESAPEAKE APPALACHIA LLC
  WV   Marshall   Webster   750   444     1

Q074085012

    DEBORAH L ORTEGA ET VIR   CHESAPEAKE APPALACHIA LLC   WV   Marshall  
Webster   752   43   1314745   1

Q074085016

    JOYCE WALSH   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster   750  
372   1314227   1

Q074085027

    QUEEN LOVIE STATHAM-BRANNIGAN   CHESAPEAKE APPALACHIA LLC   WV   Marshall  
Webster   761   201   1320821   1

Q074085021

    MARY J ROBERTS   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster   752  
37   1314743   1

Q074085015

    JACQUELINE ELAINE RAKER   CHESAPEAKE APPALACHIA LLC   WV   Marshall  
Webster   761   196   1320820   1

Q074085028

    RICHARD L PLANTS   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster   749
  557   1313891   1

Q074085026

    PAULETTE I PLANTS   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster  
752   48   1314746   1

Q074085024

    MITCHELL PLANTS   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster   750
  439   1314249   1

Q074085013

    ELIZABETH J PLANTS   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster  
749   551   1313889   1

Q074085011

    CATHRYN LEE GRADDY ET VIR   CHESAPEAKE APPALACHIA LLC   WV   Marshall  
Webster   750   362   1314225   1     LINDA G MUNROE   CHESAPEAKE APPALACHIA LLC
  WV   Marshall   Webster   766   437     1

Q074085030

    STEPHEN D HATLER   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster   826
  640   1359385   1

Q098181002

    GARY W STROPE ET UX   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster  
690   308   1278185   1

Q098181003

    JOSHUA WAYNE STROPE   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster  
690   353   1278201   1

Q098181001

    GARY ANTHONY STROPE   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster  
690   356   1278202   1

Q098181004

    KYLEA JO REED   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster   690  
359   1278203   1     CAROLYN L SMITH ET VIR   CHESAPEAKE APPALACHIA LLC   WV  
Marshall   Webster   760   437     1     ROBERT W MCMILLAN ET UX   CHESAPEAKE
APPALACHIA LLC   WV   Marshall   Webster   761   630     1     KENNETH G
MCMILLAN ET UX   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Webster   761   625
    1

Q074085007

    BEVERLY L LEWIS ET VIR   CHESAPEAKE APPALACHIA LLC   WV   MARSHALL   Webster
        1

Q074085020

    LINDA G MUNROE   CHESAPEAKE APPALACHIA LLC   WV   MARSHALL   Webster        
1

Q074762004

    ROBERT A EDGE   CNX GAS COMPANY LLC   WV   MARSHALL   Webster   772   81  
1327537   1

 

Exhibit B-1, Page 33 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q074762007

    MARJORIE JEAN DAGUE   CNX GAS COMPANY LLC   WV   MARSHALL   Webster        
1

Q075477002

    JAMES W PHILLIPS   NOBLE ENERGY INC   WV   MARSHALL   Webster   859   348  
1377588   1

Q075477003

    MARTHA ANN SERESUN ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Webster   859
  345   1377587   1

Q075477004

    RICHARD P BARTO ET UX   NOBLE ENERGY INC   WV   MARSHALL   Webster   859  
364   1377597   1

Q075477005

    AMERICAN HEART ASSOCIATION INC   NOBLE ENERGY INC   WV   MARSHALL   Webster
  859   351   1377589   1

Q075477006

    BURDETTE PARRY JR   NOBLE ENERGY INC   WV   MARSHALL   Webster   859   359  
1377594   1

Q075477007

    DAVID W BARTO ET UX   NOBLE ENERGY INC   WV   MARSHALL   Webster   859   371
  1377600   1

Q075477008

    DAVID PARRY ET UX   NOBLE ENERGY INC   WV   MARSHALL   Webster   859   361  
1377596   1

Q075477014

    CHARLES E PHILLIPS ET UX   NOBLE ENERGY INC   WV   MARSHALL   Webster   859
  353   1377590   1

Q075477015

    BETTY P TYLER ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Webster   859  
369   1377599   1

Q075477017

    JACKIE L FRYE ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Webster   859  
356   1377592   1

Q075477025

    PAUL A BRADDOCK   NOBLE ENERGY INC   WV   MARSHALL   Webster   860   321  
1378046   1

Q075477026

    RONALD L FOSNOT ET UX   NOBLE ENERGY INC   WV   MARSHALL   Webster   864  
290   1380011   1

Q075477027

    HARRY BRADDOCK   NOBLE ENERGY INC   WV   MARSHALL   Webster   890   578  
1451948   1

Q075477028

    GRACE PATTERSON   NOBLE ENERGY INC   WV   MARSHALL   Webster   890   581  
1401949   1

Q077557001

    THE BOARD OF EDUCATION OF THE COUNTY OF MARSHALL   NOBLE ENERGY INC   WV  
MARSHALL   Webster   806   298   1350731   1

Q077557002

    ALBERT J PACZEWSKI JR ET UX   NOBLE ENERGY INC   WV   MARSHALL   Webster  
806   300   1350734   1

Q077923000

    BRIAN K MILLIKEN ET AL   NOBLE ENERGY INC   WV   MARSHALL   Webster   806  
307   1350742   1

Q078678000

    DRY RIDGE COMMUNITY ASSOCIATION   NOBLE ENERGY INC   WV   MARSHALL   Webster
  809   619   1352483   1

Q078774001

    RICHARD P STRAIT ET UX   NOBLE ENERGY INC   WV   MARSHALL   Webster   809  
622   1352484   1

Q081392000

    JAMES DOLAN ET AL   CNX GAS COMPANY LLC   WV   MARSHALL   Webster   744  
160   1310693   1

Q081409000

    JAMES KEVIN SAMPSON   CNX GAS COMPANY LLC   WV   MARSHALL   Webster   744  
321   1311028   1

Q081825002

    JEAN HARTZELL   CNX GAS COMPANY LLC   WV   MARSHALL   Webster   767   227  
1324610   1

Q081825003

    BETTY TRAVIS   CNX GAS COMPANY LLC   WV   MARSHALL   Webster   764   240  
1322555   1

Q081825004

    RANDY HARTZELL   CNX GAS COMPANY LLC   WV   MARSHALL   Webster   767   364  
1324786   1

Q081825005

    LARRY HARTLEY   CNX GAS COMPANY LLC   WV   MARSHALL   Webster   764   274  
1322616   1

Q081825006

    DONNA CALABRESE   CNX GAS COMPANY LLC   WV   MARSHALL   Webster   763   245
  1322200   1

Q086691017

    SHARON HUPP ET VIR   CNX GAS COMPANY LLC   WV   MARSHALL   Webster   696  
234   1282821   1

Q090365003

    CHERYL SCORDATO ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Webster   859  
373   1377601   1

Q090365004

    M JOANNE MAHLKE   NOBLE ENERGY INC   WV   MARSHALL   Webster   859   366  
1377598   1

Q090365005

    DIANNE FLYNN ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Webster   860
862   317
405   1378045
1379224   1

Q090365006

    SUSAN FLYNN ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Webster   860   313
  1378044   1

Q090365007

    MARGARET FLYNN   NOBLE ENERGY INC   WV   MARSHALL   Webster   869   10  
1382648   1

Q090365008

    MARY G MILLER   NOBLE ENERGY INC   WV   MARSHALL   Webster   869   7  
1382647   1

Q090365009

    THOMAS E MCDERMOTT ET UX   NOBLE ENERGY INC   WV   MARSHALL   Webster   869
  13   1382649   1

Q090365011

    NAIDA PELAIA ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Webster   873   109
  1386332   1

Q090365012

    DORIS JOYCE HOLLINGSWORTH   NOBLE ENERGY INC   WV   MARSHALL   Webster   873
  567   1387052   1

Q090365013

    NANCY LUCK ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Webster   890   593  
1401956   1

Q090365014

    ROBERT WHITE ET UX   NOBLE ENERGY INC   WV   MARSHALL   Webster   890   584
  1401950   1

Q090365015

    VIVIAN MAE NEASE DUDLEY ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Webster
  890   575   1401946   1

Q090365016

    DAVID WHITE ET UX   NOBLE ENERGY INC   WV   MARSHALL   Webster   890   590  
1401953   1

Q090365017

    MICHAEL PAUL WINLAND ET UX   NOBLE ENERGY INC   WV   MARSHALL   Webster  
890   587   1401951   1

Q090365018

    JAMES SLAYTON ET UX   NOBLE ENERGY INC   WV   MARSHALL   Webster   879   261
  1391405   1

Q090365019

    CHRIS NORMAN   NOBLE ENERGY INC   WV   MARSHALL   Webster   879   258  
1391404   1

Q090365020

    DANA FRAZIER   NOBLE ENERGY INC   WV   MARSHALL   Webster   879   264  
1391406   1

Q090365021

    AMY GARNETT ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Webster   881   16  
1392434   1

Q090365022

    LYNN WILES ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Webster   880   641  
1392417   1

Q090365023

    CONNIE JEAN BENSYL   NOBLE ENERGY INC   WV   MARSHALL   Webster   881   10  
1392432   1

Q090365024

    SCOTT NORMAN ET UX   NOBLE ENERGY INC   WV   MARSHALL   Webster   881   13  
1392433   1

Q090365025

    TRUST UNDER WILL OF CHARLES S FLYNN MD   NOBLE ENERGY INC   WV   MARSHALL  
Webster   890   609   1401961   1

 

Exhibit B-1, Page 34 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q092356001

    TATLIN RESETICH   NOBLE ENERGY INC   WV   MARSHALL   Webster   869   16  
1382650   1

Q092356002

    TYLEE RESETICH   NOBLE ENERGY INC   WV   MARSHALL   Webster   869   18  
1382651   1

Q092356003

    TREY RESETICH   NOBLE ENERGY INC   WV   MARSHALL   Webster   879   267  
1391407   1

Q098156001

    CAROLYN L SMITH ET VIR   CHESAPEAKE APPALACHIA LLC   WV   MARSHALL   Webster
        1

Q098156002

    KENNETH G MCMILLAN ET UX   CHESAPEAKE APPALACHIA LLC   WV   MARSHALL  
Webster         1

Q098156003

    ROBERT W MCMILLAN ET UX   CHESAPEAKE APPALACHIA LLC   WV   MARSHALL  
Webster         1

Q098164001

    CRAIG D STROPE   GREAT LAKES ENERGY PARTNERS LLC   WV   MARSHALL   Webster  
      1

Q098164002

    DONNA J STROPE   GREAT LAKES ENERGY PARTNERS LLC   WV   MARSHALL   Webster  
      1

Q098164003

    RUSSELL W STROPE   GREAT LAKES ENERGY PARTNERS LLC   WV   MARSHALL   Webster
        1

Q098235000

    JAGA INC   NPAR LLC   WV   MARSHALL   Webster   696   116   1282714   1

Q093237001

    RICHARD LEE WHITE ET UX   CNX GAS COMPANY LLC   WV   Barbour   Court House,
Pleasant   168   166   162368   2

Q093237002

    JOSEPH ROBERT WHITE ET UX   CNX GAS COMPANY LLC   WV   Barbour   Court
House, Pleasant   168
65   293
256   163975
2014008356   2

Q093237003

    M REBECCA CRAWFORD   CNX GAS COMPANY LLC   WV   Barbour   Court House,
Pleasant   168
65   298
261   163976
2014008357   2

Q093237004

    SAMUEL E CRAWFORD ET UX   CNX GAS COMPANY LLC   WV   Barbour   Court House,
Pleasant   168
65   304
267   163977
2014008358   2

Q093237005

    CAROLYN S BAKER   CNX GAS COMPANY LLC   WV   Barbour   Court House, Pleasant
  168
65   309
272   163978
2014008359   2

Q093237006

    NORMA JEAN SQUIRES   CNX GAS COMPANY LLC   WV   Barbour   Court House,
Pleasant   168
65   314
277   163979
2014008361   2

Q093237007

    JEANETTE R DOYEL ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Court House,
Pleasant   168
65   319
282   163980
2014008362   2

Q093237008

    AMANDA MARIE DIPASQUALE   CNX GAS COMPANY LLC   WV   Barbour   Court House,
Pleasant   168
65   324
287   163981
2014008363   2

Q093237009

    GWENDOLYN L CRAWFORD   CNX GAS COMPANY LLC   WV   Barbour   Court House,
Pleasant   169
67   196
153   168921
2015010585   2

Q097744000

    LARRY D DUCKWORTH ET UX ET AL   CNX GAS COMPANY LLC   WV   Barbour   Court
House, Pleasant   171
66   154
249   178983
2015004005   2   DAD1912   ROBERT J NESTOR AND OPAL VIRGINIA NESTOR  
CHESTERFIELD ENERGY CORPORATION   WV   Barbour   Cove   94   362     2   DAD1943
  ROBERT J NESTOR & OPAL VIRGINIA NESTOR,   CHESTERFIELD ENERGY CORPORATION   WV
  Barbour   Cove   94   360     2

CNXDAD1999

  DAD1999   JAMES W LOHR ET AL   EXPLORA RESOURCES   WV   Barbour   Cove   97  
283     2

CNXDAD2052

  DAD2052   ROBERT E MOATS ET UX   CHESTERFIELD ENERGY CORPORATION   WV  
Barbour   Cove   102   167     2

CNXDAD34919

  DAD34919   GRAFTON COAL COMPANY   CHESTERFIELD ENERGY CORPORATION   WV  
Barbour   Cove   107   249     2

CNXDAD34977

  DAD34977   CLEO TACY & RUTH TACY, H/W   UNION DRILLING INC   WV   Barbour  
Cove   89   536     2

CNXDAD35134

  DAD35134   ESTATE OF HAZEL FREEMAN   CHESTERFIELD ENERGY CORPORATION   WV  
Barbour   Cove   101   386     2   DAD41439-001   ROBERT J NESTOR AND OPAL
VIRGINIA NESTOR   CHESTERFIELD ENERGY CORPORATION   WV   Barbour   Cove   94  
358     2   DAD41439-002   IRA GENE HOVATTER AND CAROL SUE HOVATTER  
CHESTERFIELD ENERGY CORPORATION   WV   Barbour   Cove   94   219     2

DAD62121001

  DAD62121-001   THOMAS A CLINE ET UX   CHESTERFIELD ENERGY CORPORATION   WV  
Barbour   Cove   100   482     2

DAD62121002

  DAD62121-002   DORRIS DELL WOLLARD   CHESTERFIELD ENERGY CORPORATION   WV  
Barbour   Cove   101   384     2

DAD62121003

  DAD62121-003   AGNES L CORNWELL ET AL   CHESTERFIELD ENERGY CORPORATION   WV  
Barbour   Cove   101   160     2

DAD62121004

  DAD62121-004   CAROL VINCENT ET AL   CHESTERFIELD ENERGY CORPORATION   WV  
Barbour   Cove   101   154     2

DAD62121006

  DAD62121-006   JANICE C MYERS   CHESTERFIELD ENERGY CORPORATION   WV   Barbour
  Cove   101   164     2

DAD62121007

  DAD62121-007   WILLIAM D MYERS   CHESTERFIELD ENERGY CORPORATION   WV  
Barbour   Cove   101   156     2

DAD62121008

  DAD62121-008   BERNARD SUMMERS ET UX   CHESTERFIELD ENERGY CORPORATION   WV  
Barbour   Cove   101   162     2

DAD62121009

  DAD62121-009   BARBARA HUNT ET VIR   CHESTERFIELD ENERGY CORPORATION   WV  
Barbour   Cove   101   223     2

CNXDV000124

  DV000124   ELMER HOWDERSHEL   CNG DEVELOPMENT COMPANY   WV   Barbour   Cove  
97   419     2

CNXDV000236

  DV000236   GEORGE L MILLER   CNG DEVELOPMENT COMPANY   WV   Barbour   Cove  
97   170     2

 

Exhibit B-1, Page 35 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNXDV000263

  DV000263   H LEE DUCKWORTH   CNG DEVELOPMENT COMPANY   WV   Barbour   Cove  
100   450     2

CNXDV000265

  DV000265   JOSEPH W RINKER   CNG DEVELOPMENT COMPANY   WV   Barbour   Cove  
100   442     2

CNXDV000450

  DV000450   BYRON SHAFFER   CNG DEVELOPMENT COMPANY   WV   Barbour   Cove   51
  187     2

CNXDV000451

  DV000451   RAY H NESTOR   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove   51
  191     2

CNXDV014842

  DV014842   CLAY HARDIN   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove   49  
247     2

CNXDV014853

  DV014853   HAYES ALEXANDER   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove  
49   375     2

CNXDV014854

  DV014854   FEROL FELTON   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove   49
  363     2

CNXDV014863

  DV014863   P H JOHNSON   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove   49  
447     2

CNXDV014873

  DV014873   CHARLES H RICHMAN ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Cove   49   411     2

CNXDV014887

  DV014887   I G HARSHBERGER   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove  
50   296     2

CNXDV014930

  DV014930   J ALEXANDER   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove   51  
25     2

CNXDV014935

  DV014935   JUNIOR HALLER   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove   51
  52     2

CNXDV014948

  DV014948   N J NESTOR   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove   51  
93     2

CNXDV014957

  DV014957   HOWARD SHAFFER   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove  
51   145     2

CNXDV014959

  DV014959   B S MARCH   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove   51  
159     2

CNXDV014960

  DV014960   ROBERT MOATS   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove   51
  155     2

CNXDV014968

  DV014968   WILBERT H MARSH   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove  
51   195     2

CNXDV014970

  DV014970   GAY KELLEY   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove   51  
171     2

CNXDV015006

  DV015006   CHESTER COFFMAN   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove  
51   422     2

CNXDV015008

  DV015008   H B NESTOR   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove   51  
438     2

CNXDV015009

  DV015009   HERBERT B NESTOR   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove  
51   434     2

CNXDV015010

  DV015010   ROSS NESTOR   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove   51  
430     2

CNXDV015019

  DV015019   JUNIOR FREEMAN   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove  
52   11     2

CNXDV015086

  DV015086   HERBERT POLING   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove  
52   193     2

CNXDV015471

  DV015471   CLARA E SHAFFER   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Cove
  56   134     2

CNXDV016121

  DV016121   H LEE DUCKWORTH   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Cove
  61   199     2

CNXDV016251

  DV016251   CLARA SHAFFER   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Cove  
62   26     2

CNXDV018219

  DV018219   MALINDA MOATS   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Cove  
72   263     2

CNXDV018278

  DV018278   BURLEN L MOATS ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Cove   72   298     2

Q095231002

  074480   RUTH W DAYTON   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove   53  
226     2

CNX073397

  073397   J J SHROYER ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove  
49   367     2

Q095230002

  073455   P H JOHNSON ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove  
49   443     2

CNX073509

  073509   GEORGE E MARTIN   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove   50
  103     2

Q095230001

  073512   EARL B PITZER ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove
  50   83     2

CNX073529

  073529   AGNES H HALLER   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove   50
  117     2

CNX073765

  073765   L FRED SHAW ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove  
51   101     2

CNX073793

  073793   EDSIL MOORE ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove  
51   175     2

CNX073794

  073794   STEWART MOORE ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove
  51   183     2

CNX074204

  074204   WILLIAM F BLUE TRUST   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove
  52   155     2

CNX076928

  076928   ROBERT C. PRICE ET AL   CONSOLIDATED GAS SUPPLY   WV   Barbour   Cove
  61   602     2

CNX077243

  077243   C. G. NESTOR ET UX   CONSOLIDATED GAS SUPPLY   WV   Barbour   Cove  
62   526     2

CNXDV011430

  DV011430   SAMUEL V WOODS   HOWELL C COOPER, ET AL   WV   Barbour   Cove   88
  1     2

CNXDV012404

  DV012404   FRANK ROSS   HOPE NATURAL GAS COMPANY   WV   Barbour   Cove   149  
208   60989   2

Q091852001

    LINDA CAROL NESTOR   CNX GAS COMPANY LLC   WV   Barbour   Cove   168   639  
166308   2

Q091852002

    EDSIL ALLYN NESTOR ET UX   CNX GAS COMPANY LLC   WV   Barbour   Cove   168  
642   166309   2

Q091852003

    IRA GENE HOVATTER ET UX   CNX GAS COMPANY LLC   WV   Barbour   Cove   168  
625   166304   2

Q087495001

    LOUIE B MOATS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Cove   163   366
  141109   2

Q087495002

    SCOTT MOATS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Cove   163   371  
141110   2

Q087495003

    JEFFREY MOATS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Cove   164   109
  144404   2

Q087495004

    DAPHNE M MOATS   CNX GAS COMPANY LLC   WV   Barbour   Cove   166   396  
155545   2

Q095153002

    LINDA CAROL NESTOR   CNX GAS COMPANY LLC   WV   Barbour   Cove   168   645  
166310   2

Q095153001

    EDSIL ALLYN NESTOR ET UX   CNX GAS COMPANY LLC   WV   Barbour   Cove   168  
648   166311   2

 

Exhibit B-1, Page 36 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q095155001

    LINDA CAROL NESTOR   CNX GAS COMPANY LLC   WV   Barbour   Cove   168   651  
166312   2

Q095155002

    EDSIL ALLYN NESTOR ET UX   CNX GAS COMPANY LLC   WV   Barbour   Cove   168  
654   166313   2

CNXDV011484

  DV011484   F S PAUGH   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   158  
381   104044   2

CNXDV012113

  DV012113   F M FLANAGAN   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Elk   71
  175     2

CNXDV012331

  DV012331   R V PAUGH   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Elk   59  
524     2

CNXDV013211

  DV013211   A M WARD   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Elk   67  
13     2

CNXDV014096

  DV014096   PAUL RUCKMAN   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Elk   66
  500     2

CNXDV014185

  DV014185   H J LINGER ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Elk   66   225     2

CNXDV014286

  DV014286   JOHN D PICKENS   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Elk  
67   319     2

CNXDV014626

  DV014626   MARTHA ROSE ROY   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Elk  
69   5     2

CNXDV014645

  DV014645   W D GALL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   45   313
    2

CNXDV014671

  DV014671   W CORDER TETER   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Elk  
76   433     2

Q095427001

  DV014672   W CORDER TETER   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Elk  
61   49     2

CNXDV014681

  DV014681   BLANCHE C CRIM   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   46
  239     2

CNXDV015243

  DV015243   EDWARD K SMITH   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   54
  382     2

CNXDV015665

  DV015665   WAID QUEEN   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   58  
312     2

CNXDV016935

  DV016935   J C GREEN   D A DOWARD   WV   Barbour   Elk   67   127     2

CNXDV018504

  DV018504   K R KETCHUM   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Elk   72
  615     2

Q095427002

  DV018737   WILLA SIEBURG   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Elk  
73   322     2   L210787-003   JANET MAMIE KNIGHT   CNX GAS COMPANY LLC   WV  
Barbour   Elk   159   215   105215   2   L210787-005   ROBERT W GREEN   CNX GAS
COMPANY LLC   WV   Barbour   Elk   159   609   110137   2   L210788-003   ROBERT
W GREEN   CNX GAS COMPANY LLC   WV   Barbour   Elk   158   338   104002   2  
L210793-003   JANET MAMIE KNIGHT   CNX GAS COMPANY LLC   WV   Barbour   Elk  
158   569   104547   2   L210793-004   ROBERT W GREEN   CNX GAS COMPANY LLC   WV
  Barbour   Elk   158   564   104546   2

CNX026416

  026416   M D RILEY ET UX   R E TALBOTT   WV   Barbour   Elk   236   236     2

CNX026748

  026748   J R DICKENSON   R. E. TALBOTT   WV   Barbour   Elk   82   372     2

CNX026755

  026755   NEWTON AUGLIN ET AL   R. E. TALBOTT   WV   Barbour   Elk   82   386  
  2

CNX038456

  038456   NATHAN JENKINS ET UX   W. C. BOND   WV   Barbour   Elk   5   220    
2

CNX038537

  038537   DAVID SIGLEY ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
5   313     2

CNX038617

  038617   ANNETTE RILEY ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
5   340     2

CNX038618

  038618   D C HUDKINS   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   5   341
    2

CNX038638

  038638   P D QUEEN ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   5  
360     2

CNX038640

  038640   JAMES STEWART ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
5   362     2

CNX039901

  039901   ETHEL P WARD ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
6   399     2

CNX043786

  043786   I J HICKMAN   THE GRASSELI CHEMICAL CO   WV   Barbour   Elk   8   549
    2

CNX043845

  043845   IRA D BENSON ET UX   OLANDUS WEST   WV   Barbour   Elk   6   479    
2

CNX043850

  043850   W M RYMER   JOHN C CHIDESTER   WV   Barbour   Elk   7   478     2

CNX043851

  043851   H D STEWART ET UX   WM C BOND   WV   Barbour   Elk   6   491     2

CNX043856

  043856   EMMA D WALKER ET AL   OLANDUS WEST   WV   Barbour   Elk   6   461    
2

CNX046430

  046430   H. S. HALLER   HOPE NATURAL GAS CO.   WV   Barbour   Elk   18   173  
  2

046915001

  046915   JAMES CALLIHAN   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   18  
216     2

CNX047348

  047348   BONNIE B. REED, ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk
  18   242     2

CNX052603

  052603   MARGARET COPLIN BRANNON ET AL   HOPE NATURAL GAS COMPANY   WV  
Barbour   Elk   20   447     2

CNX052604

  052604   MARGARET BRANNON   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   20
  449     2

CNX054324

  054324   ARA B RYMER ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
21   290     2

046915002

  054325   JAMES CALLIHAN ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk
  21   288     2

CNX055260

  055260   J R DICKENSON ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
21   413     2

CNX055283

  055283   STANLEY STEWART   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   21
  417     2

CNX056399

  056399   G A LODGE ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   22
  165     2

CNX056713

  056713   D C HUDKINS   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   22  
265     2

CNX056726

  056726   D DICKENSON ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
22   291     2

065157002

  059763   RUTH W DAYTON ET VIR   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk
  26   63     2

 

Exhibit B-1, Page 37 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX060651

  060651   HAZEL NUTTER ET AL   HOPE NATURAL GAS CO.   WV   Barbour   Elk   27  
125     2

CNX063916

  063916   MARY ANN WALKER MCEWAN ET AL   CONSOLIDATED GAS SUPPLY CORPORATION  
WV   Barbour   Elk   69   408     2

065157001

  065157   FIRST NAT. BANK OF PHILIPPI   HOPE NATURAL GAS COMPANY   WV   Barbour
  Elk   32   114     2

CNX068345

  068345   A H HUDKINS   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   40  
142     2

CNX068362

  068362   VERA NUTTER   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   40  
137     2

CNX068363

  068363   VERA NUTTER ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
40   135     2

CNX068394

  068394   R E TRIMBLE ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
40   176     2

CNX068439

  068439   H B WATSON   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   40   284
    2

CNX068440

  068440   NETTIE J ZINN ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
40   282     2

CNX068463

  068463   A L STALNAKER ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
40   272     2

CNX068893

  068893   STEPHEN BIESCZAD   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   41
  45     2

CNX068894

  068894   ETHEL CALLIHAN ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk
  41   40     2

CNX068920

  068920   EDNA MCCOY   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   41   87
    2

CNX068929

  068929   LUCILLE CHESSER ET VIR   HOPE NATURAL GAS COMPANY   WV   Barbour  
Elk   41   176     2

Q095233001

  068951   PAGE POLING ET AL   CONS. GAS SUPPLY CORP.   WV   Barbour   Elk   61
  275     2

CNX068993

  068993   VIVIAN GRUBBS ET AL   CONS. GAS SUPPLY CORP.   WV   Barbour   Elk  
65   139     2

CNX069014

  069014   GLENN DOUGLAS ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
41   197     2

CNX069015

  069015   BEN J REYNOLDS ET AL   CONS. GAS SUPPLY CORP.   WV   Barbour   Elk  
64   412     2

Q095471001

  069024   ADA ANGLIN ET AL   CONS. GAS SUPPLY CORP.CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Barbour   Elk   65   9     2

CNX069407

  069407   RICHARD STUART ET UX   CONS. GAS SUPPLY CORP.   WV   Barbour   Elk  
66   221     2

CNX069520

  069520   ORPHA HUDKINS ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
42   105     2

CNX069559

  069559   W CORDER TETER ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk
  42   97     2

CNX070137

  070137   ABNER STOUT ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
42   369     2

CNX070138

  070138   ABNER STOUT ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
42   368     2

Q095471002

  070837   WILLIS LANTZ ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Elk   69   183     2

CNX070840

  070840   ARLIN PAUGH ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
44   244     2

CNX070942

  070942   OTTO SIMON ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour
  Elk   69   20     2

CNX070964

  070964   PAUL D PICKENS ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk
  44   293     2

CNX071210

  071210   BURTON A ROY ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
45   18     2

CNX071212

  071212   BURTON A ROY ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
45   24     2

CNX071910

  071910   MARY C CARPENTER ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Elk   46   258     2

CNX072922

  072922   H B WATSON ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   48
  160     2

CNX073351

  073351   BRENICE REEDER ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk
  49   251     2

CNX074041

  074041   CONNIS M HICKMAN   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   51
  371     2

CNX075660

  075660   RICHARD S STUART ET UX   CONSOLIDATED GAS SUPPLY   WV   Barbour   Elk
  58   338     2

CNX076675

  076675   STEPHEN BIESCGAD ET UX   CONSOLIDATED GAS SUPPLY   WV   Barbour   Elk
  61   148     2

CNX078726

  078726   CHLORIS BENSON   CONSOL. GAS SUPPLY CORP.   WV   Barbour   Elk   66  
551     2

CNX080137

  080137   VIVIAN GRUBBS ET AL   CONS. GAS SUPPLY CORP.   WV   Barbour   Elk  
68   528     2

CNX098010

  098010   D DICKENSON ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
22   295     2

CNX098029

  098029   FORREST MCGEE ET UX   CONS. GAS SUPPLY CORP.   WV   Barbour   Elk  
61   173     2

CNX098221

  098221   D DICKENSON ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk  
22   293     2

CNXDV011555

  DV011555   WM GREATHOUSE   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   113
  293     2

CNX046023

  046023   A G HUMPHREYS   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   114  
362     2

Q087098001

  L210788-002   JANET MAMIE KNIGHT   CNX GAS COMPANY LLC   WV   Barbour   Elk  
159   205   105213   2   068996   LUCILLE CHESSER ET VIR   HOPE NATURAL GAS
COMPANY   WV   Barbour   Elk   41   278     2   068375   VERA NUTTER ET AL  
HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   40   141     2   073316   GRACE
M SAMS ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   52   170     2  
068921   EDNA MCCOY   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk   41   102  
  2

Q087239001

    WILMA V PIERCE   CNX GAS COMPANY LLC   WV   Barbour   Elk   163   1   133529
  2

Q087239002

    ELIZABETH L CIMAGALA   CNX GAS COMPANY LLC   WV   Barbour   Elk   163   6  
133530   2

Q087239003

    DORA LEE BECKNER   CNX GAS COMPANY LLC   WV   Barbour   Elk   163   11  
133532   2

 

Exhibit B-1, Page 38 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q087239004

    KAREN EILEEN PHILLIPS   CNX GAS COMPANY LLC   WV   Barbour   Elk   163   16
  133533   2

Q087239005

    PEARL H PHILLIPS   CNX GAS COMPANY LLC   WV   Barbour   Elk   163   21  
133535   2

Q087239006

    DIANA E BELLES   CNX GAS COMPANY LLCS   WV   Barbour   Elk   163   26  
133536   2     DONALD WINGART ET UX   CNX GAS COMPANY LLC   WV   Barbour   Elk  
163   31   133537   2

Q087246010

    BETH NICOLE GEORGE   CNX GAS COMPANY LLC   WV   Barbour   Elk   165   372  
151849   2

Q087239007

    MILFORD L LYONS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Elk   163   31
  133537   2

Q087246001

    WILMA V PIERCE   CNX GAS COMPANY LLC   WV   Barbour   Elk   163   62  
134352   2

Q087246002

    ELIZABETH L CIMAGALA   CNX GAS COMPANY LLC   WV   Barbour   Elk   163   67  
134357   2

Q087246003

    DORA LEA BECKNER   CNX GAS COMPANY LLC   WV   Barbour   Elk   163   72  
134358   2

Q087246004

    KAREN EILEEN PHILLIPS   CNX GAS COMPANY LLC   WV   Barbour   Elk   163   77
  134359   2

Q087246005

    PEARL H PHILLIPS   CNX GAS COMPANY LLC   WV   Barbour   Elk   163   82  
134361   2

Q087246009

    DIANA E BELLES   CNX GAS COMPANY LLC   WV   Barbour   Elk   163   87  
134365   2

Q087246011

    DONALD WINGART ET UX   CNX GAS COMPANY LLC   WV   Barbour   Elk   163   92  
134367   2

Q087246006

    BETH NICOLE GEORGE   CNX GAS COMPANY LLC   WV   Barbour   Elk   165   377  
151850   2

Q087246012

    MILFORD L LYONS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Elk   164   295
  144521   2

Q087098002

    LORETTA TURNER   CNX GAS COMPANY LLC   WV   Barbour   Elk   166   181  
154201   2

Q087098003

    RICHARD G FINDLEY   CNX GAS COMPANY LLC   WV   Barbour   Elk   166   186  
154202   2

Q087604001

    GARY L CROSS   CNX GAS COMPANY LLC   WV   Barbour   Elk   164   89   144400
  2

Q087604002

    TERRY CROSS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Elk   164   94  
144401   2

Q087624000

    RICHARD G FINDLEY ET AL   CNX GAS COMPANY LLC   WV   Barbour   Elk   166  
191   154203   2

Q087694004

    PHILLIP K SCOTT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Elk   166   53
  153512   2

Q087694001

    MICHAEL R SCOTT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Elk   165   332
  151841   2

Q087694002

    JEFFREY P SCOTT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Elk   165   337
  151842   2

Q087694003

    STEPHEN D SCOTT   CNX GAS COMPANY LLC   WV   Barbour   Elk   165   342  
151843   2

Q087694005

    GARY W GALLOWAY ET UX   CNX GAS COMPANY LLC   WV   Barbour   Elk   166   58
  153513   2

Q087694006

    DOUGLAS L MCVICKER ET UX   CNX GAS COMPANY LLC   WV   Barbour   Elk   166  
406   155548   2

Q091854001

    JOHN REBROOK ET UX   CNX GAS COMPANY LLC   WV   Barbour   Elk   165   226  
151268   2

Q087713000

    JOHN REBROOK ET UX   CNX GAS COMPANY LLC   WV   Barbour   Elk   165   231  
151270   2

Q091871001

    DOUGLAS L MCVICKER ET UX   CNX GAS COMPANY LLC   WV   Barbour   Elk   166  
245   154488   2

Q091871002

    PHILLIP K SCOTT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Elk   166   250
  154489   2

Q091871003

    STEPHEN D SCOTT   CNX GAS COMPANY LLC   WV   Barbour   Elk   166   255  
154490   2

Q091871004

    MICHAEL R SCOTT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Elk   166   260
  154491   2

Q091871005

    GARY W GALLOWAY ET UX   CNX GAS COMPANY LLC   WV   Barbour   Elk   166   401
  155546   2

Q091871006

    JEFFREY P SCOTT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Elk   168   83
  162349   2

Q097869000

    LENORA F WEST ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Elk   171   32  
178142   2

CNX056720

  056720   FRENCH TRIMBLE ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Elk,
Union   22   279     2

CNXDV014897

  DV014897   DAYTON R STEMPLE   HOPE NATURAL GAS COMPANY   WV   Barbour   Glade
  50   341     2

CNXDV014898

  DV014898   DAYTON R STEMPLE   HOPE NATURAL GAS COMPANY   WV   Barbour   Glade
  50   313     2

CNXDV016387

  DV016387   C BOLTON   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Glade   62  
538     2

Q095475002

  DV016415   VERSEL LEE HIMES ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Glade   63   28     2

Q095475003

  DV016416   MAY SEL MURPHY   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Glade
  63   32     2

Q095475004

  DV016417   CHARLES S POLING ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Glade   63   36     2

Q095475005

  DV016430   S B SCHOONOVER ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Glade   78   154     2

CNXDV016431

  DV016431   S B SCHOONOVER   CONSOLIDATED GAS SUPPLY COMPANY   WV   Barbour  
Glade   78   150     2

Q095475001

  DV016452   H G ROBINSON   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Glade  
63   227     2

CNXDV016648

  DV016648   E PHILLIPS   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Glade   78
  110     2

CNXDV020169

  DV020169   MONNA B PHILLIPS   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Glade   78   222     2

L210412001

  L210412-001   DORSEY E POLING ET UX   CONSOL GAS COMPANY   WV   Barbour  
Glade   155   483     2

L210412002

  L210412-002   WILLIAM A KNOTTS JR ET UX   CONSOL GAS COMPANY   WV   Barbour  
Glade   154   82     2

CNX073767

  073767   C R SHAW ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Glade   51
  109     2

CNX076746

  076746   T. HATSINPILLER ET UX   CONSOLIDATED GAS SUPPLY   WV   Barbour  
Glade   61   368     2

CNX076922

  076922   WILLARD POLING ET UX   CONSOLIDATED GAS SUPPLY   WV   Barbour   Glade
  78   21     2

 

Exhibit B-1, Page 39 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX076926

  076926   MASON H BENNETT ET UX   CONSOLIDATED GAS SUPPLY   WV   Barbour  
Glade   77   479     2

CNX077102

  077102   HUBERT BOLYARD ET UX   CONSOLIDATED GAS SUPPLY   WV   Barbour   Glade
  62   273     2

CNX077117

  077117   JOHN C. WILLIS ET UX   CONSOLIDATED GAS SUPPLY   WV   Barbour   Glade
  62   225     2

CNX077151

  077151   ORA POLING   CONSOLIDATED GAS SUPPLY   WV   Barbour   Glade   78  
206     2

CNX077248

  077248   ESTLE W PHILLIPS ET UX   CONSOLIDATED GAS SUPPLY   WV   Barbour  
Glade   62   546     2

CNX077249

  077249   F M PHILLIPS ET UX   CONSOLIDATED GAS SUPPLY   WV   Barbour   Glade  
62   550     2

CNX077263

  077263   ROY K HARRIS ET UX   CONSOLIDATED GAS SUPPLY   WV   Barbour   Glade  
62   578     2

CNX077273

  077273   SHERMAN LINDSEY ET AL   CONSOLIDATED GAS SUPPLY   WV   Barbour  
Glade   69   276     2

CNX077326

  077326   OLA M BRYAN ET AL   CONSOLIDATED GAS SUPPLY   WV   Barbour   Glade  
63   101     2

CNX077310

  077310   DALLAS WHITE ET UX   CONSOLIDATED GAS SUPPLY   WV   Barbour   Glade  
78   234     2

CNX077338

  077338   CLINTON AUVIL ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Glade   78   368     2

CNX077537

  077537   DEWEY STALNAKER ET UX   CONSOLIDATED GAS SUPPLY   WV   Barbour  
Glade   63   445     2

CNX082769

  082769   A H WARNER ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour
  Glade   72   310     2

CNX084178

  084178   HAYWARD MARSH ET AL   GRANVILLE RESOURCES CORP   WV   Barbour   Glade
  69   563     2

CNX095021

  095021   CLIFFORD MURPHY ET UX   CONS. GAS SUPPLY CORP.   WV   Barbour   Glade
  78   41     2

Q087620000

    GREGORY L REXROAD   CNX GAS COMPANY LLC   WV   Barbour   Glade   164   84  
144399   2

CNXDAD34806

  DAD34806   STEVEN P KOVACH AND GLENNA M KOVACH, HIS   CHESTERFIELD ENERGY
CORPORATION   WV   Barbour   Philippi   120   327     2

CNXDAD34955

  DAD34955   ROY H MAYLE AND RUTH ANN MAYLE, HUSBAND/   EMAX OIL COMPANY   WV  
Barbour   Philippi   124   215     2

CNXDV000022

  DV000022   DAYWOOD FOUNDATION INC   CNG DEVELOPMENT COMPANY   WV   Barbour  
Philippi   95   620     2

CNXDV011915

  DV011915   BEATRICE POLING   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   59   595     2

CNXDV011920

  DV011920   THURMAN KETCHUM   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   75   252     2

CNXDV012065

  DV012065   ELLIS A WATSON   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   76   526     2

CNXDV012066

  DV012066   BLONDA HOLLEN   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   76   510     2

CNXDV012067

  DV012067   H CLYDE BURNER   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   76   409     2

CNXDV012076

  DV012076   JENNINGS THACKER   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   61   406     2

CNXDV012678

  DV012678   CARL KINES JR   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour
  Philippi   68   283     2

CNXDV014144

  DV014144   HUBERT A MYERS   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   64   457     2

CNXDV014148

  DV014148   C O PHILLIPS ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   41   9     2

CNXDV014158

  DV014158   LUCILLE C CHESSER ET VIR   HOPE NATURAL GAS COMPANY   WV   Barbour
  Philippi   41   127     2

CNXDV014159

  DV014159   HOMER J DAUGHERTY   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   41   125     2

CNXDV014162

  DV014162   GRACE B HOLLEN   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   64   388     2

CNXDV014169

  DV014169   EMMA K BENNETT ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   64   404     2

CNXDV014200

  DV014200   RUTH W DAYTON   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   64   284     2

CNXDV014201

  DV014201   RUTH W DAYTON   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   64   288     2

CNXDV014213

  DV014213   RUSSELL L JONES SR ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV
  Barbour   Philippi   64   591     2

CNXDV014226

  DV014226   E K BENNETT   CONSOLIDATED GAS CORP.   WV   Barbour   Philippi   64
  437     2

CNXDV014228

  DV014228   RUTH W DAYTON   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   64   296     2

CNXDV014255

  DV014255   MAUDE BOLTON   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Philippi
  73   298     2

CNXDV014335

  DV014335   H. CLYDE BURNER   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   69   82     2

CNXDV014386

  DV014386   RUTH UPTON   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Philippi  
68   84     2

CNXDV014509

  DV014509   H B MCDANIEL ET AL   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   68   137     2

CNXDV014516

  DV014516   HENRY H STREETS   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   68   455     2

CNXDV014532

  DV014532   E LEE SMITH ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   68   646     2

CNXDV014535

  DV014535   MAGDALENE MAYLE ET VIR   CONSOLIDATED GAS SUPPLY CO   WV   Barbour
  Philippi   68   359     2

CNXDV014563

  DV014563   EDWARD C MAYLE   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   69   71     2

CNXDV014576

  DV014576   BLY HALLER   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi  
44   275     2

CNXDV014658

  DV014658   EULAH G SHAW   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Philippi
  68   459     2

CNXDV014702

  DV014702   ORLA WARE   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi   47
  38     2

CNXDV014810

  DV014810   HARRISON RITCHIE OIL & GAS COMPANY ET AL   HOPE NATURAL GAS COMPANY
  WV   Barbour   Philippi   48   177     2

CNXDV014825

  DV014825   PAUL B WARE   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Philippi
  72   368     2

 

Exhibit B-1, Page 40 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNXDV014834

  DV014834   RUTH WOOD DAYTON   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   49   89     2

CNXDV014883

  DV014883   HELLEN CROSTON   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi
  50   251     2

CNXDV014889

  DV014889   GRAN MAYLE ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   50   292     2

CNXDV014890

  DV014890   GRAN MAYLE ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   50   288     2

CNXDV014894

  DV014894   NELLIE NEWMAN   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi
  50   361     2

CNXDV014989

  DV014989   LUTHER KENNEDY   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi
  51   328     2

CNXDV015074

  DV015074   MARY V CROSTON   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi
  52   151     2

CNXDV015127

  DV015127   ESSIE MAYLE   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi  
52   408     2

CNXDV015180

  DV015180   SHERMAN LINDSEY   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   53   215     2

CNXDV015233

  DV015233   WILLIAM O LANTZ   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   73   524     2

CNXDV016574

  DV016574   BARBARA SUMMERFIELD ET AL   CONSOLIDATED GAS SUPPLY CORPORATION  
WV   Barbour   Philippi   71   28     2

CNXDV016656

  DV016656   ELENOR WEEKLEY ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   72   267     2

CNXDV016729

  DV016729   ARLEY HICKMAN ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   66   437     2

CNXDV017456

  DV017456   JAMES M ONEAL   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   70   53     2

CNXDV017823

  DV017823   GENEVIEVE MAYLE   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   71   198     2

CNXDV018523

  DV018523   LUCILLE ANGLIN   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   73   14     2

DV018536001

  DV018536   ANDY COONTZ   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Philippi
  73   205     2

DV018540001

  DV018540   ANDY COONTZ   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Philippi
  73   209     2

DV018536002

  DV018808   HENRIETTA MARTIN   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   73   365     2

DV018540002

  DV018809   HENRIETTA MARTIN   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   73   369     2

CNXDV019315

  DV019315   LESLIE F MCGEE ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   74   488     2

CNXDV021529

  DV021529   JOSEPHINE SIMPSON   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Philippi   81
81   74
435     2

Q067713000

  L210171   ARCELORMITTAL PRISTINE RESOURCES INC   CONSOL GAS COMPANY   WV  
Barbour   Philippi   152   554     2

CNXL210311

  L210311   NORMA J ANDERSON   CONSOL GAS COMPANY   WV   Barbour   Philippi  
153   330     2

CNXL210312

  L210312   STEVEN J SMITH   CONSOL GAS COMPANY   WV   Barbour   Philippi   153
  325     2

CNXL210313

  L210313   ROGER ST CLAIR ET UX   CONSOL GAS COMPANY   WV   Barbour   Philippi
  153   290     2

CNXL210314

  L210314   RETTIE NEWMAN   CONSOL GAS COMPANY   WV   Barbour   Philippi   153  
285     2

CNXL210315

  L210315   AMON CROSTON ET UX   CONSOL GAS COMPANY   WV   Barbour   Philippi  
153   280   93888   2

CNXL210316

  L210316   AMON CROSTON ET UX   CONSOL GAS COMPANY   WV   Barbour   Philippi  
153   315     2

CNXL210317

  L210317   AMON CROSTON ET UX   CONSOL GAS COMPANY   WV   Barbour   Philippi  
153   310   93895   2

L210325001

  L210325-001   WAYNE L DAUGHERTY   CONSOL GAS COMPANY   WV   Barbour   Philippi
  153   265     2

CNXL210410

  L210410   ROBERT NEWMAN ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi
  154   111     2

CNXL210411

  L210411   FLORENCE BARNETT ET VIR   CONSOL GAS COMPANY   WV   Barbour  
Philippi   154   106     2   L210629   FOREST LYNN SPURGEON ET UX   CNX GAS
COMPANY LLC   WV   Barbour   Philippi   156   649     2   L210651   TIFFANY A
ROBINSON ET AL   CNX GAS COMPANY LLC   WV   Barbour   Philippi   154   620     2
  L210652   MURL PATRICK MITCHELL ET UX   CNX GAS COMPANY LLC   WV   Barbour  
Philippi   154   625     2   L210653   LEVADA ANN MITCHELL ET VIR   CNX GAS
COMPANY LLC   WV   Barbour   Philippi   154   630     2   L210654   JAMES
GREGORY MITCHELL   CNX GAS COMPANY LLC   WV   Barbour   Philippi   154   635    
2   L210657   EDWARD L MCDANIEL ET UX   CNX GAS COMPANY LLC   WV   Barbour  
Philippi   156   619     2   L210659-001   MICHAEL P MITCHELL   CNX GAS COMPANY
LLC   WV   Barbour   Philippi   155   189     2   L210662-002   MCCOY BROS INC  
CNX GAS COMPANY LLC   WV   Barbour   Philippi   156   614     2   L210686-003  
JANE B HARGIS   CNX GAS COMPANY LLC   WV   Barbour   Philippi   157   16     2  
L210686-004   MARTIN H BOCOCK JR ET UX   CNX GAS COMPANY LLC   WV   Barbour  
Philippi   157   21     2   L210686-005   HELEN M CANTER   CNX GAS COMPANY LLC  
WV   Barbour   Philippi   157   26     2   L210854   ROBERT LOTT   CNX GAS
COMPANY LLC   WV   Barbour   Philippi   158   42   101849   2   L210870  
JONATHAN B BRADLEY ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   159  
200     2   L210888   ALICE MAYLE   MOUNTAIN V OIL AND GAS COMPANY INC   WV  
Barbour   Philippi         2   L210889   JAMES M BARKELEW ET UX   MOUNTAIN V OIL
AND GAS COMPANY INC   WV   Barbour   Philippi         2

CNX057975

  057975   JOSEPH CROSTON ET UX ET AL   CONS. GAS SUPPLY CORP.   WV   Barbour  
Philippi   58   327     2

CNX057978

  057978   ROSABELL CROSTON ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   58   296     2

CNX057981

  057981   ALMAN POLING   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi  
23   221     2

 

Exhibit B-1, Page 41 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX057990

  057990   VERDA A ENSMINGER   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   56   142     2

CNX057998

  057998   EDITH W SWECKER ET VIR   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   58   411     2

CNX057999

  057999   RAY CASTO ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour
  Philippi   56   114     2

CNX059028

  059028   ROBERTA A BURNER   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi
  24   31     2

CNX059040

  059040   ALICE CAMPBELL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour  
Philippi   60   397     2

CNX059063

  059063   VIRGIL ANDRICK ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   60   409     2

CNX059065

  059065   DORA B ANDRICK ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   60   524     2

CNX059477

  059477   DORA ANDRICK ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   62   644     2

CNX059721

  059721   RUTH WOODS DAYTON   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   62   265     2

CNX059747

  059747   EASTERN ASSOCIATED COAL CORPORATION ET AL   CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Barbour   Philippi   62   186     2

CNX060346

  060346   PAUL B WARE ET AL   HOPE NATURAL GAS CO.   WV   Barbour   Philippi  
26   429     2

Q095236001

  061190   C BURKE MORRIS ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   28   286     2

CNX067468

  067468   LUCILLE C CHESSER ET VIR   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   38   151     2

CNX068852

  068852   ORMA CASTO ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi
  41   90     2

CNX068906

  068906   BLY S HALLER ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   41   7     2

CNX068912

  068912   JAMES M ONEAL   CONS. GAS SUPPLY CORP.   WV   Barbour   Philippi   73
  221     2

CNX068914

  068914   LUCY O NEAL   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi   41
  66     2

CNX068917

  068917   J H PITMAN ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi
  41   78     2

CNX068919

  068919   W J POLING ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi
  41   84     2

CNX068925

  068925   ANNA M JONES   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour  
Philippi   64   599     2

CNX068926

  068926   ELIZABETH TETER ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   41   276     2

Q095238001

  068930   LUCILLE CHESSER ET VIR   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   41   214     2

CNX068934

  068934   CHAS R MCDANIEL ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   41   132     2

CNX068939

  068939   LUCILLE C CHESSER ET VIR   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   41   142     2

CNX068941

  068941   W A STALNAKER   CONS. GAS SUPPLY CORP.   WV   Barbour   Philippi   64
  392     2

CNX068959

  068959   LUCILLE CHESSER ET VIR   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   41   417     2

CNX068979

  068979   VIRGINIA T QUAY   CONS. GAS SUPPLY CORP.   WV   Barbour   Philippi  
65   224     2

CNX068986

  068986   BOVEY CASTO ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   41   251     2

CNX069019

  069019   RUTH W DAYTON ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   64   20     2

CNX069028

  069028   LEWIS GOLDEN ET AL   CONS. GAS SUPPLY CORP.   WV   Barbour   Philippi
  65   1     2

CNX069081

  069081   HOWARD B SIMPSON ET UX   CONS. GAS SUPPLY CORP.   WV   Barbour  
Philippi   64   445     2

CNX069113

  069113   SOUTHWESTERN AT MEMPHIS   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   66   538     2

CNX069162

  069162   GAY HENNING   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour  
Philippi   60   227     2

CNX069212

  069212   THE PARKERSBURG NATIONAL BANK ET AL   HOPE NATURAL GAS COMPANY   WV  
Barbour   Philippi   41   449     2

Q095236002

  069908   RUTH UPTON   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi   42
  238     2

CNX069919

  069919   VIRGINIA POLING ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   42   228     2

CNX070016

  070016   ELMIRA GULENTZ   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi  
42   326     2

CNX070674

  070674   HAROLD D WRIGHT ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   43   299     2

CNX070686

  070686   NORENE POST ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   70   161     2

CNX070691

  070691   FLORENCE CHEUVRONT   CONSOL. GAS SUPPLY CORP.   WV   Barbour  
Philippi   68   168     2

CNX070698

  070698   B R PHILLIPS ET UX   CNG TRANSMISSION CORP.   WV   Barbour   Philippi
  69   79     2

CNX070766

  070766   RUTH W DAYTON ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   64   16     2

Q095231001

  070799   LUCILLE CHESSER   CONSOL. GAS SUPPLY CORP.   WV   Barbour   Philippi
  69   34     2

CNX070822

  070822   GERALD OVERFIELD ET UX ET AL   CONSOLIDATED GAS SUPPLY CORPORATION  
WV   Barbour   Philippi   69   244     2

CNX070823

  070823   HERMAN M REED ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   44   133     2

CNX070943

  070943   CLINTON ROBINSON ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   44   256     2

CNX070973

  070973   W RALSTON SHAW ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   44   267     2

CNX070975

  070975   KELSEL V DAVIS ET UX   CNG TRANSMISSION CORP.   WV   Barbour  
Philippi   44   271     2

CNX070976

  070976   E C ZINN ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour  
Philippi   64   195     2

CNX070979

  070979   DELTA HANLEITER ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   64   333     2

CNX070982

  070982   ZORA MCQUAIN   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi  
44   283     2

 

Exhibit B-1, Page 42 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX070985

  070985   HAZEL HOTSINPILLER ET VIR   CONSOLIDATED GAS SUPPLY CORPORATION   WV
  Barbour   Philippi   64   199     2

CNX071013

  071013   B L ZIRKLE ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi
  44   263     2

CNX071087

  071087   MARTHA MAYLE ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   64   264     2

Q095232001

  071259   W H LANTZ ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi
  45   137     2

CNX071586

  071586   FLOSSIE MILLER   CONSOL. GAS SUPPLY CORP.   WV   Barbour   Philippi  
68   422     2

CNX071592

  071592   LEAH R BOYLEN ET VIR   CONSOL. GAS SUPPLY CORP.   WV   Barbour  
Philippi   68   463     2

CNX071600

  071600   OCTAVIA BOYLES   BARRON KIDD   WV   Barbour   Philippi   43   199    
2

CNX071605

  071605   CLYDE W BARNETT ET UX   CNG TRANSMISSION CORP.   WV   Barbour  
Philippi   68   241     2

CNX071857

  071857   W H BURNER   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi   46
  196     2

CNX072015

  072015   STANLEY MINER ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   46   377     2

Q095238002

  072095   GUY FRIDLEY ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   46   444     2

CNX072274

  072274   FLOYD MCDANIEL ET UX ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour
  Philippi   47   117     2

CNX072358

  072358   LUCY O NEAL   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi   47
  121     2

072599

  072599   GLADLYN MCDERMITT   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   47   357   200716905   2

CNX072602

  072602   OTTO POE ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi  
47   345     2

CNX072603

  072603   LAWSON B WEAVER ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   47   341     2

CNX072686

  072686   WILLIAM T GEORGE ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   47   367     2

CNX072950

  072950   HARR&RIT O&G CO ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   48   197     2

CNX072951

  072951   HARR&RITCHIE O&G CO   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   48   205     2

CNX072952

  072952   HARR&RITCHIE O&G CO   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   48   193     2

CNX072953

  072953   HARR&RITCHIE O&G CO.   CNG TRANSMISSION CORP.   WV   Barbour  
Philippi   48   181     2

Q095228001

  072954   HARRISON-RITCHIE OIL ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour
  Philippi   48   185     2

CNX072955

  072955   HARRISON-RITCHIE OIL ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour
  Philippi   48   189     2

CNX073120

  073120   C M BOWMAR ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi
  48   360     2

Q095232002

  074502   J M O’NEAL   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi   53
  262     2

CNX074524

  074524   JAMES M O’NEAL ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   53   307     2

CNX074550

  074550   O D POLING ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour
  Philippi   53   364     2

CNX074610

  074610   WOODROW FLINT ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   54   309     2

CNX074611

  074611   WILLIAM O LANTZ ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   73   508     2

CNX074612

  074612   WILLIAM O LANTZ ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   73   520     2

CNX074620

  074620   W L CARPENTER ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   54   301     2

CNX074621

  074621   RALPH JONES ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   54   305     2

CNX074633

  074633   DORA BOYLES   CONSOLIDATED GAS SUPPLY   WV   Barbour   Philippi   54
  342     2

CNX074634

  074634   MILTON SIGLEY   CONSOLIDATED GAS SUPPLY   WV   Barbour   Philippi  
54   346     2

CNX074644

  074644   RUTH DAYTON   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour  
Philippi   54   359     2

CNX074651

  074651   ROBERT THOMPSON ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   54   394     2

CNX074652

  074652   HAROLD C WEESE ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   54   398     2

CNX074660

  074660   ADA COLEBANK ET VIR   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   73   516     2

CNX074661

  074661   LLOYD UPTON ET UX ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   54   414     2

CNX074662

  074662   SCOTT WAGNER ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   54   418     2

CNX074666

  074666   ARLE E THORN ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   54   422     2

CNX074687

  074687   D C LAKE ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour  
Philippi   54   473     2

CNX074692

  074692   HARRY H JONES ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   54   469     2

CNX074710

  074710   NELL SHANABARGER ET VIR   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   54   493     2

CNX075152

  075152   DORA J FISHER ET AL   CONSOLIDATED GAS SUPPLY   WV   Barbour  
Philippi   74   2     2

CNX075184

  075184   ANTHONY KOLITSCH ET UX   CONSOL. GAS SUPPLY CORP.   WV   Barbour  
Philippi   56   92     2

CNX075235

  075235   H L CRISS ET UX   CONSOLIDATED GAS SUPPLY   WV   Barbour   Philippi  
56   118     2

CNX075236

  075236   FLOYD M GOLDEN   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour  
Philippi   56   96     2

CNX075308

  075308   CHARLES ANDERSON ET UX   CONS. GAS SUPPLY CORP.   WV   Barbour  
Philippi   56   309     2

CNX075359

  075359   GLADYS CARDER ET AL   CONSOLIDATED GAS SUPPLY   WV   Barbour  
Philippi   74   221     2

CNX075365

  075365   GLADYS CARDER ET AL   CONSOLIDATED GAS SUPPLY   WV   Barbour  
Philippi   74   438     2

CNX076833

  076833   CHARLEY POLING ET UX   CONSOLIDATED GAS SUPPLY   WV   Barbour  
Philippi   61   519     2

 

Exhibit B-1, Page 43 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX076835

  076835   STELLA V POLING   CONSOLIDATED GAS SUPPLY   WV   Barbour   Philippi  
70   60     2

CNX076836

  076836   STELLA V POLING   CONSOLIDATED GAS SUPPLY   WV   Barbour   Philippi  
69   512     2

CNX076837

  076837   STELLA V POLING   CONSOLIDATED GAS SUPPLY   WV   Barbour   Philippi  
69   503     2

Q095228002

  077636   G. GUY STALNAKER ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   63   586     2

CNX077757

  077757   GUY STALNAKER ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   71   23     2

Q095224001

  077795   ELMER E. CAMPBELL ET AL   CONSOLIDATED GAS SUPPLY   WV   Barbour  
Philippi   79   353     2

CNX077838

  077838   G. GUY STALNAKER ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   64   322     2

CNX078294

  078294   RALPH L JONES ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   65   611     2

CNX078374

  078374   BOYD H EVERSON ET UX   CONSOLIDATED GAS SUPPLY   WV   Barbour  
Philippi   66   36     2

CNX078869

  078869   DELBERT WAGNER ET UX ET AL   CONS. GAS SUPPLY CORP.   WV   Barbour  
Philippi   66   594     2

Q095224002

  079283   JOHN E. CAMPBELL ET AL   CONSOLIDATED GAS SUPPLY   WV   Barbour  
Philippi   83   35     2

CNX079537

  079537   HOMER W WINANS ET UX   CONS. GAS SUPPLY CORP.   WV   Barbour  
Philippi   68   16     2

Q095224003

  079768   KATHRYN WYMAN ET AL   CONSOLIDATED GAS SUPPLY   WV   Barbour  
Philippi   84   312     2

CNX080141

  080141   VIRGIL SHAW ET UX   CONS. GAS SUPPLY CORP.   WV   Barbour   Philippi
  68   504     2

CNX080226

  080226   BURTON LEVICKI ET AL   CONS. GAS SUPPLY CORP.   WV   Barbour  
Philippi   69   11     2

CNX080624

  080624   W H LANTZ ET UX   CONS. GAS SUPPLY CORP.   WV   Barbour   Philippi  
69   238     2

CNX080914

  080914   WM O LANTZ ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour
  Philippi   69   371     2

CNX081723

  081723   LEONARD WAGNER ET UX   CONS. GAS SUPPLY CORP.   WV   Barbour  
Philippi   69   620     2

CNX081725

  081725   O W WHITECOTTON   CONS. GAS SUPPLY CORP.   WV   Barbour   Philippi  
69   632     2

CNX081756

  081756   LUCY K ONEAL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour  
Philippi   70   49     2

CNX083034

  083034   MARLAND KETCHEM ET UX   CONS. GAS SUPPLY CORP.   WV   Barbour  
Philippi   70   508     2

CNX083962

  083962   DORSEY BOOTH ET AL   CONS. GAS SUPPLY CORP.   WV   Barbour   Philippi
  71   209     2

CNX085676

  085676   MARGARET KINES ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   72   609     2

CNX085710

  085710   JUNIOR LANTZ ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   72   623     2

CNX087151

  087151   BEATRICE POLING ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   73   326     2

CNX088683

  088683   DORWIN J WOLFE ET AL   CONS. GAS SUPPLY CORP.   WV   Barbour  
Philippi   75   144     2

CNX091039

  091039   L ROGER BOOTH ET UX   CONS. GAS SUPPLY CORP.   WV   Barbour  
Philippi   75   274     2

CNX091931

  091931   MARY L SHAFER ET VIR   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   89   154     2

CNX095015

  095015   BERTSELL H DAUGHERTY ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV
  Barbour   Philippi   77   407     2

CNX095016

  095016   JAMES E FRIDLEY ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   79   601     2

CNX095019

  095019   J CALVIN FRIDLEY ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   77   411     2

CNX095022

  095022   PAUL A BENNETT ET UX   CONS. GAS SUPPLY CORP.   WV   Barbour  
Philippi   79   6     2

CNX098186

  098186   TEDDY A WEAVER ET UX   CONSOLIDATION GAS SUPPLY CORPORATION   WV  
Barbour   Philippi   64   461     2

CNX098222

  098222   LONNIE E WOLFE ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Philippi   23   397     2

CNX036868

  036868   LILLIAN TETER   HOPE NATURAL GAS COMPANY   WV   Barbour   Philippi  
93   86     2

CNX075805

  075805   DENZIL MAYLE ET UX   CONS. GAS SUPPLY CORP.   WV   Barbour   Philippi
  212   331     2

CNX075938

  075938   M A KITTLE   CONS. GAS SUPPLY CORP.   WV   Barbour   Philippi   214  
239     2

Q091927001

    EDMUND J MATKO   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163   624  
141378   2

Q087095001

    DEBRA GOMBARCIK ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Philippi   160
  497   117296   2

Q087095002

    REBECCA PEIFFLEY ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
160   502   117298   2

Q087095003

    PAMELA WINSTON   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163   36  
133539   2

L210508

  L210508   CRAIG G PHILLIPS ET UX   CNX GAS COMPANY LLC   WV   Barbour  
Philippi   155   62     2

L210589/001

  L210589-001   CARLA E STEWART ET VIR   CNX GAS COMPANY LLC   WV   Barbour  
Philippi   155   204     2

L210595

  L210595   BETTY L DAUGHERTY   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
155   92   98281   2

Q091937001

    THE DIANA GOFF CATHER M TRUST   CNX GAS COMPANY LLC   WV   Barbour  
Philippi   160   642   119335   2

Q091943001

    THE ROSELLA STANARD STRAWBRIDGE REV TRU   CNX GAS COMPANY LLC   WV   Barbour
  Philippi   166   310   154502   2

L211050-001

    ROSALEEN DAUGHERTY   CNX GAS COMPANY LLC   WV   Barbour   Philippi         2

L211051-001

    ROSALEEN DAUGHERTY   CNX GAS COMPANY LLC   WV   Barbour   Philippi   158  
308   103910   2

Q087145001

    MARY JOSEPHINE ROBINSON   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
164   128   144412   2

Q087145002

    PHYLLIS PITMAN   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164   133  
144413   2

Q087145003

    PATRICIA SHAFER ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164
  138   144414   2

 

Exhibit B-1, Page 44 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q087145004

    KATHERN STERCHAK   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164   143
  144416   2

Q087145005

    HELMA WARD   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164   148  
144418   2

Q087145006

    SHEILA KATHLEEN INKS   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
153   144419   2

Q087145007

    JOHN EDWARD NOWAK ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
164   158   144421   2

Q087145008

    KEITH A UTZ ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
163   144422   2

Q087145009

    WAYNE H UTZ ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
168   144423   2

Q087145010

    MARCIA ARMSTRONG ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
164   173   144425   2

Q087145011

    HUGH L OGLETREE JR   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
178   144427   2

Q087145012

    DIANE M JOHNSON   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164   183
  144430   2

Q087145013

    MARK OGLETREE   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164   188  
144431   2

Q087145014

    CRAIG OGLETREE ET AL   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
193   144433   2

Q087145015

    DAVID L OGLETREE   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164   198
  144435   2

Q087145016

    ROBERT M OGLETREE   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
203   144436   2

Q087145017

    RUTH JEAN FOLEY   CNX GAS COMPANY LLC   WV   Barbour   Philippi   165   347
  151844   2

Q087145018

    LINDA LOU HENNESSEY   CNX GAS COMPANY LLC   WV   Barbour   Philippi   165  
352   151845   2

Q087145019

    CAROLYN LEE RADABAUGH   CNX GAS COMPANY LLC   WV   Barbour   Philippi   165
  357   151846   2

Q087145020

    CAROL GREEN   CNX GAS COMPANY LLC   WV   Barbour   Philippi   165   362  
151847   2

Q087145021

    BILLY L TALTON ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   165  
367   151848   2

Q087145022

    DAVID WALTON   CNX GAS COMPANY LLC   WV   Barbour   Philippi   168   634  
166307   2

Q087145023

    B P MINERAL HOLDINGS III LLC   CNX GAS COMPANY LLC   WV   Barbour   Philippi
  168   69   161761   2

Q087145024

    SOMERSET MINERALS LP   CNX GAS COMPANY LLC   WV   Barbour   Philippi   168  
76   161762   2

L211061-001

    DANNIE M MAYLE ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   158  
343   104003   2

L211061-002

    CHARLOTTE M NEWMAN   CNX GAS COMPANY LLC   WV   Barbour   Philippi   160  
114   112822   2

Q087166001

    KENNETH F MAYLE ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163
  386   141115   2

Q087166002

    MARVIN D MAYLE ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163  
391   141123   2

Q087168000

  L211137-001   LARRY J NORRIS ET UX   CNX GAS COMPANY LLC   WV   Barbour  
Philippi   161   339   122295   2

Q087176001

  L211157-005   GLORIA J RAMSEY   CNX GAS COMPANY LLC   WV   Barbour   Philippi
  159   243   105281   2

Q087176002

    FLO ANN MAYLE   CNX GAS COMPANY LLC   WV   Barbour   Philippi   162   631  
131419   2

Q092337000

  L211163   BRIAN L WENTZ ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi
  159   180   105207   2

Q087190001

    SUSAN MCNAMEE ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Philippi   160  
390   115616   2

Q087190002

    ANN M MOUSER ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Philippi   160  
395   115620   2

Q087214001

    LINN VENTURE   CNX GAS COMPANY LLC   WV   Barbour   Philippi   160   437  
116164   2

Q095167000

    DELBERT JUNIOR CROSTON   CNX GAS COMPANY LLC   WV   Barbour   Philippi   168
  6   160331   2

Q087223000

    HERBERT W CARR ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   160  
183   113328   2

L211160-001

    LINDA GENE PROUDFOOT   CNX GAS COMPANY LLC   WV   Barbour   Philippi   160  
109   112821   2

Q087309000

    HANS F KENNEDY ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163  
46   133542   2

Q087387000

    VIVIAN COOK ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163  
159   135543   2

Q087446000

    MARLIN K UPTON ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
305   144528   2

Q087449001

    SHARON L BURNER   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163   339
  141084   2

Q087449002

    CHARLOTTE S TETI   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163   344
  141086   2

Q087449003

    KAREN S MENEAR   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163   349  
141088   2

Q087449004

    THOMAS E WILSON ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164
  620   148764   2

Q087453001

    SHARON L BURNER   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163   564
  141359   2

Q087453002

    CHARLOTTE S TETI   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163   569
  141360   2

Q087453003

    KAREN S MENEAR   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163   574  
141361   2

Q087453004

    CATHERINE ANN FORD ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
163   579   141363   2

Q087453005

    THOMAS E WILSON ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164
  646   148769   2

Q087449005

    CATHERINE ANN FORD   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163  
149   135539   2

Q087472001

    JULIA C MARTINE   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164   208
  144488   2

Q087472002

    PEGGY CHESSER SJOBERG   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164
  213   144489   2

Q087449006

    CATHERINE ANN FORD ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
163   334   141081   2

Q087475000

    ROBERT W GREEN   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163   401  
141125   2

 

Exhibit B-1, Page 45 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q092520000

    MICHAEL PATRICK MITCHELL   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
162   601   130375   2

Q087489001

    LEWIS H BARTLETT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163
  584   141365   2

Q087493000

    FLO ANN MAYLE   CNX GAS COMPANY LLC   WV   Barbour   Philippi   162   626  
131417   2

Q087494000

    GERALD W HAMERSKI   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163  
376   141111   2

Q087526001

    MICHAEL S MALCOLM ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
163   299   140688   2

Q087526002

    JACKSON K JACOBS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163
  304   140690   2

Q087526003

    WILLIAM J BENINCOSA ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
163   309   140692   2

Q087529001

    MILLICENT CANTER   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163   589
  141367   2

Q087529002

    JANE B HARGIS   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164   218  
144491   2

Q087529006

    MARTIN H BOCOCK JR ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
164   223   144492   2

Q087529003

    DAVID C HOPKINS   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164   228
  144496   2

Q087529004

    HELEN M CANTER   CNX GAS COMPANY LLC   WV   Barbour   Philippi   165   143  
151238   2

Q087529005

    SANDRA L RANISZEWSKI ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Philippi
  165   148   151239   2

Q087536000

    SAMUEL E WRIGHT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   166
  495   156355   2

Q087537000

  L209650   SHILOH DEVELOPMENT INC   CNX GAS COMPANY LLC   WV   Barbour  
Philippi   164   114   144405   2

Q087545000

    HERBERT L NORRIS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164
  99   144402   2

Q087546000

    TED M NORRIS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
104   144403   2

Q087547000

    ALMA LEE KENNEDY   CNX GAS COMPANY LLC   WV   Barbour   Philippi   163   192
  136423   2

Q087555000

    CLARENCE J POLING ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
163   294   140593   2

Q087570000

    CLARENCE J POLING ET AL   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
163   289   140592   2

Q087571000

    VIOLET C DALTON   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164   280
  144517   2

Q087575000

    KENNETH F MAYLE II ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
164   285   144519   2

Q087576000

    PEGGY L JONES ET AL   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
277   144514   2

Q087577000

    RICKI ANN RANSOM   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164   310
  144529   2

Q087578001

    RICKI ANN RANSOM   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164   313
  144530   2

Q087578002

    ANTHONY D SNIDER ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   165
  286   151288   2     JUDITH L HANES ET VIR   CNX GAS COMPANY LLC   WV  
Barbour   Philippi         2     ERCIE LOUISE SMITH ET VIR   CNX GAS COMPANY LLC
  WV   Barbour   Philippi         2     NINA CHERYL GREGG ET VIR   CNX GAS
COMPANY LLC   WV   Barbour   Philippi         2     GLORIA J DAVIS   CNX GAS
COMPANY LLC   WV   Barbour   Philippi         2     WINOKA L SMITH ET VIR   CNX
GAS COMPANY LLC   WV   Barbour   Philippi         2

Q091774000

    CHAD W JOHNSON ET AL   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
651   148771   2     CHAD W JOHNSON ET AL   CNX GAS COMPANY LLC   WV   Barbour  
Philippi   164   630   148766   2

Q084849025

    JEAN E RUTH   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164   459  
146576   2

Q084849026

    THOMAS B ANDRICK   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164   464
  146579   2

Q084849027

    SADIE M WILLIAMS   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164   469
  146580   2

Q084849028

    LLOYD M ALLMAN ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
474   146583   2

Q084849029

    GRANT ALLMAN ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
479   146584   2

Q084849030

    GLADOLENE MARTIN ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
164   484   146586   2

Q084849031

    STANLEY MCDANIEL ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164
  489   146588   2

Q084849032

    ARNETT WAYNE ANDRICK   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
494   146590   2

Q084849034

    JERRY P ANDRICK ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164
  499   146591   2

Q084849035

    LINDA ALLMAN STILL   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
504   146592   2

Q084849033

    FONTELLA E MOORE   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164   509
  146623   2

Q084849017

    EDITH B TRADER ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164
  514   146625   2

Q084849018

    THEODORE K ANDRICK ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
164   519   146626   2

Q084849019

    CLAYTON G ANDRICK ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
164   524   146627   2

Q084849020

    LORRAINE H ALLMAN   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
529   146628   2

Q084849021

    CHARLOTTE R WILLIAMS   CNX GAS COMPANY LLC   WV   Barbour   Philippi   165  
76   150536   2

Q084849022

    WEST L ANDRICK   CNX GAS COMPANY LLC   WV   Barbour   Philippi   165   81  
150537   2

Q084849041

    LARRY H WILLIAMS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   165
  86   150538   2

Q084849023

    DOROTHY L TRETTER   CNX GAS COMPANY LLC   WV   Barbour   Philippi   165   91
  150539   2

 

Exhibit B-1, Page 46 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q084849024

    CHARLES H LINDSEY ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
165   96   150541   2

Q084849036

    GALE M STEELE   CNX GAS COMPANY LLC   WV   Barbour   Philippi   165   101  
150542   2

Q084849037

    LARRY M WILLIAMS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   165
  106   150543   2

Q084849038

    BETTY J HUTCHISON   CNX GAS COMPANY LLC   WV   Barbour   Philippi   165  
111   150544   2

Q084849039

    ROGER L ANDRICK ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   165
  391   152269   2

Q084849042

    DEBORAH KAY STOUT ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
165   176   151246   2

Q084849043

    JOE C ANDRICK ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   166  
300   154499   2

Q084849044

    WELLINGTON VIRL ANDRICK JR   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
166   305   154501   2

Q087652000

    MM MARCELLUS III LP   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
547   147412   2

Q087663001

    CHERYL L HALL ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
600   148756   2

Q087663002

    DIANA GAIL MINER   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164   605
  148757   2

Q087663003

    KARL B NORRIS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   164  
610   148759   2

Q087666000

    NATURAL RESOURCE CONSULTANTS LLC   CNX GAS COMPANY LLC   WV   Barbour  
Philippi   164   635   148767   2

Q084849040

    ERIK D LAWRENCE ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   165
  158   151241   2

Q084832001

    WILLIAM A SHOCKEY ET UX   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour  
Philippi   130   78     2

Q084832002

    JERRY L WARE ET UX   W R MCDANIEL   WV   Barbour   Philippi   131   208    
2

Q084849001

    GERALD M FOGG SPECIAL RECEIVER   PETROLEUM DEVELOPMENT CORPORATION   WV  
Barbour   Philippi   131   396     2

Q084849002

    PEGGY C HADLEY ET AL   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour  
Philippi   130   515     2

Q084849003

    MILLICENT CANTER   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour  
Philippi   130   406     2

Q084849004

    ANNE H COLLINS   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour   Philippi
  130   414     2

Q084849005

    RICHARD C HOPKINS   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour  
Philippi   130   402     2

Q084849006

    NANCY B COLLINS   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour  
Philippi   130   410     2

Q084849007

    R HOLT POLING ET UX   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour  
Philippi   130   418     2

Q084849008

    JACK W CANTER   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour   Philippi
  130   523     2

Q084849009

    RACHEL BOCOCK   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour   Philippi
  130   446     2

Q084849010

    BETTY KRIFKA   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour   Philippi  
130   531     2

Q084849011

    SUZANNE C SANDELL   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour  
Philippi   130   519     2

Q084849012

    LUCINDA H ROGERS   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour  
Philippi   130   527     2

Q087684000

    STEVEN ANDREW BUTLER   CNX GAS COMPANY LLC   WV   Barbour   Philippi   165  
71   150534   2

Q084849013

    JOHN A MOSSESO ET UX   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour  
Philippi   130   422     2

Q084849014

    DONNIE R DAUGHERTY ET UX   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour
  Philippi   131   337     2

Q084849015

    ELSIE DAUGHERTY   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour  
Philippi   131   333     2

Q084849016

    REVEREND DAVID E BROWN ET UX   PETROLEUM DEVELOPMENT CORPORATION   WV  
Barbour   Philippi   131   344     2

Q084958000

    EDITH STALNAKER   C MORGAN HAYMOND   WV   Barbour   Philippi   133   562  
8168   2

Q084950000

    MARY K HALLER   C MORGAN HAYMOND   WV   Barbour   Philippi   134   328  
10722   2

Q084923000

    DAVID G WINE   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour   Philippi  
149   569     2

Q093145001

    MORGAN H LYONS JR ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi  
168   131   162359   2

Q093145002

    KEVIN A LYONS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Philippi   168  
136   162360   2

Q083486000

    ELSIE MALCOLM   REEVES LEWENTHAL   WV   Barbour   Philippi   66   426     2

Q098699000

    PEARLE MALCOLM   REEVE LEWENTHAL   WV   Barbour   Philippi   66   522     2

Q092482000

    JOY L MAYLE   CNX GAS COMPANY LLC   WV   Barbour   Philippi   168   1  
160328   2

Q097745000

    GRAFTON COAL COMPANY   CNX GAS COMPANY LLC   WV   Barbour   Philippi   169  
171   168265   2

Q097804000

    WAYNE MCBEE ET UX   W B BERRY   WV   Barbour   Philippi   82   604     2

Q095163000

    NATURAL RESOURCE CONSULTANTS LLC   CNX GAS COMPANY LLC   WV   Barbour  
Philippi   168   628   166305   2

Q084849045

    JAMES S DAUGHERTY   CNX GAS COMPANY LLC   WV   Barbour   Philippi   169   28
  167218   2

Q084849046

    AGNES SAFFLE   CNX GAS COMPANY LLC   WV   Barbour   Philippi   169   33  
167219   2

Q084849047

    SHIRLEY J SHOCKEY   CNX GAS COMPANY LLC   WV   Barbour   Philippi   169   38
  167220   2

Q084849048

    JOHN R DAUGHERTY   CNX GAS COMPANY LLC   WV   Barbour   Philippi   169   43
  167221   2

Q084849049

    ILA MAE FOREMAN   CNX GAS COMPANY LLC   WV   Barbour   Philippi   169   48  
167222   2

Q084849050

    HENRY M DAUGHERTY   CNX GAS COMPANY LLC   WV   Barbour   Philippi   169   53
  167223   2

Q097834000

    CLAYTON G ANDRICK   CNX GAS COMPANY LLC   WV   Barbour   Philippi   169  
477   172268   2

Q097847000

    BARBOUR COUNTY BOARD OF EDUCATION   CNX GAS COMPANY LLC   WV   Barbour  
Philippi   169   258   170159   2

 

Exhibit B-1, Page 47 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q098546000

  L210680   CSX TRANSPORTATION INC   CNX GAS COMPANY LLC   WV   Barbour  
Philippi, Pleasant   157   71   100365   2     CSX TRANSPORTATION   CNX GAS
COMPANY LLC   WV   Barbour   Philippi, Pleasant   167   635   159397   2

CNXDV000046

  DV000046   HILLMAN COAL & COKE COMPANY   CNG DEVELOPMENT COMPANY   WV  
Barbour   Pleasant   100   1     2               100   288    

CNXDV004515

  DV004515   TYGART EAST CO   CNG PRODUCING COMPANY   WV   Barbour   Pleasant  
91   54     2

CNXDV013899

  DV013899   MINNIE MCKEEN   CONSOLIDATED GAS SUPPLY COMPANY   WV   Barbour  
Pleasant   63   153     2

CNXDV013901

  DV013901   LEO L. WEAVER, ET UX   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Pleasant   65   506     2

CNXDV013906

  DV013906   NEVA A BARTLETT   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Pleasant   72   360     2

CNXDV013908

  DV013908   RUTH A STURM ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Pleasant   63   254     2

CNXDV013913

  DV013913   PORTER B WEAVER ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Pleasant   62   53     2

CNXDV013934

  DV013934   FLOSSIE M MYERS ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Pleasant   63   522     2

CNXDV013951

  DV013951   C E WOODFORD   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour  
Pleasant   64   276     2

CNXDV014017

  DV014017   THOMAS O BURNER   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Pleasant   64   79     2

CNXDV014049

  DV014049   A D WOODFORD   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Pleasant
  64   154     2

CNXDV014441

  DV014441   VIVIAN GRUBBS ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Pleasant   68   321     2

CNXDV014524

  DV014524   HUGH R MITCHELL ET UX ET AL   CONSOLIDATED GAS SUPPLY CORPORATION  
WV   Barbour   Pleasant   68   351     2

CNXDV014572

  DV014572   I C PROUDFOOT   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour
  Pleasant   68   88     2

CNXDV014801

  DV014801   JAMES R MCVICKER   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   48   114     2

CNXDV014802

  DV014802   BESSIE C SHAFFER   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   48   126     2

CNXDV014805

  DV014805   WILLIAM T MURPHY   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   48   157     2

CNXDV014813

  DV014813   ANNA E MURPHY   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Pleasant   72   271     2

CNXDV014814

  DV014814   ISORA J STURM   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant
  48   255     2

CNXDV014824

  DV014824   DONALD MURPHY   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Pleasant   67   296     2

CNXDV014829

  DV014829   VERNON KELLER ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   49   137     2

CNXDV014830

  DV014830   ISAAC MITCHELL ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   49   141     2

CNXDV014831

  DV014831   LELA M MITCHELL ET VIR   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   49   129     2

CNXDV014832

  DV014832   ROY S MITCHELL   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant
  49   125     2

CNXDV014855

  DV014855   SAVANNAH BARTLETT ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   49   301     2

CNXDV014856

  DV014856   O L MARSH   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant   49
  306     2

CNXDV014857

  DV014857   AMANDA C MAYLE   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant
  49   310     2

CNXDV014858

  DV014858   GENE MAYLE   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant  
49   315     2

CNXDV014859

  DV014859   BESSIE O MURPHY   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   49   323     2

CNXDV014902

  DV014902   VERSEL MAYLE ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   50   345     2

CNXDV014926

  DV014926   GEORGE V HADDIX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   51   1     2

CNXDV014927

  DV014927   RAY KELLER ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   50   445     2

CNXDV014928

  DV014928   JOHN F MITCHELL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   51   17     2

CNXDV014929

  DV014929   FRANKLIN D POE   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant
  51   41     2

CNXDV014931

  DV014931   JOHN R POE ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   51   68     2

CNXDV014932

  DV014932   G LAULIS   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant   51
  56     2

CNXDV014933

  DV014933   ANNA A MITCHELL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   51   64     2

CNXDV015178

  DV015178   ROSA B HADDIX   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant
  53   113     2

CNXDV015193

  DV015193   SHERMAN LINDSEY ET AL   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Pleasant   53   311     2

CNXDV015251

  DV015251   ELIZABETH RICE   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Pleasant   54   430     2

CNXDV015272

  DV015272   WILLIS D MAYLE   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Pleasant   54   489     2

CNXDV015409

  DV015409   WILBURN MAYLE ET AL   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Pleasant   56   81     2

CNXDV015974

  DV015974   BLAINE H LEACH ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Pleasant   60   158     2

CNXDV015992

  DV015992   JESSIE E HADDIX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Pleasant   69   127     2

CNXDV016000

  DV016000   E L HOWDYSHELL ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Pleasant   60   237     2

CNXDV016432

  DV016432   H V THOMPSON   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Pleasant
  63   121     2

CNXDV016458

  DV016458   DOVE SHAFFER   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Pleasant
  64   41     2

CNXDV016460

  DV016460   R S LOAR   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Pleasant  
64   37     2

CNXDV016464

  DV016464   PAUL JUNIOR MITCHELL ET AL   CONSOLIDATED GAS SUPPLY CO   WV  
Barbour   Pleasant   79   349     2

 

Exhibit B-1, Page 48 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNXDV016465

  DV016465   MARIE C KRACHT   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Pleasant   64   453     2

CNXDV016592

  DV016592   G H BALL   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Pleasant  
64   318     2

CNXDV016667

  DV016667   M E WILSON   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Pleasant  
65   210     2

CNXDV016675

  DV016675   H W NICOLA   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Pleasant  
65   303     2

CNXDV017078

  DV017078   PHYLLIS D WILLIAMSON ET AL   CONSOLIDATED GAS SUPPLY CORPORATION  
WV   Barbour   Pleasant   68   343     2

CNXDV018015

  DV018015   JAMES R TAYLOR   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Pleasant   71   397     2

CNXDV019264

  DV019264   JAMES MAYLE   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Pleasant
  74   453     2

CNXDV019979

  DV019979   BETTY D CHAPMAN HARRIS ET VIR   CONSOLIDATED GAS SUPPLY CO   WV  
Barbour   Pleasant   75   265     2

CNXDV020137

  DV020137   ELSIE CHOBY ETAL   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Pleasant   77   459     2

L026765003

  L026765-003   SHILOH DEVELOPMENT INC   DOMINION EXPLORATION & PRODUCTION INC  
WV   Barbour   Pleasant   147   441   68974   2   L210175-001   HARRY LEE POLING
ET UX   CONSOL GAS COMPANY   WV   Barbour   Pleasant         2     JAMES TODD
MCBEE ET UX   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   173   386   197023
  2   L210176-001   HARRY LEE POLING ET UX   CONSOL GAS COMPANY   WV   Barbour  
Pleasant         2   L210177-001   JAMES W COX JR ET UX   CONSOL GAS COMPANY  
WV   Barbour   Pleasant         2

L210236001

  L210236-001   JANE E FLEISHER   CONSOL GAS COMPANY   WV   Barbour   Pleasant  
153   35     2

L210236002

  L210236-002   WARREN J METZ   CONSOL GAS COMPANY   WV   Barbour   Pleasant  
153   133   92997   2   000000   LIFE IS A GAS   CNX GAS COMPANY LLC   WV  
Barbour   Pleasant   169   1   166345   2

CNXL210260

  L210260   CHARLES ROY SMITH   CONSOL GAS COMPANY   WV   Barbour   Pleasant  
153   143     2

CNXL210266

  L210266   LINDA MCQUAIN ET VIR   CONSOL GAS COMPANY   WV   Barbour   Pleasant
  153   148     2

CNXL210267

  L210267   ROBERT DANIEL HATHAWAY ET UX   CONSOL GAS COMPANY   WV   Barbour  
Pleasant   153   153     2

CNXL210268

  L210268   RANDALL L MCCAULEY ET UX   CONSOL GAS COMPANY   WV   Barbour  
Pleasant         2   L210293-001   PEGGY CHESSER SJOBERG   CONSOL GAS COMPANY  
WV   Barbour   Pleasant   153   93     2   L210293-002   JULIA C MARTINE  
CONSOL GAS COMPANY   WV   Barbour   Pleasant   153   172     2

CNXL210318

  L210318   GARY R FREEMAN ET UX   CONSOL GAS COMPANY   WV   Barbour   Pleasant
  153   305     2

CNXL210319

  L210319   GARY R FREEMAN ET UX   CONSOL GAS COMPANY   WV   Barbour   Pleasant
  153   300     2

CNXL210320

  L210320   GARY R FREEMAN ET UX   CONSOL GAS COMPANY   WV   Barbour   Pleasant
  153   295     2

CNXL210321

  L210321   MONIE JO NEWMAN   CONSOL GAS COMPANY   WV   Barbour   Pleasant   153
  320     2

L210323001

  L210323-001   JAMES SIMMONS ET UX   CONSOL GAS COMPANY   WV   Barbour  
Pleasant   153   260     2

L210323002

  L210323-002   LESTER LAFFERTY ET UX   CONSOL GAS COMPANY   WV   Barbour  
Pleasant   153   255     2

L210323003

  L210323-003   LINDA BURNS   CONSOL GAS COMPANY   WV   Barbour   Pleasant   153
  270   93886   2

L210323004

  L210323-004   RICHARD COURTNEY ET UX   CONSOL GAS COMPANY   WV   Barbour  
Pleasant   153   275   93887   2

L210323005

  L210323-005   CHERYL BOYLEN   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
154   427     2   L210323-011   BRYAN SCRANAGE   CNX GAS COMPANY LLC   WV  
Barbour   Pleasant   158   441   104108   2

L210414001

  L210414-001   DELORES MARSH   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
154   26     2

L210415001

  L210415-001   JAMES MARSH ET UX   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   154   31     2   L210495   ENZO CARDELLI ET UX   CNX GAS COMPANY   WV
  Barbour   Pleasant         2

Q067716000

  L210503   ARCELORMITTAL PRISTINE RESOURCES INC   CNX GAS COMPANY LLC   WV  
Barbour   Pleasant   155   239   98365   2   L210515-001   ROGER LEE KELLEY ET
UX   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   155   199   98356   2  
L210515-002   RICHARD MCBEE ET UX   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   155   209   98359   2

CNX026984

  026984   EZRA M SAYERS ESTATE   R E TALBOTT   WV   Barbour   Pleasant   84  
45     2

CNX038831

  038831   E L YOUNG ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant
  5   429     2

CNX068368

  068368   BEATRICE POLING   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant
  40   161     2

CNX068372

  068372   ELDEN SWICK ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Pleasant   63   258     2

CNX068373

  068373   AUDREY D CORDER ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   40   170     2

CNX068377

  068377   EDNA M TALBOTT ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   40   145     2

CNX068381

  068381   ARTIE J COLE   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant  
40   172     2

CNX068382

  068382   ARTIE J COLE ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   40   174     2

CNX068402

  068402   D T PROUDFOOT ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Pleasant   63   484     2

CNX068403

  068403   G G PROUDFOOT ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   40   143     2

CNX068408

  068408   JAMES PARK STEMPLE ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Pleasant   63   285     2

CNX068411

  068411   ARTIE J COLE ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   40   180     2

CNX068428

  068428   RITA M KENNEDY ET AL   CONS. GAS SUPPLY CORP.   WV   Barbour  
Pleasant   63   359     2

 

Exhibit B-1, Page 49 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX068500

  068500   H C WRIGHT ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant
  40   292     2

CNX070636

  070636   SAMUEL MINER ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   43   361     2

CNX070637

  070637   MERLE MCVICKER ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   43   359     2

CNX070638

  070638   J L MCBEE ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant
  43   357     2

CNX070639

  070639   ALBERT ROMAIN ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Pleasant   75   180     2

CNX070640

  070640   A L PROUDFOOT ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   43   353     2

CNX070641

  070641   D O MITCHELL   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant  
43   351     2

070642000

  070642   C S MITCHELL ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   43   349     2

CNX070643

  070643   JUNIOR L MORREL ET UX   CONS. GAS SUPPLY CORP.   WV   Barbour  
Pleasant   69   91     2

CNX070644

  070644   LONA R SMITH ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   43   344     2

CNX070645

  070645   LONA R SMITH ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   43   341     2

CNX070664

  070664   RALPH PLUM ET UX   CONS. GAS SUPPLY CORP.   WV   Barbour   Pleasant  
69   46     2

CNX070667

  070667   WILBERT MCVICKER ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   43   315     2

CNX070671

  070671   L DOW PHILLIPS ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   43   307     2

CNX070675

  070675   E S DUCKWORTH ET UX   CONSOL. GAS SUPPLY CORP.   WV   Barbour  
Pleasant   68   355     2

CNX070676

  070676   MONZELL MITCHELL ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   43   295     2

CNX070765

  070765   W C STALNAKER ET UX ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV
  Barbour   Pleasant   68   392     2

CNX070965

  070965   ESTELLA PHILLIPS ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   44   265     2

CNX071053

  071053   MORA MCDANIEL ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   44   355     2

CNX071088

  071088   IRA MCBEE ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant
  44   371     2

CNX072024

  072024   W C STALNAKER   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant  
46   379     2

CNX072787

  072787   C J MITCHELL ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   48   64     2

CNX073082

  073082   SAMUEL DUCKWORTH ET UX ET AL   HOPE NATURAL GAS COMPANY   WV  
Barbour   Pleasant   48   356     2

CNX073257

  073257   FOREST H BALL ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   49   97     2

CNX073260

  073260   EDNA MCCAULEY ET VIR   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   49   101     2

CNX073264

  073264   OKEY J MITCHELL ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   49   145     2

CNX073267

  073267   CORA D NESTOR   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant  
49   117     2

CNX073269

  073269   ARTEL L ROBINSON ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   49   105     2

CNX073271

  073271   W E WILLIAMSON   HOPE NATURAL GAS COMPANY   WV   Barbour   Pleasant  
49   93     2

CNX073300

  073300   HARRY L MITCHELL ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   49   159     2

CNX073409

  073409   F L PHILLIPS ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   49   237     2

CNX073411

  073411   DELBERT C WEAVER ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   49   339     2

CNX073412

  073412   DELBERT WEAVER ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   49   343     2

CNX073688

  073688   WELSA MURPHY ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   51   37     2

CNX074173

  074173   PAUL BILLINGSLEA ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Pleasant   52   136     2

CNX077077

  077077   EDITH M WRIGHT ET AL   CONSOLIDATED GAS SUPPLY   WV   Barbour  
Pleasant   63   218     2

CNX077232

  077232   UNITED STATES STEEL CORPORATION   CONSOLIDATED GAS SUPPLY CORPORATION
  WV   Barbour   Pleasant   62   487     2

CNX077405

  077405   BLOOMA O’NEAL   CONSOL. GAS SUPPLY CORP.   WV   Barbour   Pleasant  
63   246     2

CNX077612

  077612   MRS E A BOWERS   CONSOL. GAS SUPPLY CORP.   WV   Barbour   Pleasant  
63   541     2

CNX077613

  077613   MRS E A BOWERS ET AL   CONSOL. GAS SUPPLY CORP.   WV   Barbour  
Pleasant   63   537     2

CNX077823

  077823   DAISY HEATHERLY ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Pleasant   64   251     2

CNX079789

  079789   CLELLA STALNAKER ET AL   CONS. GAS SUPPLY CORP.   WV   Barbour  
Pleasant   68   126     2

CNX079813

  079813   LONA R SMITH   CONS. GAS SUPPLY CORP.   WV   Barbour   Pleasant   68
  160     2

CNX082965

  082965   PHIL MAYLE ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour
  Pleasant   71   364     2

CNX082966

  082966   DENZIL MAYLE ET UX   CONS. GAS SUPPLY CORP.   WV   Barbour   Pleasant
  70   487     2

CNX083128

  083128   BETTY D CHAPMAN   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour
  Pleasant   70   586     2

CNX098144

  098144   RITA M KENNEDY ET AL   CONSOLIDATED GAS SUPPLY COMPANY   WV   Barbour
  Pleasant   63   328     2     GARY MCCAULEY ET AL   W R MCDANIEL   WV  
Barbour   Pleasant   129   598     2     LOUISE HADDIX   BERRY ENERGY
CONSULTANTS & MANAGERS, INC.   WV   Barbour   Pleasant   130   9     2    
RANDALL MCCAULEY ET UX   W R MCDANIEL   WV   Barbour   Pleasant   130   11     2

 

Exhibit B-1, Page 50 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX227030

  227030   MAYLE, GEORGE TRUSTEE; BERRYBURG BAPTIST CHURCH   CONSOLIDATION COAL
COMPANY   WV   Barbour   Pleasant   118   308     2   000000   OAK POINT
PARTNERS INC ET AL   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   472   140  
175199   2   000000   OAK POINT PARTNERS INC ET AL   CNX GAS COMPANY LLC   WV  
Barbour   Pleasant   472   140   175199   2

Q089710002

    MCFUTURE LLC   EQT PRODUCTION COMPANY   WV   Barbour   Pleasant   154   609
    2

Q089710001

    ARCELORMITTAL PRISTINE RESOURCES LLC   EQT PRODUCTION COMPANY   WV   Barbour
  Pleasant   155   377   98475   2     I L MORRIS   CNX GAS COMPANY LLC   WV  
Barbour   Pleasant   172   496   194102   2

Q097593000

    MIKE ROSS INC   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   170   567  
177400   2

Q087490007

    BARBARA L PERRY ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   166
  63   153514   2

Q087490006

    GREGORY W SMITH   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   168   88  
162350   2

Q087490008

    JANET SUE KENNISON TURNER ET VIR   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   169   84   167424   2     KAREN N WEAVER   CNX GAS COMPANY LLC   WV  
Barbour   Pleasant   173   346   197014   2     SANDRA SUE MCBEE   CNX GAS
COMPANY LLC   WV   Barbour   Pleasant   173   351   197016   2     KEVIN L MCBEE
  CNX GAS COMPANY LLC   WV   Barbour   Pleasant   173   356   197017   2    
RICHARD M MCBEE ET UX   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   173  
361   197018   2     TERESA F GOODNOW   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   173   366   197019   2     DAVID ALLEN MCBEE   CNX GAS COMPANY LLC  
WV   Barbour   Pleasant   173   371   197020   2     JAMIE JO CARPENTER ET VIR  
CNX GAS COMPANY LLC   WV   Barbour   Pleasant   173   376   197021   2     EDNA
MAE MCBEE MUNDY ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   173  
381   197022   2     SHARON ANN MCBEE   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   173   391   197024   2     MARK EDWARD MCBEE ET UX   CNX GAS COMPANY
LLC   WV   Barbour   Pleasant   173   396   197025   2     HAYWARD G BALL   CNX
GAS COMPANY LLC   WV   Barbour   Pleasant   173   401   197028   2

Q091893001

    ED BROOME INC   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   165   65  
150531   2

Q091893002

    GREGORY W SMITH   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   169   99  
167430   2

Q091893003

    BARBARA L PERRY ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   170
  84   174378   2

Q091893004

    JANET SUE KENNISON TURNER ET VIR   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   170   89   174379   2

Q097597000

    RICKIE D HATHAWAY   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   170  
101   121795002   2

Q097598000

    DELTA ANN SYSLO ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   170
  597   177419   2

Q097599000

    HOLLY C MCVICKER ET AL   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   170
  602   177420   2

Q097600000

    THERESA D MCVICKER   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   171  
191   179008   2

Q097601001

    LINDSAY JO MARSH   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   169   226
  169795   2

L211156-001

    WILMA L DALTON   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   162   596  
130025   2

Q098547001

  L211156-002   FLEMENT MAYLE   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
162   591   130024   2

L211156-003

    SHEILA R WILLIAMS   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   159  
253   105283   2

L211156-004

    CONNIE J MAYLE   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   159   296  
105396   2

Q098547002

  L211156-005   GLORIA J RAMSEY   CNX GAS COMPANY LLC   WV   Barbour   Pleasant
  159   258   105285   2

L211156-006

    MARY A MAYLE   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   159   263  
105286   2

Q097608000

    CHERYL L BONNER   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   171   170
  178996   2     CATHERINE MARIE CAIN   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   172   507   194105   2     STEVE L BENNETT ET UX   CNX GAS COMPANY
LLC   WV   Barbour   Pleasant   172   512   194106   2     MACKIE R FELTON   CNX
GAS COMPANY LLC   WV   Barbour   Pleasant   172   517   194108   2

Q092475000

    ROGER SCOTT MITCHELL   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   160  
647   119337   2

Q087386000

    DAVID A HALL ET UX   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   163  
154   135540   2

Q091753000

    GARY M HERSHMAN ET UX   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   163
  396   141124   2

Q092498001

    THELMA M TIMMONS   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   160   406
  141126   2

Q092498002

    EDWARD L NESTOR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   163   411
  141127   2

Q092498003

    MARJORIE A CALVERT ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
163   416   141128   2

Q092498004

    BRANSON R NESTOR ET UX   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   163
  421   141129   2

Q092498005

    MARY LOU STEINS   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   164   386
  145768   2

Q092515001

    LAWRENCE W MICKEL   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   163  
354   141107   2

Q092515002

    JAMES WOERNER   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   163   360  
141108   2

Q091293000

    JOSEPH L CAMPBELL ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour
  Pleasant   75   256     2

 

Exhibit B-1, Page 51 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q087490001

    ARTHUR B CURTIS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   163
  381   141112   2

Q087490002

    GREGORY W SMITH   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   164   641
  148768   2

Q087490003

    BARBARA L PERRY ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   165
  221   151264   2

Q087490004

    JANET SUE KENNISON TURNER ET VIR   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   169   94   167427   2

Q087521000

    WILLA JO JONES ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   161
  476   124869   2

Q091772000

    TYGART RESOURCES INC   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   163  
176   135765   2

Q087490005

    ED BROOME INC   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   165   68  
150533   2

Q084959000

    PDC MOUNTAINEER LLC   CNX GAS COMPANY LLC ET AL   WV   Barbour   Pleasant  
162   656   132602   2

Q087650001

    HANUMAN SCHUBERT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   164
  376   145766   2

Q087651000

    LARRY E FINCHAM ET UX   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   164
  381   145767   2

Q087659000

    MARYS CHAPEL CEMETERY ASSOCIATION   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   163   202   136425   2

Q087660000

    MARYS CHAPEL UNITED METHODIST CHURCH   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   163   197   136424   2

Q087675000

    VICTOR J MOSESSO   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   165   236
  151272   2

Q084932000

    RALPH M MCDANIELS ET UX   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour  
Pleasant   111   277     2

Q087704001

    SHARON ROACH WALDEN ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
165   153   151240   2

Q087704002

    RAYMOND LEE SHOCKEY ET UX   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
166   265   154492   2

Q087704003

    PHYLLIS ROACH RANDALLS ET VIR   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   166   270   154493   2

Q087704004

    JANICE ROACH ESCUE ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
166   275   154494   2

Q087704005

    DONNA ROACH WILLIAMS ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant
  166   280   154495   2

Q087704006

    BARBARA L PERRY ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   166
  285   154496   2

Q087704007

    CAROLYN KAY STUART ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
166   290   154497   2

Q087704008

    VIRGINIA JOY STEMPLE ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant
  166   295   154498   2

Q087704009

    DEBRA SUE THORNBERRY ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant
  168   93   162351   2

Q087704010

    GREGORY W SMITH   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   169   104
  167432   2

Q087712000

    TYGART RESOURCES INC   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   165  
138   151237   2

Q092473001

    LINDSAY JO MARSH   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   169   231
  169796   2

Q091951000

    JAMES W MAYLE ET AL   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   166  
238   154487   2     JAMES P FLEMING   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   172   522   194109   2

Q093781001

    WOLF RUN MINING   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   168   283
  163303   2

Q092485000

    WOLF RUN MINING COMPANY   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
168   618   166026   2

Q097781001

    JUDITH ANN KENNISON   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   169  
7   167214   2

Q097781002

    JILL K KENNISON   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   169   13  
167215   2

Q097781003

    NANCY JO KENNISON MORGAN ET VIR   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   169   341   171253   2

Q097781004

    JAMES ALAN KENNISON   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   169  
346   171256   2

Q097781005

    ROBERT SCOTT KENNISON   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   169
  351   171257   2

Q092492000

    WOLF RUN MINING COMPANY   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
168   50   161078   2

Q097816001

    ANTHONY L MAYLE ET UX   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   169
  206   168924   2

Q092501001

    KIMBERLY D WESTFALL ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
169   361   171260   2

Q097828000

    ROBERT KARL MCDANIEL   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   169  
201   168922   2     LARRY D DUCKWORTH ET AL   CNX GAS COMPANY LLC   WV  
Barbour   Pleasant   172   537   194114   2

Q097833000

    AGNES LOUISE BALL   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   170  
130   174390   2

Q097840000

    BARBARA KAY SATTERFIELD   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
170   96   174382   2

Q097842000

    WILLIAM MICHAEL KENNEDY   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
169   366   171261   2

Q097843000

    JAMES B HADDIX ET UX   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   170  
500     2

Q097845000

    CHERYL L BONNER   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   171   165
  178989   2     CATHERINE MARIE CAIN   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   172   597   194179   2     STEVE L BENNETT ET UX   CNX GAS COMPANY
LLC   WV   Barbour   Pleasant   172   602   194180   2     MACKIE R FELTON   CNX
GAS COMPANY LLC   WV   Barbour   Pleasant   172   607   194181   2

Q086362000

    DONALD B WILLIS   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour  
Pleasant   122   457     2

Q086370000

    WILLIAM KELLER ET AL   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour  
Pleasant   120   368     2

Q086369000

    DARIS B STEMPLE ET UX   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour  
Pleasant   120   435     2

Q086351000

    L DOVE WEAVER   BERRY ENERGY CONSULTANTS & MGRS INC   WV   Barbour  
Pleasant   110   614     2

 

Exhibit B-1, Page 52 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     PHILIP GLEN HALLER ET AL   CNS GAS COMPANY
LLC   WV   Barbour   Pleasant   171   17   178136   2

Q097868000

    ROBERT D HATHAWAY ET UX   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
171   27   178140   2

Q097873000

    VICKIE LYN GLADHILL   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   171  
186   179007   2     MARY LEE REED ROBINSON ET VIR   CNX GAS COMPANY LLC   WV  
Barbour   Pleasant   172   637   194189   2

Q098826000

    BETTY LOU CLEAVENGER   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   172  
298   188824   2     LINDA S SWARTZ ET VIR   CNX GAS COMPANY LLC   WV   Barbour
  Pleasant   172   617   194185   2

Q098827000

    BRENDA L WEAVER   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   172   303
  188826   2     WAYNE M CARTER   CNX GAS COMPANY LLC   WV   Barbour   Pleasant
  172   622   194186   2     ALLEN B CARTER   CNX GAS COMPANY LLC   WV   Barbour
  Pleasant   172   627   194187   2     CHARLES ROBERT WEAVER ET UX   CNX GAS
COMPANY LLC   WV   Barbour   Pleasant   172   637   194188   2

Q097875000

    VICKIE LYN GLADHILL   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   171  
196   179009   2     MARY LEE REED ROBINSON ET VIR   CNX GAS COMPANY LLC   WV  
Barbour   Pleasant   172   637   194189   2

Q098829000

    BETTY LOU CLEAVENGER   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   172  
288   188822   2     LINDA S SWARTZ ET VIR   CNX GAS COMPANY LLC   WV   Barbour
  Pleasant   172   642     2

Q098830000

    BRENDA L WEAVER   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   172   293
  188823   2     WAYNE M CARTER   CNX GAS COMPANY LLC   WV   Barbour   Pleasant
  172   647   194191   2     ALLEN B CARTER   CNX GAS COMPANY LLC   WV   Barbour
  Pleasant   172   652   194192   2     CHARLES ROBERT WEAVER ET UX   CNX GAS
COMPANY LLC   WV   Barbour   Pleasant   173   1     2     SYLVIA MARKLEY   CNX
GAS COMPANY LLC   WV   Barbour   Pleasant   173   6   194195   2     MICHAEL
HATHAWAY AIF FOR VIVIAN HATHAWAY   CNX GAS COMPANY LLC   WV   Barbour   Pleasant
  173   11   194196   2     BRENDA GRAY   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   173   16   194201   2     HOLLY GRAY   CNX GAS COMPANY LLC   WV  
Barbour   Pleasant   173   21   194203   2     WILLIAM B RICHARDSON JR   CNX GAS
COMPANY LLC   WV   Barbour   Pleasant   172   332   190914   2     JANE
RICHARDSON D’ANGELO   CNX GAS COMPANY LLC   WV   Barbour   Pleasant         2  
  DAVID DEUTSCH   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   172   338  
190916   2     SUSAN SHEPARD STARCEVICH   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   172   340   190917   2     CHARLES S KEFOVER JR   CNX GAS COMPANY LLC
  WV   Barbour   Pleasant   172   216   186148   2     ROBERT VANLEER   CNX GAS
COMPANY LLC   WV   Barbour   Pleasant   173   81   194224   2     STEVE WATSON  
CNX GAS COMPANY LLC   WV   Barbour   Pleasant   173   86   194227   2    
MILDRED BRANN   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   173   91  
194228   2     GLENN O WOODFORD   CNX GAS COMPANY LLC   WV   Barbour   Pleasant
  173   96   194230   2     PATTI PIZZO ET VIR   CNX GAS COMPANY LLC   WV  
Barbour   Pleasant   173   101   194232   2     KATHLEEN ANN MCKINNEY ET VIR  
CNX GAS COMPANY LLC   WV   Barbour   Pleasant   173   106   194233   2    
JEANNE WOODFORD   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   173   111  
194235   2     LARRY EDWARD VANLEER   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   173   116   194237   2

Q097903000

    CHARLES DANIEL WILES ET UX   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
172   181   186138   2

Q097915000

    DELORIS SUE MORGAN   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   172  
186   186139   2

Q097916000

    RICHARD LEE MARTIN ET UX   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
172   224   186223   2

Q097917000

    DONA J LAKE   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   172   229  
186224   2

Q097918000

    THOMAS LYNN MARTIN ET UX   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
172   234   186225   2

Q097919000

    KAREN S MENEAR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   172   239  
186226   2

Q097920000

    JAMES T MARTIN JR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   172  
244   186227   2

Q097921000

    MARGARET ANN CARNEY   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   172  
249   186228   2

Q097922000

    PATRICIA A TOWNSEND   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   172  
254   186229   2

Q097923000

    JOHN H PURKEY   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   172   259  
186230   2

Q097924000

    MARY JO MCBEE ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   172  
264   186231   2     PATTY JEAN DUFFIELD ET VIR   CNX GAS COMPANY LLC   WV  
Barbour   Pleasant   172   592   194130   2

Q097925000

    DOROETHALENE SATTERFIELD ET VIR   CNX GAS COMPANY LLC   WV   Barbour  
Pleasant   172   191   186140   2

Q097926000

    MARVIN R FORD ET UX   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   172  
196   186142   2

Q097927000

    MARTHA J NIGGEMYER ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
172   201   186143   2

Q097928000

    MICHAEL RAY LE MASTERS   CNX GAS COMPANY LLC   WV   Barbour   Pleasant   172
  206   186145   2

 

Exhibit B-1, Page 53 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q097929000

    CRYSTAL ANN SUTPHIN ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Pleasant  
172   211   186147   2

Q084814000

    FRANK MCBEE   R L S INC   WV   Barbour   Pleasant   111   283     2

Q084806000

    WOLF RUN MINING COMPANY   PDC MOUNTAINEER LLC   WV   Barbour   Pleasant  
168   45   161077   2     FREDDIE L MITCHELL ET AL   BERRY ENERGY CONSULTANTS &
MGR’S INC   WV   Barbour   Pleasant   110   564     2     JACK R WEAVER ET UX  
BERRY ENERGY CONSULTANTS & MANAGERS INC   WV   Barbour   Pleasant   129   651  
  2     WILLIE NESTOR ET UX   BERRY ENERGY CONSULTANTS & MGRS INC   WV   Barbour
  Pleasant   110   561     2     MARK WOLFE   W. B. BERRY   WV   Barbour  
Pleasant   77   613     2     HAROLD E SAFFEL ET AL   CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Barbour   Pleasant   56   349     2     LEROY MITCHELL ET AL
  W B BERRY   WV   Barbour   Pleasant   77   513     2

Q084820000

    ROBERT K MCDANIEL ET UX   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour  
Pleasant   111   290     2

Q084831000

    CHARLES E MCVICKER ET AL   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour
  Pleasant   111   557     2

Q084843000

    DELORES M DUCKWORTH ET AL   BERRY ENERGY CONSULTANTS & MANAGERS INC   WV  
Barbour   Pleasant   114   117     2

Q084850001

    LINDA G PROUDFOOT ET VIR   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour
  Pleasant   121   92     2

Q084850002

    VIRGINIA R ISNER ET VIR   PETROLEUM DEVELOPMENT CORPORATION   WV   Barbour  
Pleasant   121   305     2

CNXDAD1941

  DAD1941   CHARLES B LANHAM & TINA M LANHAM, H/W   CHESTERFIELD ENERGY
CORPORATION   WV   Barbour   Union   93   394     2

CNXDAD34921

  DAD34921   SAMUEL J CANN ET UX   CHESTERFIELD ENERGY CORPORATION   WV  
Barbour   Union   120   401     2

DAD41435001

  DAD41435-001   MARTHA R CAMPBELL, ODBERT AND MARIE CAMP   CHESTERFIELD ENERGY
CORPORATION   WV   Barbour   Union   85   144     2

DAD41435002

  DAD41435-002   ROBERT AND LUDIE QUEEN, H/W, JOHN A AND   CHESTERFIELD ENERGY
CORPORATION   WV   Barbour   Union   90   30     2

CNXDV014221

  DV014221   T I THOMPSON   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Union  
64   432     2

CNXDV014685

  DV014685   MAUDE F CAIN   HOPE NATURAL GAS COMPANY   WV   Barbour   Union   46
  274     2

CNXDV014686

  DV014686   MAUDE F CAIN   HOPE NATURAL GAS COMPANY   WV   Barbour   Union   46
  270     2

CNXDV014819

  DV014819   LORETA M GOODWIN   HOPE NATURAL GAS COMPANY   WV   Barbour   Union
  48   334     2

CNXDV014820

  DV014820   S B NUZUM   HOPE NATURAL GAS COMPANY   WV   Barbour   Union   48  
322     2

CNXDV014877

  DV014877   RUTH W DAYTON   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
50   109     2

CNXDV014999

  DV014999   VIRGIL A WHITE ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   51   367     2

CNXDV016382

  DV016382   M LEWIS VEST   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Union  
62   514     2   L210473-002   HARRY R PAYNE ET UX   CNX GAS COMPANY LLC   WV  
Barbour   Union         2

CNX039891

  039891   MALISSA R NUTTER ET VIR   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   6   359     2

CNX043835

  043835   HOFFMAN TRIMBLE   JOHN C. CHIDESTER   WV   Barbour   Union   7   433
    2

CNX043838

  043838   WILLIE TRIMBLE ET VIR   JOHN C. CHIDESTER   WV   Barbour   Union   7
  437     2

CNX046630

  046630   W L MORRISON ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Union
  18   178     2

CNX047349

  047349   INDIAN FORK COAL & COKE COMPANY   HOPE NATURAL GAS CO.   WV   Barbour
  Union   18   239     2

CNX051543

  051543   BLOOMA W O’NEAL   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
19   149     2

CNX052147

  052147   J. L. BRYAN ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
20   178     2

CNX052576

  052576   W H CHAPMAN ET AL   OLANDUS WEST   WV   Barbour   Union   20   354  
  2

CNX052608

  052608   CORA M PECK   HOPE NATURAL GAS COMPANY   WV   Barbour   Union   20  
453     2

CNX053852

  053852   GUY D BURNER ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Union
  21   177     2

CNX053954

  053954   F. S. WARD ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
21   235     2

CNX054768

  054768   FRENCH TRIMBLE ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   21   318     2

CNX055211

  055211   W H CHAPMAN   HOPE NATURAL GAS COMPANY   WV   Barbour   Union   21  
393     2

CNX056166

  056166   GIDEON ROGERS   HOPE NATURAL GAS COMPANY   WV   Barbour   Union   22
  87     2

CNX056169

  056169   JOHN A. STRADER   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
22   93     2

CNX056231

  056231   WILBUR CASTO ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Union
  22   109     2

CNX056234

  056234   FLORIE POST ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
22   115     2

CNX056235

  056235   ZONA V NUZUM   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour  
Union   67   21     2

CNX056284

  056284   H T WINANS ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
22   153     2

CNX056449

  056449   ORA F CASTO ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
22   179     2

CNX056705

  056705   W L MORRISON ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Union
  22   239     2

 

Exhibit B-1, Page 54 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX056822

  056822   GUY D YOUNG, SINGLE   HOPE NATURAL GAS COMPANY   WV   Barbour   Union
  22   329     2

CNX059142

  059142   C C WARD ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Union   24
  113     2

CNX060668

  060668   ETHEL STEMPLE ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Union   61   590     2

Q095237001

  060945   DAYTON R. STEMPLE ET AL   HOPE NATURAL GAS CO.   WV   Barbour   Union
  27   473     2

CNX061299

  061299   ORMA CASTO ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
28   432     2

CNX061392

  061392   L C STOUT   HOPE NATURAL GAS COMPANY   WV   Barbour   Union   29   75
    2

CNX061488

  061488   RUTH Q BROWN ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Union   67   94     2

CNX062667

  062667   HOMER WILSON ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Union
  29   403     2

CNX065083

  065083   W L STRADER ET UX   W. C. BOND   WV   Barbour   Union   32   105    
2

CNX065084

  065084   MAUDE A STRADER ET UX   W. C. BOND   WV   Barbour   Union   32   104
    2

CNX065403

  065403   JOHN S REGER ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Union
  32   164     2

CNX066086

  066086   MARTHA D STRADER ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   53   321     2

Q095235001

  066435   MARY KATE GREGORY ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Union   62   1     2

CNX066893

  066893   GERALD BAUGHMAN ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Union   59   76     2

CNX066936

  066936   BLANCHE A BRYAN ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Union   60   162     2

CNX067959

  067959   I S WARD ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Union   39
  24     2

CNX068191

  068191   CENTURY COAL COMPANY OF WV   HOPE NATURAL GAS COMPANY   WV   Barbour
  Union   40   62     2

CNX068680

  068680   JOHN D CAMPBELL ET UX   CONS. GAS SUPPLY CORP.   WV   Barbour   Union
  64   362     2

CNX068681

  068681   H A MCCOY   HOPE NATURAL GAS COMPANY   WV   Barbour   Union   40  
347     2

CNX068716

  068716   M W TALBOT ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
40   383     2

CNX068744

  068744   RUTH W DAYTON   HOPE NATURAL GAS COMPANY   WV   Barbour   Union   40
  378     2

CNX068745

  068745   PAUL CLEAVENGER ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   40   390     2

CNX068787

  068787   RETA B BOYLES ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Union   66   504     2

CNX068842

  068842   AMYE STRADER STUMP ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Union   66   604     2

CNX068918

  068918   I H MCDANIEL ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Union
  41   81     2

CNX068961

  068961   H S HALLER ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
41   174     2

CNX068998

  068998   LUCILLE C CHESSER   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Union   67   90     2

CNX069087

  069087   RUTH W DAYTON   CONS. GAS SUPPLY CORP.   WV   Barbour   Union   64  
256     2

CNX069088

  069088   FRAZEE LUMBER CO   CONS. GAS SUPPLY CORP.   WV   Barbour   Union   64
  85     2

CNX069124

  069124   ZONA V NUZUM ET AL   CONS. GAS SUPPLY CORP   WV   Barbour   Union  
67   17     2

CNX069132

  069132   ESTHER E O’BRIEN ET AL   CONS. GAS SUPPLY CORP.   WV   Barbour  
Union   64   586     2

CNX069269

  069269   W O STREET ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour
  Union   64   328     2

CNX069274

  069274   FRANCES MEECE ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Union   67   100     2

Q095235002

  069275   JUANITA POST ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Union   62   7     2

CNX069286

  069286   ORVILLE CAMPBELL ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   42   46     2

CNX069638

  069638   LEONA COOL ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
42   130     2

CNX069639

  069639   MAUDE B PHILLIPS   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
42   129     2

CNX069640

  069640   ANNA E MURPHY   HOPE NATURAL GAS COMPANY   WV   Barbour   Union   42
  126     2

CNX069644

  069644   ETHEL MURPHY   HOPE NATURAL GAS COMPANY   WV   Barbour   Union   42  
139     2

CNX069657

  069657   ALDERSON-BROADDUS COLLEGE   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   42   143     2

CNX069769

  069769   DORA M BOEHM ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Union
  42   146     2

CNX069783

  069783   MARTHA D STRADER ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Union   65   497     2

CNX070215

  070215   CLARA B BURNER   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour  
Union   67   9     2

Q095237002

  071107   VAUGHN HUDKINS   HOPE NATURAL GAS COMPANY   WV   Barbour   Union   44
  363     2

CNX071409

  071409   SALLIE PAUGH ET VIR ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   45   309     2

CNX071834

  071834   EFFIE E GEORGE ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   46   187     2

CNX071835

  071835   HENRY R GEORGE ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   46   183     2

CNX071893

  071893   JAMES F SAFFLE ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   46   278     2

CNX071894

  071894   JAMES F SAFFLE ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   46   286     2

CNX071904

  071904   ARTHUR GRIFFITH   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
46   282     2

CNX071906

  071906   W H SIMPSON ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
46   266     2

CNX071919

  071919   E W RITTER ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
46   290     2

 

Exhibit B-1, Page 55 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX071953

  071953   HERBERT BENNETT ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   46   336     2

CNX072096

  072096   JESSIE MARTENEY ET UX ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour
  Union   46   448     2

CNX072228

  072228   J W WOODFORD ET UX ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Union   56   275     2

CNX072359

  072359   GEO S WHITE SR ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   47   136     2

CNX072365

  072365   ELIZABETH SWICK ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   47   145     2

CNX072855

  072855   EGBERT S HARVEY ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   48   80     2

CNX072856

  072856   HERBERT E MAXON ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   48   92     2

CNX072857

  072857   DORIS C STOUT ET VIR   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   48   76     2

073015001

  073015   D FRED TALBOTT ET UX ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour
  Union   48   263     2

CNX073084

  073084   H R MARTENEY ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Union
  48   310     2

CNX073085

  073085   I H MARTENEY ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Union
  48   306     2

CNX073102

  073102   S B NUZUM ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
48   326     2

CNX073163

  073163   EMMETT WINANS ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Union
  49   5     2

073015002

  073247   RUTH MARTIN ET VIR ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   49   61     2

CNX073442

  073442   BLY S HALLER   HOPE NATURAL GAS COMPANY   WV   Barbour   Union   49  
387     2

Q095472002

  073443   BLY S HALLER   HOPE NATURAL GAS COMPANY   WV   Barbour   Union   49  
383     2

CNX073515

  073515   W G RORRER ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
50   75     2

Q095472001

  074082   MCCOY BROTHERS   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour  
Union   61   195     2

CNX074116

  074116   B C HOPKINS ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Union  
52   104     2

CNX074256

  074256   RUTH L GEORGE ET VIR   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   52   189     2

CNX074334

  074334   ZOLA R BOOTH ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Union
  52   416     2

CNX074556

  074556   BEULAH ANDERSON ET VIR   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Union   53   371     2

Q095233002

  074679   OLEN M NUTTER ET UX ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV
  Barbour   Union   54   455     2

CNX077815

  077815   ALBERT W COX ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Union   64   226     2

CNX077942

  077942   D. E. CLEAVENGER ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Union   23   370     2

CNX079064

  079064   ZONA V NUZUM   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour  
Union   67   1     2

CNX079286

  079286   MELVILLE HAYS ET AL   CONS. GAS SUPPLY CORP.   WV   Barbour   Union  
67   261     2

CNX080602

  080602   CARL KINES JR ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Barbour   Union   69   233     2

CNX085583

  085583   GLEN LONG ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour
  Union   72   619     2

CNX091363

  091363   VIRGINIA TRIMBLE   CONS. GAS SUPPLY CORP.   WV   Barbour   Union   78
  396     2

CNX098014

  098014   E A SANDRIDGE ET AL   HOPE NATURAL GAS COMPANY   WV   Barbour   Union
  41   317     2

Q092466000

    DORIS C STOUT IRREVOCABLE TRUST   CNX GAS COMPANY LLC   WV   Barbour   Union
  169   246   169799   2

Q091878000

  DV012025   T CLEAVENGER ET UX   HOPE NATURAL GAS COMPANY   WV   Barbour  
Union   24   7     2

Q087099001

    RALPH W POST ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   165   266
  151282   2

Q087099002

    DARLENE G BALL ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union   165  
271   151283   2

Q087101001

    EDMUND J MATKO   CNX GAS COMPANY LLC   WV   Barbour   Union   163   629  
141379   2

Q087102001

    JOSEPH L CARRICO   CNX GAS COMPANY LLC   WV   Barbour   Union   163   113  
135526   2

Q087102002

    LINDA L POST ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union   163   119
  135528   2

Q087102003

    RANDALL C CARRICO   CNX GAS COMPANY LLC   WV   Barbour   Union   163   125  
135530   2

Q087102004

    BERNICE KARICKHOFF   CNX GAS COMPANY LLC   WV   Barbour   Union   163   131
  135532   2

Q087102005

    JAMES M CARRICO   CNX GAS COMPANY LLC   WV   Barbour   Union   163   137  
135535   2

Q087102006

    DONALD WAYNE KARICKHOFF ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union  
163   143   135537   2

Q087102007

    MARVIN EUGENE KARICKHOFF   CNX GAS COMPANY LLC   WV   Barbour   Union   164
  263   144507   2

Q087224000

    JOHN E BROSCHART   CNX GAS COMPANY LLC - UNION DISTRICT - TM 8 P/O PAR 5.2  
WV   Barbour   Union   160   188   113331   2

Q092468001

    MARY ELIZABETH STOUT   CNX GAS COMPANY LLC   WV   Barbour   Union   168  
146   162362   2

Q087348000

    CRAIG G PHILLIPS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   163  
41   133540   2

Q087398000

    DANIEL L BAKER ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   164  
300   144523   2

Q087447000

    LARRY GOIN CLEAVENGER JR ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union
  164   248   144504   2

Q091929000

    S&B RESOURCES LLC   CNX GAS COMPANY LLC   WV   Barbour   Union   164   625  
148765   2

Q087522001

    REX E CASTO ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   163   609  
141373   2

Q087522002

    DONALD J BOYLEN ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   163  
614   141376   2

 

Exhibit B-1, Page 56 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q087522003

    VICKIE CARTER ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union   164  
253   144505   2

Q087522004

    SUSAN M ZIRKLE   CNX GAS COMPANY LLC   WV   Barbour   Union   165   281  
151287   2

Q087535000

    MARK E ODONNELL ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   163  
604   141372   2

Q087548000

    JANE E FLEISHER   CNX GAS COMPANY LLC   WV   Barbour   Union   163   599  
141371   2

Q087549000

    DEVER COLE CLEAVENGER   CNX GAS COMPANY LLC   WV   Barbour   Union   163  
594   141368   2

Q087550000

    JOSEPH STEPHEN HALL ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   164
  120   144406   2

Q087558001

    MARY JOSEPHINE ROBINSON   CNX GAS COMPANY LLC   WV   Barbour   Union   165  
116   150547   2

Q087558002

    CHARLES C STALNAKER ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   165
  121   150549   2

Q087558003

    PHYLLIS PITMAN   CNX GAS COMPANY LLC   WV   Barbour   Union   165   126  
150550   2

Q087561001

    SIDNEY LEROY JONES JR   CNX GAS COMPANY LLC   WV   Barbour   Union   163  
619   141377   2

Q087561002

    JERRY D RAMSEY ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   164  
258   144506   2

Q087572000

    RALPH W POST ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   164   2013
  144508   2

Q087580001

    CANDACE L JACQUES ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union   164
  233   144499   2

Q087580002

    WILLIAM F POLING ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   164  
238   144500   2     KEVIN MICHAEL STEAD   CNX GAS COMPANY LLC   WV   Barbour  
Union   165   181   151247   2

Q087580006

    KAREN F ROGERS ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union   165  
186   151249   2

Q087580007

    STEVEN SCOTT KELLY ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   165
  191   151250   2

Q087580008

    LARRY RICHARD KELLY ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   165
  196   151251   2

Q087580009

    DENISE MICHELLE KYKER   CNX GAS COMPANY LLC   WV   Barbour   Union   165  
201   151252   2     ELOISE L POLING   CNX GAS COMPANY LLC   WV   Barbour  
Union   165   206   151253   2

Q087580011

    JON ERIC KELLY   CNX GAS COMPANY LLC   WV   Barbour   Union   166   391  
155543   2

Q087603001

    DALE E EVANS   CNX GAS COMPANY LLC   WV   Barbour   Union   164   243  
144502   2

Q087612001

    SALLY ANN REEDER   CNX GAS COMPANY LLC   WV   Barbour   Union   164   656  
148773   2

Q087612002

    STEPHEN S WARD ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   169  
109   167437   2

Q087612003

    DAVID JOSEPH RUNT   CNX GAS COMPANY LLC   WV   Barbour   Union   170   124  
174389   2

Q087580003

    RONDAL E BENNETT   CNX GAS COMPANY LLC   WV   Barbour   Union   164   615  
148760   2

Q087580012

    HAROLD RAY MURPHY ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   165  
276   151285   2

Q097644000

    RALPH W POST ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   165   317
  151296   2

Q087668001

    JOHN A MOSESSO TRUST   CNX GAS COMPANY LLC   WV   Barbour   Union   165   1
  148774   2

Q087668002

    THOMAS O MUCKLOW   CNX GAS COMPANY LLC   WV   Barbour   Union   165   61  
150529   2

Q087671001

    CALKIN FAMILY TRUST   CNX GAS COMPANY LLC   WV   Barbour   Union   165   391
  152269   2

Q087671002

    DAVID LEE KENNEDY   CNX GAS COMPANY LLC   WV   Barbour   Union   166   381  
155540   2

Q087671003

    ETHEL JANE MACDONALD   CNX GAS COMPANY LLC   WV   Barbour   Union   166  
386   155542   2

Q087671004

    ROBERTA SCOFIELD   CNX GAS COMPANY LLC   WV   Barbour   Union   168   559  
165331   2

Q087671005

    BRENDA LAGROU   CNX GAS COMPANY LLC   WV   Barbour   Union   168   554  
165330   2

Q087671006

    SAM ROHRBOUGH ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   168   549
  165328   2

Q087671007

    KAY LUTZ   CNX GAS COMPANY LLC   WV   Barbour   Union   168   518   164892  
2

Q087671008

    FRED ROHRBOUGH ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   168  
564   165332   2

Q087671009

    BILL ROHRBOUGH   CNX GAS COMPANY LLC   WV   Barbour   Union   168   523  
164893   2

Q087671010

    NONA RAUCH   CNX GAS COMPANY LLC   WV   Barbour   Union   168   528   164894
  2

Q087671011

    GALE ESPINOZA   CNX GAS COMPANY LLC   WV   Barbour   Union   168   533  
164895   2

Q092572000

    JOHN D WOOD ET UX   R J HUNTER   WV   Barbour   Union   56   69     2

Q097645000

    GERALD CLEAVENGER ET UX   CONTINENTAL PETROLEUM CO   WV   Barbour   Union  
89   84     2

Q087673000

    DANIEL L BAKER ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   165  
251   151277   2

Q092359001

    PHILIP K SCOTT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   166  
351   155529   2

Q092359002

    KATHLEEN J MCVICKER ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union  
166   356   155530   2

Q092359003

    STEPHEN D SCOTT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   166  
361   155534   2

Q092359004

    MICHAEL R SCOTT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   166  
366   155536   2

Q092359005

    JUDITH S GALLOWAY ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union   166
  371   155537   2

Q092359006

    JEFFREY P SCOTT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   166  
376   155539   2

Q087676000

    VICTOR J MOSESSO ET AL   CNX GAS COMPANY LLC   WV   Barbour   Union   165  
173   151245   2

Q087710003

    KAREN C GRIGGS   CNX GAS COMPANY LLC   WV   Barbour   Union   165   241  
151275   2

 

Exhibit B-1, Page 57 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q087710004

    JOSEPH D COLLINS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   165  
246   151276   2

Q087710005

    SYLVIA S LANHAM ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union   166  
98   153587   2

Q087710006

    EVELYN S KREAFLE   CNX GAS COMPANY LLC   WV   Barbour   Union   166   103  
153589   2

Q087685000

    EDWARD C CLINGERMAN ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   165
  131   150552   2

Q087686001

    BARBARA S HAWK   CNX GAS COMPANY LLC   WV   Barbour   Union   165   297  
151291   2

Q087686002

    KAREN J BONNER   CNX GAS COMPANY LLC   WV   Barbour   Union   165   302  
151293   2

Q087686003

    KAREN J BONNER   CNX GAS COMPANY LLC   WV   Barbour   Union   165   307  
151294   2

Q087686004

    BARBARA S HAWK   CNX GAS COMPANY LLC   WV   Barbour   Union   165   312  
151295   2

Q084946000

    HENRY W WHEELER ET UX   PETROLEUM DEVELOPMENT COPORATION   WV   Barbour  
Union   130   450     2

Q084955000

    VIRGINIA C BAUGHMAN ET AL   PETROLEUM DEVELOPMENT COPORATION   WV   Barbour
  Union   130   82     2

Q087697001

    KAREN C GRIGGS   CNX GAS COMPANY LLC   WV   Barbour   Union   165   163  
151242   2

Q087697002

    JOSEPH D COLLINS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   165  
292   151290   2

Q087697003

    EVELYN S KREAFLE   CNX GAS COMPANY LLC   WV   Barbour   Union   166   88  
153584   2

Q087697004

    SYLVIA S LANHAM ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union   166  
93   153586   2

Q087703000

    STERLING GREGORY ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   165  
211   151254   2

Q087705000

    STEPHEN M WARNER ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   165  
216   151255   2

Q087580004

    ELLEN A FATH   CNX GAS COMPANY LLC   WV   Barbour   Union   165   168  
151244   2

Q091836000

    EARL H SULLIVAN   CNX GAS COMPANY LLC   WV   Barbour   Union   165   289  
151289   2

Q087710001

    DAVID RAY WILSON   CNX GAS COMPANY LLC   WV   Barbour   Union   165   256  
151279   2

Q087710002

    CORA JEAN MATHENY   CNX GAS COMPANY LLC   WV   Barbour   Union   165   261  
151280   2

Q087710007

    ELIZABETH M FORSSELL   CNX GAS COMPANY LLC   WV   Barbour   Union   168  
151   162363   2

Q093170001

    JOYCE L WHITE   CNX GAS COMPANY LLC   WV   Barbour   Union   166   315  
154503   2

Q093170002

    REBECCA L WILLIAMS   CNX GAS COMPANY LLC   WV   Barbour   Union   166   320
  154505   2     KEITH L CROSS ET UX   CNX GAS COMPANY LLC   WV   Barbour  
Union   166   325   154506   2

Q093149000

    CRAIG G PHILLIPS   CNX GAS COMPANY LLC   WV   Barbour   Union   166   43  
153507   2

Q093277001

    JOSHUA D WINSLOW   CNX GAS COMPANY LLC   WV   Barbour   Union   166   80  
153581   2

Q093277002

    NATASHA R WINSLOW   CNX GAS COMPANY LLC   WV   Barbour   Union   166   84  
153582   2

Q093277003

    J STEVE WINSLOW   CNX GAS COMPANY LLC   WV   Barbour   Union   168   103  
162353   2

Q093291001

    JOSHUA D WINSLOW   CNX GAS COMPANY LLC   WV   Barbour   Union   166   68  
153576   2

Q093291002

    NATASHA R WINSLOW   CNX GAS COMPANY LLC   WV   Barbour   Union   166   72  
153578   2

Q093291003

    JOHN STEPHEN WINSLOW   CNX GAS COMPANY LLC   WV   Barbour   Union   166   76
  153580   2

Q087522005

    SUSAN M ZIRKLE   CNX GAS COMPANY LLC   WV   Barbour   Union   166   108  
153591   2

Q091936000

    CARL R WRIGHT   CNX GAS COMPANY LLC   WV   Barbour   Union   166   113  
153592   2

Q091940000

    DOREEN J GILLESPIE   CNX GAS COMPANY LLC   WV   Barbour   Union   166   48  
153510   2

Q093216000

    DOREEN J GILLESPIE   CNX GAS COMPANY LLC   WV   Barbour   Union   166   123
  153601   2

Q091947000

    DOREEN J GILLESPIE   CNX GAS COMPANY LLC   WV   Barbour   Union   166   128
  153604   2

Q093316000

    JOHN K SAFFLE   CNX GAS COMPANY LLC   WV   Barbour   Union   168   156  
162365   2

Q098700000

    RETA HERRON LOUK ET VIR   MARVIN E WILHITE   WV   Barbour   Union   49   154
    2

Q093151000

    NORMA JEAN SQUIRES   CNX GAS COMPANY LLC   WV   Barbour   Union   168   161
  162366   2

Q093244000

    TRUSTEES OF REGER UNITED METHODIST CHURCH   CNX GAS COMPANY LLC   WV  
Barbour   Union   168   141   162361   2

Q093247000

    TIMOTHY J SHAFFER   CNX GAS COMPANY LLC   WV   Barbour   Union   168   171  
162369   2

Q093249000

    WARD CEMETERY ASSOCIATION INC   CNX GAS COMPANY LLC   WV   Barbour   Union  
168   176   162370   2

Q097747001

    DOROTHY L TRETTER   CNX GAS COMPANY LLC   WV   Barbour   Union   168   181  
162373   2

Q097747002

    STANLEY MCDANIEL ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   170  
111   174386   2

Q097747003

    JOANN B HUTCHISON   CNX GAS COMPANY LLC   WV   Barbour   Union   170   119  
174388   2

Q093488000

    HERTSEL GEORGE   CNX GAS COMPANY LLC   WV   Barbour   Union   168   98  
162352   2     DAVID GEORGE   CNX GAS COMPANY LLC   WV   Barbour   Union   171  
72   178600   2

Q097752000

    DONALD RAY GEORGE   CNX GAS COMPANY LLC   WV   Barbour   Union   171   77  
178601   2

Q097753000

    SHERLOCK L GEORGE   CNX GAS COMPANY LLC   WV   Barbour   Union   171   82  
178611   2

Q097754000

    DANA M GEORGE   CNX GAS COMPANY LLC   WV   Barbour   Union   171   87  
178613   2

Q097755000

    MARLENE C GEORGE   CNX GAS COMPANY LLC   WV   Barbour   Union   171   92  
255670006   2

 

Exhibit B-1, Page 58 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     MARJORIE GEORGE   CNX GAS COMPANY LLC   WV
  Barbour   Union   173   26   194204   2     BONNIE MAYLE   CNX GAS COMPANY LLC
  WV   Barbour   Union   173   31   194205   2     JULIE ANN WARE ET VIR   CNX
GAS COMPANY LLC   WV   Barbour   Union   173   36   194207   2     MARTHA L
BEATTY   CNX GAS COMPANY LLC   WV   Barbour   Union   173   41   194211   2    
PENNY SZOLIS ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union   173   46  
194213   2     VIRGIL LEE GEORGE JR   CNX GAS COMPANY LLC   WV   Barbour   Union
  173   51   194215   2     ASHLEIGH PERKINS   CNX GAS COMPANY LLC   WV  
Barbour   Union   173   56   194216   2     JENNY LOU KOLAKOWSKI   CNX GAS
COMPANY LLC   WV   Barbour   Union   173   61   194218   2     ALLEN PERKINS  
CNX GAS COMPANY LLC   WV   Barbour   Union   173   66   194220   2

Q097756000

    TIMOTHY L BERLENGE   CNX GAS COMPANY LLC   WV   Barbour   Union   172   346
  191190   2     BOBBY GEORGE   CNX GAS COMPANY LLC   WV   Barbour   Union   173
  71   194221   2     GREGORY GEORGE ET UX   CNX GAS COMPANY LLC   WV   Barbour
  Union   173   76   194223   2     KENNETH GEORGE ET VIR   CNX GAS COMPANY LLC
  WV   Barbour   Union   172   527   194111   2

Q093771000

    HERTSEL H GEORGE   CNX GAS COMPANY LLC   WV   Barbour   Union   168   186  
162374   2

Q097764001

    BETTY LOUISE LANHAM   CNX GAS COMPANY LLC   WV   Barbour   Union   169   89
  167426   2

Q097780000

    JOHN A SISK JR   CNX GAS COMPANY LLC   WV   Barbour   Union   169   251  
169800   2

Q093797000

    STEPHEN S WARD ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   169   73
  167227   2

Q093812001

    MURL W ROGERS JR ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   169  
18   167216   2

Q093812002

    JULIA M SCOTT ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union   169   23
  167217   2

Q093822001

    DAVID D CASTO III ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   169  
58   167224   2

Q093822002

    JOHN MICHAEL CASTO   CNX GAS COMPANY LLC   WV   Barbour   Union   169   63  
167225   2

Q093822003

    CAROLYN MARIE PFOTZER   CNX GAS COMPANY LLC   WV   Barbour   Union   169  
68   167226   2

Q092528000

    ROBERT J WHITE ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   169  
331   171251   2

Q095164001

    ROBERT L JOHNSON II ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   169
  114   167439   2     JOAN BUCHANAN   CNX GAS COMPANY LLC   WV   Barbour  
Union   170   582   177415   2     GARY R GREENE ET UX   CNX GAS COMPANY LLC  
WV   Barbour   Union   170   587   177417   2     DAVID A GREENE ET UX   CNX GAS
COMPANY LLC   WV   Barbour   Union   170   592   177418   2

Q092529000

    CGP DEVELOPMENT CO INC   CNX GAS COMPANY LLC   WV   Barbour   Union   169  
236   169797   2

Q092531000

    LAWRENCE G LITTLER ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   169
  336   171252   2

Q092497000

    BART L HADDIX ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   169   356
  171259   2

Q098732000

    HENRY W WHEELER ET UX   EASTERN AMERICAN ENERGY CORPORATION   WV   Barbour  
Union   116   477     2

Q097811000

    NICHOLAS M SIMONS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   169  
472   172267   2

Q097812000

    CHARLES H PAYTON   CNX GAS COMPANY LLC   WV   Barbour   Union   169   181  
168916   2

Q097813001

    PATRICIA SUSAN WRIGHT   CNX GAS COMPANY LLC   WV   Barbour   Union   169  
186   168917   2

Q097813002

    PATRICK MICHAEL WRIGHT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union  
169   191   168919   2

Q097813003

    GILBERT VANDERKRAATS ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union  
170   106   174385   2

Q092505000

    PEGGY D HADDIX ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union   169  
371   171262   2

Q092511000

    PEGGY D HADDIX ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union   169  
376   171263   2

Q097827000

    CSX TRANSPORTATION   CNX GAS COMPANY LLC   WV   Barbour   Union   168   614
  165454   2

Q092514001

    JOHN M BROWN ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   169   241
  169798   2     MELISSA IRELAND   CNX GAS COMPANY LLC   WV   Barbour   Union  
172   532   194113   2     MARY BELL RHYMER   CNX GAS COMPANY LLC   WV   Barbour
  Union   172   542   194115   2     MARTHA HARDMAN ET VIR   CNX GAS COMPANY LLC
  WV   Barbour   Union   172   547   194117   2     KEVIN WILSON ET UX   CNX GAS
COMPANY LLC   WV   Barbour   Union   172   552   194119   2

Q097829001

    EMILY AIRGOOD NEFF   CNX GAS COMPANY LLC   WV   Barbour   Union   169   381
  171265   2

Q097830000

    NANCY TALBOTT BURGESS   CNX GAS COMPANY LLC   WV   Barbour   Union   172  
161   186134   2

Q097831000

    WILLIAM B HICKS   CNX GAS COMPANY LLC   WV   Barbour   Union   172   166  
186135   2

Q097832000

    ANN MACKEY NEFF   CNX GAS COMPANY LLC   WV   Barbour   Union   172   171  
186136   2

Q097835000

    GARY DENNIS BURNER   CNX GAS COMPANY LLC   WV   Barbour   Union   169   396
  171276   2     CONNIE SKARYA   CNX GAS COMPANY LLC   WV   Barbour   Union    
    2

Q097841000

    DANIEL J CINALLI ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   169  
176   168562   2     JOHN W SAYLER ET UX   CNX GAS COMPANY LLC   WV   Barbour  
Union   172   557   194120   2

 

Exhibit B-1, Page 59 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     MICHAEL R SCOTT ET UX   CNX GAS COMPANY
LLC   WV   Barbour   Union   172   562   194121   2     KATHLEEN SCOTT MCVICKER
  CNX GAS COMPANY LLC   WV   Barbour   Union   172   567   194122   2     JUDITH
SCOTT GALLOWAY ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union   172   572  
194124   2     STEPHEN D SCOTT   CNX GAS COMPANY LLC   WV   Barbour   Union  
172   577   194126   2     JEFFREY P SCOTT ET UX   CNX GAS COMPANY LLC   WV  
Barbour   Union   172   582   194127   2

Q097846000

    PHILIP K SCOTT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   172  
176   186137   2     TIMOTHY LUKE LACH ET UX   CNX GAS COMPANY LLC   WV  
Barbour   Union         2

Q097849000

    JUDITH SCOTT GALLOWAY ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union  
171   97   178615   2

Q097850000

    JEFFREY P SCOTT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   171  
102   178616   2

Q097851000

    STEPHEN D SCOTT   CNX GAS COMPANY LLC   WV   Barbour   Union   171   107  
178617   2

Q097852000

    KATHLEEN SCOTT MCVICKER ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union
  171   112   178618   2

Q097853000

    MICHAEL R SCOTT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   171  
117   178619   2

Q097854000

    PHILLIP K SCOTT ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   171  
122   178620   2

Q097855000

    JOAN BUCHANAN   CNX GAS COMPANY LLC   WV   Barbour   Union   170   562  
177403   2

Q097856000

    GARY R GREENE ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   170   567
  177404   2

Q097857000

    DAVID A GREENE ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   170  
572   177412   2

Q097858000

    MARK DAVID HADDIX   CNX GAS COMPANY LLC   WV   Barbour   Union   171   12  
178134   2     SYLVIA KERR NITZ   CNX GAS COMPANY LLC   WV   Barbour   Union    
    2

Q097859000

    SHERRI L HUNT   CNX GAS COMPANY LLC   WV   Barbour   Union   170   577  
177413   2

Q097860000

    JAY ERIC NITZ   CNX GAS COMPANY LLC   WV   Barbour   Union   171   127  
178621   2     KEVIN P NITZ   CNX GAS COMPANY LLC   WV   Barbour   Union   172  
587   194128   2

Q098794000

    PAUL F YOCUM ET UX   CNX GAS COMPANY   WV   Barbour   Union   171   22  
178138   2

Q097872000

    JOHN W SAYLER ET UX ET AL   CNX GAS COMPANY LLC   WV   Barbour   Union   170
  607   177421   2

Q097874000

    CHERYL D PENTECOST SALYERS   CNX GAS COMPANY LLC   WV   Barbour   Union  
171   201   179010   2

Q097879000

    LINDA D SKARYA RICE   CNX GAS COMPANY LLC   WV   Barbour   Union   171   159
  178985   2

Q097880000

    JOHN M SKARYA   CNX GAS COMPANY LLC   WV   Barbour   Union   171   180  
179003   2

Q097881000

    STEPHEN D SKARYA   CNX GAS COMPANY LLC   WV   Barbour   Union   171   161  
178987   2

Q097882000

    ALBERT D SKARYA JR   CNX GAS COMPANY LLC   WV   Barbour   Union   171   163
  178988   2

Q097883000

    LINDA D SKARYA RICE   CNX GAS COMPANY LLC   WV   Barbour   Union   171   176
  178999   2

Q097884000

    JOHN M SKARYA   CNX GAS COMPANY LLC   WV   Barbour   Union   171   182  
179005   2

Q097885000

    STEPHEN D SKARYA   CNX GAS COMPANY LLC   WV   Barbour   Union   171   184  
179006   2     ALBERT D SKARYA JR   CNX GAS COMPANY LLC   WV   Barbour   Union  
171   178   179001   2

Q097888000

    ENZO C CARDELLI ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   172  
59   182882   2

Q097889000

    ENZO C CARDELLI ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union   172  
42   182883   2

Q097890000

    GLENN CURTIS STOUT JR ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union  
172   29   182884   2     CENTURY VOLGA PUBLIC SERVICE DISTRICT   CNX GAS
COMPANY LLC   WV   Barbour   Union   172   219   186220   2

Q097902000

    VIRGIL WHITE ET AL   W B BERRY   WV   Barbour   Union   78   467     2    
DOROTHY JANE CARRICO   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour  
Union   64   400     2

Q097904000

    MARY ZOHNER ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Barbour  
Union   66   9     2

Q097906000

    KATHERYN M MURPHY   CNX GAS COMPANY LLC   WV   Barbour   Union   172   44  
182887   2

Q098864000

    TIMOTHY A LACH ET UX   CNX GAS COMPANY LLC   WV   Barbour   Union         2

Q097908000

    PATRICIA L PINNELL ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union   172
  54   182889   2

Q097909000

    CRISS CEMETERY ASSOCIATION INCORPORATED   CNX GAS COMPANY LLC   WV   Barbour
  Union   171   37   178199   2

Q097911000

    MT VERNON UNITED METHODIST CHURCH   CNX GAS COMPANY LLC   WV   Barbour  
Union   171   43   178200   2

Q097912000

    PATRICIA L PINNELL ET VIR   CNX GAS COMPANY LLC   WV   Barbour   Union   172
  59   182890   2     VIRGIL WHITE ET AL   W B BERRY   WV   Barbour   Union   78
  465     2     ELSWORTH WINANS ET UX   J L TRITTIPO   WV   Barbour   Union   68
  1     2   DV015134   APPALACHIAN ROYALTIES INC   HOPE NATURAL GAS COMPANY   WV
  Barbour   Union, Union   52   437     2

Q093100001

    MIKE ROSS INC   CNX GAS COMPANY LLC   WV   Barbour   Union, Union   166  
334   155525   2     JOSEPH L HALL ET UX   W B BERRY   WV   Barbour   Union,
Warren   81   363     2     BESS NORMAN LONG ET VIR   CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Harrison   Elk   934   372     2

 

Exhibit B-1, Page 60 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     J CLARK CONLEY ET AL   CONSOLIDATED GAS
SUPPLY CORPORATION   WV   Harrison   Elk   935   625     2     ROSS J TERANGO ET
UX   CNG DEVELOPMENT COMPANY   WV   Harrison   Elk   1200   615     2     R B
BARNETT ET AL   HOPE NATURAL GS COMPANY   WV   Harrison   Elk   184   153     2
    WM P LONG ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Elk
  987   374     2     UNION NATIONAL BANK TRUSTEE   CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Harrison   Elk   990   171     2     ELEANOR WATSON   CONSOL.
GAS SUPPLY CORPORATION   WV   Harrison   Elk   987   360     2     LORETTA
BAILEY   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Elk   981   551  
71509   2     CARRIE M LEWIS   HOPE NATURAL GAS COMPANY   WV   Harrison   Elk  
1023   505     2     TEXIE D DAWSON ET VIR   HOPE NATURAL GAS COMPANY   WV  
Harrison   Elk   776   262     2     LLOYD H YOUNG   HOPE NATURAL GAS COMPANY  
WV   Harrison   Elk   837   87     2     GLADYS D YOUNG ET AL   CONSOLIDATED GAS
SUPPLY CORPORATION   WV   Harrison   Elk   997   964     2     BESS NORMAN LONG
ET VIR   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Elk   934   368  
  2     EDWARD E YOUNG ET AL   DELAWARE GAS COMPANY   WV   Harrison   Elk   1443
  1069     2     ROSA M CLEMANS ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison
  Elk   775   156     2     LLOYD H YOUNG   HOPE NATURAL GAS COMPANY   WV  
Harrison   Elk   776   262     2     SALLIE SMITH ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Elk   779   133     2     HARRISON CO. BD. OF
EDUCATION   HOPE NATURAL GAS COMPANY   WV   Harrison   Elk   788   475     2    
CLYD L HALL ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Elk   881   266  
  2     C R HOLBERT ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison
  Elk   959   531     2     J C NICHOLE ET AL   SOUTH PENN OIL COMPANY   WV  
Harrison   Elk   116   393     2     ROSS F STOUT ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Elk   192   400     2     JACKSON ARNOLD   GRASSELI
CHEMICAL CO.   WV   Harrison   Elk   242   101     2     G W CONLEY ET AL  
OLANDUS WEST   WV   Harrison   Elk   162   176     2     DOY HORNOR ET AL   HOPE
NATURAL GAS COMPANY   WV   Harrison   Elk   775   171     2     CLARENCE M.
BLAIR ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Elk   776   194     2  
  WILDA B GATRELL ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Elk   779  
62     2     GLADYS D YOUNG ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Harrison   Elk   997   967     2     CHARLES L LYNCH ET AL   CLARKSBURG LIGHT
AND HEAT C   WV   Harrison   Elk   316   423     2     JOSEPHINE PAUGH ET AL  
HOPE NATURAL GAS COMPANY   WV   Harrison   Elk   775   186     2     RUTH SMITH
MILEY ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Elk   779   100     2  
  H D SOMERVILLE ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Elk   779  
137     2     A. L. RANDOLPH ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Elk   779   111     2     ISAAC H. MAXWELL ET AL   HOPE NATURAL GAS COMPANY   WV
  Harrison   Elk   833   396     2     ELIZ A JOHNSON ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Elk   775   174     2     L H YOUNG   HOPE NATURAL GAS
COMPANY   WV   Harrison   Elk   776   271     2     JAMES D CALL ET AL   HOPE
NATURAL GAS COMPANY   WV   Harrison   Elk   787   426     2     LOVADA CONLEY ET
AL   OLANDUS WEST   WV   Harrison   Elk   162   173     2     T MINTER LAWSON ET
AL   OOLANDUS WEST   WV   Harrison   Elk   346   454     2     DRACO DODRILL ET
AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Elk   775   159     2     J H
ROMINE   HOPE NATURAL GAS COMPANY   WV   Harrison   Elk   775   192     2    
HAROLD BATTON ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Elk   776   190
    2     E H BOND ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Elk   192
  372     2     WILLIAM SMITH   HOPE NATURAL GAS COMPANY   WV   Harrison   Elk  
237   69     2     T S LEWIS ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Elk   332   92     2     MELVIN WILMOTH ET AL   HOPE NATURAL GAS COMPANY   WV  
Harrison   Elk   775   204     2     NELLIE V. L. WILLIAMS ET AL   CONSOLIDATED
GAS SUPPLY CORPORATION   WV   Harrison   Elk   1017   207     2     MARY L
LAWSON   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Elk   1023   481
    2     PETER I LYNCH ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Elk  
192   398     2     STELLA HEATER ET AL   HOPE NATURAL GAS COMPANY   WV  
Harrison   Elk   775   168     2     T S SABATELLI ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Elk   776   251     2     C BURKE MORRIS ET UX ET AL  
HOPE NATURAL GAS COMPANY   WV   Harrison   Elk   1443   1047     2     GEORGE C
ROMINE ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Elk   779   119     2

 

Exhibit B-1, Page 61 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     FRANK WHITE ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Elk   779   144     2     MADISON BLAIR ET AL  
OLANDUS WEST   WV   Harrison   Elk   325   158     2     JOSEPHINE PAUGH ET AL  
HOPE NATURAL GAS COMPANY   WV   Harrison   Elk   775   183     2     CHRISTINE
YOUNG MCCUSKEY ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Elk   776  
240     2     CLARA L GRAVES ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Elk   776   197     2     E CLIFFORD LANGDON   HOPE NATURAL GAS COMPANY   WV  
Harrison   Elk   776   230     2     HARRIET M JARVIS ET AL   SOUTH PENN OIL
COMPANY   WV   Harrison   Elk   833   431     2

Q091403001

    DOMINION TRANSMISSION INC   CNX GAS COMPANY LLC ET AL   WV   Harrison   Elk,
GRANT - LOST CREEK, Grant, Sardis, Union   1551   969   201500020607   2     OMA
G HALL ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Freemans
Creek, Union   346   724     2     FREDERICK SEE HALL   CNX GAS COMPANY LLC   WV
  Harrison   Freemans Creek, Union   1559   376   201500041468   2     JOHN R
HALL   CNX GAS COMPANY LLC   WV   Harrison   Freemans Creek, Union   1568   1128
  201600002667   2     JAN GUM   CNX GAS COMPANY LLC   WV   Harrison   Freemans
Creek, Union   1568   1135   95935   2     SHARON L HALL   CNX GAS COMPANY LLC  
WV   Harrison   Freemans Creek, Union   1559   381   90216   2     EDITH GAIL
BUTLER   CNX GAS COMPANY LLC   WV   Harrison   Freemans Creek, Union   1559  
385   201500041471   2     BRETT SINAK   CNX GAS COMPANY LLC   WV   Harrison  
Freemans Creek, Union   701   309   91419   2     ANN S WILLIAMSON   CNX GAS
COMPANY LLC   WV   Harrison   Freemans Creek, Union   1566   895   92986   2    
SANDRA S WILSON   CNX GAS COMPANY LLC   WV   Harrison   Freemans Creek, Union  
702   286   201500061539   2     JERRY WHITE   CNX GAS COMPANY LLC   WV  
Harrison   Freemans Creek, Union   1566   891   92988   2     DIANE GIBBS   CNX
GAS COMPANY LLC   WV   Harrison   Freemans Creek, Union   1559   901  
201500042795   2     ALLEN S GREGORY ET AL   CONSOLIDATED GAS SUPPLY CORPORATION
  WV   Harrison   Grant   981   555     2     JAMES H SWISHER ET UX ET AL  
CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant   1020   1047     2
    D B RANDOLPH ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison  
Grant   1019   889     2     B K SIMONS ET UX   CONSOLIDATED GAS SUPPLY CO   WV
  Harrison   Grant   1020   565     2     GARY L ASHCRAFT ET AL   CONSOLIDATED
GAS SUPPLY CORPORATION   WV   Harrison   Grant   1022   311     2     BERTSYLE E
BOHN ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant   1025
  658     2     PETITTO BROTHERS, INC.   CONSOLIDATED GAS SUPPLY CORPORATION  
WV   Harrison   Grant   1030   129     2     JETTIE COX ET AL   CONSOLIDATED GAS
SUPPLY CORPORATION   WV   Harrison   Grant   1034   1086     2     A W RANDOLPH
ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant   1092   935
    2     ROCKFORD UNITED METH CHURCH   CONSOLIDATED GAS TRANSMISSION
CORPORATION   WV   Harrison   Grant   1178   394     2     BERNARD D BENNETT ET
UX   CONSOLIDATED GAS TRANSMISSION CORPORATION   WV   Harrison   Grant   1178  
402     2     W B VANHORN ET UX   EASTERN OIL COMPANY   WV   Harrison   Grant  
141   319     2     L D REED ET AL   F. E. WILLIAMSON & CO.   WV   Harrison  
Grant   111   518     2     W W BRANNON ET UX   PHILADELPHIA COMPANY OF WV   WV
  Harrison   Grant   185   107     2     DAVID SCOTT ET AL   FEDERAL OIL COMPANY
  WV   Harrison   Grant   118   340     2     O.B. FRASHUER ET UX   HOPE NATURAL
GAS COMPANY   WV   Harrison   Grant   723   396     2     KENNETH R. SIMONS ET
AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   723   429     2     JOHN
M BATTEN ET AL   I M KELLEY ET AL   WV   Harrison   Grant   116   473     2

 

Exhibit B-1, Page 62 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     B SWISHER ET UX   SOUTH PENN OIL COMPANY  
WV   Harrison   Grant   121   73     2     L. B. DAVIS ET UX   SOUTH PENN OIL
COMPANY   WV   Harrison   Grant   121   150     2     SIDNEY HAYMOND   SOUTH
PENN OIL COMPANY   WV   Harrison   Grant   121   154     2     A S HOLBERT ET AL
  HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   193   268     2     P T
ALLMAN   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   193   281     2    
S J DAVISSON   TRI STATE GAS COMPANY   WV   Harrison   Grant   139   434     2  
  L B DAVIS ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   143   577
    2     W M WEST   SOUTH PENN OIL CO.   WV   Harrison   Grant   121   219    
2     CHAS D LEWIS ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant  
857   521     2     CLARA M VANHORN ET AL   CONSOLIDATED GAS SUPPLY CORPORATION
  WV   Harrison   Grant   1020   32     2     DAVID C CURRY ET UX   CONSOLIDATED
GAS SUPPLY CORPORATION   WV   Harrison   Grant   1019   545     2     MELVIN A
HOLCOMB ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant  
1020   13     2     LESTER M PRINCE ET UX   CONSOLIDATED GAS SUPPLY CORPORATION
  WV   Harrison   Grant   1022   307     2     WILLA JEAN WIANT   CONSOLIDATED
GAS TRANSMISSION CORPORATION   WV   Harrison   Grant   1178   386     2     MARY
S DEISON ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   175   140  
  2     HOWARD NEELY   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   174  
142     2     J B GUSMAN ET AL   TREAT AND CRAWFORD   WV   Harrison   Grant  
158   8     2     OCIE LEWIS   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Harrison   Grant   975   62     2     UNION NATIONAL BANK ET AL   CONSOLIDATED
GAS SUPPLY CORPORATION   WV   Harrison   Grant   994   496     2     HOWARD W
VANSCOY ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant  
999   281     2     JEWELL C HOLDEN ET AL   CONSOLIDATED GAS SUPPLY CORPORATION
  WV   Harrison   Grant   1019   635     2     IDEN MCWHORTER ET AL  
CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant   1018   311     2  
  KENNETH F. JARRETT ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison
  Grant   949   384     2     LEWIS C SWISHER ET UX   CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Harrison   Grant   955   382     2     AUBREY W RANDOLPH ET
AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant   976   520    
2     FLORENCE WIANT   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison  
Grant   1011   521     2     B P SCHRADER ET UX   CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Harrison   Grant   1018   1176     2     ROCKFORD UNITED METH
CHURCH   CONSOLIDATED GAS TRANSMISSION CORPORATION   WV   Harrison   Grant  
1178   398     2     CLAUDIA HACKER ET AL   HOPE NATURAL GAS COMPANY   WV  
Harrison   Grant   820   508     2     VANCE WARD ET AL   CONSOLIDATED GAS
SUPPLY CORPORATION   WV   Harrison   Grant   981   561     2     EDMOND SOUTHERN
ET UX   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   149   307     2     J
Q MUSSER   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   696   246     2  
  ANITA S BURNS ET AL   CNG DEVELOPMENT COMPANY   WV   Harrison   Grant   1385  
1261     2     EMORY L STOUT ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Harrison   Grant   985   94     2     LOCIE C STOUT ET AL   CONSOLIDATED GAS
SUPPLY CORPORATION   WV   Harrison   Grant   992   522     2     JOSEPH C QUINN
ET UX   COSOL. GAS SUPPLY CORPORATION   WV   Harrison   Grant   989   509     2
    HARKEY D, BOND ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant  
886   276     2     ETHEL J WARD ET AL   HOPE NATURAL GAS COMPANY   WV  
Harrison   Grant   890   124     2     HAZEL CHANDLER   CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Harrison   Grant   935   407     2     A W RANDOLPH ET AL  
CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant   1017   187     2  
  J D WARD ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant  
1101   50     2     FLORENCE WIANT   CONSOLIDATED GAS TRANSMISSION CORPORATION  
WV   Harrison   Grant   1178   382     2     LUTHER A BOND ET UX   OWEN A WEST  
WV   Harrison   Grant   159   215     2     JOSEPH CHEUVRONT ET AL   P H GAFFNEY
  WV   Harrison   Grant   184   309     2     WM C COOKMAN   ERNEST RANDOLPH  
WV   Harrison   Grant   250   173     2     PEARL REEL   CONS. GAS SUPPLY CORP.
  WV   Harrison   Grant   957   98     2     J C MCWHORTER ET AL   HOPE NATURAL
GAS COMPANY   WV   Harrison   Grant   775   180     2     LLOYD H YOUNG   HOPE
NATURAL GAS COMPANY   WV   Harrison   Grant   776   259     2     J C MCWHORTER
ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   776   243     2    
BETSEY LAW ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   777   380
    2     MYRTLE EDMONDS ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Grant   779   53     2     OCTAVIA MCCORMICK ET AL   HOPE NATURAL GAS COMPANY  
WV   Harrison   Grant   779   81     2

 

Exhibit B-1, Page 63 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     ALCINDA B JACKSON ET VIR   HOPE NATURAL
GAS COMPANY   WV   Harrison   Grant   781   19     2     HOWARD BOOTH ET AL  
HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   780   590     2     CAMELLA
Y. MORRIS ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   820   513  
  2     C EARL SNIDER ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant  
820   519     2     H D SMITH ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Grant   823   156     2     M. M. F. RANDOLPH ET AL   HOPE NATURAL GAS COMPANY  
WV   Harrison   Grant   152   262     2     A D COOKMAN   SOUTH PENN OIL COMPANY
  WV   Harrison   Grant   121   13     2     WILLIAM H HORNOR ET UX   SOUTH PENN
OIL COMPANY   WV   Harrison   Grant   121   35     2     JOHN W LEWIS ET AL  
SOUTH PENN OIL COMPANY   WV   Harrison   Grant   121   164     2     BENJAMIN
STOUT ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   184   77     2
    E H STOUT ET UX   TRI STATE GAS COMPANY   WV   Harrison   Grant   141   502
    2     REBECCA F REED ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Grant   822   87     2     M A LOWTHER ET VIR   CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Harrison   Grant   985   90     2     EDNA M SWISHER ET AL  
CONSOL. GAS SUPPLY CORPORATION   WV   Harrison   Grant   988   223     2    
IDEN MCWHORTER ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   895  
491     2     GLENNA KENNEDY ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Grant   896   410     2     CLARICE HOLBERT   CONSOL. GAS SUPPLY CORPORATION  
WV   Harrison   Grant   1017   400     2     MARY H ELLYSON ET UX, ET AL  
CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant   1023   569     2  
  DORSEY G STUTLER ET AL   CONSOLIDATED GAS TRANSMISSION CORPORATION   WV  
Harrison   Grant   1178   390     2     ORIE MYERS ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   820   516     2     N A MCWHORTER ET AL   O.
D. HARRINGTON   WV   Harrison   Grant   1326   1114     2     SIDNEY COOKMAN ET
AL   SOUTH PENN OIL COMPANY   WV   Harrison   Grant   118   18     2     VERNIE
G YOUNG   SOUTH PENN OIL COMPANY   WV   Harrison   Grant   121   125     2    
LLOYD STOUT ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   192   331
    2     JAMES W ROGERS ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Grant   781   68     2     MABEL ANN WEST   HOPE NATURAL GAS COMPANY   WV  
Harrison   Grant   781   92     2     EDISON O LAW ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   781   28     2     HARLON H FRUSH ET AL   HOPE
NATURAL GAS COMPANY   WV   Harrison   Grant   799   215     2     CREED W.
SNIDER ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   822   90     2
    C E HICKMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   824  
128     2     APPALACHIAN ROYALTIES, INC.   HOPE NATURAL GAS COMPANY   WV  
Harrison   Grant   834   358     2     SUSAN V CURRY ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   193   265     2     SOPHA MCWHORTER ET AL  
CONS. GAS SUPPLY CORP.   WV   Harrison   Grant   985   98     2     W W DAWSON
ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   775   162     2    
RAY SWISHER   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   775   198     2
    MARCELLA R BOND ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant  
776   184     2     IDEN MCWHORTER ET UX   HOPE NATURAL GAS COMPANY   WV  
Harrison   Grant   776   334     2     RALPH W DAWSON ET AL   CONSOLIDATED GAS
SUPPLY CORPORATION   WV   Harrison   Grant   983   607     2     RAYMOND D LEWIS
ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   777   383     2    
ODE BRIGHT ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   779   1  
  2     NELIA J FITZPATRICK ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Grant   779   56     2     BROOKS RANDOLPH ET AL   HOPE NATURAL GAS COMPANY   WV
  Harrison   Grant   779   108     2     LILLIE GIFFORD ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   779   43     2     J. K. MUSSER ET UX   F E
WILLIAMSON & COMPANY   WV   Harrison   Grant   111   519     2     J Q MUSSER ET
UX   F E WILLIAMSON COMPANY   WV   Harrison   Grant   111   522     2     MAUDE
DAVISSON ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   854   15    
2     CASSIE G SMITH ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison
  Grant   996   9     2     HOWARD W VANSCOY ET AL   HOPE NATURAL GAS COMPANY  
WV   Harrison   Grant   999   286     2     KATE STOUT   CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Harrison   Grant   1022   330     2     UNION NATIONAL BANK
ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   890   492     2    
TRUSTEES 7TH DAY BAPT CHURCH   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant
  895   204     2     WALTER L BOND ET UX   HOPE NATURAL GAS COMPANY   WV  
Harrison   Grant   896   554     2

 

Exhibit B-1, Page 64 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     ORISON GLEN KENNEDY ET AL   CONSOLIDATED
GAS SUPPLY CORPORATION   WV   Harrison   Grant   1029   546     2     DOYLE
KITTLE ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant   922
  43     2     RUSSELL D BISHOP ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV
  Harrison   Grant   985   739     2     ARTIE CAYNOR   CONSOLIDATED GAS SUPPLY
  WV   Harrison   Grant   1012   641     2     LAWRENCE HARRIS ET AL  
CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant   1011   358     2  
  WV DEPT NAT RES   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant
  1042   595     2     SAM B BAKER III ET UX   CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Harrison   Grant   1092   931     2     W A JACKSON   HOPE
NATURAL GAS COMPANY   WV   Harrison   Grant   1456   538     2     REBECCA F
REED ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   822   84     2  
  R A BEEGHLEY ET UX   SOUTH PENN OIL COMPANY   WV   Harrison   Grant   121  
133     2     W L HUGHES ET AL   TREAT & CRAWFORD   WV   Harrison   Grant   161
  90     2     G W RIFFER ET AL   E. J. WEST   WV   Harrison   Grant   118   414
    2     MILTON S DAVIS ET AL   OLANDUS WEST   WV   Harrison   Grant   1443  
1245     2     ORION F ALLMAN   OWEN A WEST   WV   Harrison   Grant   157   362
    2     LEE ROMINE ET AL   OLANDUS WEST   WV   Harrison   Grant   286   381  
  2     SOPHA MCWHORTER ET AL   CONS. GAS SUPPLY CORP.   WV   Harrison   Grant  
985   96     2     WALTER NEELY ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison
  Grant   567   49     2     EMMA A POST ET AL   CONS GAS SUPPLY CORP   WV  
Harrison   Grant   979   94     2     GEORGIA A BARNES   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   775   132     2     O F PATTERSON ET AL   HOPE
NATURAL GAS COMPANY   WV   Harrison   Grant   776   282     2     LUCY DAVISSON
  HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   776   207     2     MAUDE
RANDOLPH ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   770   388  
  2     LILLIE GIFFORD ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant
  779   21     2     GAIL COCHRAN ET AL   HOPE NATURAL GAS COMPANY   WV  
Harrison   Grant   779   7     2     G MANLEY CURREY ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   779   27     2     NORA A DAVISSON ET AL  
HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   779   37     2     MARGARET
C. STRICKLIN ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   781   81
    2     HIRAM E EDMONDS ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Grant   1443   1203     2     C H WOODFORD ET AL   CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Harrison   Grant   952   156     2     DORA B MCWHORTER ET AL
  HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   819   344     2     I
WILSON SWISHER ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   823  
162     2     HATTIE B CUMMINS ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison
  Grant   823   128     2     H.D. SMITH ET AL   HOPE NATURAL GAS COMPANY   WV  
Harrison   Grant   1443   1098     2     RACHEL S HERSHEY   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   1443   1107     2     CARL V. SMITH, JR., ET
AL   CNG TRANSMISSION CORPORATION   WV   Harrison   Grant   1186   64     2    
ALICE V KNISELEY ET AL   FISHER OIL COMPANY   WV   Harrison   Grant   119   258
    2     GEORGIA A BARNES   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison
  Grant   975   610     2     MARCELLA R BOND ET AL   HOPE NATURAL GAS COMPANY  
WV   Harrison   Grant   775   147     2     W HAYMOND DAWSON ET AL   HOPE
NATURAL GAS COMPANY   WV   Harrison   Grant   776   213     2     ORPHA G DAVIS
ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   776   204     2    
LLOYD H YOUNG ET UX   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   776  
268     2     HARRISON CO BANK   CONS. GAS SUPPLY CORP   WV   Harrison   Grant  
977   600     2     MAYME E DAVIS ET AL   HOPE NATURAL GAS COMPANY   WV  
Harrison   Grant   776   278     2     CENTRAL PGH COAL CORP.   CONS GAS SUPPLY
CORP   WV   Harrison   Grant   1020   569     2     BETSEY LAW ET AL   HOPE
NATURAL GAS COMPANY   WV   Harrison   Grant   777   377     2     THOMAS R
HORNOR ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   777   374    
2     EDISON O LAW ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant  
781   22     2     RAY SWISHER ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison
  Grant   782   20     2     MARY E KENNEDY ET AL   HOPE NATURAL GAS COMPANY  
WV   Harrison   Grant   782   8     2     HAZEL KIEFFER ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   1443   1163     2     HARRISON CO. BD. OF
EDUCATION   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   788   481     2  
  FRENCH S YOUNG ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   808
  146     2

 

Exhibit B-1, Page 65 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     A C THRASH ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   624   148     2     JUNE R LADWIG   HOPE
NATURAL GAS COMPANY   WV   Harrison   Grant   831   465     2     P C WHITE ET
AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   840   820     2    
HANNAH H SMITH ET AL   HOPE NATURAL GAS CO.   WV   Harrison   Grant   748   578
    2     PATRICIA B SMITH ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Grant   996   672     2     JAMES E VAN HORN ET AL   FISHER OIL COMPANY   WV  
Harrison   Grant   119   263     2     NATHAN POST ET AL   RESERVE GAS COMPANY  
WV   Harrison   Grant   179   412     2     ALCINDA B JACKSON ET VIR   HOPE
NATURAL GAS COMPANY   WV   Harrison   Grant   497   4     2     ALTON BELL  
HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   775   150     2     CARL J
WHITE ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   777   400     2
    STELLA CLOVIS ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   777
  358     2     HUNTER COOPER ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Grant   779   24     2     NATHAN MCWHORTER ET AL   HOPE NATURAL GAS COMPANY  
WV   Harrison   Grant   779   88     2     NATHAN MCWHORTER ET AL   HOPE NATURAL
GAS COMPANY   WV   Harrison   Grant   779   91     2     GERTRUDE HARDWAY ET AL
  HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   781   13     2     HUGH C
DAVIS ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant   983
  611     2     MOLLIE B BASSELL ET AL   HOPE NATURAL GAS COMPANY   WV  
Harrison   Grant   780   586     2     OWEN L PAUGH ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   781   61     2     NATHAN G. MCWHORTER ET AL  
HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   781   56     2     J L
JENKINS ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   781   16    
2     J.O. BUTCHER ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant  
1443   1219     2     WILLIAM LOWTHER ET AL   HOPE NATURAL GAS COMPANY   WV  
Harrison   Grant   781   34     2     ALTON BELL ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   781   591     2     LILLIE GIFFORD ET AL  
HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   782   14     2     MARCELLA R
BOND ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   787   418     2
    HARRISON CO. BD. OF EDUCATION   HOPE NATURAL GAS COMPANY   WV   Harrison  
Grant   788   478     2     STANLEY YOCHYM ET AL   HOPE NATURAL GAS COMPANY   WV
  Harrison   Grant   789   492     2     CHARLES H GASTON ET AL   HOPE NATURAL
GAS COMPANY   WV   Harrison   Grant   822   99     2     MAE GASTON ET AL   HOPE
NATURAL GAS COMPANY   WV   Harrison   Grant   823   178     2     FRENCH S YOUNG
ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   149   297     2    
BENJAMIN STOUT ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   152  
247     2     C. S. GRIBBLE   SOUTH PENN OIL COMPANY   WV   Harrison   Grant  
121   152     2     A W SMITH   TRI STATE GAS COMPANY   WV   Harrison   Grant  
139   458     2     ARLICE REED CHURCHILL ET AL   HOPE NATURAL GAS COMPANY   WV
  Harrison   Grant   701   271     2     AGNES SMALLWOOD ET AL   HOPE NATURAL
GAS COMPANY   WV   Harrison   Grant   856   604     2     THOMAS P MYERS ET UX  
HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   886   113     2     MERTLE B
WRIGHT ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant  
1020   560     2     DOROTHY S SINCLAIR ET AL   HOPE NATURAL GAS COMPANY   WV  
Harrison   Grant   899   366     2     CARRIE BLAKE   CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Harrison   Grant   994   492     2     LEWIS C SWISHER ET UX
  CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant   955   378     2
    WILLA E WARE ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison  
Grant   1011   167     2     HAYWARD CARR ET UX   CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Harrison   Grant   1018   836     2     GRACE A. MCWHORTER  
CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant   1019   885     2  
  H V STOUT ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant
  1051   832     2     CHARLES H WASHBURN   RESERVE GAS COMPANY   WV   Harrison
  Grant   179   484     2     L A BLAKE ET UX   CONS GAS SUPPLY CORP   WV  
Harrison   Grant   916   12     2     L H YOUNG   HOPE NATURAL GAS COMPANY   WV
  Harrison   Grant   776   265     2     H FRANK BLAKE ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   776   181     2     JESSIE L KENNEDY ET AL  
HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   779   69     2     G MANLEY
CURRY ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   1326   1114    
2     MYRTLE EDMONDS ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant  
779   50     2     J. C. MCWHORTER ET AL   HOPE NATURAL GAS COMPANY   WV  
Harrison   Grant   781   51     2

 

Exhibit B-1, Page 66 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     ROBERT F MARTIN ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   781   42     2     LEWIS E DAVIS ET UX   HOPE
NATURAL GAS COMPANY   WV   Harrison   Grant   780   598     2     WILLIAM L
HORNOR ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   782   4     2
    HOWARD J REED ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   786
  192     2     HATTIE B CUMMINS   HOPE NATURAL GAS COMPANY   WV   Harrison  
Grant   822   107     2     DANA B. BASSEL ET AL   HOPE NATURAL GAS COMPANY   WV
  Harrison   Grant   842   617     2     J C CASTO ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   723   389     2     O B FRASHUER ET AL   HOPE
NATURAL GAS COMPANY   WV   Harrison   Grant   729   432     2     HIRAM J
BURNSIDE   SOUTH PENN OIL COMPANY   WV   Harrison   Grant   113   427     2    
L D SWISHER ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   152   254
    2     JOHN T FREEMAN ET UX   SOUTH PENN OIL COMPANY   WV   Harrison   Grant
  113   585     2     JOHN M BATTEN ET AL   I M KELLEY ET AL   WV   Harrison  
Grant   116   294     2     REBECCA BOND ET AL   SOUTH PENN OIL COMPANY   WV  
Harrison   Grant   140   537     2     PAUL S HORNOR ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   696   249     2     LEEMAN MAXWELL ET UX  
HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   176   182     2     LEEMAN
MAXWELL ET UX   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   176   141    
2     A J SMITH ET UX   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   193  
277     2     L B MAXWELL ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Grant   1443   1048     2     MAUDE DAVISSON ET AL   HOPE NATURAL GAS COMPANY  
WV   Harrison   Grant   854   18     2     HATTIE O WEST ET AL   HOPE NATURAL
GAS COMPANY   WV   Harrison   Grant   861   235     2     ROSCOE ALLMAN ET UX  
HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   900   301     2     ALLEN
STALNAKER ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant  
1008   66     2     BLONDELL PROUDFOOT   CONSOLIDATED GAS SUPPLY CORPORATION  
WV   Harrison   Grant   1018   335     2     JAMES H SWISHER ET UX  
CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant   1020   1043     2
    HATTIE B CUMMINS ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant  
823   124     2     H D SMITH ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Grant   823   159     2     WM BURNSIDE ET AL   E J WEST   WV   Harrison   Grant
  118   353     2     WILLIAM BURNSIDE ET AL   E. J. WEST   WV   Harrison  
Grant   118   360     2     ROSA V DAWSON ET VIR   OLANDUS WEST   WV   Harrison
  Grant   187   398     2     LILLIA A VANHORN ET VIR   OWEN A WEST   WV  
Harrison   Grant   235   67     2     C ROSS LEWIS ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   775   177     2     JESSE C STOUT ET AL   HOPE
NATURAL GAS COMPANY   WV   Harrison   Grant   775   195     2     ALTON BELL  
HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   775   158     2     W HAYMOND
DAWSON ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   775   210    
2     WALTER WAGONER ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant  
779   141     2     MAYME E DAVIS ET AL   HOPE NATURAL GAS COMPANY   WV  
Harrison   Grant   779   33     2     NATHAN MCWHORTER ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   779   94     2     JESSIE L KENNEDY ET AL  
HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   779   75     2     NORA E
DAVISSON ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   779   40    
2     ROBERT F MARTIN ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant  
781   39     2     LYNN SNYDER ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison
  Grant   781   84     2     EMMA WAGGONER ET AL   HOPE NATURAL GAS COMPANY   WV
  Harrison   Grant   781   95     2     JC MCWHORTER ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   781   48     2     ALLEN M DYER ET AL   HOPE
NATURAL GAS COMPANY   WV   Harrison   Grant   1326   1114     2     E S SWISHER
ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   786   195     2    
BERTIE E YOUNG ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   1443  
1014     2     LEWIS M STOUT ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Grant   824   142     2     J N RECTOR ET AL   TRI STATE GAS COMPANY   WV  
Harrison   Grant   139   432     2     L B DAVISSON   TRI STATE GAS COMPANY   WV
  Harrison   Grant   139   422     2     LEEMAN MAXWELL ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Grant   176   144     2     GERALDINE S MUSCARI   HOPE
NATURAL GAS COMPANY   WV   Harrison   Grant   779   97     2     CORA B REED ET
AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   779   105     2

 

Exhibit B-1, Page 67 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     HUGH C DAVIS ET AL  
HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   781   71     2    
H A BOYLEN ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   783   387
    2     PAUL A DAVISSON ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Grant   786   175     2     IDEN MCWHORTER ET AL   HOPE NATURAL GAS COMPANY   WV
  Harrison   Grant   788   497     2     MARY A LOWTHER ET AL  
HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   822   96     2    
RACHEL S HERSHEY   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   823   133
    2     APPALACHIAN ROYALTIES, INC.   HOPE NATURAL GAS COMPANY   WV   Harrison
  Grant   834   361     2     W B FLEMING ET AL   HOPE NATURAL GAS COMPANY   WV
  Harrison   Grant   840   313     2     PORTER MAXWELL ET AL  
JOHN C. CHIDESTER   WV   Harrison   Grant   175   450     2     RAY SWISHER  
HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   775   201     2    
MARY ALKIRE ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   777   354
    2     EMMA A WAGGONER ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Grant   777   396     2     LUCILLE HAWKER NEELY ET VIR  
CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant   983   487     2  
  MAUDE RANDOLPH ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant   777
  392     2     CONSERVATION COMM OF WV   SOUTH PENN OIL COMPANY   WV   Harrison
  Grant         2     ELIZABETH L. KENNEDY   CONSOLIDATED GAS SUPPLY CORPORATION
  WV   Harrison   GRANT - LOST CREEK   1054   235     2     D L NUTTER  
SOUTH PENN OIL COMPANY   WV   Harrison   GRANT - LOST CREEK   121   172     2  
  WILLA ROBEY ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   GRANT - LOST
CREEK   900   269     2     J W SMITH ET AL   HOPE NATURAL GAS COMPANY   WV  
Harrison   GRANT - LOST CREEK   184   449     2     JOHN GRUMBEIN ET AL  
HOPE NATURAL GAS COMPANY   WV   Harrison   GRANT - LOST CREEK   788   487     2
    SAM HALL ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison  
GRANT - LOST CREEK   1012   645     2     EUGENIA F. MILLS ET VIR  
CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Grant, Hackers Creek  
1018   1166     2     DALE MCWHORTER ET AL   CONSOLDIATED GAS SUPPLY CORPORATION
  WV   Harrison   Grant, Hackers Creek   1099   1111     2    
RAY J BOYLES ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Grant, Hackers
Creek   262   584     2     KATE STOUT   CONSOLIDATED GAS SUPPLY CORPORATION  
WV   Harrison   Grant, Hackers Creek   1022   334     2     ETHEL B PAINE ET AL
  HOPE NATURAL GAS COMPANY   WV   Harrison   Hackers Creek   230   401     2    
ELLA GOODWIN ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Hackers Creek  
829   321     2     MICHAEL L WALKER   CNX GAS COMPANY LLC   WV   Harrison  
Union   1538   377   201400042137   2     MICHAEL L WALKER   CNX GAS COMPANY LLC
  WV   Harrison   Union   1538   377   201400042137   2  

DAD37950-001

  LOXIE V MCCLUNG ET AL   WV ENERGIES INCORPORATED   WV   Harrison   Union  
1143   638     2

Q092424000

  DV014642-R   CLARENCE P MCKINLEY ET UX   CNG DEVELOPMENT COMPANY   WV  
Harrison   Union   1161   990   198606021161990   2     MARY POST DAVIS ET AL  
HOPE NATURAL GAS COMPANY   WV   Harrison   Union   726   108     2    
J. A. HARDWAY ET AL   SOUTH PENN OIL COMPANY   WV   Harrison   Union   113   440
    2     W T LAW ET UX   HOPE NATURAL GAS COMPANY   WV   Harrison   Union   248
  52     2     W.R. NEELY ET AL   RESERVE GAS COMPANY   WV   Harrison   Union  
174   205     2     JAMES S. LAW ET UX   RESERVE GAS COMPANY   WV   Harrison  
Union   234   201     2     WORTHY R LOWMAN ET AL   HOPE NATURAL GAS COMPANY  
WV   Harrison   Union   756   141     2     A W RHODES ET UX  
HOPE NATURAL GAS COMPANY   WV   Harrison   Union   175   162     2    
R C MCDONALD ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Union   237   94
    2     J M BEEGHLEY ET UX   SOUTH PENN OIL COMPANY   WV   Harrison   Union  
113   419     2     J P POST ET AL   RESERVE GAS COMPANY   WV   Harrison   Union
  174   214     2     C C ASH ET AL   THE RESERVE GAS COMPANY   WV   Harrison  
Union   179   399     2

 

Exhibit B-1, Page 68 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     R C MCDONALD ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Union   237   89     2     NELL R. PIERCE ET AL   HOPE
NATURAL GAS COMPANY   WV   Harrison   Union   753   150     2    
W H COFFINDAFFER ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Union   757
  510     2     W H COFFINDAFFER ET AL   HOPE NATURAL GAS COMPANY   WV  
Harrison   Union   762   202     2     LIZZIE B CONLEY   HOPE NATURAL GAS
COMPANY   WV   Harrison   Union   740   39     2     W W PAUGH ET AL   HOPE
NATURAL GAS COMPANY   WV   Harrison   Union   740   34     2    
W W PAUGH & ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Union   B740   44
    2     GEO. W. WASHBURN ET AL   SOUTH PENN OIL COMPANY   WV   Harrison  
Union   121   114     2     W J LAW ET UX   HOPE NATURAL GAS COMPANY   WV  
Harrison   Union   175   168     2     GEORGE WASHBURN ET AL   RESERVE GAS
COMPANY   WV   Harrison   Union   193   449     2     A.C. TRASH ET AL   HOPE
NATURAL GAS COMPANY   WV   Harrison   Union   696   252     2    
ROBERT T PAUGH ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Union   740  
31     2     W L OLDAKER ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Union   756   136     2     JESSE B KNIGHT ET AL   HOPE NATURAL GAS COMPANY   WV
  Harrison   Union   192   362     2     MARY ROBINSON ET AL   FRED S. RICH   WV
  Harrison   Union   119   400     2     GEORGE PAUL LINN   CONSOLIDATED GAS
SUPPLY CO   WV   Harrison   Union   935   629     2     O ROY TALLMAN & ET AL  
HOPE NATURAL GAS COMPANY   WV   Harrison   Union   B723   440     2    
C M GARRETT ET AL   HOPE NATURAL GAS COMAPNY   WV   Harrison   Union   727   333
    2     D M COLE ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Union  
175   166     2     M G LAW & ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Union   B248   54     2     W L HALL ET AL   HARNE AND COMPANY   WV   Harrison  
Union   103   313     2     WORTHY R LOWMAN   HOPE NATURAL GAS COMPANY   WV  
Harrison   Union   756   147     2     W H COFFINDAFFER ET AL   HOPE NATURAL GAS
COMPANY   WV   Harrison   Union   762   242     2     WM A JACKSON   HOPE
NATURAL GAS COMPANY   WV   Harrison   Union   769   40     2    
ZINA M DAVIS ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Harrison   Union
  934   33     2     LOLA MCDONALD ET AL   CONSOLIDATED GAS SUPPLY CORPORATION  
WV   Harrison   Union   936   533     2     LLOYD WASHBURN ET AL  
SOUTH PENN OIL COMPANY   WV   Harrison   Union   1443   975     2    
GUINN MINTER ET UX   RESERVE GAS COMPANY   WV   Harrison   Union   174   203    
2     DAISY LYNCH ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Union   697
  510     2     J H NEELY & ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison  
Union   B732   315     2     W H COFFINDAFFER ET AL   HOPE NATURAL GAS COMPANY  
WV   Harrison   Union   762   232     2     OLGA E WASHBURN ET AL   CONSOLIDATED
GAS SUPPLY CORPORATION   WV   Harrison   Union   923   476     2    
GEO W WASHBURN ET AL   RESERVE GAS   WV   Harrison   Union   179   404     2    
JACOB MCCONKEY   SOUTH PENN OIL COMPANY   WV   Harrison   Union   113   469    
2     ERNEST AUBREY RIDER   CNX GAS COMPANY LLC   WV   Harrison   Union   1574  
105   201600019482   2     DIOCESE OF THE EPISCOPAL CHURCH   CNX GAS COMPANY LLC
  WV   Harrison   Union   1565   500   201500058844   2     MELBA BETH ALTIZER  
CNX GAS COMPANY LLC   WV   Harrison   Union   1566   727   201500061474   2    
THE TRUSTEES OF THE TRINITY EPISCOPAL CHURCH   CNX GAS COMPANY LLC   WV  
Harrison   Union   1561   1152   201500050433   2     WILLIAM GASTON ET UX  
SOUTH PENN OIL COMPANY   WV   Harrison   Union   113   439     2    
J M THRASH ET AL   HOPE NATURAL GAS COMPANY   WV   Harrison   Union   183   73  
  2     B F THRASH ET UX   HOPE NATURAL GAS COMPANY   WV   Harrison   Union  
183   298     2     PLEASANT HILL UNITED METHODIST CHURCH   CNX GAS COMPANY LLC
  WV   Harrison   Union   1566   731   201500061476   2     TAMMY BRAMER  
CNX GAS COMPANY LLC   WV   Harrison   Union   1566   737   201500061480   2    
BOBBY ADAMS   CNX GAS COMPANY LLC   WV   Harrison   Union   1568   1090  
201600002641   2     WALTER REED WHITEMAN   CNX GAS COMPANY LLC   WV   Harrison
  Union   1566   741   201500061482   2     SHERRI BAILEY   CNX GAS COMPANY LLC
  WV   Harrison   Union   1566   745   201500061485   2     RHONDA MOYER  
CNX GAS COMPANY LLC   WV   Harrison   Union   1566   749   201500061487   2    
WAYNE BAILEY   CNX GAS COMPANY LLC   WV   Harrison   Union   1566   753  
201500061489   2     JAMES HARLEY COFFINDAFFER   CNX GAS COMPANY LLC   WV  
Harrison   Union   1566   766   201500061493   2     RICHARD HITT  
CNX GAS COMPANY LLC   WV   Harrison   Union   1566   836   201500061521   2    
MARY JO HITT   CNX GAS COMPANY LLC   WV   Harrison   Union   1566   785  
201500061500   2

 

Exhibit B-1, Page 69 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     DAVID COFFINDAFFER   CNX GAS COMPANY LLC  
WV   Harrison   Union   1566   794   201500061505   2     DANIEL COFFINDAFFER  
CNX GAS COMPANY LLC   WV   Harrison   Union   1568   1098   201600002650   2    
MARCIE EAKLE   CNX GAS COMPANY LLC   WV   Harrison   Union   1566   798  
201500061507   2     ROGER DANIELS   CNX GAS COMPANY LLC   WV   Harrison   Union
  1566   812   201500061512   2     DIANA DAVISSON   CNX GAS COMPANY LLC   WV  
Harrison   Union   1566   816   201500061514   2     JAMES E BELL   CNX GAS
COMPANY LLC   WV   Harrison   Union   1568   1102   201600002652   2     DONNA
JEAN HITT   CNX GAS COMPANY LLC   WV   Harrison   Union   1566   825  
201500061516   2     MARY JO GREATHOUSE   CNX GAS COMPANY LLC   WV   Harrison  
Union   1566   840   201500061522   2     BETTY L HERSHMAN   CNX GAS COMPANY LLC
  WV   Harrison   Union   1568   1106   201600002655   2     TERRY BRADDOCK  
CNX GAS COMPANY LLC   WV   Harrison   Union   1566   844   201500061523   2    
LORA JOANN REED   CNX GAS COMPANY LLC   WV   Harrison   Union   1559   886  
201500042790   2     BETTY L BENNETT   CNX GAS COMPANY LLC   WV   Harrison  
Union   1559   891   201500042791   2     JOHN M FRANK   CNX GAS COMPANY LLC  
WV   Harrison   Union   1559   896   201500042794   2     BETTY O FERRY   CNX
GAS COMPANY LLC   WV   Harrison   Union   1568   1110   201600002658   2    
FARIS WOODROW COFFINDAFFER   CNX GAS COMPANY LLC   WV   Harrison   Union   1568
  1114   201600002660   2     ALAN W FRANK   CNX GAS COMPANY LLC   WV   Harrison
  Union   1566   851   201500061525   2     DENNIS ZAUGG   CNX GAS COMPANY LLC  
WV   Harrison   Union   1568   1118   201600002663   2     PATSY L HYLAND ET VIR
  CNX GAS COMPANY LLC   WV   Harrison   Union   1566   856   201500061527   2  
  CHARLENE RAUCHBACH ET VIR   CNX GAS COMPANY LLC   WV   Harrison   Union   1566
  864   201500061529   2     ROBERTA L SAURER ET VIR   CNX GAS COMPANY LLC   WV
  Harrison   Union   1567   131   201500062370   2     EVELYN MCDONALD   CNX GAS
COMPANY LLC   WV   Harrison   Union   1567   134   201500062373   2     HASKELL
L BEE JR ET UX   CNX GAS COMPANY LLC   WV   Harrison   Union   1567   138  
201500062376   2     JEANNETTE FOWLER   CNX GAS COMPANY LLC   WV   Harrison  
Union   1567   141   201500062377   2     AMY DAVIS   CNX GAS COMPANY LLC   WV  
Harrison   Union   1567   145   201500062379   2     DONNA C BARUCZA   CNX GAS
COMPANY LLC   WV   Harrison   Union   1567   150   201500062380   2     TIMOTHY
BATCHA   CNX GAS COMPANY LLC   WV   Harrison   Union   1567   154   201500062381
  2     ROBIN LAVENDER   CNX GAS COMPANY LLC   WV   Harrison   Union   1567  
158   201500062382   2     JOHN OHAIL   CNX GAS COMPANY LLC   WV   Harrison  
Union   1568   1326   201600003000   2     TWILA PROVINCE   CNX GAS COMPANY LLC
  WV   Harrison   Union   1567   162   201500062384   2     JANET OHAIL  
CNX GAS COMPANY LLC   WV   Harrison   Union   1559   367   201500041465   2    
BRENDA J SHULTZ   CNX GAS COMPANY LLC   WV   Harrison   Union   1567   166  
201500062386   2     ROBERT C BEE ET UX   CNX GAS COMPANY LLC   WV   Harrison  
Union   1568   794   201600001497   2     THOMAS COFFINDAFFER  
CNX GAS COMPANY LLC   WV   Harrison   Union   1567   171   2015000062388   2    
REBECCA FRASHURE   CNX GAS COMPANY LLC   WV   Harrison   Union   1565   464  
201500058833   2     MERCEDES DEE FRENCH   CNX GAS COMPANY LLC   WV   Harrison  
Union   1565   482   201500058839   2     NANCY CALLISON ET VIR  
CNX GAS COMPANY LLC   WV   Harrison   Union   1565   496   201500058843   2    
THELMA WILFONG ET VIR   CNX GAS COMPANY LLC   WV   Harrison   Union   1565   506
  201500058847   2     DONNA M NUTTER ET VIR   CNX GAS COMPANY LLC   WV  
Harrison   Union   1565   510   201500058850   2     CHARLES D FRASHURE ET UX  
CNX GAS COMPANY LLC   WV   Harrison   Union   1565   514   201500058852   2    
LARRY K FRASHURE ET UX   CNX GAS COMPANY LLC   WV   Harrison   Union   1565  
518   201500058855   2     JOHN E FRASHURE ET UX   CNX GAS COMPANY LLC   WV  
Harrison   Union   1565   522   201500058857   2     LOWELL S FRASHURE  
CNX GAS COMPANY LLC   WV   Harrison   Union   1565   526   201500058861   2    
KAREN INTILE ET VIR   CNX GAS COMPANY LLC   WV   Harrison   Union   1565   530  
201500058862   2     PATIENCE BLAND   CNX GAS COMPANY LLC   WV   Harrison  
Union         2

CNXDV014417

  DV014417   DARIS CHIDESTER   CONSOLIDATED GAS SUPPLY CO   WV   Lewis  
Banks, Skin Creek   51   325     2

DAD37620001

  DAD37620-001   ZESKY C HEFLIN AND LOTTIE HEFLIN, HIS WIFE   B M HASTINGS   WV
  Lewis   Collins Settlement   265   375     2

DAD37620002

  DAD37620-002   C E MCCOY AND CALLIE MCCOY, HIS WIFE, ET   PRIOR OIL COMPANY  
WV   Lewis   Collins Settlement   267   45     2

DAD37620003

  DAD37620-003   EARL LINGER AND IONE D LINGER, HIS WIFE   B M HASTINGS   WV  
Lewis   Collins Settlement   265   416     2

 

Exhibit B-1, Page 70 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

DAD37620004

  DAD37620-004   ORA LEE SMITH AND I D SMITH, HER HUSBAND   FERRELL L PRIOR   WV
  Lewis   Collins Settlement   266   49     2

CNXDV000779

  DV000779   LYNN RIFFLE   CNG DEVELOPMENT COMPANY   WV   Lewis  
Collins Settlement   436   189     2

CNXDV005128

  DV005128   B FORSYTHE   CNG PRODUCING COMPANY   WV   Lewis  
Collins Settlement   400   4     2

CNXDV005129

  DV005129   B FORSYTHE   CNG PRODUCING COMPANY   WV   Lewis  
Collins Settlement   400   8     2   DV012649   MARTHA Z CRAWFORD   HOPE NATURAL
GAS COMPANY   WV   Lewis   Collins Settlement   216   1     2

CNXDV012655

  DV012655   W L MCCLAIN ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis  
Collins Settlement   216   49     2

CNXDV012656

  DV012656   LUTHER MITCHELL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Collins Settlement   216   55     2

CNXDV012684

  DV012684   EVA S ALKIRE   HOPE NATURAL GAS COMPANY   WV   Lewis  
Collins Settlement   217   169     2

CNXDV012729

  DV012729   JOHN S GROVES   HOPE NATURAL GAS COMPANY   WV   Lewis  
Collins Settlement   218   9     2

CNXDV012772

  DV012772   ROBERT G RIFFLE   CONSOLIDATED GAS SUPPLY CO   WV   Lewis  
Collins Settlement   392   259     2

CNXDV012875

  DV012875   VERA FREDERICK   CONSOLIDATED GAS SUPPLY CO   WV   Lewis  
Collins Settlement   328   212     2   DV013015   W H CURTIS   HOPE NATURAL GAS
COMPANY   WV   Lewis   Collins Settlement   229   294     2

CNXDV013018

  DV013018   RETA M AUVIL   CONSOLIDATED GAS SUPPLY CO   WV   Lewis  
Collins Settlement   396   122     2   DV013021   R F MCQUAIN   HOPE NATURAL GAS
COMPANY   WV   Lewis   Collins Settlement   230   418     2

CNXDV013282

  DV013282   RUSSELL R POSEY   CONSOLIDATED GAS SUPPLY CO   WV   Lewis  
Collins Settlement   241   44     2

CNXDV014106

  DV014106   ROY L EAGLE   HOPE NATURAL GAS COMPANY   WV   Lewis  
Collins Settlement   258   447     2

CNXDV014216

  DV014216   R SIMONS   CONSOLIDATED GAS SUPPLY CO   WV   Lewis  
Collins Settlement   311   215     2

CNXDV014217

  DV014217   JOHN C SMITH   HOPE NATURAL GAS COMPANY   WV   Lewis  
Collins Settlement   259   351     2

CNXDV014218

  DV014218   ROBERT E SMITH   HOPE NATURAL GAS COMPANY   WV   Lewis  
Collins Settlement   259   348     2

CNXDV014219

  DV014219   R E SMITH   HOPE NATURAL GAS COMPANY   WV   Lewis  
Collins Settlement   259   345     2

CNXDV014623

  DV014623   MARGARET KEITH   HOPE NATURAL GAS COMPANY   WV   Lewis  
Collins Settlement   274   100     2

CNXDV015176

  DV015176   MYRTLE WEIDLICH   HOPE NATURAL GAS COMPANY   WV   Lewis  
Collins Settlement   293   508     2

CNXDV017468

  DV017468   M J MORAN   CONSOLIDATED GAS SUPPLY CO   WV   Lewis  
Collins Settlement   352   177     2

CNXDV017608

  DV017608   FAY B COSNER   CONSOLIDATED GAS SUPPLY CO   WV   Lewis  
Collins Settlement   329   25     2

CNXDV019904

  DV019904   HUNTER M BENNETT   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Lewis
  Collins Settlement   355   467     2

CNXDV019913

  DV019913   LYNN RIFFLE   CONSOLIDATED GAS SUPPLY CO   WV   Lewis  
Collins Settlement   356   41     2

 

Exhibit B-1, Page 71 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX021565

  021565   JAMES FARREL ET UX   TRI STATE GAS COMPANY   WV   Lewis  
Collins Settlement   58   378     2

CNX021613

  021613   LOUIS BENNETT ET AL   W B MORRISON   WV   Lewis   Collins Settlement
  52   58     2

CNX024601

  024601   ELIZABETH MCGUIRE ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Collins Settlement   74   463     2

CNX062852

  062852   CLYDE WIMER   HOPE NATURAL GAS COMPANY   WV   Lewis  
Collins Settlement   216   76     2

CNX063784

  063784   JAMES R. MCCLAIN ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Collins Settlement   218   212     2

CNX064434

  064434   RHODA KELLEY   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Lewis  
Collins Settlement   328   23     2

CNX064708

  064708   DANA S BLAKE ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Collins Settlement   329   599     2

CNX065350

  065350   A G WIMER ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis  
Collins Settlement   229   282     2

CNX069116

  069116   H N HULL   HOPE NATURAL GAS COMPANY   WV   Lewis   Collins Settlement
  259   627     2

CNX070197

  070197   MARTHA E. POSEY ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Lewis   Collins Settlement   D316   482     2

CNX070433

  070433   MARTHA E POSEY ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Collins Settlement   269   541     2

Q095227001

  072381   CHARLES WHITE ET UX ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Collins Settlement   328   411     2

Q095227002

  097687   DANA S BLAKE ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Collins Settlement   400   688     2

CNX098176

  098176   W C ALKIRE ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis  
Collins Settlement   232   26     2

CNX083317A

  083317 A   UNION NATIONAL BANK ET AL   CONSOLIDATED GAS SUPPLY CORPORATION  
WV   Lewis   Collins Settlement   331   19     2

CNXDAD36346

  DAD36346   ED MULLOOLY KEOGH AND FRANKLIN L BUTLER IRA   B & M ASSOCIATES   WV
  Lewis   Court House   505   645     2

CNXDAD36350

  DAD36350   ELIZABETH ASPINALL FURY ET VIR   STONEWALL GAS COMPANY   WV   Lewis
  Court House   441   468     2

DAD36366001

  DAD36366-001   UNION NATIONAL BANK, TRUSTEE FOR S A SMI   B & M ASSOCIATES  
WV   Lewis   Court House   502   82     2

DAD36366002

  DAD36366-002   GORE CORPORATION   B & M ASSOCIATES   WV   Lewis   Court House
  502   379     2

CNXDAD36485

  DAD36485   JOHN D PRATT ESTATE   STONEWALL GAS COMPANY   WV   Lewis  
Court House   433   572     2

DAD38771001

  DAD38771-001   WILLIAM H ASPINALL JR ET UX   STONEWALL GAS COMPANY   WV  
Lewis   Court House   441   470     2

DAD38771002

  DAD38771-002   ELIZABETH ASPINALL FURY ET VIR   STONEWALL GAS COMPANY   WV  
Lewis   Court House   441   466     2

DAD40647001

  DAD40647-001   CATHERINE TAYLOR AND WILLIAM J TAYLOR, H  
STONEWALL GAS COMPANY   WV   Lewis   Court House   458   138     2

DAD40647002

  DAD40647-002   VIRGINIA A MURPHY, DIVORCED   STONEWALL GAS COMPANY   WV  
Lewis   Court House   458   140     2

DAD40647003

  DAD40647-003   PAULINE ARNOLD AND ELMON H ARNOLD, H/W   STONEWALL GAS COMPANY
  WV   Lewis   Court House   458   132     2

DAD40647004

  DAD40647-004   VERA PERTICE, SINGLE   STONEWALL GAS COMPANY   WV   Lewis  
Court House   458   134     2

DAD40647005

  DAD40647-005   JOHN E BROCKLEMAN   STONEWALL GAS COMPANY   WV   Lewis  
Court House   458   142     2

DAD40647006

  DAD40647-006   MARY JEAN NEAL, WIDOW   STONEWALL GAS COMPANY   WV   Lewis  
Court House   458   144     2

DAD40647007

  DAD40647-007   JAMES V BROCKLEMAN   STONEWALL GAS COMPANY   WV   Lewis  
Court House   458   136     2

DAD41382002

  DAD41382-002   ANNIE V HENRY   EXPLORA RESOURCES   WV   Lewis   Court House  
418   607     2

DAD41382003

  DAD41382-003   GLENN C KOON ET UX   EXPLORA RESOURCES   WV   Lewis  
Court House   418   609     2

DAD41382004

  DAD41382-004   JOHN W BRAGG ET UX   EXPLORA RESOURCES   WV   Lewis  
Court House   418   597     2

DAD41382006

  DAD41382-006   EMMA JANE HARVEY ET VIR   EXPLORA RESOURCES   WV   Lewis  
Court House   418   605     2

DAD41382007

  DAD41382-007   TROY H FISHER   EXPLORA RESOURCES   WV   Lewis   Court House  
418   599     2

 

Exhibit B-1, Page 72 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

DAD41382009

  DAD41382-009   HAROLD J METZ ET UX   EXPLORA RESOURCES   WV   Lewis   Court
House   418   611     2

DAD41382010

  DAD41382-010   EVA MAE NESTOR ET VIR   EXPLORA RESOURCES   WV   Lewis   Court
House   418   613     2

DAD41382011

  DAD41382-011   CECIL C FISHER ET UX   EXPLORA RESOURCES   WV   Lewis   Court
House   418   601     2

DAD41382012

  DAD41382-012   THELMA M BRAGG   EXPLORA RESOURCES   WV   Lewis   Court House  
418   593     2

DAD41382013

  DAD41382-013   VIRGINIA L FISHER   EXPLORA RESOURCES   WV   Lewis   Court
House   418   603     2

CNXDV011063

  DV011063   J W COX   J.E. HART   WV   Lewis   Court House   39   102     2

CNXDV011107

  DV011107   E J NOLAN, ET AL   J M GUFFEY AND J H GALEY   WV   Lewis   Court
House   39   100     2

CNXDV011360

  DV011360   GENEVIEVE PARR   HOPE NATURAL GAS COMPANY   WV   Lewis   Court
House   82   43     2

CNXDV011680

  DV011680   A S FISHER   RESERVE GAS COMPANY   WV   Lewis   Court House   58  
466     2

CNXDV011681

  DV011681   CORDELIA BUTCHER   RESERVE GAS COMPANY   WV   Lewis   Court House  
58   468     2

CNXDV014617

  DV014617   D M FINSTER   ALLEGHENY LAND & MINERAL C   WV   Lewis   Court House
  260   547     2

CNXDV014618

  DV014618   RUSSELL FINSTER   ALLEGHENY LAND & MINERAL C   WV   Lewis   Court
House   262   345     2

CNXDV014619

  DV014619   KENNETH FINSTER   ALLEGHENY LAND & MINERAL C   WV   Lewis   Court
House   267   486     2

CNXDV017090

  DV017090   NELLE M CONLEY   CONSOLIDATED GAS SUPPLY CO   WV   Lewis   Court
House   319   407     2

Q095476001

  DV017280   RALPH B SMITH   CONSOLIDATED GAS SUPPLY CO   WV   Lewis   Court
House   325   120     2

CNXDV017310

  DV017310   GLADYS M BLAKE   CONSOLIDATED GAS SUPPLY CO   WV   Lewis   Court
House   348   25     2

CNXDV017414

  DV017414   JEWEL C CRISLIP   CONSOLIDATED GAS SUPPLY CO   WV   Lewis   Court
House   326   532     2

Q095476002

  DV018048   DORSEY E JARVIS   CONSOLIDATED GAS SUPPLY CO   WV   Lewis   Court
House   336   430     2

CNXL012523

  L012523   PORTER ARNOLD ET AL   TREAT AND CRAWFORD   WV   Lewis   Court House
  33   592     2

CNXL023047

  L023047   JOSEPH A KYER & SHARON J KYER H/W   DOMINION EXPLORATION &
PRODUCTION INC   WV   Lewis   Court House   578   545     2

L023410001

  L023410-001   ROSEMARY MERTZ DENNISON ET VIR   DOMINION EXPLORATION &
PRODUCTION INC   WV   Lewis   Court House   579   168     2

L023410002

  L023410-002   SHIRLEY MERTZ HALEY   DOMINION EXPLORATION & PRODUCTION INC   WV
  Lewis   Court House   579   173     2

L023410003

  L023410-003   EDWARD MULLOOLY IRA   DOMINION EXPLORATION & PRODUCTION INC   WV
  Lewis   Court House   579   178     2

L023643001

  L023643-001   NORMA JAEGER   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   581   254     2

L023643002

  L023643-002   JONATHAN BURK SUMPTER II   DOMINION EXPLORATION & PRODUCTION INC
  WV   Lewis   Court House   581   259     2

L023643003

  L023643-003   RACHEL WILLIAMSON   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   582   410     2

Q092563002

  L023686-003   RACHEL WILLIAMSON   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   633   40     2

L024315001

  L024315-001   LUCILLE WAGONER (ET AL)   DOMINION EXPLORATION & PRODUCTION INC
  WV   Lewis   Court House   581   639     2

L024315002

  L024315-002   JOHN M RUSH ET AL   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   581   633     2

L024315003

  L024315-003   JUDY M ADAMSON   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   586   632     2

L024315004

  L024315-004   THERESA M ZUERCHER   DOMINION EXPLORATION & PRODUCTION INC   WV
  Lewis   Court House   586   634     2

L024315005

  L024315-005   DENNIS MURRAY   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   586   638     2

L024315006

  L024315-006   JOHN J GREENE   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   586   642     2

L024315007

  L024315-007   WILLIAM H GREENEJR   DOMINION EXPLORATION & PRODUCTION INC   WV
  Lewis   Court House   586   646     2

L024315008

  L024315-008   J THOMAS GREENE, JR TRUSTEE OFJ THOMAS   DOMINION EXPLORATION &
PRODUCTION INC   WV   Lewis   Court House   587   302     2

L024315009

  L024315-009   J THOMAS GREENE, JR   DOMINION EXPLORATION & PRODUCTION INC   WV
  Lewis   Court House   587   306     2

L024315010

  L024315-010   TIMOTHY GREENE   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   591   441     2

L024315011

  L024315-011   SARAH G HOFFMAN   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   592   299     2

L024315012

  L024315-012   CHRISTOPHER GREENE   DOMINION EXPLORATION & PRODUCTION INC   WV
  Lewis   Court House   595   425     2

L027049003

  L027049-003   HELEN C DREFFEIN TRUST   CONSOL GAS COMPANY   WV   Lewis   Court
House   654   482     2

L027307013

  L027307-013   JOHN MUSCATELL   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   620   147     2

L027307014

  L027307-014   MICHAEL MUSCATELL   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   620   152     2

L027307015

  L027307-015   ELIZABETH DRAKE   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   620   157     2

L027307016

  L027307-016   MARY JO GREAVER   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   620   162     2

L027307017

  L027307-017   NANCY RENZELLI   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   620   167     2

L027307018

  L027307-018   GEORGE D DOLL   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   620   172     2

L027307019

  L027307-019   MICHAEL A DOLL   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   620   182     2

L027307020

  L027307-020   THOMAS DOLL   DOMINION EXPLORATION & PRODUCTION INC   WV   Lewis
  Court House   620   177     2

L027307021

  L027307-021   DONALD L CHICARELL   DOMINION EXPLORATION & PRODUCTION INC   WV
  Lewis   Court House   620   662     2

L027307022

  L027307-022   LAWRENCE B HOWE JR   DOMINION EXPLORATION & PRODUCTION INC   WV
  Lewis   Court House   620   666     2

L027307023

  L027307-023   ED BROOME INC   DOMINION EXPLORATION & PRODUCTION, INC.   WV  
Lewis   Court House   622   379     2

L027307024

  L027307-024   MARY JANE BURNS WATKINS ET AL   DOMINION EXPLORATION &
PRODUCTION INC   WV   Lewis   Court House   633   75     2

 

Exhibit B-1, Page 73 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

L028085001

  L028085-001   NORMAN J JARVIS & HELEN V JARVIS H/W   DOMINION EXPLORATION &
PRODUCTION INC   WV   Lewis   Court House   601   592     2

L028085002

  L028085-002   JAMES K JARVIS   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   601   596     2

L028085003

  L028085-003   CAMILLA DENGLER   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Court House   610   807     2

CNX002217

  002217   OWEN MCANAINEY   SOUTH PENN OIL COMPANY   WV   Lewis   Court House  
39   366     2

CNX002307

  002307   THOMAS CONLEY ET UX   JOHN P FERRIN   WV   Lewis   Court House   42  
13     2

CNX002384

  002384   N J WESTFALL ET UX   J M GUFFEY AND J H GALEY   WV   Lewis  
Court House   39   72     2

CNX004050

  004050   H V FEALEY ET AL   SOUTH PENN OIL COMPANY   WV   Lewis   Court House
  42   72     2

CNX005188

  005188   MARY O EDWARDS   ANDREW EDMISTON   WV   Lewis   Court House   39  
437     2

CNX005189

  005189   DAVID TETER ET UX   ANDREW EDMISTON   WV   Lewis   Court House   40  
455     2

CNX005193

  005193   LUKE WHITE ET UX   ANDREW EDMISTON   WV   Lewis   Court House   40  
441     2

CNX005202

  005202   C H SKINNER ET UX   ANDREW EDMISTON   WV   Lewis   Court House   39  
57     2

CNX005212

  005212   J W ELLIS ET UX   J M GUFFEY ET AL   WV   Lewis   Court House   39  
96     2

CNX005235

  005235   PORTER ARNOLD ET UX   THE PHILADELPHIA CO.   WV   Lewis   Court House
  55   166     2

CNX005253

  005253   C W TUNING ET UX   FRED S RICH AND CO   WV   Lewis   Court House   40
  119   5253   2

CNX005300

  005300   REBECCA A PLETCHER ET VIR   J M GUFFEY   WV   Lewis   Court House  
40   323     2

CNX005326

  005326   ELLEN REYNOLDS   HOPE NATURAL GAS COMPANY   WV   Lewis   Court House
  58   554     2

CNX013197

  013197   MARGUERITE TURNER   W. H. AHNER   WV   Lewis   Court House   65   461
    2

CNX014509

  014509   H M WARD ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Court House
  68   199     2

CNX018134

  018134   JOHN GILLOLLY ET AL   J. C. TREES   WV   Lewis   Court House   40  
269     2

CNX019937

  019937   M M SOMMERS   HOPE NATURAL GAS COMPANY   WV   Lewis   Court House  
68   492     2

CNX022342

  022342   JOHN BOHAN ET AL   JOHN A CHITTUM   WV   Lewis   Court House   65  
326     2

CNX037070

  037070   T W BRENNAN   HOPE NATURAL GAS COMPANY   WV   Lewis   Court House  
105   454     2

CNX045307

  045307   JAMES BURNS ET UX   RESERVE GAS COMPANY   WV   Lewis   Court House  
68   277     2

CNX053308

  053308   W T GEORGE ET AL   SOUTHERN OIL COMPANY   WV   Lewis   Court House  
40   74     2

CNX053311

  053311   BRIDGET CUMMINGS ET VIR   FRED S RICH   WV   Lewis   Court House   40
  20     2

CNX055316

  055316   ELLEN MURRAY   SOUTH PENN OIL COMPANY   WV   Lewis   Court House   29
  360     2

CNX053321

  053321   JOHN M LANCASTER ET AL   RESERVE GAS COMPANY   WV   Lewis  
Court House   58   440     2

CNX053332

  053332   J T MURRAY ET AL   RESERVE GAS COMPANY   WV   Lewis   Court House  
68   229     2

CNX068515

  068515   GUY BUSH ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Court House
  256   99     2

CNX068575

  068575   EVA COLE LOGAN ET VIR   HOPE NATURAL GAS COMPANY   WV   Lewis  
Court House   256   391     2

CNX068738

  068738   R B COLE ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Court House
  257   363     2

CNX077777

  077777   GEORGE W GIBSON ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Lewis   Court House   309   40     2

CNX079777

  079777   TROY H FISHER ET UX ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   D317   534     2

CNX079953

  079953   KATHERINE HORNER   CNG TRANSMISSION CORP.   WV   Lewis   Court House
  319   346     2

CNX079959

  079959   ESTELLE SPRINGER ET VIR   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   319   400     2

Q095225001

  079963   JESSIE MCCLAIN   CONS. GAS SUPPLY CORP.   WV   Lewis   Court House  
319   404     2

CNX080136

  080136   SMITH-MORRIS TRUST ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Lewis   Court House   320   74     2

CNX080161

  080161   EVA MATTHEWS ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   343   671     2

CNX080162

  080162   VIEVA E STEWART   CONS. GAS SUPPLY CORP.   WV   Lewis   Court House  
320   323     2

Q095225002

  080163   EVA S MATTHEWS ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   320   319     2

CNX080164

  080164   JUANITA M. IMBODEN   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   347   671     2

CNX080165

  080165   JUANITA M. IMBODEN   CONSOLIDATED GAS TRANSMISSION CORPORATION   WV  
Lewis   Court House   347   667     2

CNX080166

  080166   EVA MATTHEWS   CONS. GAS SUPPLY CORP.   WV   Lewis   Court House  
320   308     2

CNX080167

  080167   VIEVA E STEWART ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   320   304     2

CNX080214

  080214   ENID S POLING ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   320   579     2

CNX080248

  080248   NOLA M FISHER   CONS. GAS SUPPLY CORP.   WV   Lewis   Court House  
321   249     2

CNX080287

  080287   FLORA L HACKER ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Lewis   Court House   322   137     2

CNX080291

  080291   WILLIAM BRENTON HACKER JR   CONSOLIDATED GAS SUPPLY CORPORATION   WV
  Lewis   Court House   322   125     2

Q095226001

  080548   PHILIP HALL ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis   Court House
  323   97     2

CNX080623

  080623   WALTER V TURNER ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   323   281     2

Q095226002

  080625   MADGE H BENNETT   CONS. GAS SUPPLY CORP.   WV   Lewis   Court House  
323   285     2

CNX080633

  080633   RETA M CRITES ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   353   738     2

 

Exhibit B-1, Page 74 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX080644

  080644   WILLIS J ROSS ET UX   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   323   443     2

CNX080665

  080665   DALE H BEACHLER ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Lewis   Court House   323   669     2

CNX080759

  080759   GOLDIE M. ELDER ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   351   716     2

CNX080760

  080760   EMMA HENRY   CONS. GAS SUPPLY CORP.   WV   Lewis   Court House   347
  52     2

CNX080800

  080800   WILLIAM L FURY ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Lewis   Court House   325   115     2

CNX080887

  080887   RETA M CRITES ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   325   372     2

CNX081032

  081032   WAYNE H LINGER ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   325   563     2

CNX081033

  081033   JOHN I BEACH ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   325   571     2

CNX081694

  081694   VIRGINIA BENNETT ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   353   300     2

CNX081853

  081853   ARNETT TURNER ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   350   490     2

CNX083108

  083108   JEAN B YOUNKIN ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   330   32     2

CNX088718

  088718   HOWARD J JOHN ET UX   CONS. GAS SUPPLY CORP.   WV   Lewis  
Court House   350   502     2

CNX088719

  088719   JAMES P JOHN ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Lewis
  Court House   350   498     2

CNXDV011230

  DV011230   W L POST   R.G. ALTIZER   WV   Lewis   Court House   71   219     2

CNXDV011237

  DV011237   J ARNOLD   HOPE NATURAL GAS COMPANY   WV   Lewis   Court House   71
  215     2

CNXDV011275

  DV011275   W H FISHER   HOPE NATURAL GAS COMPANY   WV   Lewis   Court House  
71   356     2

CNXDV011282

  DV011282   A J ARBOGAST   HOPE NATURAL GAS COMPANY   WV   Lewis   Court House
  71   291     2

CNXDV011335

  DV011335   W W BRANNON   HOPE NATURAL GAS COMPANY   WV   Lewis   Court House  
79   195     2

CNXDV011336

  DV011336   W W BRANNON   HOPE NATURAL GAS COMPANY   WV   Lewis   Court House  
79   195     2

CNXDV011337

  DV011337   W W BRANNON   HOPE NATURAL GAS COMPANY   WV   Lewis   Court House  
79   195     2

CNXDV011411

  DV011411   HERBERT M BLAIR   HOPE NATURAL GAS COMPANY   WV   Lewis  
Court House   92   239     2

CNXDV011412

  DV011412   HANSON YATES   HOPE NATURAL GAS COMPANY   WV   Lewis   Court House
  92   241     2

CNXDV011432

  DV011432   E A BRANNON   HOPE NATURAL GAS COMPANY   WV   Lewis   Court House  
95   580     2

CNXDV011673

  DV011673   J V TURNER ET AL   RESERVE GAS COMPANY   WV   Lewis   Court House  
65   537     2

CNXDV011676

  DV011676   E G DAVISSON ET UX ANNA M DAVISSON   RESERVE GAS COMPANY   WV  
Lewis   Court House   113   123     2

CNXDV011677

  DV011677   ANNIE CASEY ET VIR   RESERVE GAS COMPANY   WV   Lewis   Court House
  42   54   602896   2

CNXDV012442

  DV012442   MIKE AYERS   HOPE NATURAL GAS COMPANY   WV   Lewis   Court House  
202   319   61201   2

CNXDV025576

  DV025576   CONSOLIDATED GAS TRANSMISSION   CNG DEVELOPMENT COMPANY   WV  
Lewis   Court House   440   692     2

M207978001

  M207978-001   JOSEPH E KIRKPATRICK   DOMINION EXPLORATION & PRODUCTION INC  
WV   Lewis   Court House   621   713     2

M209319001

  M209319-001   VIRGINIA N BAILEY   DOMINION APPALACHIAN DEVELOPMENT PROPERTY  
WV   Lewis   Court House   554   589     2

M209319002

  M209319-002   WANDA JEAN PAINE   DOMINION APPALACHIAN DEVELOPMENT PROPERTY  
WV   Lewis   Court House   554   591     2

M209319003

  M209319-003   EVELYN WESTFALL   DOMINION APPALACHIAN DEVELOPMENT PROPERTY   WV
  Lewis   Court House   554   593     2

M209319004

  M209319-004   VERBA ADAMS   DOMINION APPALACHIAN DEVELOPMENT PROPERTY   WV  
Lewis   Court House   554   412     2

CNX053293

  053293   W. W. BRANNON ET AL   RESERVE GAS COMPANY   WV   Lewis   Court House
  79   194     2

Q092563001

    JONATHAN B SUMPTER II   CNX GAS COMPANY LLC   WV   Lewis   Court House   680
  613   67184   2

L024655013

    RICHARD E WESTFALL   CNX GAS COMPANY LLC   WV   Lewis   Court House   674  
431   60293   2

L024655014

    CAROL JANE TENNEY   CNX GAS COMPANY LLC   WV   Lewis   Court House   674  
436   60296   2

L028086022

    NORA ABLES   CNX GAS COMPANY LLC   WV   Lewis   Court House   665   299  
35871   2

L028086023

    MARGARET PERRINE   CNX GAS COMPANY LLC   WV   Lewis   Court House   665  
309   35873   2

L028086021

    BETTY JEAN MILLER   CNX GAS COMPANY LLC   WV   Lewis   Court House   665  
314   35874   2   080292   CHARLES MEADER   CONSOLIDATED GAS SUPPLY CORPORATION
  WV   Lewis   Court House   322   122     2   088307   JOYCE O KEENER  
CONSOLIDATED GAS SUPPLY CORPORATION   WV   Lewis   Court House   348   378     2

CNXF025674

  F025674   ALBERT R PAUGH, JAMES R MCCLAIN ET AL   STONEWALL GAS COMPANY   WV  
Lewis   Court House, Freemans Creek   468   519     2

CNXDAD34966

  DAD34966   VIVIAN R THOMPSON   SCOTT OIL COMPANY   WV   Lewis   Freemans Creek
  464   38     2

CNXDAD35529

  DAD35529   WILLIAM ASPINALL JR ET AL   RICHARD HARDMAN   WV   Lewis  
Freemans Creek   435
433   446
372     2

CNXDAD36070

  DAD36070   RICK R CLEM ET UX   WV ENERGIES INC   WV   Lewis   Freemans Creek  
446   235     2

CNXDAD36377

  DAD36377   JOHN P ROHRBOUGH ET AL   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   437   481     2

CNXDAD36383

  DAD36383   HOBART KING   STONEWALL GAS COMPANY   WV   Lewis   Freemans Creek  
450   180     2

CNXDAD36398

  DAD36398   HOBART KING   WESTCO RESERVES   WV   Lewis   Freemans Creek   446  
376     2

CNXDAD36449

  DAD36449   SCOTT OIL COMPANY   SCOTT OIL COMPANY   WV   Lewis   Freemans Creek
  462   442     2

 

Exhibit B-1, Page 75 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNXDAD36487

  DAD36487   CECIL FISHER AND BETTER FISHER, HIS WIFE   EXPLORA RESOURCES   WV  
Lewis   Freemans Creek   435   670     2  

DAD36977-002

  EARL FREEMAN   E DAVISSON HARDMAN   WV   Lewis   Freemans Creek         2

DAD37200002

  DAD37200-002   THE WESTON VOLUNTEER FIRE DEPT INC SE   EMAX OIL COMPANY   WV  
Lewis   Freemans Creek   490   412     2

DAD37200003

  DAD37200-003   MARY & EDWIN T MULLADY SCHOLARSHIP FUND   EMAX OIL COMPANY   WV
  Lewis   Freemans Creek   490   410     2

DAD37286001

  DAD37286-001   CHARLES A HALL & RUTH HALL   EMAX OIL COMPANY   WV   Lewis  
Freemans Creek   496   553     2

DAD37286002

  DAD37286-002   FREDA H KITTLE, GENEVA H WYANT   EMAX OIL COMPANY   WV   Lewis
  Freemans Creek   496   535     2

DAD37286003

  DAD37286-003   JOHN H HALL ET UX   EMAX OIL COMPANY   WV   Lewis  
Freemans Creek   496   556     2

DAD37286004

  DAD37286-004   LENA H HALL   EMAX OIL COMPANY   WV   Lewis   Freemans Creek  
496   538     2

DAD37286005

  DAD37286-005   RICHARD H HALL III & PEARL E HALL   EMAX OIL COMPANY   WV  
Lewis   Freemans Creek   496   547     2

DAD37286006

  DAD37286-006   SIMEON A HALL JR AND IRENE HALL   EMAX OIL COMPANY   WV   Lewis
  Freemans Creek   496   541     2

DAD37286007

  DAD37286-007   TRACY L HALL   EMAX OIL COMPANY   WV   Lewis   Freemans Creek  
496   550     2

DAD37286008

  DAD37286-008   WILLIAM R HALL & ERNESTINE L HALL   EMAX OIL COMPANY   WV  
Lewis   Freemans Creek   496   529     2

DAD37286009

  DAD37286-009   INEZ M BROWN   EMAX OIL COMPANY   WV   Lewis   Freemans Creek  
496   532     2

DAD37286010

  DAD37286-010   BETTY S BUSH & LOVELL L BUSH   EMAX OIL COMPANY   WV   Lewis  
Freemans Creek   496   544     2

DAD37286011

  DAD37286-011   MABLE JANE GIBBS   EMAX OIL COMPANY   WV   Lewis  
Freemans Creek   496   559     2

DAD37286012

  DAD37286-012   MARJORIE ANN COSBY   EMAX OIL COMPANY   WV   Lewis  
Freemans Creek   496   565     2

DAD37286013

  DAD37286-013   ROBERTA STEPHENS & CHARLES STEPHENS, HER   EMAX OIL COMPANY  
WV   Lewis   Freemans Creek   496   563     2

DAD37286014

  DAD37286-014   JAMES H HALL TRUST   EMAX OIL COMPANY   WV   Lewis  
Freemans Creek   486   582     2

DAD37334001

  DAD37334-001   JUANITA PEARL SULLIVAN   JAMES F SCOTT   WV   Lewis  
Freemans Creek   394   449     2

DAD37334002

  DAD37334-002   JAMES L HALL   CONVEST PRODUCTION COMPANY   WV   Lewis  
Freemans Creek   462   351     2

DAD37334003

  DAD37334-003   MORGAN H PETERSON ET UX   JAMES F SCOTT   WV   Lewis  
Freemans Creek   394   441     2

DAD37334004

  DAD37334-004   BETTY TEFFT ET VIR   JAMES F SCOTT   WV   Lewis  
Freemans Creek   403   210     2

DAD37334005

  DAD37334-005   CHARLES E JARVIS ET UX   JAMES F SCOTT   WV   Lewis  
Freemans Creek   403   212     2

DAD37334006

  DAD37334-006   RUTH J STOKES ET VIR   JAMES F SCOTT   WV   Lewis  
Freemans Creek   403   214     2

DAD37334007

  DAD37334-007   H P JARVIS   JAMES F SCOTT   WV   Lewis   Freemans Creek   394
  459     2

DAD37334008

  DAD37334-008   INEZ NELSON   JAMES F SCOTT   WV   Lewis   Freemans Creek   403
  208     2

DAD37334009

  DAD37334-009   VIRGINIA P HOPKINS ET VIR   JAMES F SCOTT   WV   Lewis  
Freemans Creek   394   443     2

DAD37334010

  DAD37334-010   ERNESTINE KISH   JAMES F SCOTT   WV   Lewis   Freemans Creek  
394   445     2

DAD37334012

  DAD37334-012   JAMES THOMAS LOVETT   CONVEST PRODUCTION COMPANY   WV   Lewis  
Freemans Creek   461   470     2

DAD37334013

  DAD37334-013   ELAINE COX   JAMES F SCOTT   WV   Lewis   Freemans Creek   394
  513     2

DAD37334014

  DAD37334-014   ANN L TEETS   CONVEST PRODUCTION COMPANY   WV   Lewis  
Freemans Creek   462   349     2

DAD37334015

  DAD37334-015   CAROL OWENS   JAMES F SCOTT   WV   Lewis   Freemans Creek   394
  455     2

DAD37334016

  DAD37334-016   CLARK E PETERSON   JAMES F SCOTT   WV   Lewis   Freemans Creek
  394   447     2

DAD37350001

  DAD37350-001   AMY B DENT & CLIFFORD DENT, HER HUSBAND   SCOTT OIL COMPANY  
WV   Lewis   Freemans Creek   455   130     2

DAD37350002

  DAD37350-002   LETHA D BUTCHER   SCOTT OIL COMPANY   WV   Lewis  
Freemans Creek   455   132     2

DAD37350003

  DAD37350-003   RONALD C BUTCHER & VERGIE BUTCHER, HIS W   SCOTT OIL COMPANY  
WV   Lewis   Freemans Creek   455   134     2

DAD37350004

  DAD37350-004   MARTHA S CARPENTER ET VIR   SCOTT OIL COMPANY   WV   Lewis  
Freemans Creek   455   136     2

DAD37350005

  DAD37350-005   JUDY S BUTCHER   SCOTT OIL COMPANY   WV   Lewis  
Freemans Creek   455   138     2

DAD37350006

  DAD37350-006   HARRY E YATES ET UX   SCOTT OIL COMPANY   WV   Lewis  
Freemans Creek   455   140     2

DAD37350007

  DAD37350-007   DOUGLAS D BUTCHER   SCOTT OIL COMPANY   WV   Lewis  
Freemans Creek   455   142     2

DAD37350008

  DAD37350-008   DONALD L BUTCHER & KETHRYN BUTCHER, HIS   SCOTT OIL COMPANY  
WV   Lewis   Freemans Creek   455   144     2

DAD37526001

  DAD37526-001   MARTHA S CARPENTER ET VIR   SCOTT OIL COMPANY   WV   Lewis  
Freemans Creek   455   676     2

DAD37526002

  DAD37526-002   AMY B DENT & S CLIFFORD DENT, HER HUSBAN   SCOTT OIL COMPANY  
WV   Lewis   Freemans Creek   455   678     2

DAD37526003

  DAD37526-003   DONALD L BUTCHER & KATHRYN BUTCHER, HIS   SCOTT OIL COMPANY  
WV   Lewis   Freemans Creek   455   682     2

DAD37526004

  DAD37526-004   DOUGLAS D BUTCHER   SCOTT OIL COMPANY   WV   Lewis  
Freemans Creek   455   686     2

DAD37526005

  DAD37526-005   RONALD C BUTCHER & VIRGIE BUTCHER, HIS W   SCOTT OIL COMPANY  
WV   Lewis   Freemans Creek   456   681     2

DAD37526006

  DAD37526-006   JUDY S BUTCHER   SCOTT OIL COMPANY   WV   Lewis  
Freemans Creek   455   684     2

DAD37526007

  DAD37526-007   PAUL B LOSH & ZETRA LOSH, HIS WIFE   SCOTT OIL COMPANY   WV  
Lewis   Freemans Creek   455   680     2

 

Exhibit B-1, Page 76 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

DAD37526008

  DAD37526-008   LETHA D BUTCHER   SCOTT OIL COMPANY   WV   Lewis  
Freemans Creek   455   688     2

DAD37686001

  DAD37686-001   CHARLES E GARTON ET UX   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   444   614     2

DAD37686002

  DAD37686-002   JAMES C ERVIN ET UX   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   435   343     2

DAD37686003

  DAD37686-003   JOHN H ERVIN ET UX   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   435   84     2

DAD37686004

  DAD37686-004   DAISY ERVIN, WIDOW   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   435   251     2

DAD37686005

  DAD37686-005   THOMAS ERVIN   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   435   679     2

DAD37686006

  DAD37686-006   KENNETH FRANCIS ET UX   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   436
437   135
759     2

DAD37686007

  DAD37686-007   ORA GARNER, WIDOW   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   435   628     2

DAD37686008

  DAD37686-008   EVA MARCELLA ERVIN, WIDOW   STONEWALL GAS COMPANY   WV   Lewis
  Freemans Creek   435   630     2

DAD37686009

  DAD37686-009   BETTY ALBRECHT & RICHARD D ALBRECHT, HER  
STONEWALL GAS COMPANY   WV   Lewis   Freemans Creek   436   1     2

DAD37686010

  DAD37686-010   LEE FRANCIS, SINGLE   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   436   3     2

DAD37686011

  DAD37686-011   JERRY C ERVIN, SINGLE   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   438   342     2

DAD37686012

  DAD37686-012   PEGGY WEBB, DIVORCED   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   436   9     2

DAD37686013

  DAD37686-013   KYLE A ERVIN, JR & MARY L ERVIN, HIS WIF  
STONEWALL GAS COMPANY   WV   Lewis   Freemans Creek   435   253     2

DAD37686014

  DAD37686-014   ROBERT J KRAUS & SARAH G KRAUS, HIS WIFE  
STONEWALL GAS COMPANY   WV   Lewis   Freemans Creek   445   86     2

DAD37961001

  DAD37961-001   MIKE F TIERNEY JR AND MAJORIE L TIERNEY   JAMES F SCOTT   WV  
Lewis   Freemans Creek   394   413     2

DAD37961002

  DAD37961-002   PATRICIA T PROCTOR   JAMES F SCOTT   WV   Lewis  
Freemans Creek   394   397     2

DAD37961003

  DAD37961-003   CATHERINE T SLEETH & T J SLEETH JR, HER   JAMES F SCOTT   WV  
Lewis   Freemans Creek   394   399     2

DAD37961004

  DAD37961-004   ELLEN MYERS & DALE MYERS, HER HUSBAND   JAMES F SCOTT   WV  
Lewis   Freemans Creek   394   403     2

DAD37961005

  DAD37961-005   JUDITH BEESON & LARRY D BEESON, HER HUSB   JAMES F SCOTT   WV  
Lewis   Freemans Creek   394   407     2

DAD37961006

  DAD37961-006   COLETT DANEK & GEORGE DANEK   JAMES F SCOTT   WV   Lewis  
Freemans Creek   394   401     2

DAD37961007

  DAD37961-007   NICHOLAS J TIERNEY & CAROL TIERNEY, HIS   JAMES F SCOTT   WV  
Lewis   Freemans Creek   394   409     2

DAD37961008

  DAD37961-008   JAMES EDWARD TIERNEY & LUCIE JANE TIERNE   JAMES F SCOTT   WV  
Lewis   Freemans Creek   394   411     2

DAD37961009

  DAD37961-009   THOMAS T GRAVES, SR   JAMES F SCOTT   WV   Lewis  
Freemans Creek   403   700     2

DAD37961010

  DAD37961-010   ANN GRAVES WALKER & MICHAEL J WALKER, HE   JAMES F SCOTT   WV  
Lewis   Freemans Creek   403   702     2

DAD37961011

  DAD37961-011   LOUISE G PARRISH & WAYNE PARRISH, HER HU   JAMES F SCOTT   WV  
Lewis   Freemans Creek   411   235     2

DAD37961012

  DAD37961-012   THOMAS GRAVES JR   JAMES F SCOTT   WV   Lewis   Freemans Creek
  396   553     2

DAD37961013

  DAD37961-013   CATHY GRAVES   JAMES F SCOTT   WV   Lewis   Freemans Creek  
403   704     2

DAD38009001

  DAD38009-001   RICHARD H HALL III & PEARL E HALL, HIS W  
STONEWALL GAS COMPANY   WV   Lewis   Freemans Creek   446   92     2

DAD38009003

  DAD38009-003   INEZ H BROWN, WIDOW   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   447   519     2

DAD38009004

  DAD38009-004   FREDA H KITTLE, WIDOW   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   447   521     2

DAD38009005

  DAD38009-005   TRUMAN L WYANT & GENEVA WYANT, HIS WIFE   STONEWALL GAS COMPANY
  WV   Lewis   Freemans Creek   447   523     2

DAD38009006

  DAD38009-006   SIMEON A HALL JR AND IRENE M HALL, HIS W  
STONEWALL GAS COMPANY   WV   Lewis   Freemans Creek   447   517     2

DAD38009007

  DAD38009-007   RUDOLPH FILSINGER, WIDOWER   STONEWALL GAS COMPANY   WV   Lewis
  Freemans Creek   447   527     2

DAD38009008

  DAD38009-008   RUHL JUDSON BAILEY & JOSEPHINE G BAILEY,  
STONEWALL GAS COMPANY   WV   Lewis   Freemans Creek   448   408     2

DAD38009009

  DAD38009-009   RUTH I BUTCHER ET VIR   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   446   318     2

DAD38009010

  DAD38009-010   BETTIE S BUSH & LOVELL L BUSH, HER HUSBA  
STONEWALL GAS COMPANY   WV   Lewis   Freemans Creek   446   259     2

DAD38009011

  DAD38009-011   NINA L COTTRILL, WIDOW   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   445   674     2

DAD38009012

  DAD38009-012   RUHL R HALL & LUCILLE HALL, HIS WIFE   STONEWALL GAS COMPANY  
WV   Lewis   Freemans Creek   447   525     2

DAD38009013

  DAD38009-013   LENA H HALL, WIDOW   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   447   515     2

DAD38009014

  DAD38009-014   KATHRYN B DOUGLAS & GEORGE DOUGLAS, HER   STONEWALL GAS COMPANY
  WV   Lewis   Freemans Creek   448   157     2

DAD38009015

  DAD38009-015   JOHN H HALL & VIVIAN HALL, HIS WIFE   STONEWALL GAS COMPANY  
WV   Lewis   Freemans Creek   447   663     2

DAD38531001

  DAD38531-001   A EDWARD OHARA & JEANNE OHARA, HIS WIFE   JAMES F SCOTT   WV  
Lewis   Freemans Creek   384   433     2

DAD38531002

  DAD38531-002   CATHERINE C CRAIG   JAMES F SCOTT, SCOTT OIL & GAS COMPANY   WV
  Lewis   Freemans Creek   383   586     2

DAD38531003

  DAD38531-003   PHILIP L & MARY SUE JONES, ET AL   JAMES F SCOTT SCOTT OIL &
GAS CO   WV   Lewis   Freemans Creek   383   582     2

DAD38531004

  DAD38531-004   MATTHEW EDMISTON JR, IND AND AS AIF FOR   JAMES F SCOTT, SCOTT
OIL AND GAS COMPANY   WV   Lewis   Freemans Creek   383   580     2

DAD38531005

  DAD38531-005   BETH GAGE EDMISTON   JAMES F SCOTT   WV   Lewis  
Freemans Creek   383   584     2

 

Exhibit B-1, Page 77 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

DAD40386001

  DAD40386-001   JAMES E. TRAPP, SINGLE   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   436   7     2

DAD40386002

  DAD40386-002   JOHN R MORRIS, ET AL   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   420   325     2

DAD40386003

  DAD40386-003   DEBORAH D BLACKLEY AND ANDREW K BLACKLEY  
STONEWALL GAS COMPANY   WV   Lewis   Freemans Creek   436   686     2

DAD40386004

  DAD40386-004   W W DAVIS II AND ELLEN GAGNE, HIS WIFE   STONEWALL GAS COMPANY
  WV   Lewis   Freemans Creek   436   680     2

DAD40386005

  DAD40386-005   DONALD M DAVIS AND JEAN DAVIS, H/W   STONEWALL GAS COMPANY   WV
  Lewis   Freemans Creek   436   684     2

DAD40386006

  DAD40386-006   RICHARD H DAVIS AND RITA MCCLEARY, H/W   STONEWALL GAS COMPANY
  WV   Lewis   Freemans Creek   436   682     2

DAD40386007

  DAD40386-007   UNION NATIONAL BANK OF WV TRUSTEE U/A WI  
STONEWALL GAS COMPANY   WV   Lewis   Freemans Creek   420   26     2

DAD40386008

  DAD40386-008   MARY L DAVIS, ET AL   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   420   73     2

DAD41368001

  DAD41368-001   MARGARET BAILEY COVEY ET AL   CHESTERFIELD ENERGY CORPORATION  
WV   Lewis   Freemans Creek   452   66     2

DAD41368002

  DAD41368-002   JANICE S BAILEY ET AL   CHESTERFIELD ENERGY CORPORATION   WV  
Lewis   Freemans Creek   467   113     2

DAD41368003

  DAD41368-003   MARY LEE HEYWARD JEFFREYS ET AL   CHESTERFIELD ENERGY
CORPORATION   WV   Lewis   Freemans Creek   467   163     2

DAD41368004

  DAD41368-004   JANICE S BAILEY ET AL   CHESTERFIELD ENERGY CORPORATION   WV  
Lewis   Freemans Creek   467   158     2

CNXDAD41542

  DAD41542   RUSSELL B WOOFTER AND SHADA G WOOFTER, H   ALLEGHENY LAND AND
MINERAL COMPANY   WV   Lewis   Freemans Creek   258   44     2

DAD41699003

  DAD41699-003   RICHARD H HALL ET UX   WV ENERGIES, INCORPORATED   WV   Lewis  
Freemans Creek   439   500     2

DAD41699004

  DAD41699-004   BETTIE S BUSH ET VIR   WV ENERGIES, INCORPORATED   WV   Lewis  
Freemans Creek   440   168     2

DAD41699005

  DAD41699-005   VERNON A LOSH ET UX   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   441   41     2

DAD41699006

  DAD41699-006   SIMEON A HALL JR ET UX   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   441   35     2

DAD41699007

  DAD41699-007   INEZ H BROWN   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   441   29     2

DAD41699008

  DAD41699-008   TRUMAN L WYANT ET UX   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   441   43     2

DAD41699009

  DAD41699-009   FREDA H KITTLE   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   441   39     2

DAD41699010

  DAD41699-010   RUHL R HALL ET UX   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   441   37     2

DAD41699011

  DAD41699-011   LENA H HALL   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   441   31     2

DAD41699012

  DAD41699-012   VIRGINIA EVENSON ET VIR   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   441   127     2

DAD41699013

  DAD41699-013   SHIRLEY M LOSH ET AL   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   441   659     2

DAD41699014

  DAD41699-014   GLENN LOSH JR   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   441   129     2

DAD41699015

  DAD41699-015   JOHN H HALL ET UX   STONEWALL GAS COMPANY   WV   Lewis  
Freemans Creek   441   33     2

DAD62332001

  DAD62332-001   ANNA M REED   SCOTT OIL COMPANY   WV   Lewis   Freemans Creek  
495   630     2

DAD62332002

  DAD62332-002   ALBERT PIERCY ET AL   SCOTT OIL COMPANY   WV   Lewis  
Freemans Creek   495   634     2

DAD62332003

  DAD62332-003   PATRICIA PARKER ET VIR   SCOTT OIL COMPANY   WV   Lewis  
Freemans Creek   495   636     2

DAD62332004

  DAD62332-004   HOPE L POOLE   SCOTT OIL COMPANY   WV   Lewis   Freemans Creek
  495   632     2

DAD62332005

  DAD62332-005   MICHAEL FITZPATRICK   SCOTT OIL COMPANY   WV   Lewis  
Freemans Creek   495   638     2

DAD62332006

  DAD62332-006   FRANCES LEE JACKSON ET AL   SCOTT OIL COMPANY   WV   Lewis  
Freemans Creek   495   626     2

DAD62332007

  DAD62332-007   THOMAS F REED ET UX   SCOTT OIL COMPANY   WV   Lewis  
Freemans Creek   495   628     2

DAD62332008

  DAD62332-008   LARRY W FITZPATRICK   EMAX OIL COMPANY   WV   Lewis  
Freemans Creek   495   624     2

DAD62332009

  DAD62332-009   ESTHER THOMPSON   EMAX OIL COMPANY   WV   Lewis  
Freemans Creek   496   561     2

DAD62332010

  DAD62332-010   EMAX OIL COMPANY   EMAX OIL COMPANY   WV   Lewis  
Freemans Creek   498   661     2

DAD62369001

  DAD62369-001   ROBERT M KERRIGAN SR ET AL   EMAX OIL COMPANY   WV   Lewis  
Freemans Creek   499   259     2

DAD62369002

  DAD62369-002   ROBERT L GRIFFITH ET UX   EMAX OIL COMPANY   WV   Lewis  
Freemans Creek   499   245     2

DAD62369003

  DAD62369-003   IRENE DUVALL   EMAX OIL COMPANY   WV   Lewis   Freemans Creek  
499   247     2

DAD62369004

  DAD62369-004   EDYTHE C BAGWELL   EMAX OIL COMPANY   WV   Lewis  
Freemans Creek   499   251     2

DAD62369005

  DAD62369-005   DEBBIE COOK ET VIR   EMAX OIL COMPANY   WV   Lewis  
Freemans Creek   499   249     2

DAD62369006

  DAD62369-006   LOUIS A HILLENBRAND ET AL   EMAX OIL COMPANY   WV   Lewis  
Freemans Creek   499   253     2

DAD62369007

  DAD62369-007   HAROLD E WILLIAMS ET AL   EMAX OIL COMPANY   WV   Lewis  
Freemans Creek   499   255     2

DAD62369008

  DAD62369-008   CHLOE KERRIGAN, WIDOW   EMAX OIL COMPANY   WV   Lewis  
Freemans Creek   499   257     2

DAD62369009

  DAD62369-009   MARGARET B WYLIE, WIDOW   EMAX OIL COMPANY   WV   Lewis  
Freemans Creek   499   261     2

DAD62369010

  DAD62369-010   JAMES PAUL AND MARGARET I KERRIGAN, H/W   HOLLIS JARRELL   WV  
Lewis   Freemans Creek   461   78     2

DAD65619001

  DAD65619-001   JOHN F WYANT   SCOTT OIL COMPANY   WV   Lewis   Freemans Creek
  467   435     2

 

Exhibit B-1, Page 78 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

DAD65619002

  DAD65619-002   C O DENNISON BY CHARLES J DENNISON, TRUS   SCOTT OIL COMPANY  
WV   Lewis   Freemans Creek   467   437     2

DAD65935001

  DAD65935-001   FRANCIS J GISSY ET UX   ALLEGHENY LAND AND MINERAL COMPANY   WV
  Lewis   Freemans Creek   398   383     2

DAD65935002

  DAD65935-002   MICHAEL D CONLEY AND REBECCA J CONLEY, H   ALAMCO, INCORPORATED
  WV   Lewis   Freemans Creek   435   520     2

DV000787001

  DV000787-001   M J KEEBAUGH   CNG DEVELOPMENT COMPANY   WV   Lewis  
Freemans Creek   441   103     2

DV000787002

  DV000787-002   OPAL MATHENY   CNG DEVELOPMENT COMPANY   WV   Lewis  
Freemans Creek   441   107     2

DV000787003

  DV000787-003   EVON K MATHENY   CNG DEVELOPMENT COMPANY   WV   Lewis  
Freemans Creek   441   111     2

DV000787004

  DV000787-004   P E EBBERT JR   CNG DEVELOPMENT COMPANY   WV   Lewis  
Freemans Creek   441   115     2

DV000787005

  DV000787-005   B A BENNINGFIELD   CNG DEVELOPMENT COMPANY   WV   Lewis  
Freemans Creek   441   119     2

DV000787006

  DV000787-006   GRACE FARNSWORTH   CNG DEVELOPMENT COMPANY   WV   Lewis  
Freemans Creek   441   123     2

CNXDV011082

  DV011082   C L BUSH   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek  
58   482     2

CNXDV011497

  DV011497   A L GRIGGS   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek
  120   454     2

CNXDV011670

  DV011670   H D BUTCHER   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek
  42   48     2

CNXDV011671

  DV011671   H D BUTCHER   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek  
44   444     2

CNXDV011674

  DV011674   M A STRADER   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek
  42   146     2

CNXDV011675

  DV011675   JOHN J CUMMINGS ET UX   SOUTH PENN OIL COMPANY   WV   Lewis  
Freemans Creek   44   441     2

CNXDV012307

  DV012307   MARY M ALLMAN   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   197   393     2

CNXDV014644

  DV014644   CASSIE STUART   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   275   344     2

CNXDV016720

  DV016720   MARTIN MERTZ   CONSOLIDATED GAS SUPPLY CO   WV   Lewis  
Freemans Creek   312   347     2

CNXDV016721

  DV016721   GROVER C GUM ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Lewis   Freemans Creek   312   352     2

CNXDV016824

  DV016824   GROVER C GUM ET AL   CONSOLIDATED GAS SUPPLY COMPANY   WV   Lewis  
Freemans Creek   313   40     2

CNXDV017036

  DV017036   LAWRENCE G KRAUS ET UX   CONSOLIDATED GAS SUPPLY CO   WV   Lewis  
Freemans Creek   317   242     2

CNXDV017123

  DV017123   MASON M PRIEST   CONSOLIDATED GAS SUPPLY COROPORATION   WV   Lewis
  Freemans Creek   320   285     2

CNXDV017125

  DV017125   LAWRENCE G KRAUS ET AL   CONSOLIDATED GAS SUPPLY CO   WV   Lewis  
Freemans Creek   320   453     2

CNXDV017782

  DV017782   MARTIN MERTZ & MARY J MERTZ H/W   CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Lewis   Freemans Creek   332   460     2

CNXDV017783

  DV017783   MARTIN MERTZ   CONSOLIDATED GAS SUPPLY CO   WV   Lewis  
Freemans Creek   332   457     2

DAD41699016

  DV018041   PAUL B LOSH ET UX   CONSOLIDATED GAS SUPPLY CO   WV   Lewis  
Freemans Creek   353   379     2

CNXL012520

  L012520   BRIDGET DOLAN ET VIR   JAMES MCDADE   WV   Lewis   Freemans Creek  
52   237     2

L016663001

  L016663-001   MADELINE M MOODY   CNG PRODUCING COMPANY   WV   Lewis  
Freemans Creek   556   55     2

L016663002

  L016663-002   CNG TRANSMISSION CORP   CNG PRODUCING COMPANY   WV   Lewis  
Freemans Creek   556   499     2

L016663003

  L016663-003   ROBERT MORRIS TRUST   CNG PRODUCING COMPANY   WV   Lewis  
Freemans Creek   557   131     2

L016663004

  L016663-004   R MICHAEL RUPPERT   DOMINION APPALACHIAN DEVELOPMENT INC   WV  
Lewis   Freemans Creek   563   638     2

L016663005

  L016663-005   JAMES D MOODY ET UX   DOMINION EXPLORATION & PRODUCTION INC   WV
  Lewis   Freemans Creek   613   168     2

L022108001

  L022108-001   ELDEN R JACKSON AND NITA K JACKSON H/W   DOMINIION EXPLORATION &
PRODUCTION INC   WV   Lewis   Freemans Creek   574   781     2

L022109001

  L022109-001   WILLIAM T MCLAUGLIN II ET UX   DOMINIION EXPLORATION &
PRODUCTION INC   WV   Lewis   Freemans Creek   574   786     2

L022109002

  L022109-002   ROSE ANNE M WILSON & WILLIAM F WILSON W/   DOMINIION EXPLORATION
& PRODUCTION INC   WV   Lewis   Freemans Creek   574   791     2

L022109003

  L022109-003   MELISSA ANNE LIENHART   DOMINIION EXPLORATION & PRODUCTION INC  
WV   Lewis   Freemans Creek   574   796     2

L022109004

  L022109-004   MARY ALICE BOYD & MELVIN C BOYD W/H   DOMINIION EXPLORATION &
PRODUCTION INC   WV   Lewis   Freemans Creek   574   801     2

L022109005

  L022109-005   MARY ELIZABETH BRANNON   DOMINIION EXPLORATION & PRODUCTION INC
  WV   Lewis   Freemans Creek   574   806     2

L022109006

  L022109-006   DWIGHT THOMAS MCLAUGHLIN   DOMINIION EXPLORATION & PRODUCTION
INC   WV   Lewis   Freemans Creek   574   811     2

L022109008

  L022109-008   PATRICK SHAWN MCLAUGHLIN   DOMINIION EXPLORATION & PRODUCTION
INC   WV   Lewis   Freemans Creek   574   821     2

L022109009

  L022109-009   ROBERT JOSEPH MCLAUGHLIN ET UX   DOMINIION EXPLORATION &
PRODUCTION INC   WV   Lewis   Freemans Creek   576   317     2

L022109010

  L022109-010   ERIN LYNN SNIDER   DOMINIION EXPLORATION & PRODUCTION INC   WV  
Lewis   Freemans Creek   576   323     2

L022109011

  L022109-011   JEFFREY MARK MCLAUGHLIN   DOMINIION EXPLORATION & PRODUCTION INC
  WV   Lewis   Freemans Creek   576   329     2

L022109012

  L022109-012   MICHAEL ANTHONY MCLAUGHLIN II   DOMINIION EXPLORATION &
PRODUCTION INC   WV   Lewis   Freemans Creek   576   678     2

L022857001

  L022857-001   REVA J HARRISON   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Freemans Creek   577   704     2

L022857002

  L022857-002   ROBERT T HARRISON & SHELIA HARRISON H/W   DOMINION EXPLORATION &
PRODUCTION INC   WV   Lewis   Freemans Creek   577   709     2

L022857003

  L022857-003   PERRY SCOTT KNEPPER   DOMINION EXPLORATION & PRODUCTION INC   WV
  Lewis   Freemans Creek   577   820     2

 

Exhibit B-1, Page 79 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

L022857004

  L022857-004   ALICE MAY BOOKOUT & GARY D BOOKOUT W/H   DOMINION EXPLORATION
& PRODUCTION INC   WV   Lewis   Freemans Creek   577   825     2

L022857005

  L022857-005   ELIZABETH ANNE FIKE & J ROGERS FIKE W/H   DOMINION EXPLORATION
& PRODUCTION INC   WV   Lewis   Freemans Creek   577   830     2

L022857006

  L022857-006   JOHN P HARRISON & ANN HARRISON H/W   DOMINION EXPLORATION
& PRODUCTION INC   WV   Lewis   Freemans Creek   577   835     2

L022857007

  L022857-007   SABRA LEE DONNELL   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Freemans Creek   578   550     2

L022857008

  L022857-008   CONSTANCE W FURIATE   DOMINION EXPLORATION & PRODUCTION INC   WV
  Lewis   Freemans Creek   579   181     2

L022857009

  L022857-009   MARGARET H SCHREIBER   DOMINION EXPLORATION & PRODUCTION INC  
WV   Lewis   Freemans Creek   579   186     2

L022857010

  L022857-010   SYLVIA DEBINION   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Freemans Creek   583   169     2

L022857011

  L022857-011   JEFFERY PHILLIP WHITE   DOMINION EXPLORATION & PRODUCTION INC  
WV   Lewis   Freemans Creek   585   341     2

L022857012

  L022857-012   ERICA W CLARY   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Freemans Creek   592   294     2

L022857013

  L022857-013   FAITH E ROBERTS   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Freemans Creek   595   429     2

L022857014

  L022857-014   LISA G BLACKWELL   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Freemans Creek   595   434     2

L022857015

  L022857-015   LAURA K TAYLOR   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Freemans Creek   595   439     2

L022857017

  L022857-017   VATHINEE SENIVONGS WHITE   DOMINION EXPLORATION & PRODUCTION INC
  WV   Lewis   Freemans Creek   612   491     2

CNXL023470

  L023470   BARBARA A. HATHAWAY & CHARLES C HATHAWAY   DOMINION EXPLORATION
& PRODUCTION INC   WV   Lewis   Freemans Creek   579   76     2

CNXL024354

  L024354   KENNETH L NICHOLAS SR ET AL   DOMINION EXPLORATION & PRODUCTION, INC
  WV   Lewis   Freemans Creek   583   453     2

CNXL024963

  L024963   ROSCOE V HOLDEN & PAULINE S HOLDEN H/W   DOMINION APPALACHIAN
DEVELOPMENT INC   WV   Lewis   Freemans Creek   586   726     2

L025938001

  L025938-001   SHIRLEY MERTZ HALEY   DOMINION EXPLORATION & PRODUCTION INC   WV
  Lewis   Freemans Creek   592   328     2

L026416001

  L026416-001   EDWARD MULLOOLY   DOMINION EXPLORATION & PRODUCTION INC   WV  
Lewis   Freemans Creek   595
592   29
746     2

CNX002560

  002560   JOHN W DORSEY   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek
  39   146     2

CNX002583

  002583   JOHN J KENNEY ET AL   SOUTH PENN OIL COMPANY   WV   Lewis  
Freemans Creek   39   172     2

CNX009340

  009340   M L WALDECK ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   68   457     2

CNX013135

  013135   G D ALFRED ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   68   167     2

CNX013465

  013465   ERNEST ROUGH   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek
  68   184     2

CNX014228

  014228   THOMAS CASEY ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   68   215     2

CNX014761

  014761   PATRICK DOORY   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   68   324     2

CNX015003

  015003   WM FALLON ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   68   332     2

CNX021715

  021715   EMERY S. BUTCHER ET UX   J. A. PHLLIPS   WV   Lewis   Freemans Creek
  65   352     2

CNX023262

  023262   WM H DEAN   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek  
68   570     2

CNX025847

  025847   O V ROHR ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   82   19     2

CNX026313

  026313   J M JARVIS ET UX   SIDNEY W JONES   WV   Lewis   Freemans Creek   55
  214     2

CNX027897

  027897   W H FROST ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   82   61     2

CNX048812

  048812   LESTER LINGER   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   144   251     2

CNX051299

  051299   PETER LOHAN ET UX   W H MASON   WV   Lewis   Freemans Creek   74  
354     2

CNX051300

  051300   ELIZA AND G. D. ALFRED   W. K. MASON   WV   Lewis   Freemans Creek  
74   352     2

CNX052982

  052982   MARK BAILEY ET AL   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek
  148   386     2

CNX053088

  053088   B M DAVISSON ET AL   RESERVE GAS COMPANY   WV   Lewis  
Freemans Creek   148   351     2

CNX053098

  053098   CLARK WHITE   SOUTHERN OIL COMPANY   WV   Lewis   Freemans Creek   40
  60     2

CNX053101

  053101   BUCHANON WHITE   J. I. WARDER   WV   Lewis   Freemans Creek   40   99
    2

CNX053102

  053102   J E NORRIS   SOUTHERN OIL CO.   WV   Lewis   Freemans Creek   40   91
    2

CNX053107

  053107   LOT HALL ET UX   EASTERN OIL COMPANY   WV   Lewis   Freemans Creek  
40   151     2

CNX053108

  053108   P E FETTY ET UX   THE SOUTHERN OIL COMPANY   WV   Lewis  
Freemans Creek   40   24     2

CNX053110

  053110   W J BAILEY ET AL   SOUTHERN OIL COMPANY   WV   Lewis   Freemans Creek
  40   94     2

CNX053114

  053114   CALVIN FLESHER   H.H. HILTON   WV   Lewis   Freemans Creek   33   397
    2

CNX053116

  053116   F WHITE   FRED S RICH   WV   Lewis   Freemans Creek   40   92     2

CNX053119

  053119   MARY C ALFRED   SOUTHERN OIL COMPANY   WV   Lewis   Freemans Creek  
40   2     2

CNX053120

  053120   S D CAMDEN ET AL   SOUTHERN OIL COMPANY   WV   Lewis   Freemans Creek
  40   561     2

CNX053130

  053130   JOHN CASEY ET UX   SOUTH PENN OIL COMPANY   WV   Lewis  
Freemans Creek   42   54     2

CNX053150

  053150   MARY A MERTZ ET AL   RESERVE GAS COMPANY   WV   Lewis  
Freemans Creek   52   209     2

CNX053156

  053156   JOHN RASTLE JR ET UX   SOUTH PENN OIL COMPANY   WV   Lewis  
Freemans Creek   39   190     2

 

Exhibit B-1, Page 80 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX053163

  053163   GRANVILLE A. BUTCHER   SOUTH PENN OIL COMPANY   WV   Lewis  
Freemans Creek   42   45     2

CNX053165

  053165   E A CASEY   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   44
  296     2

CNX053180

  053180   W. H. WAGGY ET AL   H. P. CAMDEN ET AL   WV   Lewis   Freemans Creek
  40   70     2

CNX053182

  053182   F MCKINLEY   FRED SLICK   WV   Lewis   Freemans Creek   40   111    
2

CNX053206

  053206   M M PETERSON ET UX   RESERVE GAS COMPANY   WV   Lewis  
Freemans Creek   58   460     2

CNX053207

  053207   J V WALDECK ET AL   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek
  58   461     2

CNX053209

  053209   T LEE HUDKINS ET AL   RESERVE GAS COMPANY   WV   Lewis  
Freemans Creek   58   469     2

CNX053221

  053221   A N DODSON ET AL   CRUDE OIL COMPANY   WV   Lewis   Freemans Creek  
55   309     2

CNX053238

  053238   A W PRIEST ET UX   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek
  68   271     2

CNX053240

  053240   A P WHITE ET UX   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek  
68   274     2

CNX053244

  053244   R H HALL, ET UX   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek  
68   278     2

CNX053245

  053245   H D BUTCHER ET AL   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek
  68   280     2

CNX053262

  053262   MARION LOSH ET AL   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek
  68   310     2

CNX053263

  053263   LEOPOLD ROUGH ET AL   RESERVE GAS COMPANY   WV   Lewis  
Freemans Creek   68   311     2

CNX053276

  053276   A A ROHRBOUGH ET UX   RESERVE GAS COMPANY   WV   Lewis  
Freemans Creek   82   26     2

CNX053282

  053282   W S WHITE ET AL   WESTON CARBON COMPANY   WV   Lewis   Freemans Creek
  52   339     2

CNX053283

  053283   IDA L CUNNINGHAM   WESTON CARBON COMPANY   WV   Lewis  
Freemans Creek   52   341     2

CNX053287

  053287   ALDO MCKINLEY   EASTERN OIL COMPANY   WV   Lewis   Freemans Creek  
58   37     2

CNX053288

  053288   F MCKINLEY ET AL   EASTERN OIL COMPANY   WV   Lewis   Freemans Creek
  58   36     2

CNX053289

  053289   J L J BAILEY ET UX   EASTERN OIL COMPANY   WV   Lewis  
Freemans Creek   58   13     2

CNX055463

  055463   BERT KEISTER ET AL   THE CARBON BLACK COMPANY   WV   Lewis  
Freemans Creek   65   293     2

CNX055464

  055464   R H MCDANNALD ET AL   KNAPP, HOSKINS AND PRESTON   WV   Lewis  
Freemans Creek   40   597     2

CNX055465

  055465   J T LOVETT   H P CAMDEN ET AL   WV   Lewis   Freemans Creek   30  
582     2

CNX059321

  059321   DAVID N FISHER   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   191   238     2

CNX066102

  066102   LYDIA STARCHER ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   0236
0236   0039
11     2

CNX069299

  069299   A T SIMMONS   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek
  261   166     2

CNX070648

  070648   GERTRUDE M. PETERSON   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   271   53     2

CNX074300

  074300   MADGE H. BENNETT   GEORGE JACKSON   WV   Lewis   Freemans Creek   291
  300     2

CNX074497

  074497   LESSIE LANTZ ET VIR ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   294   154     2

CNX077949

  077949   STOCKERT-TETER   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Lewis  
Freemans Creek   107   560     2

CNX079130

  079130   MADGE FULTINEER ET AL   CONSOL. GAS SUPPLY CORP.   WV   Lewis  
Freemans Creek   314   508     2

CNX079169

  079169   MADGE FULTINEER   CONSOL GAS SUPPLY CORP.   WV   Lewis  
Freemans Creek   314   597     2

CNX079187

  079187   J BELLE SNYDER ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Lewis   Freemans Creek   314   625     2

CNX079416

  079416   HOPE MCDONALD ET AL   CONSOL. GAS SUPPLY CORP.   WV   Lewis  
Freemans Creek   316   356     2

CNX079925

  079925   HENRY D CURTIS ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Lewis   Freemans Creek   318   703     2

CNX080265

  080265   HAZEL L BENNETT ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Freemans Creek   321   262     2

CNX081963

  081963   MAGGIE BUTCHER ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis  
Freemans Creek   328   65     2

CNXDV011065

  DV011065   T L CONNOLLY   SOUTHERN OIL COMPANY   WV   Lewis   Freemans Creek  
30   504   2849   2

CNXDV011066

  DV011066   C L BUSH ET UX   FORD S RICH   WV   Lewis   Freemans Creek   30  
501   2861   2

CNXDV011656

  DV011656   T N BARNSDALL   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek  
79   374     2

CNXDV011657

  DV011657   T N BARNSDALL   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek  
79   374     2

CNXDV011658

  DV011658   M M PETERSON   M I DEUEL   WV   Lewis   Freemans Creek   30   510  
  2

CNXDV011659

  DV011659   M M PETERSON   M I DEUEL   WV   Lewis   Freemans Creek   30   508  
52953   2

CNXDV011661

  DV011661   W C BOWEN   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek   65
  232   52955   2

CNXDV011662

  DV011662   LOT HALL   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek   65  
527     2

CNXDV011663

  DV011663   H C DUNCAN   THE RESERVE GAS COMPANY   WV   Lewis   Freemans Creek
  438   379     2

CNXDV011664

  DV011664   JOHN E BAILEY   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek  
65   525     2

CNXDV011665

  DV011665   MANUEL BUTCHER   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek
  71   314   32961   2

CNXDV011667

  DV011667   MARY C JONES ET VIR   RESERVE GAS COMPANY   WV   Lewis  
Freemans Creek   91   45   52964   2

CNXDV011668

  DV011668   W S HOSKINS   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek  
80   163   52967   2

CNXDV011669

  DV011669   G O BROWN   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek   65
  234     2

 

Exhibit B-1, Page 81 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNXDV011770

  DV011770   A B MCKINLEY   T.F. KOBLEGARD   WV   Lewis   Freemans Creek   126  
323   55473   2

CNX052971

  052971   GUY D. PETERSON ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   65   535     2

CNX052972

  052972   MARGARET PETERSON   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek
  65   533     2

CNX052973

  052973   JAMES J TURNER   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek  
65   531     2

CNX052974

  052974   L. E. PETERS ET AL   RESERVE GAS COMPANY   WV   Lewis   Freemans
Creek   91   69     2

CNX052978

  052978   LOUIS BENNETT ET AL   F. M. KNAPP ET AL   WV   Lewis   Freemans Creek
  44   59     2

052979

  052979   AGGIE B. EGAN ET AL   H. M. PRESTON ET AL   WV   Lewis   Freemans
Creek   52   392     2

052979

  052979 XXX   AGGIE B. EGAN ET AL   H. M. PRESTON ET AL   WV   Lewis   Freemans
Creek   52   392     2

CNX052980

  052980   G. L. WHITE ET AL   H. M. PRESTON ET AL   WV   Lewis   Freemans Creek
  52   394     2

CNX052980

  052980 XXX   G. L. WHITE ET AL   H. M. PRESTON ET AL   WV   Lewis   Freemans
Creek   52   394     2

M204376001

  M204376-001   APPALACIAN NATURAL RESOURCES INC   DOMINION APPALACIAN DEV   WV
  Lewis   Freemans Creek       19818137   2

Q092568001

    BERNADINE D RISATTI   CNX GAS COMPANY LLC   WV   Lewis   Freemans Creek  
680   618   67196   2

Q093155000

  L209935   IRWIN R BEACH ET AL   SOUTHERN OIL COMPANY   WV   Lewis   Freemans
Creek   40   96     2   053180 XXX   LOUIS HARRIS   RESERVE GAS COMPANY   WV  
Lewis   Freemans Creek   40   70     2     JOHN A. WALSH ET AL   SOUTH PENN
NATURAL GAS CO.   WV   Lewis   Freemans Creek   42   333     2     W.
D. MCCUTCHAN ET AL   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   39  
374     2     MICHAEL QUINN ET AL   LOUIS BENNETT   WV   Lewis   Freemans Creek
  44   200     2     ELSIE AND J P LINDER ET AL   HOPE NATURAL GAS COMPANY   WV
  Lewis   Freemans Creek   144   195     2     KATIE POPE ET AL   HOPE NATURAL
GAS COMPANY   WV   Lewis   Freemans Creek   153   3     2     TESA C JOYCE ET AL
  HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   153   57     2    
THOMAS J FAHEY ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek  
153   45     2     BLANCH STEPP ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   153   47     2     J E FLESHER ET AL   HOPE NATURAL GAS COMPANY
  WV   Lewis   Freemans Creek   153   73     2     REV J J SWINT   HOPE NATURAL
GAS COMPANY   WV   Lewis   Freemans Creek   153   267     2     MARY M. BAILEY
ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   148   391     2
    WILLIAM J. WOOFTER ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans
Creek   35   240     2     WILLIAM R. BURNSIDE ET AL   E.W. BOYD   WV   Lewis  
Freemans Creek   35   231     2     FRANK J. MAXWELL ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   148   498     2     FRANK J. MAXWELL ET
AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   148   523     2  
  CAROLINE MINTER   E W BOYD   WV   Lewis   Freemans Creek   35   223     2    
MARY A EGAN ET AL   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek   144  
578     2     J E FLESHER ET AL   RESERVE GAS COMPANY   WV   Lewis   Freemans
Creek   144   580     2     JESSE LEESON ET AL   SOUTH PENN OIL COMPANY   WV  
Lewis   Freemans Creek   44   278     2     SILAS E GOCHENOUR ET UX   RESERVE
GAS COMPANY   WV   Lewis   Freemans Creek   68   273     2     GEORGE W NEELY ET
AL   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek   68   235     2     A T
GOODEN ET AL   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   39   313  
  2     A J LOWTHER ET AL   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek
  44   315     2     ORAL C FULKS   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   170   34     2     C A COFFINDAFFER   HOPE NATURAL GAS COMPANY
  WV   Lewis   Freemans Creek   187   34     2     HUNTER M. BENNETT ET AL  
HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   191   488     2     C M
FRANCIS ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   194  
966     2     JAMES W HINES ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   196   416     2     RUBY L KLINGLER ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   216   238     2     PEARLE A NORRIS ET
AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   219   218     2  
  ARTHUR BEEGHLEY ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek
  219   503     2     MARY POST DAVIS ET AL   HOPE NATURAL GAS COMPANY   WV  
Lewis   Freemans Creek   220   325     2     E R GUM ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   235   100     2     M V CONLEY   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   186   94     2     HUNTER M
BENNETT   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   238   428    
2     JOHN W LOWTHER ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans
Creek   240   107     2     J W LOWTHER   HOPE NATURAL GAS COMPANY   WV   Lewis
  Freemans Creek   240   147     2     MARGARET F SHUTTS     HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   242   214     2

 

Exhibit B-1, Page 82 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     C BURKE MORRIS   HOPE NATURAL GAS COMPANY
  WV   Lewis   Freemans Creek   244   374     2     FLORENCE J CROSS ET AL  
HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   247   182     2    
SHREDA E STOUT ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek  
D277   110     2     E MAXINE MOFFETT ET AL  
CONSOLIDATED GAS SUPPLY CORPORATION   WV   Lewis   Freemans Creek   346   734  
  2     F WHITE   SOUTHERN OIL COMPANY   WV   Lewis   Freemans Creek   BK40   62
    2     N A LOVETT ET AL   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans
Creek   42   109     2     M J BURNSIDE & ET AL   H H HILTON   WV   Lewis  
Freemans Creek   40   120     2     L W DAVIS ET AL   RESERVE GAS COMPANY   WV  
Lewis   Freemans Creek   L227   356     2     CAROLINE BEEGHLEY ET AL   RESERVE
GAS COMPANY   WV   Lewis   Freemans Creek   65   338     2     C L HITT ET AL  
RESERVE GAS COMPANY   WV   Lewis   Freemans Creek   642   545     2     PATRICK
FAHEY ET AL   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   42   353  
  2     WM A LOWTHER   SOUTH PENN OIL CO.   WV   Lewis   Freemans Creek   42  
401     2     JOHN TIERNEY   SOUTH PENN OIL CO.   WV   Lewis   Freemans Creek  
39   29     2     ORAL C FULKS ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   170   31     2     DOLLIE HARDMAN ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   172   181     2     L E GALL ET AL  
SOUTHERN OIL COMPANY   WV   Lewis   Freemans Creek   40   32     2     N S
BENNETT & ET AL   THE LEWIS OIL CO.   WV   Lewis   Freemans Creek   44   6     2
    FRANK J MAXWELL   CNG TRANSMISSION CORP.   WV   Lewis   Freemans Creek   179
  927     2     DELPHIA GARRETT & ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis
  Freemans Creek   B184   385     2     WILL E MORRIS & ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   B186   328     2     C M GARRETT ET AL  
HOPE NATURAL GAS CO.   WV   Lewis   Freemans Creek   185   281     2     S.O.
ROLLINS ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   189  
466     2     HATTIE SIMMONS ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   190   209     2     FLOSSIE RILEY & ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   191   506     2     E B BURNSIDE ET AL  
HOPE NATURAL GAS CO.   WV   Lewis   Freemans Creek   292   301     2     C.
BURKE MORRIS ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek  
209   451     2     WILL E. MORRIS ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis
  Freemans Creek   209   432     2     A B COLLEGE INC   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   212   305     2     D M GARRETT & ET AL
  HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   B215   255     2    
LOWMAN E. GARRETT ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek
  217   101     2     HANNORA D. MCDONNELL ET AL   SOUTH PENN OIL COMPANY   WV  
Lewis   Freemans Creek   39   21     2     IRA P. SIMMONS ET AL   SOUTH PENN OIL
COMPANY   WV   Lewis   Freemans Creek   44   242     2     SAREPTA NUTTER  
SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   33   229     2     MINOR
J. HALL ET AL   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   642   731
    2     JOHN T. POPE, GND. ET AL   SOUTH PENN OIL COMPANY   WV   Lewis  
Freemans Creek   42   309     2     J. A. WHITE ET AL   LOUIS BENNETT   WV  
Lewis   Freemans Creek   39   70     2     A W PRIEST ET AL   TRI STATE GAS
COMPANY   WV   Lewis   Freemans Creek   44   412     2     FRANCES E STRALEY ET
AL   J A CHITTUM   WV   Lewis   Freemans Creek   71   233     2     WILLIAM
FALLON ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   144  
203     2     M B RILEY & ET AL   E. G. DAVISSON   WV   Lewis   Freemans Creek  
35   16     2     MARTIN TIERNEY ET AL   HOPE NATURAL GAS CO.   WV   Lewis  
Freemans Creek   153   110     2     M G WOOFTER ET AL   E.G. DAVISSON   WV  
Lewis   Freemans Creek   35   22     2     J S BURNSIDE ET UX   E. W. BOYD   WV
  Lewis   Freemans Creek   35   234     2     CAROLINE MINTER ET AL   E W BOYD  
WV   Lewis   Freemans Creek   35   243     2     JAMES W. MCCONKEY   S. E.
BARRETT & ET AL.   WV   Lewis   Freemans Creek   42   511     2     IRA L QUEEN
ET AL   FRED S RICH ET AL   WV   Lewis   Freemans Creek   40   110     2    
JOSEPH H BAILEY & ET AL   LOUIS BENNETT   WV   Lewis   Freemans Creek   BK33  
272     2     H A FLETCHER & ET AL   SOUTH PENN OIL COMPANY   WV   Lewis  
Freemans Creek   BK42   73     2     JOHN ALLMAN ET AL   SOUTH PENN OIL COMPANY
  WV   Lewis   Freemans Creek   42   23     2     BOYD GUM ET AL   RESERVE GAS
COMPANY   WV   Lewis   Freemans Creek   58   474     2     EDWIN GASTON & ET AL
  RESERVE GAS COMPANY   WV   Lewis   Freemans Creek   642   632     2     W E
BEEGHLEY ET AL   LLOYD BEEGHLEY AND LLOYD RINEHART   WV   Lewis   Freemans Creek
  65   404     2

 

Exhibit B-1, Page 83 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     DENNIS CONRY ET UX   SOUTH PENN OIL
COMPANY   WV   Lewis   Freemans Creek   39   4     2     E L MCCLAIN & ET AL  
SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   BK39   31     2     G C
STARCHER ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   169  
169     2     ARTA LOUDIN ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Lewis   Freemans Creek   303   284     2     ANNA JOYCE ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   194   362     2     BERTHA WOOFTER & ET
AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   B196   99     2  
  FANNIE M HUGHES ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek
  213   279     2     W A CHITTUM ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis
  Freemans Creek   217   419     2     THOMAS FAHEY ET AL   SOUTH PENN OIL
COMPANY   WV   Lewis   Freemans Creek   33   128     2     PATRICK WALSH ET AL  
SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   33   153     2     J B
ROMINE ET AL   S E BARRETT   WV   Lewis   Freemans Creek   35   250     2     A
F GUM ET UX   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   33   215  
  2     J. C. STARCHER   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek  
39   199     2     HENRY SNYDER ET AL   SOUTH PENN NATURAL GAS CO.   WV   Lewis
  Freemans Creek   39   209     2     J S HITT ET UX   HOPE NATURAL GAS COMPANY
  WV   Lewis   Freemans Creek   58   601     2     JOSEPH GUM ET AL   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   68   209     2     PATRICK F
LYDON   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   142   234     2
    HARMON LUNSFORD   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek  
142   259     2     L B GASTON ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   144   103     2     W E MEANS ET AL   HOPE NATURAL GAS COMPANY
  WV   Lewis   Freemans Creek   153   29     2     A W PRIEST ET AL   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   153   86     2     A H
KEMPER ET UX   E W BOYD   WV   Lewis   Freemans Creek   35   247     2     T J
HALTERMAN ET AL   E. W. BOYD   WV   Lewis   Freemans Creek   35   220     2    
FRANK J MAXWELL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   148  
530     2     GEO C FRANCIS ET AL   PHILADELPHIA CO OF WV   WV   Lewis  
Freemans Creek   55   126     2     LEMAN CHEUVRONT   RESERVE GAS COMPANY   WV  
Lewis   Freemans Creek   144   414     2     W C CUMPSTON ET AL   RESERVE GAS
COMPANY   WV   Lewis   Freemans Creek   144   604     2     J A CHITTUM ET AL  
HOPE NATURAL GAS CO.   WV   Lewis   Freemans Creek   219   230     2    
ALVADORE HUGHES ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek  
220   312     2     ALDA V HITT   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   221   288     2     MASON M PRIEST ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   222   22     2     M I METHENY ET AL  
HOPE NAT. GAS CO.   WV   Lewis   Freemans Creek   236   189     2     E. RAY
BENNETT ET AL   HOPE NATURAL GAS CO.   WV   Lewis   Freemans Creek   228   356  
  2     S G ROMINE ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans
Creek   230   65     2     BERTHA BRINKLEY ET AL   HOPE NATURAL GAS COMPANY   WV
  Lewis   Freemans Creek   230   315     2     C M GALL ET UX, ET AL   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   237   114     2     SOUTH
PENN OIL COMPANY   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   254
  124     2     SOUTH PENN OIL COMPANY   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   254   121     2     WM. FLESHER ET AL   SOUTH PENN NATURAL GAS
CO.   WV   Lewis   Freemans Creek   33   244     2     ALEXANDER BROWN ET AL  
SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   33   180     2    
J. R. H. STRALEY ET AL   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek  
33   199     2     WILLIAM P POPE ET AL   SOUTH PENN NATURAL GAS CO   WV   Lewis
  Freemans Creek   42   310     2     L. E. GALL ET AL   HOPE NATURAL GAS CO.  
WV   Lewis   Freemans Creek   58   484     2     CHARLES WOOFTER ET UX   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   58   718     2     P L HULL
ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   68   97     2  
  SOUTH PENN OIL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   BK79
  299     2     A W PRIEST ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   141   464     2     I E WAGGONER ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   142   245     2     JEMIMA K CUMPSTON ET
VIR   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   142   277     2  
  C E LATTEA ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek  
153   43     2     T J FAHEY ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   153   97     2     HUNTER M BENNETT ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   153   185     2

 

Exhibit B-1, Page 84 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     JOSEPH P FAHEY ET AL  
HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   153   163     2     J B
HALTERMAN ET UX   E W BOYD   WV   Lewis   Freemans Creek   35   233     2    
JAS W. MCCONKEY & ET AL   LEWIS BENNETT & ET AL   WV   Lewis   Freemans Creek  
BK39   600     2     FRANK MAXWELL & ET AL   HOPE NAT. GAS COMPANY   WV   Lewis
  Freemans Creek   B155   248     2     W C CUMPSTON ET AL   RESERVE GAS COMPANY
  WV   Lewis   Freemans Creek   144   564     2     A BROWN ET UX   SOUTH PENN
OIL COMPANY   WV   Lewis   Freemans Creek   42   35     2     N A LOVETT ET AL  
SOUTH PENN OIL CO.   WV   Lewis   Freemans Creek   42   110     2     ISRAEL
SIMMONS   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   42   154     2
    SUSAN R HALL & ET AL   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek
  42   91     2     T S ALLMAN ET AL   RESERVE GAS COMPANY   WV   Lewis  
Freemans Creek   52   499     2     HENRY FRASHUER ET AL   RESERVE GAS COMPANY  
WV   Lewis   Freemans Creek   68   284     2     STEPHEN QUEEN ET AL   RESERVE
GAS COMPANY   WV   Lewis   Freemans Creek   68   297     2     MARY E POST ET AL
  RESERVE GAS COMPANY   WV   Lewis   Freemans Creek   68   291     2     W T
HIGHLAND ET AL   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek   65   335  
  2     THERESIA M BODE ET VIR   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans
Creek   58   578     2     N N WISEMAN & ET AL   HOPE NATURAL GAS COMPANY   WV  
Lewis   Freemans Creek   B168   168     2     RICHARD KEELY & ET AL   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   B169   29     2     G.C.
STARCHER ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   170  
182     2     GEORGE I. DAVISSON ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   172   30     2     J.R. HURST   HOPE NATURAL GAS COMPANY   WV  
Lewis   Freemans Creek   172   185     2     FRANK J MAXWELL & ET AL   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   B179   55     2     L I
OSBORN   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   185   284    
2     C A COFFINDAFFER ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans
Creek   195   88     2     LLOYD BEEGHLEY ET AL   HOPE NATURAL GAS CO.   WV  
Lewis   Freemans Creek   209   416     2     A C THRASH ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   211   114     2     HENRY L FRASHUER ET
AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   211   469     2  
  ERNESTINE GOMMEL ET AL   BUD ACKER   WV   Lewis   Freemans Creek   288   291  
  2     MARY JO SMITH ET UX   H. E. “BUD” ACKER   WV   Lewis   Freemans Creek  
481   37     2     MYRTLE COOPER ET AL   H. E. “BUD” ACKER   WV   Lewis  
Freemans Creek   302   666     2     CHAS S. PAUGH ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   219   510     2     RT REV J J SWINT  
HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   221   299     2    
MAUDIE BARB ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   642
  495     2     E PAUL FLESHER ET AL   HOPE NATURAL GAS CO.   WV   Lewis  
Freemans Creek   225   354     2     EVERETT W DAVIS ET AL   HOPE NATURAL GAS
CO.   WV   Lewis   Freemans Creek   230   25     2     W T RHODES ET AL   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   642   635     2     E R GUM
ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   235   90     2
    CORNELIA E FURY ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans
Creek   236   408     2     W D NUTTER ET AL   HOPE NATURAL GAS COMPANY   WV  
Lewis   Freemans Creek   242   217     2     CARLTON C WOOFTER ET UX   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   251   135     2     FLODIA
R. SMITH   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   278   641  
  2     GEORGE JOSEPH GARTON ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   285   554     2     ERNESTINE GOMMEL ET AL   H. E. “BUD” ACKER
  WV   Lewis   Freemans Creek   301   683     2     MILDRED DROPPLEMAN   H. E.
“BUD” ACKER   WV   Lewis   Freemans Creek   307   7     2     M G METHENY ET AL
  HOPE NATURAL GAS CO.   WV   Lewis   Freemans Creek   219   224     2    
ARTHUR D. BEEGHLEY ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans
Creek   219   490     2     J L ALLMAN ET AL   HOPE NATURAL GAS COMPANY   WV  
Lewis   Freemans Creek   220   336     2     FRANK MCCLUNG ET AL   HOPE NATURAL
GAS COMPANY   WV   Lewis   Freemans Creek   221   100     2     W E RUPPERT ET
AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   223   178     2  
  CORA B ALLMAN ET AL   HOPE NATURAL GAS CO.   WV   Lewis   Freemans Creek   224
  222     2     W E CARPENTER ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   642   592     2     W H COFFINDAFFER ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   229   439     2     GEORGE BUTLER ET AL
  HOPE NATURAL GAS CO.   WV   Lewis   Freemans Creek   234   373     2

 

Exhibit B-1, Page 85 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     SADIE MAE CURREY ET AL  
HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   237   249     2    
MAGNUS C STEWART ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek
  251   380     2     MARY B. FLESHER ET AL   CON. GAS SUPPLY CORP.   WV   Lewis
  Freemans Creek   394   28     2     C. K. GIBSON ET AL   SOUTH PENN OIL
COMPANY   WV   Lewis   Freemans Creek   39   314     2     BRIDGET MCDONNELL  
SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   42   305     2     J. L.
STRALEY   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   33   245     2
    JOHN FALLON ET AL   LOUIS BENNETT   WV   Lewis   Freemans Creek   42   452  
  2     PERRY C GUM ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans
Creek   74   515     2     EDWARD FOLEY ET AL   HOPE NATURAL GAS COMPANY   WV  
Lewis   Freemans Creek   144   214     2     ELIZA L HANEY ET AL   HOPE NATURAL
GAS COMPANY   WV   Lewis   Freemans Creek   144   428     2     T J FAHEY ET AL
  HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   153   94     2     W
C CUMPSTON ET AL   HOPE NATURAL GAS CO.   WV   Lewis   Freemans Creek   153  
165     2     FLORENCE HURST ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   153   305     2     OSCAR CHEUVRONT ET AL   LOUIS BENNETT ET AL
  WV   Lewis   Freemans Creek   42   196     2     GEO. W. WAGGONER ET UX  
PHILADELPHIA COMPANY OF WV   WV   Lewis   Freemans Creek   73   383     2    
FIELDING B. RILEY; ET AL   E.W. BOYD   WV   Lewis   Freemans Creek   35   235  
  2     J.A. RIFFEE ET AL   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek  
144   398     2     J.A. RIFFEE ET AL   RESERVE GAS COMPANY   WV   Lewis  
Freemans Creek   144   400     2     WILLIAM WINANS ET AL   J.I.WARDER   WV  
Lewis   Freemans Creek   642   620     2     GEO. NORRIS ET AL   SOUTH PENN OIL
COMPANY   WV   Lewis   Freemans Creek   42   124     2     ANNA C BARB ET AL  
RESERVE GAS COMPANY   WV   Lewis   Freemans Creek   68   144     2     J L POST
ET AL   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek   68   292     2     W
E BEEGHLEY ET AL   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek   68   302
    2     W D HITT ET AL   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek  
642   469     2     DOLLIE MEANS ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   168   295     2     W.R. MINTER ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   171   226     2     MAY FREEMAN GASKINS
& ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   185   278    
2     ELLA BENNETT ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans
Creek   185   327     2     JOHN L BURNSIDE ET AL   HOPE NATURAL GAS COMPANY  
WV   Lewis   Freemans Creek   185   338     2     MARGARET E. FLESHER   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   187   31     2     GRACE R.
MC KINLEY ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   189  
470     2     C C MCCLUSTER ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   189   461     2     WALTER R. SIMMONS JR. ET AL   HOPE NATURAL
GAS COMPANY   WV   Lewis   Freemans Creek   190   197     2     HUNTER M.
BENNETT ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   191  
500     2     BAPTIST CHURCH   HOPE NATURAL GAS CO.   WV   Lewis   Freemans
Creek   192   298     2     URSULA SMITH ET AL   HOPE NATURAL GAS COMPANY   WV  
Lewis   Freemans Creek   193   35     2     C W GUM   HOPE NATURAL GAS CO.   WV
  Lewis   Freemans Creek   208   294     2     C. BURKE MORRIS ET AL   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   209   444     2     MAE
BARBE ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   211   244
    2     A H REED ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans
Creek   215   251     2     G C SMITH   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   215   512     2     CHARLES M. GARRETT ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   216   329     2     MARTIN KEELY ET AL  
BUD ACKER   WV   Lewis   Freemans Creek   288   315     2     C BURKE MORRIS ET
AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   222   10     2    
T W EGAN ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   221  
494     2     OLA FLESHER & ET AL   HOPE NATURAL GAS CO.   WV   Lewis   Freemans
Creek   B222   316     2     B E WILLIAMS & ET AL   HOPE NATURAL GAS COMPANY  
WV   Lewis   Freemans Creek   223   17     2     JAMES E BEEGHLEY ET AL   HOPE
NATURAL GAS CO.   WV   Lewis   Freemans Creek   224   253     2     LIZZIE B
CONLEY   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   227   305    
2     ROBERT J PAUGH & ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans
Creek   227   302     2     C A ROHR   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   235   83     2     FONCIE E DROPPLEMAN ET UX   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   235   451     2

 

Exhibit B-1, Page 86 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     OLETA YEAGER ET AL  
HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   237   245     2    
SOUTH PENN OIL COMPANY   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek
  240   144     2     A.C. BAILEY ET AL   W.H. MOSSOR   WV   Lewis   Freemans
Creek   270   247     2     R E GARRETT ET AL   HOPE NATURAL GAS CO.   WV  
Lewis   Freemans Creek   286   634     2     ANICE G BAKER ET AL   HOPE NATURAL
GAS CO.   WV   Lewis   Freemans Creek   289   401     2     TRUSTEES OF THE
EPISCOPAL CHURCH OF WV   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek
  299   418     2     ERNESTINE GOMMEL ET AL   BUD ACKER   WV   Lewis   Freemans
Creek   288   317     2     HARRY CARDER ET UX   BUD E ACKER   WV   Lewis  
Freemans Creek   287   585     2     CHARLES FRED BAILEY   SCOTT OIL COMPANY  
WV   Lewis   Freemans Creek   459   145     2     L. M. REED ET AL   SOUTH PENN
OIL COMPANY   WV   Lewis   Freemans Creek   39   384     2     JOHN LEYDEN  
SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   33   212     2     LEEMAN
MAXWELL ET AL   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   39   35  
  2     T. J. FAHEY ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans
Creek   65   106     2     L M REED ET AL   HOPE NATURAL GAS COMPANY   WV  
Lewis   Freemans Creek   153   33     2     T J FAHEY ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   153   95     2     LEE WOOFTER   HOPE
NATURAL GAS CO.   WV   Lewis   Freemans Creek   153   137     2     ADDIE
BRANNON ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   153  
235     2     J W LOWTHER ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   153   237     2     GEO W WAGGONER ET AL   E. W. BOYD   WV  
Lewis   Freemans Creek   35   236     2     HUDSON BAILEY & ET AL   A. W.
WOODFORD & GEO. MCGUI   WV   Lewis   Freemans Creek   33   424     2     MARY C.
BURNSIDE & ET AL   A. W. WOODFORD & ET AL   WV   Lewis   Freemans Creek   BK33  
431     2     C FRANCIS ET AL   E. W. BOYD   WV   Lewis   Freemans Creek   35  
219     2     JACOB MINTER ET AL   E W BOYD   WV   Lewis   Freemans Creek   35  
239     2     T L STRALEY ET AL   RESERVE GAS COMPANY   WV   Lewis   Freemans
Creek   148   142     2     W G BAILEY   J D TRACEY   WV   Lewis   Freemans
Creek   39   116     2     J S NORRIS   SOUTH PENN OIL COMPANY   WV   Lewis  
Freemans Creek   42   121     2     THORTON TAYLOR   RESERVE GAS CO.   WV  
Lewis   Freemans Creek   642   619     2     CYRUS W SMITH ET AL   RESERVE GAS
COMPANY   WV   Lewis   Freemans Creek   68   522     2     JOHN S BARB ET UX  
RESERVE GAS COMPANY   WV   Lewis   Freemans Creek   71   538     2     MARY A
KEELY ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   160   49
    2     ELIZABETH BOYLE   SOUTH PENN OIL CO.   WV   Lewis   Freemans Creek  
39   2     2     PHEBE L LOWTHER & ET AL   SOUTH PENN OIL COMPANY   WV   Lewis  
Freemans Creek   BK39   339     2     EDWARD FOLEY ET AL   SOUTH PENN OIL CO.  
WV   Lewis   Freemans Creek   42   484     2     FRANCIS M. MC KINLEY ET UX   J.
M. GUFFEY & JOHN H. GALEY   WV   Lewis   Freemans Creek   44   193     2    
FRANCIS MCKINLEY ET UX   J M GUFFY & JOHN H GALEY   WV   Lewis   Freemans Creek
  44   194     2     J S HITT ET AL   HOPE NATURAL GAS CO.   WV   Lewis  
Freemans Creek   185   305     2     OLLIE I SIMMONS ET AL   HOPE NATURAL GAS
CO.   WV   Lewis   Freemans Creek   186   282     2     J.M. WEST ET AL   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   191   248     2     HATTIE
SIMMONS ET AL   HOPE NATURAL GAS CO.   WV   Lewis   Freemans Creek   193   59  
  2     W E HULL ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek
  193   403     2     H P QUEEN ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   195   84     2     C C MCCLUSTER ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   B204   60     2     J A BURNSIDE ET AL  
HOPE NATURAL GAS CO.   WV   Lewis   Freemans Creek   209   429     2     BERTHA
H. NAY ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   209  
422     2     MARY K KEARNEY ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   211   475     2     A H REED ET AL   HOPE NAT. GAS COMPANY   WV
  Lewis   Freemans Creek   215   247     2     L I OSBORN ET AL   HOPE NATURAL
GAS COMPANY   WV   Lewis   Freemans Creek   276   1     2     MARGARET E RASTLE
ET AL   CNG TRANSMISSION CORPORATION   WV   Lewis   Freemans Creek   475   512  
  2     HARRY CARDER ET UX   BUD E ACKER   WV   Lewis   Freemans Creek   287  
858     2     TRUSTEES OF MCCANNS RUN METH CHURCH   HOPE NATURAL GAS CO.   WV  
Lewis   Freemans Creek   B219   215     2     ZINA L. KERSHNER ET AL   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   221   97     2     W D
ALLMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   222   15
    2

 

Exhibit B-1, Page 87 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     FLOY RAMSBURG ET AL  
HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   223   129     2    
MABEL LITTON ET AL   HOPE NATURAL GAS CO.   WV   Lewis   Freemans Creek   225  
149     2     J. P. LINDER ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   227   62     2     BESSIE V CAHILL ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   251   138     2     C W SMITH & ET AL  
RESERVE GAS COMPANY   WV   Lewis   Freemans Creek   68   136     2     T S
ALLMAN ET AL   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek   68   140    
2     JOSEPH KRENN ET AL   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek
  33   232     2     JESEE A CHEUVRONT   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   170   37     2     OLIVE THOMS   HOPE NATURAL GAS COMPANY   WV
  Lewis   Freemans Creek   171   379     2     M. C. MARSH ET AL   SOUTH PENN
OIL COMPANY   WV   Lewis   Freemans Creek   39   356     2     J P HULL   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   68   103     2     THOMAS
CULLEN ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   68   333
    2     PATRICK HINES ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans
Creek   68   478     2     CHARLES E. GUM   HOPE NATURAL GAS COMPANY   WV  
Lewis   Freemans Creek   142   271     2     C M GARRETT ET AL   HOPE NATURAL
GAS COMPANY   WV   Lewis   Freemans Creek   144   636     2     W W MINTER ET AL
  HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   153   65     2     T
J FAHEY ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   153  
93     2     LEWIS CO BD ED   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans
Creek   153   179     2     MAYME ALKIRE ET AL   HOPE NATURAL GAS COMPANY   WV  
Lewis   Freemans Creek   153   213     2     CELIA FLESHER ET AL   HOPE NAT. GAS
COMPANY   WV   Lewis   Freemans Creek   153   263     2     HOMER CHEUVRONT ET
UX   RESERVE GAS COMPANY   WV   Lewis   Freemans Creek   144   412     2     A R
FRASHURE ET AL   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   42   68
    2     P C ALLMAN & ET AL   SOTUH PENN OIL COMPANY   WV   Lewis   Freemans
Creek   42   19     2     V B ALLMAN, GDN.,   SOUTH PENN OIL COMPANY   WV  
Lewis   Freemans Creek   42   21     2     HAROLD BERTHOLF ET UX   H. E. “BUD”
ACKER   WV   Lewis   Freemans Creek   303   399     2     WILL E MORRIS ET AL  
HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   185   311     2    
RUTH N BAILEY   CONS. GAS SUPPLY CORP.   WV   Lewis   Freemans Creek   369   108
    2     NANCY A TOWNSEND ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   186   289     2     E U B CHURCH OF CHURCHVILLE   HOPE NATURAL
GAS COMPANY   WV   Lewis   Freemans Creek   192   266     2     C M GARRETT ET
AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   192   247     2  
  S E BENNETT & ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek  
197   371     2     W.J. GRANT ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   209   438     2     CHARLES F BAILEY ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   212   308     2     CLARA QUEEN ET VIR
ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   B213   275    
2     A H REED & ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek
  215   244     2     FLODIA B SMITH & ET AL   HOPE NATURAL GAS COMPANY   WV  
Lewis   Freemans Creek   216   317     2     CHARLES GARRETT ET AL   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   216   326     2     MAGGIE
COTTRILL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   219   487  
  2     J.A. BURNSIDE ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans
Creek   220   307     2     FRANCES K TEST ET AL   HOPE NATURAL GAS COMPANY   WV
  Lewis   Freemans Creek   221   517     2     JOSEPH P FAHEY ET AL   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   223   141     2     ROSA L
BROWN ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   224   230
    2     BOARD OF EDUCATION OF THE COUNTY OF LEWIS   HOPE NATURAL GAS COMPANY  
WV   Lewis   Freemans Creek   230   238     2     LEWIS IND COALCO   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   233   445     2     H M
BENNETT ET AL   HOPE NATURAL GAS CO.   WV   Lewis   Freemans Creek   235   105  
  2     C W RADCLIFF ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans
Creek   235   86     2     LYDIA STARCHER ET AL   HOPE NATURAL GAS COMPANY   WV
  Lewis   Freemans Creek   236   141     2     SOUTH PENN OIL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   243   52     2     J G BAILEY   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   246   148     2     J R
HURST   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   251   144     2
    A J SPRAY   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   251  
141     2

 

Exhibit B-1, Page 88 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     RUSSELL BAILEY ET AL  
HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   261   599     2     R G
KING ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   187   49  
  2     DOMINICK SWEENEY ET AL   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans
Creek   33   126     2     CHARLES RASTLE ET UX   SOUTH PENN OIL COMPANY   WV  
Lewis   Freemans Creek   39   191     2     J. P. HULL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   564   287     2     P R WOOFTER ET AL  
T B SMITH ET AL   WV   Lewis   Freemans Creek   65   560     2     JOSEPH FALLON
  HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   13   242     2    
CHARLES E. GUM   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   142  
274     2     GUFFEY O & G ROY. INC.   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   144   194     2     G R MCKINLEY ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   153   25     2     H M BENNETT ET AL  
HOPE NATURAL GAS CO.   WV   Lewis   Freemans Creek   153   175     2     P F
LYDEN   HOPE NAT. GAS CO.   WV   Lewis   Freemans Creek   153   247     2    
MARY J MCCONKEY ET AL   LOUIS BENNETT & S.E.BARRETT   WV   Lewis   Freemans
Creek   42   254     2     J S HALL ET UX   SOUTH PENN NATURAL GAS COMPANY   WV
  Lewis   Freemans Creek   42   94     2     L E GALL & ET AL   SOUTH PENN OIL
COMPANY   WV   Lewis   Freemans Creek   642   732     2     H. M. STEWART & ET
AL   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   BK42   147     2    
J S NORRIS & ET AL   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   BK42
  122     2     CORDELIA BAILEY   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans
Creek   42   38     2     JAMES BEEGHLEY ET AL   RESERVE GAS COMPANY   WV  
Lewis   Freemans Creek   68   300     2     E W WAGGONER & ET AL   RESERVE GAS
COMPANY   WV   Lewis   Freemans Creek   68   516     2     ABRAM GASTON  
RESERVE GAS COMPANY   WV   Lewis   Freemans Creek   603   720     2     WILLIAM
HALL & ET AL   SOUTH PENN OIL CO.   WV   Lewis   Freemans Creek   BK24   364    
2     MAHALA LOWTHER ET AL   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans
Creek   42   297     2     WILLIAM WALSH   SOUTH PENN OIL COMPANY   WV   Lewis  
Freemans Creek   39   1     2     FRANK RASTLE ET AL   A.F. GUM AND G.B.
DETERMAN   WV   Lewis   Freemans Creek   92   531     2     W C ROMINE ET AL  
HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   171   316     2    
FRANK J MAXWELL ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek  
179   41     2     O V ROHR ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   185   321     2     MARY J QUINN ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   185   330     2     L I OSBORN ET AL  
HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   187   323     2    
LIBERTY METH CH   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   B205
  263     2     E RAY BENNETT ET AL   HOPE NATURAL GAS CO.   WV   Lewis  
Freemans Creek   208   291     2     P.W. ARBOGAST ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Freemans Creek   211   109     2     DELBERT WILLIAMS ET
AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   211   257     2  
  HENRY L FRASHUER ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans
Creek   211   478     2     H L CHITTUM ET AL   HOPE NATURAL GAS COMPANY   WV  
Lewis   Freemans Creek   217   422     2     PEARLE A NORRIS ET AL   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   219   221     2     ALVADORE
HUGHES ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   220  
346     2     BLONDA S HALL & ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek   B222   449     2     CLYDE E PETERS ET AL   HOPE NATURAL GAS
CO.   WV   Lewis   Freemans Creek   224   245     2     LORENA M FAHEY ET AL  
HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   228   365     2    
EMMA B KEMPER & ET AL   HOPE NATURAL GAS CO.   WV   Lewis   Freemans Creek  
B229   285     2     E C STROTHER & ET AL   HOPE NATURAL GAS COMPANY   WV  
Lewis   Freemans Creek   230   20     2     J L ALLMAN ET AL   HOPE NATURAL GAS
CO.   WV   Lewis   Freemans Creek   252   474     2     SOUTH PENN NATURAL GAS
COMPANY ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   254  
127     2     W D CHAPMAN   HOPE NATURAL GAS COMPANY   WV   Lewis   Freemans
Creek   282   3     2     MILDRED DROPPLEMAN GUARDIAN   H. E. “BUD” ACKER   WV  
Lewis   Freemans Creek   307   9     2     JOHN A COLE   B & J GAS & OIL   WV  
Lewis   Freemans Creek   577   324     2     SOUTH PENN OIL COMPANY   HOPE
NATURAL GAS COMPANY   WV   Lewis   Freemans Creek   79   302     2     M J HALL
  SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   42   92     2     L G
GARRETT   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   58   549     2
    N L ALLMAN ET VIR   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek  
42   20     2

 

Exhibit B-1, Page 89 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     PAUL FAHEY ET UX   CNX GAS COMPANY LLC  
WV   Lewis   Freemans Creek   704   575   95927   2     GENE FAHEY   CNX GAS
COMPANY LLC   WV   Lewis   Freemans Creek   704   580   95928   2     MARY JO
RICHTER ET VIR   CNX GAS COMPANY LLC   WV   Lewis   Freemans Creek   704   585  
95929   2     MARY JO HICKMAN ET VIR   CNX GAS COMPANY LLC   WV   Lewis  
Freemans Creek   704   590   95930   2     WILLIAM FAHEY ET UX   CNX GAS COMPANY
LLC   WV   Lewis   Freemans Creek   704   595   95931   2     JOSEPH MINNICH  
CNX GAS COMPANY LLC   WV   Lewis   Freemans Creek   702   643   93894   2    
SHARON QUERRY   CNX GAS COMPANY LLC   WV   Lewis   Freemans Creek   704   861  
96018   2     ELIZABETH CANNON   CNX GAS COMPANY LLC   WV   Lewis   Freemans
Creek   704   866   96019   2     JOHN P FAHEY   CNX GAS COMPANY LLC   WV  
Lewis   Freemans Creek   704   871   96020   2

Q097848000

    TERRY E BULLOUGH   CNX GAS COMPANY LLC   WV   Lewis   Freemans Creek   697  
290   83593   2     MARY VIRGINIA LAWSON   CNX GAS COMPANY LLC   WV   Lewis  
Freemans Creek   704   181   95420   2     PATRICK DAVIS   CNX GAS COMPANY LLC  
WV   Lewis   Freemans Creek   704   876   96021   2     SANDRA DAVIS   CNX GAS
COMPANY LLC   WV   Lewis   Freemans Creek   699   813   86231   2     ROBERT L
MILLS ET UX   CNX GAS COMPANY LLC   WV   Lewis   Freemans Creek   704   879  
96022   2     JOHN ROBERT CURREY ET UX   MOUNTAIN V OIL AND GAS COMPANY INC   WV
  Lewis   Freemans Creek   595   512     2     PHILLIP E BURNSIDE   MOUNTAIN V
OIL AND GAS COMPANY INC   WV   Lewis   Freemans Creek   595   141     2    
LEEMAN MAXWELL ET AL   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans Creek   33
  258     2     W BRENT MAXWELL   SOUTH PENN OIL COMPANY   WV   Lewis   Freemans
Creek   42   405     2

Q097910000

    AVERY F GASKINS ET UX   CNX GAS COMPANY LLC   WV   Lewis   Freemans Creek  
697   293   83594   2     ROBERTA JOAN A BROWN   CNX GAS COMPANY LLC   WV  
Lewis   Freemans Creek   704   884   96023   2

Q098900000

    PAUL COGIS JR ET UX   CNX GAS COMPANY LLC   WV   Lewis   Freemans Creek  
700   67   86507   2     JAMES RICHARD WILL ET UX   CNX GAS COMPANY LLC   WV  
Lewis   Freemans Creek   704   889   96024   2     PETER COGIS ET UX   CNX GAS
COMPANY LLC   WV   Lewis   Freemans Creek   704   894   96025   2     MARTHA J
NICHOLSON ET VIR   CNX GAS COMPANY LLC   WV   Lewis   Freemans Creek   705   1  
96026   2

Q098901000

    PATRICIA ANN GABBERT   CNX GAS COMPANY LLC   WV   Lewis   Freemans Creek  
699   816   86233   2

Q098902000

    STEPHEN COGIS ET UX   CNX GAS COMPANY LLC   WV   Lewis   Freemans Creek  
699   819   86234   2

Q098903000

    PHILIP BROOKS SMITH   CNX GAS COMPANY LLC   WV   Lewis   Freemans Creek  
699   822   86235   2

Q098904000

    OWEN J SCHMITT   CNX GAS COMPANY LLC   WV   Lewis   Freemans Creek   700  
70   86508   2

Q098919000

    MARTHA LOU WANSTREET   CNX GAS COMPANY LLC   WV   Lewis   Freemans Creek  
699   809   86229   2     FRANCIS GISSY ET AL   GLENN INCORPORATED   WV   Lewis
  Freemans Creek   267   175     2     WILMA KERRIGAN ET AL   GLENN INCORPORATED
  WV   Lewis   Freemans Creek   269   610     2     CARRIE DILLIN ET AL   W B
BERRY   WV   Lewis   Freemans Creek   386   369     2

CNX073150

  073150   PRUDENCE M OHARA ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Freemans Creek, Hackers Creek   289   230     2

Q091396001

    DOMINION TRANSMISSION INC   CNX GAS COMPANY LLC ET AL   WV   Lewis  
Freemans Creek, Hackers Creek   692   570   79537   2   DAD36977-001   GUFFEY
OIL AND GAS ROYALTIES INC   E DAVISSON HARDMAN   WV   Lewis   Freemans Creek,
Union         2     A W DAVIS   RESERVE GAS COMPANY   WV   Lewis  
Freemans Creek, Union   194   269     2     AUBREY RANDOLPH ET UX   CONSOLIDATED
GAS SUPPLY CORPORATION   WV   Lewis   Grant, Hackers Creek   976   517     2    
H S BAILEY ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Grant, Hackers Creek
  180   304     2

CNXDAD34786

  DAD34786   DALE F AND CAROLYN R RIGGS, DAVID R AND   CHESTERFIELD ENERGY
CORPORATION   WV   Lewis   Hackers Creek   71   587     2

DAD34922001

  DAD34922-001   C BURKE MORRIS, S A SMITH & WILL E MORRI   DOMINION APPALACHIAN
DEVELOPMENT INC   WV   Lewis   Hackers Creek   550   59     2

DAD34922002

  DAD34922-002   EDWARD EARL GARRETT & BRUCE HALL GARRETT   DOMINION APPALACHIAN
DEVELOPMENT INC   WV   Lewis   Hackers Creek   550   57     2

CNXDAD35226

  DAD35226   WALTER L RINEHART, SINGLE, PAULINE RINEH   JAMES H HALL   WV  
Lewis   Hackers Creek   365   495     2

DAD35366001

  DAD35366-001   CALVIN R MORRISON, SINGLE   DOMINION APPALACHIAN DEVELOPMENT,
INC.   WV   Lewis   Hackers Creek   532   152     2

DAD35366002

  DAD35366-002   MARY J HOLY & JOHN S HOLY   DOMINION APPALACHIAN DEVELOPMENT,
INC.   WV   Lewis   Hackers Creek   532   150     2

 

Exhibit B-1, Page 90 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNXDAD36328

  DAD36328   GLENN & ENORA ROHR, W & FREDA FOX, ELENE   HYDROCARBON ENERGIES,
INCORPORATED   WV   Lewis   Hackers Creek   417   159     2

CNXDAD36491

  DAD36491   GARTON REAL ESTATE & CONSTRUCTION COMPANY   STONEWALL GAS COMPANY  
WV   Lewis   Hackers Creek   434   627     2

CNXDAD36996

  DAD36996   GLENN H & ENORA ROHR, W HAYWARD & FREDA   HYDROCARBON ENERGIES,
INCORPORATED   WV   Lewis   Hackers Creek   417   169     2

DAD37110001

  DAD37110-001   KENNETH H FULLER AND GERTRUDE H FULLER,   JAMES F SCOTT   WV  
Lewis   Hackers Creek   401   324     2

DAD37110002

  DAD37110-002   PHILIP M REGER AND ODETTE M REGER, HIS W   JAMES F SCOTT   WV  
Lewis   Hackers Creek   412   677     2

DAD37110003

  DAD37110-003   FERN R PURRING   JAMES F SCOTT   WV   Lewis   Hackers Creek  
401   336     2

DAD37110004

  DAD37110-004   JEAN REGER CROSTHWAIT AND TED L CROSTHWA   JAMES F SCOTT   WV  
Lewis   Hackers Creek   401   344     2

DAD37110005

  DAD37110-005   CHILISTINE R SCHROADER, BY BESS HATHAWAY   JAMES F SCOTT   WV  
Lewis   Hackers Creek   401   342     2

DAD37110006

  DAD37110-006   MARY E REGER   JAMES F SCOTT   WV   Lewis   Hackers Creek   401
  338     2

DAD37110007

  DAD37110-007   ELIZABETH REGER TAYLOR   JAMES F SCOTT   WV   Lewis   Hackers
Creek   412   440     2

DAD37110008

  DAD37110-008   CAROLYN S MATHIASEN   JAMES F SCOTT   WV   Lewis   Hackers
Creek   401   334     2

DAD37110009

  DAD37110-009   MARY VIRGINIA SWISHER   JAMES F SCOTT   WV   Lewis   Hackers
Creek   401   346     2

DAD37110011

  DAD37110-011   HUNTER M BENNETT JR AND WINIFRED J BENNE   JAMES F SCOTT   WV  
Lewis   Hackers Creek   412   438     2

DAD37110013

  DAD37110-013   RUTH REGER LOVER AND RONALD S LOVER, HER   CONVEST PRODUCTION
COMPANY   WV   Lewis   Hackers Creek   445   74     2

DAD37110014

  DAD37110-014   A PAUL REGER   CONVEST PRODUCTION COMPANY   WV   Lewis  
Hackers Creek   443   51     2

DAD37110015

  DAD37110-015   BILLY REGER AND OLIVE C REGER, HIS WIFE   CONVEST PRODUCTION
COMPANY   WV   Lewis   Hackers Creek   443   47     2

DAD37110016

  DAD37110-016   RICHARD L REGER AND RUTH MARIE REGER, HI   CONVEST PRODUCTION
COMANY   WV   Lewis   Hackers Creek   441   579     2

DAD37110017

  DAD37110-017   THOMAS L REGER II   CONVEST ENERGY CORPORATION   WV   Lewis  
Hackers Creek   436   187     2

DAD37110018

  DAD37110-018   ALICE LEE VANCE   CONVEST ENERGY CORPORATION   WV   Lewis  
Hackers Creek   436   15     2

DAD37110019

  DAD37110-019   ROSE MARIE FULLER   JAMES F SCOTT   WV   Lewis   Hackers Creek
  401   322     2

DAD37110020

  DAD37110-020   DOROTHY W ROBINSON AND EDSON A ROBINSON,   JAMES F SCOTT   WV  
Lewis   Hackers Creek   401   340     2

DAD37110021

  DAD37110-021   VIRGINIA W FOSTER AND DONALD H FOSTER, H   JAMES F SCOTT   WV  
Lewis   Hackers Creek   403   489     2

DAD37110022

  DAD37110-022   MARGARET HAZELTON   JAMES F SCOTT   WV   Lewis   Hackers Creek
  401   330     2

DAD37110023

  DAD37110-023   JAMES E GOULD   JAMES F SCOTT   WV   Lewis   Hackers Creek  
401   328     2

DAD37110024

  DAD37110-024   MARGARET GOULD   JAMES F SCOTT   WV   Lewis   Hackers Creek  
401   326     2

DAD37110025

  DAD37110-025   WILLIAM D CORATHERS   JAMES F SCOTT   WV   Lewis   Hackers
Creek   401   348     2

DAD37110026

  DAD37110-026   EVELYN REGER SHAFFER AND ASA J SHAFFER,   CONVEST PRODUCTION
COMPANY   WV   Lewis   Hackers Creek   443   49     2

DAD37110027

  DAD37110-027   IRVING HAZELTON AND BETTY A HAZELTON, HI   JAMES F SCOTT   WV  
Lewis   Hackers Creek   401   332     2

DAD37315001

  DAD37315-001   PATRICIA T GARTON   SCOTT OIL COMPANY   WV   Lewis   Hackers
Creek   459   543     2

DAD37315002

  DAD37315-002   ELIZABETH MAXWELL, A WIDOW   SCOTT OIL COMPANY   WV   Lewis  
Hackers Creek   460   311     2

DAD37315003

  DAD37315-003   TAWANA & BARTON B BUTCHER, H/W; THOMAS B   SCOTT OIL COMPANY  
WV   Lewis   Hackers Creek   459   541     2

DAD37322001

  DAD37322-001   ARLOF D GUM ET UX   SCOTT OIL COMPANY   WV   Lewis   Hackers
Creek   458   379     2

DAD37322002

  DAD37322-002   BARBARA R ROMITO & WILFRED J ROMITO, HER   SCOTT OIL COMPANY  
WV   Lewis   Hackers Creek   458   383     2

DAD37322003

  DAD37322-003   LOWERY A GUM   SCOTT OIL COMPANY   WV   Lewis   Hackers Creek  
458   381     2

DAD37322004

  DAD37322-004   JOHN W & MARLENE GUM   SCOTT OIL COMPANY   WV   Lewis   Hackers
Creek   458   325     2

CNXDAD37336

  DAD37336   DWIGHT RINEHART ET UX   IRA S HARDMAN JR   WV   Lewis   Hackers
Creek   271   644     2

DAD37796001

  DAD37796-001   ORIS WHITE & VIVA WHITE, HIS WIFE, FLORA   JAMES F SCOTT   WV  
Lewis   Hackers Creek   392   222     2

DAD37796002

  DAD37796-002   JOHN YATES & ILLA YATES, HIS WIFE   JAMES F SCOTT   WV   Lewis
  Hackers Creek   393   11     2

DAD37796003

  DAD37796-003   AUBRA MICK & LUCILLE MICK, HIS WIFE   JAMES F SCOTT   WV  
Lewis   Hackers Creek   393   13     2

DAD37796004

  DAD37796-004   FIRST NAT’L BANK OF FLORIDA   CONVEST PRODUCTION COMPANY   WV  
Lewis   Hackers Creek   461   267     2

 

Exhibit B-1, Page 91 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

DAD37796006

  DAD37796-006   VIRGIE E MARSH   CONVEST PRODUCTION COMPANY   WV   Lewis  
Hackers Creek   461   265     2

CNXDAD42248

  DAD42248   GERBRUDER, INC.   DOMINION APPALACHIAN DEVELOPMENT, INC.   WV  
Lewis   Hackers Creek   555   299     2

CNXDAD62182

  DAD62182   LUCILLE HAYS, WIDOW   GAS EXPLORATION & DEVELOPMENT COMPANY   WV  
Lewis   Hackers Creek   521   346     2

CNXDAD62186

  DAD62186   CLAUDIA P BLAKE, WIDOW   DOMINION APPALACHIAN DEVELOPMENT INCORPO  
WV   Lewis   Hackers Creek   546   379     2

DAD64902001

  DAD64902-001   JANE C & JOHN E SWITZER, H/W   STONEWALL GAS COMPANY   WV  
Lewis   Hackers Creek   443   155     2

DAD64902002

  DAD64902-002   MILDRED E O’BRIEN, WIDOW   STONEWALL GAS COMPANY   WV   Lewis  
Hackers Creek   443   87     2

DAD64902003

  DAD64902-003   DICK OESTERLE, WIDOWER   STONEWALL GAS COMPANY   WV   Lewis  
Hackers Creek   442   536     2

DAD64902004

  DAD64902-004   EARL J OESTERLE II & DEBORAH JEAN, H/W &   STONEWALL GAS
COMPANY   WV   Lewis   Hackers Creek   443   181     2

DAD64902005

  DAD64902-005   JAMES C KANE, INDIVIDUALLY & AS AIF FOR   STONEWALL GAS COMPANY
  WV   Lewis   Hackers Creek   442   524     2

CNXDV011217

  DV011217   WHEELER DRUMMOND   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   68   121     2

CNXDV013972

  DV013972   L B ELLIOTT   HOPE NATURAL GAS CO   WV   Lewis   Hackers Creek  
256   105     2

CNXDV013994

  DV013994   E D DARNALL   HOPE NATURAL GAS CO   WV   Lewis   Hackers Creek  
256   379     2

CNXDV013995

  DV013995   E D DARNALL   HOPE NATURAL GAS CO   WV   Lewis   Hackers Creek  
256   385     2

CNXDV014250

  DV014250   NANCY L COLE ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Hackers Creek   259   638     2

CNXDV014252

  DV014252   NELLIE L JENKINS   CONSOLIDATED GAS SUPPLY CO   WV   Lewis  
Hackers Creek   310   118     2

CNXDV014416

  DV014416   FORINASH G S   HOPE NATURAL GAS CO   WV   Lewis   Hackers Creek  
267   77     2

CNXDV017604

  DV017604   MARY WILLIAMS   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Lewis  
Hackers Creek   329   9     2

CNXDV017785

  DV017785   ROBERT G HARRIS   CONSOLIDATED GAS SUPPLY CO   WV   Lewis   Hackers
Creek   345   262     2

CNXDV018174

  DV018174   SAMUEL D BROWN   CONSOLIDATED GAS SUPPLY CO   WV   Lewis   Hackers
Creek   337   522     2

CNXDV019348

  DV019348   ANDREW W HALL   CONSOLIDATED GAS SUPPLY CO   WV   Lewis   Hackers
Creek   348   364     2

CNXDV033197

  DV033197   CATHERINE C PRICE, ET VIR.   CNG DEVELOPMENT COMPANY   WV   Lewis  
Hackers Creek   483   466     2

CNXL012519

  L012519   W B MCGARY   SOUTH PENN OIL COMPANY   WV   Lewis   Hackers Creek  
39   372     2   L210883   M E HEATER ET AL   JANE LEW GAS COMPANY   WV   Lewis
  Hackers Creek         2

CNX003670

  003670   A N MORRISON ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   44   175     2

CNX003672

  003672   GEO LAWSON ET UX   REED T GOE   WV   Lewis   Hackers Creek   44   168
    2

CNX003673

  003673   E H BONNETT   REED L GOE   WV   Lewis   Hackers Creek   44   159    
2

CNX003674

  003674   MARGARET BONNETT   REED T. GOE   WV   Lewis   Hackers Creek   44  
158     2

CNX003682

  003682   ED SWISHER ET UX   REED T GOE   WV   Lewis   Hackers Creek   44   186
    2

CNX003685

  003685   W G HINZMAN   REED T. GOE   WV   Lewis   Hackers Creek   44   161    
2

CNX003723

  003723   W S STARCHER ET UX   REED T. GOE   WV   Lewis   Hackers Creek   44  
132     2

CNX003725

  003725   P G SWISHER   REED T. GOE   WV   Lewis   Hackers Creek   44   187    
2

CNX009694

  009694   W O LAW ET UX   SOUTH PENN OIL COMPANY   WV   Lewis   Hackers Creek  
39   254     2

CNX009757

  009757   W H KELLEY ET UX   SOUTH PENN OIL CO.   WV   Lewis   Hackers Creek  
44   224     2

CNX009789

  009789   MARY T HALL ET VIR   SOUTH PENN OIL COMPANY   WV   Lewis   Hackers
Creek   44   272     2

CNX009810

  009810   S L BROWN ET UX   SOUTH PENN OIL COMPANY   WV   Lewis   Hackers Creek
  58   423     2

CNX009862

  009862   W G BENNETT ET AL   J. S. GLENN   WV   Lewis   Hackers Creek   42  
217     2

CNX013488

  013488   MINOR J HALL ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   68   227     2

CNX014047

  014047   SARAH BATTEN   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek
  68   110     2

CNX014051

  014051   JOHN SUTTON   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek  
68   114     2

CNX014053

  014053   C F SWISHER ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   68   115     2

CNX014143

  014143   W E RHODES ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   68   124     2

CNX014149

  014149   N P ALKIRE ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   68   118     2

CNX014288

  014288   M J HALL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek   68
  314     2

CNX014497

  014497   W S BENNETT ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   68   205     2

CNX015326

  015326   N C ALLMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   65   425     2

CNX020594

  020594   GEORGE LIFE ET UX   W. B. MORRISON   WV   Lewis   Hackers Creek   58
  532     2

CNX021744

  021744   S M STACK ET AL   TRI STATE GAS COMPANY   WV   Lewis   Hackers Creek
  44   328     2

CNX021753

  021753   ELIZABETH LAWSON ET AL   TRI STATE GAS COMPANY   WV   Lewis   Hackers
Creek   52   126     2

CNX021754

  021754   M J LAWSON ET VIR   TRI STATE GAS COMPANY   WV   Lewis   Hackers
Creek   52   130     2

CNX021757

  021757   ANNA M EDMISTON ET AL   TRI-STATE GAS COMPANY   WV   Lewis   Hackers
Creek   46   412     2

CNX022445

  022445   J C ALLMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   68   513     2

CNX023094

  023094   S S GOODWIN ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   68   540     2

 

Exhibit B-1, Page 92 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX023164

  023164   W L PERINE ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   68   565     2

CNX024224

  024224   W B LAWSON ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   68   585     2

CNX024530

  024530   FREDA M COLVIN ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Hackers Creek   74   443     2

CNX024531

  024531   HOWARD NEELY ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   74   445     2

CNX025363

  025363   ANDREW LUNSFORD ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Hackers Creek   82   7     2

CNX026522

  026522   I G FORINASH ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   82   35     2

CNX026606

  026606   E M STALNAKER, ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Hackers Creek   82   40     2

CNX028880

  028880   S STALNAKER ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   92   61     2

CNX030553

  030553   W E HARDMAN   TRACY PHILLIPS   WV   Lewis   Hackers Creek   73   168
    2

CNX031369

  031369   FESTUS HACKER ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   91   454     2

CNX033990

  033990   C D HORNBECK ET AL   W. H. WARREN   WV   Lewis   Hackers Creek   71  
165     2

CNX035570

  035570   SARAH BATTEN ET AL   C. E. CRISLIP ET AL   WV   Lewis   Hackers Creek
  85   264     2

CNX043477

  043477   W G GOULD   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek  
126   57     2

CNX048033

  048033   N E ALLMAN   J.C. MCWHORTER   WV   Lewis   Hackers Creek   71   401  
  2

CNX052705

  052705   A W WOODFORD ET UX   J S GLENN   WV   Lewis   Hackers Creek   30  
545     2

CNX052827

  052827   NANCY E HAYS   RESERVE GAS COMPANY   WV   Lewis   Hackers Creek   52
  217     2

CNX052828

  052828   MARY J HAYS   SOUTH PENN OIL COMPANY   WV   Lewis   Hackers Creek  
42   288     2

CNX056570

  056570   ARNO J GOULD ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   172   367     2

CNX057716

  057716   LELAND L GOULD, ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis  
Hackers Creek   179   192     2

CNX059680

  059680   EDWARD O TAYLOR ET UX ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Hackers Creek   193   391     2

CNX062585

  062585   O W GUM ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek
  214   355     2

CNX062651

  062651   WALDO GOULD ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   214   495     2

CNX065895

  065895   E D DARNALL ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   234   309     2

CNX065900

  065900   A S STARCHER   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek
  234   283     2

CNX065901

  065901   J G SWISHER ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   234   277     2

CNX065917

  065917   C B MCWHORTER ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   234   299     2

CNX066179

  066179   ICIE M FOX ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   237   122     2

CNX067290

  067290   MYRTLE I BUTCHER ET VIR   THE PHILADELPHIA COMPANY OF WV   WV   Lewis
  Hackers Creek   55   128     2

CNX067293

  067293   CATHERINE A JEWELL ET VIR   THE PHILADELPHIA COMPANY OF WV   WV  
Lewis   Hackers Creek   74   11     2

CNX067297

  067297   WILLIAM H WOODYARD ET UX   JOHN E MCGUIRE   WV   Lewis   Hackers
Creek   40   429     2

CNX067298

  067298   NOAH LIFE ET AL   JOHN E. MCGUIRE   WV   Lewis   Hackers Creek   40  
416     2

CNX067299

  067299   D H BONNETT ET UX   JOHN E. MCGUIRE   WV   Lewis   Hackers Creek   40
  411     2

CNX067300

  067300   A LUNSFORD ET UX   JOHN E MCGUIRE   WV   Lewis   Hackers Creek   40  
419     2

CNX067301

  067301   DANIEL QUEEN ET UX   JOHN E MCGUIRE   WV   Lewis   Hackers Creek   40
  424     2

CNX067585

  067585   J. H. DUNCAN ET UX   HOPE NATURAL AS COMPANY   WV   Lewis   Hackers
Creek   248   548     2

CNX067745

  067745   MABEL L. MICK ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   249   471     2

CNX068516

  068516   REVA G LINGER ET VIR   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Lewis   Hackers Creek   309   340     2

CNX068518

  068518   O W GUM ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek
  256   108     2

CNX068522

  068522   FRENCH S SMITH ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Hackers Creek   256   114     2

CNX068543

  068543   C E PETERSON ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   256   143     2

CNX068577

  068577   DAVID G WEBER ET UX   CONS. GAS SUPPLY CORP.   WV   Lewis   Hackers
Creek   309   182     2

CNX068578

  068578   B M STALNAKER ET VIR   HOPE NATURAL GAS COMPANY   WV   Lewis  
Hackers Creek   256   400     2

CNX068630

  068630   W D ALLMAN ET UX   CONS. GAS SUPPLY CORP.   WV   Lewis   Hackers
Creek   310   34     2

CNX068631

  068631   W B PROPST ET UX   CONS. GAS SUPPLY CORP.   WV   Lewis   Hackers
Creek   311   218     2

CNX068683

  068683   M R LAWSON ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis   Hackers
Creek   257   9     2

CNX069082

  069082   JOHN R. MORRIS ET AL   CONS. GAS SUPPLY CORP.   WV   Lewis   Hackers
Creek   310   31     2

CNX069287

  069287   H. DWIGHT SMITH ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Hackers Creek   261   175     2

CNX071737

  071737   CHARLIE E LAWSON ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis  
Hackers Creek   D277   226     2

CNX072127

  072127   HARRY M LAWSON ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis  
Hackers Creek   281   180     2

CNX072128

  072128   C E LAWSON ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   281   190     2

CNX073019

  073019   AUGUSTINE K. SQUIRES ET VIR   CONSOLIDATED GAS SUPPLY COR   WV  
Lewis   Hackers Creek   338   80     2

CNX073020

  073020   AUGUSTINE K. SQUIRES ET VIR   CONSOLIDATED GAS SUPPLY COR   WV  
Lewis   Hackers Creek   338   84     2

 

Exhibit B-1, Page 93 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX073309

  073309   CARL W SMITH ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   290   140     2

CNX079317

  079317   UNION NATL BANK   CONSOL GAS SUPPLY CORP.   WV   Lewis   Hackers
Creek   315   376     2

CNX079318

  079318   ROSE V FORINASH   CONS. GAS SUPPLY CORP.   WV   Lewis   Hackers Creek
  315   380     2

CNX079373

  079373   DOVE NEELY   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Lewis  
Hackers Creek   D316   21     2

CNX079515

  079515   DAISY E GOULD   CONS. GAS SUPPLY CORP.   WV   Lewis   Hackers Creek  
D316   720     2

CNX083071

  083071   L. C. RANDOLPH ET UX   CONS. GAS SUPPLY CORP.   WV   Lewis   Hackers
Creek   329   661     2

CNX085233

  085233   A H TREFZ ET UX   CONSOLIDATED GAS SUPPLY COR   WV   Lewis   Hackers
Creek   339   268     2

CNX098143

  098143   JAMES R. CASEY ET UX   CONS. GAS SUPPLY COMPANY   WV   Lewis  
Hackers Creek   339   416     2   000000   J H BAILEY ET AL   JAMES F SCOTT   WV
  Lewis   Hackers Creek   369   449     2

CNXDV011379

  DV011379   SARAH BATTEN   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   92   34     2

CNXDV011395

  DV011395   WM E HARDMAN   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   92   148     2

M207613001

  M207613-001   MARTHA CAMILLA MARSH ESTATE   DOMINION EXPLORATION & PRODUCTION
INC   WV   Lewis   Hackers Creek   620   118     2

CNXM209235

  M209235   MICHAEL T KELLEY ET UX   DOMINION APPALACHIAN DEVELOPMENT PROPERT  
WV   Lewis   Hackers Creek   546   296     2

072673

  072673   M H SMITH ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   285   442   200819046   2

CNX079139

  079139   MICHAEL MERTZ, JR. ET UX   CONSOLIDATED GAS SUPPLY COR   WV   Lewis  
Hackers Creek   314   221     2

CNX094175

  094175   HOWARD B QUEEN   DOMINION TRANSMISSION INC   WV   Lewis   Hackers
Creek   52   130     2

Q092925000

    JAMES H HALL TRUST   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   673
  333   57683   2     KEVIN B JERDEN ET UX   BOWIE INC   WV   Lewis   Hackers
Creek   604   234     2     J W C KOLB ET UX   CONSOLIDATED GAS SUPPLY COR   WV
  Lewis   Hackers Creek   303   275     2     J W C KOLB ET AL   CONSOLIDATED
GAS SUPPLY COR   WV   Lewis   Hackers Creek   303   272     2     S G HALL ET UX
  HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek   68   130     2    
SARAH A SMITH ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek  
209   454     2     WALTER J NEELEY TRUST   DOMINION APPALACHIAN DEV   WV  
Lewis   Hackers Creek   545   272     2     NANCY LINDAS   DOMINION APPALACHIAN
DEV   WV   Lewis   Hackers Creek   545   274     2     OPAL WIMER ET VIR   HOPE
NATURAL GAS COMPANY   WV   Lewis   Hackers Creek   230   248     2     GERNIE
FUNK ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek   231   220  
  2     MARY E CLARK ET VIR   CONS: GAS SUPPLY COMPANY   WV   Lewis   Hackers
Creek   341   264     2     ED ALKIRE ET UX   HOPE NATURAL GAS COMPANY   WV  
Lewis   Hackers Creek   68   125     2     J W C KOLB ET UX   CONSOLIDATED GAS
SUPPLY COR   WV   Lewis   Hackers Creek   303   278     2     MARSHALL HITT ET
AL   SOUTH PENN OIL COMPANY   WV   Lewis   Hackers Creek   44   276     2    
UNION NATL BANK TR U/A ET AL   CONSOLIDATED GAS SUPPLY COR   WV   Lewis  
Hackers Creek   312   82     2     R A BEEGHLEY ET UX   RESERVE GAS COMPANY   WV
  Lewis   Hackers Creek   68   236     2     W D PLETCHER ET AL   HOPE NATURAL
GAS COMPANY   WV   Lewis   Hackers Creek   230   270     2     MAYME A SMITH ET
AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek   248   551     2    
BERTHA H NAY ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek   212
  496     2     GEORGE W DAWSON   DOMINION APPALACHIAN DEV INC   WV   Lewis  
Hackers Creek   552   482     2     THOMAS C KENNEDY   CONSOLIDATED GAS
TRANSMISSION CORP   WV   Lewis   Hackers Creek   322   609     2     A. S.
HOLBERT   SOUTH PENN OIL COMPANY   WV   Lewis   Hackers Creek   44   223     2  
  NORA WALKER ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek  
219   497     2     BENJAMIN H. BOND ET AL   HOPE NATURAL GAS COMPANY   WV  
Lewis   Hackers Creek   221   93     2     MYRTLE B SMITH & ET AL   HOPE NATURAL
GAS COMPANY   WV   Lewis   Hackers Creek   B222   302     2     J P BUTCHER ET
AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek   233   458     2    
OCIE LEWIS   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek   318   195  
  2     CLAUDIA PAULINE BLAKE ET AL   CONSOLIDATED GAS SUPPL CORP   WV   Lewis  
Hackers Creek   297   627     2     HUGH C DAVIS ET AL   CONSOLIDATED GAS SUPPLY
COR   WV   Lewis   Hackers Creek   303   259     2     JOE MULLOOLY ET AL  
CONSOLIDATED GAS SUPPLY COR   WV   Lewis   Hackers Creek   316   15     2     W
L RIFFE ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek   221   89
    2     FRANCIS HUSTEAD   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   243   478     2     O M SMITH & ET AL   CONSOLIDATED GAS SUPPLY COR   WV
  Lewis   Hackers Creek   300   116     2     B B CURTIS ET AL   SOUTH PENN OIL
COMPANY   WV   Lewis   Hackers Creek   44   258     2     ISAAC JACKSON   SOUTH
PENN OIL COMPANY   WV   Lewis   Hackers Creek   58   431     2     GARNETT M
CORLEY   CONS. GAS SUPPLY CORP.   WV   Lewis   Hackers Creek   339   665     2

 

Exhibit B-1, Page 94 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     IDA M SMITH ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Hackers Creek   220   331     2     EARL WIMER ET AL  
HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek   221   84     2    
MYRTLE B SMITH ET VIR   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek  
222   305     2     ALDA V HITT   R E BEERY & VICTOR BALDINI PARTNERS DBA BITNER
FUEL COMPANY   WV   Lewis   Hackers Creek   208   462     2     J A LIGHTBURN ET
AL   SOUTH PENN OIL COMPANY   WV   Lewis   Hackers Creek   44   225     2    
MOLLIE SMITH   OLANDUS WEST   WV   Lewis   Hackers Creek   65   143     2    
VIRGINIA A NEPPS   CONS. GAS SUPPLY CORP.   WV   Lewis   Hackers Creek   319  
604     2     MYRTLE EDMONDS ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Hackers Creek   243   184     2     GEORGE CUMMINGS ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Hackers Creek   82   109     2     FLEMING HOWELL ET AL  
HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek   92   548     2    
MARGARET HOWELL ET VIR   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek  
208   297     2     SENA F. MYERS ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis
  Hackers Creek   243   44     2     IONA WYMER ET AL   HOPE NATURAL GAS CO   WV
  Lewis   Hackers Creek   219   227     2     IONA WYMER ET AL   HOPE NATURAL
GAS COMPANY   WV   Lewis   Hackers Creek   221   80     2     JOHN H CROSS ET AL
  EASTERN OIL COMPANY   WV   Lewis   Hackers Creek   52   1     2     G W
COOKMAN   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek   68   533     2
    MELVINA E COOKMAN   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek  
242   386     2     DUANE COOKMAN   CONSOLIDATED GAS SUPPLY COR   WV   Lewis  
Hackers Creek   312   668     2     SAMUEL ALKIRE ET UX   HOPE NATURAL GAS
COMPANY   WV   Lewis   Hackers Creek   68   112     2     STELLA CUMMINGS ET AL
  CONSOLIDATED GAS SUPPLY COR   WV   Lewis   Hackers Creek   317   75     2    
N J MELTON   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek   242   392  
  2     BERTHA H NAY ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   219   483     2     FRED B JEFFRIES & ET AL   HOPE NATURAL GAS COMPANY  
WV   Lewis   Hackers Creek   B230   415     2     GLADYS HAYS ET AL   HOPE
NATURAL GAS CO.   WV   Lewis   Hackers Creek   233   270     2     J. W. JACKSON
  J. W. AND S. A. JACKSON   WV   Lewis   Hackers Creek   58   425     2    
BERTHA H NAY ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek   212
  502     2     OSCAR F HALL   O D HARRINGTON   WV   Lewis   Hackers Creek   40
  322     2     WALTER NEELY JR. ET UX   CONS. GAS SUPPLY CORP.   WV   Lewis  
Hackers Creek   322   650     2     EARL GOODWIN ET AL   HOPE NATURAL GAS
COMPANY   WV   Lewis   Hackers Creek   220   318     2     MYRTLE B SMITH & ET
AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek   222   308     2    
FLOE & HUGH RAMSBURG ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers
Creek   257   348     2     HUGH C DAVIS ET UX   CONSOLIDATED GAS SUPPLY COR  
WV   Lewis   Hackers Creek   303   297     2     GEORGE M POST ET AL   HOPE
NATURAL GAS COMPANY   WV   Lewis   Hackers Creek   68   537     2     N J MELTON
  HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek   243   49     2    
ALLIE B JACKSON ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Hackers Creek  
249   275     2     GEORGE JACKSON ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis
  Hackers Creek   260   70     2     MARY M JACKSON ET AL   CONSOLIDATED GAS
SUPPLY CORP   WV   Lewis   Hackers Creek   323   220     2

Q098757000

    GERALD W RAMSBURG   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   700  
24   86487   2     DENISE C CARSON   CNX GAS COMPANY LLC   WV   Lewis   Hackers
Creek   704   547   95919   2     ALISA G GUM   CNX GAS COMPANY LLC   WV   Lewis
  Hackers Creek   704   551   95920   2     DAVID C GARVIN   CNX GAS COMPANY LLC
  WV   Lewis   Hackers Creek   704   555   95921   2     KARRIE DIANE SIMS   CNX
GAS COMPANY LLC   WV   Lewis   Hackers Creek   704   559   95923   2     KATRINA
L WEST   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   704   563   95924  
2     KAREN K HOBBS   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   707  
567   95925   2     LORI LEE CALDWELL   CNX GAS COMPANY LLC   WV   Lewis  
Hackers Creek   704   571   95926   2

Q098760000

    DACOSTA SMITH III   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   700  
28   86492   2

Q097844000

    KEVIN B JERDEN ET UX   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek  
629   409   79000   2

Q098882000

    RAMONA MERLE RAMSBURG   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek  
700   285   87394   2

Q098883000

    RAMONA MERLE RAMSBURG   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek  
700   291   87395   2

Q098884000

    DAVID RAMSBURG ET UX   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek  
700   33   86495   2

Q098885000

    DAVID RAMSBURG ET UX   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek  
700   57   86496   2

 

Exhibit B-1, Page 95 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q098886000

    JAMES CHRISTOPHER HEATER   CNX GAS COMAPNY LLC   WV   Lewis   Hackers Creek
  702   648   93895   2     PAULA MARIE WELLER   CNX GAS COMPANY LLC   WV  
Lewis   Hackers Creek   702   654   93896   2

Q098887000

    JOHN PAUL SHOCK JR   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   702
  663   93900   2

Q098888000

    DOROTHY BRYANT   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   702  
669   93901   2     SHIRLEY ANN CHRISTIAN   CNX GAS COMPANY LLC   WV   Lewis  
Hackers Creek   702   675   93903   2

Q098889000

    MARK JEFFERY MAYER   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   700
  41   86497   2

Q098890000

    JOHN J MAYER   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   700   44  
86499   2

Q098891000

    FRANK WILLIAM MAYER   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   700
  47   86500   2

Q098892000

    STEPHANIE GARRETT   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   700  
50   86501   2

Q097913000

    BETH ANN DUNHAM   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   697  
297   83597   2

Q097914000

    JANE EARLE WAGONER   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   710
  149     2

Q098893000

    DAVID E MONEYPENNY   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   700
  53   86502   2

Q098894000

    JEAN DENNING   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   702   681
  93904   2     BROAD RUN BAPTIST CHURCH   CNX GAS COMPANY LLC   WV   Lewis  
Hackers Creek         2     JAMES E MONEYPENNY   CNX GAS COMPANY LLC   WV  
Lewis   Hackers Creek   705   6   96027   2

Q098895000

    BRENDA SMITH   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   700   56  
86503   2

Q098896000

    WILLIARD J PRINCE   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   700  
60   86504   2

Q098897000

    RUTH ARLENE KERNS   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   700  
64   86505   2     CAROL EDMISTON   CNX GAS COMPANY LLC   WV   Lewis   Hackers
Creek   704   600   95932   2

Q098918000

    LINDA TENNEY   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   701
699   93
825   90200
86236   2     SANDRA EDMISTON MCSEVENEY   CNX GAS COMPANY LLC   WV   Lewis  
Hackers Creek   702   270   92982   2     GEORGE M EDMISTON   CNX GAS COMPANY
LLC   WV   Lewis   Hackers Creek   704   604   95933   2     JANE LEE PFAUTSCH  
CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   701   101   90204   2    
DAVID EDMISTON   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   701   105  
90205   2     MILDRED ELIZABETH MANSFIELD   CNX GAS COMPANY LLC   WV   Lewis  
Hackers Creek   701   109   90209   2     PAMELA EDMISTON ALLMAN   CNX GAS
COMPANY LLC   WV   Lewis   Hackers Creek   701   113   90210   2     JAMES T
EDMISTON   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek   702   274   92983
  2     CYNTHIA EDMISTON   CNX GAS COMPANY LLC   WV   Lewis   Hackers Creek  
702   278   92985   2     SANDRA EDMISTON MCSEVENEY   CNX GAS COMPANY LLC   WV  
Lewis   Hackers Creek   701   97   90202   2

CNXDAD34939

  DAD34939   MARY R LINGER, WIDOW   GAS EXPLORATION AND DEVELOPMENT COMPANY   WV
  Lewis   Skin Creek   521   470     2

CNXDV017712

  DV017712   W J BARNES   CONSOLIDATED GAS SUPPLY CO   WV   Lewis   Skin Creek  
331   317     2   L210884   RICHARD L HARDMAN ET AL   BLACKROCK ENTERPRISES LLC
  WV   Lewis   Skin Creek         2   L211165   RICHARD L HARDMAN ET UX  
BLACKROCK ENTERPRISES LLC   WV   Lewis   Skin Creek       201118283   2

CNX054503

  054503   J L WEST ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin Creek  
164   301     2

CNX054504

  054504   EDNA WARD ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin Creek
  164   305     2

CNX056054

  056054   W M ZINN ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin Creek  
172   6     2

CNX056457

  056457   W C LOUGH ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin Creek
  171   234     2

CNX058917

  058917   BERTHA LINGER ET VIR   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin
Creek   188   251     2

CNX058975

  058975   ROBERT MCCUE ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin
Creek   188   210     2

CNX059127

  059127   ALDIS CLARK ET UX ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Skin Creek   189   444     2

CNX059129

  059129   ALDIS CLARK ET UX ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Skin Creek   189   434A     2

CNX059132

  059132   S R HILL ET UX ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin
Creek   189   421     2

CNX059133

  059133   ALDIS CLARK ET UX ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Skin Creek   189   415     2

CNX059139

  059139   CREED S SIMONS ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin
Creek   189   409     2

CNX059322

  059322   IRA F LINGER ET UX ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Skin Creek   191   241     2

CNX059516

  059516   B B HARDMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin
Creek   192   312     2

CNX059526

  059526   M E STRADER   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin Creek  
192   277     2

CNX059528

  059528   O F SMITH ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin Creek
  192   283     2

CNX060394

  060394   J R JONES ET AL   HOPE NATURAL GAS CO.   WV   Lewis   Skin Creek  
197   377     2

CNX060396

  060396   MINTIE JONES ET AL   HOPE NATURAL GAS CO.   WV   Lewis   Skin Creek  
197   362     2

CNX060415

  060415   J. K. BRUFFEY ET AL   HOPE NATURAL GAS CO.   WV   Lewis   Skin Creek
  197   353     2

 

Exhibit B-1, Page 96 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX060661

  060661   E. L. SMITH ET AL   HOPE NATURAL GAS CO.   WV   Lewis   Skin Creek  
198   42     2

CNX060662

  060662   H. D. MCNEMAR ET AL   HOPE NATURAL GAS CO.   WV   Lewis   Skin Creek
  198   63     2

CNX061703

  061703   CATHERINE A SEE ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin
Creek   209   63     2

CNX062581

  062581   GEORGE D SLOAN   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin Creek  
214   343     2

CNX062650

  062650   GRACE MCCUE ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin
Creek   214   491     2

CNX063096

  063096   OLLIE G WEST ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin
Creek   217   166     2

CNX063141

  063141   G. R. LINGER   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin Creek  
217   435     2

CNX064791

  064791   EARL SMITH ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin Creek
  223   149     2

CNX064817

  064817   S R EVANS ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin Creek
  223   134     2

CNX067489

  067489   BRYAN HARDMAN ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin
Creek   248   280     2

CNX067993

  067993   BRANNON HARDMAN ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin
Creek   252   230     2

CNX068749

  068749   W M GIMMEL ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin Creek
  257   590     2

CNX069125

  069125   O M HARDMAN ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin
Creek   259   636     2

CNX069218

  069218   ROY J LINGER ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin
Creek   260   568     2

CNX069253

  069253   ROY W LINGER   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin Creek  
260   485     2

CNX070019

  070019   NINA E CLARK   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin Creek  
266   159     2

CNX070165

  070165   RUSSELL BARTON ET UX   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin
Creek   267   102     2

CNX070166

  070166   NELLIE M PRINGLE ET VIR   HOPE NATURAL GAS COMPANY   WV   Lewis  
Skin Creek   267   114     2

CNX070216

  070216   HUBERT B ZINN ET UX ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis  
Skin Creek   D267   392     2

CNX071900

  071900   O C MARTIN   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin Creek   278
  514     2

CNX072273

  072273   MABEL I LINGER ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin
Creek   282   562     2

CNX077114

  077114   ELIZABETH JEWELL ET VIR   CONSOL. GAS SUPPLY CORP.   WV   Lewis  
Skin Creek   305   299     2

CNX098012

  098012   ONA L STRADER ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin
Creek   225   143     2

CNX098210

  098210   LEVI JEWELL ET AL   HOPE NATURAL GAS COMPANY   WV   Lewis   Skin
Creek   214   340     2

CNX094197

  094197   E JOANNE MOORE   DOMINION TRANSMISSION INC.   WV   Lewis   Skin Creek
  593   547     2

DV017151

  DV017151   ROY NEWLON   CONSOLIDATED GAS SUPPLY CO   WV   Taylor   Booths
Creek   32   72     2

DV017742

  DV017742   CARL V NIXON   CONSOLIDATED GAS SUPPLY CO   WV   Taylor   Booths
Creek   32   523     2

DV017804

  DV017804   WM L HOUGHTON   CONSOLIDATED GAS SUPPLY CO   WV   Taylor   Booths
Creek   32   557     2

CNX084014

  084014   GEORGE F RUNION ET UX   CONSOLIDATED GAS SUPPLY COR   WV   Taylor  
Booths Creek   32   610     2

DV000619001

  DV000619-001   HAROLD B MAYLE ET AL   CONSOLIDATED GAS SUPPLY CO   WV   Taylor
  Court House   28   421     2

DV000619002

  DV000619-002   EUNICE M DALTON   CNG DEVELOPMENT COMPANY   WV   Taylor   Court
House   40   192     2

CNXDV015269

  DV015269   HAROLD B MAYLE   CONSOLIDATED GAS SUPPLY CO   WV   Taylor   Court
House   27   358     2

CNXDV015557

  DV015557   CARL KNOTTS   CONSOLIDATED GAS SUPPLY CO   WV   Taylor   Court
House   29   41     2

CNXDV015710

  DV015710   J B WOLVERTON   CNG DEVELOPMENT COMPANY   WV   Taylor   Court House
  38   172     2

CNXDV016779

  DV016779   ELDON L FINDLEY   CONSOLIDATED GAS SUPPLY CO   WV   Taylor   Court
House   31   62     2

DV016894

  DV016894   ELLEN MCCARTNEY   CONSOLIDATED GAS SUPPLY CO   WV   Taylor   Court
House   31   127     2

DV019055

  DV019055   HAYMOND J NUZUM ET AL   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Court House   33   274     2

CNXDV019359

  DV019359   AVANELLE M YOUNG   CONSOLIDATED GAS SUPPLY CO   WV   Taylor   Court
House   33   523     2

075768

  075768   RICHARD K. BARTLETT UX   CONSOLIDATED GAS SUPPLY   WV   Taylor  
Court House   29   401     2

CNX078919

  078919   ROSS WISEMAN ET UX   CONS. GAS SUPPLY CORP.   WV   Taylor   Court
House   31   73     2

CNX083924

  083924   CARLOS B GOWER, ET UX   CONS. GAS SUPPLY CORP.   WV   Taylor   Court
House   32   571     2

DV000285

  DV000285   MT SAVAGE REFRACTORIES COMPANY   CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Taylor   Fetterman   25   235     2

229001000

  229001-000   DORIS BROWN   CNX GAS COMPANY LLC   WV   Taylor   Fetterman   56
  356     2

229009000

  229009-000   REBECCA A. BROWN   CNX GAS COMPANY LLC   WV   Taylor   Fetterman
  57   137     2

CNXDV016681

  DV016681   M R BAILEY   CONSOLIDATED GAS SUPPLY CO   WV   Taylor   Flemington
  30   504     2

CNXDAD35148

  DAD35148   BETTY M BOYLES   EMAX OIL COMPANY   WV   Taylor   Knottsville   44
  560     2

CNXDAD66006

  DAD66006   FLOYD A STURM ET UX   EXCELL ENERGY, INCORPORATED   WV   Taylor  
Knottsville   48   102     2

DV000271

  DV000271   JEWEL MERRIFIELD   CNG DEVELOPMENT COMPANY   WV   Taylor  
Knottsville   37   647     2

CNXDV000284

  DV000284   WILLIAM HAESSLY   CNG DEVELOPMENT COMPANY   WV   Taylor  
Knottsville   37   623     2

CNXDV015284

  DV015284   HOWE R KNOTTS   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   27   542     2

CNXDV015286

  DV015286   MITCHELL MAYLE ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Taylor   Knottsville   27   550     2

CNXDV015287

  DV015287   WALTER S ROGERS   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Taylor
  Knottsville   27   554     2

 

Exhibit B-1, Page 97 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNXDV015305

  DV015305   VONDA EXLINE ET VIR   CONSOLIDATES GAS SUPPLY CORPORATION   WV  
Taylor   Knottsville   159   418     2

CNXDV015309

  DV015309   H R MCCARTNEY   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   27   462     2

CNXDV015314

  DV015314   ELBERT KNOTTS   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   27   434     2

CNXDV015317

  DV015317   K P RIDENOUR   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   1     2

CNXDV015318

  DV015318   S L SHACKELFORD ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Taylor   Knottsville   139   478     2

DV015319

  DV015319   BLANCHE SWISHER   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   139   482     2

CNXDV015320

  DV015320   I G VANDEVENDER   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   27   486     2

CNXDV015339

  DV015339   CHARLES BOWMAN   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   218   211     2

CNXDV015341

  DV015341   DENT EXLINE   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   29     2

DV015344

  DV015344   CHARLES SHAFFER   CNG DEVELOPMENT COMPANY   WV   Taylor  
Knottsville   38   110     2

CNXDV015346

  DV015346   RAYMOND R SPRING ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Taylor   Knottsville   28   53     2

DV015347

  DV015347   CLYDE E WYLAND   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   57     2

CNXDV015348

  DV015348   CLYDE E WILAND   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   61     2

DV015350

  DV015350   FRED FORMAN   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   69     2

CNXDV015353

  DV015353   ROBERT E BARTLETT ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV
  Taylor   Knottsville   28   81     2

DV015354

  DV015354   WILLIAM D BOLNER ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Taylor   Knottsville   28   85     2

CNXDV015356

  DV015356   E W BOYCE   CONSOLIDATED GAS SUPPLY CO   WV   Taylor   Knottsville
  28   93     2

CNXDV015357

  DV015357   CLYDE DALTON   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   97     2

DV015360

  DV015360   EARL M HERSHMAN   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   109     2

CNXDV015365

  DV015365   ELIAS SAFFLE   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   137     2

CNXDV015376

  DV015376   HOZA BOLYARD   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   181     2

CNXDV015377

  DV015377   WALTER D BOLYARD ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Taylor   Knottsville   28   185     2

CNXDV015381

  DV015381   HELEN EXLINE   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   201     2

CNXDV015385

  DV015385   RUSSELL LUDWICK   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   221     2

CNXDV015386

  DV015386   F R MCDANIEL   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   225     2

DV015387

  DV015387   GEORGE M SHROYER ET UX   CNG DEVELOPMENT COMPANY   WV   Taylor  
Knottsville   38   114     2

CNXDV015389

  DV015389   OWEN C SHUMAKER ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Taylor   Knottsville   28   241     2

CNXDV015410

  DV015410   BERNICE LUZADER   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   305     2

DV015420

  DV015420   ETHEL R STURM ET AL   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   349     2

CNXDV015450

  DV015450   WORTHY H SHUMAKER ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV
  Taylor   Knottsville   28   361     2

CNXDV015451

  DV015451   HOWARD W SPRING   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   365     2

CNXDV015467

  DV015467   C F DRENNAN   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   373     2

DV015477

  DV015477   ROBERT C ROY   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   393     2

CNXDV015506

  DV015506   MABEL L BOYLES   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   426     2

CNXDV015538

  DV015538   S W RUTHERFORD   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   28   467     2

CNXDV015549

  DV015549   JANE HEBB   CONSOLIDATED GAS SUPPLY CO   WV   Taylor   Knottsville
  29   61     2

CNXDV015550

  DV015550   ARTHUR EXLINE   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   29   65     2

DV015572

  DV015572   GEORGE MCCARTNEY ET AL   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   29   97     2

CNXDV015651

  DV015651   CHARLES HAISLIP   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   29   252     2

CNXDV015679

  DV015679   CHARLES N GOUGH   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   29   377     2

DV015745R01

  DV015745-R01   GLADYS WOLFE ET AL   CNG DEVELOPMENT COMPANY   WV   Taylor  
Knottsville   40   24     2

DV015745R02

  DV015745-R02   E MAXINE BRUHUS ET VIR   CNG DEVELOPMENT COMPANY   WV   Taylor
  Knottsville   40   29     2

CNXDV015891

  DV015891   E Q GOUGH   CONSOLIDATED GAS SUPPLY CO   WV   Taylor   Knottsville
  30   55     2

CNXDV016039

  DV016039   WAYNE MCDANIEL   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   26   145     2

CNXDV016256

  DV016256   GLADYS M WOLFE   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   33   591     2

CNXDV016509

  DV016509   B E MAYLE   CONSOLIDATED GAS SUPPLY CO   WV   Taylor   Knottsville
  30   395     2

CNXDV016578

  DV016578   AUDREY B MILLER   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   30   387     2

CNXDV016621

  DV016621   EDWIN L MORRIS   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   30   448     2

CNXDV016635

  DV016635   JOSEPH RINKER   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   30   460     2

CNXDV017017

  DV017017   JAMES E BROWN   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   31   168     2

CNXDV017121

  DV017121   KATHERINE DALE   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   32   27     2

CNXDV017239

  DV017239   L L PAINTER   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   32   130     2

 

Exhibit B-1, Page 98 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNXDV017243

  DV017243   WILBERT MAYLE   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   32   126     2

CNXDV017491

  DV017491   A N WILSON   CONSOLIDATED GAS SUPPLY CO   WV   Taylor   Knottsville
  32   197     2

CNXDV017960

  DV017960   NOEL GOODWIN   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   32   728     2

CNXDV019124

  DV019124   M E INGLETT   CONSOLIDATED GAS SUPPLY CO   WV   Taylor  
Knottsville   33   296     2

CNXDV022672

  DV022672   DORSEY R WILLIAMS ET AL   CNG DEVELOPMENT COMPANY   WV   Taylor  
Knottsville   40   527     2

074731

  074731   HARLEY MCCARTNEY ET UX   CONSOLIDATED GAS SUPPLY COR   WV   Taylor  
Knottsville   27   518     2

075409

  075409   JOHN H GRIMES ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Taylor   Knottsville   29   33     2

CNX075429

  075429   CECIL O WOLFE ET AL   CONSOLIDATED GAS SUPPLY   WV   Taylor  
Knottsville   29   77     2     FRED FORMAN III   CNX GAS COMPANY LLC   WV  
Taylor   Knottsville   66   112   2015000408   2     GARY D FORMAN   CNX GAS
COMPANY LLC   WV   Taylor   Knottsville   66   116   2015000409   2     KAREN
SUE DUVALL   CNX GAS COMPANY LLC   WV   Taylor   Knottsville   66   124  
2015000411   2     SHIRLEY J NEWLON ET AL   CNX GAS COMPANY LLC   WV   Taylor  
Knottsville   66   136   2015000414   2     ICG TYGART VALLEY LLC   CNX GAS
COMPANY LLC   WV   Taylor   Knottsville   66   108   2015000407   2     BOBBY L
TAYLOR ET UX   CNX GAS COMPANY LLC   WV   Taylor   Knottsville   66   140  
2015000415   2     DALE WATKINS ET UX   CNX GAS COMPANY LLC   WV   Taylor  
Knottsville   66   144   2015000416   2     JENNIFER L JENKINS   CNX GAS CONPANY
LLC   WV   Taylor   Knottsville   66   148   2015000417   2     DAVID G MCDANIEL
  CNX GAS COMPANY LLC   WV   Taylor   Knottsville   66   152   2015000418   2  
  RITA W MCDANIEL ET AL   CNX GAS COMPANY LLC   WV   Taylor   Knottsville   66  
156   2015000419   2     SAMUEL K MCDANIEL ET UX   CNX GAS COMPANY LLC   WV  
Taylor   Knottsville   66   161   2015000420   2     RITA W MCDANIEL   CNX GAS
COMPANY LLC   WV   Taylor   Knottsville   66   105   2015000421   2     LARRY T
TER HORST ET AL   CNX GAS COMPANY LLC   WV   Taylor   Knottsville   67   691  
2016001138   2     CHARLES W TER HORST   CNX GAS COMPANY LLC   WV   Taylor  
Knottsville   67   696   2016001139   2     WALTER THOMAS ET AL   CNX GAS
COMPANY LLC   WV   Taylor   Knottsville   67   700   2016001140   2     ICG
TYGART VALLEY LLC   CNX GAS COMPANY LLC   WV   Taylor   Knottsville   67   705  
2016001141   2     ELAINE SHAFFER   CNX GAS COMPANY LLC   WV   Taylor  
Knottsville   67   709   2016001142   2     JERRY D WOLFE ET UX   CNX GAS
COMPANY LLC   WV   Taylor   Knottsville   67   713   2016001143   2     AARON D
NESTOR   CNX GAS COMPANY LLC   WV   Taylor   Knottsville   67   717   2016001147
  2     SHIRLEY F WOLFE   CNX GAS COMPANY LLC   WV   Taylor   Knottsville   67  
721   2016001149   2     WILLIS C NESTOR   CNX GAS COMPANY LLC   WV   Taylor  
Knottsville   68   1   2016001151   2     ELVA G WOLFE ET AL   CNX GAS COMPANY
LLC   WV   Taylor   Knottsville   68   5   2016001153   2

CNXDAD1916

  DAD1916   GEORGE W YOUNG AND BETTY E YOUNG, H/W   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   67   188     2

CNXDAD34831

  DAD34831   MARTHA DAVIDSON, WIDOW   EXPLORA RESOURCES   WV   Upshur   Banks  
74   160     2

CNXDAD34846

  DAD34846   THOMAS H LIVELY, WIDOWER, DOROTHEA V TIT   DOMINION APPALACHIAN
DEVELOPMENT INCORPO   WV   Upshur   Banks   72   760     2

CNXDAD34951

  DAD34951   WILSON C HARPER & VIRGINIA HARPER   SCOTT OIL COMPANY   WV   Upshur
  Banks   75   533     2

CNXDAD34982

  DAD34982   THE ESTATE OF HENRIETTA H SPIES   CHESTERFIELD ENERGY CORPORATION  
WV   Upshur   Banks   73   515     2

CNXDAD35327

  DAD35327   ALETA M WILSON   BUCHER CONSULTING   WV   Upshur   Banks   75   737
    2

CNXDAD35367

  DAD35367   A D MCKISIC ET UX   CHESTERFIELD ENERGY CORPORATION   WV   Upshur  
Banks   73   550     2

CNXDAD36506

  DAD36506   ARNETTA CRAWFORD ET VIR   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Banks   75   202     2

DAD36889001

  DAD36889-001   GRACE E SAMPLES ET AL   CNG PRODUCING COMPANY   WV   Upshur  
Banks   68   272     2

DAD36889002

  DAD36889-002   STAPLES NININGER KUTE AND TIMOTHY KUTE,   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   75   147     2

DAD36889003

  DAD36889-003   KATHERINE NININGER, SINGLE   CHESTERFIELD ENERGY CORPORATION  
WV   Upshur   Banks   75   144     2

DAD38494001

  DAD38494-001   ELSIE YOUNG ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Upshur   Banks   59   65     2

DAD38494002

  DAD38494-002   STAPLES NININGER KUTE ET VIR   CHESTERFIELD ENERGY CORPORATION
  WV   Upshur   Banks   75   150     2

DAD38494003

  DAD38494-003   KATHERING NININGER   CHESTERFIELD ENERGY CORP   WV   Upshur  
Banks   75   141     2

DAD38494004

  DAD38494-004   STASIA BRAKE   CHESTERFIELD ENERGY CORPORATION   WV   Upshur  
Banks   75   98     2

DAD38494005

  DAD38494-005   NETTIE BRAKE   CHESTERFIELD ENERGY CORP   WV   Upshur   Banks  
75   51     2

DAD38494006

  DAD38494-006   NORMA B COOK   CHESTERFIELD ENERGY CORPORATION   WV   Upshur  
Banks   75   26     2

DAD38494007

  DAD38494-007   ROBERT G BRAKE ET UX   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Banks   75   23     2

DAD38494008

  DAD38494-008   TERRY D REYNOLDS ET VIR   CHESTERFIELD ENERGY CORPORATION   WV
  Upshur   Banks   74   771     2

DAD38494009

  DAD38494-009   RICHARD M TRENT JR ET UX   CHESTERFIELD ENERGY CORPORATION   WV
  Upshur   Banks   74   766     2

DAD38494010

  DAD38494-010   GARLAND NININGER   CHESTERFIELD ENERGY CORP   WV   Upshur  
Banks   74   763     2

 

Exhibit B-1, Page 99 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

DAD38494011

  DAD38494-011   WILL E MORRIS HEIRS TRUST   CHESTERFIELD ENERGY CORP   WV  
Upshur   Banks   74   760     2

DAD38494012

  DAD38494-012   JOAN M CURKENDALL   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Banks   74   757     2

DAD38494013

  DAD38494-013   ELIZABETH H WHITE   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Banks   74   744     2

DAD38494014

  DAD38494-014   DAVID H TRENT   CHESTERFIELD ENERGY CORPORATION   WV   Upshur  
Banks   74   741     2

DAD38494015

  DAD38494-015   L WALLACE BRAKE ET AL   CHESTERFIELD ENERGY CORPORTATION   WV  
Upshur   Banks   74   738     2

DAD38494016

  DAD38494-016   STEPHEN J CURKENDALL ET UX   CHESTERFIELD ENERGY CORPORATION  
WV   Upshur   Banks   74   735     2

DAD38494017

  DAD38494-017   MARIAN A EADS   CHESTERFIELD ENERGY CORPORATION   WV   Upshur  
Banks   74   732     2

DAD38494018

  DAD38494-018   GRACE E SAMPLES   CHESTERFIELD ENERGY CORPORATION   WV   Upshur
  Banks   74   729     2

DAD38494019

  DAD38494-019   WILLIAM H BELL   CHESTERFIELD ENERGY CORPORATION   WV   Upshur
  Banks   74   726     2

DAD38494020

  DAD38494-020   GEORGE E BRAKE ET UX   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Banks   74   723     2

DAD41289001

  DAD41289-001   MARTHA DAVIDSON, WIDOW   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Banks   74   168     2

DAD41289002

  DAD41289-002   D J STRADER AND ROSE T STRADER, HIS WIFE   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   171     2

DAD41289003

  DAD41289-003   LEOLA C JUDGE AND WARREN A JUDGE, HER HU   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   174     2   DAD41289-004   HAROLD RAY
LOUDIN, WIDOWER   CHESTERFIELD ENERGY CORPORATION   WV   Upshur   Banks        
2

DAD41289005

  DAD41289-005   A D MCKISIC AND MABEL MCKISIC   CHESTERFIELD ENERGY CORPORATION
  WV   Upshur   Banks   74   180     2

DAD41289006

  DAD41289-006   MINNIE MARDELL HULL   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Banks   74   189     2

DAD41289007

  DAD41289-007   THELMA PEARL BUNTEN, WIDOW   CHESTERFIELD ENERGY CORPORATION  
WV   Upshur   Banks   74   195     2

DAD41289008

  DAD41289-008   JOE ALLEN MCKISIC AND MARTHA MCKISIC, HI   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   209     2

DAD41289009

  DAD41289-009   WALTER SALAMON, WIDOWER, JOHN P AND JEAN   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   212     2

DAD41289010

  DAD41289-010   MILDRED M GOODMAN AND HAROLD L GOODMAN,   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   215     2

DAD41289011

  DAD41289-011   BETTY JANE CHIAVONE, SINGLE   CHESTERFIELD ENERGY CORPORATION  
WV   Upshur   Banks   74   218     2

DAD41289012

  DAD41289-012   CATHERINE A GATES AND MICHAEL D GATES, H   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   221     2

DAD41289013

  DAD41289-013   ORAL REXROAD, WIDOWER   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Banks   74   224     2

DAD41289014

  DAD41289-014   MAXINE BRAKE AND THOMAS GAY BRAKE, HER H   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   227     2

DAD41289015

  DAD41289-015   LEE VERN F REGER AND ORVIL S REGER, HER   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   230     2

DAD41289016

  DAD41289-016   REBA B MCKISIC, WIDOW   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Banks   74   233     2

DAD41289017

  DAD41289-017   MARY ANN CLAY AND ROBERT B CLAY, HER HUS   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   236     2

DAD41289018

  DAD41289-018   NOLA B SHOBE AND FRED SHOBE, HER HUSBAND   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   239     2

DAD41289019

  DAD41289-019   MABEL G STRADER, WIDOW   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Banks   74   242     2

DAD41289020

  DAD41289-020   VIRGINIA WIMER AND ELMER T WIMER, HER HU   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   245     2

DAD41289022

  DAD41289-022   CLARMAN T MCKISIC AND MILDRED MCKISIC, H   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   251     2

DAD41289023

  DAD41289-023   RAY R STRADER AND NEVA J STRADER, HIS WI   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   254     2

DAD41289024

  DAD41289-024   GOLDIE COOPER, SINGLE, VIOLET MINGES AND   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   261     2

DAD41289025

  DAD41289-025   VIRGINIA MAE ANDREWS AND FRANKLIN D ANDR   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   265     2

DAD41289026

  DAD41289-026   ROGER G MCKISIC AND MARY R MCKISIC, HIS   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   268     2

DAD41289027

  DAD41289-027   RUTH WILFONG, WIDOW   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Banks   74   280     2

DAD41289031

  DAD41289-031   LOIS JEAN MCKISIC COCHRAN, MARRIED   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   321     2

DAD41289032

  DAD41289-032   CLARA M SUTTON AND RALPH C SUTTON, HER H   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   297     2

DAD41289033

  DAD41289-033   CARVAL MAX MCKISIC, SINGLE   CHESTERFIELD ENERGY CORPORATION  
WV   Upshur   Banks   74   318     2

DAD41289034

  DAD41289-034   THELMA MCKISIC, WIDOW   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Banks   74   306     2

 

Exhibit B-1, Page 100 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

DAD41289035

  DAD41289-035   JAMES W MCKISIC AND SADIE MCKISIC, HIS W   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   309     2

DAD41289036

  DAD41289-036   NONA KATHRYN JEANES AND EDWARD JEANES, H   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   324     2

DAD41289037

  DAD41289-037   ELIZABETH ANN CIAMPA AND THOMAS V CIAMPA   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   366     2

DAD41289038

  DAD41289-038   DIANE MCKISIC, SINGLE   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Banks   74   528     2

DAD41289039

  DAD41289-039   LAWRENCE A LING AND KATHLEEN L LING, HIS   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   74   331     2

DAD41928001

  DAD41928-001   ESTELLA B REXROAD, WIDOW   CHESTERFIELD ENERGY CORPORATION   WV
  Upshur   Banks   72   292     2

DAD41928002

  DAD41928-002   ROSE MARY BEAN AND DONALD BEAN, HER HUSB   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   72   398     2

DAD41928003

  DAD41928-003   LORETA WALDEN ET VIR   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Banks   72   400     2

DAD41928004

  DAD41928-004   THOMAS GAY BRAKE AND NONA MAXINE BRAKE,   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   72   402     2

DAD41928005

  DAD41928-005   MARTHA LEA BRAKE, SINGLE   CHESTERFIELD ENERGY CORPORATION   WV
  Upshur   Banks   72   404     2

DAD41928006

  DAD41928-006   GERALDINE SMITH, WIDOW   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Banks   72   406     2

DAD41928007

  DAD41928-007   AGNES J SMITH, WIDOW   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Banks   72   412     2

DAD41928008

  DAD41928-008   LINN M AND EDNA E MEARNS, E HUGH AND INE   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Banks   73   62     2

DAD41928009

  DAD41928-009   DENZIL G REXROAD, SINGLE   CHESTERFIELD ENERGY CORPORATION   WV
  Upshur   Banks   72   688     2

DAD41928011

  DAD41928-011   CLARA CATHERINE CRAIG, WIDOW   CHESTERFIELD ENERGY CORPORATION
  WV   Upshur   Banks   72   408     2

Q095473001

  DV000145   BETTY CHAPMAN   CNG DEVELOPMENT COMPANY   WV   Upshur   Banks   71
  155     2

Q095473002

  DV000158   HELEN J ERHART   CNG DEVELOPMENT COMPANY   WV   Upshur   Banks   71
  159     2

CNXDV012121

  DV012121   O B PHILLIPS   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Banks  
48   418     2

Q095474001

  DV012659   MARTHA DAVIDSON   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Banks
  53   377     2

CNXDV012662

  DV012662   JOHN R MORRIS   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Banks  
53   411     2

CNXDV012663

  DV012663   WM FORD RIFFLE   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Banks  
53   501     2   DV014635   NOLA SHOBE   HOPE NATURAL GAS COMPANY   WV   Upshur
  Banks   38   367     2

CNXDV018515

  DV018515   JANICE I TENNEY   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Banks
  57   279     2

CNXDV019894

  DV019894   H R LOUDIN   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Banks   59
  80     2

CNXDV019927

  DV019927   MABEL C FIDLER   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Banks  
60   154     2

CNXL023642

  L023642   CLIFTON L SHAW ET UX   DOMINION EXPLORATION & PRODUCTION INC   WV  
Upshur   Banks   80   385   2003006130   2

CNXL210308

  L210308   STANLEY RICOTTILLI RUSTIC FENCE INC   CNX GAS COMPANY LLC   WV  
Upshur   Banks   93   157   2011003887   2

CNX024809

  024809   HAZEN PHILLIPS   G O BROWN   WV   Upshur   Banks   51   117     2

CNX062856

  062856   CARL C HULL ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks  
27   181     2

CNX062857

  062857   H N HULL ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks   27
  184     2

CNX062858

  062858   WARD HULL   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks   27   187
    2

CNX062863

  062863   W H SHOBE   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks   27   202
    2

CNX062908

  062908   DELIA M GOLDEN ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks
  27   253     2

CNX062909

  062909   EVERETT J HALL ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks
  27   250     2

CNX062928

  062928   M H LANE ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks   27
  247     2

CNX063808

  063808   C A THOMAS ET UX   W C BOND   WV   Upshur   Banks   28   15     2

CNX063826

  063826   C J MARTIN   W. C. BOND, TRUSTEE   WV   Upshur   Banks   28   48    
2

CNX063905

  063905   B F WHITESCARVER ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Banks   28   265     2

CNX065404

  065404   I J DAVIS   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks   30   299
    2

CNX065405

  065405   HUGH SHOBE ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks  
30   291     2

CNX065468

  065468   PEARL JACKSON ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks
  30   328     2

CNX065469

  065469   DONALD F LEMONS ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Banks   30   318     2

CNX065476

  065476   O C RESSEGGER ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks
  30   325     2

CNX066816

  066816   THOMAS D. SAMPLES ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Banks   33   387     2

CNX067713

  067713   MURL LEE ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks   34
  396     2

CNX067714

  067714   HILTON H SANDERS ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Banks   34   403     2

CNX067759

  067759   BRYANT MOORE ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks  
34   361     2

 

Exhibit B-1, Page 101 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX067760

  067760   T. F. MOORE ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks  
34   463     2

CNX067829

  067826   W H CHILDRESS ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks
  34   508     2

CNX067842

  067842   ORA WESTFALL ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks  
35   5     2

CNX067926

  067926   DELIA M. GOLDEN   HOPE NATURAL GAS CO.   WV   Upshur   Banks   35  
66     2

CNX067996

  067996   W. S. CRAWFORD ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks
  35   102     2

CNX067997

  067997   ELBERT CUTRIGHT ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Banks   35   105     2

CNX067998

  067998   HUGH TOLLIVER ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks
  35   108     2

CNX067999

  067999   LAMON WIMER ET UX   CONSOLIDATED GAS SUPPLY   WV   Upshur   Banks  
55   349     2

CNX068865

  068865   GLADYS Z. SAMPSON ET VIR   HOPE NATURAL GAS COMPANY   WV   Upshur  
Banks   35   643     2

CNX070787

  070787   EUGENE ROBY ET UX   CONSOL. GAS SUPPLY CORP.   WV   Upshur   Banks  
53   217     2

CNX070958

  070958   J E RUSMISELL ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks
  38   50     2

CNX071147

  071147   ICY L MALCOMB ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Banks
  38   208     2

CNX074466

  074466   ARLIE SMITH ET UX ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Banks   44   96     2

CNX078008

  078008   PEARL WILSON ET VIR   CONSOL. GAS SUPPLY CORP   WV   Upshur   Banks  
33   247     2

CNX082004

  082004   GLENN MARTIN   CONS. GAS SUPPLY CORP.   WV   Upshur   Banks   54  
424     2

CNX084668

  084668   JAMES H ROBEY   CONSOLIDATED GAS SUPPLY COR   WV   Upshur   Banks  
56   283     2

CNX084706

  084706   B L PAGE ET UX   CONSOLIDATED GAS SUPPLY COR   WV   Upshur   Banks  
56   263     2

CNX084965

  084965   LOY A CRAWFORD ET UX   CONSOLIDATED GAS SUPPLY COR   WV   Upshur  
Banks   56   419     2

CNX084974

  084974   EDGAR G LEACHMAN   CONSOLIDATED GAS SUPPLY COR   WV   Upshur   Banks
  56   370     2

CNX085214

  085214   D BROOKS DAVIDSON ET AL   CONSOLIDATED GAS SUPPLY COR   WV   Upshur  
Banks   56   552     2

CNX085404

  085404   MERLE SMITH ET AL   CONSOLIDATED GAS SUPPLY COR   WV   Upshur   Banks
  57   65     2

CNX087172

  087172   B W LEACHMAN ET UX ET AL   CONSOLIDATED GAS SUPPLY COR   WV   Upshur
  Banks   57   517     2

CNX087327

  087327   JANET L MARKS ET VIR   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Upshur   Banks   58   353     2

CNX087329

  087329   LINN PERRINE ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Upshur   Banks   58   545     2

CNX087334

  087334   LINN R PERRINE ET UX ET AL   CNG TRANSMISSION CORPORATION   WV  
Upshur   Banks   58   792     2

CNX087342

  087342   NOAH B PERKEY ET UX   CONSOLIDATED GAS SUPPLY COR   WV   Upshur  
Banks   55   469     2

CNX090073

  090073   ROY H SMITH ET UX   CONS. GAS SUPPLY CORP.   WV   Upshur   Banks   60
  223     2

CNX090075

  090075   FERN F MCCALL   CONSOLIDATED. GAS SUPPLY CORPORATION   WV   Upshur  
Banks   60   858     2

Q087122001

    BRICE BERNARD BENNETT   CNX GAS COMPANY LLC   WV   Upshur   Banks   97   368
  2012024654   2

Q087122002

    MICHAEL L BENNETT   CNX GAS COMPANY LLC   WV   Upshur   Banks   97   373  
2012024655   2

Q087122003

    CLYDE BURL BENNETT   CNX GAS COMPANY LLC   WV   Upshur   Banks   97   378  
2012024657   2

Q087122004

    ANGIE L JEFFRIES   CNX GAS COMPANY LLC   WV   Upshur   Banks   97   383  
2012024659   2

Q087122005

    CHARLES W WILLIAMS ET UX   CNX GAS COMPANY LLC   WV   Upshur   Banks   98  
269   2013011817   2

Q087122006

    PHILLIP P WARD II   CNX GAS COMPANY LLC   WV   Upshur   Banks   98   356  
2013020040   2

Q087122007

    LARRY L MCCLAIN ET UX   CNX GAS COMPANY LLC   WV   Upshur   Banks   98   541
  2013020041   2

Q087382000

    GUY C SAYRE ET UX   CNX GAS COMPANY LLC   WV   Upshur   Banks   98   310  
2013011828   2

Q087384001

    MARIANNE MAUTI ET VIR   CNX GAS COMPANY LLC   WV   Upshur   Banks   98   238
  2013011810   2

Q095474002

  DV013757   H G QUEEN   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Banks,
Collins Settlement   48
305   625
303     2

CNXDAD35836

  DAD35836   FRANKLIN LODGE #7, ANCIENT, FREE & ACCEP   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Buckhannon   67   596     2

CNXDAD36059

  DAD36059   ENID M. DUNCAN   CHESTERFIELD ENERGY CORPORATION   WV   Upshur  
Buckhannon   71   218     2

CNXDAD36326

  DAD36326   CARL BRAGG AND MARGARET S BRAGG   THE CHESTERFIELD CORPORATION   WV
  Upshur   Buckhannon   64   270     2

DAD65043001

  DAD65043-001   VIRGINIA H HUNNICUTT, SINGLE   CLARENCE W MUTSCHELKNAUS   WV  
Upshur   Buckhannon   65   512     2

DAD65043002

  DAD65043-002   WILLIAM ROBERT TOMBLYN AND ELNORA JEAN T   CLARENCE W
MUTSCHELKNAUS   WV   Upshur   Buckhannon   65   514     2

CNX052287

  052287   RACHEL DAWSON   HOPE NATURAL GAS COMPANY   WV   Upshur   Buckhannon  
019X   161     2

CNX052302

  052302   RACHEL DAWSON   HOPE NATURAL GAS COMPANY   WV   Upshur   Buckhannon  
19X   165     2

CNX052313

  052313   DRUSILLA MICK   HOPE NATURAL GAS COMPANY   WV   Upshur   Buckhannon  
19X   227     2

CNX052372

  052372   ALICE BAILEY   HOPE NATURAL GAS COMPANY   WV   Upshur   Buckhannon  
19X   249     2

CNX053552

  053552   LUMBERPORT BANK   HOPE NATURAL GAS COMPANY   WV   Upshur   Buckhannon
  20X   223     2

CNX066422

  066422   FREEMAN BARR ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Buckhannon   33   43     2

Q087465000

    NANCY NEFF BURGESS ET AL   CNX GAS COMPANY LLC   WV   Upshur   Buckhannon  
98   243   2013011811   2

 

Exhibit B-1, Page 102 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNXDAD1888

  DAD1888   CLAUDE G BAILEY AND BETTY L BAILEY   THE CHESTERFIELD CORPORATION  
WV   Upshur   Meade   64   160     2

CNXDAD2055

  DAD2055   FIRST COMMUNITY BANK, ADRIAN BUCKHANNON,   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Meade   71   463     2

CNXDAD34887

  DAD34887   ROY C CARR AND SHARON L CARR, HIS WIFE   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Meade   73   597     2

CNXDAD34965

  DAD34965   THOMAS B CARTER AND CLARA M CARTER   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Meade   71   216     2

CNXDAD35079

  DAD35079   A A GILLUM ET UX   CHESTERFIELD ENERGY CORP   WV   Upshur   Meade  
72   807     2

CNXDAD35288

  DAD35288   BLANCHE LIPSCOMB   THE CHESTERFIELD CORPORATION   WV   Upshur  
Meade   62   693     2

CNXDAD35292

  DAD35292   BLANCHE LIPSCOMB   CHESTERFIELD ENERGY CORPORATION   WV   Upshur  
Meade   65   510     2

CNXDAD36473

  DAD36473   WILLA WAYTS AND WILLARD WAYTS, HER HUSBA   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Meade   73   375     2

CNXDAD36528

  DAD36528   MARTHA ALBAUGH AND C C ALBAUGH, HER HUSB   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Meade   72   671     2

CNXDAD42186

  DAD42186   ESTHER HAMILTON; ERIC P & ELIZABETH HAMI   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   540     2

CNXDAD43040

  DAD43040   KARLA REED, DIRECTOR OF UPSHUR COUNTY SE   DOMINION APPALACHIAN
DEVELOPMENT, INC   WV   Upshur   Meade   78   561   199902155   2

DAD43280001

  DAD43280-001   HELEN B. SINNOTT AND JOHN SINNOTT, W/H   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   569   1999002166   2

DAD43280002

  DAD43280-002   SALLY MURPHY AND MICHAEL MURPHY W/H   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   567   1999002165   2

DAD43280003

  DAD43280-003   JOHN C MORGAN ET UX   DOMINION APPALACHIAN DEVELOPMENT, INC  
WV   Upshur   Meade   78   565   1999002164   2

DAD43280004

  DAD43280-004   THOMAS E. MORGAN, JR., AND PEGGY J. MORG   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   563   1999002163   2

CNXDAD45684

  DAD45684   EMMA L TENNEY - WIDOW IN HER OWN RIGHT   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   589   1999004259   2

DAD61462001

  DAD61462-001   ORAN E LANE AND RUSSELL LANE IN HIS OWN   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   593   1999005005   2

DAD61462002

  DAD61462-002   WANDA SUE HOUGHTON AND LONNIE HOUGHTON,   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   591   1999005003   2

DAD61595001

  DAD61595-001   BARBARA ANN WILSON FONG   DOMINION APPALACHIAN DEVELOPMENT,
INC.   WV   Upshur   Meade   78   599     2

DAD61595002

  DAD61595-002   KENNETH D. WILSON   DOMINION APPALACHIAN DEVELOPMENT, INC.   WV
  Upshur   Meade   78   601   1999006466   2

DAD61595003

  DAD61595-003   DELORIS C. CUTRIGHT - WIDOW   DOMINION APPALACHIAN DEVELOPMENT,
INC.   WV   Upshur   Meade   78   603   1999006467   2

DAD61595004

  DAD61595-004   EMMA CUTRIGHT   DOMINION APPALACHIAN DEVELOPMENT, INC.   WV  
Upshur   Meade   78   605   1999006468   2

DAD61595005

  DAD61595-005   ELKAY MINING COMPANY   DOMINION APPALACHIAN DEVELOPMENT, INC.  
WV   Upshur   Meade   78   627   1999009118   2

DAD62042001

  DAD62042-001   ROSANELLE FIREBAUGH WIDOW   DOMINION APPALACHIAN DEVELOPMENT,
INC.   WV   Upshur   Meade   78   643     2

DAD62042002

  DAD62042-002   LARRY GROSE   DOMINION APPALACHIAN DEVELOPMENT INC   WV  
Upshur   Meade   78   637   1999009410   2

DAD62042003

  DAD62042-003   ERICKA JANE DEAN AND TONEY DEAN H/W   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   631   1999009407   2

DAD62042004

  DAD62042-004   MARTHA GEORGE SINGLE   DOMINION APPALACHIAN DEVELOPMENT, INC.  
WV   Upshur   Meade   78   639     2

DAD62042005

  DAD62042-005   VIRGIL K GREENLEAF AND NANCY GREENLEAF H   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   641   1999009412   2

DAD62042006

  DAD62042-006   ROBERT COYNER, JR AND BARBARA COYNER H/W   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   629   1999009406   2

DAD62042007

  DAD62042-007   ROSANELLE STEINBURG AND BRUCE W STEINBUR   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   625   1999009117   2

DAD62042008

  DAD62042-008   GREGORY FICK, SINGLE   DOMINION APPALACHIAN DEVELOPMENT, INC.  
WV   Upshur   Meade   78   623   1999009116   2

DAD62042009

  DAD62042-009   EDWARD C AND JEAN GROSE, H/W; CHARLES W   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   635   1999009409   2

DAD62042010

  DAD62042-010   NELLIE M CUTRIGHT, SINGLE; FANNIE DICKSO   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   633   1999009408   2

DAD62042011

  DAD62042-011   PHYLLIS COYNER WIDOW   DOMINION APPALACHIAN DEVELOPMENT, INC.  
WV   Upshur   Meade   78   663   1999011684   2

DAD62042013

  DAD62042-013   ELKAY MINING COMPANY   DOMINION APPALACHIAN DEVELOPMENT, INC.  
WV   Upshur   Meade   78   736   2000003244   2

CNXDAD62478

  DAD62478   STEPHEN A HOLMES - OWN RIGHT & JOHN B LO   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   661   1999011112   2

CNXDAD62515

  DAD62515   LARRY GROSE   DOMINION APPALACHIAN DEVELOPMENT INC   WV   Upshur  
Meade   78   659   1999011111   2

CNXDAD63246

  DAD63246   BETHENE V HULL WIDOW   DOMINION APPALACHIAN DEVELOPMENT, INC.   WV
  Upshur   Meade   78   685   2000000469   2

DAD63878001

  DAD63878-001   CHARLES M HYMES AND ALDA W HYMES H/W   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   730   2000001714   2

DAD63878002

  DAD63878-002   CECILE MARGUERITE PERKINS AND CLIFFORD C   DOMINION
APPALACHIAN DEVELOPMENT, INC.   WV   Upshur   Meade   78   724   2000001710   2

 

Exhibit B-1, Page 103 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

DAD63878003

  DAD63878-003   CAROL ANN MARSHALL AND R S MARSHALL H/W   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   722   2000001709   2

DAD63878004

  DAD63878-004   MYRON B HYMES AND IMOGENE R HYMES H/W   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   716   2000001703   2

DAD63880001

  DAD63880-001   CHARLES M HYMES AND ALDA W HYMES H/W   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   728   2000001713   2

DAD63880002

  DAD63880-002   CECILE MARGUERITE PERKINS AND CLIFFORD C   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   726   2000001711   2

DAD63880003

  DAD63880-003   CAROL ANN MARSHALL AND R S MARSHALL H/W   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   720   2000001707   2

DAD63880004

  DAD63880-004   MYRON B HYMES AND IMOGENE R HYMES H/W   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   718   2000001706   2

CNXDAD64759

  DAD64759   JIMMIE RAY BOYLES AND LINDA J BOYLES H/W   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   78   734   2000002438   2

CNXDAD64824

  DAD64824   MYRON KEITH HULL ET UX   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Meade   71   608     2

DAD66069001

  DAD66069-001   JOHN F REPPERT AND MARY H REPPERT H/W   DOMINION APALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   79   11   2000005270   2

DAD66069002

  DAD66069-002   DONNA JEAN PARNICZA AND MICHAEL PARNICZA   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Meade   79   13   2000005271   2

DAD66069003

  DAD66069-003   GENE L BURNER   DOMINION EXPLORATION & PRODUCTION   WV   Upshur
  Meade   79   257   2001003675   2

CNXDV017494

  DV017494   MADGE BENNETT   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Meade  
60   310     2

CNXL022148

  L022148   CLARA RUTH BOYLES   DOMINION APPALACHIAN DEVELOPMENT, INC   WV  
Upshur   Meade   79   189   2001001161   2

CNXL022171

  L022171   EDWARD C GROSE & CHARLES W GROSE   DOMINION APPALACHIAN DEVELOPMENT
INC   WV   Upshur   Meade   79   601   2002006952   2

CNXL210413

  L210413   KEVEN RAY PRINGLE   CNX GAS COMPANY LLC   WV   Upshur   Meade   94  
157     2

CNX081911

  081911   JAY A SAMPLES ET UX   CONS. GAS SUPPLY CORP.   WV   Upshur   Meade  
54   293     2

CNX082877

  082877   DURAN B TAYLOR ET UX ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV
  Upshur   Meade   54   523     2

CNX082898

  082898   TROY B FARRAR   CONS. GAS SUPPLY CORP.   WV   Upshur   Meade   54  
549     2

CNX082964

  082964   EDNA TENNEY ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Upshur
  Meade   54   604     2

CNX083074

  083074   BOYNTON COMPANY INC   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Upshur   Meade   60   644     2

CNX090098

  090098   LOYAL C REGER ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Upshur   Meade   60   683     2

CNX090237

  090237   ALTON CEMETARY   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Upshur  
Meade   66   352     2

CNX090245

  090245   WANETA GRIMES   CONS. GAS SUPPLY CORP.   WV   Upshur   Meade   67  
195     2

CNX090246

  090246   CHARLES DEPOY ET UX   CONS. GAS SUPPLY CORP.   WV   Upshur   Meade  
67   264     2

CNX097675

  097675   TRECIE SIMMONS ET VIR   CNG PRODUCING COMPANY   WV   Upshur   Meade  
66   65     2

CNX097676

  097676   R J VIRSHUP ET UX   CNG PRODUCING COMPANY   WV   Upshur   Meade   65
  44     2

CNX097677

  097677   MARY LOU HAYES ET AL   CNG PRODUCING COMPANY   WV   Upshur   Meade  
66   360     2

Q087109001

    MELODY WARNER   CNX GAS COMPANY LLC   WV   Upshur   Meade   98   698  
2013020095   2

Q087109002

    THOMAS J STREETS SR   CNX GAS COMPANY LLC   WV   Upshur   Meade   98   703  
2013020096   2

Q087109003

    DENISE C MILLER   CNX GAS COMPANY LLC   WV   Upshur   Meade   98   708  
2013020097   2

Q087129001

    BRICE BERNARD BENNETT   CNX GAS COMPANY LLC   WV   Upshur   Meade   97   393
  2012024665   2

Q087129002

    HAZEL J HELMICK   CNX GAS COMPANY LLC   WV   Upshur   Meade   97   398  
2012024668   2

Q087129003

    MICHAEL L BENNETT   CNX GAS COMPANY LLC   WV   Upshur   Meade   97   403  
2012024670   2

Q087129004

    CLYDE BURL BENNETT   CNX GAS COMPANY LLC   WV   Upshur   Meade   97   408  
2012024671   2

Q087129005

    FRED E WOODY ET UX   CNX GAS COMPANY LLC   WV   Upshur   Meade   97   413  
2012024672   2

Q087129006

    ROGER L WOODY   CNX GAS COMPANY LLC   WV   Upshur   Meade   97   418  
2012024673   2

Q087129007

    ANGIE L JEFFRIES   CNX GAS COMPANY LLC   WV   Upshur   Meade   97   423  
2012024674   2

Q087129008

    CHARLES W WILLIAMS ET UX   CNX GAS COMPANY LLC   WV   Upshur   Meade   98  
315   2013011829   2

Q087129010

    MAVEDELL REGER   CNX GAS COMPANY LLC   WV   Upshur   Meade   98   320  
2013011830   2

Q087129009

    LARRY L MCCLAIN ET UX   CNX GAS COMPANY LLC   WV   Upshur   Meade   98   546
  2013020042   2

Q087129011

    PHILLIP P WARD II   CNX GAS COMPANY LLC   WV   Upshur   Meade   98   666  
2013020088   2

Q087138001

    BRICE BERNARD BENNETT   CNX GAS COMPANY LLC   WV   Upshur   Meade   97   55
  2012015440   2

Q087138002

    MICHAEL L BENNETT   CNX GAS COMPANY LLC   WV   Upshur   Meade   97   258  
2012023015   2

Q087138003

    CLYDE BURL BENNETT   CNX GAS COMPANY LLC   WV   Upshur   Meade   97   470  
2012026028   2

Q087138004

    ANGIE L JEFFRIES   CNX GAS COMPANY LLC   WV   Upshur   Meade   97   475  
2012026029   2

Q087138005

    CHARLES W WILLIAMS ET UX   CNX GAS COMPANY LLC   WV   Upshur   Meade   98  
233   2013011809   2

 

Exhibit B-1, Page 104 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q087138007

    PHILLIP P WARD II   CNX GAS COMPANY LLC   WV   Upshur   Meade   98   561  
2013020045   2

Q087138006

    LARRY L MCCLAIN ET UX   CNX GAS COMPANY LLC   WV   Upshur   Meade   98   566
  2013020046   2

Q087169001

    BRICE BERNARD BENNETT   CNX GAS COMPANY LLC   WV   Upshur   Meade   97   441
  2012024914   2

Q087169002

    MICHAEL L BENNETT   CNX GAS COMPANY LLC   WV   Upshur   Meade   97   436  
2012024913   2

Q087169003

    CLYDE BURL BENNETT   CNX GAS COMPANY LLC   WV   Upshur   Meade   97   446  
2012024915   2

Q087169004

    ANGIE L JEFFRIES   CNX GAS COMPANY LLC   WV   Upshur   Meade   97   483  
2012026159   2

Q087169005

    CHARLES W WILLIAMS ET UX   CNX GAS COMPANY LLC   WV   Upshur   Meade   98  
264   2013011816   2

Q087169006

    PHILLIP P WARD II   CNX GAS COMPANY LLC   WV   Upshur   Meade   98   551  
2013020043   2

Q087169007

    LARRY L MCCLAIN ET UX   CNX GAS COMPANY LLC   WV   Upshur   Meade   98   556
  2013020044   2

Q087470000

    LUCY M DAVIS ET VIR   CNX GAS COMPANY LLC   WV   Upshur   Meade   98   671  
2013020089   2

Q087538000

    NELSON G RUSSELL ET UX   CNX GAS COMPANY LLC   WV   Upshur   Meade         2

Q087614000

    TIMOTHY W PERKINS ET UX   CNX GAS COMPANY LLC   WV   Upshur   Meade   98  
749   2013021536   2

Q093250000

    TERRY R WOODS ET UX   CNX GAS COMPANY LLC   WV   Upshur   Meade   100   208
  2014017919   2     ALTON UNITED METHODIST CHURCH   CNX GAS COMPANY LLC   WV  
Upshur   Meade   101   380   201500156981   2

CNXDAD2023

  DAD2023   PAUL P SNYDER AND FAE F SNYDER, HIS WIFE   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Meade, Washington   71   763     2

Q090065000

    CONNECTICUT GENERAL LIFE INSURANCE COMPANY ET AL   THE COLUMBIA GAS
TRANSMISSION CORPORATION   WV   Upshur  

Middle Fork,

Washington

  68   238     2

CNXDAD1961

  DAD1961   ISAAC SMITH AND VIOLET H SMITH, H/W   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Union   68   761     2

CNXDAD1995

  DAD1995   HERBERT B ZIRKLE AND DAISY ZIRKLE   CHESTERFIELD ENERGY CORPORATION
  WV   Upshur   Union   72   532     2

CNXDAD34770

  DAD34770  

L D FALLEN AND NEVA I FALLEN,

H/W

  CHESTERFIELD ENERGY CORPORATION   WV   Upshur   Union   67   514     2

CNXDAD34772

  DAD34772   JAMES T WEST, CHARLES J WEST AND MARGUER   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Union   67   518     2

CNXDAD34985

  DAD34985   AGNES CHANNEL, ORVAL CHANNEL, MARY PRATT   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Union   66   51     2

CNXDAD35094

  DAD35094   EARL W YOUNG   S W UPSHUR ENERGY CORPORATION   WV   Upshur   Union
  66   529     2

CNXDAD35197

  DAD35197   RUSSELL L WESTFALL; LYNN E WESTFALL; FEL   THE CHESTERFIELD
CORPORATION   WV   Upshur   Union   62   456     2

CNXDAD35212

  DAD35212   THIRL E CAYNOR AND WILLA J CAYNOR   THE CHESTERFIELD CORPORATION  
WV   Upshur   Union   62   491     2

CNXDAD35258

  DAD35258   ANCIL C KESLING AND EDNA R KESLING   THE CHESTERFIELD CORPORATION  
WV   Upshur   Union   62   428     2

CNXDAD35264

  DAD35264   VIRGIL M JOHNSON ET UX   THE CHESTERFIELD CORPORATION   WV   Upshur
  Union   63   692     2

CNXDAD35266

  DAD35266   JACOB CARL LESURE   THE CHESTERFIELD CORPORATION   WV   Upshur  
Union   63   583     2

CNXDAD35331

  DAD35331   HENRY D REGISTER ET UX   CHESTERFIELD ENERGY CORP   WV   Upshur  
Union   55   209     2

CNXDAD35386

  DAD35386   STANTON REED AND VIRGINIA REED   CHESTERFIELD ENERGY CORPORATION  
WV   Upshur   Union   70   484     2

CNXDAD35406

  DAD35406   MARY ELLEN CARR ET AL   CHESTERFIELD ENERGY CORPORATION   WV  
Upshur   Union   70   647     2

CNXDAD35606

  DAD35606   JOHN HARRIS ET UX ET AL   THE CHESTERFIELD CORPORATION   WV  
Upshur   Union   64   525     2

CNXDAD36626

  DAD36626   HENRY REGISTER ET UX   THE CHESTERFIELD CORPORATION   WV   Upshur  
Union   55   207     2

CNXDAD45730

  DAD45730   JENNINGS & LIDA FISHER, H/W   THE CHESTERFIELD CORPORATION   WV  
Upshur   Union   62   410     2

DAD62098001

  DAD62098-001   MARY ANN TURNER CUTRIGHT, MARRIED PERSON   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Union   78   694     2

CNXDV014864

  DV014864   DONICE CAYNOR   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   42
  313     2

CNXDV014865

  DV014865   HARLEY CAYNOR   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   42
  317     2

CNXDV014866

  DV014866   JAMES P CAYNOR   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
42   321     2

CNXDV014867

  DV014867   WALTER CAYNOR   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   42
  325     2

CNXDV014868

  DV014868   OSIE PEARL CHAMP   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
42   329     2

CNXDV014869

  DV014869   RAYMOND HARRIS   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
42   333     2

CNXDV014870

  DV014870   RAYMOND HARRIS   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
42   337     2

CNXDV014880

  DV014880   JESSE F CHAMP ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Union   42   361     2

CNXDV014891

  DV014891   PEARL ELBON MCDERMOTT ET AL   HOPE NATURAL GAS COMPANY   WV  
Upshur   Union   42   391     2

CNXDV014892

  DV014892   EDNA BENNETT   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   42
  413     2

CNXDV014899

  DV014899   LLOYD B BENNETT   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
417   42     2

CNXDV014943

  DV014943   MAYE L BROOKS   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union  
56   649     2

CNXDV014944

  DV014944   ORAN DEAN   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   42  
457     2

 

Exhibit B-1, Page 105 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNXDV014945

  DV014945   MYRLE KARICKHOFF   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
42   453     2

CNXDV014946

  DV014946   JOHN OLDAKER   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   42
  465     2

CNXDV014987

  DV014987   MADISON C CARR   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
43   9     2

CNXDV014988

  DV014988   CLYDE CUTRIGHT   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
43   13     2

CNXDV014998

  DV014998   FAY HARPER   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   43  
59     2

CNXDV015003

  DV015003   ALBERT CRITES   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   43
  67     2

CNXDV015016

  DV015016   LOLA JACK   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   43  
105     2

CNXDV015020

  DV015020   MAXINE M BENNETT ET AL   CONSOLIDATED GAS SUPPLY CO   WV   Upshur  
Union   57   243     2

CNXDV015021

  DV015021   MAXINE BENNETT ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Upshur   Union   57   257     2

CNXDV015023

  DV015023   C C HINZMAN   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   43  
135     2

CNXDV015024

  DV015024   JENNIE NESBITT   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union  
56   653     2

CNXDV015025

  DV015025   OKEY OLDAKER   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   43
  115     2

CNXDV015029

  DV015029   A F COTTRILL   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union  
57   593     2

CNXDV015050

  DV015050   VIRGINIA BOOTH   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
43   197     2

CNXDV015067

  DV015067   MARTHA WILFONG   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
43   209     2

CNXDV015077

  DV015077   ENOCH SHREVE   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   43
  213     2

CNXDV015080

  DV015080   R J ANDEREGG   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union  
56   641     2

CNXDV015081

  DV015081   R J ANDEREGG   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union  
56   645     2

CNXDV015087

  DV015087   J PAUL CURRY   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Upshur  
Union   49   588     2

CNXDV015089

  DV015089   EDNA SHREVE   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   43  
247     2

CNXDV015094

  DV015094   GEORGE A GOODWIN ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Union   43   233     2

CNXDV015095

  DV015095   AVIS HAWKINS   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   43
  230     2

CNXDV015096

  DV015096   LLOYD B BENNETT ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Union   43   226     2

CNXDV015097

  DV015097   GEORGE GOODWIN   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
43   291     2

CNXDV015099

  DV015099   VERNA SHREVE   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   43
  287     2

CNXDV015101

  DV015101   S W BAXA   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   43  
321     2

CNXDV015102

  DV015102   ADA L BRAKE   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   43  
325     2

CNXDV015103

  DV015103   P C CUTRIGHT   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   43
  329     2

CNXDV015105

  DV015105   BELLE LOWE   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   43  
341     2

CNXDV015107

  DV015107   R B RINGER ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
43   345     2

CNXDV015121

  DV015121   MAXINE BENNETT   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
43   367     2

CNXDV015130

  DV015130   HENRY SOTHEN   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   44
  1     2

CNXDV015146

  DV015146   GEORGE GOODWIN   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
44   41     2

CNXDV015156

  DV015156   RETA T SMITH   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   44
  53     2

CNXDV015157

  DV015157   RETA T SMITH   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   44
  57     2

CNXDV015162

  DV015162   ELLEN RADEBAUGH   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
44   23     2

CNXDV015163

  DV015163   ELLEN RADEBAUGH   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
44   27     2

CNXDV015164

  DV015164   NELLIE CLARK   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   44
  31     2

CNXDV015165

  DV015165   G S PHILLIPS   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   44
  35     2

CNXDV015169

  DV015169   EDWARD SHAFFER   HOPE NATURAL GAS SUPPLY   WV   Upshur   Union   44
  105     2

CNXDV015172

  DV015172   HOMER O BOOTH   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   44
  129     2

CNXDV015174

  DV015174   ALFORD TRUEAX JR   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
44   154     2

CNXDV015179

  DV015179   ANGELA FALLON   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   44
  187     2

CNXDV015199

  DV015199   PERCY C KARICKHO   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
44   379     2

CNXDV015200

  DV015200   H A ZICKEFOOSE   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Upshur
  Union   44   385     2

CNXDV015201

  DV015201   GENEVIEVE TERNEUS ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Union   44   389     2

CNXDV015207

  DV015207   MARSHALL TRUSLER   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union
  44   424     2

CNXDV015231

  DV015231   NOLA ALKIRE   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union   44
  457     2

CNXDV015234

  DV015234   MARY B DOYLE   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union  
44   496     2

CNXDV015235

  DV015235   DAVID MORGAN   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union  
44   492     2

CNXDV015239

  DV015239   HOY SMITH   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union   58  
70     2

CNXDV015323

  DV015323   O R SHREVE ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Upshur   Union   45   186     2

 

Exhibit B-1, Page 106 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNXDV015324

  DV015324   HESTER SHREVE   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union  
45   190     2

CNXDV015325

  DV015325   O R SHREVE ET AL   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union
  45   194     2

CNXDV015336

  DV015336   ORPHA SEE   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union   45  
241     2

CNXDV015395

  DV015395   A B DEAN   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union   45  
271     2

CNXDV015425

  DV015425   MARJORIE ROBINSON ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV
  Upshur   Union   45   302     2

CNXDV015455

  DV015455   AMY E SHREVE   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union  
45   310     2

CNXDV015541

  DV015541   EDNA B HOWE   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   45  
561     2

CNXDV015625

  DV015625   DENCIE TURNER   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union  
46   117     2

CNXDV015626

  DV015626   DENCIE E TURNER   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union
  46   113     2

CNXDV015733

  DV015733   B FOSTER   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union   46  
566     2

CNXDV015862

  DV015862   K COX   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union   47   75
    2

CNXDV016573

  DV016573   DEXTER W DEAN ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Upshur   Union   50   83     2

CNXDV018345

  DV018345   MAX ANDEREGG   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Union  
56   558     2   L210519-001   LOCK 3 COMPANY   CNX GAS COMPANY LLC   WV  
Upshur   Union         2   L210851   ALICE MARGUERITE DEVERICKS ET AL   CNX GAS
COMPANY LLC   WV   Upshur   Union   95   383     2   L210852   NANCY L WILSON  
CNX GAS COMPANY LLC   WV   Upshur   Union   95   393     2   L210864   RENEE
FORTNEY   CNX GAS COMPANY LLC   WV   Upshur   Union   95   607     2   L210918  
MICHAEL GRUBB ET UX   MOUNTAIN V OIL & GAS INC   WV   Upshur   Union         2  
L210924-001   MILA JEAN CAMPBELL   MOUNTAIN V OIL AND GAS COMPANY INC   WV  
Upshur   Union         2   L210924-002   BETTY ROBERTS ESTATE   MOUNTAIN V OIL
AND GAS COMPANY INC   WV   Upshur   Union         2   L210924-003   CLETA M
SMITH   MOUNTAIN V OIL AND GAS COMPANY INC   WV   Upshur   Union         2  
L210924-004   HARRIETT BOGGS   MOUNTAIN V OIL AND GAS COMPANY INC   WV   Upshur
  Union         2   L210924-005   MAXINE MCCLAIN ET VIR   MOUNTAIN V OIL AND GAS
COMPANY INC   WV   Upshur   Union         2   L210924-006   LEON W BROWN ET UX  
MOUNTAIN V OIL AND GAS COMPANY INC   WV   Upshur   Union         2

CNX063829

  063829   B C RADABAUGH ET UX   W C BOND TRUSTEE   WV   Upshur   Union   28  
55     2

CNX063831

  063831   CHARLIE CAMPBELL   W. C. BOND, TRUSTEE   WV   Upshur   Union   28  
59     2

CNX063833

  063833   JOHN N ROWAN ET UX   W C BOND, TRUSTEE   WV   Upshur   Union   28  
63     2

CNX063834

  063834   M J JACKSON ET UX   W. C. BOND, TRUSTEE   WV   Upshur   Union   28  
65     2

CNX063842

  063842   D B MARTENEY   W C BOND TRUSTEE   WV   Upshur   Union   28   81     2

CNX067715

  067715   BURTON C MORELAND   CONSOLIDATED GAS SUPPLY COR   WV   Upshur   Union
  46   581     2

CNX067776

  067776   B C RADABAUGH   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   34  
480     2

CNX068009

  068009   ETHEL WILSON ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
35   139     2

CNX068809

  068809   JOHN V MCDERMOTT   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
35   573     2

CNX068810

  068810   ARTHUR MORELAND ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Union   35   570     2

CNX069786

  069786   NATE MCDERMOTT ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Union
  36   493     2

CNX069885

  069885   WARREN L TURNER ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Union   36   542     2

CNX071075

  071075   CARL WENTZ ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Union  
38   117     2

CNX071115

  071115   ESTHER WORKMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Union
  38   211     2

CNX072367

  072367   ETHEL L MORES ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Union
  41   143     2

CNX072739

  072739   GRETA RADABAUGH ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Union   41   517     2

072758

  072758   ARBA G MARTENEY ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Union   41   569   201021218   2

CNX072875

  072875   NELL RADABAUGH   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   42
  29     2

CNX073016

  073016   GEORGIA CAMPBELL ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Union   42   119     2

CNX073183

  073183   ETHEL M. BOOTH ET VIR ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur
  Union   42   210     2

CNX074055

  074055   ANNITA BURNETT ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Union
  43   63     2

CNX074079

  074079   J K LEWIS ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Union   43
  93     2

CNX074112

  074112   MAYE L BROOKS ET VIR ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Union   43   161     2

CNX074276

  074276   H C ALEXANDER ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Union
  43   317     2

CNX074281

  074281   J PAUL KESLING ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Union
  43   337     2

CNX074385

  074385   RETA T SMITH ET VIR ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Union   44   49     2

CNX074387

  074387   RETA T SMITH ET VIR ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Union   44   61     2

CNX074404

  074404   MAXINE BENNETT ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Union
  44   96     2

 

Exhibit B-1, Page 107 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

 

BOOK

 

PAGE

 

INST. NO.

 

DevCo

CNX074607

  074607   ENOS KESLING ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Upshur   Union   44   461     2

CNX074617

  074617   ARTHUR KESLING   CONSOLIDATED GAS SUPPLY COR   WV   Upshur   Union  
44   488     2

CNX074650

  074650   TROY E HARDMAN ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Upshur   Union   45   34     2

CNX074693

  074693   JEROME V HALL ET UX ET AL   CONSOLIDATED GAS SUPPLY COR   WV   Upshur
  Union   45   47     2

CNX074694

  074694   JEROME V HALL ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Upshur   Union   45   51     2

CNX076434

  076434   ORAL B LANHAM ET UX   CONSOLIDATED GAS SUPPLY   WV   Upshur   Union  
47   517     2

CNX076618

  076618   ED WHITESCARVER ET AL   CONSOLIDATED GAS SUPPLY   WV   Upshur   Union
  48   57     2

CNX076932

  076932   NANCY B GREGORY ET AL   CONSOLIDATED GAS SUPPLY   WV   Upshur   Union
  48   414     2

CNX079747

  079747   OLIVE CULPEPPER ET AL   CONS. GAS SUPPLY CORP.   WV   Upshur   Union
  52   570     2

CNX085204

  085204   MOX ANDEREGG ET UX   CONSOLIDATED GAS SUPPLY COR   WV   Upshur  
Union   56   562     2

CNX088043

  088043   CHARLES GOODWIN ET UX   CONSOLIDATED GAS SUPPLY COR   WV   Upshur  
Union   58   239     2

CNXDAD35260

  DAD35260   J B SANDRIDGE AND WILSIE L SANDRIDGE   THE CHESTERFIELD CORPORATION
  WV   Upshur   Union   63   659     2

Q097602001

    ROY C CARR ET UX   CNX GAS COMPANY LLC   WV   Upshur   Union   100   96  
2014015284   2

Q097602002

    CARL MCDANIELS ET UX   CNX GAS COMPANY LLC   WV   Upshur   Union   100   101
  2014015288   2

Q097605000

  L210923   DANIEL A PHILLIPS   MOUNTAIN V OIL & GAS COMPANY INC   WV   Upshur  
Union   82   487   2007002754   2

L211150

    CAROL LYNN HONEYCUTT   CNX GAS COMPANY LLC   WV   Upshur   Union   96   657
  2012010471   2

Q092594000

  L211152   JOHN K BOHMAN ET UX   CNX GAS COMPANY LLC   WV   Upshur   Union   96
  662   2012010474   2

Q092597000

  L211154   PAUL D BOHMAN ET UX   CNX GAS COMPANY LLC   WV   Upshur   Union   96
  427   2012010111   2

Q092602000

  L211155   MAURICE J BOHMAN ET UX   CNX GAS COMPANY LLC   WV   Upshur   Union  
96   432   2012010112   2

Q087322000

    MIKE ROSS INC ET AL   CNX GAS COMPANY LLC   WV   Upshur   Union   98   631  
2013020059   2

Q087445000

    FRANKLIN E KARICKHOFF   CNX GAS COMPANY LLC   WV   Upshur   Union   98   438
  2013014697   2

Q087448000

    VICKI L PAUGH ET VIR   CNX GAS COMPANY LLC   WV   Upshur   Union   98   418
  2013014686   2

Q091389000

    PATRICHIA B HALL   CNX GAS COMPANY LLC   WV   Upshur   Union   98   443  
2013014698   2

Q087466000

    ROBERT E PAYNE ET UX   CNX GAS COMPANY LLC   WV   Upshur   Union   98   413
  2013014685   2

Q091392000

    RICHARD T MYERS ET UX   CNX GAS COMPANY LLC   WV   Upshur   Union   98   448
  2013014699   2

Q087499000

    DAVID ALLEN WRIGHT   CNX GAS COMPANY LLC   WV   Upshur   Union   98   626  
2013020058   2

Q087500000

    JAMES H LANDIS ET UX   CNX GAS COMPANY LLC   WV   Upshur   Union   98   621
  2013020057   2

Q087501001

    GARY LEE CARR   CNX GAS COMPANY LLC   WV   Upshur   Union   98   423  
2013014687   2

Q087501002

    BETTY C LADSON   CNX GAS COMPANY LLC   WV   Upshur   Union   98   428  
2013014689   2

Q087501003

    JOHN WILLIAM CARR III ET UX   CNX GAS COMPANY LLC   WV   Upshur   Union   98
  433   2013014691   2

Q087541000

    GLENVILL DEWAIN GREGORY ET UX   CNX GAS COMPANY LLC   WV   Upshur   Union  
98   616   2013020056   2

Q091409000

    TRIO PETROLEUM CORP ET AL   CNX GAS COMPANY LLC   WV   Upshur   Union   98  
738   2013021534   2

Q097649001

    PAPAW & GRAN LLC ET AL   CNX GAS COMPANY LLC   WV   Upshur   Union   99   80
  2013022190   2

Q087693002

    MABEL JANE STEEL ET VIR   CNX GAS COMPANY LLC   WV   Upshur   Union   99  
70   2013022188   2

Q087693001

    ANDREW CHRISTOPHER BRINKLEY ET UX   CNX GAS COMPANY LLC   WV   Upshur  
Union   99   75   2013022189   2

Q091428000

    DENNIS BAXA   CNX GAS COMPANY LLC   WV   Upshur   Union   99   267  
2014001292   2

Q097705000

    JACK W HUNTER ET AL   J & J ENTERPRISES   WV   Upshur   Union   46   595    
2

Q097713000

    NELLIE EDMISTON ET AL   J & J ENTERPRISES INC   WV   Upshur   Union   47  
313     2

Q093011001

    ROGER W SMALLRIDGE REVOCABLE TRUST   CNX GAS COMPANY LLC   WV   Upshur  
Union   99   732   2014005203   2

Q093011002

    NANCY SMALLRIDGE GEHWEILER ET VIR   CNX GAS COMPANY LLC   WV   Upshur  
Union   99   737   2014005204   2

Q093177000

    KESLING UNITED METHODIST CHURCH   CNX GAS COMPANY LLC   WV   Upshur   Union
  99   747   2014005206   2

Q097775000

    JOE H STROUTH ET UX   CNX GAS COMPANY LLC   WV   Upshur   Union   101   282
  20150009002   2

Q097776000

    JOE H STROUTH ET UX   CNX GAS COMPANY LLC   WV   Upshur   Union   101   287
  20150009004   2

Q093258000

    DANNY ONEAL MORGAN ET UX   CNX GAS COMPANY LLC   WV   Upshur   Union   100  
218   2014017919   2     LOUELLEN K BLAKE ET VIR   CNX GAS COMPANY LLC   WV  
Upshur   Union   101   517   201500159248   2

Q098860000

    PORTER BRINKLEY ET UX   C L ELESON   WV   Upshur   Union   46   430     2  
  JUNE POST ET AL   JOHNSON PRODUCING COMPANY   WV   Upshur   Union   65   125  
  2     HILL STUMP ET AL   C L ELESON   WV   Upshur   Union   42   489     2    
TAMMY J BUSCHER   CNX GAS COMPANY LLC   WV   Upshur   Union         2     DAVID
A CAYNOR ET UX   CNX GAS COMPANY LLC   WV   Upshur   Union   101   497  
201500158384   2     ROBERT A WILT   CNX GAS COMPANY LLC   WV   Upshur   Union  
101   502   201500158385   2

CNXDAD35290

  DAD35290   B G POWERS ET AL   THE CHESTERFIELD CORPORATION   WV   Upshur  
Warren   63   441     2

 

Exhibit B-1, Page 108 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNXDAD41953

  DAD41953   PHYLLIS SUE SHREVE AND ROY ALLEN FARLEY,   DADI   WV   Upshur  
Warren   78   538     2

CNXDAD61851

  DAD61851   WILLIAM R STALNAKER ET AL   DOMINION APPALACHIAN DEVELOPMENT, INC.
  WV   Upshur   Warren   78   295     2

CNXDV014282

  DV014282   M D POST ET UX   CONSOLIDATED GAS SUPPLY CO   WV   Upshur   Warren
  63   70     2

CNXDV014453

  DV014453   L B REEDER   J. ROBERT HORNOR   WV   Upshur   Warren   34   448    
2

CNXDV035474

  DV035474   GUY ROHR ET UX   TROY A BRADY JR   WV   Upshur   Warren   74   327
    2

CNXL210309

  L210309   DAVID N VAUGHAN   CNX GAS COMPANY LLC   WV   Upshur   Warren   93  
167   2011003889   2   L210616-001   DONALD L SINCLAIR   CNX GAS COMPANY LLC  
WV   Upshur   Warren   94   543     2   L210616-002   RICHARD E PANSING
REVOCABLE LIVING TRUS   CNX GAS COMPANY LLC   WV   Upshur   Warren   94   583  
  2   L210630   CHARLES SAMUEL CRISS ET UX   CNX GAS COMPANY LLC   WV   Upshur  
Warren   94   548     2   L210631   KYLE LINGER ET UX   CNX GAS COMPANY LLC   WV
  Upshur   Warren   94   553     2   L211044   ROSSCO LIMITED LIABILITY COMPANY
  CNX GAS COMPANY LLC   WV   Upshur   Warren   96   156   2012007271   2  
L211046-001   ROSSCO LIMITED LIABILITY COMPANY   CNX GAS COMPANY INC   WV  
Upshur   Warren   96   147   2012007268   2   L211046-002   MIKE ROSS INC   CNX
GAS COMPANY INC   WV   Upshur   Warren   96   150   2012007269   2

CNX052339

  052339   MABEL MICK   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   019X  
231     2

CNX052505

  052505   F O MARPLE   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   019X  
377     2

CNX054339

  054339   BIRT REED ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
21-X   566     2

CNX054344

  054344   W L KARICKHOFF ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   21-X   542     2

CNX055207

  055207   S M SHUMAKER   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   22-X
  416     2

CNX055977

  055977   JUNIOR C REED ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  23-X   7     2

CNX056326

  056326   B L MARTIN   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   23-X  
137     2

CNX056327

  056327   E J MARTIN   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   23-X  
139     2

CNX056398

  056398   CARRIE V. RUSMISELL ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   23-X   145     2

CNX056548

  056548   CLIFTON RADABAUGH ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   23-X   213     2

CNX056549

  056549   WILLIE OURS ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
23X   215     2

CNX056550

  056550   IONA OURS ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
23-X   217     2

CNX056676

  056676   LONA ZICKAFOOSE ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   23X   325     2

CNX056753

  056753   GEORGE ROESSING ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   23-X   391     2

CNX056765

  056765   S E MARPLE   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   23X  
395     2

CNX058949

  058949   ERNEST POST ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
24-X   421     2

CNX059571

  059571   GLENN H REYNOLDS ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   25   176     2

CNX059588

  059588   ROBERT E DEAN ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  25   173     2

CNX059772

  059772   H P WILSON ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
25   257     2

CNX059875

  059875   J MARDEN IRELAND ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   25   275     2

CNX059890

  059890   H RADABAUGH ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
25   278     2

CNX059897

  059897   CORA E KARICKHOFF ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   25   281     2

CNX059914

  059914   J P FREEMAN ET UX ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   25   286     2

CNX059919

  059919   J C REED ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   25
  291     2

CNX059920

  059920   CLAY QUEEN ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
25   294     2

CNX059975

  059975   G J QUERTINMONT ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   25   311     2

CNX060005

  060005   JOHN GRILL SR ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  25   330     2

CNX060006

  060006   A L HODGES ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
25   333     2

CNX060007

  060007   R C MARPLE ET AL   HOPE NATURAL GAS CO.   WV   Upshur   Warren   25  
336     2

CNX060029

  060029   JOHN BEVIC ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
25   345     2

CNX060030

  060030   ORAN L COGAR ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  25   348     2

CNX060234

  060234   RUSSELL D. QUEEN ET AL   HOPE NATURAL GAS CO.   WV   Upshur   Warren
  25   388     2

CNX060520

  060520   CARROLL L. KARICKHOFF ET AL   HOPE NATURAL GAS CO.   WV   Upshur  
Warren   25   416     2

CNX060649

  060649   G. J. LEESON ET AL   HOPE NATURAL GAS CO.   WV   Upshur   Warren   25
  426     2

CNX061222

  061222   GRETA PROUDFOOT ET VIR   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   25   627     2

CNX061223

  061223   GRETA PROUDFOOT ET VIR   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   25   624     2

CNX061224

  061224   GRETA TEETS PROUDFOOT ET VIR   HOPE NATURAL GAS COMPANY   WV   Upshur
  Warren   25   621     2

CNX061225

  061225   GRETA PROUDFOOT ET VIR   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   25   618     2

CNX061232

  061232   L. E. BOND ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
25   599     2

 

Exhibit B-1, Page 109 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX061245

  061245   ANNA V CASTO ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  26   47     2

CNX061246

  061246   DENVER HAMILTON ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   26   50     2

CNX061247

  061247   B H HARVEY ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
26   53     2

CNX061269

  061269   WILL E MORRIS ET UX ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   26   68     2

CNX061281

  061281   HATTIE CARPER ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  26   108     2

CNX061305

  061305   C N SLATER   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   26  
121     2

CNX061391

  061391   MYRLE E. GREENE ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   26   180     2

CNX061410

  061410   HOMER P ROHR ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  26   237     2

CNX061437

  061437   CORA QUEEN ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
26   274     2

CNX061449

  061449   WADE RADABAUGH ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   26   279     2

CNX061453

  061453   R. W. JOHNSON   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   26
  288     2

CNX061454

  061454   FRANK KNICLEY ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  26   291     2

CNX061455

  061455   R W JOHNSON   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   26  
294     2

CNX061456

  061456   J. MARDEN IRELAND ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   26   297     2

CNX061457

  061457   J.C. REED, ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
26   300     2

CNX061458

  061458   GLENN OURS ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
26   303     2

CNX061466

  061466   ESTHER LOUDIN SMTIH ET VIR   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   26   306     2

CNX061467

  061467   ESTHER LOUDIN SMITH ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   26   309     2

CNX061470

  061470   WADE RADABAUGH ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   26   312     2

CNX061742

  061742   MELBA JEAN VEITH ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   26   479     2

CNX062745

  062745   A J HINKLE ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
27   123     2

CNX062779

  062779   GRACE W QUEEN   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   27
  168     2

CNX063092

  063092   JOHN DEAN   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   27  
282     2

CNX063843

  063843   B I TETER ET UX   W C BOND TRUSTEE   WV   Upshur   Warren   28   83  
  2

CNX063844

  063844   R W TETER ET UX   W C BOND TRUSTEE   WV   Upshur   Warren   28   85  
  2

CNX063845

  063845   R W TETER   W. C. BOND, TRUSTEE   WV   Upshur   Warren   28   87    
2

CNX063846

  063846   FREEMAN ROBINSON ET UX   W C BOND TRUSTEE   WV   Upshur   Warren   28
  89     2

CNX064385

  064385   R W JOHNSON   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   29  
217     2

CNX064958

  064958   RUDY KALMAR ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
29   462     2

CNX065079

  065079   TOMMY POST ET AL   W. C. BOND   WV   Upshur   Warren   29   494     2

CNX065080

  065080   ZORA HALL ET AL   W C BOND   WV   Upshur   Warren   29   492     2

CNX065104

  065104   R. W. JOHNSON ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  29   488     2

CNX065375

  065375   RAYMOND O JOHNSON ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   30   294     2

CNX065839

  065839   MAE POST ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   31
  250     2

CNX065840

  065840   THEO QUEEN ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
31   262     2

CNX065878

  065878   B. B. RADABAUGH ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   31   268     2

CNX065909

  065909   M B RADABAUGH ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  31   307     2

CNX066059

  066059   F I CASTO ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
31   350     2

CNX066074

  066074   LUCILE POST ET VIR   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  31   341     2

CNX066089

  066089   ANNIE LOUISE CASTO RIGGS ET AL   HOPE NATURAL GAS COMPANY   WV  
Upshur   Warren   31   395     2

CNX066103

  066103   R R HODGES ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
31   426     2

CNX066109

  066109   JOE BOZIC ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
31   429     2

CNX066113

  066113   ISAAC SMITH ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
31   432     2

CNX066231

  066231   FRENCH SHOMO ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  32   324     2

CNX066426

  066426   JAMES LAROSA ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  33   156     2

CNX066439

  066439   MAUDE C BASSEL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   33
  152     2

CNX066461

  066461   WEASE L. ASHWORTH ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   33   102     2

CNX066467

  066467   VASSIE WAMSLEY ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   33   209     2

CNX066530

  066530   DALE G COURTNEY   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
33   233     2

CNX066850

  066850   VIRGINIA M WHITE ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   33   443     2

CNX066851

  066851   VIRGINIA WHITE ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   33   446     2

CNX067376

  067376   BENJAMIN H. HARVEY JR ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur
  Warren   34   156     2

 

Exhibit B-1, Page 110 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX067377

  067377   EUGENE HARVEY ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  34   158     2

CNX067378

  067378   S M MILLER ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
34   160     2

CNX067458

  067458   PECKS RUN COAL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   34
  225     2

CNX067649

  067649   WILMA L KESLING ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   34   355     2

CNX067770

  067770   BIRT REED ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
34   476     2

CNX067843

  067843   PECKS RUN COAL COMPANY   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   34   515     2

CNX067915

  067915   L K WARNER   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   35  
29     2

CNX067930

  067930   PECKS RUN COAL COMPANY   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   35   60     2

CNX068010

  068010   ETHEL L FORINASH   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
35   136     2

CNX068048

  068048   R W JOHNSON ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
35   134     2

CNX068611

  068611   LYLE HARRIS ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
35   459     2

CNX068612

  068612   MYRTLE HARRIS   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   35
  472     2

CNX068684

  068684   BLANCHE KESLING   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
35   468     2

CNX068685

  068685   CECIL LANTZ   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   35  
466     2

CNX068686

  068686   RALPH LOUDIN ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  35   462     2

CNX068702

  068702   OSCAR M ANDREWS ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   35   483     2

CNX068703

  068703   ROY F HELMICK ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  35   485     2

CNX068761

  068761   LEE CARRICO ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
35   518     2

CNX068778

  068778   HERBERT SWECKER ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   35   512     2

CNX068844

  068844   RAYMON C. POST   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   35
  561     2

CNX068846

  068846   RUDOLPH L PRINCE ET AL   CONS. GAS SUPPLY CORP.   WV   Upshur  
Warren   51   187     2

CNX068864

  068864   G W HINKLE ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
35   640     2

CNX068995

  068995   HERBERT SWECKER ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   35   667     2

CNX069333

  069333   FRED E SEELEY ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  36   160     2

CNX069593

  069593   EMMA FALLEN ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
36   224     2

CNX069763

  069763   HAROLD D KESLING ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   36   490     2

CNX069764

  069764   A R KING   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   36   487
    2

CNX069795

  069795   A W ADAMS ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
36   496     2

CNX069796

  069796   JUNIOR LANHAM ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  36   499     2

CNX069797

  069797   FREDA STARCHER ET VIR   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   36   502     2

CNX069886

  069886   W K ROBINSON ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  36   539     2

CNX070201

  070201   REBA TETER ET VIR   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
37   19     2

CNX070365

  070365   DELMER H BRAKE ET UX   HOPE NATUAL GAS COMPANY   WV   Upshur   Warren
  37   146     2

CNX070629

  070629   ORA M SNYDER   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren   37  
268     2

CNX070683

  070683   HOY R MURPHY ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  37   265     2

CNX070926

  070926   HARRIET M. JARVIS ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   37   513     2

CNX071294

  071294   LUCY HARTMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  38   372     2

CNX071866

  071866   VIRGINIA MAE PHINNEY MEIER ET AL   CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Upshur   Warren   47   97     2

CNX078011

  078011   R S WARD ET AL   CONSOL. GAS SUPPLY CORP.   WV   Upshur   Warren   31
  79     2

CNX081695

  081695   DENNIS POST ET UX   CONS. GAS SUPPLY CORP.   WV   Upshur   Warren  
54   184     2

CNX082060

  082060   MELVIN A PRINGLE ET UX   CONS. GAS SUPPLY CORP.   WV   Upshur  
Warren   54   474     2

CNX098006

  098006   J C REED ET UX   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren  
23-X   61     2

CNX098007

  098007   JULIA LEE DAWSON ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur  
Warren   23-X   65   1055368   2     LINDA E TENNEY   CNX GAS COMPANY LLC   WV  
Upshur   Warren         2     SANDRA MCSEVENEY   CNX GAS COMPANY LLC   WV  
Upshur   Warren         2     JANE L PFAUTSCH   CNX GAS COMPANY LLC   WV  
Upshur   Warren         2     CAROL EDMISTON   CNX GAS COMPANY LLC   WV   Upshur
  Warren         2     JOHN M EDMISTON   CNX GAS COMPANY LLC   WV   Upshur  
Warren         2     PAMELA E ALLMAN   CNX GAS COMPANY LLC   WV   Upshur  
Warren         2   L210925-001   MILDRED JACKSON BEDELL   MOUNTAIN V OIL AND GAS
COMPANY INC   WV   Upshur   Warren         2   L210925-002   RICHARD DEAN ET UX
  MOUNTAIN V OIL AND GAS COMPANY INC   WV   Upshur   Warren         2  
L210925-003   JEAN J NEWELL   MOUNTAIN V OIL AND GAS COMPANY INC   WV   Upshur  
Warren         2

 

Exhibit B-1, Page 111 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo   L210925-005   MARILYN WESTFALL ET VIR  
MOUNTAIN V OIL AND GAS COMPANY INC   WV   Upshur   Warren         2  
L210925-006   KATHERN DEAN   MOUNTAIN V OIL AND GAS COMPANY INC   WV   Upshur  
Warren         2

CNX069726

  069726   FRED S SMITH ET AL   HOPE NATURAL GAS COMPANY   WV   Upshur   Warren
  167   496     2

Q087114001

    ROSALIE GAY LEWIS   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   279  
2013011819   2

Q087114003

    MAYNARD JOE WAGNER ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   98  
285   2013011820   2

Q087114004

    CAROL WAGNER   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   290  
2013011822   2

Q087114002

    BILLY WAGNER ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   295  
2013011825   2

Q087118001

    ROSALIE GAY LEWIS   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   253  
2013011814   2

Q087118004

    MAYNARD JOE WAGNER ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   98  
259   2013011815   2

Q087118002

    BILLY WAGNER ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   300  
2013011826   2

Q087118003

    CAROL WAGNER   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   305  
2013011827   2

Q092587000

  L211125   NANCY TALBOTT NEFF BURGESS ET AL   CNX GAS COMPANY LLC   WV   Upshur
  Warren   96   287   2012008964   2     M ELIZABETH MANSFIELD   CNX GAS COMPANY
LLC   WV   Upshur   Warren   97   333   2012023495   2

Q087181000

    MICHAEL R DEAN ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   97   16
  2012013604   2

Q091367000

    DOUGLAS K BUSH ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   744
  2013021535   2     DOUGLAS K BUSH ET UX   CNX GAS COMPANY LLC   WV   Upshur  
Warren   100   667   20150000819   2     DOUGLAS K BUSH ET UX   CNX GAS COMPANY
LLC   WV   Upshur   Warren   100   687   20150000821   2     DOUGLAS K BUSH ET
UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   100   663   20150000818   2  
  DOUGLAS K BUSH ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   100   679
  20150000820   2

Q098671000

  L210925-004   HELEN JACKSON BEDELL   MOUNTAIN V OIL AND GAS COMPANY INC   WV  
Upshur   Warren   81   554   2005015637   2     TERRY D REED SPECIAL
COMMISSIONER   MOUNTAIN V OIL AND GAS INC   WV   Upshur   Warren   97   248  
2012021288   2     JAMES EDWARD DEAN SR ET UX   MOUNTAIN V OIL AND GAS COMPANY
INC   WV   Upshur   Warren   97   76   2012016044   2

Q087467000

    RANDALL M KIRCHBERG ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   98
  84   2013008332   2

Q091626000

    ROY C CARR ET AL   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   676  
2013020090   2

Q087498000

    CHRISTOPHER C BENNETT ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren  
98   79   2013008330   2

Q087540000

    STEPHEN MARK CARR   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   74  
2013008328   2

Q087551000

    CAROLYN SUE KARICKHOFF   CNX GAS COMPANY LLC   WV   Upshur   Warren   98  
655   2013020085   2

Q087556000

    JASON M TENNEY ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   596
  2013020052   2

Q087557000

    MARTHA MAE CONOLLEY   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   636
  2013020060   2

Q087562001

    BETTY A TODD   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   601  
2013020053   2

Q087562002

    KAREN A DRAKE ET VIR   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   606
  2013020054   2

Q087562003

    ARTHUR C TODD   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   611  
2013022005   2

Q087599001

    EUGENE C SUDER   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   192  
2013010777   2

Q087613000

    ROGER L ZICKEFOOSE ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   98  
733   2013021533   2

Q091399000

    BRYAN S SINCLAIR ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   99  
234   2013022833   2

Q087621000

    KEITH V SINCLAIR ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   99  
239   2013022834   2

Q087622000

    WALTER S SINCLAIR JR ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   98
  458   2013014701   2

Q087623000

    WALTER S SINCLAIR JR ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   98
  89   2013008647   2

Q087599002

    LINDA GEMMILL ET VIR   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   171
  2013010772   2

Q087599003

    HOY RUSSELL MURPHY JR ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren  
98   182   2013010775   2

Q087599004

    MARY ANN MURPHY ROHR   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   402
  2013014682   2

Q087599005

    LINDA GEMMILL ET VIR   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   176
  2013010773   2

Q087599006

    HOY RUSSELL MURPHY JR ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren  
98   187   2013010776   2

Q087599007

    MARY ANN MURPHY ROHR   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   198
  2013010779   2

Q087667000

    RONALD R AUSTIN ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   98  
203   2013011134   2

Q093235005

    CRAIG G PHILLIPS ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   98  
713   2013021529   2

Q093235001

    MARILYN J WESTFALL ET VIR   CNX GAS COMPANY LLC   WV   Upshur   Warren   100
  157   2014017903   2

Q093235002

    RICHARD F DEAN ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   100  
163   2014017904   2

Q093235003

    JEAN J NEWELL   CNX GAS COMPANY LLC   WV   Upshur   Warren   100   168  
2014017905   2

Q093235004

    SUSAN B MCNAIR   CNX GAS COMPANY LLC   WV   Upshur   Warren   100   173  
2014017906   2     DAVID BEDELL ET UX   CNX GAS COMPANY LLC   WV   Upshur  
Warren   101   375   201500156980   2     BROOKS JACKSON ET UX   CNX GAS COMPANY
LLC   WV   Upshur   Warren         2

 

Exhibit B-1, Page 112 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q087677000

    LARRY SHANE WEST ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   98  
723   2013021531   2

Q087678001

    BETTY C LADSON   CNX GAS COMPANY LLC   WV   Upshur   Warren   99   55  
2013022185   2

Q087678002

    GARY LEE CARR   CNX GAS COMPANY LLC   WV   Upshur   Warren   99   60  
2013022186   2

Q087678003

    JOHN WILLIAM CARR III ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren  
99   65   2013022187   2

Q087681000

    GARY W GARDNER ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   728
  2013021532   2

Q087690000

    ELLEN SMITH   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   346  
2013013718   2

Q087702000

    JOYCE S PURKEY   CNX GAS COMPANY LLC   WV   Upshur   Warren   98   718  
2013021530   2

Q083487000

    OPAL R JACKSON   J & J ENTERPRISES INC   WV   Upshur   Warren   69   425    
2

Q091413000

    DOUGLAS K BUSH ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   99   287
  2014001296   2

Q092755000

    DAVID ALLEN LEWIS   CNX GAS COMPANY LLC   WV   Upshur   Warren      
2012022832   2

Q091417000

    DAVID A LEWIS   CNX GAS COMPANY LLC   WV   Upshur   Warren   99   282  
2014001295   2

Q091422000

    SARAH LOUISE JOHNSON   CNX GAS COMPANY LLC   WV   Upshur   Warren   99   277
  2014001294   2

Q091425000

    RICHARD B HYRE ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   99   292
  2014001297   2

Q091433000

    SANDRA F RIFFLE   CNX GAS COMPANY LLC   WV   Upshur   Warren   99   272  
2014001293   2

Q091437000

    MATTHEW J BRIGHT ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   98  
490   2013017180   2

Q092867000

    CLINTON N SIMONS ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   99  
722   2014005200   2

Q097714000

    ELIZABETH EURIT   MARVIN E WILHITE   WV   Upshur   Warren   42   173     2

Q098701000

    DENNIS M EURIT   MARVIN E WILHITE   WV   Upshur   Warren   42   171     2  
  GEORGE E WILLS   MARVIN E WILHITE   WV   Upshur   Warren   42   169     2    
ZOLA BLAKESLEE   MARVIN E WILHITE   WV   Upshur   Warren   42   183     2    
OLNEY EURIT   MARVIN E WHILHITE   WV   Upshur   Warren   42   181     2

Q092953000

    ROBERT S IDEN JR   CNX GAS COMPANY LLC   WV   Upshur   Warren   99   727  
2014005201   2

Q093011003

    ROSALIE A OLSEN ET VIR   CNX GAS COMPANY LLC   WV   Upshur   Warren   100  
116   2014015299   2

Q093032001

    JOHN IRVIN EDDY   CNX GAS COMPANY LLC   WV   Upshur   Warren   99   742  
2014005205   2

Q093032002

    TIMOTHY ALAN RIDLEY   CNX GAS COMPANY LLC   WV   Upshur   Warren   100   121
  2014015302   2

Q097751001

    FRANKLIN W WHITE ET AL   CNX GAS COMPANY LLC   WV   Upshur   Warren   99  
682   2014005030   2

Q097774000

    CSX TRANSPORTATION INC   CNX GAS COMPANY LLC   WV   Upshur   Warren   99  
619   2014003604   2

Q093266000

    VIRGIL D MILLER ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   100  
223   2014017923   2

Q098725000

    MARTHLENA A COLLINS ET VIR   CNX GAS COMPANY LLC   WV   Upshur   Warren  
100   183   2014017909   2

Q097801001

    MICHAEL D KING   CNX GAS COMPANY LLC   WV   Upshur   Warren   100   188  
2014017912   2     KATIE LEA WARE   CNX GAS COMPANY LLC   WV   Upshur   Warren  
101   385   201500156982   2     BARBARA A WEAVER   CNX GAS COMPANY LLC   WV  
Upshur   Warren   101   390   201500156983   2

Q098730000

    MACIE POST ET AL   JUMBO OIL AND GAS INC   WV   Upshur   Warren   44   133  
  2

Q098731000

    GLADYS JUANITA EGGER ET AL   J & J ENTERPRISE   WV   Upshur   Warren   44  
557     2     ROSE M CHAMP   CNX GAS COMPANY LLC   WV   Upshur   Warren   100  
265   2014022140   2     DALE BAUGHMAN SR ET UX   CNX GAS COMPANY LLC   WV  
Upshur   Warren   102   205   201600001673   2     RIVER OF LIFE MINISTRIES
CHURCH ET AL   CNX GAS COMPANY LLC   WV   Upshur   Warren   101   402  
201500156986   2     ROBERT L CUTRIGHT   CNX GAS COMPANY LLC   WV   Upshur  
Warren   101   447   201500158370   2     CHARLES SAMUEL CRISS ET UX   CNX GAS
COMPANY LLC   WV   Upshur   Warren   102   193   201600001235   2     WALTER V
SINCLAIR ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   102   196  
201600001236   2     CHARLES SAMUEL CRISS ET UX   CNX GAS COMPANY LLC   WV  
Upshur   Warren   102   199   201600001237   2     LINDA ELMORE ET VIR   CNX GAS
COMPANY LLC TM   WV   Upshur   Warren   102   202   201600001238   2     MILDRED
C BOOTH   CNX GAS COMPANY LLC   WV   Upshur   Warren   101   467   201500158377
  2     DAVID N BOOTH ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   101  
472   201500158378   2     JODY K BOOTH STEWART ET VIR   CNX GAS COMPANY LLC  
WV   Upshur   Warren   101   477   201500158379   2     MARY ANN SPEARS   CNX
GAS COMPANY LLC   WV   Upshur   Warren   101   482   201500158380   2     DAVID
N BOOTH ET UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   101   487  
201500158381   2     JODY K BOOTH ET VIR   CNX GAS COMPANY LLC   WV   Upshur  
Warren   101   492   201500158382   2     DORSEY C OWENS   CNX GAS COMPANY LLC  
WV   Upshur   Warren   101   519   201500159253   2     TIMOTHY K KNABENSHUE ET
UX   CNX GAS COMPANY LLC   WV   Upshur   Warren   101   506   201500158386   2  
  MARY L HINKLE   MARVIN E WILHITE ET AL   WV   Upshur   Warren   47   441     2

Q097907000

    PAUL J RUSSELL   CNX GAS COMPANY LLC   WV   Upshur   Warren   101   303  
20150013859   2

 

Exhibit B-1, Page 113 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q087513001

    COLERIDER FAMILY REVOCABLE LIVING TRUST   CNX GAS COMPANY LLC   WV   Upshur
  Warren, Washington   98   571   2013020047   2

Q087513002

    REVOCABLE TRUST OF ROGER W SMALLRIDGE   CNX GAS COMPANY LLC   WV   Upshur  
Warren, Washington   98   576   2013020048   2

Q087513003

    NANCY S GEHWEILER ET VIR   CNX GAS COMPANY LLC   WV   Upshur  
Warren, Washington   98   581   2013020049   2

CNXDAD1914

  DAD1914   RICHARD S SMITH ET UX; LAW HINKLE ET UX;   THE CHESTERFIELD
CORPORATION   WV   Upshur   Washington   64   258     2

CNXDAD34975

  DAD34975   EMMA L HOYLE AND WILLIAM H BLIZZARD   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Washington   66   791     2

CNXDAD34979

  DAD34979   DYCE HINKLE, SABLE HINKLE, STACY HINKLE   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Washington   65   533     2

CNXDAD35256

  DAD35256   VERLON KELLEY AND PAULINE L KELLEY   CHESTERFIELD ENERGY
CORPORATION   WV   Upshur   Washington   62   650     2

CNXDAD35262

  DAD35262   JOHN D GOODEN AND LORRAINE GOODEN   THE CHESTERFIELD CORPORATION  
WV   Upshur   Washington   63   437     2

CNXDAD35268

  DAD35268   ROY C CARR, SHARON L CARR, CARL MCDANIEL   THE CHESTERFIELD
CORPORATION   WV   Upshur   Washington   63   761     2

CNXDAD35286

  DAD35286   FRED J LEIGH AND WILLIA LEIGH   THE CHESTERFIELD CORPORATION   WV  
Upshur   Washington   64   488     2

CNXDAD35294

  DAD35294   LAW HINKLE AND ADDIE E HINKLE   THE CHESTERFIELD CORPORATION   WV  
Upshur   Washington   64   162     2

DAD42166001

  DAD42166-001   LEO V. FAVORITE AND VIRGINIA L. FAVORITE   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Washington   78   528     2

DAD42166002

  DAD42166-002   LAURA F. MORRISON AND WILLIAM B. MORRISO   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Washington   78   530     2

DAD42166003

  DAD42166-003   GLENEVA MURRAY   DOMINION APPALACHIAN DEVELOPMENT, INC.   WV  
Upshur   Washington   78   532     2

DAD42166004

  DAD42166-004   CARROLL FORD AND MARIE FORD H/W   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Washington   78   526     2

DAD42166005

  DAD42166-005   DORRIS R. HOLPP AND AVIS C HOLPP   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Washington   78   524     2

DAD42166006

  DAD42166-006   SAMUEL L FORD AND JANE E FORD H/W   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Washington   78   522     2

DAD42192001

  DAD42192-001   LINDA V. BALL AND GEORGE E BALL, HER HUS   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Washington   78   520     2

DAD42192002

  DAD42192-002   NANCY HIGGINS AND RICHARD D HIGGINS, HER   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Washington   78   518     2

DAD42192003

  DAD42192-003   ALLEN R BEER ET UX   DOMINION APPALACHIAN DEVELOPMENT INC   WV
  Upshur   Washington   78   516     2

DAD42192004

  DAD42192-004   JO ANN MITCHELL AND IVAL MITCHELL HER HU   DOMINION APPALACHIAN
DEVELOPMENT, INC.   WV   Upshur   Washington   78   514     2

DAD65037001

  DAD65037-001   H ROBERT HANIFAN AND RUETTA MAE HANIFAN,   THE CHESTERFIELD
CORPORATION   WV   Upshur   Washington   62   679     2

DAD65037002

  DAD65037-002   PAUL P SNYDER AND FAE F SNYDER, HIS WIFE   THE CHESTERFIELD
CORPORATION   WV   Upshur   Washington   64   158     2

DAD65922001

  DAD65922-001   LESLIE DALE CONWAY AND IRENE A CONWAY, H   ALLEGHENY LAND AND
MINERAL COMPANY   WV   Upshur   Washington   53   381     2

DAD65922002

  DAD65922-002   ESTELLA GAIL AND E T MILES, MILDRED AND   ALLEGHENY LAND AND
MINERAL COMPANY   WV   Upshur   Washington   53   383     2

DAD65922003

  DAD65922-003   ARTHUR C AND RUTH BENSON, H/W, WILLIAM A   ALLEGHENY LAND AND
MINERAL COMPANY   WV   Upshur   Washington   45   84     2

CNXDAD65933

  DAD65933   GLEN GLASS AND EDITH GLASS, HIS WIFE   ALLEGHENY LAND AND MINERAL
COMPANY   WV   Upshur   Washington   48   105     2

CNXDAD65944

  DAD65944   WILLIAM C AND AMY FRISBY, H/W, GLADYS FR   ALLEGHENY LAND AND
MINERAL COMPANY   WV   Upshur   Washington   50   234     2

CNXDV012802

  DV012802   PEOPLES MCHT TR   CONSOLIDATED GAS SUPPLY CO   WV   Upshur  
Washington   54   489     2

CNXDV019896

  DV019896   WOODY LUMBER CO   CONSOLIDATED GAS SUPPLY CO   WV   Upshur  
Washington   59   39     2

Q092513002

  L210292-012   GRACE M DENNISON ET VIR   CNX GAS COMPANY LLC   WV   Upshur  
Washington   94   168     2

Q092513003

  L210292-013   WRETHA BOWEN ET VIR   CNX GAS COMPANY LLC   WV   Upshur  
Washington   94   162   2011011587   2

Q092513004

  L210292-014   SYLVIA TIMMAN ET VIR   CNX GAS COMPANY LLC   WV   Upshur  
Washington   94   173   2011011592   2

Q092513005

  L210292-015   TREVER CARPENTER ET UX   CNX GAS COMPANY LLC   WV   Upshur  
Washington   94   179   2011011594   2

Q092513006

  L210292-016   NIAL CARPENTER   CNX GAS COMPANY LLC   WV   Upshur   Washington
  94   184     2

Q092513007

  L210292-017   LARRY CARPENTER ET UX   CNX GAS COMPANY LLC   WV   Upshur  
Washington   94   189     2

Q092513008

  L210292-018   ELIZABETH J MUCCIARONE ET VIR   CNX GAS COMPANY LLC   WV  
Upshur   Washington   94   194     2

Q092513009

  L210292-019   BERTHA FRIDLEY   CNX GAS COMPANY LLC   WV   Upshur   Washington
  94   233     2

Q092513010

  L210292-020   MANUS W CARPENTER ET UX   CNX GAS COMPANY LLC   WV   Upshur  
Washington   94   239     2

Q092513011

  L210292-021   JERRY LEIGH   CNX GAS COMPANY LLC   WV   Upshur   Washington  
94   244     2

Q092513012

  L210292-022   GLENDA JEWELL CUTRIGHT ET VIR   CNX GAS COMPANY LLC   WV  
Upshur   Washington   94   250     2

Q092513013

  L210292-023   EUNICE JOANNE STOUDER ET VIR   CONSOL GAS COMPANY   WV   Upshur
  Washington   94   255     2

Q092513014

  L210292-024   AMANDA PAGE ET VIR   CNX GAS COMPANY LLC   WV   Upshur  
Washington   94   261     2

 

Exhibit B-1, Page 114 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q092513015

  L210292-025   KEITH A WERNER   CNX GAS COMPANY LLC   WV   Upshur   Washington
  94   266     2   L210292-035   BENFORD CARPENTER ET UX   CNX GAS COMPANY LLC  
WV   Upshur   Washington   94   563     2

CNXL210294

  L210294   DANIEL WILLIAM CARPENTER ET AL   CNX GAS COMPANY LLC   WV   Upshur  
Washington   93   135   2011003434   2

CNXL210295

  L210295   DANIEL WILLIAM CARPENTER ET AL   CNX GAS COMPANY LLC   WV   Upshur  
Washington   93   137   2011003432   2

CNXL210296

  L210296   DANIEL WILLIAM CARPENTER ET AL   CNX GAS COMPANY LLC   WV   Upshur  
Washington   93   139   2011003434   2

CNXL210307

  L210307   WANDA LEE SNYDER ET AL   CONSOL GAS COMPANY   WV   Upshur  
Washington   93   162     2   L210494   MILTON L CARPENTER ET UX   CNX GAS
COMPANY LLC   WV   Upshur   Washington         2

L210928

  L210928   RALPH H HARPER ETUX   SENECA UPSHUR PETROLEUM CO   WV   Upshur  
Washington   63   471     2

CNX063848

  063848   WESLEY H ODELL ETUX   W C BOND   WV   Upshur   Washington   28   93  
  2

CNX090008

  090008   WOODY LUMBER CO   CONS. GAS SUPPLY CORP.   WV   Upshur   Washington  
59   43     2

Q092513001

  L210292-036   LEONARD H CRAIG ET UX   CNX GAS COMPANY LLC   WV   Upshur  
Washington   95   581   2012004516   2

Q092513019

  L210292-037   GREGORY S LEIGH   CNX GAS COMPANY LLC   WV   Upshur   Washington
  95   586   2012004517   2

Q092513020

  L210292-038   JAMES MICHAEL LEIGH   CNX GAS COMPANY LLC   WV   Upshur  
Washington   95   591   2012004518   2

Q092513021

  L210292-039   PAMELA R CLEMONS ET VIR   CNX GAS COMPANY LLC   WV   Upshur  
Washington   95   597   2012004520   2

Q092513022

  L210292-040   DAVID J LEIGH   CNX GAS COMPANY LLC   WV   Upshur   Washington  
95   602   2012004521   2

Q092513016

    ROBERT E GREGORY ET UX   CNX GAS COMPANY LLC   WV   Upshur   Washington   97
  263   2012023016   2

Q092513017

    JENNIFER L CRUZ ET VIR   CNX GAS COMPANY LLC   WV   Upshur   Washington   97
  268   2012023017   2

Q092513018

    DAWN M LEIGH   CNX GAS COMPANY LLC   WV   Upshur   Washington   98   274  
2013011818   2

Q091356000

    ROY C CARR ET AL   CNX GAS COMPANY LLC   WV   Upshur   Washington   98   682
  2013020091   2

Q087112001

    NANCY S GEHWEILER ET VIR   CNX GAS COMPANY LLC   WV   Upshur   Washington  
98   688   2013020092   2

Q087112002

    THE REVOCABLE TRUST OF ROGER W SMALLRIDGE   CNX GAS COMPANY LLC   WV  
Upshur   Washington   98   693   2013020094   2

Q092571001

    R HOLT POLING ET UX   CNX GAS COMPANY LLC   WV   Upshur   Washington   99  
697   2014005193   2

Q092571002

    CARL MCDANIELS ET UX   CNX GAS COMPANY LLC   WV   Upshur   Washington   100
  106   2014015292   2

Q092571003

    ROY C CARR ET UX   CNX GAS COMPANY LLC   WV   Upshur   Washington   100  
111   2014015296   2

Q092571004

    NANCY S GEHWEILER   CNX GAS COMPANY LLC   WV   Upshur   Washington   100  
193   2014017915   2

Q092571005

    THE REVOCABLE LIVING TRUST OF ROGER W SMALLRIDGE   CNX GAS COMPANY LLC   WV
  Upshur   Washington   100   198   2014017917   2

Q092571006

    THE COLERIDER FAMILY REVOCABLE LIVING TRUST   CNX GAS COMPANY LLC   WV  
Upshur   Washington   100   203   2014017918   2     LARRY ROGER LANDIS ET UX  
CNX GAS COMPANY LLC   WV   Upshur   Washington   101   411   201500157065   2

Q087468001

    BILLY B LEWIS   CNX GAS COMPANY LLC   WV   Upshur   Washington   98   248  
2012011813   2

Q087468002

    JOSEPH S LEWIS ET UX   CNX GAS COMPANY LLC   WV   Upshur   Washington   98  
591   2013020051   2

Q087539000

    DWIGHT CARPENTER ET UX   CNX GAS COMPANY LLC   WV   Upshur   Washington   98
  586   2013020050   2

Q087595001

    LOWELL W ELBON   CNX GAS COMPANY LLC   WV   Upshur   Washington   98   645  
2013020062   2

Q087595002

    ROBERT L ELBON   CNX GAS COMPANY LLC   WV   Upshur   Washington   98   650  
2013020063   2

Q087595003

    PATRICIA TOLLIVER   CNX GAS COMPANY LLC   WV   Upshur   Washington   99   89
  2013022191   2

Q083502000

    JESSE H CARPENTER ET UX   EQUITABLE GAS COMPANY   WV   Upshur   Washington  
53   530     2

Q087707001

    ROY C CARR ET UX   CNX GAS COMPANY LLC   WV   Upshur   Washington   99   40
  2013022182   2

Q087707002

    SHERI CRISP ET VIR   CNX GAS COMPANY LLC   WV   Upshur   Washington   99  
45   201302183   2

Q087707003

    KEVIN R CARR ET UX   CNX GAS COMPANY LLC   WV   Upshur   Washington   99  
50   2013022184   2

Q091444000

    MELVIN A PRINGLE ET UX   CNX GAS COMPANY LLC   WV   Upshur   Washington   99
  262   2014001291   2

Q093208000

    EQT PRODUCTION COMPANY   CNX GAS COMPANY LLC ET AL   WV   Upshur  
Washington   100


100

  613


69

  20150000393


2014011658

  2     GENE A CURRENCE ET AL   CNX GAS COMPANY LLC   WV   Upshur   Washington  
101   395   201500156985   2

Q093222000

    EQT PRODUCTION COMPANY   CNX GAS COMPANY LLC ET AL   WV   Upshur  
Washington   100   628   20150000397   2     EQT PRODUCTION COMPANY   CNX GAS
COMPANY LLC ET AL   WV   Upshur   Washington   100   643   201500004000   2

CNXDV014763

  DV014763   MARTHA MARTENEY   HOPE NATURAL GAS COMPANY   WV   Upshur, Barbour  
Union, Union   61


41

  606


309

    2

702042

  702042   BANE, ROBERT R   WINDSOR COAL COMPANY   WV   Brooke   Buffalo   56  
42     3

702043

  702043   KOPANAKIS, STEVE, ET AL   WINDSOR COAL COMPANY   WV   Brooke  
Buffalo   56   40     3

702052

  702052   JONES, CLYDE CALVIN & JEAN LOUISE   WINDSOR COAL COMPANY   WV  
Brooke   Buffalo   80   391   156   3

 

Exhibit B-1, Page 115 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

702066

  702066   OHIO POWER COMPANY   WINDSOR COAL COMPANY   WV   Brooke   Buffalo  
221   635   52986   3

702074

  702074   HAMMOND, ROBERT E & VIRGINIA M   WINDSOR COAL COMPANY   WV   Brooke  
Buffalo   231   459   73140   3

702078

  702078   MULHOLLEN, WILDA MARY   WINDSOR COAL COMPANY   WV   Brooke   Buffalo
  233   309   XV75258   3

702079

  702079   LOUGHRIE, FLOYD R & DORIS MARLENE   WINDSOR COAL COMPANY   WV  
Brooke   Buffalo   234   606   XV76610   3

702086

  702086   COX, GLENN W & MARY K   WINDSOR COAL COMPANY   WV   Brooke   Buffalo
  241   138   XV85391   3

702101

  702101   BROOKE COUNTY BOARD OF EDUCATION   WINDSOR COAL COMPANY   WV   Brooke
  Buffalo   261   63   LII 19773   3

702080

    DAVID L CHAMBERS ET UX   WINDSOR POWER HOUSE COAL COMPANY   WV   Brooke  
Buffalo   237   222     3

702081

    WILLIAM P GROOMS ET UX   WINDSOR POWER HOUSE COAL COMPANY   WV   Brooke  
Buffalo   237   499     3

702084

    JOHN BECK ET UX   WINDSOR POWER HOUSE COAL COMPANY   WV   Brooke   Buffalo  
237   363     3     GLENN W COX ET UX   WINDSOR POWER HOUSE COAL COMPANY   WV  
Brooke   Buffalo   244   138     3     RUTH ELDA JACOBS   WINDSOR COAL COMPANY  
WV   Brooke   Buffalo         3

702097

  702097   JACOBS, RUTH ELDA   WINDSOR COAL COMPANY   WV   Brooke   Buffalo    
  DO NOT
RECORD   3

Q088143000

  233500-001   LINDY GALIANO ET AL   CNX GAS COMPANY LLC   WV   Brooke   Cross
Creek   10   415     3     JACKIE ALLEN JONES   CNX GAS COMPANY LLC   WV  
Doddridge   Cove   408   76   236633   3     KAREN A HOLLY   CNX GAS COMPANY LLC
  WV   Doddridge   Cove   408   81   236635   3     DARRELL JONES   CNX GAS
COMPANY LLC   WV   Doddridge   Cove   408   86   236636   3     DEBORAH BOUNCE  
CNX GAS COMPANY LLC   WV   Doddridge   Cove   411   406   239927   3     NORMA
JEAN LONG   CNX GAS COMPANY LLC   WV   Doddridge   Cove   408   91   236638   3
    RYAN JONES   CNX GAS COMPANY LLC   WV   Doddridge   Cove   408   96   236640
  3     IRETTA MAYS   CNX GAS COMPANY LLC   WV   Doddridge   Cove   408   101  
236642   3     DOUGLAS BRYAN JONES   CNX GAS COMPANY LLC   WV   Doddridge   Cove
  408   106   236644   3     MARK LEE JONES   CNX GAS COMPANY LLC   WV  
Doddridge   Cove   408   112   236645   3     RICHARD A JONES   CNX GAS COMPANY
LLC   WV   Doddridge   Cove   411   401   239926   3     DANNY LEE JONES   CNX
GAS COMPANY LLC   WV   Doddridge   Cove   408   117   236646   3     TREDA MAE
LARSON HOBENSACK   CNX GAS COMPANY LLC   WV   Doddridge   Cove   408   1222  
236648   3     ELLA STINGFIELD   CNX GAS COMPANY LLC   WV   Doddridge   Cove  
411   396   239924   3     HERMIONE B JONES   CNX GAS COMPANY LLC   WV  
Doddridge   Cove   408   127   236649   3     GINNY MICHELLE YARNELL   CNX GAS
COMPANY LLC   WV   Doddridge   Cove   411   391   239922   3     RONALD EDWARD
JONES   CNX GAS COMPANY LLC   WV   Doddridge   Cove   411   386   239921   3    
MYRTLE M SPRAY ET AL   HOPE NATURAL GAS COMPANY   WV   Doddridge   Cove   58  
370     3     FRONA SCHMIDT ET AL   HOPE NATURAL GAS COMP.   WV   Doddridge  
Cove   54   167     3     GLENN G RASTLE ET AL   HOPE NATURAL GAS COMPANY   WV  
Doddridge   Cove   58   81     3     H C SPRAY ET AL   HOPE NATURAL GAS COMPANY
  WV   Doddridge   Cove   58   358     3     LEOPOLD KRENN ET UX   SOUTH PENN
OIL COMPANY   WV   Doddridge   Cove   23   157     3     H.J. SCHMIDT ET UX  
HOPE NATURAL GAS COMPANY   WV   Doddridge   Cove   57   105     3     F I
CHAPMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Doddridge   Cove   58   401    
3

Q098916000

    MARILYN RASTLE BARNES   CNX GAS COMPANY   WV   Doddridge   Cove   398   275
  228971   3

Q098917000

    CAROLYN BASS   CNX GAS COMPANY LLC   WV   Doddridge   Cove   398   271  
228970   3     JOHN ANCIL SCHMIDT   CNX GAS COMPANY LLC   WV   Doddridge   Cove
  417   711   246728   3     E A SCHMIDT ET UX   HOPE NATURAL GAS COMPANY   WV  
Doddridge   Cove   57   102     3

Q092622001

    MARILYN R BARNES   ANTERO RESOURCES APPALACHIAN CORPORATION   WV   DODDRIDGE
  Cove   293   233   173837   3

Q093077001

    MARILYN R BARNES   ANTERO RESOURCES APPALACHIAN CORPORATION   WV   DODDRIDGE
  Cove   297   303   175715   3

Q093077002

    CAROLYN R BASS   ANTERO RESOURCES APPALACHIAN CORPORATION   WV   DODDRIDGE  
Cove   297   301   175714   3

Q093077003

    JANET E HESS   ANTERO RESOURCES APPALACHIAN CORPORATION   WV   DODDRIDGE  
Cove   302   317   177499   3

Q093077004

    RICHARD E SPRACKLEN   ANTERO RESOURCES APPALACHIAN CORPORATION   WV  
DODDRIDGE   Cove   302   315   177498   3

Q093121001

    FONCE E BROWN ET AL   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   Cove  
107   672     3

Q093121002

    FONCE E BROWN ET AL   CAPTIAL PETROLEUM   WV   DODDRIDGE   Cove   100   462
    3

Q095310000

    H B GUM ET UX   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   Cove   114  
209     3

Q096032000

    WILMA RASTLE REED ET VIR   J & J ENTERPRISES INC   WV   DODDRIDGE   Cove  
111   1     3

Q099723001

    EVANGELINE MAE ADAMS MARION   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE  
Cove   112   537     3

Q099723002

    LILLIAN COX BLAKE ET AL       ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE  
Cove   110


113

  562


251

    3

 

Exhibit B-1, Page 116 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q099723003

    SHIRLEY BLISS ET AL   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   Cove  
114   134     3

Q099723004

    ANNA BYRD ET VIR   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   Cove   111
  425     3

Q099723005

    WAVELENE COTTRILL ET VIR   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE  
Cove   112   349     3

Q099723006

    NINA COX   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   Cove   111   415  
  3

Q099723007

    VANCE COX ET UX   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   Cove   111  
310     3

Q099723008

    RUBEN DILLON ET UX   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   Cove  
111   505     3

Q099723009

    JENNINGS E ADAMS ET UX   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   Cove
  112   517     3

Q099723010

    JOHN KEITH ET AL   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   Cove   113
  307     3

Q099723011

    JACQUELINE MATZ   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   Cove   114  
136     3

Q099723012

    PAUL MATZ   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   Cove   113   595  
  3

Q099723013

    OMA MONROE ET VIR   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   Cove   111
  697     3

Q099723014

    FOREST NICHOLSON ET UX   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   Cove
  111   29     3

Q099723015

    MANSFIELD NICHOLSON ET UX   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE  
Cove   112   197     3

Q099723016

    MEREDITH NICHOLSON   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   Cove  
112   367     3

Q099723017

    MONROE NICHOLSON   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   Cove   111
  677     3

Q099723018

    ROSALINE NICHOLSON ET VIR   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE  
Cove   112   208     3

Q099723019

    LINDA WINES ET VIR   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   Cove  
114   128     3

Q099728001

    NORMA C BOWYER   ANTERO RESOURCES APPALACHIAN CORPORATION   WV   DODDRIDGE  
Cove   293   644   174183   3

Q099728002

    HELEN J MCCLAIN ET VIR   ANTERO RESOURCES APPALACHIAN CORPORATION   WV  
DODDRIDGE   Cove   293   580   174093   3

Q099728003

    CHRISTINE A WAMPLER   ANTERO RESOURCES APPALACHIAN CORPORATION   WV  
DODDRIDGE   Cove   297   27   175464   3

Q091404001

    DOMINION TRANSMISSION INC   CNX GAS COMPANY LLC ET AL   WV   Doddridge  
Cove, New Milton, West Union   394   646   226152   3

L028090010

  L028090-010   ELSIE M RHOADS   CONSOL GAS COMPANY   WV   Doddridge   Grant  
252   544   148799   3

L028090011

  L028090-011   JUDITH L NUTTER ET VIR   CONSOL GAS COMPANY   WV   Doddridge  
Grant   252   549   148801   3

L028090012

  L028090-012   MARGO RHODES   CONSOL GAS COMPANY   WV   Doddridge   Grant   252
  554   148802   3

L028090013

  L028090-013   MARY FRANCES HALL   CONSOL GAS COMPANY   WV   Doddridge   Grant
  252   559   148803   3

L028090014

  L028090-014   DESSIE P DAUGHTERY   CONSOL GAS COMPANY   WV   Doddridge   Grant
  253   253   149332   3

L028090015

  L028090-015   ROBERT E WOLFORD ET UX   CONSOL GAS COMPANY   WV   Doddridge  
Grant   253   258   149333   3

010088

  010088   PERRY TATE   JESSE F. RANDOLPH ET AL   WV   Doddridge   Grant   17  
207     3

010091

  010091   W G DENT ET UX   JESSE F RANDOLPH ET AL   WV   Doddridge   Grant   17
  300     3

010096

  010096   U G ARNETT ET UX   SOUTH PENN OIL CO.   WV   Doddridge   Grant   17  
271     3

041970

  041970   CHARLES SHRADER ET UX ET AL   CARTER OIL COMPANY   WV   Doddridge  
Grant   24   128   41970   3   DV011505   C A CHARTER   SOUTH PENN OIL COMPANY  
WV   Doddridge   Grant   8   192     3

DAD38678

  DAD38678   JOHN LYNN SNIDER ET AL   JACK E WEBBER   WV   Doddridge  
Greenbrier   87   280     3

DAD62808001

  DAD62808-001   CECIL E KNIGHT ET UX   SCOTT OIL COMPANY   WV   Doddridge  
Greenbrier   141   313     3

DAD62808002

  DAD62808-002   GARNET R SHAFFER ET VIR   SCOTT OIL COMPANY   WV   Doddridge  
Greenbrier   141   321     3

DAD62808003

  DAD62808-003   J RAY KNIGHT ET UX   SCOTT OIL COMPANY   WV   Doddridge  
Greenbrier   141   315     3

DAD62808004

  DAD62808-004   OPAL B KNIGHT   SCOTT OIL COMPANY   WV   Doddridge   Greenbrier
  141   319     3

DAD62808005

  DAD62808-005   PEARL B MARKS   SCOTT OIL COMPANY   WV   Doddridge   Greenbrier
  141   317     3

013227

  013227   A N HINKLE ET UX   HOPE NATURAL GAS COMPANY   WV   Doddridge  
Greenbrier   28   7     3

013439

  013439   FLOYD D BONER ET UX   HOPE NATURAL GAS COMPANY   WV   Doddridge  
Greenbrier   28   157     3

013440

  013440   W H HITT ET UX   HOPE NATURAL GAS COMPANY   WV   Doddridge  
Greenbrier   28   158   13440   3

013870

  013870   C A BURNSIDE ET VIR   HOPE NATURAL GAS COMPANY   WV   Doddridge  
Greenbrier   28   328     3

018472

  018472   JAMES R. DENISON ET UX   HOPE NATURAL GAS COMPANY   WV   Doddridge  
Greenbrier   30   46   18472   3

027432

  027432   J E GREYNOLDS ET AL   HOPE NATURAL GAS COMPANY   WV   Doddridge  
Greenbrier   31   45     3

M210359001

  M210359-001   FRANCES EZZELL   DOMINION APPALACHIAN DEVELOPMENT PROPERT   WV  
Doddridge   Greenbrier         3

M210359002

  M210359-002   CHRISTY COTTRILL   DOMINION APPALACHIAN DEVELOPMENT PROPERT   WV
  Doddridge   Greenbrier   243   9   5524   3

DV011016

  DV011016   J BUNNELL ET AL   C LATON FORD   WV   Doddridge   McClellan   16  
158     3

DV011032

  DV011032   CHRISTINE STARK, ET VIR   SOUTH PENN OIL COMPANY   WV   Doddridge  
McClellan   13   204     3

024242

  024242   GEORGE W ICE ET AL   HOPE NATURAL GAS COMPANY   WV   Doddridge  
McClellan   30   162   24242   3

024778

  024778   A H LOW ET AL   HOPE NATURAL GAS COMPANY   WV   Doddridge   McClellan
  27   336     3

 

Exhibit B-1, Page 117 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

026602

  026602   J E HARBERT ET AL   HOPE NATURAL GAS COMPANY   WV   Doddridge  
McClellan   30   454     3

030065

  030065   W S HADDOX ET AL   HOPE NATURAL GAS COMPANY   WV   Doddridge  
McClellan   31   144     3

036829

  036829   E G SMITH ET AL   HOPE NATURAL GAS COMPANY   WV   Doddridge  
McClellan   36   89   36829   3

045004

  045004   C M KELLAR ET UX   SALEM NATURAL GAS COMPANY   WV   Doddridge  
McClellan   31   302     3

045012

  045012   I B ALLEN   VIRGIL I. ALLEN   WV   Doddridge   McClellan   25   439  
  3

045013

  045013   JOHN H. RICHARDS ET AL   EASTERN OIL COMPANY   WV   Doddridge  
McClellan   20   242     3

080621

  080621   EDA E HARRY   CONS. GAS SUPPLY CORP.   WV   Doddridge   McClellan  
94   608     3

080654

  080654   LEO P CAULFIELD ET AL   CONS. GAS SUPPLY CORP.   WV   Doddridge  
McClellan   94   628     3

DAD34914001

  DAD34914-001   ERMAN D BURBRIDGE ET UX   DOMINION APPALACHIAN DEVELOPMENT INC
  WV   Doddridge   New Milton   182   700     3

DAD34914002

  DAD34914-002   LEWIS A ADAMS ET UX   DOMINION APPALACHIAN DEVELOPMENT INC   WV
  Doddridge   New Milton   183   7     3

DAD40891001

  DAD40891-001   BARBARA COX CUNNINGHAM ET AL   STONEWALL GAS COMPANY   WV  
Doddridge   New Milton   129   226     3

DAD40891002

  DAD40891-002   BLAINE E COX ET UX   STONEWALL GAS COMPANY   WV   Doddridge  
New Milton   128   357     3

DAD40891003

  DAD40891-003   RICHARD K NICHOLSON ET UX   STONEWALL GAS COMPANY   WV  
Doddridge   New Milton   129   222     3

DAD40891004

  DAD40891-004   JANET DAVIS ET AL   STONEWALL GAS COMPANY   WV   Doddridge  
New Milton   129   220     3

DAD40891005

  DAD40891-005   CECIL CLAUDE COX ET AL   STONEWALL GAS COMPANY   WV   Doddridge
  New Milton   129   218     3

DAD40891006

  DAD40891-006   LACO WARNER SR   STONEWALL GAS COMPANY   WV   Doddridge   New
Milton   129   224     3

DAD40891007

  DAD40891-007   SHIRLEY SAUNDERS ET AL   STONEWALL GAS COMPANY   WV   Doddridge
  New Milton   129   214     3

DAD40891008

  DAD40891-008   DENVER W COX ET AL   STONEWALL GAS COMPANY   WV   Doddridge  
New Milton   129   216     3

DAD40891009

  DAD40891-009   ROY JACKSON ET UX   STONEWALL GAS COMPANY   WV   Doddridge  
New Milton   128   337     3

DAD40891010

  DAD40891-010   RUTH L COX   STONEWALL GAS COMPANY   WV   Doddridge   New
Milton   128   333     3

DAD40891011

  DAD40891-011   PHILLIP SWEET   STONEWALL GAS COMPANY   WV   Doddridge   New
Milton   128   421     3

DAD40891012

  DAD40891-012   ROSA BUTCHER   STONEWALL GAS COMPANY   WV   Doddridge   New
Milton   128   341     3

DAD40891013

  DAD40891-013   CAROL SWEET ET AL   STONEWALL GAS COMPANY   WV   Doddridge  
New Milton   128   349     3

DAD40891014

  DAD40891-014   DONALD E COX   STONEWALL GAS COMPANY   WV   Doddridge   New
Milton   128   351     3

DAD40891015

  DAD40891-015   LUCILLE COX   STONEWALL GAS COMPANY   WV   Doddridge   New
Milton   128   353     3

DAD40891016

  DAD40891-016   PHYLLIS B ADAMS ET AL   STONEWALL GAS COMPANY   WV   Doddridge
  New Milton   128   355     3

DAD40891017

  DAD40891-017   ILA JACKSON STRAIT ET VIR   STONEWALL GAS COMPANY   WV  
Doddridge   New Milton   128   339     3

DAD40891018

  DAD40891-018   RUBY JACKSON   STONEWALL GAS COMPANY   WV   Doddridge   New
Milton   128   335     3

DV011346

  DV011346   CREDIL NICHOLSON   HOPE NATURAL GAS COMPANY   WV   Doddridge   New
Milton   30   396   25937   3

DV011393

  DV011393   ANNIE L MAXWELL ET AL   HOPE NATURAL GAS COMPANY   WV   Doddridge  
New Milton   38   260     3     ICIE L COX ET AL   HOPE NATURAL GAS COMPANY   WV
  Doddridge   New Milton   54   185     3     HARRIETT JARVIS & ET AL   HOPE
NATURAL GAS COMPANY   WV   Doddridge   New Milton   BK56   229     3     LUKE
LYDON   HOPE NATURAL GAS COMPANY   WV   Doddridge   New Milton   BK56   137    
3     H J DROPPLEMAN   CONSOLIDATED GAS SUPPLY CO.   WV   Doddridge   New Milton
  93   151     3     RA DROPPLEMAN   CONSOLIDATED GAS SUPPLY CO.   WV  
Doddridge   New Milton   98   592     3     DONALD J. NICHOLSON ET AL   HOPE
NATURAL GAS COMPANY   WV   Doddridge   New Milton   61   473     3     FERNE
DENNISON ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Doddridge   New
Milton   104   352     3     RAY D NICHOLSON & ET AL   HOPE NATURAL GAS COMPANY
  WV   Doddridge   New Milton   BK56   113     3     T F TITUS & ET AL   HOPE
NATURAL GAS COMPANY   WV   Doddridge   New Milton   BK54   491     3     FRENCH
H COX ET UX   CNX GAS COMPANY LLC   WV   Doddridge   New Milton   410   73  
238552   3     DONALD F BYRD   CNX GAS COMPANY LLC   WV   Doddridge   New Milton
  410   78   238554   3     DENNIS R COTTRILL   CNX GAS COMPANY LLC   WV  
Doddridge   New Milton   410   83   238555   3     KEVIN L BYRD   CNX GAS
COMPANY LLC   WV   Doddridge   New Milton   410   88   238557   3     KEVIN L
BYRD   CNX GAS COMPANY LLC   WV   Doddridge   New Milton   414   549   243385  
3     DONALD F BYRD   CNX GAS COMPANY LLC   WV   Doddridge   New Milton   414  
544   243384   3

Q095634001

    ELANOR NICHOLSON   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   318   309   183658   3

Q095634002

    DARREL E SWISHER   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   318   317   183662   3

Q095634003

    LEOAN W SWISHER   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton
  320   341   184415   3

Q095634004

    EZRA GUY SWISHER JR   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   320   339   184414   3

Q095634005

    DEBRA P BONNELL   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton
  320   343   184416   3

Q095634006

    GREGORY DEAN BONNELL ET UX   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE  
New Milton   320   333   184411   3

Q095634007

    ERIC LEE NICHOLSON ET UX   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE  
New Milton   320   337   184413   3

 

Exhibit B-1, Page 118 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q095634008

    PATRICK HARVEY BONNELL ET UX   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE
  New Milton   324   215   186550   3

Q095634009

    AMANDA SUE TODD ET VIR   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   324   221   186554   3

Q095634010

    DAVID L NICHOLSON JR   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   324   217   186551   3

Q095634011

    ALICE E JACOBS   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton
  327   27   188237   3

Q095634012

    MICHAEL PAIGE BONNELL   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   327   29   188238   3

Q095634013

    SHELLY G BONNELL   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   331   293   190970   3

Q095634014

    DALE D CRISLIP ET UX   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   327   31   188240   3

Q095634015

    KATHY CRISLIP   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton  
335   448   192934   3

Q095634016

    ROBERT LEE CRISLIP   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   335   436   192926   3

Q095634017

    CLARICE MONDELL EDWARDS   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE  
New Milton   343   415   198434   3

Q095634018

    TIMOTHY CRISLIP   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton
  335   440   192929   3

Q095634019

    SHARON FUTTERER   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton
  343   413   198433   3

Q095634020

    H3 LLC   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton   335  
438   192928   3

Q095634021

    SUE ANN MALSON   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton
  327   25   188236   3

Q095634022

    DONNA MCKINNEY   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton
  335   444   192932   3

Q095634023

    BRENDA MOORE   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton  
335   446   192933   3

Q095634024

    TRENNA KAY STITT   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   327   33   188241   3

Q095634025

    FOREST GENE SWISHER   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   335   442   192930   3

Q095634026

    JOYCE WHITTAKER   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton
  335   434   192925   3

Q095634027

    WILMA J NICHOLSON   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   324   219   186552   3

Q095634028

    RANDY CRISLIP   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton  
370   622   212335   3

Q099629001

    ALLAN BOLTE   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton  
358   453   205892   3

Q099629002

    ASHLEIGH ELIZABETH BOLTE   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE  
New Milton   365   409   209713   3

Q099629003

    BERTHA A BOLTE   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton
  353   130   202848   3

Q099629004

    BRIAN BOLTE   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton  
365   407   209712   3

Q099629005

    RODERICK S BOLTE   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   362   96   207600   3

Q099629006

    BEVERLY M CHAPMAN   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   353   134   202851   3

Q099629007

    JAMES DAVID COX   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton
  349   99   201417   3

Q099629008

    NELSON EUGENE COX   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   353   132   202850   3

Q099629009

    RICHARD NELSON COX   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   349   101   201418   3

Q099629010

    RUSSELL ALLEN COX   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   349   78   201411   3

Q099629011

    JONEL EISENMANN   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton
  362   7   207564   3

Q099629012

    COLEEN GILBERT   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton
  349   105   201420   3

Q099629013

    EDWARD L GILBERT   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   350   571   201879   3

Q099629014

    PATRICK W GILBERT   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   349   103   201419   3

Q099629015

    JAMES DALLAS MUSGRAVE   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   350   579   201886   3

Q099629016

    MARK EDWIN MUSGRAVE   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   350   583   201888   3

Q099629017

    MATTHEW JAMES MUSGRAVE   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   350   577   201885   3

Q099629018

    MICHAEL WILLIAM MUSGRAVE   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE  
New Milton   353   138   202853   3

Q099629019

    MONTY ROY MUSGRAVE   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   353   136   202852   3

Q099629020

    MARTIN LEE MUSGRAVE   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   350   581   201887   3

Q099629021

    LINDA COX PIETRANTON   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   359   8   206104   3

Q099629022

    DARRELL REED ET UX   ANTERO RESOURCES APPALACHIAN CORPORATION   WV  
DODDRIDGE   New Milton   289   587   171894   3

Q099629023

    BARBARA SHAVATT   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton
  350   573   201881   3

Q099629024

    SANDRA SHRADER   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New Milton
  350   575   201883   3

Q099629025

    BRENDA K MUSGRAVE VANN   ANTERO RESOURCES CORPORATION   WV   DODDRIDGE   New
Milton   350   569   201878   3

Q099629026

    TEACHERS COLLEGE OF TEMPLE UNIVERSITY   ANTERO RESOURCES CORPORATION   WV  
DODDRIDGE   New Milton   359   68   206122   3

Q099782001

    VIRGINIA GREEN ET VIR   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   New
Milton   113   301     3

Q099782002

    CHARLES GULLEY   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   New Milton  
116   145     3

Q099782003

    JACK H GULLEY ET UX   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   New
Milton   113   591     3

Q099782004

    JOSEPH B GULLEY ET UX   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   New
Milton   113   355     3

Q099782005

    WILLIAM K GULLEY ET UX   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   New
Milton   113   357     3

 

Exhibit B-1, Page 119 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q099782006

    MARVIN GULLEY   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   New Milton  
118   359     3

Q099782007

    L JAY NICHOLSON   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   New Milton  
110   241     3

Q099782008

    EULA P NORRIS   ROCKWELL PETROLEUM COMPANY   WV   DODDRIDGE   New Milton  
115   361     3   L500790   LEWIS MAXWELL ET UX   MOUNTAIN ST CARB BLACK CO   WV
  Doddridge   West Union   22   132     3

DAD1880

  DAD1880   GLEN WADE ET AL   CHESTERFIELD ENERGY CORPORATION   WV   Gilmer  
DeKalb   330   332     3

DV011303

  DV011303   KATY WILT   UNITED FUEL GAS CO.   WV   Gilmer   DeKalb   62   89  
23226   3

DV011425002

  DV011342   LEE GAINER   JNO. E. ARBUCKLE   WV   Gilmer   DeKalb   76   91    
3

DV011425001

  DV011425   O M WERNER   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb   85  
213   31068   3

DV011434

  DV011434   F C GAINER   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb   87  
298   34624   3

DV011439

  DV011439   I N HARDMAN   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb   89
  205   34830   3

DV011441

  DV011441   H A GAINER   SOUTH PENN OIL COMPANY   WV   Gilmer   DeKalb   87  
273   31867   3

DV011448

  DV011448   DRUSILLA HARDMAN   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb
  89   425   35364   3

DV011462

  DV011462   G C FISHER   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb   91  
103   36130   3

DV015885

  DV015885   JUNE GAINER   CONSOLIDATED GAS SUPPLY CO   WV   Gilmer   DeKalb  
278   14   76158   3

L012522

  L012522   W B HOLBERT ET UX   OLANDUS WEST   WV   Gilmer   DeKalb   58   341  
45153   3

008054

  008054   O W HARDMAN ET AL   SOUTH PENN OIL CO   WV   Gilmer   DeKalb   62  
341     3

013202

  013202   JOHN FISHER ET UX   M. B. NOLAN   WV   Gilmer   DeKalb   68   262    
3

013834

  013834   T. G. BAILEY ET AL   M. B. NOLAN   WV   Gilmer   DeKalb   66   245  
  3

019872

  019872   J T WILT ET UX   FRANK H TAYLOR   WV   Gilmer   DeKalb   41   324    
3

020332

  020332   FANNIE GAINER ET VIR   CARTER OIL COMPANY   WV   Gilmer   DeKalb   54
  340     3

020335

  020335   LILLIE F HOUSE ET AL   CARTER OIL COMPANY   WV   Gilmer   DeKalb   54
  342     3

022597

  022597   LIZZIE FRASHURE ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer  
DeKalb   70   100     3

023223

  023223   ROSANNA REASER ET AL   UNITED FUEL GAS COMPANY   WV   Gilmer   DeKalb
  62   187     3

023307

  023307   VIRGINIA BUSH ET AL   R G GILLESPIE   WV   Gilmer   DeKalb   68   307
    3

023566

  023566   W H OTTO   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb   72   421
  23566   3

023833

  023833   A B AYERS ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb  
72   213     3

027130

  027130   J D SMITH ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb  
79   143     3

027204

  027204   M O BURWELL ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb  
79   206     3

028363

  028363   C M BENNETT ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb  
79   490     3

033398

  033398   E W GAINER ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb  
83   478   33398   3

034070

  034070   I H ELLYSON   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb   85  
218   34070   3

043587

  043587   HANNAH GAINER   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb   112
  224     3

043588

  043588   EARL HARDMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb
  112   227     3

044245

  044245   EUFRASIA TUCKER   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb  
115   356     3

045684

  045684   S A MCCARTNEY ET UX   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb
  123   480   45684   3

045867

  045867   C O RAFFERTY ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb
  124   210     3

054432

  054432   G C FISHER ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb  
147   497   54432   3

DV011424

  DV011424   SILAS M BECKNER   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb  
85   149   34048   3

DV011514

  DV011514   WILSON L CAMDEN   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb  
116   302     3

DV011576

  DV011576   C & H OIL CO   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb  
130   239   47780   3     OMA ELLYSON ET AL   HOPE NATURAL GAS COMPANY   WV  
Gilmer   DeKalb   163   302     3     G B VANNOY ET AL   R G GILLESPIE   WV  
Gilmer   DeKalb   58   464     3     HUNTER M. BENNETT ET AL   HOPE NATURAL GAS
COMPANY   WV   Gilmer   DeKalb   158   198     3     C S DESPARD , SINGLE   HOPE
NATURAL GAS COMPANY   WV   Gilmer   DeKalb   158   438     3     SCOTT BENNETT
ET AL   HOPE NATURAL GAS CO.   WV   Gilmer   DeKalb   161   143     3     F. K.
HINZMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb   161   367    
3     P.P. GRAGG ET AL   W.H. MOSSOR & L.E. MOSSOR   WV   Gilmer   DeKalb   146
  301     3     J W SAYRE ET UX   H L LAMBERT   WV   Gilmer   DeKalb   51   445
    3     L S VANNOY ET UX   R G GILLESPIE   WV   Gilmer   DeKalb   58   462    
3     SAMUEL BENNETT   HOPE NATURAL GAS CO.   WV   Gilmer   DeKalb   103   504  
  3     P P GRAGG ET AL   TO HOPE NATURAL GAS COMP   WV   Gilmer   DeKalb   163
  195     3     CORA LOCKARD ET AL   A E ELLIS   WV   Gilmer   DeKalb   139  
407     3

 

Exhibit B-1, Page 120 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     SCOTT BENNETT   HOPE NATURAL GAS COMPANY  
WV   Gilmer   DeKalb   149   53     3     A. B. AND MARY COOPER   HOPE NATURAL
GAS COMPANY   WV   Gilmer   DeKalb   163   99     3     GAIL E GRAGG ET AL  
HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb   163   188     3     IRA G
ELLYSON ET UX   MOUNTAIN STATE GAS COMPANY   WV   Gilmer   DeKalb   66   484    
3     J M COOPER, ET AL   J. N. JOHNSTON   WV   Gilmer   DeKalb   58   443     3
    A B COOPER ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb   134  
352     3     P P GRAGG ET AL   HOPE NAT. GAS SUPPLY CORP.   WV   Gilmer  
DeKalb   158   434     3     S S RIDDLE ET AL   HOPE NATURAL GAS COMPANY   WV  
Gilmer   DeKalb   163   111     3     AMY LOCKARD ET AL   A. E. ELLIS   WV  
Gilmer   DeKalb   139   405     3     BONNIE LEE MATHENY ET AL   HOPE NATURAL
GAS COMPANY   WV   Gilmer   DeKalb   163   533     3     W H MOSSOR ET AL   HOPE
NATURAL GAS COMPANY   WV   Gilmer   DeKalb   165   53     3     L M LAW ET AL  
J M BASON   WV   Gilmer   DeKalb   58   244     3     B J VANNOY ET AL   HOPE
NATURAL GAS COMPANY   WV   Gilmer   DeKalb   216   177     3     P P GRAGG ET UX
  HOPE NATURAL GAS COMPANY   WV   Gilmer   DeKalb   198   143     3     P P &
EMMA GRAGG ET AL   L.E. & W.H. MOSSER   WV   Gilmer   DeKalb   136   403     3

Q097905000

    G BAYARD YOUNG ET AL   MURVIN OIL CORPORATION   WV   Gilmer   DeKalb   270  
557     3     S S RIDDLE HRS   GENE STALNAKER   WV   Gilmer   DeKalb   329   449
    3     VON K RIDDLE ET AL   GENE STALNAKER   WV   Gilmer   DeKalb   330   309
    3     RHEA DAWN LANGHURST ET VIR   GENE STALNAKER   WV   Gilmer   DeKalb  
330   311     3     KENDALL GOFF ET UX   GENE STALNAKER   WV   Gilmer   DeKalb  
330   313     3     POE RIDDLE ET UX   GENE STALNAKER   WV   Gilmer   DeKalb  
330   317     3     G E P RIDDLE ET AL   GENE STALNAKER   WV   Gilmer   DeKalb  
330   456     3     WENDELL RIDDLE ET AL   GENE STALNAKER   WV   Gilmer   DeKalb
  330   458     3     BLONDENA G BURNS ET AL   GENE STALNAKER   WV   Gilmer  
DeKalb   330   320     3     CHARLES GOFF ET UX   GENE STALNAKER   WV   Gilmer  
DeKalb   330   328     3     GEORGE E WILSON ET AL   GENE STALNAKER   WV  
Gilmer   DeKalb   330   330     3

Q081511001

    ALTON A REGISTER ET UX   NOBLE ENERGY INC   WV   Gilmer   Dekalb   520   171
  28883   3

Q081511002

    THE HUNTER M BENNETT TRUST DATED NOVEMBER 30 1957   NOBLE ENERGY INC   WV  
Gilmer   Dekalb   520   169   28882   3     E L VALENTINE ET AL   M KEATING   WV
  Gilmer   DeKalb, Troy   58   407     3

DAD34987001

  DAD34987-001   MILDRED EDMISTON POA   DOMINION APPALACHIAN DEVELOPMENT INC  
WV   Gilmer   Glenville   415   343     3

DAD34987002

  DAD34987-002   JILL LUEDERS AND ERIC LUEDERS, HER HUSBA   DOMINION APPALACHIAN
DEVELOPMENT INC   WV   Gilmer   Glenville   415   345     3

DAD38152001

  DAD38152-001   ALICIA M DAVIS, WIDOW   STONEWALL GAS COMPANY   WV   Gilmer  
Glenville   358   366     3

DAD38152002

  DAD38152-002   OLIVE B PRATT, WIDOW   STONEWALL GAS COMPANY   WV   Gilmer  
Glenville   358   262     3

DAD38152003

  DAD38152-003   GEORGIANNA D LOWE & PHILIP E LOWE, HER H   STONEWALL GAS
COMPANY   WV   Gilmer   Glenville   358   314     3

DAD38152004

  DAD38152-004   JEAN D SHAFFER   STONEWALL GAS COMPANY   WV   Gilmer  
Glenville   358   316     3

DAD62216001

  DAD62216-001   DAVID SUMMERS; LOIS & ROBERT WITMER, H/W   A S ALEXANDER   WV  
Gilmer   Glenville   212   217     3

DAD62216002

  DAD62216-002   ROXIE CALHOUN   A S ALEXANDER   WV   Gilmer   Glenville   212  
219     3

DAD62216003

  DAD62216-003   ADELIA THIESSEN   A S ALEXANDER   WV   Gilmer   Glenville   212
  441     3

DAD62216004

  DAD62216-004   DORTHA PETERS ET AL   A S ALEXANDER   WV   Gilmer   Glenville  
211   561     3

DAD65689

  DAD65689   CHARLES F MICK ET UX   SOUTH PENN OIL COMPANY   WV   Gilmer  
Glenville   36   284     3

DV011577

  DV011577   CHARLEY BLACK   HOPE NATURAL GAS COMPANY   WV   Gilmer   Glenville
  131   230   47940   3   DV013894   B R CONRAD   HOPE NATURAL GAS COMPANY   WV
  Gilmer   Glenville   255   88   79976   3   DV013896   A P GREYNOLDS   HOPE
NATURAL GAS COMPANY   WV   Gilmer   Glenville   196   123     3

DV016367

  DV016367   ALMA J ARBUCKLE ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Gilmer   Glenville   244   220   77208   3

DV017093

  DV017093   MARTHA W PITZER   CONSOLIDATED GAS SUPPLY CO   WV   Gilmer  
Glenville   255   88   79976   3

DV021763

  DV021763   MINERVA STUMP   HOPE NATURAL GAS COMPANY   WV   Gilmer   Glenville
  97   433     3

021101

  021101   PETER FARRELL   J C CHIDESTER   WV   Gilmer   Glenville   54   265  
  3

021104

  021104   HUDSON MICK ET UX   J. C. CHIDESTER   WV   Gilmer   Glenville   54  
271     3

DV011227

  DV011227   WM H CANFIELD   SOUTH PENN OIL COMPANY   WV   Gilmer   Glenville  
44   83     3

 

Exhibit B-1, Page 121 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

010823

  010823   WM. A. HELMICK ET UX   SOUTH PENN OIL COMPANY   WV   Gilmer  
Glenville   44   3     3

Q087054001

    WANDA COBERLY BERRY   CNX GAS COMPANY LLC   WV   Gilmer   Glenville   509  
414   10798   3

Q087054002

    VICKIE LEA KIRKPATRICK ALLMAN   CNX GAS COMPANY LLC   WV   Gilmer  
Glenville   518   293   24433   3

Q087044001

    ROZELLA W STOVER ET VIR   CNX GAS COMPANY LLC   WV   GILMER   Glenville  
516   422   22769   3

Q087044002

    IRA S LATIMER   CNX GAS COMPANY LLC   WV   GILMER   Glenville   516   428  
22772   3

Q087044003

    DORTHEA W WILFONG   CNX GAS COMPANY LLC   WV   GILMER   Glenville   516  
434   22774   3

DAD35329

  DAD35329   J D OSBORN AND VIRGINIA A OSBORN   PERMIAN OIL AND GAS CORPORATION
  WV   Gilmer   Troy   322   427     3

DV011267001

  DV011267   GENEVIEVE PARR   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   70
  283   20534   3

DV011373

  DV011373   M D ALLMAN   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   79  
141   27087   3

DV011426

  DV011426   SCOTT MASON   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   85  
239     3

DV011428

  DV011428   NITA O LIVELY   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   85
  485   31371   3

DV011429

  DV011429   NITA O LIVELY   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   85
  489   34372   3

DV011267002

  DV011460   M W STASEL   O.A. ASHBURN   WV   Gilmer   Troy   91   85     3

Q092032002

  L208221-001   CHARLES W ADAMS   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   479   636     3

Q092032003

  L208221-007   HARLEN E ADAMS   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   481   491     3

L208289002

  L208289-002   EDWIN L WARE   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   481   271     3

L208289008

  L208289-008   MARY LEE TOWNER   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   491   50     3

L208289009

  L208289-009   MARY LEE TOWNER ET VIR   DOMINION EXPLORATION & PRODUCTION INC  
WV   Gilmer   Troy   489   400     3

Q092050003

  L208290-001   CHARLES W ADAMS   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   481   206     3

Q092050002

  L208290-008   HARLEN E ADAMS   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   481   585     3

L208291001

  L208291-001   CHARLES E TALBOTT   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   484   488   50025890   3

L208291002

  L208291-002   NORMA TALBOTT MERTZ   DOMINION EXPLORATION & PRODUCTION INC   WV
  Gilmer   Troy   484   483     3

L208292001

  L208292-001   JANICE PERDUE   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   481   246     3

L208292002

  L208292-002   JEFFREY LITTON ET UX   DOMINION EXPLORATION & PRODUCTION INC  
WV   Gilmer   Troy   481   231   844   3

L208293001

  L208293-001   CHARLES E TALBOTT   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   481   256     3

L208293002

  L208293-002   NORMA TALBOTT MERTZ   DOMINION EXPLORATION & PRODUCTION INC   WV
  Gilmer   Troy   481   241   846   3

Q096273001

  L208305-001   JAMES HUGH KEMPER   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   481   226     3

Q096273002

  L208305-002   DENNIS B WASS   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   481   281     3

Q096273004

  L208305-004   JOSEPH G LAW ET UX   DOMINION EXPLORATION & PRODUCTION INC   WV
  Gilmer   Troy   489   365     3   L208305-005   WILLIAM WIANT   DOMINION
EXPLORATION & PRODUCTION INC   WV   Gilmer   Troy   489   425     3

L208584

  L208584   UNITED BANK INC FORMERLY KNOWN AS   DOMINION EXPLORATION &
PRODUCTION INC   WV   Gilmer   Troy   484   689   2092   3

L209121001

  L209121-001   GENEVA ADAMS   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   485   631   3027   3

L209121002

  L209121-002   KEITH FARNSWORTH   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   485   636   3028   3

L209121003

  L209121-003   MARY LOUISE TAYLOR ET VIR   DOMINION EXPLORATION & PRODUCTION
INC   WV   Gilmer   Troy   485   646     3

L209121004

  L209121-004   CORA MARIE ROWLAND   DOMINION EXPLORATION & PRODUCTION INC   WV
  Gilmer   Troy   485   641   3029   3

L209121005

  L209121-005   EDWARD H WRIGHT ET UX   DOMINION EXPLORATION & PRODUCTION INC  
WV   Gilmer   Troy   489   19   3178   3

L209121006

  L209121-006   JUDY BARTO ET VIR   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   489   14   3177   3

L209121007

  L209121-007   JANICE L PERDUE   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   489   380     3

L209121008

  L209121-008   JEFFREY LITTON ET UX   DOMINION EXPLORATION & PRODUCTION INC  
WV   Gilmer   Troy   489   108   3356   3

L209121010

  L209121-010   ISABELL R REEVES ET VIR   DOMINION EXPLORATION & PRODUCTION INC
  WV   Gilmer   Troy   489   103   3355   3

L209121011

  L209121-011   KIRBY WRIGHT   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   489   266   3474   3

L209121012

  L209121-012   BESS L WRIGHT   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   489   271   3475   3

L209121013

  L209121-013   LORENA J SIMMONS ET VIR   DOMINION EXPLORATION & PRODUCTION INC
  WV   Gilmer   Troy   489   390   3677   3

L209357001

  L209357-001   JOHN E COX   DOMINION EXPLORATION & PRODUCTION INC   WV   Gilmer
  Troy   489   345   3668   3

L209357002

  L209357-002   CHRISTINA B CUNNINGHAM   DOMINION EXPLORATION & PRODUCTION INC  
WV   Gilmer   Troy   489   355   3670   3

L209357003

  L209357-003   JEAN MOTOLIK   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   489   370   3673   3

L209357004

  L209357-004   DELBERT W SIMONS SR   DOMINION EXPLORATION & PRODUCTION INC   WV
  Gilmer   Troy   489   385   3676   3

L209357005

  L209357-005   UTT FAMILY TRUST   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   489   405   3680   3

L209357006

  L209357-006   SAMANTHA WILSON   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   489   430   3685   3

L209357007

  L209357-007   RUTH ANN YOHO   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   489   450   3689   3

L209358001

  L209358-001   JOHN E COX   DOMINION EXPLORATION & PRODUCTION INC   WV   Gilmer
  Troy   489   350   3669   3

L209358002

  L209358-002   CHRISTINA B CUNNINGHAM   DOMINION EXPLORATION & PRODUCTION INC  
WV   Gilmer   Troy   459   360   3671   3

 

Exhibit B-1, Page 122 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

L209358003

  L209358-003   JEAN MOTOLIK   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   489   375   3674   3

L209358004

  L209358-004   DELBERT W SIMONS SR   DOMINION EXPLORATION & PRODUCTION INC   WV
  Gilmer   Troy   489   395   3678   3

L209358005

  L209358-005   UTT FAMILY TRUST   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   489   410   3681   3

L209358006

  L209358-006   SAMANTHA WILSON   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   489   420   3683   3

L209358007

  L209358-007   RUTH ANN YOHO   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   489   445   3688   3

L209379001

  L209379-001   ORVAL E WILLIAMSON ET UX   DOMINION EXPLORATION & PRODUCTION INC
  WV   Gilmer   Troy   489   415   3682   3

L209379002

  L209379-002   FRED M YOUNG   DOMINION EXPLORATION & PRODUCTION INC   WV  
Gilmer   Troy   489   455   3690   3

023234

  023234   WILLIAM BUSH   UNITED FUEL GAS COMPANY   WV   Gilmer   Troy   62   39
    3

029803001

  029803   C W FISHER ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   81
  374     3

033844

  033844   H I ALLMAN ET UX   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   85
  71     3

034814

  034814   LITTLE KANAWHA LOG & TIE COMPANY ET AL   HOPE NATURAL GAS COMPANY  
WV   Gilmer   Troy   89   186     3

034824

  034824   H I ALLMAN ET UX   HOPE NATURAL GAS CO   WV   Gilmer   Troy   89  
199     3

029803002

  037396   SOUTH PENN OIL COMPANY   HOPE NATURAL GAS COMPANY   WV   Gilmer  
Troy   97   132     3

LW1252

    H B KEISTER ET UX   C M BENNETT   WV   Gilmer   Troy   114   27     3

DV011626

  DV011626   M W STASEL   SOUTH PENN OIL COMPANY   WV   Gilmer   Troy   44   18
    3

DV011783

  DV011783   JOHN W JEFFRIES   SOUTH PENN OIL COMPANY   WV   Gilmer   Troy   44
  16     3

DV011784

  DV011784   ISAAC A POWELL   SOUTH PENN OIL COMPANY   WV   Gilmer   Troy   44  
107     3

DV021762

  DV021762   E C KIRKPATRICK   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy  
95   132     3

Q092032001

    ADRAIN D ADAMS ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Troy   524   649
  36943   3

Q092050001

    ADRAIN D ADAMS ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Troy   524   644
  36942   3

Q087000014

    RITCHIE PETROLEUM CORPORATION   CNX GAS COMPANY LLC   WV   Gilmer   Troy  
518   253   24408   3

Q087000016

    KAREN S RASMUSSEN   CNX GAS COMPANY LLC   WV   Gilmer   Troy   518   258  
24410   3

Q087000017

    JANET SISK JUSTO   CNX GAS COMPANY LLC   WV   Gilmer   Troy   518   263  
24414   3

Q087000018

    LEONE B PURCELL   CNX GAS COMPANY LLC   WV   Gilmer   Troy   518   268  
24421   3

Q087000020

    GLEN H BURTON ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Troy   518   273  
24425   3

Q087000023

    MARTHA W BURTON   CNX GAS COMPANY LLC   WV   Gilmer   Troy   524   120  
33413   3

Q087000025

    VIRGINIA LEE RICHARDS ASH BURTON   CNX GAS COMPANY LLC   WV   Gilmer   Troy
  526   241   37716   3

Q087000009

    RITCHIE PETROLEUM CORPORATION   CNX GAS COMPANY LLC   WV   Gilmer   Troy  
518   278   24427   3

Q088376003

    ROBERT E HINTER UX   CNX GAS COMPANY LLC   WV   Gilmer   Troy   516   402  
22741   3

Q088376004

    ADA MADELINE ADAMS   CNX GAS COMPANY LLC   WV   Gilmer   Troy   516   407  
22742   3

Q088376005

    PATRICIA A BUSSEY ET VIR   CNX GAS COMPANY LLC   WV   Gilmer   Troy   516  
412   22746   3

Q088376039

    SARA L WARE   CNX GAS COMPANY LLC   WV   Gilmer   Troy   520   525   31447  
3

Q088376040

    JEWELL RODNEY WARE ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Troy   520  
602   31678   3

Q088376006

    ORVAL E WILLIAMSON ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Troy   516  
417   22752   3

Q088376007

    RICK J GARRETT ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Troy   518   283
  24429   3

Q088376008

    FRED M YOUNG   CNX GAS COMPANY LLC   WV   Gilmer   Troy   518   288   24432
  3

Q088227009

    JAMES H KEMPER   CNX GAS COMPANY LLC   WV   Gilmer   Troy   524   206  
33697   3

Q089215001

    RODNEY L SLEETH ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Troy   520   561
  31670   3

Q089215002

    LINDA L SUTTLE ET VIR   CNX GAS COMPANY LLC   WV   Gilmer   Troy   520   566
  31671   3

Q089215003

    RANDALL C SLEETH SR ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Troy   520  
571   31672   3

Q089215004

    DONALD F SLEETH ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Troy   520   576
  31673   3

Q089215005

    JOHN BALBOA   CNX GAS COMPANY LLC   WV   Gilmer   Troy   520   581   31674  
3

Q089215006

    DEBRA TRYGSTAD   CNX GAS COMPANY LLC   WV   Gilmer   Troy   520   587  
31675   3

Q089215007

    BONNIE L HELMICK   CNX GAS COMPANY LLC   WV   Gilmer   Troy   520   592  
31676   3

Q089215008

    GENEVA F MATHENY   CNX GAS COMPANY LLC   WV   Gilmer   Troy   520   597  
31677   3

Q089215009

    CLIFFORD F LEESON ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Troy   526  
246   37717   3     ELBERT WOOFTER ET AL   HOPE NATURAL GAS COMPANY   WV  
Gilmer   Troy   227   526     3     ALMIRA DENT & ET AL   HOPE NATURAL GAS
COMPANY   WV   Gilmer   Troy   BK79   385     3     A L RYMER ET UX   HOPE
NATURAL GAS COMPANY   WV   Gilmer   Troy   81   485     3     JAMES REED ET AL  
R G GILLESPIE   WV   Gilmer   Troy   66   412     3     ASA B. BUSH ET UX   R.
G. GILLEPIE   WV   Gilmer   Troy   68   305     3     J F FURR ET AL   CRUDE OIL
COMPANY   WV   Gilmer   Troy   58   449     3

 

Exhibit B-1, Page 123 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     EARL GORDON ET AL   HOPE NATURAL GAS
COMPANY   WV   Gilmer   Troy   161   228     3     JNO E ARBUCKLE ET AL   HOPE
NATURAL GAS COMPANY   WV   Gilmer   Troy   163   9     3     T.C. KEMPER ET AL  
HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   163   192     3     B M WARD ET
AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   163   307     3     F J
WAGGONER ET AL   CRUDE OIL COMPANY A WVA COR   WV   Gilmer   Troy   58   395    
3     LOUISA KEMPER ET AL   CRUDE OIL COMPANY   WV   Gilmer   Troy   58   390  
  3     OLITA W. HOOKER ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy  
181   319     3     MARION B. HARLAN ET AL   CONSOLIDATED GAS SUPPLY COR   WV  
Gilmer   Troy   244   380     3     D J GORDON   C B BUSH   WV   Gilmer   Troy  
54   200     3     E L VALENTINE ET AL   CRUDE OIL COMPANY   WV   Gilmer   Troy
  58   441     3     NEWBERNE METH CH   HOPE NATURAL GAS COMPANY   WV   Gilmer  
Troy   165   380     3     HARLEY BOGGS ET AL   HOPE NATURAL GAS CO.   WV  
Gilmer   Troy   169   127     3     EARL GORDON ET AL   HOPE NATURAL GAS COMPANY
  WV   Gilmer   Troy   173   42     3     GUY H ELLYSON, ET AL   HOPE NATURAL
GAS CO.   WV   Gilmer   Troy   173   39     3     W T WIANT   SOUTH PENN OIL
COMPANY   WV   Gilmer   Troy   36   33     3     I M FOX ET AL   J A GARTLAN & D
DEWAR   WV   Gilmer   Troy   54   197     3     SCOTT MASON ET AL   HOPE NATURAL
GAS COMPANY   WV   Gilmer   Troy   156   28-B     3     CYRUS P. BRITTON ET AL  
HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   163   487     3     OVOLENE
ELDER ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   163   490     3  
  NANCY QUEEN ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   165   386
    3     HARTSELL RIDDLE & ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer  
Troy   165   503     3     LENA LOCKARD   HOPE NATURAL GAS COMPANY   WV   Gilmer
  Troy   169   457     3     W A RIDDLE ET AL   HOPE NATURAL GAS COMPANY   WV  
Gilmer   Troy   180   325     3     SO PENN OIL CO   HOPE NATURAL GAS COMPANY  
WV   Gilmer   Troy   188   382     3     ELBERT WOOFTER ET AL   HOPE NATURAL GAS
COMPANY   WV   Gilmer   Troy   227   421     3     A L RYMER   SOUTH PENN OIL
COMPANY   WV   Gilmer   Troy   64   84     3     J H WOOFTER ET AL   HOPE
NATURAL GAS CO.   WV   Gilmer   Troy   227   516     3     H P WOOFTER ET AL  
R.G. GILLESPIE   WV   Gilmer   Troy   68   291     3     F T BUSH ET AL   R G
GILLESPIE   WV   Gilmer   Troy   68   299     3     B W CRADDOCK ET AL   HOPE
NATURAL GAS   WV   Gilmer   Troy   139   331     3     R D GORDON   HOPE NATURAL
GAS COMPANY   WV   Gilmer   Troy   163   105     3     W.B. HERSMAN ET AL  
CRUDE OIL COMPANY, A WV CO.   WV   Gilmer   Troy   76   31     3     GILMER CO B
OF E   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   167   130     3     Y.
MILDRED WOOFTER ET AL   CONS. GAS SUPPLY CORP.   WV   Gilmer   Troy   306   427
    3     GIDEON J ELLYSON ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Gilmer   Troy   309   517     3     W M COLE   HOPE NATURAL GAS COMPANY   WV  
Gilmer   Troy   83   267     3     NORMA TALBOTT MERTZ   DOMINION EXPLORATION &
PRODUCTION INC   WV   Gilmer   Troy   481   236     3     CHARLES E TALBOTT  
DOMINION EXPLORATION & PRODUCTION INC   WV   Gilmer   Troy   481   251     3    
LEO P. CAULFIELD ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   203  
165     3     MIDLAND ENTERPRISES   HOPE NATURAL GAS COMPANY   WV   Gilmer  
Troy   262   598     3     ELBERT WOOFTER & ET AL   CONS. GAS SUPPLY CORP   WV  
Gilmer   Troy   228   369     3     I M FOX ET AL   M KEATING   WV   Gilmer  
Troy   58   409     3     L D GORDON ET AL   HOPE NATURAL GAS COMPANY   WV  
Gilmer   Troy   158   0198-A     3     M.D. REED ET AL   HOPE NATURAL GAS
COMPANY   WV   Gilmer   Troy   163   12     3     HUNTER M. BENNETT ET AL   HOPE
NATURAL GAS COMPANY   WV   Gilmer   Troy   B163   180     3     NEWBERNE METH CH
ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   165   383     3     D W
HINZMAN ET AL   CRUDE OIL COMPANY   WV   Gilmer   Troy   58   451     3     FRED
WHITTING ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   192   83     3
    H I ALLMAN   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   85   117     3
    F T BUSH ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   64   235  
  3     GERTRUDE B HOWELL ET AL   R. G. GILLESPIE   WV   Gilmer   Troy   66  
399     3     C B BUSH & ET AL   R. G. GILLESPIE   WV   Gilmer   Troy   68   312
    3

 

Exhibit B-1, Page 124 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo     JAMES H. ARBUCKLE ET AL   HOPE NATURAL GAS
COMPANY   WV   Gilmer   Troy   98   248     3     EARL GORDON ET AL   HOPE
NATURAL GAS COMPANY   WV   Gilmer   Troy   158   198B     3     L D GORDON ET AL
  HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   165   391     3     E.I.
WAGGONER ET AL   CRUDE OIL COMPANY   WV   Gilmer   Troy   58   393     3    
NEWB LODGE IOOF   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   165   500    
3     CONSERVATION OIL & GAS CO.   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy
  173   104     3     HARLEY BOGGS ET AL   HOPE NATURAL GAS COMPANY   WV  
Gilmer   Troy   181   501     3     D W HINZMAN ET AL   R G GILLESPIE   WV  
Gilmer   Troy   66   402     3     H WOOFTER ET AL   J. M. BASOM   WV   Gilmer  
Troy   58   254     3     SCOTT MASON ET AL   HOPE NATURAL GAS COMPANY   WV  
Gilmer   Troy   163   102     3     LOUISA KEMPER ET AL   M. KEATING   WV  
Gilmer   Troy   58   422     3     PORTER WRIGHT ET AL   HOPE NATURAL GAS
COMPANY   WV   Gilmer   Troy   169   363     3     J.C. BUSH ET AL   SOUTH PENN
OIL CO.   WV   Gilmer   Troy   36   46     3     JOY ALLMAN BAILEY, ET VIR  
CONSOLIDATED GAS SUPPLY COR   WV   Gilmer   Troy   244   578     3     A L RYMER
ET AL   HOPE NATURAL GAS CO.   WV   Gilmer   Troy   81   487     3     M D
ALLMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy   158   044C     3
    HUNTER M. BENNETT ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Troy  
163   184     3     TRACY RIDDLE ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer
  Troy   167   62     3     S J W ERWIN   HOPE NATURAL GAS COMPANY   WV   Gilmer
  Troy   165   394     3     G.W. ERVIN ET AL   CRUDE OIL COMPANY   WV   Gilmer
  Troy   58   387     3     ELMER BUSH ET UX   HOPE NATURAL GAS COMPANY   WV  
Gilmer   Troy   175   333     3     HENRY M RIDDLE & ET AL   HOPE NATURAL GAS
COMPANY   WV   Gilmer   Troy   180   322     3     PEARL VARNER   CAPITAL
PETROLEUM CO   WV   Gilmer   Troy   284   611     3     SUSAN WILSON   CAPITAL
PETROLEUM CO   WV   Gilmer   Troy   285   567     3     AVIS WILSON ET VIR  
CAPITAL PETROLEUM CO   WV   Gilmer   Troy   285   567     3     RUTH FOX ET VIR
  CAPITAL PETROLEUM CO   WV   Gilmer   Troy   291   711     3     DENNIS VARNER
ET UX   CAPITAL PETROLEUM CO   WV   Gilmer   Troy   291   713     3

Q090676001

    ED BROOME INC   ANTERO RESOURCES CORPORATION   WV   Gilmer   Troy   524  
177   33569   3

Q090680001

    DAVID M ADAMS ET UX   ANTERO RESOURCES CORPORATION   WV   Gilmer   Troy  
526   587   39019   3

Q090693001

    DAVID M ADAMS ET UX   ANTERO RESOURCES CORPORATION   WV   Gilmer   Troy  
526   595   39023   3

Q090698001

    CAROLYN BLANKENSHIP   ANTERO RESOURCES CORPORATION   WV   Gilmer   Troy  
529   259     3

Q090698002

    BOBBY JOSEPH POOLE ET UX   ANTERO RESOURCES CORPORATION   WV   Gilmer   Troy
  526   197   37430   3

Q090698003

    JOHN JASPER POOLE ET UX   ANTERO RESOURCES CORPORATION   WV   Gilmer   Troy
  526   186   37426   3

Q090705001

    MANLEY J ZINN ET UX   RAMSEY ASSOCIATED PETROLEUM INC   WV   Gilmer   Troy  
463   474     3

Q090709001

    ERNEST PAUL WAGGONER   RAMSEY ASSOCIATED PETROLEUM INC   WV   Gilmer   Troy
  472   393     3

Q090709002

    MARGHERITA VOELKER ET VIR   RAMSEY ASSOCIATED PETROLEUM INC   WV   Gilmer  
Troy   472   391     3

Q090709003

    MARY LUCILLE DEBERRY   RAMSEY ASSOCIATED PETROLEUM INC   WV   Gilmer   Troy
  472   387     3

Q090730001

    DELVIS L KERNS   RAMSEY ASSOCIATED PETROLEUM INC   WV   Gilmer   Troy   471
  1     3

Q090734000

    I J POWELL ET UX   RAMSEY ASSOCIATED PETROLEUM INC   WV   Gilmer   Troy  
401   132     3

Q090736001

    HECKERT HRS ET AL   GEO W MILLER   WV   Gilmer   Troy   194   117     3

Q090775001

    CLYDE LANG ET UX   RAMSEY ASSOCIATED PETROLEUM INC   WV   Gilmer   Troy  
475   211     3

Q090779001

    MANLEY J ZINN ET UX   RAMSEY ASSOCIATED PETROLEUM INC   WV   Gilmer   Troy  
463   476     3

Q090781001

    JOSEPH BUSH ET UX   RAMSEY ASSOCIATED PETROLEUM INC   WV   Gilmer   Troy  
472   389     3

Q090781002

    ERNEST PAUL WAGGONER   RAMSEY ASSOCIATED PETROLEUM INC   WV   Gilmer   Troy
  472   395     3

Q090796002

    MANLEY J ZINN ET UX   RAMSEY ASSOCIATED PETROLEUM INC   WV   Gilmer   Troy  
475   249     3

Q090801001

    DAVID M ADAMS ET UX   ANTERO RESOURCES CORPORATION   WV   Gilmer   Troy  
526   593     3

Q090805001

    CHARLES W ADAMS ET UX   ANTERO RESOURCES CORPORATION   WV   Gilmer   Troy  
529   73   39401   3

Q090821001

    ERNEST L ARBUCKLE FAMILY TRUST   ANTERO RESOURCES CORPORATION   WV   Gilmer
  Troy   524   339   35059   3

Q090824001

    ERNEST L ARBUCKLE FAMILY TRUST   ANTERO RESOURCES CORPORATION   WV   Gilmer
  Troy   524   341   35061   3

Q090825000

    UNITED HOSPITAL CENTER INC   WACO OIL & GAS CO INC   WV   Gilmer   Troy  
338   486     3

Q090834001

    S & R GAS VENTURES LTD   ANTERO RESOURCES CORPORATION   WV   Gilmer   Troy  
524   573   36860   3

Q090836001

    S & R GAS VENTURES LTD   ANTERO RESOURCES CORPORATION   WV   Gilmer   Troy  
524   587   36867   3

 

Exhibit B-1, Page 125 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q090850001

    SCOTT ZINN ET AL   RAMSEY ASSOCIATED PETROLEUM INC   WV   Gilmer   Troy  
383   247     3

Q096297000

    J F DRAIN ET UX   W T CONNOLLY   WV   Gilmer   Troy   114   473     3

Q096316000

    TRACY R NUTTER ET AL   WACO OIL & GAS COMPANY, INC   WV   Gilmer   Troy  
343   555     3

Q096318000

    TRIO PETROLEUM CORP ET AL   WACO OIL AND GAS COMPANY, INC   WV   Gilmer  
Troy   338   487     3

Q091344001

    DOMINION TRANSMISSION INC   CNX GAS COMPANY LLC ET AL   WV   Gilmer   Troy  
533   271   45441   3

Q096323000

    TRACY R NUTTER ET AL   WACO OIL AND GAS COMPANY, INC   WV   Gilmer   Troy  
343   557     3

Q096330000

    NELSON P BAILEY ET UX   WACO OIL AND GAS COMPANY, INC   WV   Gilmer   Troy  
338   127     3

Q096314000

    HOMER MASON ET UX   M G ZINN   WV   Gilmer   Troy   68   41     3

Q096365000

    J BLAINE NUTTER ET UX   WILLARD E FERRELL   WV   Gilmer   Troy   200   271  
  3

Q096320000

    NELSON GARRETT ET UX   WACO OIL AND GAS COMPANY, INC   WV   Gilmer   Troy  
340   462     3

Q096306000

    NELSON W ELLMORE ET UX   WACO OIL AND GAS COMPANY, INC   WV   Gilmer   Troy
  344   537     3

Q090698004

    S & R GAS VENTURES LTD   ANTERO RESOURCES CORPORATION   WV   Gilmer   Troy  
524   605   36876   3

Q090698005

    S & R GAS VENTURES LTD   ANTERO RESOURCES CORPORATION   WV   Gilmer   Troy  
524   613   36880   3

Q090736003

    LAYTON HECKERT   RAMSEY ASSOCIATED PETROLEUM INC   WV   Gilmer   Troy   401
  190     3

Q090736004

    WANDA ADAMS   RAMSEY ASSOCIATED PETROLEUM INC   WV   Gilmer   Troy   401  
197     3

Q090736011

    KENNETH HECKERT   RAMSEY ASSOCIATED PETROLEUM INC   WV   Gilmer   Troy   401
  199     3

Q090736005

    MARY LOU WAGNER   RAMSEY ASSOCIATED PETROLEUM INC   WV   Gilmer   Troy   401
  225     3

Q090736010

    MARY L HECKERT   RAMSEY ASSOCIATED PETROLEUM   WV   Gilmer   Troy   401  
439     3

Q086931001

    JOYCE CALDWELL ET VIR   NOBLE ENERGY INC   WV   Gilmer   Troy   529   69  
39392   3

Q086931007

    LISA ANN WALLO   NOBLE ENERGY INC   WV   Gilmer   Troy   529   501   40435  
3

Q086931008

    MARGIE M LOWERY   NOBLE ENERGY INC   WV   Gilmer   Troy   529   499   40431
  3

Q086931002

    STEVEN MOORE   NOBLE ENERGY INC   WV   Gilmer   Troy   529   115   39442   3

Q086931003

    SUSAN EASTER ET VIR   NOBLE ENERGY INC   WV   Gilmer   Troy   529   107  
39438   3

Q086931004

    GARY L STRADER   NOBLE ENERGY INC   WV   Gilmer   Troy   529   109   39439  
3

Q086931005

    GLENN J SCHULTE ET UX   NOBLE ENERGY INC   WV   Gilmer   Troy   529   489  
40424   3

Q087000001

    LEONE B PURCELL   NOBLE ENERGY INC   WV   Gilmer   Troy   529   65   39390  
3

Q087000002

    JANET SISK JUSTO   NOBLE ENERGY INC   WV   Gilmer   Troy   529   67   39391
  3

Q087000003

    CONSTANCE ROWENA BOWEN   NOBLE ENERGY INC   WV   Gilmer   Troy   532   160  
44762   3

Q087000004

    JOSEPH ISABELLA ET UX   NOBLE ENERGY INC   WV   Gilmer   Troy   532   164  
44764   3

Q088698001

    DANITA K HILEY   NOBLE ENERGY INC   WV   Gilmer   Troy   529   506   40437  
3

Q088698002

    LINDA I JENNINGS   NOBLE ENERGY INC   WV   Gilmer   Troy   529   503   40436
  3

Q088705001

    JEAN MOTOLIK ET VIR   NOBLE ENERGY INC   WV   Gilmer   Troy   529   512  
40439   3

Q088705002

    SAMANTHA S WILSON ET VIR   NOBLE ENERGY INC   WV   Gilmer   Troy   529   497
  40430   3

Q088744001

    LINDA I JENNINGS   NOBLE ENERGY INC   WV   Gilmer   Troy   529   509   40438
  3

Q088744009

    TINA M THOMASON ET VIR   NOBLE ENERGY INC   WV   Gilmer   Troy   532   166  
44765   3

Q088744010

    DANIEL BRANNON ET UX   NOBLE ENERGY INC   WV   Gilmer   Troy   532   162  
44763   3

Q088744002

    EDWARD SCOTT WAUGH   NOBLE ENERGY INC   WV   Gilmer   Troy   530   451  
43114   3

Q088744004

    BETTY JOAN BUSH HUSK   NOBLE ENERGY INC   WV   Gilmer   Troy   530   445  
43111   3

Q088744005

    WILLIAM H RICHARDS   NOBLE ENERGY INC   WV   Gilmer   Troy   530   443  
43110   3

Q088744006

    LADONNA G CLEMMER ET VIR   NOBLE ENERGY INC   WV   Gilmer   Troy   532   153
  44759   3

Q088744007

    MARY YVONNE BITTLE   NOBLE ENERGY INC   WV   Gilmer   Troy   532   155  
44760   3

Q088744008

    DAVID L BUSH ET UX   NOBLE ENERGY INC   WV   Gilmer   Troy   532   158  
44761   3

Q088217001

    ORVAL E WILLIAMSON ET UX   NOBLE ENERGY INC   WV   Gilmer   Troy   529   113
  39441   3

Q088227001

    BOYD WAYNE WASS ET UX   NOBLE ENERGY INC   WV   Gilmer   Troy   529   111  
39440   3

Q088227002

    ROBERT WESLEY WASS   NOBLE ENERGY INC   WV   Gilmer   Troy   529   121  
39445   3

Q088227003

    KATHY DIANE HELMICK   NOBLE ENERGY INC   WV   Gilmer   Troy   529   119  
39444   3

Q088227004

    HERMAN L WASS ET UX   NOBLE ENERGY INC   WV   Gilmer   Troy   529   117  
39443   3

Q088227005

    ROGER LEE SMITH ET UX   NOBLE ENERGY INC   WV   Gilmer   Troy   529   481  
40421   3

Q088227006

    DAVID SCOTT SMITH ET UX   NOBLE ENERGY INC   WV   Gilmer   Troy   529   491
  40425   3

Q088227007

    STEPHEN FRANKLIN SMITH ET UX   NOBLE ENERGY INC   WV   Gilmer   Troy   529  
493   40426   3

Q088227008

    MARK EDWARD SMITH   NOBLE ENERGY INC   WV   Gilmer   Troy   529   486  
40423   3

Q088248001

    MIKE ROSS INC   NOBLE ENERGY INC   WV   Gilmer   Troy   529   127   39448  
3

 

Exhibit B-1, Page 126 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q088249001

    MIKE ROSS INC   NOBLE ENERGY INC   WV   Gilmer   Troy   529   125   39447  
3

Q088251001

    MIKE ROSS INC   NOBLE ENERGY INC   WV   Gilmer   Troy   829   123   39446  
3

Q088376001

    JEWELL RODNEY WARE ET UX   NOBLE ENERGY INC   WV   Gilmer   Troy   529   486
  40423   3

Q088376002

    SARAH L WARE   NOBLE ENERGY INC   WV   Gilmer   Troy   529   483   40422   3

Q087000019

    CONSTANCE ROWENA BOWEN   NOBLE ENERGY INC   WV   Gilmer   Troy   533   365  
45811   3

Q086931006

    EDWARD C SCHULTE ET UX   NOBLE ENERGY INC   WV   GILMER   Troy   533   518  
46365   3

Q087000005

    VIRGINIA LEE RICHARDS ASH BURTON   FORTE’ PRODUCTIONS LLC   WV   GILMER  
Troy   526   157   37373   3

Q087000006

    KAREN SUE RASMUSSEN   FORTE’ PRODUCTIONS LLC   WV   GILMER   Troy   529  
249   39717   3

Q087000007

    GLEN H BURTON ET UX   FORTE’ PRODUCTIONS LLC   WV   GILMER   Troy   526  
161   37375   3

Q087000008

    MARTHA WINNENE BURTON   FORTE’ PRODUCTIONS LLC   WV   GILMER   Troy   526  
206   37489   3

Q087000012

    UNITED THEOLOGICAL SEMINARY   NOBLE ENERGY INC   WV   GILMER   Troy   545  
88   56635   3

Q087000015

    VIRGINIA LEE RICHARDS ASH BURTON   FORTE’ PRODUCTIONS LLC   WV   GILMER  
Troy   526   159   37374   3

Q087000024

    WEST OHIO CONFERENCE OF THE UNITED METHODIST   NOBLE ENERGY INC   WV  
GILMER   Troy   545   91   56636   3

Q088376009

    ROSE E MATHENY   NOBLE ENERGY INC   WV   GILMER   Troy   533   685   46931  
3

Q088376010

    BURLEY M FORINASH   NOBLE ENERGY INC   WV   GILMER   Troy   533   679  
46929   3

Q088376011

    REBECCA A KELLY ET VIR   NOBLE ENERGY INC   WV   GILMER   Troy   533   474  
46249   3

Q088376012

    WILLIAM C MATHENY   NOBLE ENERGY INC   WV   GILMER   Troy   539   67   47259
  3

Q088376013

    RONALD R GUM   NOBLE ENERGY INC   WV   GILMER   Troy   533   480   46251   3

Q088376014

    PAMELA A CORBETT ET VIR   NOBLE ENERGY INC   WV   GILMER   Troy   533   459
  46244   3

Q088376015

    TIMOTHY G SMITH ET UX   NOBLE ENERGY INC   WV   GILMER   Troy   533   682  
46930   3

Q088376016

    LARRY L SIROSKY   NOBLE ENERGY INC   WV   GILMER   Troy   533   691   46934
  3

Q088376017

    JANICE S WOOLUM ET VIR   NOBLE ENERGY INC   WV   GILMER   Troy   533   456  
46243   3

Q088376018

    LINDA STANLEY ET VIR   NOBLE ENERGY INC   WV   GILMER   Troy   533   447  
46240   3

Q088376019

    HARRIETTE ATSAROFF   NOBLE ENERGY INC   WV   GILMER   Troy   533   709  
46940   3

Q088376020

    GREGORY E SMITH ET UX   NOBLE ENERGY INC   WV   GILMER   Troy   533   703  
46938   3

Q088376021

    WANDA LEE RANDLES HARROLD   NOBLE ENERGY INC   WV   GILMER   Troy   533  
700   46937   3

Q088376022

    THOMAS A SMITH ET UX   NOBLE ENERGY INC   WV   GILMER   Troy   533   706  
46939   3

Q088376023

    SHIRLEY A TAPLEY ET VIR   NOBLE ENERGY INC   WV   GILMER   Troy   533   450
  46241   3

Q088376024

    LAURA D ASHLEY   NOBLE ENERGY INC   WV   GILMER   Troy   533   444   46239  
3

Q088376025

    DONALD L ROMINE   NOBLE ENERGY INC   WV   GILMER   Troy   533   477   46250
  3

Q088376026

    SUSAN JEANINE BLAIR   NOBLE ENERGY INC   WV   GILMER   Troy   539   64  
47258   3

Q088376027

    TIMOTHY J SIROSKY   NOBLE ENERGY INC   WV   GILMER   Troy   533   697  
46936   3

Q088376028

    JAMES F SIROSKY   NOBLE ENERGY INC   WV   GILMER   Troy   533   694   46935
  3

Q088376029

    RICKY R GUM   NOBLE ENERGY INC   WV   GILMER   Troy   533   671   46927   3

Q088376030

    RHEA D FEATHERSTON ET VIR   NOBLE ENERGY INC   WV   GILMER   Troy   533  
483   46252   3

Q088376031

    MOST WORSHIPFUL GRAND LODGE OF ANCIENT FREE   NOBLE ENERGY INC   WV   GILMER
  Troy   533   471   46248   3

Q088376032

    CONNIE MOORE ET VIR   NOBLE ENERGY INC   WV   GILMER   Troy   539   70  
47260   3

Q088376033

    JUSTICE CARLTON MCCORKLE   NOBLE ENERGY INC   WV   GILMER   Troy   539   61
  47257   3

Q088376034

    TERRY L SIROSKY   NOBLE ENERGY INC   WV   GILMER   Troy   542   342   51207
  3

Q088376035

    LUDIE M QUEEN   NOBLE ENERGY INC   WV   GILMER   Troy   542   688   53117  
3

Q088376036

    TILLMA JEAN RUSSELL, TRUSTEE   NOBLE ENERGY INC   WV   GILMER   Troy   542  
691   53118   3

Q088376037

    BRIAN P ROMINE ET UX   NOBLE ENERGY INC   WV   GILMER   Troy   533   453  
46242   3

Q088376038

    TINA L WEBB ET VIR   NOBLE ENERGY INC   WV   GILMER   Troy   545   297  
57729   3

Q088376041

    APRIL L SIROSKY   NOBLE ENERGY INC   WV   GILMER   Troy   533   688   46932
  3

Q088376042

    TONYA D LATHAM ET VIR   NOBLE ENERGY INC   WV   GILMER   Troy   545   300  
57730   3

Q088599000

    D G SCOTT ET UX   STONESTREET LANDS CO   WV   GILMER   Troy   291   47     3

Q088744003

    CHARLES DWANE BUSH ET UX   NOBLE ENERGY INC   WV   GILMER   Troy   530   448
  43113  

3

              542   684   53116  

Q088744011

    VICKI LEE BOMBARD   NOBLE ENERGY INC   WV   GILMER   Troy   545   293  
57728   3

Q088744012

    LINDA SUTTLE ET VIR   NOBLE ENERGY INC   WV   GILMER   Troy   533   367  
45813   3

 

Exhibit B-1, Page 127 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q088744013

    RODNEY L SLEETH ET UX   NOBLE ENERGY INC   WV   GILMER   Troy   533   539  
46371   3

Q088744014

    JOHN BALBOA   NOBLE ENERGY INC   WV   GILMER   Troy   533   534   46370   3

Q088744015

    GENEVA F MATHENY   NOBLE ENERGY INC   WV   GILMER   Troy   533   526   46368
  3

Q088744016

    DEBRA BALBOA   NOBLE ENERGY INC   WV   GILMER   Troy   533   529   46369   3

Q088744017

    BONNIE L HELMICK   NOBLE ENERGY INC   WV   GILMER   Troy   533   522   46367
  3

Q088744018

    RANDALL C SLEETH ET UX   NOBLE ENERGY INC   WV   GILMER   Troy   540   277  
49521   3

Q088744019

    RITCO INC   NOBLE ENERGY INC   WV   GILMER   Troy   542   238   50971   3

Q088744020

    DONALD F SLEETH ET UX   NOBLE ENERGY INC   WV   GILMER   Troy   533   462  
46245   3

Q088968000

    AUSTIN G FLESHER ET AL   SHIELD PETROLEUM CORPORATION   WV   GILMER   Troy  
250   97     3

Q089722001

    ELVIN R GARRETT ET UX   RICK J GARRETT ET AL   WV   GILMER   Troy   363  
332     3

Q089722002

    NELSON GARRETT ET UX   RICK J GARRETT ET AL   WV   GILMER   Troy   372   128
    3

Q089741001

    PERRY H MCQUAIN   RICK J GARRETT ET AL   WV   GILMER   Troy   363   316    
3

Q089741002

    T BRYAN MCQUAIN   RICK J GARRETT ET AL   WV   GILMER   Troy   363   320    
3

Q089741003

    HELEN L CURTIS   RICK J GARRETT ET AL   WV   GILMER   Troy   363   314     3

Q090533001

    MIKE ROSS INC   NOBLE ENERGY INC   WV   GILMER   Troy   533   359   45809  
3

Q090551000

    RITCO INC   NOBLE ENERGY INC   WV   GILMER   Troy   533   362   45810   3

Q090570001

    BESSIE REED ET AL   DOMESTIC PRODUCERS   WV   GILMER   Troy   312   286    
3

Q090570002

    MARY JEAN JOHNSON   DOMESTIC PRODUCERS   WV   GILMER   Troy   318   714    
3

Q090570003

    VIRGINIA LEESON   DOMESTIC PRODUCERS   WV   GILMER   Troy   320   377     3

Q090570004

    ZELMA RADCLIFF ET VIR   DOMESTIC PRODUCERS   WV   GILMER   Troy   318   712
    3

Q090570005

    VIRGIL REED ET UX   DOMESTIC PRODUCERS   WV   GILMER   Troy   320   375    
3

Q090570006

    THERON ROE ET AL   DOMESTIC PRODUCERS   WV   GILMER   Troy   318   710     3

Q090570007

    JOSEPH E REED ET UX   DOMESTIC PRODUCERS   WV   GILMER   Troy   318   704  
  3

Q090570008

    DENZEL ADAMS ET UX   DOMESTIC PRODUCERS   WV   GILMER   Troy   318   706    
3

Q091480001

    MARK UEBEL   NOBLE ENERGY INC   WV   GILMER   Troy   540   281   49522   3

Q092119007

    GAIL YOUNG WORKMAN   NOBLE ENERGY INC   WV   GILMER   Troy   545   279  
57593   3

Q092126001

    JAMES C FOLTZ ET UX   NOBLE ENERGY INC   WV   GILMER   Troy   533   674  
46928   3

Q092126002

    LESTER BRITTON ET UX   NOBLE ENERGY INC   WV   GILMER   Troy   542   240  
50972   3

Q092126003

    JOHN K FOLTZ   NOBLE ENERGY INC   WV   GILMER   Troy   533   465   46246   3

Q092126004

    VICTORIA ZIEREIS   NOBLE ENERGY INC   WV   GILMER   Troy   533   468   46247
  3

Q092715000

    EVERETT B YOUNG ET AL   HERMAN C WARNER   WV   GILMER   Troy   236   98    
3

Q092826001

    PATTY J GRAY WISEMAN   NOBLE ENERGY INC   WV   GILMER   Troy   539   182  
47845   3

Q096273007

    DWIGHT L WOOFTER   DOMINION EXPLORATION & PRODUCTION INC   WV   GILMER  
Troy   489   435   3686   3

Q096273009

    ED BROOME INC   ANTERO RESOURCES CORPORATION   WV   GILMER   Troy   524  
185   33573   3

Q097145000

    PERRY H MCQUAIN ET AL   RICK J GARRETT ET AL   WV   GILMER   Troy   363  
318     3   227001-000   ROBERT DANKO ET UX   CNX GAS COMPANY LLC   WV  
Harrison   Clay, Sardis   1425   577   20080033801   3

CNX628480

  628480   GASKINS, LORRAINE A & JAMES E   CONSOLIDATION COAL COMPANY   WV  
Harrison   Eagle   1364   766   200400061529   3

LW1591

  LW-1591   U G LYON ET UX   SOUTH PENN OIL COMPANY   WV   Harrison   Sardis  
192   261     3     WILLIAM E BENNETT   THE FISHER OIL COMPANY   WV   Harrison  
Sardis         3

LW2224

  LW - 2224   ROCK CAMP OIL AND GAS ET AL   CLARENCE W MUTSCHELKNAUS   WV  
Harrison   Sardis, Tenmile   1402   420   200700005996   3     E R BENNETT ET AL
  HOPE NATURAL GAS CO.   WV   Lewis   Weston   285   248     3

CNX68062001

  068062-001   NORMA G WILCOX   CNX GAS COMPANY LLC   WV   Marion   Lincoln  
1061   397   201000004282   3

CNXPE002

  069030-001   REITA JANE HALL   PETROEDGE ENERGY LLC   WV   Marion   Lincoln  
1056   661   200900006575   3

CNXPE020

  069045-001   MARGARET ELLEN WILSON   PETROEDGE ENERGY LLC   WV   Marion  
Lincoln   657   658   200900016573   3

CNXLW1404

  DV011359   ELLA KINSEY   HOPE NATURAL GAS COMPANY   WV   Marion   Mannington  
200   219     3

CNX68065000

  068065-000   CAROL J MURPHY   WEST AUGUSTA RESOURCES LLC   WV   Marion  
Mannington   1053   57   200900011508   3

LW1223

    R B ASH ET AL   MAXTON OIL AND GAS COMPANY   WV   Marion   Mannington   319
  501     3

Q095430000

    JENNIE L THORNE ET AL   G L BEATY ET AL   WV   Marion   Mannington   351  
192     3

CNXLW1407

    JENNIE L THORNE ET AL   G L BEATY ET AL   WV   Marion   Mannington   330  
522     3

LW1400

  LW-1400   O N KOEN ET UX   E H HIBBS   WV   Marion   Mannington   216   356  
  3

068004

  068004-000   GAYLE JUSTICE   CNX GAS COMPANY LLC   WV   Marion   Mannington  
1042   436   200800015653   3

CNX68005000

  068005-000   GAYLE D JUSTICE   CNX GAS COMPANY LLC   WV   Marion   Mannington
  1042   420   200800015649   3

 

Exhibit B-1, Page 128 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

CNX68006000

  068006-000   GAYLE D JUSTICE   CNX GAS COMPANY LLC   WV   Marion   Mannington
  1045   832   200900002805   3

CNX68042000

  068042-000   W. PAUL MILLER   CNX GAS COMPANY LLC   WV   Marion   Mannington  
1045   856   200900002811   3

Q090616000

  068058-000   ISAAC HIBBS ET UX   J E CARNHAM   WV   Marion   Mannington   125
  450     3

CNX626136

  626136   KENNEDY, DELORIS GORBY   CONSOLIDATION COAL COMPANY   WV   Marion  
Mannington   941   122   7477   3

CNX705012

  705012   BATSON, GRACE   CONSOLIDATION COAL COMPANY   WV   Marion   Mannington
  807   906   2856   3

CNX626202

  626202   CAMPBELL’S RUN UNION CHURCH   CONSOLIDATION COAL COMPANY   WV  
Marion   Mannington   980   760   200200017308   3

CNX626217

  626217   RICE, ANN MCCRAY & RODNEY W   CONSOLIDATION COAL COMPANY   WV  
Marion   Mannington   991   926   200400004551   3

CNX628542

  628542   NAPIER, JOHN W & SHEILA K   CONSOLIDATION COAL COMPANY   WV   Marion
  Mannington   1001   180   200500003509   3

CNX626224

  626224   BARANKOVICH, GEORGE & JENNIFER A   CONSOLIDATION COAL COMPANY   WV  
Marion   Mannington   1012   640   200600006174   3

CNX626235

  626235   BARANKOVICH, ANITA M   CONSOLIDATION COAL COMPANY   WV   Marion  
Mannington   1014   591   200600009808   3

CNX626241

  626241   ANITA BURT LAND RESOURCES LLC   CONSOLIDATION COAL COMPANY   WV  
Marion   Mannington   1014   940   200600010352   3

CNX626242

  626242   BARANKOVICH, VALERIE & DOUG ALECCI   CONSOLIDATION COAL COMPANY   WV
  Marion   Mannington   1015   243   200600011031   3

CNX626240

  626240   PRITCHARD, LISA & PAUL   CONSOLIDATION COAL COMPANY   WV   Marion  
Mannington   1015   367   200600011206   3

CNX626243

  626243   BARANKOVICH, BETHANN K   CONSOLIDATION COAL COMPANY   WV   Marion  
Mannington   1015   374   200600011207   3

CNX626244

  626244   BARANKOVICH, AMY L   CONSOLIDATION COAL COMPANY   WV   Marion  
Mannington   1015   574   200600011577   3

CNX626336

  626336   SIX, RALPH & BETTY J   CONSOLIDATION COAL COMPANY   WV   Marion  
Mannington   1035   800   200800006489   3

CNX626347

  626347   LOUGH, ARCHIE FRED ET AL   CONSOLIDATION COAL COMPANY   WV   Marion  
Mannington   1039   581   200800011976   3

CNX626250

  626250   MCMUNN, LEA M ET AL   CONSOLIDATION COAL COMPANY   WV   Marion  
Mannington   1040   643   200800012908   3

CNX626357

  626357   SLAY, BARBARA K ET AL   CONSOLIDATION COAL COMPANY   WV   Marion  
Mannington   1042   169   200800015374   3

CNX626364

  626364   ZINK, ROBERT   CONSOLIDATION COAL COMPANY   WV   Marion   Mannington
  1042   226   200800015430   3

CNX628588

  628588   WHITE, DONALD W & DIANNA L   CONSOLIDATION COAL COMPANY   WV   Marion
  Mannington   1043   708   200900000216   3

CNX628621

  628621   CRAIG, GARRY D & CHARLOTTE A   CONSOLIDATION COAL COMPANY   WV  
Marion   Mannington   1051   945   200900010106   3

CNX628584

  628584   MORGAN, NANCI J   CONSOLIDATION COAL COMPANY   WV   Marion  
Mannington   1052   791   200900011173   3

CNX626377

  626377   PRICE, MELVIN D & SARAH I   CONSOLIDATION COAL COMPANY   WV   Marion
  Mannington   1056   46   200900015487   3

CNX628634

  628634   MARTIN, DOUGLAS E & MISTI   CONSOLIDATION COAL COMPANY   WV   Marion
  Mannington   1056   903   200900016752   3

CNX626388

  626388   MILLER, ANNA MAE   CONSOLIDATION COAL COMPANY   WV   Marion  
Mannington   1057   52   200900016874   3

CNX626384

  626384   HAYES, MARY JANE ET AL   CONSOLIDATION COAL COMPANY   WV   Marion  
Mannington   1057   444   201000000248   3

CNX626392

  626392   TOLAND, DONITA C   CONSOLIDATION COAL COMPANY   WV   Marion  
Mannington   1066   1   201000009590   3

CNX626317

  626317   THOMAS, ERMA B   CONSOLIDATION COAL COMPANY   WV   Marion  
Mannington   1066   917   201000010487   3

CNXLW1569

    JOHN WEST HEIRS   RANDY ELLIOTT   WV   Marion   Mannington   985   526  
200300009566   3

LW1558

  LW-1558   RANDY J ELLIOTT ET AL   RJAL INC   WV   Marion   Mannington   971  
747   200100013504   3

Q095429001

  069044-001   MARY CAMERON   PETROEDGE ENERGY LLC   WV   Marion   Paw Paw  
1067   411   201000011075   3

CNX68007001

  068007-001   GAYLE D JUSTICE   CNX GAS COMPANY LLC   WV   Marion   PawPaw  
1042   432   200800015652   3

CNX68010001

  068010-001   JOHN FREDERICK HAWKINBERRY, JR   CNX GAS COMPANY LLC   WV  
Marion   PawPaw   1042   424   200800015650   3

CNX68010002

  068010-002   ERNEST CARL HAWKINBERRY   CNX GAS COMPANY LLC   WV   Marion  
PawPaw   1042   428   200800015651   3

CNX68010003

  068010-003   CONNIE SUE HANDLEY   CNX GAS COMPANY LLC   WV   Marion   PawPaw  
1045   836   200900002806   3

CNX68017001

  068017-001   DESTRY & CARLA JONES   CNX GAS COMPANY LLC   WV   Marion   PawPaw
  1045   840   200900002807   3

CNX68018001

  068018-001   DAVID E. HAUGHT   CNX GAS COMPANY LLC   WV   Marion   PawPaw  
1045   844   200900002808   3

CNX68041001

  068041-001   DAVID E. HAUGHT   CNX GAS COMPANY LLC   WV   Marion   PawPaw  
1045   852   200900002810   3

CNX68066000

  068066-000   GLENN K VALENTINE ET UX   CNX GAS COMPANY LLC   WV   Marion  
PawPaw   1060   499   2010000003572   3

CNX68067001

  068067-001   APRIL M MORGAN   CNX GAS COMPANY LLC   WV   Marion   PawPaw  
1060   807   201000004064   3

CNX68068001

  068068-001   SANDRA BOCK   CNX GAS COMPANY LLC   WV   Marion   PawPaw   1061  
837-839   201000004614   3

CNX68069000

  068069-000   KIM ALLEN HESS ET AL   CNX GAS COMPANY LLC   WV   Marion   PawPaw
  1061   600   201000004442   3

CNX69002000

  069002-000   KIM HESS ET AL   CNX GAS COMPANY LLC   WV   Marion   PawPaw  
1062   10   201000004888   3

CNX69015000

  069015-000   GEORGE LEMLEY ET UX   CNX GAS COMPANY LLC   WV   Marion   PawPaw
  1070   50   201000013833   3

CNXPE005

  069033-001   LEENA LOU LESSON   PETROEDGE ENERGY LLC   WV   Marion   PawPaw  
1056   659   200900016574   3   069049-001   KEITH ARTHUR AND LEWIS G. ARTHUR  
H&H ENTERPRISES   WV   Marion   PawPaw   976   765   201100012453   3

CNX68030001

  068030-001   H. ROGER BARNETTE   CNX GAS COMPANY LLC   WV   Marion   Union  
1045   848   200900002809   3

CNX69007000

  069007-000   MITCHELL VINCENT   CNX GAS COMPANY LLC   WV   Marion   Union  
1063   487   201000006444   3

CNX69012001

  069012-001   BERT M MORGAN ET UX   CNX GAS COMPANY LLC   WV   Marion   Union  
1068   662   201000012207   3

Q086987002

    JOHANNA HAMANN KLUG ET AL   NOBLE ENERGY INC   WV   MARSHALL   Center   859
  307   1377504   3

Q097211000

  257004   TRIANGLE FACILITIES, INC   CONSOLIDATION COAL COMPANY   WV   Marshall
  Clay   500   238     3

 

Exhibit B-1, Page 129 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

623173

  623173   FOX, HUBERT V & CATHERINE E   CONSOLIDATION COAL COMPANY   WV  
Marshall   Clay   312   91     3

623177

  623177   JONES, RUBLE & WILMA   CONSOLIDATION COAL COMPANY   WV   Marshall  
Clay   312   332     3

623217

  623217   DOTY, HARRY E   CONSOLIDATION COAL COMPANY   WV   Marshall   Clay  
313   330     3

623235

  623235   HUBBS, KERMIT REED   CONSOLIDATION COAL COMPANY   WV   Marshall  
Clay   397   420     3

623236

  623236   UTTER, JAMES & MARY   CONSOLIDATION COAL COMPANY   WV   Marshall  
Clay   397   436     3

623237

  623237   DOTY, PARKER L   CONSOLIDATION COAL COMPANY   WV   Marshall   Clay  
399   503     3

623238

  623238   DOTY, LUCY E   CONSOLIDATION COAL COMPANY   WV   Marshall   Clay  
403   351     3

623218

    PAUL E BOTTOME ET UX   PITTSBURGH CONSOLIDATION COAL COMPANY   WV   Marshall
  Clay   314   385     3

623175

    ALVEY E RITCHEA ET UX   THE M A HANNA COMPANY   WV   Marshall   Clay   312  
268     3

623176

    CLARA J SIMS ET AL   THE M A HANNA COMPANY   WV   Marshall   Clay   312  
234     3     JOHN H FAIR JR ET UX   CONSOLIDATION COAL COMPANY   WV   Marshall
  Clay   403   374     3

623391

    GROVER JOHN HAYNES ET UX   CONSOLIDATION COAL COMPANY   WV   Marshall   Clay
  525   508     3

623010

    CHARLES D TERRY ET UX   HANNA COAL COMPANY   WV   Marshall   Clay   226  
269     3

623220

    JAMES F STROSNIDER ET UX   PITTSBURGH CONSOLIDATION COAL COMPANY   WV  
Marshall   Clay   315   284     3

Q076174000

    EDWARD P PETERS ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   801   82  
1347048   3

Q077418000

    KELLY J CECIL ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   805   589  
1350440   3

Q075490007

    GREGORY FRANKE PASKE   NOBLE ENERGY INC   WV   Marshall   Clay   800   289  
1346430   3

Q075490008

    GERALD LEROY SEARS ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   803  
347   1348497   3

Q075490009

    SONJA COLLEEN MOWDER ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   803
  353   1348499   3

Q075490010

    GEORGE ELWOOD SEARS II ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   803
  333   1348491   3

Q075490001

    JANET HAMSTEAD ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   796   144
  1344271   3

Q075490002

    CHRISTINE HARRIS   NOBLE ENERGY INC   WV   Marshall   Clay   796   140  
1344268   3

Q075490003

    JAY W MYERS ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   796   138  
1344267   3

Q075490004

    EDWIN S MYERS   NOBLE ENERGY INC   WV   Marshall   Clay   796   136  
1344266   3

Q075490005

    BETTY JOAN BLEVINS ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   797  
426   1344810   3

Q075490006

    SANDRA J HORES   NOBLE ENERGY INC   WV   Marshall   Clay   797   447  
1344823   3

Q075617004

    JENNIFER L DUYMICH ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   803  
606   1348780   3

Q075617009

    LEE PATTERSON ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   816   164  
1355438   3

Q075617001

    JOYCE ANN DONALD ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   797  
434   1344815   3

Q075617002

    DICK TRACY ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   797   437  
1344817   3

Q075617003

    SANDRA BORKOWSKI   NOBLE ENERGY INC   WV   Marshall   Clay   797   428  
1344811   3

Q075961005

    PATRICIA SUE MCALISTER ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay  
803   343   1348495   3

Q075961006

    HUGHES BOOHER ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   803   627  
1348791   3

Q075961007

    JON BOOHER ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   803   629  
1348793   3

Q075961008

    DAVID LEWIS BOOHER ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   803  
617   1348787   3

Q075961009

    SAM W BOOHER III ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   803   624
  1348790   3

Q075961010

    PATRICIA AILEEN GEORGE ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay  
803   338   1348493   3

Q075961011

    AUDRA MAY MINETTE ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   803  
329   1348490   3

Q075961012

    VIRGINIA LEE OGDEN DAVIES ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay  
803   595   1348773   3

Q075961013

    ROBERT OGDEN   NOBLE ENERGY INC   WV   Marshall   Clay   806   364   1350774
  3

Q075961001

    MURIEL E PARKER   NOBLE ENERGY INC   WV   Marshall   Clay   797   619  
1345042   3

Q075961002

    MARCIA HAMILTON CLARK ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   797
  608   1345038   3

Q075961003

    ALFRED E HAMILTON III   NOBLE ENERGY INC   WV   Marshall   Clay   797   611
  1345039   3

Q075961004

    STEVEN HAMILTON   NOBLE ENERGY INC   WV   Marshall   Clay   797   625  
1345046   3

Q076630001

    MARGARO J LONG   NOBLE ENERGY INC   WV   Marshall   Clay   803   622  
1348789   3

Q076630002

    MARIE E CSONTOS   NOBLE ENERGY INC   WV   Marshall   Clay   803   593  
1348772   3

Q076630003

    ANTHONY C BASIL   NOBLE ENERGY INC   WV   Marshall   Clay   803   610  
1348782   3

Q076630004

    BARBARA A WEST   NOBLE ENERGY INC   WV   Marshall   Clay   805   571  
1350431   3

Q076630005

    EUGENE LOUIS BLUMLING ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   805
  569   1350430   3

Q076630006

    REBECCA S BASIL   NOBLE ENERGY INC   WV   Marshall   Clay   805   563  
1350427   3

Q076630007

    CHRISTINA M BASIL   NOBLE ENERGY INC   WV   Marshall   Clay   805   561  
1350426   3

Q076630008

    THOMAS M WILLIAMS II   NOBLE ENERGY INC   WV   Marshall   Clay   805   594  
1350442   3

 

Exhibit B-1, Page 130 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q076630009

    DOROTHY LOU MEYERS ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   805  
565   1350428   3

Q076630010

    DORIS L MEIGH ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   805   567  
1350429   3

Q076630011

    ROSS V BASIL   NOBLE ENERGY INC   WV   Marshall   Clay   816   281   1355648
  3

Q076630012

    ORPHA MAY HYDE   NOBLE ENERGY INC   WV   Marshall   Clay   833   470  
1363482   3     WENDELL B AND CAROLYN S RINE   CHESAPEAKE APPALACHIA LLC   WV  
Marshall   Clay   700   298   1285672   3

Q090085000

    ROBERT TSCHAPPAT JR ET UX   CHEVRON USA INC   WV   Marshall   Clay   773  
589   1328824   3

Q090082000

    ROBERT E TSCHAPPAT SR ET UX   CHEVRON USA INC   WV   Marshall   Clay   839  
31   1366235   3

Q092713000

    EUGENE CHARLES ESTEP ET UX   CHEVRON USA INC   WV   Marshall   Clay   861  
613   1378416   3

Q092694000

    LLOYD R RUTAN AND LISA J GIBSON   CHEVRON USA INC   WV   Marshall   Clay  
793   298   1342011   3

Q092688000

    BRENDA DUFFORD   CHEVRON USA INC   WV   Marshall   Clay   793   303  
1342012   3

Q092696001

    JIM ARRITT ET UX   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Clay   717  
231   1296715   3

Q092696002

    JIM ARRITT JR   CHESAPEAKE APPALACHIA LLC   WV   Marshall   Clay   717   229
  1296714   3

Q075959001

    STEVEN HAMILTON   NOBLE ENERGY INC   WV   Marshall   Clay   816   190  
1355475   3

Q075959002

    DAVID LEWIS BOOHER ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   816  
186   1355473   3

Q075959003

    VIRGINIA LEE ODGEN DAVIES ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay  
816   188   1355474   3

Q075959004

    ROBERT OGDEN   NOBLE ENERGY INC   WV   Marshall   Clay   813   181   1355471
  3

Q075959005

    MURIEL E PARKER   NOBLE ENERGY INC   WV   Marshall   Clay   816   178  
1355470   3

Q075959006

    HUGHES BOOHER ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   816   174  
1355445   3

Q075959007

    MARCIA HAMILTON CLARK ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   816
  160   1355435   3

Q075959008

    ALFRED E HAMILTON III   NOBLE ENERGY INC   WV   Marshall   Clay   816   162
  1355436   3

Q075959009

    JON BOOHER ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   817   322  
1356146   3

Q075959010

    AUDRA MARY OGDEN MINETTE ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay  
817   326   1356148   3

Q075959011

    PATRICIA AILEEN GEORGE ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay  
817   324   1356147   3

Q075959012

    SAM W BOOHER III ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   817   320
  1356145   3

Q075959013

    PATRICIA SUE MCALISTER ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay  
819   353   1356971   3

Q075959014

    JAMES PARK MILLER ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   836   43
  1364935   3

Q075959015

    THOMAS SCOTT MILLER ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   839  
227   1366499   3

Q078647017

    JANE ELEANOR FORBES   NOBLE ENERGY INC   WV   Marshall   Clay   816   172  
1355443   3

Q078647018

    LINDA S EDWARDS ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   816   168
  1355440   3

Q078647019

    HARRY M EDGE ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   816   170  
1355442   3

Q078647020

    HELEN CONLEY   NOBLE ENERGY INC   WV   Marshall   Clay   816   273   1355641
  3

Q078647021

    MARY B LOY   NOBLE ENERGY INC   WV   Marshall   Clay   816   263   1355636  
3

Q078647022

    GEORGE S KIMBERLY   NOBLE ENERGY INC   WV   Marshall   Clay   816   308  
1355659   3

Q078647023

    CATHLEENE L KIEL ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   816  
528   1355924   3

Q078647024

    CYNTHIA A NELSON   NOBLE ENERGY INC   WV   Marshall   Clay   816   534  
1355927   3

Q078647025

    DAVID A HAMMEL   NOBLE ENERGY INC   WV   Marshall   Clay   816   536  
1355928   3

Q078647026

    MICHAEL L CONLEY ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   816   544
  1355932   3

Q078647027

    SALLY M CONLEY OYSTER ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   816
  542   1355931   3

Q078647028

    LISA M MANLEY   NOBLE ENERGY INC   WV   Marshall   Clay   816   540  
1355930   3

Q078647029

    LAWRENCE M CONLEY III   NOBLE ENERGY INC   WV   Marshall   Clay   816   526
  1355923   3

Q078647030

    PAMELA L MAXWELL   NOBLE ENERGY INC   WV   Marshall   Clay   816   538  
1355929   3

Q078647031

    ROBERTA A SPRUIEL   NOBLE ENERGY INC   WV   Marshall   Clay   816   277  
1355644   3

Q078647032

    JUDITH L STRAKA   NOBLE ENERGY INC   WV   Marshall   Clay   816   279  
1355647   3

Q078647033

    PHYLLIS F BLAND ET AL   NOBLE ENERGY INC   WV   Marshall   Clay   816   285
  1355650   3

Q078647014

    KENNETH D ROBERTSON ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   815  
527   1355089   3

Q078647015

    CHERYL S MILLER ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   815   525
  1355088   3

Q078647016

    PAMELA E WEISENBARGER ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   815
  523   1355087   3

Q078647035

    DONNA J GROVER ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   821   32  
1357757   3

Q078647036

    THOMAS D ROBERTSON JR ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   825
  302   1385699   3

Q078647037

    LOUIS MICHAEL MARONI   NOBLE ENERGY INC   WV   Marshall   Clay   825   256  
1358676   3

Q078647038

    LOU ANN CODDINGTON   NOBLE ENERGY INC   WV   Marshall   Clay   825   254  
1358675   3

Q078647039

    NICHOLAS W CONLEY SR   NOBLE ENERGY INC   WV   Marshall   Clay   825   276  
1358691   3

 

Exhibit B-1, Page 131 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q078647034

    CHERYL A GIUSTOZZI   NOBLE ENERGY INC   WV   Marshall   Clay   825   419  
1358719   3

Q078647040

    CAROL A PEARSON   NOBLE ENERGY INC   WV   Marshall   Clay   841   459  
1367949   3

Q078647041

    FREDERICK GILMOUR ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   841  
451   1367943   3

Q078647042

    GEORGE W SMITH ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   841   84  
1367522   3

Q078647043

    DENTON L GILMOUR ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   841   80
  1367520   3

Q078647044

    BARBARA J SANDERSON ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   844  
134   1369336   3

Q075478000

    WILLIAM L LEMASTERS ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   797  
432   1344814   3

Q074932000

    MILLARD BONNETTE JR ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   794  
499   1343234   3

Q074934000

    DONALD CHICHILO   NOBLE ENERGY INC   WV   Marshall   Clay   794   329  
1342804   3

Q082346000

    PHYLLIS M MOSLANDER ET AL   NOBLE ENERGY INC   WV   Marshall   Clay   825  
300   1358698   3

Q082496001

    ELDON BAKER   NOBLE ENERGY INC   WV   Marshall   Clay   828   272   1360712
  3

Q082496002

    LAMARA SCHULTZ   NOBLE ENERGY INC   WV   Marshall   Clay   831   42  
1361945   3

Q082524000

    PAUL J MAIDENS ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   826   90  
1359009   3

Q083110001

    HUGHES BOOHER ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   828   250  
1360701   3

Q083110002

    ALFRED E HAMILTON III   NOBLE ENERGY INC   WV   Marshall   Clay   828   258
  1360705   3

Q083110013

    SAM W BOOHER III ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   832   586
  1362905   3

Q083110003

    JON BOOHER ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   828   254  
1360703   3

Q083110004

    STEVEN HAMILTON   NOBLE ENERGY INC   WV   Marshall   Clay   828   274  
1360714   3

Q083110005

    PATRICIA AILEEN GEORGE ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay  
828   290   1360718   3

Q083110006

    MURIEL E PARKER   NOBLE ENERGY INC   WV   Marshall   Clay   828   294  
1360720   3

Q083110007

    ROBERT OGDEN   NOBLE ENERGY INC   WV   Marshall   Clay   828   297   1360721
  3

Q083110008

    AUDRA MARY OGDEN MINETTE ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay  
828   303   1360723   3

Q083110010

    VIRGINIA LEE OGDEN DAVIES ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay  
829   105   1361184   3

Q083110011

    MARCIA HAMILTON CLARK ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   829
  103   1361183   3

Q083110012

    DAVID LEWIS BOOHER ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   829  
155   1361210   3

Q081670000

    WILLIAM L MAXWELL ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   821   20
  1357750   3

Q081671001

    BETTY JEAN YOHO   NOBLE ENERGY INC   WV   Marshall   Clay   820   540  
1357737   3

Q081671002

    DONNA V YOHO   NOBLE ENERGY INC   WV   Marshall   Clay   842   353   1368590
  3

Q081671003

    LAWRENCE ELDON YOHO ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   842  
355   1368591   3

Q081671004

    JANICE N HAUNDERSCHILT   NOBLE ENERGY INC   WV   Marshall   Clay   842   357
  1368592   3

Q081671005

    ROY FRIEND YOHO ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   842   359
  1368593   3

Q081671006

    LARRY W YOHO II   NOBLE ENERGY INC   WV   Marshall   Clay   844   127  
1369333   3

Q081671007

    IMA LEE YOHO   NOBLE ENERGY INC   WV   Marshall   Clay   844   125   1369331
  3

Q081671008

    MARK EUGENE YOHO ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   844   129
  1369334   3

Q081671009

    DONNA V YOHO   NOBLE ENERGY INC   WV   Marshall   Clay   843   325   1368948
  3

Q081671013

    CHRISTA J DAVIES ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   844  
524   1369699   3

Q081671014

    NOEL S YOHO   NOBLE ENERGY INC   WV   Marshall   Clay   844   518   1369696
  3

Q081671015

    THOMAS S YOHO ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   844   514  
1369694   3

Q081671016

    ESTATE OF CHARLES V YOHO   NOBLE ENERGY INC   WV   Marshall   Clay   844  
516   1369695   3

Q081671017

    COLIN ROBERT YOHO ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   844  
528   1369701   3

Q081671018

    ROBERT BARRON JR ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   846   379
  1370627   3

Q081671019

    EMERSON BARRON ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   846   381  
1370628   3

Q081671020

    EUGENIE BARRON YTUARTE ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay  
846   383   1370629   3

Q081671010

    JANICE N HAUNDENSCHILT   NOBLE ENERGY INC   WV   Marshall   Clay   843   327
  1368949   3

Q081671011

    ROY FRIEND YOHO ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   844   123
  1369330   3

Q081671012

    LAWRENCE ELDON YOHO ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   844  
121   1369329   3

Q081671023

    DANA HUMPHREYS ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   851   7  
1372817   3

Q081671024

    DEWEY A MILICIA ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   852   349
  1374049   3

Q081671021

    JANE ELLEN MARCUM   NOBLE ENERGY INC   WV   Marshall   Clay   850   1  
1372131   3

Q081671022

    NICOLETTA BLOODWORTH   NOBLE ENERGY INC   WV   Marshall   Clay   850   8  
1372136   3

Q081671025

    CRAIG YOHO ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   850   312  
1374597   3

Q084767000

    MOUNTAINEER NATURAL GAS COMPANY   NOBLE ENERGY INC   WV   Marshall   Clay  
833   35   1363082   3

 

Exhibit B-1, Page 132 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q083157000

    CARPENTER FAMILY TRUST   NOBLE ENERGY INC   WV   Marshall   Clay   828   307
  1360726   3

Q083183000

    MAY FITZWATER ET AL   NOBLE ENERGY INC   WV   Marshall   Clay   829   117  
1361194   3

Q083340000

    MILLARD BONNETTE JR ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   829  
109   1361186   3

Q083650000

    CHARLES R THIELE ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   829   626
  1361579   3

Q085577001

    HONEYWELL INTERNATIONAL INC   NOBLE ENERGY INC   WV   Marshall   Clay   834
  620   1364219   3

Q085155000

    RALPH CHAPLIN ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   833   476  
1363486   3

Q085369000

    NYLA J BELL   NOBLE ENERGY INC   WV   Marshall   Clay   839   568   1366812
  3

Q086890001

    CAROLINE J DAUGHERTY   NOBLE ENERGY INC   WV   Marshall   Clay   841   447  
1367941   3

Q086890002

    ELIZABETH C DAUGHERTY ET VIR   NOBLE ENERGY INC   WV   Marshall   Clay   841
  457   1367947   3

Q086890003

    MICHAEL C DAUGHERTY   NOBLE ENERGY INC   WV   Marshall   Clay   842   512  
1368694   3

Q086951000

    PATRICIA A DAUGHERTY   NOBLE ENERGY INC   WV   Marshall   Clay   841   445  
1367940   3

Q086953000

    RONALD B GALENTINE ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   842   3
  1368120   3

Q086956000

    GARY E RINE   NOBLE ENERGY INC   WV   Marshall   Clay   842   42   1368138  
3

Q086959000

    RODNEY DEAN MOORE   NOBLE ENERGY INC   WV   Marshall   Clay   841   453  
1367944   3

Q086968000

    RONALD P DAUGHERTY ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   841  
455   1367946   3

Q086973000

    NORMA J DAUGHERTY   NOBLE ENERGY INC   WV   Marshall   Clay   841   462  
1367951   3

Q086987001

    NADINE IREANE STEVENSON   NOBLE ENERGY INC   WV   Marshall   Clay   841  
372   1367835   3

Q086786000

    PAMELA SUE WOTKOWSKI   NOBLE ENERGY INC   WV   Marshall   Clay   842   11  
1368124   3

Q086787000

    GARY ELWOOD RINE ET AL   NOBLE ENERGY INC   WV   Marshall   Clay   841   33
  1367465   3

Q088278000

    JOHN T WILSON JR   NOBLE ENERGY INC   WV   Marshall   Clay   844   468  
1369584   3

Q089256002

    MELISSA A TROY   NOBLE ENERGY INC   WV   Marshall   Clay   854   176  
1375606   3

Q089256001

    CINDI M SMITH   NOBLE ENERGY INC   WV   Marshall   Clay   850   489  
1372582   3

Q089269000

    RAYMOND M CROW ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   850   495  
1372585   3

Q089271000

    JOHN T NORMAN ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   850   501  
1372588   3

Q090783000

    JOHN K MASON ET UX   NOBLE ENERGY INC   WV   Marshall   Clay   858   313  
1377176   3

Q075490011

    JUSTIN JAY FRANCIS   NOBLE ENERGY INC   WV   MARSHALL   Clay   806   344  
1350753   3

Q075490012

    MELVIN JAMES FRANCIS   NOBLE ENERGY INC   WV   MARSHALL   Clay   806   346  
1350754   3

Q075490013

    HAROLD ELLSWORTH FRANCIS ET UX   NOBLE ENERGY INC   WV   MARSHALL   Clay  
806   348   1350755   3

Q075490014

    SCARRY JOINT REVOCABLE INTER VIVOS TRUST   NOBLE ENERGY INC   WV   MARSHALL
  Clay   807   364   1351213   3

Q075490015

    KATHERINE RUTH DURRETT   NOBLE ENERGY INC   WV   MARSHALL   Clay   808   384
  1351618   3

Q075490016

    ROBERT CLIFFORD FRANCIS   NOBLE ENERGY INC   WV   MARSHALL   Clay   808  
382   1351617   3

Q075490017

    ROGER WILLIAM FRANCIS ET UX   NOBLE ENERGY INC   WV   MARSHALL   Clay   808
  394   1351631   3

Q075490018

    BETTY JANE KUNZE ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Clay   808  
337   1351595   3

Q075490019

    WALTER GLENN FRANCIS ET UX   NOBLE ENERGY INC   WV   MARSHALL   Clay   808  
323   1351593   3

Q075490020

    BARBARA P FRANCIS   NOBLE ENERGY INC   WV   MARSHALL   Clay   808   307  
1351582   3

Q075490021

    DORIS L LOGSDON   NOBLE ENERGY INC   WV   MARSHALL   Clay   810   72  
1352549   3

Q075490022

    BETTY N CONELY   NOBLE ENERGY INC   WV   MARSHALL   Clay   810   78  
1352554   3

Q075617005

    WILLIAM H KARNELL ET UX   NOBLE ENERGY INC   WV   MARSHALL   Clay   806  
360   1350772   3

Q075617006

    PAUL M KARNELL II ET UX   NOBLE ENERGY INC   WV   MARSHALL   Clay   812   35
  1353101   3

Q075617007

    ROBIN KNOWLTON   NOBLE ENERGY INC   WV   MARSHALL   Clay   813   240  
1353621   3

Q075617008

    TRACY CLARKE ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Clay   813   242  
1353622   3

Q075617010

    NELLIE RAMSER DOWLER ET AL   NOBLE ENERGY INC   WV   MARSHALL   Clay   859  
304   1377503   3

Q078647001

    RAENEL LEE EDGE   NOBLE ENERGY INC   WV   MARSHALL   Clay   808   319  
1351590   3

Q078647002

    DANIEL J HAMMEL SR ET UX   NOBLE ENERGY INC   WV   MARSHALL   Clay   808  
297   1351573   3

Q078647003

    DOROTHY J HENDERSON ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Clay   808  
317   1351589   3

Q078647004

    BARBARA BLAND   NOBLE ENERGY INC   WV   MARSHALL   Clay   808   380  
1351616   3

Q078647005

    MARY E ROBERTSON   NOBLE ENERGY INC   WV   MARSHALL   Clay   808   321  
1351592   3

Q078647006

    KELLY S PFIRRMAN ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Clay   809  
626   1352488   3

Q078647007

    MARLYNN J WEAVER   NOBLE ENERGY INC   WV   MARSHALL   Clay   809   628  
1352489   3

Q078647008

    PAMELA S FEHR ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Clay   809   634  
1352493   3

Q078647009

    EDWIN HALL ET UX   NOBLE ENERGY INC   WV   MARSHALL   Clay   809   638  
1352495   3

 

Exhibit B-1, Page 133 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q078647010

    DONALD F EDGE SR   NOBLE ENERGY INC   WV   MARSHALL   Clay   809   624  
1352487   3

Q078647011

    SANDRA E JOHNSON ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Clay   812   33
  1353099   3

Q078647012

    REBECCA E SULLIVAN   NOBLE ENERGY INC   WV   MARSHALL   Clay   813   248  
1353656   3

Q078647013

    JAMES E EDGE ET UX   NOBLE ENERGY INC   WV   MARSHALL   Clay   813   257  
1353663   3

Q078666000

    DONALD CHICHILO   NOBLE ENERGY INC   WV   MARSHALL   Clay   808   313  
1351585   3

Q078676000

    RANDOLPH BRUNNER   NOBLE ENERGY INC   WV   MARSHALL   Clay   808   299  
1351574   3

Q080080000

    NYLA J BELL   NOBLE ENERGY INC   WV   MARSHALL   Clay   813   251   1353657
  3

Q081671027

    SAMUEL YOHO   NOBLE ENERGY INC   WV   MARSHALL   Clay   867   627   1382088
  3

Q083110009

    PATRICIA SUE MCALISTER ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Clay  
863   177   1379349   3

Q090451000

    MARY ELLEN LAMBERT ET AL   NOBLE ENERGY INC   WV   MARSHALL   Clay   859  
485   1377697   3

Q090620000

    WENDELL B RINE ET UX   NOBLE ENERGY INC   WV   MARSHALL   Clay   859   489  
1377699   3

Q091519001

    MICHAEL PAUL HAYNES   NOBLE ENERGY INC   WV   MARSHALL   Clay   863   193  
1379357   3

Q091519002

    CHARLES A SPAINE   NOBLE ENERGY INC   WV   MARSHALL   Clay   863   202  
1379360   3

Q091566000

    RANSEL W LANCASTER   NOBLE ENERGY INC   WV   MARSHALL   Clay   863   196  
1379358   3

Q091821000

    CHARLES A SPAINE   NOBLE ENERGY INC   WV   MARSHALL   Clay   863   205  
1379361   3

Q091841000

    JOYCE M KITA   NOBLE ENERGY INC   WV   MARSHALL   Clay   863   199   1379359
  3

Q097210000

  623007   NICHOLS, A M & ERMA R   CONSOLIDATION COAL COMPANY   WV   Marshall  
Clay, Franklin   226   191     3

Q095360000

    CSX TRANSPORTATION INC   NOBLE ENERGY INC   WV   MARSHALL   Clay, Franklin  
879   251   1391401   3

Q097202000

  623332   WHEELING ELECTRIC COMPANY   CONSOLIDATION COAL COMPANY   WV  
Marshall   Franklin   502   4     3

Q097200000

  623345   WILSON, WILLIAM M & ROBERTA   CONSOLIDATION COAL COMPANY   WV  
Marshall   Franklin   311   418     3

Q097197000

  623356   STOVER, ARTHUR & BEULAH PEARL   CONSOLIDATION COAL COMPANY   WV  
Marshall   Franklin   346   279     3

624061

  624061   LOUCKS, CHARLES H; KEISTER, FENTON O, JR, ET AL   CONSOLIDATION COAL
COMPANY   WV   Marshall   Franklin   273   326     3

624073

  624073   STEIGNER, FREDERICK J; STEIGNER, ANNA KATHERYNE   CONSOLIDATION COAL
COMPANY   WV   Marshall   Franklin   282   61     3

624074

  624074   GATTS, ALICE   CONSOLIDATION COAL COMPANY   WV   Marshall   Franklin
  282   394     3

624080

  624080   GATTS, ELIZABETH R J & HARLEY   CONSOLIDATION COAL COMPANY   WV  
Marshall   Franklin   290   97     3

624081

  624081   COX, HANNAH O & J FRANK   CONSOLIDATION COAL COMPANY   WV   Marshall
  Franklin   290   110     3

624083

  624083   GATTS, LLOYD Q & MARY WOLFE   CONSOLIDATION COAL COMPANY   WV  
Marshall   Franklin   290   94     3

624123

  624123   WILKINSON, RAYMOND M & ELSIE M   CONSOLIDATION COAL COMPANY   WV  
Marshall   Franklin   311   379     3

624124

  624124   KIRKMAN, CASPER SANFORD; KIRKMAN, LILLIAN E   CONSOLIDATION COAL
COMPANY   WV   Marshall   Franklin   311   390     3

624133

  624133   ELLIOTT, FRANK & MARTHA   CONSOLIDATION COAL COMPANY   WV   Marshall
  Franklin   311   467     3

Q097216000

  624138   WOLFE, BLAINE & VIVIAN ET AL   CONSOLIDATION COAL COMPANY   WV  
Marshall   Franklin   312   100     3

624145

  624145   MILLER, LESTER ET AL   CONSOLIDATION COAL COMPANY   WV   Marshall  
Franklin   319   326     3

624146

  624146   OHIO POWER COMPANY   CONSOLIDATION COAL COMPANY   WV   Marshall  
Franklin   321   319     3

624150

  624150   RINE, G W & BESSIE J   CONSOLIDATION COAL COMPANY   WV   Marshall  
Franklin   313   200     3

Q097215000

  624156   MCDOWELL, GAREN DONALD; MCDOWELL, MILDRED O   CONSOLIDATION COAL
COMPANY   WV   Marshall   Franklin   345   167     3

624160

  624160   WOLFF, DELBERT & HELEN ET AL   CONSOLIDATION COAL COMPANY   WV  
Marshall   Franklin   390   167     3

624169

  624169   FRANK, ALICE LEONA & BEN   CONSOLIDATION COAL COMPANY   WV   Marshall
  Franklin   425   232     3

Q097214000

  624174   FADDIS, ELMER; FADDIS, ROBERT E, ET AL   CONSOLIDATION COAL COMPANY  
WV   Marshall   Franklin   448   324     3

624302

  624302   HOWE, NEVA J; LANDERS, LENA M & RICHARD O   CONSOLIDATION COAL
COMPANY   WV   Marshall   Franklin   328   275     3   624440   EDDY, HERBERT L
& RUTH BERNADINE   MCELROY COAL COMPANY   WV   Marshall   Franklin   628   36  
  3

623353

    JAMES C RINE ET UX   THE M A HANNA COMPANY   WV   Marshall   Franklin   312
  127     3

623351

    VERNON KNOX ET UX   THE M A HANNA COMPANY   WV   Marshall   Franklin   312  
6     3

623344

    JOHN J BROWN ET AL   THE M A HANNA COMPANY   WV   Marshall   Franklin   311
  123     3

623354

    JERRY O SMITH ET UX   THE M A HANNA COMPANY   WV   Marshall   Franklin   312
  181     3

624135

    JOHN C DENIS ET UX   THE M A HANNA COMPANY   WV   Marshall   Franklin   312
  16     3

623352

    BERRELL ELLER ET UX   THE M A HANNA COMPANY   WV   Marshall   Franklin   312
  55     3

623346

    ALBERT M WILSON ET UX   THE M A HANNA COMPANY   WV   Marshall   Franklin  
311   411     3

 

Exhibit B-1, Page 134 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

623349

    CLARENCE E GOODRICH ET UX   THE M A HANNA COMPANY   WV   Marshall   Franklin
  311   400     3

623420

    THOMAS E MCINTIRE   CONSOLIDATION COAL COMPANY   WV   Marshall   Franklin  
576   174     3

624136

    J L MINOR ET AL   THE M A HANNA COMPANY   WV   Marshall   Franklin   312  
76     3

624131

    ALEX EDDY ET UX   THE M A HANNA COMPANY   WV   Marshall   Franklin   311  
461     3

624140

    DONALD B HARRIS ET UX   THE M A HANNA COMPANY   WV   Marshall   Franklin  
312   50     3

623348

    ROBERT A GOODRICH ET UX   THE M A HANNA COMPANY   WV   Marshall   Franklin  
311   406     3

623347

    LLOYD MEEKER JR ET UX   THE M A HANNA COMPANY   WV   Marshall   Franklin  
311   404     3

624132

    HARRY J SWAGGART ET UX   THE M A HANNA COMPANY   WV   Marshall   Franklin  
312   3     3

Q097218000

    LACY MIDCAP ET AL   THE M A HANNA COMPANY   WV   Marshall   Franklin   311  
324     3

041111

    EDWARD DOUGLAS GUIRE ET AL   CNX LAND RESOURCES INC   WV   Marshall  
Franklin   663   91   121423   3

Q090257000

  624580   KNUTH, GEORGE A & KELLY A   MCELROY COAL COMPANY   WV   Marshall  
Franklin   671   385   1256935   3

041112

  041112   COLUMBIAN CHEMICALS COMPANY   CNX LAND RESOURCES INC   WV   Marshall
  Franklin   691   363   1278968   3   623023   RITZ, J M   CONSOLIDATION COAL
COMPANY   WV   Marshall   Franklin         3   623135   ASHLAND OIL & REFINING
CO.   CONSOLIDATION COAL COMPANY   WV   Marshall   Franklin         3   624122  
MILLER, ADAM & MARY   CONSOLIDATION COAL COMPANY   WV   Marshall   Franklin    
    3

623358

    FRANK P LAUTAR ET UX   CONSOLIDATION COAL COMPANY   WV   Marshall   Franklin
  433   670     3

623343

    JESSIE L TIMMONS   THE M A HANNA COMPANY   WV   Marshall   Franklin   310  
372     3

623023

    J M RITZ   THE M A HANNA COMPANY   WV   Marshall   Franklin   245   113    
3

623355

    THE BALTIMORE AND OHIO RAILROAD COMPANY   PITTSBURGH CONSOLIDATION COAL
COMPANY   WV   Marshall   Franklin   325   421     3     ADAM MILLER ET UX   THE
M A HANNA COMPANY   WV   Marshall   Franklin         3

Q074011048

  500772-001   MARGARET GAMES   CNX GAS COMPANY LLC   WV   Marshall   Franklin  
763   441   1322320   3

Q074011049

  500772-002   ELIZABETH PATTERSON   CNX GAS COMPANY LLC   WV   Marshall  
Franklin   763   437   1322319   3

Q074011050

  500772-003   JOHN WIESNER   CNX GAS COMPANY LLC   WV   Marshall   Franklin  
763   433   1322318   3

Q074011051

  500772-004   CHARLES WIESNER   CNX GAS COMPANY LLC   WV   Marshall   Franklin
  763   429   1322317   3

Q074011052

  500772-006   KENNETH J SCHMITT   CNX GAS COMPANY LLC   WV   Marshall  
Franklin   763   421   1322315   3

Q074011053

  500772-007   MARY ELLEN SEDON   CNX GAS COMPANY LLC   WV   Marshall   Franklin
  763   417   1322314   3

Q074011054

  500772-005   ALFRED KACZOROWSKI JR ET UX   CNX GAS COMPANY LLC   WV   Marshall
  Franklin   763   425   1322316   3

Q091150001

    DARA MARNER ET VIR   CNX GAS COMPANY LLC   WV   Marshall   Franklin   794  
43   1342329   3

Q091150002

    CHERYL SULLIVAN   CNX GAS COMPANY LLC   WV   Marshall   Franklin   794   46
  1342330   3

Q091150003

    JESSICA MCNABB   CNX GAS COMPANY LLC   WV   Marshall   Franklin   794   49  
1342331   3

Q091150004

    WAYLAND W BOWSER   CNX GAS COMPANY LLC   WV   Marshall   Franklin   794   52
  1342332   3

Q091150005

    BELINDA EDDY   CNX GAS COMPANY LLC   WV   Marshall   Franklin   794   55  
1342333   3

Q091150006

    GEORGE H WELLS ET UX   CNX GAS COMPANY LLC   WV   Marshall   Franklin   794
  58   1342334   3

Q091150007

    NANCY L WILSON REVOCABLE TRUST   CNX GAS COMPANY LLC   WV   Marshall  
Franklin   800   626   1346974   3

Q091150023

    BARBARA GAY MATHEWS   CNX GAS COMPANY LLC   WV   Marshall   Franklin   793
831   209
148     3

Q087228001

    JOHN ALFRED YUTZEY ET UX   CNX GAS COMPANY LLC   WV   Marshall   Franklin  
781   19   1333446   3

Q087228002

    GLEN A YUTZEY ET UX   CNX GAS COMPANY LLC   WV   Marshall   Franklin   778  
264   1331870   3

Q087228003

    YOLANDA K ANDERSON ET VIR   CNX GAS COMPANY LLC   WV   Marshall   Franklin  
778   268   1331871   3

Q074011044

    DAVID K BOOTH ET UX   CNX GAS COMPANY LLC   WV   Marshall   Franklin   783
801   447
298   1335340
1347276   3

Q074011025

    MICHAEL J HOSKIN ET UX   CNX GAS COMPANY LLC   WV   Marshall   Franklin  
782   36   1333974   3

Q074011026

    PHYLLIS M MOSLANDER   CNX GAS COMPANY LLC   WV   Marshall   Franklin   783  
451   1335343   3

Q074011027

    BARBARA KOSAP   CNX GAS COMPANY LLC   WV   Marshall   Franklin   782   33  
1333973   3

Q074011028

    ANN MARIE LILLY YOST   CNX GAS COMPANY LLC   WV   Marshall   Franklin   781
  23   1333447   3

Q074011029

    PHILLIP M FULTON ET UX   CNX GAS COMPANY LLC   WV   Marshall   Franklin  
782   30   1333972   3

Q074011030

    HERBERT J RICHMOND ET UX   CNX GAS COMPANY LLC   WV   Marshall   Franklin  
782   6   1333959   3

Q074011031

    JEREMY M RICHMOND   CNX GAS COMPANY LLC   WV   Marshall   Franklin   782  
163   1334078   3

Q074011032

    NORMA J CARTER   CNX GAS COMPANY LLC   WV   Marshall   Franklin   782   192
  1334086   3

Q074011033

    GLENN M LEYMAN   CNX GAS COMPANY LLC   WV   Marshall   Franklin   782   26  
1333970   3

Q074011034

    DARRIN C RICHMOND ET UX   CNX GAS COMPANY LLC   WV   Marshall   Franklin  
782   10   1333960   3

 

Exhibit B-1, Page 135 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q074011035

    RONALD WALKER   CNX GAS COMPANY LLC   WV   Marshall   Franklin   782   14  
1333961   3

Q074011036

    MARY ANN MOORE   CNX GAS COMPANY LLC   WV   Marshall   Franklin   783
781   454
31   1335344
1333449   3

Q074011037

    RONALD J BLANTON ET UX   CNX GAS COMPANY LLC   WV   Marshall   Franklin  
782   17   1333962   3

Q074011038

    CAROLE LOEFFLER   CNX GAS COMPANY LLC   WV   Marshall   Franklin   782   22
  1333964   3

Q074011039

    CONNIE RICHMOND   CNX GAS COMPANY LLC   WV   Marshall   Franklin   781   34
  1333450   3

Q074011040

    SAMUEL A MUDD JR ET UX   CNX GAS COMPANY LLC   WV   Marshall   Franklin  
784   542   1336072   3

Q074011041

    AMBER E FISHER   CNX GAS COMPANY LLC   WV   Marshall   Franklin   784   546
  1336074   3

Q074011042

    CHRISTOPHER FISHER   CNX GAS COMPANY LLC   WV   Marshall   Franklin   784  
549   1336076   3

Q074011021

    BERT BRYNER ET UX   CNX GAS COMPANY LLC   WV   Marshall   Franklin   784  
124   1335627   3

Q074011043

    CHRYSTAL D SELLNER   CNX GAS COMPANY LLC   WV   Marshall   Franklin   787  
389   1337777   3

Q074011045

    DEBORAH SELLNER POTTER   CNX GAS COMPANY LLC   WV   Marshall   Franklin  
794   373   1342902   3

Q074011046

    STEVEN W FISHER   CNX GAS COMPANY LLC   WV   Marshall   Franklin   790   612
  1340518   3

Q081362002

    RUTH ANN FERRIS   CNX GAS COMPANY LLC   WV   Marshall   Franklin   776   535
  1330747   3

Q081362003

    LARRY F JEFFERSON   CNX GAS COMPANY LLC   WV   Marshall   Franklin   776  
539   1330748   3

Q087258001

    ROBERT L FLOWERS ET UX   CNX GAS COMPANY LLC   WV   Marshall   Franklin  
782   441   1334477   3

Q087258002

    ETHEL MARIE MALSON   CNX GAS COMPANY LLC   WV   Marshall   Franklin   782  
445   1334478   3

Q087258003

    CAROL LYNN GILL   CNX GAS COMPANY LLC   WV   Marshall   Franklin   782   449
  1334479   3

Q087258004

    GEORGE MICHAEL MESSNER ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Franklin   782   583   1334683   3

Q087258005

    OLGA I MESSNER   CNX GAS COMPANY LLC   WV   Marshall   Franklin   782   453
  1334480   3

Q087258006

    MARTHA JANE BROWN   CNX GAS COMPANY LLC   WV   Marshall   Franklin   782  
457   1334481   3

Q087258007

    WILLIAM GARY MESSNER ET UX   CNX GAS COMPANY LLC   WV   Marshall   Franklin
  782   587   1334684   3

Q087258008

    MELBA MESSNER   CNX GAS COMPANY LLC   WV   Marshall   Franklin   787   100  
1337435   3

Q087258009

    PHYLLIS LEE MESSNER   CNX GAS COMPANY LLC   WV   Marshall   Franklin   787  
104   1337437   3

Q074011047

    JANE R PETERSEIM   CNX GAS COMPANY LLC   WV   Marshall   Franklin   781   37
  1333452   3

Q091150008

    BARBARA SUE NICE   CNX GAS COMPANY LLC   WV   Marshall   Franklin   786  
589   1337191   3

Q091150010

    RONALD R JOHNSON   CNX GAS COMPANY LLC   WV   Marshall   Franklin   786  
463   1337092   3

Q091150011

    RODNEY PERSINGER   CNX GAS COMPANY LLC   WV   Marshall   Franklin   786  
593   1337193   3

Q091150012

    JAMES PERSINGER ET UX   CNX GAS COMPANY LLC   WV   Marshall   Franklin   786
  596   1337194   3

Q091150013

    JOHN PERSINGER ET UX   CNX GAS COMPANY LLC   WV   Marshall   Franklin   786
  599   1337196   3

Q091150015

    KATHY WENDEL   CNX GAS COMPANY LLC   WV   Marshall   Franklin   786   608  
1337197   3

Q091150017

    EARNIE R JOHNSON   CNX GAS COMPANY LLC   WV   Marshall   Franklin   786  
466   1337094   3

Q091150009

    WILLIAM MICHAEL ANDERSON ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Franklin   786   469   1337096   3

Q091150014

    ROBERT PATRICK ANDERSON ET UX   CNX GAS COMPANY LLC   WV   Marshall  
Franklin   786   472   1337097   3

Q091150019

    DARLA JACKSON   CNX GAS COMPANY LLC   WV   Marshall   Franklin   787   405  
1337781   3

Q091150020

    LISA SCHULTZ   CNX GAS COMPANY LLC   WV   Marshall   Franklin   787   408  
1337782   3

Q091150021

    JUNE MORRIS   CNX GAS COMPANY LLC   WV   Marshall   Franklin   788   646  
1339053   3

Q091150022

    ERNEST BLAKE ET UX   CNX GAS COMPANY LLC   WV   Marshall   Franklin   789  
1   1339054   3

Q091366001

    RUTH ANN FERRIS   CNX GAS COMPANY LLC   WV   Marshall   Franklin   789   556
  1339873   3

Q091366002

    LARRY F JEFFERSON   CNX GAS COMPANY LLC   WV   Marshall   Franklin   790  
29   1340013   3

Q091366003

    HOWARD T CONNER   CNX GAS COMPANY LLC   WV   Marshall   Franklin   790   32
  1340016   3

Q091366004

    SARAH J KNABENSHUE   CNX GAS COMPANY LLC   WV   Marshall   Franklin   800  
453   1346696   3

Q091366005

    MARY L WHITTINGTON   CNX GAS COMPANY LLC   WV   Marshall   Franklin   792  
398   1341439   3

Q074011012

    JANE R PETERSEIM   CNX GAS COMPANY LLC   WV   Marshall   Franklin   808  
613   1351820   3

Q074011001

    MARY WITTEN NEAL WISEMAN   NOBLE ENERGY INC   WV   Marshall   Franklin   789
  564   1339876   3

Q074011002

    DOROTHY ANN NEAL   NOBLE ENERGY INC   WV   Marshall   Franklin   789   547  
1339868   3

Q074011003

    JOSEPH MOORE NEAL   NOBLE ENERGY INC   WV   Marshall   Franklin   789   545
  1339867   3

Q074011004

    MARGERY J WITTEN   NOBLE ENERGY INC   WV   Marshall   Franklin   789   543  
1339866   3

Q074011005

    ANN ALEXANDER   NOBLE ENERGY INC   WV   Marshall   Franklin   789   541  
1339865   3

Q074011006

    FRANCES GALE NEAL   NOBLE ENERGY INC   WV   Marshall   Franklin   789   536
  1339862   3

Q074011007

    THE SUSAN N MEYERS REVOCABLE TRUST DATED 3/29/2006   NOBLE ENERGY INC   WV  
Marshall   Franklin   794   352   1342848   3

 

Exhibit B-1, Page 136 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q074011008

    JANE WITTEN VOTH   NOBLE ENERGY INC   WV   Marshall   Franklin   789   559  
1339874   3

Q074011009

    MARY WITTEN EHLERS   NOBLE ENERGY INC   WV   Marshall   Franklin   789   552
  1339871   3

Q074011010

    CATHY HART PRICE   NOBLE ENERGY INC   WV   Marshall   Franklin   789   534  
1339858   3

Q074011011

    DONALD HART JR   NOBLE ENERGY INC   WV   Marshall   Franklin   789   554  
1339872   3

Q074011013

    MARY WITTEN NEAL WISEMAN   NOBLE ENERGY INC   WV   Marshall   Franklin   851
  216   1373202   3

Q074011014

    FRANCES GALE NEAL   NOBLE ENERGY INC   WV   Marshall   Franklin   851   218
  1373205   3

Q074011015

    MARGERY J WITTEN   NOBLE ENERGY INC   WV   Marshall   Franklin   851   398  
1373425   3

Q074011016

    DOROTHY ANN NEAL   NOBLE ENERGY INC   WV   Marshall   Franklin   851   396  
1373423   3

Q074011018

    CATHY HART PRICE ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   853
  308   1374594   3

Q074011019

    JANE WITTEN VOTH   NOBLE ENERGY INC   WV   Marshall   Franklin   853   306  
1374592   3

Q074011020

    ANN ALEXANDER   NOBLE ENERGY INC   WV   Marshall   Franklin   583   310  
1374595   3

Q073865000

    LOYE A BLAKE   NOBLE ENERGY INC   WV   Marshall   Franklin   786   206  
1336801   3

Q083665001

    PHILLIP P EARNEST ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin
  726   544   1301651   3

Q083671000

    JESUS BUSTAMANTE ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin  
734   263   1305627   3

Q083677000

    CLAYTON LEE PERSINGER ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall  
Franklin   714   95   1295325   3

Q083685000

    PHILLIP P EARNEST ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin
  726   546   1301652   3

Q083689000

    CLAYTON LEE PERSINGER ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall  
Franklin   714   97   1295326   3

Q083693000

    WAYNE L WEST SR ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin  
726   550   1301655   3

Q083701000

    CLARK W ADAMS ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin  
726   625   1301697   3

Q083704000

    ANNE C KLEM   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin   719   352
  1297992   3

Q083711000

    WARD G GARRISON ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin  
726   566   1301663   3

Q083716000

    KEVIN W WALLACE   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin   715  
193   1295959   3

Q083722000

    JAMES E ODEN   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin   727   179
    3

Q083734000

    JAMES A WADE SR   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin   707  
371   1291389   3

Q083735000

    WILLIARD A WORKMAN   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin   726
  570   1301665   3

Q083738000

    JOE F EBERT SR ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin  
728   396   1302549   3     LEO R ROUPE ET UX   TRIENERGY HOLDINGS LLC   WV  
Marshall   Franklin         3

Q083743000

    TRI-STATE PROPERTIES LLC   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin
  729   381   1303123   3

Q083755000

    MELVIN E DINGER ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin  
712   558   1294824   3

Q083771000

    ROGER W LOSH ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin   729
  642   1303325   3

Q083785000

    ROBERT W GRAY ET AL   CHEVRON USA INC   WV   Marshall   Franklin   772   9  
1327475   3

Q083796000

    KENNETH D TUCKER ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin  
730   640   1303776   3

Q083801000

    THOMAS K BARNHART ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin
  705   490   1289923   3

Q076526002

    JAMES D POTTS ET UX   AB RESOURCES LLC   WV   Marshall   Franklin   686  
101   1275130   3

Q083831000

    JAMES K PERSINGER ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin
  711   359     3     ROBERT L HENRY ET UX   TRIENERGY HOLDINGS LLC   WV  
Marshall   Franklin   722   355   1299318   3     ROBERT L HENRY ET UX  
TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin   722   353   1299317   3

Q083860000

    MARY D RUCKMAN   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin   765  
224   1323193   3

Q083879000

    KENNETH D TUCKER ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin  
731   106   1303845   3

Q083894000

    MICHAEL D HILL ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin  
731   11     3

Q083911000

    RAYMOND C DURIG ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin  
734   175   1305559   3

Q083919000

    DOUGLAS E HARRIS ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin  
734   171   1305556   3

Q083933000

    ROBERT C MILLER ET UX   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin  
739   563   1308566   3

Q074647000

    EDWIN C MILLER ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   792  
606   1341694   3

Q074648001

    WILLIAM N ROUPE ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   792  
603   1341693   3

Q074648002

    LOIS J LAND ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   842   500
  1368688   3

Q074648003

    JAMES N OLIVER   NOBLE ENERGY INC   WV   Marshall   Franklin   842   502  
1368689   3

Q074648004

    PEGGIANN E MOSHER ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   842
  508   1368692   3

Q074648005

    JOHN E OLIVER ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   842  
498   1368687   3

Q074648006

    CRISTI LANAGHAN ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   846  
327   1370567   3

Q074648007

    JANET MILLER ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   846  
325   1370566   3

Q074648008

    JOAN KIDD ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   846   329  
1370570   3

 

Exhibit B-1, Page 137 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q074648009

    KENNETH E OLIVER ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   846  
323   1370565   3

Q074648013

    NICHOLAS A OLIVER ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   850
  153   1372250   3

Q074648014

    JARED K KIDD   NOBLE ENERGY INC   WV   Marshall   Franklin   851   424  
1373449   3

Q074648015

    DEVIN J OLIVER   NOBLE ENERGY INC   WV   Marshall   Franklin   851   426  
1373450   3

Q074648010

    CHAD L OLIVER   NOBLE ENERGY INC   WV   Marshall   Franklin   849   649  
1372132   3

Q074648011

    LAWRENCE K OLIVER II ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin  
849   645   1372129   3

Q074648012

    WILLIAM N KIDD   NOBLE ENERGY INC   WV   Marshall   Franklin   850   155  
1372251   3

Q074930001

    SARAH DEAN   NOBLE ENERGY INC   WV   Marshall   Franklin   794   495  
1343232   3

Q074930002

    DANNY LILLEY   NOBLE ENERGY INC   WV   Marshall   Franklin   793   159  
1341869   3

Q074930003

    CONNIE LILLEY   NOBLE ENERGY INC   WV   Marshall   Franklin   793   161  
1341872   3

Q074930004

    CATHY CALDWELL   NOBLE ENERGY INC   WV   Marshall   Franklin   793   163  
1341873   3

Q074930005

    AMANDA MACKAY   NOBLE ENERGY INC   WV   Marshall   Franklin   796   142  
1344270   3

Q075237000

    MALISSA A MASON   NOBLE ENERGY INC   WV   Marshall   Franklin   787   59  
1337288   3

Q075434001

    JAMES E ROBINSON ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   795  
188   1343574   3

Q075434002

    THOMAS L ROBINSON   NOBLE ENERGY INC   WV   Marshall   Franklin   795   190
  1343575   3

Q075434003

    PATRICIA A ANKROM   NOBLE ENERGY INC   WV   Marshall   Franklin   795   184
  1343572   3

Q075434004

    JOHN S ROBINSON ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   795  
185   1343573   3

Q075434005

    ELIZABETH J STEWART   NOBLE ENERGY INC   WV   Marshall   Franklin   796  
132   1344250   3

Q076170000

    SOUTHERN COUNTRY FARMS INC   NOBLE ENERGY INC   WV   Marshall   Franklin  
801   79   1347047   3

Q076171000

    RUDY JASENEC ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   796   129
  1344249   3

Q076872004

    LARRY W DUNLAP ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   805  
582   1350437   3

Q076872001

    WILLIAM R DUNLAP   NOBLE ENERGY INC   WV   Marshall   Franklin   806   636  
1348795   3

Q076872002

    DAVID E RIEL   NOBLE ENERGY INC   WV   Marshall   Franklin   806   362  
1350773   3

Q076872003

    ALICE E DUNLAP   NOBLE ENERGY INC   WV   Marshall   Franklin   805   587  
1350438   3

Q076872005

    LINDA DIANE BROWN ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   816
  192   1355476   3

Q076872006

    PATRICIA ANN BELCH ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
816   306   1355658   3

Q076873000

    KAINE O HOWARD ET AL   NOBLE ENERGY INC   WV   Marshall   Franklin   803  
634   1348794   3

Q077348000

    JAMES B MIDCAP ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   806  
358   1350771   3

Q077350000

    ROBERT SHIELDS ET AL   NOBLE ENERGY INC   WV   Marshall   Franklin   806  
355   1350769   3

Q077357000

    LINDA J SIMMONS   NOBLE ENERGY INC   WV   Marshall   Franklin   805   575  
1350433   3

Q077358001

    JON DAVID FROMHART   NOBLE ENERGY INC   WV   Marshall   Franklin   805   580
  1350435   3

Q077358002

    JUNE MORRIS   NOBLE ENERGY INC   WV   Marshall   Franklin   829   26  
1361110   3

Q077359000

    JAMES R CHAPLIN   NOBLE ENERGY INC   WV   Marshall   Franklin   805   573  
1350432   3

Q074933004

    SARAH DEAN   NOBLE ENERGY INC   WV   Marshall   Franklin   803   620  
1348786   3

Q074933005

    AMANDA MACKAY   NOBLE ENERGY INC   WV   Marshall   Franklin   803   604  
1348779   3

Q074933001

    CONNIE LILLEY   NOBLE ENERGY INC   WV   Marshall   Franklin   794   501  
1343237   3

Q074933002

    CATHY CALDWELL   NOBLE ENERGY INC   WV   Marshall   Franklin   794   493  
1343231   3

Q076469000

    JUNE MORRIS   NOBLE ENERGY INC   WV   Marshall   Franklin   802   275  
1347909   3

Q076526001

    JOHN T GALLAHER ESTATE   NOBLE ENERGY INC   WV   Marshall   Franklin   803  
350   1348498   3

Q083768092

    GEORGE A KNUTH ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   803  
345   1348496   3

Q076635000

    JACKIE ALLEN SHEPPARD ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin  
803   613   1348783   3

Q076636001

    GEORGE A KNUTH ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   803  
308   1348781   3

Q076636004

    CYNTHIA JEAN WARD ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   816
  261   1355634   3

Q076636005

    SAMUEL O COEN JR   NOBLE ENERGY INC   WV   Marshall   Franklin   816   259  
1355633   3

Q076636009

    KIMBERLY ANN DECREASE ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
825   349   1358706   3

Q076636010

    SUZANNE Q PAVLIC   NOBLE ENERGY INC   WV   Marshall   Franklin   825   262  
1358681   3

Q076636011

    MARGARET LYNN WATSON ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
825   264   1358682   3

Q076636012

    JANE LOU WILLIAMS ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   825
  289   1358692   3

Q076636006

    MARK ALAN DELBRUGGE ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin  
820   512   1357741   3

Q076636007

    WALTER L DELBRUGGE JR ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin  
820   510   1357740   3

Q076636008

    WILLIAM D MARTIN ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   819  
298   1356904   3

Q076636013

    BEATRICE J SCHMITT   NOBLE ENERGY INC   WV   Marshall   Franklin   828   292
  1360719   3

 

Exhibit B-1, Page 138 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q076643000

    JOHN JOSEPH GOUDY   NOBLE ENERGY INC   WV   Marshall   Franklin   803   341
  1348494   3

Q076644000

    JAMES B MIDCAP ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   803  
336   1348492   3

Q076662001

    ANDREW M FASOULETOS ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin  
802   283   1347912   3

Q076662002

    MICHAEL ANDREW FASOULETOS   NOBLE ENERGY INC   WV   Marshall   Franklin  
802   280   1347911   3

Q076662003

    TENA MARIE STRICKLIN   NOBLE ENERGY INC   WV   Marshall   Franklin   802  
277   1347910   3

Q076767001

    RAYMOND E CONNER SR ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin  
803   631   1348792   3

Q076868000

    LARRY A CASTO ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   803  
601   1348776   3

Q076869000

    EDWARD DAVID KNUTH ET AL   NOBLE ENERGY INC   WV   Marshall   Franklin   803
  598   1348775   3

Q076871001

    JAMES BRUCE MIDCAP ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   803
  615   1348785   3

Q088946000

    LETHA I RUCKMAN   TRIENERGY HOLDINGS LLC   WV   Marshall   Franklin   765  
219   1323191   3

Q092705000

    JAMES RAY CHAPLIN   NPAR LLC   WV   Marshall   Franklin   718   322  
1297325   3

Q075467006

    GEORGE MICHAEL MESSNER ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin  
797   449   1344824   3

Q075467002

    WILLIAM GARY MESSNER ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin  
796   146   1344272   3

Q075467003

    MARTHA JANE BROWN   NOBLE ENERGY INC   WV   Marshall   Franklin   796   148
  1344273   3

Q075467004

    CAROL LYNN GILL   NOBLE ENERGY INC   WV   Marshall   Franklin   796   150  
1344274   3

Q075467005

    ETHEL MARIE MALSON   NOBLE ENERGY INC   WV   Marshall   Franklin   797   623
  1345045   3

Q075467001

    SUSAN KAY FLOWERS   NOBLE ENERGY INC   WV   Marshall   Franklin   796   152
  1344275   3

Q076001000

    LIONEL L PERSINGER ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   797
  430   1344812   3

Q077562000

    ELIZABETH ANNE MOORE   NOBLE ENERGY INC   WV   Marshall   Franklin   806  
302   1350735   3

Q081033000

    TAMMY L MITCHELL ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   816
  176   1355446   3

Q080156002

    LISA SCHULTZ ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   816  
166   1355439   3

Q079588002

    STANLEY DARRAH ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   816  
283   1355649   3

Q079588003

    RICHARD DARRAH   NOBLE ENERGY INC   WV   Marshall   Franklin   816   302  
1355656   3

Q079588004

    DONNA SIDIROPOLIS ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   816
  546   1355933   3

Q079588005

    DAVID A TAKACH ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   816  
304   1355657   3

Q079588006

    BERNADINE MORGAN   NOBLE ENERGY INC   WV   Marshall   Franklin   816   265  
1355637   3

Q081116000

    SHELVA G SMITH ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   816  
275   1355643   3

Q081124001

    JAMES REDMAN LEGG II ET AL   NOBLE ENERGY INC   WV   Marshall   Franklin  
816   548   1355936   3

Q081130000

    CLARA B YOHO   NOBLE ENERGY INC   WV   Marshall   Franklin   820   514  
1357742   3

Q081139001

    WILLEY K NICE   NOBLE ENERGY INC   WV   Marshall   Franklin   816   297  
1355654   3

Q081144000

    HOWARD N WAYNE ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   816  
532   1355926   3

Q075512000

    ARDEN RAY HEATHERINGTON   NOBLE ENERGY INC   WV   Marshall   Franklin   797
  445   1344822   3

Q075649000

    DONALD WAYT   NOBLE ENERGY INC   WV   Marshall   Franklin   796   127  
1344241   3

Q075705000

    DEBRA MORRIS   NOBLE ENERGY INC   WV   Marshall   Franklin   797   617  
1345041   3

Q075763000

    WV DEPARTMENT OF TRANSPORTATION   NOBLE ENERGY INC   WV   Marshall  
Franklin   797   642   1345054   3

Q075905000

    GARY E GIBSON ET AL   NOBLE ENERGY INC   WV   Marshall   Franklin   797  
614   1345040   3

Q074927000

    LUCILLE MYERS   NOBLE ENERGY INC   WV   Marshall   Franklin   794   497  
1343233   3

Q074938000

    JOSHUA D EWING ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   794  
331   1342805   3

Q075462000

    EDWIN C MILLER ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   797  
646   1345055   3

Q082085000

    JOHN D ALBAUGH   NOBLE ENERGY INC   WV   Marshall   Franklin   825   347  
1358705   3

Q081864004

    TRUDY B SAMPSON ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   825  
345   1358704   3

Q081864005

    BRIAN EDWIN LEMASTERS ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin  
825   421   1358720   3

Q081864006

    DEBORAH D MERCER ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   825
  423   1358721   3

Q081864007

    CAROLE S MYERS ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   827  
93   1359426   3

Q081864008

    WILLIAM H WILSON ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   827  
91   1359425   3

Q081864009

    MARY L PARRIOTT   NOBLE ENERGY INC   WV   Marshall   Franklin   827   156  
1359510   3

Q081864010

    HARRY LEROY PARRIOTT ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin  
827   166   1359515   3

Q081864011

    TIMOTHY SCOTT LEMASTERS ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin
  827   158   1359511   3

Q081864012

    PATRICIA PARRIOTT   NOBLE ENERGY INC   WV   Marshall   Franklin   829   143
  1361204   3

Q081864013

    RAYMOND W WOODS ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   829  
145   1361205   3

Q081864014

    RICHARD W WOODS ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   829  
125   1361199   3

Q081864001

    CATHERINE R KLUG   NOBLE ENERGY INC   WV   Marshall   Franklin   819   349  
1356969   3

 

Exhibit B-1, Page 139 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q081864002

    DEBRA L RICHEY ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   819  
347   1356968   3

Q081864003

    PATRICIA LOUISE CROW ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
819   351   1356970   3

Q081864031

    WENDY JO WARSINSKY ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
832   236   1362587   3

Q081864032

    KIP LAYNE WILSON ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   832  
234   1362585   3

Q081864015

    PENNIE S HOWE ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   829  
121   1361197   3

Q081864016

    HUGH M WENDELL   NOBLE ENERGY INC   WV   Marshall   Franklin   829   119  
1361196   3

Q081864017

    PATRICIA M VARGO   NOBLE ENERGY INC   WV   Marshall   Franklin   829   123  
1361198   3

Q081864018

    WILLIAM D WENDELL ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   829
  115   1361193   3

Q081864019

    KATHRYN B NOLTE   NOBLE ENERGY INC   WV   Marshall   Franklin   829   113  
1361192   3

Q081864020

    WALTER C WILSON III ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin  
829   111   1361187   3

Q081864021

    MAVIS D KIME ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   828  
299   1360722   3

Q081864022

    ANNA L WILSON   NOBLE ENERGY INC   WV   Marshall   Franklin   828   301  
1360724   3

Q081864023

    WONEDA D ROTH   NOBLE ENERGY INC   WV   Marshall   Franklin   829   107  
1361185   3

Q081864024

    KIMBERLY F TRAVIS ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   829
  101   1361182   3

Q081864025

    DAVID W HALL   NOBLE ENERGY INC   WV   Marshall   Franklin   829   99  
1361181   3

Q081864026

    MARTHA L HUMMEL   NOBLE ENERGY INC   WV   Marshall   Franklin   829   151  
1361208   3

Q081864027

    H ROBERT PHILLIPS ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   831
  62   1361953   3

Q081864028

    JODI ANN WILSON MADDOX ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin
  828   260   1360706   3

Q081864029

    MARVIN C WILSON ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   829  
632   1361582   3

Q081864030

    BETTY JANE PARRIOTT   NOBLE ENERGY INC   WV   Marshall   Franklin   829  
634   1361583   3

Q081864044

    JERRY R BEAVON   NOBLE ENERGY INC   WV   Marshall   Franklin   835   606  
1364890   3

Q081864033

    SHARON S WILSON   NOBLE ENERGY INC   WV   Marshall   Franklin   832   295  
1362663   3

Q081864034

    JOHN A WILSON   NOBLE ENERGY INC   WV   Marshall   Franklin   832   283  
1362655   3

Q081864035

    ETTA J WEEKLEY ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   832  
291   1362661   3

Q081864036

    ELIZABETH J WEEKLEY   NOBLE ENERGY INC   WV   Marshall   Franklin   832  
293   1362662   3

Q081864038

    DEBORAH L LATHROP   NOBLE ENERGY INC   WV   Marshall   Franklin   832   287
  1362658   3

Q081864039

    EULA MARIE JOHNSON   NOBLE ENERGY INC   WV   Marshall   Franklin   832   582
  1362896   3

Q081864040

    MARY EILEEN PALMER ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
832   289   1362659   3

Q081864041

    BARBARA L CARNA   NOBLE ENERGY INC   WV   Marshall   Franklin   833   454  
1363474   3

Q081864042

    EMMA LOU HIGGS   NOBLE ENERGY INC   WV   Marshall   Franklin   833   578  
1363593   3

Q081864052

    MARY E TINGLER ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   843  
229   1368865   3

Q081864053

    JESSE A WILSON   NOBLE ENERGY INC   WV   Marshall   Franklin   842   47  
1368140   3

Q081864054

    APRIL D HOGAN ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   842  
49   1368143   3

Q081864055

    TROY T WILSON   NOBLE ENERGY INC   WV   Marshall   Franklin   842   51  
1368144   3

Q081864056

    ELLA J MCCARDLE ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   842  
55   1368146   3

Q081864057

    KIMBERLY S PIERSON ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
842   53   1368120   3

Q081864058

    PATRICIA A LIBB ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   844  
462   1369580   3

Q081864059

    BLAINE M SCHON ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   843  
236   1368866   3

Q081864060

    JOHN DALE ANDERSON ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   843
  238   1368868   3

Q081864045

    PATRICIA F DANIELS ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
836   40   1364934   3

Q081864046

    ESTHER L ALLEN ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   836  
469   1365393   3

Q081864047

    FRANCIS GLEN WILSON   NOBLE ENERGY INC   WV   Marshall   Franklin   839  
208   1366471   3

Q081864048

    GARY F RIST   NOBLE ENERGY INC   WV   Marshall   Franklin   841   478  
1367964   3

Q081864049

    MARY E RIST   NOBLE ENERGY INC   WV   Marshall   Franklin   841   476  
1367963   3

Q081864050

    PENNY JO ADAMS   NOBLE ENERGY INC   WV   Marshall   Franklin   841   474  
1367960   3

Q081864051

    WILLIAM RIST   NOBLE ENERGY INC   WV   Marshall   Franklin   841   472  
1367859   3

Q081864062

    DINA A YOUTZ ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   850  
497   1372586   3

Q081864063

    SUSAN J BURK ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   851  
204   1373172   3

Q081864064

    MARY E LAMBERT ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   851  
202   1373171   3

Q081864061

    C RICHARD WILSON   NOBLE ENERGY INC   WV   Marshall   Franklin   850   493  
1372584   3

Q082343000

    BRENT A CONKLE ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   825  
268   1358687   3

Q090332006

    DELBERT K MYERS JR ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   821
  34   1357758   3

 

Exhibit B-1, Page 140 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q090332001

    WILLIAM E MILLER ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   858  
256   1376988   3

Q082345001

    REGINA D GRAY   NOBLE ENERGY INC   WV   Marshall   Franklin   827   154  
1359509   3

Q082345002

    JOSEPH M GRAY ET AL   NOBLE ENERGY INC   WV   Marshall   Franklin   829   16
  1361107   3

Q082348000

    MARK L RITER ET AL   NOBLE ENERGY INC   WV   Marshall   Franklin   821   26
  1357754   3

Q078626018

    KIMBERLY D LAKE   NOBLE ENERGY INC   WV   Marshall   Franklin   825   272  
1358689   3

Q078626019

    FRANCES O HALL   NOBLE ENERGY INC   WV   Marshall   Franklin   825   258  
1358678   3

Q078626020

    TRUDY B SAMPSON ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   825  
260   1358679   3

Q078626021

    MARY L PARRIOTT   NOBLE ENERGY INC   WV   Marshall   Franklin   827   164  
1359514   3

Q078626022

    TIMOTHY SCOTT LEMASTERS ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin
  827   162   1359513   3

Q078626023

    BRYCE E ULBRICH ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   825  
298   1358697   3

Q078626024

    SHRINERS HOSPITALS FOR CHILDREN   NOBLE ENERGY INC   WV   Marshall  
Franklin   829   141   1361203   3

Q078626025

    COURTNEY D HALL   NOBLE ENERGY INC   WV   Marshall   Franklin   829   147  
1361206   3

Q078626026

    BLASE JOSEPH ULCAK JR   NOBLE ENERGY INC   WV   Marshall   Franklin   829  
127   1361200   3

Q078626027

    BETTY JANE PARRIOTT   NOBLE ENERGY INC   WV   Marshall   Franklin   828  
265   1360708   3

Q078626028

    PATRICIA PARRIOTT   NOBLE ENERGY INC   WV   Marshall   Franklin   828   270
  1360711   3

Q078626009

    H JAY ULBRICH   NOBLE ENERGY INC   WV   Marshall   Franklin   819   309  
1356910   3

Q078626010

    MARILYN ULBRICH CHALMERS ET VIR   NOBLE ENERGY INC   WV   Marshall  
Franklin   820   506   1357738   3

Q078626011

    BLYE ULBRICH JENSCHKE ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
819   305   1356907   3

Q078626012

    JUSTIN SMITH   NOBLE ENERGY INC   WV   Marshall   Franklin   819   307  
1356909   3

Q078626013

    ROBERT LEE SMITH ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   819  
303   1356906   3

Q078626014

    HARRY LEROY PARRIOTT ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin  
820   508   1357739   3

Q078626015

    DEBORAH D MERCER ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   821
  22   1357752   3

Q078626016

    BRIAN EDWIN LEMASTERS ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin  
821   24   1357753   3

Q078626017

    SOUTHEASTERN GUIDE DOGS INC   NOBLE ENERGY INC   WV   Marshall   Franklin  
820   516   1357743   3

Q078626029

    SOUTHEASTERN GUIDE DOGS INC   NOBLE ENERGY INC   WV   Marshall   Franklin  
828   305   1360725   3

Q078626030

    FRANCES O HALL   NOBLE ENERGY INC   WV   Marshall   Franklin   839   133  
1366317   3

Q078626031

    JAMES B MIDCAP ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   829  
165   1361213   3

Q078626032

    KENNETH MORRIS ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   829  
43   1361111   3

Q078626033

    LUCILLE E WINGROVE   NOBLE ENERGY INC   WV   Marshall   Franklin   829   45
  1361113   3

Q078626034

    JANICE R CROOK ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   831  
60   1361952   3

Q078626035

    NANCY L SNYDER   NOBLE ENERGY INC   WV   Marshall   Franklin   831   56  
1361951   3

Q078626036

    MARTHA FRANCES ULCAK   NOBLE ENERGY INC   WV   Marshall   Franklin   832  
588   1362907   3

Q078626037

    DEBRA ANN BUTCHER ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   839
  215   1366493   3

Q082463000

    DANNY LEE DARRAH ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   827  
160   1359512   3

Q097976002

    ROBERT M WHITE ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   821  
30   1357756   3

Q097976003

    CHARLES G STEIN ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   821  
28   1357755   3

Q083768002

    KERMIT REED HUBBS ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   831
  163   1362095   3

Q083768003

    DOUGLAS G DERROW   NOBLE ENERGY INC   WV   Marshall   Franklin   831   165  
1362096   3

Q083768004

    FERN A PICKENPAUGH   NOBLE ENERGY INC   WV   Marshall   Franklin   831   167
  1362097   3

Q083768005

    JEAN GAUTHIER   NOBLE ENERGY INC   WV   Marshall   Franklin   832   228  
1362581   3

Q083768006

    SONDRA SUE RULONG ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   832
  230   1362583   3

Q083768007

    VERA SHIRLENE WORKMAN ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
832   232   1362584   3

Q083768001

    SANDRA WINSLOW   NOBLE ENERGY INC   WV   Marshall   Franklin   831   54  
1361948   3

Q083768015

    NORMAN L DERROW ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   832  
580   1362894   3

Q083768016

    BETTY JUNE CAMPBELL ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
834   632   1364223   3

Q083768017

    LAMOYNE S BAKER   NOBLE ENERGY INC   WV   Marshall   Franklin   834   634  
1364224   3

Q083768008

    CHARLOTTE A MERSELIS ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
833   14   1363063   3

Q083768009

    PHYILLIS JEAN OSTRANDER   NOBLE ENERGY INC   WV   Marshall   Franklin   833
  472   1363483   3

Q083768010

    JAMES A KOLL   NOBLE ENERGY INC   WV   Marshall   Franklin   832   584  
1362897   3

Q083768011

    MICHAEL W DERROW   NOBLE ENERGY INC   WV   Marshall   Franklin   833   464  
1363479   3

Q083768012

    WILLIAM L WILLIAMS ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   833
  574   1363591   3

Q083768029

    MARY E VOLTZ ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   841   82
  1367521   3

 

Exhibit B-1, Page 141 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q083768030

    ELLIOTT L THRASHER II ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin  
842   510   1368693   3

Q083768018

    HONUS ADAIR STOLLAR   NOBLE ENERGY INC   WV   Marshall   Franklin   836   36
  1364932   3

Q083768019

    MARTHA J JAMISON ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   836
  38   1364933   3

Q083768020

    SARA BRADLEY   NOBLE ENERGY INC   WV   Marshall   Franklin   839   206  
1366470   3

Q083768021

    MARY S FOGLESONG ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   837
  352   1365788   3

Q083768025

    JUDY ANN MCCHESKEY ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
840   291   1367198   3

Q083768026

    PENNY S SCHAUER ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   842  
7   1368122   3

Q083768027

    TRACI L WILLIAMS   NOBLE ENERGY INC   WV   Marshall   Franklin   842   9  
1368123   3

Q083768032

    DOUGLAS E MILLER   NOBLE ENERGY INC   WV   Marshall   Franklin   844   520  
1369697   3

Q083768033

    REVA J ICARD ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   844  
526   1369700   3

Q083768035

    JULIE SPRINGWATER   NOBLE ENERGY INC   WV   Marshall   Franklin   850   499
  1372587   3

Q083768036

    JACK M FOREMAN   NOBLE ENERGY INC   WV   Marshall   Franklin   850   503  
1372589   3

Q083768037

    ANITA M MASON   NOBLE ENERGY INC   WV   Marshall   Franklin   851   5  
1372816   3

Q083768038

    BONNIE H GRISELL ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   850
  646   1372810   3

Q083768039

    MARY ELIZABETH VOLTZ ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
850   648   1372811   3

Q083768040

    SCOTT C HARRIS ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   851  
394   1373422   3

Q083768041

    JACK M FOREMAN   NOBLE ENERGY INC   WV   Marshall   Franklin   854   178  
1375607   3

Q083768034

    JULIE SPRINGWATER   NOBLE ENERGY INC   WV   Marshall   Franklin   850   491
  1372583   3

Q083439001

    MURIEL E PARKER   NOBLE ENERGY INC   WV   Marshall   Franklin   829   163  
1361212   3

Q083439002

    PATRICIA SUE MCALISTER ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin
  829   149   1361207   3

Q083439003

    ROBERT OGDEN   NOBLE ENERGY INC   WV   Marshall   Franklin   828   256  
1360704   3

Q083439004

    JON BOOHER ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   831   73  
1361957   3

Q083439005

    HUGHES BOOHER ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   831   71
  1361956   3

Q083439006

    PATRICIA AILEEN GEORGE ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin
  831   77   1361959   3

Q083439007

    ALFRED E HAMILTON III   NOBLE ENERGY INC   WV   Marshall   Franklin   829  
628   1361580   3

Q083439008

    STEVEN HAMILTON   NOBLE ENERGY INC   WV   Marshall   Franklin   831   38  
1361943   3

Q083439009

    MARCIA HAMILTON CLARK ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
831   36   1361942   3

Q083439010

    AUDRA MARY MINETTE ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
831   40   1361944   3

Q083439011

    DAVID LEWIS BOOHER ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   831
  132   1362048   3

Q083439012

    VIRGINIA LEE OGDEN DAVIES ET VIR   NOBLE ENERGY INC   WV   Marshall  
Franklin   833   468   1363481   3

Q083441001

    HARRY LEROY PARRIOTT ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin  
829   153   1361209   3

Q083441002

    DEBORAH D MERCER ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   828
  639   1361105   3

Q083441003

    TRUDY B SAMPSON ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   828  
637   1361104   3

Q083441004

    TIMOTHY SCOTT LEMASTERS ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin
  829   630   1361581   3

Q083441005

    BRIAN EDWIN LEMASTERS ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin  
831   44   1361946   3

Q083441006

    MARY L PARRIOTT   NOBLE ENERGY INC   WV   Marshall   Franklin   836   455  
1365388   3

Q083442000

    AEP GENERATION RESOURCES INC ET AL   NOBLE ENERGY INC   WV   Marshall  
Franklin   829   157   1361211   3

Q083447000

    DENNIS E FITZWATER ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   828
  641   1361106   3

Q083451000

    HAROLD S YOUNG ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   828  
252   1360702   3

Q083506000

    JESSIE GLADYS RUCKMAN   NOBLE ENERGY INC   WV   Marshall   Franklin   831  
69   1361955   3

Q083757000

    JESSIE GLADYS RUCKMAN ET AL   NOBLE ENERGY INC   WV   Marshall   Franklin  
831   58   1361950   3

Q085438002

    EARNIE RUSSELL JOHNSON   NOBLE ENERGY INC   WV   Marshall   Franklin   835  
602   1364887   3

Q085438003

    RODNEY PERSINGER   NOBLE ENERGY INC   WV   Marshall   Franklin   835   604  
1364888   3

Q085438004

    RONALD R JOHNSON ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   835  
612   1364892   3

Q085438005

    JOHN PERSINGER ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   834  
628   1364221   3

Q085438006

    BARBARA SUE SHANK NICE ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin
  835   592   1364885   3

Q085438007

    JAMES PERSINGER ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   834  
630   1364222   3

Q085438008

    KATHY WENDEL   NOBLE ENERGY INC   WV   Marshall   Franklin   834   626  
1364220   3

Q085438009

    WILLIAM MICHAEL ANDERSON ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin
  836   471   1365394   3

Q085438010

    ERNEST BLAKE ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   839   222
  1366497   3

Q085438011

    ROBERT PATRICK ANDERSON ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin
  839   225   1366498   3

Q085148000

    RICHARD L GATTS   NOBLE ENERGY INC   WV   Marshall   Franklin   833   474  
1363484   3

 

Exhibit B-1, Page 142 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q085150001

    MICKEY L WHITE ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   833  
503   1363493   3

Q085150002

    ROBERT ROSS ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   833   501
  1363491   3

Q085150003

    ERMA CARNEY   NOBLE ENERGY INC   WV   Marshall   Franklin   833   496  
1363490   3

Q085150004

    TWILA ADAMS   NOBLE ENERGY INC   WV   Marshall   Franklin   833   486  
1363487   3

Q085150015

    RONALD L NESTOR   NOBLE ENERGY INC   WV   Marshall   Franklin   842   347  
1368586   3

Q085150016

    KAREN L RIDENOUR ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   842  
349   1368587   3

Q085150017

    CRYSTAL KOSKY ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   842  
351   1368588   3

Q085150018

    TERRY GRAY   NOBLE ENERGY INC   WV   Marshall   Franklin   842   361  
1368594   3

Q085150006

    NANCY BRUMBAUGH   NOBLE ENERGY INC   WV   Marshall   Franklin   836   451  
1365386   3

Q085150007

    CECIL A TRUAX   NOBLE ENERGY INC   WV   Marshall   Franklin   836   453  
1365387   3

Q085150008

    NORA RICH WOOD   NOBLE ENERGY INC   WV   Marshall   Franklin   839   196  
1366465   3

Q085150009

    JOSEPH WOOD   NOBLE ENERGY INC   WV   Marshall   Franklin   839   198  
1366466   3

Q085150010

    CHARLES JAN WOOD   NOBLE ENERGY INC   WV   Marshall   Franklin   839   200  
1366467   3

Q085150011

    SAM NICKI WOOD ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   839  
202   1366468   3

Q085150012

    BOBBIE SUE WOOD   NOBLE ENERGY INC   WV   Marshall   Franklin   839   204  
1366469   3

Q085150013

    NIKA WOOD   NOBLE ENERGY INC   WV   Marshall   Franklin   839   220  
1366496   3

Q085150014

    BILL LEANNE WOOD ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   841  
360   1367825   3

Q085150019

    THOMAS BETH WOOD ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   844  
464   1369582   3

Q085232000

    PAUL W BARRETT   NOBLE ENERGY INC   WV   Marshall   Franklin   838   469  
1366019   3

Q085236000

    TIMOTHY L MCGINNIS SR ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin  
833   466   1363480   3

Q085392000

    JAMES E ROBBINS ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   833  
357   1363352   3

Q087970007

    DAVID E RIEL   NOBLE ENERGY INC   WV   Marshall   Franklin   842   40  
1368137   3

Q087970008

    ALICE E DUNLAP   NOBLE ENERGY INC   WV   Marshall   Franklin   842   36  
1368135   3

Q087970009

    WILLIAM R DUNLAP   NOBLE ENERGY INC   WV   Marshall   Franklin   842   30  
1368132   3

Q087970010

    LARRY W DUNLAP ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   842  
32   1368133   3               855   159   1375999  

Q087970011

    PATRICIA ANN BELCH ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
841   78   1367519   3

Q087970012

    LINDA DIANE BROWN ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   841
  468   1367956   3

Q087970001

    DAVID E RIEL   NOBLE ENERGY INC   WV   Marshall   Franklin   842   514  
1368695   3

Q087970002

    PATRICIA ANN BELCH ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
842   504   1368690   3

Q087970003

    ALICE E DUNLAP   NOBLE ENERGY INC   WV   Marshall   Franklin   842   496  
1368686   3

Q087970013

    LARRY W DUNLAP ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   841  
25   1367463   3               855   157   1375997  

Q087970014

    DAVID E RIEL   NOBLE ENERGY INC   WV   Marshall   Franklin   842   5  
1368121   3

Q087970015

    ALICE E DUNLAP   NOBLE ENERGY INC   WV   Marshall   Franklin   842   26  
1368130   3

Q087970016

    LINDA DIANE BROWN ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   841
  470   1367958   3

Q087970017

    PATRICIA ANN BELCH ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
841   464   1367952   3

Q087970004

    WILLIAM R DUNLAP   NOBLE ENERGY INC   WV   Marshall   Franklin   844   530  
1369702   3

Q087970005

    LINDA DIANE BROWN ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   844
  522   1369698   3

Q087970006

    LARRY W DUNLAP ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   846  
17   1370410   3

Q087970018

    WILLIAM R DUNLAP   NOBLE ENERGY INC   WV   Marshall   Franklin   848   214  
1371478   3

Q087970019

    JOSHUA DAVID HARTLEY   NOBLE ENERGY INC   WV   Marshall   Franklin   853  
318   1374602   3

Q086805002

    MARY E BASSETT   NOBLE ENERGY INC   WV   Marshall   Franklin   841   362  
1367826   3

Q086805003

    RUTH ANN WALLACE ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   841
  364   1367827   3

Q086805004

    CHARLES HOWARD BASSETT JR ET UX   NOBLE ENERGY INC   WV   Marshall  
Franklin   842   1   1368119   3

Q086805005

    RUTH E BASSETT MEADOWS ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin
  842   38   1368136   3

Q086805006

    ROBERT B THOMAS ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   842  
28   1368131   3

Q086805007

    ELIZABETH A STRAUSBAUGH ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin
  841   370   1367833   3

Q086805008

    CYNTHIA P HOPKINS REVOCABLE TRUST UTA   NOBLE ENERGY INC   WV   Marshall  
Franklin   841   366   1367828   3

Q086805009

    JANET BLANKENSHIP ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   841
  368   1367830   3

Q086805010

    JEAN C THOMAS   NOBLE ENERGY INC   WV   Marshall   Franklin   841   449  
1367942   3

Q086805011

    BARBARA KAY EWING ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   842
  34   1368134   3

 

Exhibit B-1, Page 143 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q086805001

    ROGER B ROSE ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   841   358
  1367824   3

Q088073001

    CAROL ELLEN HILL   NOBLE ENERGY INC   WV   Marshall   Franklin   845   185  
1370007   3

Q088073002

    MARK O HILL   NOBLE ENERGY INC   WV   Marshall   Franklin   845   187  
1370009   3

Q088073003

    MELISSA J DAVIS   NOBLE ENERGY INC   WV   Marshall   Franklin   845   167  
1370006   3

Q088073004

    KEITH A HILL   NOBLE ENERGY INC   WV   Marshall   Franklin   845   252  
1370012   3

Q088417001

    WV DEPARTMENT OF TRANSPORTATION   NOBLE ENERGY INC   WV   Marshall  
Franklin   845   332   1370109   3

Q088417002

    WANDA MAE BLAKE   NOBLE ENERGY INC   WV   Marshall   Franklin   583   316  
1374601   3

Q088586001

    GUY YATES   NOBLE ENERGY INC   WV   Marshall   Franklin   848   206  
1371471   3

Q088586002

    GAIL ANN YATES WOOD ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
848   208   1371472   3

Q088586003

    GENIE SUE THOMAS HOLMES ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin
  848   204   1371470   3

Q088586004

    BOYD DAIL YATES JR ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   848
  210   1371473   3

Q088586005

    SHIRLEY YATES HARTSELL ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin
  848   212   1371475   3

Q088586007

    REBEKAH DRAYER ELDRIDGE ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin
  850   157   1372252   3

Q088586008

    BOYD BUESKING   NOBLE ENERGY INC   WV   Marshall   Franklin   850   159  
1372253   3

Q088586009

    CHRISTA DRAYER STALEY ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
851   3   1372814   3

Q088586010

    BRENDA FAYE THOMAS PETRACK   NOBLE ENERGY INC   WV   Marshall   Franklin  
850   161   1372254   3

Q088185000

    KEITH A HILL ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   845   189
  1370010   3

Q089614000

    JUNE M MORRIS   NOBLE ENERGY INC   WV   Marshall   Franklin   852   347  
1374048   3

Q090080000

    STEVEN LLOYD ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   853   314
  1374598   3

Q090307000

    DAVID A BEYSER ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   858  
260   1376990   3

Q090391001

    H JAY ULBRICH   NOBLE ENERGY INC   WV   Marshall   Franklin   858   258  
1376989   3

Q090391002

    SOUTHWESTERN GUIDE DOGS INC   NOBLE ENERGY INC   WV   Marshall   Franklin  
858   265   1376994   3

Q090391003

    KENNETH MORRIS ET UX   NOBLE ENERGY INC   WV   Marshall   Franklin   857  
529   1376586   3

Q090391004

    JUNE MORRIS   NOBLE ENERGY INC   WV   Marshall   Franklin   857   531  
1376588   3

Q090391005

    COURTNEY D HALL   NOBLE ENERGY INC   WV   Marshall   Franklin   857   595  
1376589   3

Q090391006

    MARILYN ULBRICH CHALMERS ET VIR   NOBLE ENERGY INC   WV   Marshall  
Franklin   858   254   1376987   3

Q090391007

    JANICE R CROOK ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin   858  
319   1377184   3

Q090391008

    NANCY L SNYDER   NOBLE ENERGY INC   WV   Marshall   Franklin   858   317  
1377182   3

Q090391009

    JUSTIN SMITH   NOBLE ENERGY INC   WV   Marshall   Franklin   858   321  
1377187   3

Q090391010

    BLYE ULBRICH JENSCHKE ET VIR   NOBLE ENERGY INC   WV   Marshall   Franklin  
858   323   1377188   3

Q090391011

    MARTHA FRANCES ULCAK   NOBLE ENERGY INC   WV   Marshall   Franklin   858  
315   1377177   3

Q090625000

    CRYSTAL B DARRAH   NOBLE ENERGY INC   WV   Marshall   Franklin   858   252  
1376986   3

Q074011017

    JOSEPH MOORE NEAL   NOBLE ENERGY INC   WV   MARSHALL   Franklin   859   512
  1377713   3

Q074011022

    DONALD R HART JR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   859   493  
1377701   3

Q074011023

    SUSAN WITTEN NEAL MYERS   NOBLE ENERGY INC   WV   MARSHALL   Franklin   859
  508   1377711   3

Q074011024

    MARY WITTEN HART EHLERS ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin
  859   491   1377700   3

Q076636002

    BRUCE SCOTT SCHMITT ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
813   244   1353653   3

Q076636003

    ALAN GREGORY SCHMITT ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
813   538   1353907   3

Q076636014

    BRUCE SCOTT SCHMITT ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
806   335   1350749   3

Q076636015

    ALAN GREGORY SCHMITT ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
808   315   1351588   3

Q076636016

    SAMUEL O COEN JR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   813   255  
1353662   3

Q076662004

    ANDREW M FASOULETOS ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
881   19   1392436   3

Q076872007

    TRACY M KESTERSON   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860   579
  1378238   3

Q077907000

    LINDA S OSTRANDER   NOBLE ENERGY INC   WV   MARSHALL   Franklin   806   350
  1350756   3

Q077913000

    RICK A KOSKY   NOBLE ENERGY INC   WV   MARSHALL   Franklin   806   353  
1350757   3

Q077914000

    LLOYD BAKER   NOBLE ENERGY INC   WV   MARSHALL   Franklin   806   339  
1350751   3

Q078626001

    LUCILLE E WINGROVE   NOBLE ENERGY INC   WV   MARSHALL   Franklin   810   80
  1352555   3

Q078626002

    KENNETH R MORRIS ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   808  
303   1351577   3

Q078626003

    JUNE MORRIS   NOBLE ENERGY INC   WV   MARSHALL   Franklin   808   301  
1351576   3

Q078626004

    NANCY L SNYDER   NOBLE ENERGY INC   WV   MARSHALL   Franklin   808   309  
1351581   3

Q078626005

    JANICE R CROOK ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   808  
305   1351579   3

Q078626006

    BARBARA F DANIELS   NOBLE ENERGY INC   WV   MARSHALL   Franklin   813   246
  1353654   3

 

Exhibit B-1, Page 144 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q078626007

    JEFFREY BROOKS   NOBLE ENERGY INC   WV   MARSHALL   Franklin   813   540  
1353908   3

Q078626008

    ELAINE WILLIS   NOBLE ENERGY INC   WV   MARSHALL   Franklin   813   542  
1353909   3

Q078651000

    JUNE M MORRIS   NOBLE ENERGY INC   WV   MARSHALL   Franklin   808   388  
1351622   3

Q078653000

    PATSY A SPRINGER ET AL   NOBLE ENERGY INC   WV   MARSHALL   Franklin   808  
386   1351619   3

Q078668000

    SIDNEY L JONES   NOBLE ENERGY INC   WV   MARSHALL   Franklin   808   378  
1351615   3

Q078672000

    DENNIS P CADMUS   NOBLE ENERGY INC   WV   MARSHALL   Franklin   808   311  
1351584   3

Q078775000

    MILLARD BONNETTE JR ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
810   70   1352548   3

Q078778000

    SAMUEL L CANTERBURY ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
810   68   1352547   3

Q078779000

    ROBERT SIDNEY ANDERSON ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
810   74   1352551   3

Q078780000

    NELLIE B PARRIOTT ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   810
  76   1352553   3

Q079176000

    MARK A SPRINGER ET AL   NOBLE ENERGY INC   WV   MARSHALL   Franklin   810  
66   1352545   3

Q079184000

    GLORIA JEAN WHITE ET AL   NOBLE ENERGY INC   WV   MARSHALL   Franklin   808
  392   1351624   3

Q079185000

    THOMAS LEE JACKSON   NOBLE ENERGY INC   WV   MARSHALL   Franklin   808   390
  1351623   3

Q079515000

    ROBERT JONES   NOBLE ENERGY INC   WV   MARSHALL   Franklin   809   630  
1352490   3

Q079516000

    DAWN THOMPSON TENANT ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
809   632   1352491   3

Q079517000

    EARL B SUTER JR ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   809  
640   1352496   3

Q079518000

    JOHN H LONG ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   809   636
  1352494   3

Q079588001

    PATRICIA Y DARRAH   NOBLE ENERGY INC   WV   MARSHALL   Franklin   813   183
  1353569   3

Q079725000

    DANEIL D ROBINSON ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   812
  38   1353102   3

Q079727000

    GRAYSVILLE CALVARY UNITED METHODIST CHURCH ET AL   NOBLE ENERGY INC   WV  
MARSHALL   Franklin   811   642   1353055   3

Q079728000

    JAMES R ANDERSON ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   812  
31   1353098   3

Q079730000

    GRAYSVILLE CALVARY UNITED METHODIST CHURCH   NOBLE ENERGY INC   WV  
MARSHALL   Franklin   811   646   1353057   3

Q079757000

    MILLARD JUNIOR BONNETTE ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin
  813   181   1353567   3

Q080079000

    JAMES R CHAPLIN   NOBLE ENERGY INC   WV   MARSHALL   Franklin   813   253  
1353658   3

Q080154001

    KENNETH EUGENE WHITE ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
815   533   1355092   3

Q080154002

    KENNETH EUGENE WHITE ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
879   577   1391690   3

Q080156001

    DARLA JACKSON ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   815  
531   1355091   3

Q081123002

    JEFFREY LEE LEGG   NOBLE ENERGY INC   WV   MARSHALL   Franklin   879   575  
1391688   3

Q081124002

    JAMES REDMAN LEGG II ET AL   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
879   580   1391691   3

Q081362001

    NOBLE MARCELLUS LP   ANACAPA HOLDINGS LLC   WV   MARSHALL   Franklin   781  
267     3

Q081864037

    BERTHA LYNN KLUG ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   832
  285   1362657   3

Q081864043

    MARJORIE J BEAVON   NOBLE ENERGY INC   WV   MARSHALL   Franklin   833   576
  1363592   3

Q081864065

    JODI ANN WILSON-MADDOX ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin
  863   223   1379368   3

Q083439013

    SAM W BOOHER III ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   863  
185   1379353   3

Q083768013

    KELLY KERN   NOBLE ENERGY INC   WV   MARSHALL   Franklin   863   189  
1379355   3

Q083768014

    SHIRLEY GBUR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   863   191  
1379356   3

Q083768024

    JIMMIE WILLIAMS ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   837  
143   1365610   3

Q083768028

    STEVEN S DERROW   NOBLE ENERGY INC   WV   MARSHALL   Franklin   842   24  
1368129   3

Q083768042

    JACQUELYN JOHNSON ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860
  523   1378218   3

Q083768043

    ROY JOSEPH LEACH   NOBLE ENERGY INC   WV   MARSHALL   Franklin   859   487  
1377698   3

Q083768044

    LESLIE ANN BLYTHE ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860
  535   1378222   3

Q083768045

    MURIEL ANNE MILLER ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
860   545   1378225   3

Q083768046

    GREGORY S MILLER ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860  
517   1378216   3

Q083768047

    REBECCA L CULLEN ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860
  558   1378229   3

Q083768048

    FRANCES E RUTLEDGE ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
860   513   1378215   3

Q083768049

    LARRY DEAN MCWHORTER ET AL   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
860   529   1378220   3

Q083768050

    LEROY MILLER   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860   532  
1378221   3

Q083768051

    DAVID LEE EVANS JR ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   864
  187   1379923   3

Q083768052

    STEVEN POND ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860   574
  1378236   3

Q083768053

    IAN KIPP HAGEMANN   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860   520
  1378217   3

 

Exhibit B-1, Page 145 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q083768054

    MELISSA MILLER GIBSON ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
869   100   1382833   3

Q083768055

    HEATHER D MALO ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   866  
336   1380976   3

Q083768056

    RODNEY F PETERSON   NOBLE ENERGY INC   WV   MARSHALL   Franklin   866   342
  1380978   3

Q083768057

    PRISCILLA ANN MILLER HADEN   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
873   545   1387040   3

Q083768058

    DANIEL D HOBBS ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873  
543   1387038   3

Q083768059

    RICHARD S MULLEN ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   869  
98   1382832   3

Q083768060

    JAMES B CROW ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   869   108
  1382837   3

Q083768061

    GREGORY S CROW   NOBLE ENERGY INC   WV   MARSHALL   Franklin   869   106  
1382836   3

Q083768062

    HAROLD B CROW ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   869  
102   1382834   3

Q083768063

    BRIAN K CROW   NOBLE ENERGY INC   WV   MARSHALL   Franklin   869   104  
1382835   3

Q083768064

    TIMOTHY HOWARD MANCHEGO   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873
  104   1386326   3

Q083768065

    KATHLEEN HOBBS YOUNG   NOBLE ENERGY INC   WV   MARSHALL   Franklin   869  
356   1383141   3

Q083768066

    DAVID C MULLEN ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   869  
358   1383142   3

Q083768067

    DENNIS FISCHER ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   870  
360   1384192   3

Q083768068

    KATHLEEN A SULLIVAN ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
870   362   1384193   3

Q083768069

    FRANCIS F FISCHER ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   871
  494   1384787   3

Q083768070

    JOYCE A FIORILLI ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873
  114   1386336   3

Q083768071

    BARBARA L VOGLER ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873
  112   1386334   3

Q083768072

    HARRIET C HERMAN ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873
  116   1386338   3

Q083768073

    EUGENIA A KERR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873   118  
1386341   3

Q083768074

    JANE H BARNSTEINER ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873
  93   1386318   3

Q083768075

    EDWARD P POWDERLY ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873
  91   1386316   3

Q083768076

    NORA C POWDERLY   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873   89  
1386313   3

Q083768077

    EILEEN T POWDERLY   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873   87  
1386312   3

Q083768078

    MARY F WEILAND   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873   124  
1386348   3

Q083768079

    JAMES E HERMAN   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873   128  
1386351   3

Q083768080

    ANTHONY T POWDERLY ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   878
  363   1390933   3

Q083768081

    SHARON L SCHOLL   NOBLE ENERGY INC   WV   MARSHALL   Franklin   878   379  
1390940   3

Q083768082

    JAMES T SCHOLL   NOBLE ENERGY INC   WV   MARSHALL   Franklin   878   376  
1390939   3

Q083768083

    ANNE GALBALLY ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   878  
354   1390930   3

Q083768084

    CLARK D CHASE ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   878  
357   1390931   3

Q083768085

    BRIDGET A POWDERLY   NOBLE ENERGY INC   WV   MARSHALL   Franklin   881   29
  1392440   3

Q083768086

    NORA K POWDERLY   NOBLE ENERGY INC   WV   MARSHALL   Franklin   881   23  
1392438   3

Q083768087

    KEVIN M POWDERLY   NOBLE ENERGY INC   WV   MARSHALL   Franklin   890   518  
1401927   3

Q083768088

    MARY S SCHOLL   NOBLE ENERGY INC   WV   MARSHALL   Franklin   890   569  
1401943   3

Q083768089

    BRIAN P POWDERLY ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   890  
563   1401940   3

Q083768090

    SUSANNE S QUARTERMAN   NOBLE ENERGY INC   WV   MARSHALL   Franklin   890  
560   1401937   3

Q083768091

    HARRIET C VENTURA ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   894
  541   1403682   3

Q083768093

    DAVID LEE EVANS JR ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   864
  180   1379920   3

Q083768094

    MURIEL ANNE MILLER ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
860   541   1378224   3

Q083768095

    KATHLEEN A SULLIVAN ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
870   364   1384194   3

Q083768096

    FRANCIS F FISCHER ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   870
  366   1384195   3

Q083768097

    DENNIS FISCHER ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   870  
358   1384191   3

Q083768098

    RODNEY F PETERSON   NOBLE ENERGY INC   WV   MARSHALL   Franklin   870   380
  1384207   3

Q083768099

    EILEEN T POWDERLY   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873   81  
1386309   3

Q083768100

    HARRIET C HERMAN ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873
  122   1386345   3

Q083768101

    JAMES E HERMAN   NOBLE ENERGY INC   WV   MARSHALL   Franklin         3

Q083768102

    EDWARD P POWDERLY ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873
  85   1386311   3

Q083768103

    NORA C POWDERLY   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873   83  
1386310   3

Q083768104

    EUGENIA A KERR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873   120  
1386343   3

Q083768105

    MARY F WEILAND   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873   126  
1386350   3

Q083768106

    JANE H BARNSTEINER ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873
  132   1386356   3

 

Exhibit B-1, Page 146 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q083768107

    ANNE GALBALLY ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   878  
373   1390938   3

Q083768108

    JAMES T SCHOLL   NOBLE ENERGY INC   WV   MARSHALL   Franklin   878   365  
1390934   3

Q083768109

    ANTHONY T POWDERLY ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   878
  368   1390936   3

Q083768110

    SHARON L SCHOLL   NOBLE ENERGY INC   WV   MARSHALL   Franklin   878   36  
1390932   3

Q083768111

    BRIDGET A POWDERLY   NOBLE ENERGY INC   WV   MARSHALL   Franklin   881   26
  1392439   3

Q083768112

    NORA K POWDERLY   NOBLE ENERGY INC   WV   MARSHALL   Franklin   881   32  
1392441   3

Q083768113

    KEVIN M POWDERLY   NOBLE ENERGY INC   WV   MARSHALL   Franklin   890   515  
1401925   3

Q083768114

    MARY S SCHOLL   NOBLE ENERGY INC   WV   MARSHALL   Franklin   890   572  
1401944   3

Q083768115

    BRIAN P POWDERLY ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   890  
566   1401941   3

Q083768116

    SUSANNE S QUARTERMAN   NOBLE ENERGY INC   WV   MARSHALL   Franklin   890  
606   1401960   3

Q085150005

    CONNIE CURRENT   NOBLE ENERGY INC   WV   MARSHALL   Franklin   834   127  
1363790   3

Q085150020

    ANNA LEE HAKR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   859   498  
1377706   3

Q085150021

    DONNA S DIMARCO ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   859  
502   1377708   3

Q085150022

    CLARENCE BURGE ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860  
504   1378212   3

Q085346000

    LEE WARD FRANKLIN   NOBLE ENERGY INC   WV   MARSHALL   Franklin   863   183
  1379350   3

Q085438001

    JUNE MORRIS   NOBLE ENERGY INC   WV   MARSHALL   Franklin   863   187  
1379354   3

Q086394000

    PEGGY S SEBULSKY   TRIENERGY HOLDINGS LLC   WV   MARSHALL   Franklin   706  
648   1290900   3

Q086941000

    STEPHEN COLADONATO ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   841
  466   1367953   3

Q088417003

    JOAN JANE PARSONS ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   859
  506   1377710   3

Q088417004

    IDA L CAMPBELL   NOBLE ENERGY INC   WV   MARSHALL   Franklin   859   496  
1377704   3

Q088586011

    KAREN REED ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   864   190
  1379924   3

Q090332002

    LORETTA JEAN RIGGLE ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
860   538   1378223   3

Q090332003

    PATTY BERISFORD ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860  
555   1378228   3

Q090332007

    ROBERT RANDOLPH WOODBURN ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin
  860   568   1378234   3

Q090355000

    TEXAS EASTERN TRANSMISSION LP   NOBLE ENERGY INC   WV   MARSHALL   Franklin
  859   510   1377712   3

Q090391012

    ROBERT LEE SMITH ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   859  
504   1377709   3

Q090391013

    BRYCE E ULBRICH ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860  
501   1378211   3

Q090391014

    SHRINERS HOSPITALS FOR CHILDREN   NOBLE ENERGY INC   WV   MARSHALL  
Franklin   878   352   1390928   3

Q091091000

    RICHARD HYER ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   859   500
  1377707   3

Q091220001

    LIONEL E HENRY JR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   863   220
  1379366   3

Q091220002

    CONNIE S HENRY   NOBLE ENERGY INC   WV   MARSHALL   Franklin   863   217  
1379365   3

Q091220003

    PAULA ANN HENRY   NOBLE ENERGY INC   WV   MARSHALL   Franklin   863   208  
1379362   3

Q091220004

    GEORGE E HENRY   NOBLE ENERGY INC   WV   MARSHALL   Franklin   863   211  
1379363   3

Q091220005

    GEORGE EARNEST HENRY   NOBLE ENERGY INC   WV   MARSHALL   Franklin   863  
214   1379364   3

Q091220006

    BONNIE L WOOD   NOBLE ENERGY INC   WV   MARSHALL   Franklin   865   571  
1380536   3

Q091280000

    BARBARA ANDERSON   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860   498  
1378209   3

Q091288001

    PATRICIA Y DARRAH   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860   549
  1378226   3

Q091288002

    DAVID A TAKACH ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860  
507   1378213   3

Q091288003

    RICHARD MORGAN   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860   565  
1378232   3

Q091288004

    STANLEY DARRAH ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860  
571   1378235   3

Q091288005

    DONNA L SIDIROPOLIS ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
860   510   1378214   3

Q091288006

    RICHARD DARRAH   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860   562  
1378231   3

Q091524001

    DEBRA HARTLEY ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   862  
251   1378748   3

Q091524002

    MATTHEW V CONNER ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   862  
253   1378749   3

Q091524003

    TRACY M KESTERSON   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860   577
  1378237   3

Q091524004

    ANGELA CRAWFORD ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   862  
255   1378750   3

Q091524005

    IMALEE LLOYD ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   862  
257   1378751   3

Q091524006

    WILLIAM R LEVASSEUR JR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873  
101   1386323   3

Q091524007

    TOM KROL ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   873   98  
1386321   3

Q091524008

    CHRISTINA BOARDWINE ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
873   95   1386320   3

Q091576000

    WOODLAND HILL CHURCH OF GOD   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
864   183   1379921   3

Q091633000

    ROBERT W RIGGENBACH JR ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
864   185   1379922   3

 

Exhibit B-1, Page 147 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q091664000

    JOSEPH H JACKSON JR ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
860   526   1378219   3

Q091953000

    PATRICIA Y DARRAH   NOBLE ENERGY INC   WV   MARSHALL   Franklin   860   552
  1378227   3

Q091960000

    WV DIVISION OF NATURAL RESOURCES   NOBLE ENERGY INC   WV   MARSHALL  
Franklin   865   558   1380535   3

Q092215000

    DAVID D DANIELS ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   869  
354   1383138   3

Q092567000

    RAYMOND K MILLER ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   866  
340   1380977   3

Q093178000

    CATHERINE P RINE   NOBLE ENERGY INC   WV   MARSHALL   Franklin   871   490  
1384784   3

Q093239000

    RICKY D HALL ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin   870   382
  1384208   3

Q095122000

    GRANDVIEW-DOOLIN PUBLIC SCHOOL SERVICE DISTRICT   NOBLE ENERGY INC   WV  
MARSHALL   Franklin   873   107   1386329   3

Q095265001

    FORREST O MILLER   NOBLE ENERGY INC   WV   MARSHALL   Franklin   815   529  
1355090   3

Q095637000

    NORMAN GALE JOHNSON ET UX   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
878   370   1390937   3

Q096159000

    MARTHA F POWELL   NOBLE ENERGY INC   WV   MARSHALL   Franklin   881   21  
1392437   3

Q097423000

    ROBERT L HENRY JR ET AL   NOBLE ENERGY INC   WV   MARSHALL   Franklin   890
  613   1401962   3

Q097973000

    THELMA M ROUPE   NOBLE ENERGY INC   WV   MARSHALL   Franklin   890   313  
1401664   3

Q097976001

    SARA B ANDERSON ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   890  
310   1401663   3

Q097976004

    LORNA MARIE LEW   NOBLE ENERGY INC   WV   MARSHALL   Franklin   890   602  
1401959   3

Q097976005

    MARJORIE B KIDD ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin   890  
596   1401957   3

Q097976006

    VICTORIA A PAKROVSKY ET VIR   NOBLE ENERGY INC   WV   MARSHALL   Franklin  
890   599   1401958   3

Q097976007

    CHARLES EDWIN BLUE IV   NOBLE ENERGY INC   WV   MARSHALL   Franklin   890  
316   1401665   3   624163   HARRIS, DONALD E & LAURA L   CONSOLIDATION COAL
COMPANY   WV   Marshall   Meade   312   151     3

Q092083000

  624331   KUHN, RALPH W & JANICE L   CONSOLIDATION COAL COMPANY   WV   Marshall
  Meade   539   96     3

Q092057000

  624361   GATTS, RALPH & BONNIE J   CONSOLIDATION COAL COMPANY   WV   Marshall
  Meade   586   608     3

Q092094001

  624365   TOMLINSON, ALFRED EDWARD   CONSOLIDATION COAL COMPANY   WV   Marshall
  Meade   598   155     3

Q092094005

  624366   O’TOOLE, ALMA   CONSOLIDATION COAL COMPANY   WV   Marshall   Meade  
598   297     3

Q092094004

  624369   MILLER, CAROLYN G & DONALD   CONSOLIDATION COAL COMPANY   WV  
Marshall   Meade   598   295     3

Q092094003

  624370   DREWETT, HORACE E & LORI JO, ETAL   CONSOLIDATION COAL COMPANY   WV  
Marshall   Meade   598   290     3

Q092094002

  624371   GOUDY, GEORGE H & LORRAINE C, SR   CONSOLIDATION COAL COMPANY   WV  
Marshall   Meade   598   157     3

Q092094006

  624372   GOUDY, KENNETH L.   CONSOLIDATION COAL COMPANY   WV   Marshall  
Meade   598   293     3

Q092094009

  624373   GOUDY, GEORGE H, JR   CONSOLIDATION COAL COMPANY   WV   Marshall  
Meade   598   332     3

Q092094007

  624374   GOUDY, JAMES E.   CONSOLIDATION COAL COMPANY   WV   Marshall   Meade
  598   330     3

Q097193000

  624375   MCINTIRE, THOMAS E   CONSOLIDATION COAL COMPANY   WV   Marshall  
Meade   576   174     3     RALPH W. KUHN ET UX   MCELROY COAL COMPANY   WV  
Marshall   Meade   539       3     EDNA M RICHMOND   CONSOLIDATION COAL COMPANY
  WV   Marshall   Meade   410   544     3     MAGGIE CONKLE ET AL  
CONSOLIDATION COAL CORPORATION   WV   Marshall   Meade   412   276     3

625386

  625386   LONG II, HAROLD L   CONSOLIDATION COAL COMPANY   WV   Marshall  
Union   669   303   1254012   3

625382

  625382   CUMMINGS, WILBUR W & JEANNE A   CONSOLIDATION COAL COMPANY   WV  
Marshall   Union   669   322   1254063   3

625363

  625363   FOSTER, THOMAS MARK & DANA L   CONSOLIDATION COAL COMPANY   WV  
Marshall   Union   669   327   1254064   3

625385

  625385   HELDRETH, ROBERT L & KATHERINE K   CONSOLIDATION COAL COMPANY   WV  
Marshall   Union   669   380   1254155   3

625368

  625368   MORRIS, DONALD E & MARTHA   CONSOLIDATION COAL COMPANY   WV  
Marshall   Union   670   224   1255082   3

625412

  625412   MAAS, DANIEL E   CONSOLIDATION COAL COMPANY   WV   Marshall   Union  
691   545   1279075   3

625408

  625408   LILJEHORN, MARY ANN   CONSOLIDATION COAL COMPANY   WV   Marshall  
Union   695   420   1282405   3

625417

  625417   ZEAROTT, GEORGE D & BARBARA A   CONSOLIDATION COAL COMPANY   WV  
Marshall   Union   697   175   1283209   3

625418

  625418   FINNEY, ROSEANNA   CONSOLIDATION COAL COMPANY   WV   Marshall   Union
  698   453   1284125   3

625421

  625421   EVICK, MICHAEL M & BARBARA E   CONSOLIDATION COAL COMPANY   WV  
Marshall   Union   702   14   1287154   3

625420

  625420   EVICK, TIMOTHY L   CONSOLIDATION COAL COMPANY   WV   Marshall   Union
  702   16   1287155   3

625422

  625422   HINDMAN, LAWRENCE ET AL   CONSOLIDATION COAL COMPANY   WV   Marshall
  Union   702   18   1287157   3

625423

  625423   KUDLAK, PAUL   CONSOLIDATION COAL COMPANY   WV   Marshall   Union  
704   157   1288747   3

625426

  625426   UELTSCHY, HERBERT   CONSOLIDATION COAL COMPANY   WV   Marshall  
Union   706   431   1290539   3

625425

  625425   MASTERS, BRIAN K & MELINDA D   CONSOLIDATION COAL COMPANY   WV  
Marshall   Union   708   103   1291652   3

625431

  625431   HINDMAN, CHRISTINE LOUISE   CONSOLIDATION COAL COMPANY   WV  
Marshall   Union   709   317   1292570   3

625272

  625272   JOHNSON, WILLIAM M & PATRICIA A   CONSOLIDATION COAL COMPANY   WV  
Marshall   Union   642   337   70047   3

625040

    ALBERT SCHENK III ET UX   CONSOLIDATION COAL COMPANY   WV   Marshall   Union
  410   270     3

 

Exhibit B-1, Page 148 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

625103

    STANLEY G FISHER ET UX   CONSOLIDATION COAL COMPANY   WV   Marshall   Union
  523   295     3

623324

    ENCIL H HARTLEY ET UX   CONSOLIDATION COAL COMPANY   WV   Marshall  
Washington   415   572     3

623244

    VIRGINIA S LAREW ET AL   CONSOLIDATION COAL COMPANY   WV   Marshall  
Washington   415   449     3

623416

    DON H BEVERIDGE ET UX   CONSOLIDATION COAL COMPANY   WV   Marshall  
Washington   562   269     3

261066000

  261066-000   RANDOLPH AMMONS ET UX   WEST AUGUSTA RESOURCES LLC   WV  
Monongalia   Clay   1393   550   337369   3

261067001

  261067-001   RANDOLPH AMMONS ET UX   WEST AUGUSTA RESOURCES LLC   WV  
Monongalia   Clay   1393   548   337366   3

261071001

  261071-001   BILLY C HAUGHT ET AL   WEST AUGUSTA RESOURCES LLC   WV  
Monongalia   Clay   1393   539   337360   3

261072001

  261072-001   BILLY C HAUGHT ET AL   WEST AUGUSTA RESOURCES LLC   WV  
Monongalia   Clay   1393   535   337358   3

261073001

  261073-001   BILLY C HAUGHT ET AL   WEST AUGUSTA RESOURCES LLC   WV  
Monongalia   Clay   1393   537     3

261074001

  261074-001   BILLY C HAUGHT ET AL   WEST AUGUSTA RESOURCES LLC   WV  
Monongalia   Clay   1403   196   352793   3

261075001

  261075-001   JANICE WILSON HALL   WEST AUGUSTA RESOURCES LLC   WV   Monongalia
  Clay   1393   543   337362   3

261077000

  261077-000   JESSE DWIGHT COOMBS ET AL   WEST AUGUSTA RESOURCES LLC   WV  
Monongalia   Clay   1393   517   337347   3

261055000

  261055-000   NOAH AMMONS ET UX   CNX GAS COMPANY LLC   WV   Monongalia   Clay
  1406   486   357562   3

261056000

  261056-000   NOAH AMMONS ET UX   CNX GAS COMPANY LLC   WV   Monongalia   Clay
  1410   61   361801   3

261061000

  261061-000   LORETTA LYNN PRICE ET VIR   CNX GAS COMPANY LLC   WV   Monongalia
  Clay   1411   99   363628   3

261063000

  261063-000   ADA KAREN EDDY   CNX GAS COMPANY LLC   WV   Monongalia   Clay  
1411   8   363370   3

261064000

  261064-000   ROSEANN SHISLER ET VIR   CNX GAS COMPANY LLC   WV   Monongalia  
Clay   1410   483   362329   3

261127000

  261127-000   JAMES SHUTLZ   CNX GAS COMPANY LLC   WV   Monongalia   Clay  
1413   10   367778   3

261135001

  261135-001   EUGENE ARMSTRONG   CNX GAS COMPANY LLC   WV   Monongalia   Clay  
1412   462   366887   3

507573004

  507564-001   DONALD STULL   CNX GAS COMPANY LLC   WV   Monongalia   Clay  
1377   525   305161   3

507573003

  507564-002   DONNA L LOUGHRY   CNX GAS COMPANY LLC   WV   Monongalia   Clay  
1369   773   288937   3

507573002

  507564-003   LORETTA WALLS WILLIAMS   CNX GAS COMPANY, LLC   WV   Monongalia  
Clay   1376   888   303698   3

261069000

  261069-000   FRED L BALASKO ET UX   WEST AUGUSTA RESOURCES LLC   WV  
Monongalia   Grant   1393   529   337354   3

261070000

  261070-000   FRED L BALASKO ET UX   WEST AUGUSTA RESOURCES LLC   WV  
Monongalia   Grant   1399   35     3

261076000

  261076-000   JESSE DWIGHT COOMBS ET AL   WEST AUGUSTA RESOURCES LLC   WV  
Monongalia   Grant   1393   521   337351   3

261078000

  261078-000   JOHN LESLIE COOMBS ET AL   WEST AUGUSTA RESOURCES LLC   WV  
Monongalia   Grant   1393   804     3

261079000

  261079-000   JOHN LESLIE COOMBS ET AL   WEST AUGUSTA RESOURCES LLC   WV  
Monongalia   Grant   1393   509   337341   3

261080000

  261080-000   JESSE DWIGHT COOMBS ET AL   WEST AUGUSTA RESOURCES LLC   WV  
Monongalia   Grant   1393   519   337349   3

261009001

  261009-001   DESSIE GAY TRIPLETT ET UX   CNX GAS COMPANY LLC   WV   Monongalia
  Grant   1401   204   350290   3

261068000

  261068-000   FRED L BALASKO ET UX   WEST AUGUSTA RESOURCES LLC   WV  
Monongalia   Grant   1393   533   337357   3

261110000

  261110-000   CLARENCE TRIPLETT ET UX   CNX GAS COMPANY LLC   WV   Monongalia  
Grant   1410   486   362331   3

261138

  261138-000   TIMOTHY E.SLAUGHTER ET UX   CNX GAS COMPANY LLC   WV   Monongalia
  Grant   413   622   367782   3

261500001

  261500-001   RUSSELL K GRIM ET UX   CNX GAS COMPANY LLC   WV   Monongalia  
Grant   1393   484   337270   3   226023   FARNSWORTH, GILBERT L & BETTY  
CONSOLIDATION COAL COMPANY   WV   Monongalia   Grant   648   58     3

CNX637242

  637242   CIMINO, BERNARDO & MARY   PITTSBURGH CONSOLIDATION COAL CO   WV  
Monongalia   Grant   387   400     3

702089

  702089   FRIO, JAMES & KAREN   WINDSOR COAL COMPANY   WV   Ohio   Liberty  
641   719     3

702090

  702090   FRIO, JAMES & KAREN   WINDSOR COAL COMPANY   WV   Ohio   Liberty  
642   70     3

Q092355000

  702125   THE T AND MB BOREK ESTATE TRUST   WINDSOR COAL COMPANY   WV   Ohio  
Richland   674   191     3

Q092347000

  702126   HENRY WELLS ET UX   WINDSOR POWER HOUSE COAL COMPANY   WV   Ohio  
Richland   260   537     3     HARRY C MILLER ET UX   WINDSOR POWER HOUSE COAL
COMPANY   WV   Ohio   Richland   283   98     3

702124

    RHEA HAXTON   WINDSOR POWER COAL CORPORATION   WV   Ohio   Richland   675  
618     3

625057

  625057   VALLEY CAMP COAL COMPANY   CONSOLIDATION COAL COMPANY   WV   Ohio  
Ritchie, Sand Hill, Union   355   172     3

3031868

  3031868-000   MARY E STRICKLIN ET AL   THE MANUFACTURERS LIGHT AND HEAT
COMPANY   WV   Ohio   Triadelphia   469   424     3

625410

  625410   WOLFE, AARON & MICHELLE   CONSOLIDATION COAL COMPANY   WV   Ohio  
Triadelphia   798   233   1889815   3

625443

    BRIAN J JAQUAY ET UX   CONSOLIDATION COAL COMPANY   WV   Ohio   Triadelphia
  816   388   19374274   3

Q081095000

    FRANCIS A RIGGLE ET VIR   NPAR LLC   WV   Ohio   Triadelphia   819   630  
19382749   3

Q081096000

    JOHN E BARTON   NPAR LLC   WV   Ohio   Triadelphia   810   99   19363014   3

Q081092000

    WILBUR F WILSON JR ET UX   NPAR LLC   WV   Ohio   Triadelphia   815   442  
19372612   3

Q081091000

    SUSAN E OBERLE   NPAR LLC   WV   Ohio   Triadelphia   819   632   19382751  
3

DV003240

  DV003240   RAY M KEITH   CNG PRODUCING CO   WV   Ritchie   Clay   134   311  
  3

DV011181

  DV011181   H S WILSON   SOUTH PENN OIL COMPANY   WV   Ritchie   Murphy   22  
459     3

 

Exhibit B-1, Page 149 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

DV011251

  DV011251   J I GOFF   CRESCO OIL & GAS CO., INC.   WV   Ritchie   Murphy   15
  214     3

DV011252

  DV011252   C F BEALL   FRANK H TAYLOR   WV   Ritchie   Murphy   13   543     3

DV011253

  DV011253   C L ZICKAFOOSE   CRESCO OIL & GAS COMPANY   WV   Ritchie   Murphy  
20   154     3

DV011259

  DV011259   MATHEW SCHUPP   SPENCE & SMITH   WV   Ritchie   Murphy   21   475  
  3

DV011260

  DV011260   AGNES PUTNAM   G E GILMORE   WV   Ritchie   Murphy   21   565     3

DV011261

  DV011261   L B SCOTT   SOUTH PENN OIL COMPANY   WV   Ritchie   Murphy   13  
505     3

DV011263

  DV011263   E BICKERSTAFF   SOUTH PENN OIL COMPANY   WV   Ritchie   Murphy   25
  422     3

DV011264

  DV011264   M A AYERS   W J BURKE   WV   Ritchie   Murphy   21   174     3

DV011276

  DV011276   W BRENT MAXWELL   WILLIAM J BELL   WV   Ritchie   Murphy   27   314
    3

DV011293

  DV011293   CHARLEY LIEVING   HOPE NATURAL GAS COMPANY   WV   Ritchie   Murphy
  27   408     3

DV011307

  DV011307   W F SNODGRASS   T.B. JOHNSTON   WV   Ritchie   Murphy   28   442  
  3

DV011355

  DV011355   E P NOTTINGHAM   HOPE NATURAL GAS COMPANY   WV   Ritchie   Murphy  
34   215     3

DV011449

  DV011449   MATILDA SCOTT   HOPE NATURAL GAS COMPANY   WV   Ritchie   Murphy  
40   393     3

DV011468

  DV011468   W T FREDERICK   HOPE NATURAL GAS COMPANY   WV   Ritchie   Murphy  
43   485     3   DV011509   INA AYERS   HOPE NATURAL GAS COMPANY   WV   Ritchie
  Murphy   52   491     3

DV016971

  DV016971   WINNIE MORRIS   CONSOLIDATED GAS SUPPLY CO   WV   Ritchie   Murphy
  113   486     3

L208295

  L208295   W A BEALL ET UX   FRANK H TAYLOR   WV   Ritchie   Murphy   13   542
    3

011559

  011559   DAVIS BIRD ET UX   M L LAW   WV   Ritchie   Murphy   23   36     3

011563

  011563   A T PRATHER ET UX   M L LAW   WV   Ritchie   Murphy   23   43   11563
  3

011565

  011565   PHILIP GOFF ET UX   M. L. LAW   WV   Ritchie   Murphy   23   46     3

011574

  011574   W M WASS ET UX   M. L. LAW   WV   Ritchie   Murphy   23   63   56572
  3

019850

  019850   J S BEALL ET AL   FRANK H. TAYLOR   WV   Ritchie   Murphy   13   545
    3   019907   W A BEALL ET UX   FRANK H TAYLOR   WV   Ritchie   Murphy   13  
542     3

020203

  020203   C W REGER ET UX   MOUNTAIN STATE GAS COMPANY   WV   Ritchie   Murphy
  22   552     3

020214

  020214   C G WASS ET UX   HOPE NATURAL GAS COMPANY   WV   Ritchie   Murphy  
24   250     3

020225

  020225   P M FARRELL   SOUTH PENN OIL COMPANY   WV   Ritchie   Murphy   19  
395     3

020250

  020250   MARY E BATTON ET VIR   G E GILMORE   WV   Ritchie   Murphy   21   542
    3

020252

  020252   HULDAH FREDERICK ET VIR   G. E. GILMORE   WV   Ritchie   Murphy   21
  545     3

020253

  020253   F M FREDERICK ET VIR   G. E. GILMORE   WV   Ritchie   Murphy   21  
547     3

020260

  020260   ELIJAH SMITH ET UX   MOUNTAIN STATE GAS COMPANY   WV   Ritchie  
Murphy   27   589     3

020468

  020468   C L ZICKEFOOSE ET UX   M. G. TAYLOR   WV   Ritchie   Murphy   27  
526     3

020849

  020849   W M SCHULTZ ET UX   HOPE NATURAL GAS COMPANY   WV   Ritchie   Murphy
  27   272     3

022052

  022052   W L STUART ET UX   W. J. BELL   WV   Ritchie   Murphy   27   213    
3

022101

  022101   J W HADDOX ET UX   HOPE NATURAL GAS COMPANY   WV   Ritchie   Murphy  
27   242   22101   3

022537

  022537   S H WESTFALL ET UX   HOPE NATURAL GAS COMPANY   WV   Ritchie   Murphy
  27   277     3

022538

  022538   J.R. WESTFALL, ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie  
Murphy   27   275     3

023411

  023411   A T PRATHER ET UX   T. B. JOHNSTON   WV   Ritchie   Murphy   28   431
    3

023437

  023437   JAMES T JOHNSTON   T B JOHNSTON   WV   Ritchie   Murphy   28   400  
  3

023437XXX

  023437 XXX   JAMES T JOHNSTON   T. B. JOHNSTON   WV   Ritchie   Murphy   28  
400     3

024610

  024610   J C FREDERICK   O. S. GARNER   WV   Ritchie   Murphy   31   291     3

024901

  024901   ELIAS CONNALLY ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie  
Murphy   32   162     3

025220

  025220   H E CUNNINGHAM ET UX   O. S. GARNER   WV   Ritchie   Murphy   33  
142     3

025844

  025844   E L HARTMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie   Murphy
  33   355     3

026103

  026103   ALFRED BARR, ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie   Murphy
  34   61     3

028815

  028815   M M JONES ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie   Murphy  
27   105     3

032322

  032322   HARRISON WASS ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie  
Murphy   37   452     3

032323

  032323   R W GOFF ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie   Murphy  
37   450     3   034063   J W GOFF ET AL   HOPE NATURAL GAS COMPANY   WV  
Ritchie   Murphy   39   367     3

036231

  036231   THAMER MITCHELL ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie  
Murphy   43   185     3

036492

  036492   MARY E SCOTT ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie   Murphy
  43   357     3

036564

  036564   1ST NAT BK HARR   HOPE NATURAL GAS COMPANY   WV   Ritchie   Murphy  
43   333     3

037166

  037166   BURNS CUNNINGHAM ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie  
Murphy   43   561     3

 

Exhibit B-1, Page 150 of 152



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

042561

  042561   SARAH E MOYERS ET AL   THE CARTER OIL COMPANY   WV   Ritchie   Murphy
  24   442     3

045413

  045413   W P WRIGHT   HOPE NATURAL GAS COMPANY   WV   Ritchie   Murphy   59  
421     3

045899

  045899   O C KINGSLEY   SOUTH PENN OIL COMPANY   WV   Ritchie   Murphy   58  
594     3

052497

  052497   FRED GAINER   HOPE NATURAL GAS COMPANY   WV   Ritchie   Murphy   69  
39     3

067175

  067175   ADDA W BROWN ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie   Murphy
  85   178     3

M210245001

  M210245-001   SUE E STRICKER ET VIR   CONSOL GAS COMPANY   WV   Ritchie  
Murphy   310   986   201100000303   3

020300

  020300   E C SNODGRASS   MT. STATE GAS COMPANY   WV   Ritchie   Murphy   61  
564   020300   3     A A CLAYTON ET UX   THE CARTER OIL COMPANY   WV   Ritchie  
Murphy   13   164     3     V M WILSON ET AL   THE CARTER OIL COMPANY   WV  
Ritchie   Murphy   13   165     3

DV011306

  DV011306   JACOB PRUNTY   FREEHOLD OIL AND GAS COMPA   WV   Ritchie   Union  
28   433     3

DV011481

  DV011481   J F RIGGS   HOPE NATURAL GAS COMPANY   WV   Ritchie   Union   45  
545     3

DV011711

  DV011711   JOHN M DEBRULAR, ET UX   W.W. WATERS   WV   Ritchie   Union   11  
321     3

DV011713

  DV011713   ZIMRY FLANAGHAN ET UX   THE CARTER OIL CO   WV   Ritchie   Union  
10   457     3

DV011714

  DV011714   M G ZINN (SINGLE)   THE CARTER OIL COMPANY   WV   Ritchie   Union  
10   459     3

DV011715

  DV011715   GRANVILLE P. ZINN, ET UX   THE CARTER OIL COMPANY   WV   Ritchie  
Union   10   465     3

DV011716

  DV011716   T D DOTSON, ET UX   J.T. CARTER   WV   Ritchie   Union   11   297  
  3

DV011800

  DV011800   C E CUNNINGHAM   HOPE NATURAL GAS COMPANY   WV   Ritchie   Union  
75   123     3

DV015132001

  DV015132   A J W HEADLEE   HOPE NATURAL GAS COMPANY   WV   Ritchie   Union  
103   505     3

DV015132002

  DV015177   HAZEL WARD   HOPE NATURAL GAS COMPANY   WV   Ritchie   Union   104
  119     3

DV017803

  DV017803   FLOYD DENNISON   CONSOLIDATED GAS SUPPLY CO   WV   Ritchie   Union
  117   83     3

L021944003

  L021944-003   LOUIE G ELLIOTT ET UX   CONSOL GAS COMPANY   WV   Ritchie  
Union   252   948     3

013907

  013907   JOHN C PATTON   M. G. TAYLOR   WV   Ritchie   Union   25   559     3

020286

  020286   AMOS PERRIN ET UX   SOUTH PENN OIL COMPANY   WV   Ritchie   Union  
12   478     3

022695

  022695   SARAH F RANDOLPH ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie  
Union   27   268     3

022704

  022704   JOHN M SUMMERS   HOPE NATURAL GAS COMPANY   WV   Ritchie   Union   27
  30     3

024027

  024027   L M EHRET ET AL   M. G. TAYLOR   WV   Ritchie   Union   31   9     3

024051

  024051   A D GOODE ET UX   M G TAYLOR   WV   Ritchie   Union   30   257     3

026028

  026028   MORGAN CONNER ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie   Union
  33   450     3

027041

  027041   J C HUDKINS ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie   Union  
35   230     3

035422

  035422   A H LOW ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie   Union   40
  375     3

035499

  035499   AZARIAH BEE ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie   Union  
40   299     3

035896

  035896   J A HADDOX ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie   Union  
43   5     3

036796

  036796   ELIZABETH FERRELL ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie  
Union   43   441     3

37338

  037338   J E SMITH, ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie   Union  
45   69     3

037959

  037959   PORTER MAXWELL ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie  
Union         3

042564

  042564   S E JONES   THE CARTER OIL COMPANY   WV   Ritchie   Union   24   440
    3

077851

  077851   HARRIET M JARVIS ET AL   DELAWARE GAS COMPANY   WV   Ritchie   Union
  86   57     3

DV011717

  DV011717   ALMA J MARTIN ET AL   HOPE CONSTRUCTION AND REFINING COMPANY   WV  
Ritchie   Union   11   589     3

023139

  023139   M C MOREHEAD ET AL   A. H. LAW   WV   Ritchie   Union   36   170  
23130   3     N D WRIGHT, ET UX   L E & W H MOSSOR   WV   Ritchie   Union   70  
191     3     A M CLEVENGER ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie  
Union   80   323     3     S T WRIGHT   HOPE NATURAL GAS COMPANY   WV   Ritchie
  Union   43   67     3     A F TAYLOR ET AL   THE CARTER OIL CO   WV   Ritchie
  Union   17   365     3     HARRISON WRIGHT ET AL   THE CARTER OIL COMPANY   WV
  Ritchie   Union   17   481     3     HARRISON WRIGHT ET AL   W.A. BICKERSTAFF
AND F.P. G   WV   Ritchie   Union   52   30     3     CULLEN B SUTTON ET UX  
NOBLE ENERGY INC   WV   Ritchie   Union   267   50   201300004322   3

Q077294002

    ELIZABETH O SPIGGLE ET VIR   NOBLE ENERGY INC   WV   Ritchie   Union   267  
52   201300004323   3     DON O WYER ET UX   NOBLE ENERGY INC   WV   Ritchie  
Union   267   56   201300004325   3     NANCY D SUTTON-THOMAS   NOBLE ENERGY INC
  WV   Ritchie   Union   267   60   201300004327   3     WILDA D KESNER ET VIR  
NOBLE ENERGY INC   WV   Ritchie   Union   267   54   201300004324   3

Q077294009

    CARL L WYER   NOBLE ENERGY INC   WV   Ritchie   Union   270   500  
201400000917   3

Q077294010

    ROBERT T SUTTON ET UX   NOBLE ENERGY INC   WV   Ritchie   Union   270   517
  201400000925   3

 

Exhibit B-1, Page 151 of 152



--------------------------------------------------------------------------------

 

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.   DevCo

Q077294011

    CAROLYN S GASS   NOBLE ENERGY INC   WV   Ritchie   Union   270   511  
201400000922   3

Q077294012

    HOWARD SUTTON ET UX   NOBLE ENERGY INC   WV   Ritchie   Union   270   515  
201400000924   3

Q077294013

    DANIEL J SUTTON   NOBLE ENERGY INC   WV   Ritchie   Union   270   521  
201400000927   3

Q077294022

    CHARLOTTE SUTTON ROBERTSON   NOBLE ENERGY INC   WV   Ritchie   Union   271  
92   201400001372   3

Q077294014

    WILLIAM E SUTTON ET UX   NOBLE ENERGY INC   WV   Ritchie   Union   270   519
  201400000926   3

Q077294015

    JAMES E SUTTON ET UX   NOBLE ENERGY INC   WV   Ritchie   Union   270   513  
201400000923   3

Q077294016

    ALICE LENORA BRISSEY   NOBLE ENERGY INC   WV   Ritchie   Union   270   930  
201400001185   3

Q077294017

    CULLEN B SUTTON ET UX   NOBLE ENERGY INC   WV   Ritchie   Union   270   928
  201400001184   3

Q077294018

    NANCY D SUTTON-THOMAS   NOBLE ENERGY INC   WV   Ritchie   Union   279   937
  201400007060   3

Q077294019

    RICHARD O SUTTON ET UX   NOBLE ENERGY INC   WV   Ritchie   Union   270   523
  201400000928   3

Q077294020

    WILDA D KESNER ET VIR   NOBLE ENERGY INC   WV   Ritchie   Union   270   914
  201400001173   3

Q077294021

    DON O WYER ET UX   NOBLE ENERGY INC   WV   Ritchie   Union   271   96  
201400001374   3

Q090638000

    BARBARA J MILLER ET AL   710 CORPORATION   WV   Ritchie   Union   242   514
    3

Q090639001

    DAVID R NEWLON   WHITTLE CORPORATION   WV   Ritchie   Union   253   1088  
201100001581   3

Q090639002

    ELTON G CLEVENGER   WHITTLE CORPORATION   WV   Ritchie   Union   253   1093
  201100001582   3

Q096335000

    LEWIS GARRISON ET UX   CARNEGIE NATURAL GAS COMPANY   WV   Ritchie   Union  
42   4     3

Q096334000

    S S THARP ET UX   O S GARNER   WV   Ritchie   Union   41   103     3

Q081384001

    LOUISE R SOMMERVILLE   NOBLE ENERGY INC   WV   Ritchie   Union   270   505  
201400000919   3

Q081384002

    WAYNE C SOMMERVILLE ET UX   NOBLE ENERGY INC   WV   Ritchie   Union   270  
494   201400000908   3

Q081519001

    LOUISE R SOMMERVILLE   NOBLE ENERGY INC   WV   Ritchie   Union   270   507  
201400000920   3

Q081519002

    WAYNE C SOMMERVILLE ET UX   NOBLE ENERGY INC   WV   Ritchie   Union   270  
496   201400000909   3

Q081523001

    KENT DAVIS DUFFIELD   NOBLE ENERGY INC   WV   Ritchie   Union   269   1018  
201400000480   3

Q077294007

    DAVID C SUTTON ET UX   NOBLE ENERGY INC   WV   RITCHIE   Union   267   58  
201300004326   3

Q077294008

    WILLIAM E SUTTON ET UX   NOBLE ENERGY INC   WV   RITCHIE   Union   267   64
  201300004329   3

Q081523002

    THE CLAUDE S RHEA TRUST U/A DATED 4/20/2007   NOBLE ENERGY INC   WV  
RITCHIE   Union   297   674   610223   3

Q076923034

    ROSEMARY HAUGHT   CUNNINGHAM ENERGY LLC   WV   Tyler   Centerville   383  
582   51745   3     SPENCER WADE ET AL   VENTURE OIL COMPANY   WV   Wetzel  
Center   2A   469     3

TC75

    JOHN M PHILLIPS ET UX   J S LEWIS   WV   Wetzel   Center   91   346     3

TC64

    WM R MORRIS ET AL   THE MANUFACTURERS LIGHT & HEAT COMPANY   WV   Wetzel  
Center   14A   440     3

TC65

    WILLIAM RITER ET UX   THE MANUFACTURERS LIGHT AND HEAT COMPANY   WV   Wetzel
  Center   13A   1     3

485125000

  485125-000   DEBORAH G DORTON   CNX GAS COMPANY LLC   WV   Wetzel   Center  
109A   260   101242   3

485135001

  485135-001   RAY S SAPP   CNX GAS COMPANY LLC   WV   Wetzel   Center   109-A  
892     3   485140-001   LOREN GENE GRAY   CNX GAS COMPANY LLC   WV   Wetzel  
Center   114A   236   107946   3   485140-002   JANICE L MYSLIWIEC   CNX GAS
COMPANY LLC   WV   Wetzel   Center   117A   721   110756   3

289660

  289660   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   CNX LAND RESOURCES INC   WV  
Wetzel   Center   375   265   43159   3

507566001

  507566-001   EARNEST H CADLE   CNX GAS COMPANY LLC   WV   Wetzel  
Center, Grant, Green, Magnolia, Proctor   96A   124   85501   3

484014

  484014-000   EARL W KENNEDY   CNX GAS COMPANY, LLC   WV   Wetzel  
Clay, Church, Center, Grant, Magnolia, Proctor, Green   96A   755   86031   3

TC70

  TC-70   FLORENCE DULANEY ET VIR   ROYAL RESOURCES CORPORATION   WV   Wetzel  
Grant   74A   174     3

485055001

  485055-001   CRETA G KILCOYNE   CNX GAS COMPANY LLC   WV   Wetzel   Grant  
109-A   331   101400   3

485500001

  485500-001   ARVI HAWKINS ET UX   CNX GAS COMPANY LLC   WV   Wetzel   Grant  
96-A   128   85502   3     I HART   LEATHERWOOD   WV   Wetzel   Liberty   150  
411     3

TC60

  TC-60   LINZY PALMER   PROCTOR OIL AND GAS COMPANY   WV   Wetzel   Proctor  
15A   260     3

CNX484015

  484015-000   EARL KENNEDY ET AL   CNX GAS COMPANY, LLC   WV   Wetzel  
Winfield   96A   732   86030   3

 

Exhibit B-1, Page 152 of 152



--------------------------------------------------------------------------------

EXHIBIT B-1, Part 2

With respect to the below, all of Shipper’s interest in the following oil and
gas leases and fee properties, to the extent of the Marcellus Formation.

 

Noble

Agreement

Number

 

Tract #

 

Lessor

 

Lessee

 

Effective

Date

 

Expiration

Date

 

Subject Code

 

Agreement Type

 

County

 

State

 

Book

 

Page

 

Instrument

 

Asset Name

Q087945008

  000   RODNEY POLING   NOBLE ENERGY INC   9/2/2014   9/2/2019   Lease  
Oil And Gas Lease   TYLER   WEST VIRGINIA   482   649   104443   Shirley -
Pennsboro

Q087945050

  000   ZAN CONSTANCE BEVILL   NOBLE ENERGY INC   4/30/2015   4/30/2020   Lease
  Oil And Gas Lease   TYLER   WEST VIRGINIA   487   10   106102   Shirley -
Pennsboro

Q098367000

  001   DANIEL LEE DOBBS ET UX   NOBLE ENERGY INC   1/3/2014   12/31/2099  
Company Fee   Mineral & Surface   MARSHALL   WEST VIRGINIA   814   605   1354339
 

Q098367000

  002   DANIEL LEE DOBBS ET UX   NOBLE ENERGY INC   1/3/2014   12/31/2099  
Company Fee   Mineral & Surface   MARSHALL   WEST VIRGINIA   814   605   1354339
 

Q072647242

  000   ROBERT E APGAR ET UX   NOBLE ENERGY INC   1/14/2015   1/14/2020   Lease
  Oil And Gas Lease   TYLER   WEST VIRGINIA   488   428   106719  

Q073361003

  000   PEGGY J TUCKER ET AL   NOBLE ENERGY INC   8/9/2014   8/9/2019   Lease  
Oil And Gas Lease   TYLER   WEST VIRGINIA   482   637   104437  
Shirley - Pennsboro

Q090203005

  000   DUANE LEE DOTSON   NOBLE ENERGY INC   3/19/2015   3/19/2020   Lease  
Oil And Gas Lease   TYLER   WEST VIRGINIA   481   473   104014   Shirley -
Pennsboro

Q090203006

  000   NANCY DIANNE BROWN   NOBLE ENERGY INC   1/20/2015   1/20/2020   Lease  
Oil And Gas Lease   TYLER   WEST VIRGINIA   481   439   104003   Shirley -
Pennsboro

Q090203007

  000   HARRIET M KIGER   NOBLE ENERGY INC   3/10/2015   3/10/2020   Lease   Oil
And Gas Lease   TYLER   WEST VIRGINIA   481   451   104007   Shirley - Pennsboro

Q090203008

  000   SANDRA LYNN FRAZER   NOBLE ENERGY INC   1/20/2015   1/20/2020   Lease  
Oil And Gas Lease   TYLER   WEST VIRGINIA   481   442   104004   Shirley -
Pennsboro

Q090203009

  000   J SHANNON PATRICK   NOBLE ENERGY INC   1/23/2015   1/23/2020   Lease  
Oil And Gas Lease   TYLER   WEST VIRGINIA   481   448   104006   Shirley -
Pennsboro

Q090203010

  000   MARTA FOOTE   NOBLE ENERGY INC   2/10/2015   2/10/2020   Lease   Oil And
Gas Lease   TYLER   WEST VIRGINIA   483   497   104764   Shirley - Pennsboro

Q092119001

  000   SHARON HUGGINS   NOBLE ENERGY INC   1/22/2015   1/22/2020   Lease   Oil
And Gas Lease   GILMER   WEST VIRGINIA   540   284   49523   Pullman - Troy

Q092119002

  000   MARY JUDITH TAROWSKY   NOBLE ENERGY INC   12/15/2014   12/15/2019  
Lease   Oil And Gas Lease   GILMER   WEST VIRGINIA   540   291   49525   Pullman
- Troy

Q092119003

  000   MELINDA YOUNG LANDOLT   NOBLE ENERGY INC   1/14/2015   1/14/2020   Lease
  Oil And Gas Lease   GILMER   WEST VIRGINIA   540   288   49524   Pullman -
Troy

Q092119004

  000   DEBORAH YOUNG HELVIG   NOBLE ENERGY INC   1/15/2015   1/15/2020   Lease
  Oil And Gas Lease   GILMER   WEST VIRGINIA   540   298   49527   Pullman -
Troy

Q092119005

  000   ERNEST L NORMAN   NOBLE ENERGY INC   12/7/2014   12/7/2019   Lease   Oil
And Gas Lease   GILMER   WEST VIRGINIA   540   295   49526   Pullman - Troy

Q092119006

  000   GUY BAYARD YOUNG II   NOBLE ENERGY INC   12/15/2014   12/15/2019   Lease
  Oil And Gas Lease   GILMER   WEST VIRGINIA   533   543   46372   Pullman -
Troy

 

B-1-2



--------------------------------------------------------------------------------

Noble

Agreement

Number

 

Tract #

 

Lessor

 

Lessee

 

Effective

Date

 

Expiration

Date

 

Subject Code

 

Agreement Type

 

County

 

State

 

Book

 

Page

 

Instrument

 

Asset Name

Q092145001

  000   NANCY OSEIEN ET VIR   NOBLE ENERGY INC   2/23/2015   2/23/2020   Lease  
Oil And Gas Lease   TYLER   WEST VIRGINIA   482   773   104493  
Shirley - Pennsboro

Q092145002

  000   ANN EXLINE STARR ET VIR   NOBLE ENERGY INC   4/9/2015   4/9/2020   Lease
  Oil And Gas Lease   TYLER   WEST VIRGINIA   482   763   104489   Shirley -
Pennsboro

Q092145003

  000   CAROL SUE KISER ET VIR   NOBLE ENERGY INC   2/17/2015   2/17/2020  
Lease   Oil And Gas Lease   TYLER   WEST VIRGINIA   492   308   108293   Shirley
- Pennsboro

Q092865001

  000   KENNETH R MASON ET UX   NOBLE ENERGY INC   6/11/2015   6/11/2020   Lease
  Oil And Gas Lease   TYLER   WEST VIRGINIA   497   495   110238   Shirley -
Pennsboro

Q074754003

  000   CYNTHIA B HORTIN ET AL   NOBLE ENERGY INC   4/15/2013   4/15/2018  
Lease   Oil And Gas Lease   GILMER   WEST VIRGINIA   516   181   19969  
Normantown

Q074843003

  000   CYNTHIA B HORTIN ET AL   NOBLE ENERGY INC   4/15/2013   4/15/2018  
Lease   Oil And Gas Lease   GILMER   WEST VIRGINIA   516   183   19970  
Normantown

Q072838000

  000   HEARTWOOD FORESTLAND FUND IV LIMITED PARTNERSHIP   NOBLE ENERGY INC  
10/29/2012   12/31/2099   Company Fee   Mineral Only   RITCHIE   WEST VIRGINIA  
318   272-275   201200003940   Shirley - Pennsboro

 

B-1-3



--------------------------------------------------------------------------------

EXHIBIT B-2

PRIORITY TWO DEDICATED PROPERTIES AND FEES

Initial Priority Two Dedicated Properties: The wellbore named “MND6-Utica test
well” (herein, the “MND6-Utica”)

Priority Two Existing Gathering Fee: For so long as production is flowing from
the MND6-Utica, a certain percentage discount (“Discount”) shall apply to all
amounts due to be paid by Shipper to Gatherer for the Fees attributable to
production flowing from the MND6-Utica. The Discount shall be calculated as
follows, and shall be subject to the following terms:

 

  (a) The Discount shall be a percentage equal to the following: the positive
difference, if any, between $1.50 and the monthly average TETCO M2 Gas Daily
price, with such difference divided by 1.5, with the resulting percentage
multiplied by 1.8703.

 

  (b) The Discount shall be calculated monthly as of the last day of each
production month.

 

  (c) In no event shall the Discount exceed 60% of the Fees that would otherwise
have been applicable hereunder.

Additional agreement as to MND6-Utica: For so long as production is flowing from
the MND6-Utica, Gatherer shall provide to Williams Ohio Valley Midstream LLC
(“Williams”), by no later than the 4th day of each calendar month, total volume
(in MCF) and heat content for Gas produced during the previous calendar month
from MND6-Utica.

 

B-2-1



--------------------------------------------------------------------------------

EXHIBIT B-3(a)

DEDICATION AREA

The “Dedication Area” consists of the following municipalities and districts
listed in the below and shown on the attached map:

 

State

  

County

  

Municipality

PA    Greene    Aleppo Township, Richhill Township PA    Washington    Amwell
Township, Donegal Township, East Finely Township, Monogahela Township, Morris
Township, South Franklin Township, Washington Township, West Finely Township

 

State

  

County

  

District

WV    Barbour    Cove District, Elk District, Glade District, Philippi District,
Pleasant District, Union District WV    Brooke    All districts WV    Brooke   
All districts WV    Doddridge    Cove District, Grant District, Greenbrier
District, McClellan District, New Milton District, West Union District WV   
Doddridge    All districts WV    Gilmer    DeKalb District, Glenville District,
Troy District WV    Hancock    All districts WV    Hancock    All districts WV
   Harrison    All districts WV    Harrison    All districts WV    Lewis    All
districts WV    Marion    All districts WV    Marshall    Cameron District,
Center District, Clay District, Franklin District, Liberty District,
Loundenville District, Meade District, Sand Hill District, Triadelphia District,
Union District, Washington District, Webster District WV    Monongalia    Clay
District, Grant District WV    Ohio    All districts WV    Ritchie    Clay
District, Murphy District, Union District WV    Taylor    All districts WV   
Tyler    Centerville District WV    Upshur    All districts WV    Wetzel   
Center District, Grant District, Green District, Magnolia District, Proctor
District

 

B-3(a)-1



--------------------------------------------------------------------------------

LOGO [g304707stamp788.jpg]



--------------------------------------------------------------------------------

EXHIBIT B-3(b)

DEVCO AREAS

DEVCO I AREA

 

State

  

County

  

Municipality

Pennsylvania    Greene    Aleppo Pennsylvania    Westmoreland    Allegheny
Pennsylvania    Armstrong    Apollo Pennsylvania    Westmoreland    Arnold
Pennsylvania    Westmoreland    Avonmore Pennsylvania    Westmoreland    Bell
West Virginia    Marshall    Cameron Pennsylvania    Washington    Carroll
Pennsylvania    Greene    Center Pennsylvania    Westmoreland    Delmont
Pennsylvania    Washington    Donora Pennsylvania    Washington    East Finley
Pennsylvania    Westmoreland    East Vandergrift Pennsylvania    Westmoreland   
Export Pennsylvania    Washington    Fallowfield Pennsylvania    Greene   
Freeport Pennsylvania    Greene    Gray Pennsylvania    Washington    Green
Hills Pennsylvania    Greene    Jackson Pennsylvania    Armstrong   
Kiskiminetas West Virginia    Marshall    Liberty Pennsylvania    Westmoreland
   Lower Burrell Pennsylvania    Westmoreland    Loyalhanna Pennsylvania   
Washington    Monongahela Pennsylvania    Washington    Morris Pennsylvania   
Greene    Morris Pennsylvania    Westmoreland    Municipality of Murrysville
Pennsylvania    Washington    New Eagle Pennsylvania    Westmoreland    New
Kensington Pennsylvania    Armstrong    North Apollo Pennsylvania   
Westmoreland    Oklahoma Pennsylvania    Armstrong    Parks Pennsylvania   
Greene    Richhill Pennsylvania    Westmoreland    Salem West Virginia   
Marshall    Sand Hill Pennsylvania    Washington    South Franklin Pennsylvania
   Greene    Springhill Pennsylvania    Westmoreland    Upper Burrell
Pennsylvania    Westmoreland    Vandergrift Pennsylvania    Westmoreland   
Washington Pennsylvania    Greene    Wayne West Virginia    Marshall    Webster
Pennsylvania    Washington    West Finley

 

B-3(b)-1



--------------------------------------------------------------------------------

DEVCO II AREA

 

State

  

County

  

Municipality

West Virginia    Upshur    Banks West Virginia    Upshur    Buckhannon West
Virginia    Lewis    Collins Settlement West Virginia    Lewis    Court House
West Virginia    Barbour    Cove West Virginia    Barbour    Elk West Virginia
   Harrison    Elk West Virginia    Lewis    Freemans Creek West Virginia   
Barbour    Glade West Virginia    Harrison    Grant West Virginia    Lewis   
Hackers Creek West Virginia    Taylor    Knottsville West Virginia    Upshur   
Meade West Virginia    Barbour    Philippi West Virginia    Barbour    Pleasant
West Virginia    Lewis    Skin Creek West Virginia    Barbour    Union West
Virginia    Upshur    Union West Virginia    Harrison    Union West Virginia   
Upshur    Warren West Virginia    Upshur    Washington

 

B-3(b)-2



--------------------------------------------------------------------------------

EXHIBIT B-4

MAJORSVILLE AREA

The “Majorsville Area” consists of the following municipalities and districts:

 

State

  

County

  

Municipality

PA    Greene    Richhill PA    Washington    West Finley WV    Marshall    Sand
Hill and Webster

 

B-4-1



--------------------------------------------------------------------------------

EXHIBIT B-5

MOUNDSVILLE AREA

The “Moundsville Area” consists of the following municipalities and districts:

 

State

  

County

  

Municipality

WV    Marshall    Clay, Franklin and Meade

 

B-5-1



--------------------------------------------------------------------------------

EXHIBIT B-6

MARCELLUS FORMATION LOG

CPA – Marcellus Type Log

DeArmitt (37-129-27246)

 

LOGO [g304707stamp793.jpg]

 

B-6-1



--------------------------------------------------------------------------------

SWPA – Marcellus Type Log

GH-10C-CV (37-059-25397)

 

LOGO [g304707stamp794a.jpg]

 

B-6-2



--------------------------------------------------------------------------------

NWV – Marcellus Type Log

DEPI #14815 (47-001-02850) Shale Montage

 

LOGO [g304707stamp795a.jpg]

 

B-6-3



--------------------------------------------------------------------------------

EXHIBIT C

PARTIES’ ADDRESSES FOR NOTICE PURPOSES

 

Shipper:    NOTICES & CORRESPONDENCE    PAYMENTS BY ELECTRONIC FUNDS TRANSFER
Noble Energy, Inc.    ABA/Routing Number: 1001 Noble Energy Way    Account
Number: Houston, Texas 77070    Account Name: Noble Energy, Inc. Attention:   
Bill Pollak,    For Credit to: Noble Energy, Inc.    Gas Marketing
Representative       Telephone:    832-639-7021       Email:   
Bill.pollak@nblenergy.com             INVOICES       Noble Energy, Inc.      
1001 Noble Energy Way       Houston, Texas 77070       Attention:    Director of
Revenue Accounting       Telephone:    281-872-3100 Gatherer:          NOTICES &
CORRESPONDENCE    PAYMENTS BY ELECTRONIC FUNDS TRANSFER CONE Midstream Operating
Company LLC    ABA/Routing Number: CONE Midstream DevCo I LP    Account Number:
CONE Midstream DevCo II LP    Account Name: CONE Midstream Partners LP CONE
Midstream DevCo III LP    Bank: PNC Bank, N.A., Pittsburgh PA 1000 CONSOL Energy
Drive       Canonsburg, PA 15317       Attention:    Joe Fink, COO      
Telephone:    724-485-3254       Email: joefink@consolenergy.com            
INVOICES       1000 CONSOL Energy Drive       Canonsburg, PA 15317      
Attention: Treasury Director

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF MEMORANDUM OF GATHERING AGREEMENT

MEMORANDUM OF GATHERING AGREEMENT

THIS MEMORANDUM OF GATHERING AGREEMENT (this “Memorandum”) is entered into by
and between Noble Energy, Inc., a Delaware corporation (“Shipper”) and Gatherer
(defined below). Shipper and Gatherer are individually referred to in this
Memorandum as a “Party” and collectively as “Parties.”

WHEREAS, Shipper and CONE Midstream Partners LP, a Delaware limited partnership
(“CNNX”), entered into that certain Gathering Agreement dated as of
September 30, 2014 (as amended, the “Original Agreement”), thereafter assigned
on September 30, 2014 from CNNX, (i) to CONE Midstream DevCo I LP, a Delaware
limited partnership (“DevCo I LP”), with respect to the DevCo I Area (defined
below), (ii) to CONE Midstream DevCo II LP, a Delaware limited partnership
(“DevCo II LP”), with respect to the DevCo II Area (defined below) and
(iii) CONE Midstream DevCo III LP, a Delaware limited partnership (“DevCo III
LP”), with respect to the DevCo III Area (defined below) (DevCo I LP, DevCo II
LP and DevCo III LP, the “DevCos”);

WHEREAS, CONE Midstream Operating Company LLC, a Delaware limited liability
company (“OpCo”), owns an indirect interest in each DevCo;

WHEREAS, Shipper, OpCo and the DevCos now desire to amend and restate the
Original Agreement in its entirety and have executed that certain First Amended
and Restated Gathering Agreement dated December 1, 2016 (as may be amended from
time to time, the “Gathering Agreement”);

WHEREAS, Gatherer plans to construct and operate the Gathering System for
gathering, dehydrating, treating, and re-delivering Gas and certain Liquid
Condensate produced within the certain counties in Pennsylvania and West
Virginia;

WHEREAS, Shipper desires to dedicate certain Gas and Liquid Condensate
attributable to its right, title and interests in certain leases and/or wells
located within a designated area to the Gathering System to be constructed by
Gatherer;

WHEREAS, Shipper desires to deliver such Gas and Liquid Condensate to Gatherer
for the purpose of gathering, blending, dehydrating, treating, stabilizing,
storing, loading and re-delivering of such Gas and Liquid Condensate, and
Gatherer desires to provide such services to Shipper on the terms and subject to
the conditions in the Gathering Agreement;

WHEREAS, the Parties have executed this Memorandum for the purpose of imparting
notice to all persons of Shipper’s dedication and commitment of its interests in
oil and gas leases and/or oil and gas interests and Shipper’s production from or
attributable to such interests to the Gathering Agreement.

NOW, THEREFORE, the Parties agree as follows:

1. The Gathering Agreement is incorporated in its entirety in this Memorandum by
reference, and all capitalized terms used but not defined in this Memorandum and
defined in the Gathering Agreement shall have the meaning ascribed to them in
the Gathering Agreement.

2. The Parties have entered into the Gathering Agreement, to provide for, among
other things, the commitment and dedication by Shipper its Dedicated Properties
and the Gas and (to the extent provided

 

D-1



--------------------------------------------------------------------------------

from the Majorsville Area or Moundsville Area) the Dedicated Liquid Condensate
therefrom or attributable thereto (subject to any conflicting dedications as of
the date hereof). The Dedicated Properties are Shipper’s interests in the oil
and/or gas leases, mineral interests and other similar interests owned by
Shipper in the Dedication Area as of the date hereof, including those certain
oil and/or gas leases, mineral interests and other similar interests described
on Exhibit A, that are owned by Shipper, to the extent and only to the extent
that such oil and/or gas leases, mineral interests and other similar interests
cover and relate to the Marcellus Formation. The Dedication Area is more
particularly described in Exhibit B. “Marcellus Formation” means, (a) in central
Pennsylvania, specifically from the top of the Burkett in the DeArmitt #1 (API
37-129-27246) and 7000’MD through to the top of the Onondaga at 7530’MD and
illustrated in the log attached on Exhibit C; (b) in southwest Pennsylvania,
specifically from the top of the Burkett in the GH-10C-CV (API 37-059-25397) at
7600’MD through to the top of the Onondaga at 7900’MD and illustrated in the log
attached on Exhibit C; and (c) in West Virginia, specifically from the top of
the Burkett in the DEPI #14815 (API 47-001-02850) at 7350’MD through to the top
of the Onondaga at 7710’MD and illustrated in the log attached on Exhibit C.

3. The dedication and commitment made by Shipper under the Gathering Agreement
is a covenant running with the land subject to the terms of the Gathering
Agreement. Any transfer by Shipper of any of Shipper’s interests in the
Dedicated Properties shall comply with Article 14 of the Gathering Agreement,
which, among other matters, requires that, except in certain circumstances, the
transfer be expressly made subject to the Gathering Agreement.

4. Shipper hereby grants to Gatherer, without warranty of title, either express
or implied, to the extent that it may lawfully and is contractually permitted to
do so without the incurrence of additional expense, an easement and right of way
upon all lands covered by the Dedicated Properties for the purpose of
installing, using, maintaining, servicing, inspecting, repairing, operating,
replacing, disconnecting and removing all or any portion of the Gathering
System, including all pipelines, meters and other equipment necessary for the
performance by Gatherer of the Gathering Agreement.

5. Should any person or firm desire additional information, said person or firm
should contact:

CONE Operating Company LLC

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Attention: Chief Operating Officer

Telephone: 724-485-3254

Fax: 724-485-4817

and, subject to an appropriate confidentiality agreement, any person may receive
a copy of the Gathering Agreement upon written request to such person at such
address.

6. Upon termination of the Gathering Agreement, Shipper and Gatherer shall file
of record a release and termination of the Gathering Agreement and this
Memorandum.

7. This Memorandum shall be binding upon and shall inure to the benefit of the
Parties hereto, and to their respective heirs, devises, legal representatives,
successors and permitted assigns.

[Signature page follows]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Memorandum shall be effective as of the      Day of
            , 2016.

 

“Shipper”     “Gatherer” NOBLE ENERGY, INC.     CONE MIDSTREAM OPERATING COMPANY
LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

      CONE MIDSTREAM DEVCO I LP       By: CONE MIDSTREAM DEVCO I GP LLC, its
general partner       By:  

 

      Name:  

 

      Title:  

 

      CONE MIDSTREAM DEVCO II LP       By: CONE MIDSTREAM DEVCO II GP LLC, its
general partner       By:  

 

      Name:  

 

      Title:  

 

      CONE MIDSTREAM DEVCO III LP       By: CONE MIDSTREAM DEVCO III GP LLC, its
general partner       By:  

 

      Name:  

 

      Title:  

 

 

D-3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT: CONE MIDSTREAM PARTNERS LP By: CONE MIDSTREAM GP LLC, its
general partner By:  

 

Name:  

 

Title:  

 

[ACKNOWLEDGEMENTS AND EXHIBITS TO BE ADDED]

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

INSURANCE

Each of Gatherer and Shipper shall purchase and maintain in full force and
effect at all times during the Term of this Agreement, at such Party’s sole cost
and expense and from reliable insurance companies, policies providing the types
and limits of insurance indicated below, which insurance shall be regarded as a
minimum and, to the extent of the obligations undertaken by such Party in this
Agreement, shall be primary (with the exception of the Excess Liability
Insurance and Workers’ Compensation) as to any other existing, valid, and
collectable insurance. Each Party’s deductibles shall be borne by that Party and
shall be in amounts standard for the industry.

 

  A. Where applicable, Workers’ Compensation and Employers’ Liability Insurance,
in accordance with the statutory requirements of the state in which the work is
to be performed, and endorsed specifically to include the following:

 

  1. Employers’ Liability, subject to a limit of liability of not less than
$1,000,000 per accident, $1,000,000 for each employee/disease, and a 1,000,000
policy limit.

The Workers’ Compensation and Employers’ Liability Insurance policy(ies) shall
contain an alternate employer endorsement.

 

  B. Commercial General Liability Insurance, with limits of liability of not
less than the following:

$1,000,000 general aggregate

$1,000,000 each occurrence, Bodily Injury and/or Property Damage Combined Single
Limit

Such insurance shall include the following:

 

  1. Premises and Operations coverage.

 

  2. Contractual Liability covering the liabilities assumed under this
Agreement.

 

  3. Broad Form Property Damage Liability endorsement, unless policy is written
on November 1988 or later ISO form.

 

  4. Products and Completed Operations.

 

  5. Time Element Limited Pollution coverage.

 

  C. Automobile Liability Insurance, with limits of liability of not less than
the following:

$1,000,000 Bodily Injury and/or Property Damage Combined Single Limit, for each
occurrence.

Such coverage shall include hired and non-owned vehicles and owned vehicles
where applicable.

 

  D. Aircraft Liability Insurance. In any operation requiring the use or charter
of aircraft and/or helicopters by Gatherer or Shipper, combined single limit
insurance shall be carried or cause to be carried for public liability,
passenger liability and property damage liability in an amount of not less than
$1,000,000 each occurrence; this insurance shall cover all owned and non-owned
aircraft, including helicopters, used by Gatherer in connection with the
performance of the work set forth in this Agreement.

 

E-1



--------------------------------------------------------------------------------

  E. Excess Liability Insurance, with limits of liability not less than the
following:

Limits of Liability - $25,000,000 Occurrence/Aggregate for Bodily Injury and
Property Damage in excess of the coverage outlined in Paragraphs A, B, C and D.

The limits of coverage required in this Agreement may be met with any
combination of policies as long as the minimum required limits are met.

Each Party to this Agreement shall have the right to acquire, at its own
expense, such additional insurance coverage as it desires to further protect
itself against any risk or liability with respect to this Agreement and
operations and activities under this Agreement or related thereto. All insurance
maintained by either Party, where applicable, shall contain a waiver by the
insurance company of all rights of subrogation in favor of all of the other
Parties.

Neither the minimum policy limits of insurance required of the Parties nor the
actual amounts of insurance maintained by the Parties under their insurance
program shall operate to modify the Parties’ liability or indemnity obligations
in this Agreement.

A Party may self-insure the requirements in this Exhibit E if its parent is
considered investment grade (S&P BBB- or equivalent or higher); provided that
the Parties agree that each of the initial Parties to this Agreement shall be
permitted to self-insure notwithstanding the foregoing required investment grade
rating.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

RECEIPT POINTS

Parties to set forth current Receipt Points by separate letter agreement.

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

CONFLICTING DEDICATIONS

None.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H-1

ROFO PROPERTIES

(See Attached)

 

H-1



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

CNXDAD34981

  DAD34981   DENVER L SHOMO AND NATALIE SHOMO   CHESTERFIELD ENERGY CORPORATION
  WV   Barbour   Barker   95   319  

CNXDAD35088

  DAD35088   ROBERT WHITIS ET UX   ROBERT WHITIS AND JAMES A VARNER DBA VAR   WV
  Barbour   Barker   100   472  

DAD38558001

  DAD38558-001   LAWRENCE B CORLEY, SR AND MARY JO CORLEY   CHESTERFIELD ENERGY
CORPORATION   WV   Barbour   Barker   92   510  

DAD38558002

  DAD38558-002   MARY ARLENA PRICE   CHESTERFIELD ENERGY CORPORATION   WV  
Barbour   Barker   92   508  

DAD38558003

  DAD38558-003   VIRGINIA FAYE CORLEY BY LAWRENCE B CORLE   CHESTERFIELD ENERGY
CORPORATION   WV   Barbour   Barker   92   512  

DAD38558004

  DAD38558-004   NINA CORLEY   CHESTERFIELD ENERGY CORPORATION   WV   Barbour  
Barker   92   514  

DAD38558005

  DAD38558-005   SIGNORA TRAVIS AND GEORGE TRAVIS, HER HU   CHESTERFIELD ENERGY
CORPORATION   WV   Barbour   Barker   92   516  

DAD38558006

  DAD38558-006   NORMA JEAN HECH AND EDWIN HECH, HER HUSB   CHESTERFIELD ENERGY
CORPORATION   WV   Barbour   Barker   92   518  

DAD38558007

  DAD38558-007   ADRIENNE JARRETT AND D WILLIAM JARRETT,   CHESTERFIELD ENERGY
CORPORATION   WV   Barbour   Barker   92   521  

DAD38558008

  DAD38558-008   JANICE CORLEY   CHESTERFIELD ENERGY CORPORATION   WV   Barbour
  Barker   92   522  

DAD38558009

  DAD38558-009   LAURA THORN AND GERALD W THORN, HER HUSB   CHESTERFIELD ENERGY
CORPORATION   WV   Barbour   Barker   92   524  

DAD38558010

  DAD38558-010   VIRGINIA A FINCHAM AND LLOYD FINCHAM, HE   CHESTERFIELD ENERGY
CORPORATION   WV   Barbour   Barker   93   149  

DAD38558011

  DAD38558-011   JACKSON & SANDRA CORLEY, PAMELA CORLEY,   CHESTERFIELD ENERGY
CORPORATION   WV   Barbour   Barker   92   623  

DAD38558012

  DAD38558-012   ROBERT & JENNY FAYE CORLEY BY LAWRENCE C   CHESTERFIELD ENERGY
CORPORATION   WV   Barbour   Barker   95   267  

DAD38558013

  DAD38558-013   ROLLIN CORLEY JR, MARGARET CORLEY, JESSE   CHESTERFIELD ENERGY
CORPORATION   WV   Barbour   Barker   95   316  

DAD38558014

  DAD38558-014   LAWRENCE CORLEY, COMMITTEE FOR BETTY & C   CHESTERFIELD ENERGY
CORPORATION   WV   Barbour   Barker   95   269  

CNXDV016395

  DV016395   L R JANES   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Barker   62
  570  

CNXDV016399

  DV016399   ANNA M LOUK   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Barker  
62   562  

CNXDV016407

  DV016407   ANDREW H MCLEAN   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Barker   62   637  

CNXDV016419

  DV016419   BRITTON POLING   CONSOLIDATED GAS SUPPLY COMPANY   WV   Barbour  
Barker   63   71  

CNXDV016425

  DV016425   G W LOAR   CONSOLIDATED GAS SUPPLY COMPANY   WV   Barbour   Barker
  63   81  

CNXDV016518

  DV016518   L W DOUGLAS   CONSOLIDATED GAS SUPPLY CO   WV   Barbour   Barker  
78   578  

CNXDV017745

  DV017745   LEONARD SHOCKEY ET UX   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Barker   71   58  

CNXDV017999

  DV017999   HARRY EVERSON ET UX   CONSOLIDATED GAS SUPPLY CO   WV   Barbour  
Barker   71   356  

CNX072948

  072948   HARR RITCHIE O&G CO.   HOPE NATURAL GAS COMPANY   WV   Barbour  
Barker   48   213  

Q095234001

  077236   HERMAN POLING ET AL   CONSOLIDATED GAS SUPPLY   WV   Barbour   Barker
  62   502  

Q095234002

  077237   LUCILLE CHESSER   CONSOLIDATED GAS SUPPLY   WV   Barbour   Barker  
62   506  

CNXDAD35092

  DAD35092   E BRADFORD TALBOTT AND CINDERELLA TALBOT   THE CHESTERFIELD
CORPORATION   WV   Barbour   Valley   86   553  

CNXDAD35210

  DAD35210   DOMINICK RICOTTILLI AND EDNA ROCOTTILLI   THE CHESTERFIELD
CORPORATION   WV   Barbour   Valley   81   509  

CNXDAD35377

  DAD35377   RACHEL R O’BRIEN, WIDOW   WV ENERGIES   WV   Barbour   Valley   119
  54  

CNXDAD35646

  DAD35646   I M KITTLE   HYDROCARBON CHEMICALS INC   WV   Barbour   Valley   44
  138  

 

Exhibit H-1, Page 1 of 18



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

456817

  456817-001 AND 459662-000   H3 LLC   CNX GAS COMPANY LLC   WV   Braxton  
Battelle, Birch, Center, Centerville, Church, Cross Creek, Eagle, Glenville,
Grant, Green, Greenbrier, Kingwood, Liberty, Magnolia, Mannington, McElroy,
Meade, Portland, Proctor, Sardis, Troy, Union, Union   1373   630   297009

459112000

  459112-000   GARRELL SINGLETON ET AL   CNX GAS COMPANY LLC   WV   Braxton  
Birch   20   551   2009001789

459113000

  459113-000   ERNEST KING ET UX   CNX GAS COMPANY LLC   WV   Braxton   Birch  
20   547   2009001788

459114000

  459114-000   ERNEST KING ET UX   CNX GAS COMPANY LLC   WV   Braxton   Birch  
20   555   2009001790

272029

  272029   THOMS REHAB. HOSPITAL, INC.   WOLFPEN KNOB DEVELOPMENT COMPANY   WV  
Braxton   Birch   587   27   2011005248

272244

  272244   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Braxton   Birch   586   793   2011005086

272245

  272245   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Braxton   Birch   586   793   2011005086

272248

  272248   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Braxton   Birch   586   793   2011005086

272251

  272251   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Braxton   Birch   586   793   2011005086

272261

  272261   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Braxton   Birch   586   793   2011005086

272262

  272262   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Braxton   Birch   586   793   2011005086

272260

  272260   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Braxton   Birch   586   793   2011005086

272281

  272281   JORDAN, JOHN D CLERK OF THE COUNTY   BRAXTON-CLAY LAND & MINERAL INC
  WV   Braxton   Birch   586   793   2011005086

272282

  272282   JORDAN, JOHN D CLERK OF THE COUNTY   BRAXTON-CLAY LAND & MINERAL INC
  WV   Braxton   Birch   586   793   2011005086

272283

  272283   JORDAN, JOHN D CLERK OF THE COUNTY   BRAXTON-CLAY LAND & MINERAL INC
  WV   Braxton   Birch   586   793   2011005086

272284

  272284   JORDAN, JOHN D CLERK OF THE COUNTY   BRAXTON-CLAY LAND & MINERAL INC
  WV   Braxton   Birch   586   793   2011005086

Q087047001

  L021928-013   KEITH D MEADOWS ET UX   CNX GAS COMPANY LLC   WV   Braxton  
Birch   30   575   2012006067

Q087047002

    PHILIP C MEADOWS ET UX   CNX GAS COMPANY LLC   WV   Braxton   Birch   31  
602   2013002998

Q087089001

    LINDA ROBINSON   CNX GAS COMPANY LLC   WV   Braxton   Birch   32   447  
2013006520

Q087089002

    E JAMES JARVIS   CNX GAS COMPANY LLC   WV   Braxton   Birch   32   437  
2013006518

Q087089006

    ERIK R GREEN   CNX GAS COMPANY LLC   WV   Braxton   Birch   32   420  
2013006515

Q087089004

    MARY HALSTEAD   CNX GAS COMPANY LLC   WV   Braxton   Birch   32   425  
2013006516

Q087089005

    RACHEL J SHREVE   CNX GAS COMPANY LLC   WV   Braxton   Birch   32   452  
2013006521

Q087089003

    CHARLOTTE HYER   CNX GAS COMPANY LLC   WV   Braxton   Birch   32   431  
2013006517

Q087290000

    KAY GODWIN   CNX GAS COMPANY LLC   WV   Braxton   Birch   31   596  
2013002997

Q087385000

    ROGER S MCCUMBERS ET UX   CNX GAS COMPANY LLC   WV   Braxton   Birch   32  
442   2013006519

Q087488000

    WANDA UTT   CNX GAS COMPANY LLC   WV   Braxton   Birch   31   638  
2013003125

Q091122000

    COY B SHORT   CNX GAS COMPANY LLC   WV   Braxton   Birch   166   463  
156089

DAD45747

  DAD45747   BRADLEY MEADOWS ET UX   CHESTERFIELD ENERGY CORPORATION   WV  
Braxton   Otter   452   385  

DAD45841

  DAD45841   PAUL BOSTIC, W B EUBANK, C A EUBANK, BY   MERT DEVELOPMENT INC   WV
  Braxton   Otter   384   241     DAD45849   AUBIN H LOVIN ET UX   CONTINENTAL
RESERVES OIL COMPANY   WV   Braxton   Otter   458   633  

 

Exhibit H-1, Page 2 of 18



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

DAD65024

  DAD65024   BRADLEY MEADOWS AND ROBERTA P. MEADOWS,   TALENT OIL COMPANY, INC.
  WV   Braxton   Otter   414   151  

DV018868

  DV018868   BRAXTON MOTOR   CONSOLIDATED GAS SUPPLY CO   WV   Braxton   Otter  
334   667   87476

L022076015

  L022076-015   REBECCA A JARVIS   DOMINION EXPLORATION & PRODUCTION INC   WV  
Braxton   Otter   20   792   2009002545

Q087058007

  L022188-018   WILLIAM B MOYERS   DOMINION EXPLORATION & PRODUCTION INC   WV  
Braxton   Otter   21   578   2009004153

Q087058001

    SANDRA M WATSON   CNX GAS COMPANY LLC   WV   Braxton   Otter   31   617  
2013003001

Q087059001

    WANDA J MOWERY   CNX GAS COMPANY LLC   WV   Braxton   Otter   31   607  
2013002999

Q087059002

    MARIE SINGLETON   CNX GAS COMPANY LLC   WV   Braxton   Otter   31   612  
2013003000

Q087059007

    AUDRA K CLAYPOOLE   CNX GAS COMPANY LLC   WV   Braxton   Otter   31   628  
2013003123

Q087059008

    HAZEL LEAVITT   CNX GAS COMPANY LLC   WV   Braxton   Otter   31   633  
2013003124

Q095477000

    FRANK CLOWSER   CNX GAS COMPANY LLC   WV   Braxton   Otter   30   633  
2012006371

Q087256001

    VICKIE CROWELL   CNX GAS COMPANY LLC   WV   Braxton   Otter   31   591  
2013002996

Q087256002

    LAURA K ATKINS   CNX GAS COMPANY LLC   WV   Braxton   Otter   31   586  
2013002995

Q095478000

    BENJAMIN F CARR   CNX GAS COMPANY LLC   WV   Braxton   Otter   32   415  
2013006514

DV018080

  DV018080   E M GOODRICH   CONSOLIDATED GAS SUPPLY CO   WV   Braxton   Salt
Lick   328   586  

19314

  019314   B CRUTCHFIELD ET VIR   J C CHIDESTER   WV   Braxton   Salt Lick   70
  197  

24264

  024264   W A NICHOLSON   WM. O’HARROW   WV   Braxton   Salt Lick   41   230  

24265

  024265   JOHN I BENDER ET AL   WM. O’HARRON   WV   Braxton   Salt Lick   50  
217  

24724

  024724   ALEX CAMPBELL ET UX   HOPE NATURAL GAS COMPANY   WV   Braxton   Salt
Lick   87   50  

24929

  024929   M MAY CARDER ET AL   HOPE NATURAL GAS COMPANY   WV   Braxton   Salt
Lick   91   276  

28766

  028766   R D DENISON   W B GRIM   WV   Braxton   Salt Lick   99   77  

28956

  028956   I N BROWN   HOPE NATURAL GAS COMPANY   WV   Braxton   Salt Lick   106
  205  

32886

  032886   J S NICHOLSON ET AL   HOPE NATURAL GAS COMPANY   WV   Braxton   Salt
Lick   108   378  

DAD37928001

  DAD37928-001   MARY LOUISE LEWIS; ANN WILSON LEWIS   STONEWALL GAS COMPANY  
WV   Calhoun   Center   102   532  

DAD37928002

  DAD37928-002   ELIZABETH L GAYNOR AND JAMES GAYNOR   STONEWALL GAS COMPANY  
WV   Calhoun   Center   102   524  

DAD37928003

  DAD37928-003   DOROTHY ANN TIERNEY GUERIN AND KENNETH R   STONEWALL GAS
COMPANY   WV   Calhoun   Center   102   534  

DAD37928004

  DAD37928-004   SOCIETY FOR PROPAGATION OF THE FAITH   STONEWALL GAS COMPANY  
WV   Calhoun   Center   102   526  

DAD37928005

  DAD37928-005   ERNEST L ARBUCKLE AND NORMA L ARBUCKLE   STONEWALL GAS COMPANY
  WV   Calhoun   Center   102   522  

DAD37928006

  DAD37928-006   THOMAS E SPRINGER AND CYNTHIA J SPRINGER   STONEWALL GAS
COMPANY   WV   Calhoun   Center   102   530  

DAD37928007

  DAD37928-007   DOROTHY M. TIERNEY   STONEWALL GAS COMPANY   WV   Calhoun  
Center   102   528  

DV011179

  DV011179   W A BELL   SOUTH PENN OIL COMPANY   WV   Calhoun   Center   29  
191  

DV011403

  DV011403   J E SNIDER   L P CLARK   WV   Calhoun   Center   33   254    
DV011409   S M LEHO   LOUIS E AYERS   WV   Calhoun   Center   60   128  

DV021497001

  DV021497   VIRGINIA KRIBY   R. GENE BRASEL   WV   Calhoun   Center   62   592
 

L020949

  L020949   CORBET L HELMICK   DOMINION EXPLORATION & PRODUCTION INC   WV  
Calhoun   Center   119   439  

022083

  022083   PIERCE LOUGH ET UX   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center
  49   394  

022531

  022531   JAMES S STEVENS ET UX   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Center   47   384  

022578

  022578   PHILANDO PROPST ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Center   47   377  

022581

  022581   J W PELL ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center  
47   374  

024428

  024428   GRANT ROBERTS ET AL   A. E. KENNEY   WV   Calhoun   Center   53   35
 

026242

  026242   C A JARVIS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center  
55   343  

026310

  026310   L. T. STUMP ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center
  55   367  

033294

  033294   WARD H BETTS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center
  60   51  

034991

  034991   PETER HICKS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center
  60   90  

034992

  034992   ASHBY HICKS   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center   60  
89  

034994

  034994   LEE GAINER ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center  
60   88  

034997

  034997   LEE GAINER ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center  
60   86  

035016

  035016   A L GAINER   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center   60  
171  

035018

  035018   LOTTIE MCENDREE ET VIR   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Center   60   169  

035020

  035020   G W HARDMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center
  60   167  

 

Exhibit H-1, Page 3 of 18



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

035129

  035129   A L GAINER, ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center
  66   223  

035227

  035227   GUY GAINER ET UX   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center  
60   281  

035228

  035228   HAGAN BARR ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center  
2   13  

036593

  036593   L T STUMP ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center  
4   56  

036669001

  036669   G W HARDMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center
  2   300  

036922

  036922   F B FOSTER ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center  
4   17  

037023

  037023   PRUDA E SMITH   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center   4
  116  

037031001

  037031   A L GAINER ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center  
4   118  

037079

  037079   EMMA J STEVENS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Center   4   151  

037114

  037114   O W HATHAWAY ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center
  4   175  

037260

  037260   CLAUDE STARCHER ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Center   4   197  

037343

  037343   L J SMITH   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center   4  
221  

038687

  038687   LAURA GAINER ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center
  4   386  

039067

  039067   T B ANNON   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center   6  
196  

039240

  039240   G W HARDMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center
  6   421  

039350

  039350   ALICE B BENNETT ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Center   8   24  

039454001

  039454   ALICE B BENNETT ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Center   7   288  

039581001

  039581   ANN W. N. LEWIS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Center   7   352  

036669002

  040365   HATTIE HATHAWAY   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center  
8   215  

040426

  040426   A HARDMAN   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center   8  
228  

039454002

  040427   A HARDMAN   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center   8  
230  

040459

  040459   ALLEN HARDMAN JR   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center  
8   255  

040578

  040578   ARTHUR G MILLER   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center  
8   349  

040579

  040579   ARTHUR MILLER   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center   8
  352  

040830

  040830   JEFF KELLEY ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center
  9   45  

044190

  044190   EVELYN KENNEY   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center   13
  65  

044191

  044191   R M MARSHALL ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center
  12   493  

044267

  044267   HUNTER M BENNETT   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center  
14   80  

044268

  044268   HUNTER M. BENNETT   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center
  14   82  

037031002

  045987   RALPH W BENNETT   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center  
19   243  

039581002

  054185   ANN W. N. LEWIS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Center   013A   392   54185

055019

  055019   HESS REYNOLDS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Center   13-B   57  

DV011244

  DV011244   JOHN W HADDOX   F.H. TAYLOR   WV   Calhoun   Center   26   236  

DV011469

  DV011469   G L CABOT   HOPE NATURAL GAS COMPANY   WV   Calhoun   Center   65  
6   37033

045283

  045283   GODFREY L CABOT, INC.   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Center   73   477  

095383

  095383   HUNTER B. BENNETT, JR.   CONSOLIDATED GAS SUPPLY COR   WV   Calhoun  
Center   129   490  

Q087056001

  L021976-007   DOUGLAS J MILLS ET UX   CNX GAS COMPANY LLC   WV   Calhoun  
Center   138   613   22499   L021976-001   KAREN KLEIN   CNX GAS COMPANY LLC  
WV   Calhoun   Center   139   123   23631   L021976-005   CANDACE SPRINGER ET
VIR   CNX GAS COMPANY LLC   WV   Calhoun   Center   139   128   23632  
L021976-006   R MICHAEL MCDONALD ET UX   CNX GAS COMPANY LLC   WV   Calhoun  
Center   139   133   23633     CHARLOTTE A MEUWISSEN ET VIR   CNX GAS COMPANY
LLC   WV   Calhoun   Center   139   228   23679     BILLIE G ROSE   CNX GAS
COMPANY LLC   WV   Calhoun   Center   139   233   23680

Q072717001

    SUSAN E GLASS   NOBLE ENERGY INC   WV   Calhoun   Center   139   407   24144

Q089252001

    ERNEST C CRAWFORD   CNX GAS COMPANY LLC   WV   Calhoun   Center   140   4  
25398

Q087330001

    JANE A VANHORN   CNX GAS COMPANY LLC   WV   Calhoun   Center   139   270  

Q087330002

    PAUL S MOLLOHAN ET UX   CNX GAS COMPANY LLC   WV   Calhoun   Center   139  
287       CAROLYN S TERRY ET VIR   CNX GAS COMPANY LLC   WV   Calhoun   Center  
139   424   24221     WILLIAM L GODFREY   CNX GAS COMPANY LLC   WV   Calhoun  
Center   139   429   24222     NINA B MCCARTNEY   CNX GAS COMPANY LLC   WV  
Calhoun   Center   139   419   24220

 

Exhibit H-1, Page 4 of 18



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

Q089252002

    MARY B HOSEY   CNX GAS COMPANY LLC   WV   Calhoun   Center   139   688  
25196

Q072643001

    WANDA L ABRUZZINO   NOBLE ENERGY INC   WV   Calhoun   Center   139   486  
24309

Q072643002

    ERNEST C CRAWFORD   NOBLE ENERGY INC   WV   Calhoun   Center   139   570  
25031

Q072643003

    CRAIG H UNDERWOOD   NOBLE ENERGY INC   WV   Calhoun   Center   140   101  
26120

L208270001

  L208270-001   DONALD J MCMANAMEN ET AL   DOMINION EXPLORATION & PRODUCTION INC
  WV   Calhoun   Center, Washington   481   650   1299

L208270002

  L208270-002   ALTON A REGISTER ET UX   DOMINION EXPLORATION & PRODUCTION INC  
WV   Calhoun   Center, Washington   481   655   4181

DV011493

  DV011493   ANNIE BOYLES   HOPE NATURAL GAS COMPANY   WV   Calhoun   Lee   9  
111  

DV011556001

  DV011556   A W URPMAN   HOPE NATURAL GAS COMPANY   WV   Calhoun   Lee   13  
225  

DV011556002

  DV011557   C L CHENOWETH   HOPE NATURAL GAS COMPANY   WV   Calhoun   Lee   13
  216  

DV011556003

  DV011558   SAM DIGMAN   HOPE NATURAL GAS COMPANY   WV   Calhoun   Lee   13  
217  

DV011556004

  DV011559   HOGAN BARR   HOPE NATURAL GAS COMPANY   WV   Calhoun   Lee   13  
231  

DV011697

  DV011697   W E BUTCHER   J S GLENN   WV   Calhoun   Lee   31   265  

DV011698

  DV011698   C CONNOLLY   PENNZOIL COMPANY   WV   Calhoun   Lee   64   148  

DV017778

  DV017778   CLEO H SMITH ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Calhoun   Lee   62   257  

023181

  023181   S S SHIMER ET AL   UNITED FUEL GAS COMPANY   WV   Calhoun   Lee   43
  86  

035139

  035139   G W HARDMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Lee  
60   236  

035920

  035920   ALBERT BELL ET UX   HOPE NATURAL GAS COMPANY   WV   Calhoun   Lee   2
  152  

038681

  038681   MARY BLAKE ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Lee   4
  381  

039171

  039171   JOHN I MCCOY ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Lee  
6   390  

039286

  039286   S A HAYS   HOPE NATURAL GAS COMPANY   WV   Calhoun   Lee   7   73  

041938

  041938   G S SMITH   C.C. GILMORE   WV   Calhoun   Lee   33   236  

044333

  044333   K M HUNT   COMMONWEALTH PET. CORP.   WV   Calhoun   Lee   3   61  

048371001

  048371   E L HAYS   HOPE NATURAL GAS COMPANY   WV   Calhoun   Lee   13-A   42
  48371

048371002

  052006   FLORA MCKEE NICHOLS   HOPE NATURAL GAS COMPANY   WV   Calhoun   Lee  
13-A   270   52006

098008

  098008   LILLIE L KNOTTS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Lee
  13-B   204  

DV011277

  DV011277   HENRY GROGG   SOUTH PENN OIL COMPANY   WV   Calhoun   Sheridan   33
  700  

DV011292

  DV011292   REBECCA HAYS   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sheridan  
44   374     DV011383   F ROTHLISBERGER   HOPE NATURAL GAS COMPANY   WV  
Calhoun   Sheridan   55   227  

DV011456

  DV011456   J P KNIGHT   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sheridan   2
  181  

DV011465

  DV011465   B B FERRELL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sheridan  
2   311  

022361

  022361   G W FREDERICK ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Sheridan   47   407  

022714

  022714   GEORGE W BRYNER ET UX   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Sheridan   47   401  

027047

  027047   L C COLLINS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Sheridan   56   51  

033179

  033179   DRUZILLA LAW   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sheridan  
60   46  

034831

  034831   ELIZABETH TUCKER ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Sheridan   60   163  

035355

  035355   J F JONES ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sheridan
  60   322  

035416

  035416   ELIZA C CHANCEY ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Sheridan   2   10  

036663

  036663   G W HARDMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Sheridan   2   328  

037038

  037038   C A COLLINS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Sheridan   4   146  

040593

  040593   T J WOLVERTON   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sheridan  
8   362  

044716

  044716   SOLOMON HOLPP, SINGLE   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Sheridan   13   90  

047128

  047128   T J MINNEAR   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sheridan  
13-A   26  

DV011245

  DV011245   P TRIPPETT   CRESCO OIL AND GAS COMPANY   WV   Calhoun   Sheridan  
34   153       STEVEN SNIDER   CNX GAS COMPANY LLC   WV   Calhoun   Sheridan  
139   439   24274     STEVEN SNIDER   CNX GAS COMPANY LLC   WV   Calhoun  
Sheridan   139   449   24276

Q074769001

    GARY S COOPER ET UX   NOBLE ENERGY INC   WV   Calhoun   Sheridan   140   25
 

DV000217

  DV000217   JOE SPEIDEL III   CNG DEVELOPMENT COMPANY   WV   Calhoun   Sherman
  85   241  

 

Exhibit H-1, Page 5 of 18



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

DV011207

  DV011207   J N GAINER   M.B. NOLAN   WV   Calhoun   Sherman   47   9  

DV011208

  DV011208   TRACY J BRAKE   M.B. NOLAN   WV   Calhoun   Sherman   47   23  

DV011224

  DV011224   LAURA B ASH   J.E. WHEELER   WV   Calhoun   Sherman   49   486  

DV011225

  DV011225   C A JARVIS   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman   47
  368  

DV011236

  DV011236   H L ROBINSON   J.D. JONES   WV   Calhoun   Sherman   49   90  

DV011322

  DV011322   SUSAN JOHNSON   LEON M. AYERS   WV   Calhoun   Sherman   45   446  

DV011327

  DV011327   J S SHARP   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman   45
  424  

DV011331001

  DV011331   AUSTIN MCINTYRE   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman
  53   348  

DV011331002

  DV011333   ADA V BURROWS   TO HOPE NATURAL GAS COMPAN   WV   Calhoun   Sherman
  53   337  

DV011350

  DV011350   S A HAYS   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman   55  
234  

DV011353

  DV011353   ELIAS POOL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman   55
  253  

DV011362

  DV011362   R G LINN   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman   55  
423  

DV011414

  DV011414   F S WILSON   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman   60
  20  

DV011435

  DV011435   E B BENNETT   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman  
60   78  

DV011440

  DV011440   A M BENNETT   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman  
60   141  

DV011445

  DV011445   HAGAN BROS   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman   60
  212  

DV011455

  DV011455   OKEY PARSONS   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman  
2   71  

DV011461

  DV011461   TELL MCDONALD   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman  
2   233  

DV011466001

  DV011466   ALICE B BENNETT   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman
  4   37  

DV011466002

  DV011467   EMMA J STEVENS   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman
  4   7  

DV011473001

  DV011473   G L CABOT   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman   4  
243  

DV011489

  DV011489   M W STUMP   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman   7  
261  

DV011473002

  DV011508   M E KELLEY   B.L. WEAVER AND C.B. LEWIS   WV   Calhoun   Sherman  
10   143  

DV011567

  DV011567   LAURA MCDONALD   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman
  13   308  

DV011574

  DV011574   ALLEN HARDMAN JR   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Sherman   13-A   9  

DV011774

  DV011774   TACY J BRAKE   SOUTH PENN OIL COMPANY   WV   Calhoun   Sherman   61
  125  

DV014770

  DV014770   VALARIE POLING   SOUTH PENN NATURAL GAS COM   WV   Calhoun  
Sherman   36   316  

DV021497002

  DV021498   F H HATHAWAY   R. GENE BRASEL   WV   Calhoun   Sherman   62   595  

011293

  011293   J H ROBERTS ET UX   SOUTH PENN OIL COMPANY   WV   Calhoun   Sherman  
29   323  

017592

  017592   ISAAC C HERSMAN ET UX   P. A. WHITE   WV   Calhoun   Sherman   50  
185  

018227

  018227   D A RULEY   J. D. JONES   WV   Calhoun   Sherman   49   463  

020413

  020413   AGNES J. HOLLAND   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman
  49   272  

023751

  023751   T J ROBERTS   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman   45
  296  

028664

  028664   JOHN FOGLE, ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman
  56   288  

028805

  028805   JOHN W FRAME   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman   56
  310  

028878

  028878   G W KENNEY ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman
  56   315  

035146

  035146   LUTHER LITTLE ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Sherman   60   186  

035511

  035511   BROWN MCDONALD ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Sherman   2   3  

035936

  035936   HAGAN BARR ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman
  2   243  

036062

  036062   TELL MCDONALD ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Sherman   2   234  

036606

  036606   LOGAN MCDONALD   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman  
4   66  

037788

  037788   M D FOWLER ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman
  4   286  

038841

  038841   CLAY MCDONALD ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Sherman   4   401  

039272

  039272   EMMA JOHNSON ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Sherman   7   55  

039653

  039653   ROSCOE LOCKNEY, ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Sherman   7   376  

045362

  045362   ALLEN HARDMAN JR   CNG TRANSMISSION CORP   WV   Calhoun   Sherman  
13   169  

051458

  051458   HUNTER M BENNETT   HOPE NATURAL GAS COMPANY   WV   Calhoun   Sherman
  13A   230  

066076

  066076   ROZELLA MARTIN ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Sherman   13-C   435  

DV011246

  DV011246   O B PHILLIPS   A.W. URPMAN   WV   Calhoun   Sherman   28   73  
19839

 

Exhibit H-1, Page 6 of 18



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

DV011247

  DV011247   I C HARRIS   A.W. URPMAN   WV   Calhoun   Sherman   26   135  

DV011248

  DV011248   SANDY MUSE   A.W. URPMAN   WV   Calhoun   Sherman   26   133  

DV011561

  DV011561   MARY B WHIPKEY   SOUTH PENN OIL COMPANY   WV   Calhoun   Sherman  
26   386   45936

019841

  019841   WILLIAM IVORY   A. W. URPMAN   WV   Calhoun   Sherman   26   134  
19841

DV011685

  DV011685   LILLIE L KNOTTS   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   13   39   54934

DV011791

  DV011791   ALICE FARRAR   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington
  13   169  

020944004

  DV011797   D O CHENOWETH   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   13   208  

DV012024001

  DV012024   C A JARVIS   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington  
13C   121  

DV013245

  DV013245   D O CHENOWETH   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   13-W   4  

DV013246

  DV013246   D O CHENOWETH   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   13-D   6  

DV013737

  DV013737   C W AYERS   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington  
13-D   93  

DV014303

  DV014303   HENRY LAMB   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington  
13-D   113  

DV014362

  DV014362   JOHN CHENOWETH   ALLEGHANY LAND AND MINERAL   WV   Calhoun  
Washington   42   130     DV014408   DENVER ELLISON   E W GRIMM AND SCOTT DUFFIE
  WV   Calhoun   Washington   42   472  

DV014409

  DV014409   DENVER ELLISON   E W GRIMM & SCOTT DUFFIELD   WV   Calhoun  
Washington   41   28  

DV014410

  DV014410   DENVER ELLISON   SCOTT DUFFIELD & E W GRIMM   WV   Calhoun  
Washington   41   26  

DV014478

  DV014478   ROYALTY OIL CO   P.P. GUNN AND HARRY STEVEN   WV   Calhoun  
Washington   43   453  

DV012024002

  DV015122   IRVIN PROBST   ARLEN CARPENTER   WV   Calhoun   Washington   50  
45  

DV017813

  DV017813   C W BUTLER   CONSOLIDATED GAS SUPPLY CO   WV   Calhoun   Washington
  62   371  

DV019422

  DV019422   B NICHOLSON JR   CONSOLIDATED GAS SUPPLY CO   WV   Calhoun  
Washington   67   435  

DV019496

  DV019496   MYRL SCHOOLCRAFT   CONSOLIDATED GAS SUPPLY CO   WV   Calhoun  
Washington   67   623     DV019499-001   MARY B GARRETT   CNG DEVELOPMENT
COMPANY   WV   Calhoun   Washington   92   583     DV019499-002   KENNETH M
BOWYER   CNG DEVELOPMENT COMPANY   WV   Calhoun   Washington   92   579    
DV019499-003   HELEN H GUSTAVSO   CNG DEVELOPMENT COMPANY   WV   Calhoun  
Washington   93   7  

L020963032

  L020963-032   CAROLYN LANE ET AL   CONSOL GAS COMPANY   WV   Calhoun  
Washington   153   138   92999

L021936006

  L021936-005   CHARLOTTE A MEUWISSEN   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   138   305   19741

L206793001

  L206793-001   LEAH STALNAKER MARTINO ET VIR   DOMINION EXPLORATION &
PRODUCTION INC   WV   Calhoun   Washington   132   393  

L207104001

  L207104-001   OLA JARVIS STALFORT ET AL   DOMINION EXPLORATION & PRODUCTION
INC.   WV   Calhoun   Washington   133   418   2172

L207110001

  L207110-001   ALTON A REGISTER ET UX   DOMINION EXPLORATION & PRODUCTION INC  
WV   Calhoun   Washington   131   569  

L207110002

  L207110-002   DONALD J MCMANAMEN ET AL   DOMINION EXPLORATION & PRODUCTION INC
  WV   Calhoun   Washington   134   312   3920

L207606001

  L207606-001   JANE JACKSON KIMBLE   DOMINION EXPLORATION & PRODUCTION INC   WV
  Calhoun   Washington   133   266   1639

L207700

  L207700   EMMA LUE MARSH   DOMINION EXPLORATION & PRODUCTION INC   WV  
Calhoun   Washington   133   511   2816

L208243001

  L208243-001   EUCLE C KNOTTS   DOMINION EXPLORATION & PRODUCTION INC   WV  
Calhoun   Washington   134   141   3578

007175

  007175   E C KNOTTS   SOUTH PENN OIL COMPANY   WV   Calhoun   Washington   25
  60  

007429

  007429   M J DUFFIELD ET AL   SOUTH PENN OIL COMPANY   WV   Calhoun  
Washington   35   338  

007438

  007438   C A JARVIS ET UX   SOUTH PENN OIL CO.   WV   Calhoun   Washington  
35   333   55250

020944003

  007450   C N SNODGRASS ET AL   SOUTH PENN OIL COMPANY   WV   Calhoun  
Washington   35   350   55997

007453

  007453   L A SHORT ET VIR   SOUTH PENN OIL CO.   WV   Calhoun   Washington  
35   357  

012825001

  012825   PRESLEY MORRIS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   43   155  

014568

  014568   L S WITT ET UX   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington
  47   51  

014884

  014884   S P BELL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington   47
  237  

012825002

  016361   AMOS MORRIS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   47   331  

017722

  017722   ROYALTY OIL CO ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   47   460  

017731

  017731   J. A. DYE ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   47   453  

018360

  018360   PRICE JARVIS ET UX   P. A. WHITE   WV   Calhoun   Washington   50  
85  

018885002

  018883   JENNIE B KNOTTS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   44   418  

018885001

  018885   JENNIE B. KNOTTS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   50   75  

020944001

  020944   LOUIS BENNETT ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   49   79  

022585

  022585   MAGGIE DEEL ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   50   69  

 

Exhibit H-1, Page 7 of 18



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

012825003

  024974   C C CADLE ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   53   315   24971

035595002

  026650   R G LINN ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington
  55   419  

028960

  028960   GERTRUDE HOWELL ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   60   439  

035040

  035040   J A MOSS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington
  60   144  

035048

  035048   M A GUMP ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington
  60   142  

035083

  035083   J N VINCENT   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington  
60   199  

035095

  035095   M T METZ ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington
  60   210  

035208

  035208   C C KNOTTS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   60   262  

035225001

  035225   J N VINCENT   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington  
60   279  

035310

  035310   OWEN HICKS ET UX   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   60   309  

035317

  035317   ELLA EISMON ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   60   315  

035585001

  035585   THE ROYALTY OIL COMPANY   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   21   101  

036403002

  035589   ROYALTY OIL CO   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington
  2   97  

035590001

  035590   ROYALTY OIL CO   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington
  2   96  

035595001

  035595   ROYALTY OIL CO   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington
  2   91  

035644

  035644   J W SMITH ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   2   29  

045405005

  035646   R JOHNSON ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   2   31  

045405002

  035648   R JOHNSON ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   2   33  

035590002

  035735   J E CONLEY ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   2   70  

035595003

  036029   N R HUNT ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington
  2   118  

036105

  036105   BEE HOPKINS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   2   237  

045405003

  036397   CHARLES JOHNSON   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   2   168  

045405006

  036398   BEE HOPKINS   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington  
2   271  

045405004

  036399   BEE HOPKINS   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington  
2   270  

045405007

  036400   CHARLES JOHNSON   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   2   268  

036403001

  036403   P G JARVIS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   2   266  

039119

  039119   C C KNOTTS ET UX   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   6   263  

020944002

  040838   L D STALNAKER   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington
  9   64  

043997001

  043997   W C. CONLEY ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   13   17  

043997002

  044068   ROYALTY OIL CO   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington
  13   24  

044070001

  044070   ROYALTY OIL CO   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington
  13   26  

035585002

  044841   ROSA A WILSON ET VIR   H. B. SCOTT ET AL   WV   Calhoun   Washington
  6   94  

045193

  045193   CARRIE WELBOURN ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   13   158  

045405001

  045405   INEZ JOHNSON   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington  
18   252  

044070002

  049171   B M SIERS   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington   24
  265  

035225002

  049821   A HIGGINBOTHAM   HOPE NATURAL GAS COMPANY   WV   Calhoun   Washington
  013A   203   49821

056185

  056185   W A STALNAKER ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   13-B   210   56185

056748

  056748   E E PARSONS ET AL   HOPE NATURAL GAS COMPANY   WV   Calhoun  
Washington   13-B   393  

060323

  060323   HUNTER M. BENNTT JR. ET AL   CONSOLIDATED GAS SUPPLY COR   WV  
Calhoun   Washington   59   210  

069538

  069538   DOROTHY BUTCHER ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Calhoun   Washington   59   586  

069607

  069607   CLEORA SHUMWAY   CONS. GAS SUPPLY CORP.   WV   Calhoun   Washington  
59   582  

084022

  084022   DENVER BRANNON ET UX ET AL   CONSOLIDATED GAS SUPPLY COR   WV  
Calhoun   Washington   62   694  

090182

  090182   NELLA F. EVANS ET AL   CONSOLIDATED GAS SUPPLY COR   WV   Calhoun  
Washington   138   238     L020961-028   JAMES ALLEN III   CNX GAS COMPANY LLC  
WV   Calhoun   Washington   139   663   25190   L020963-030   CHARLES F HEINEY
JR ET UX   CNX GAS COMPANY LLC   WV   Calhoun   Washington       22636  
L020963/020   CAROLYN WHIPKEY   CNX GAS COMPANY LLC   WV   Calhoun   Washington
  139   59   23403   L020963/019   PATRICIA S LEACH ET VIR   CNX GAS COMPANY LLC
  WV   Calhoun   Washington   139   64   23404   L020963-023   RICHARD D WELCH  
CNX GAS COMPANY LLC   WV   Calhoun   Washington   139   69   23405   L020963-022
  SARA J WELCH   CNX GAS COMPANY LLC   WV   Calhoun   Washington      

 

Exhibit H-1, Page 8 of 18



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

Q087029001

  L020963-030   ELIZABETH WHIPKEY   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   139   619   25108

Q087029002

  L020963-021   JUDITH A DOLVEN ET VIR   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   139   668   25191

Q087029003

  L020961-028   JAMES ALLEN III   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   139   673   25192

Q087029004

  L020963/027   SAMUEL M WHIPKEY   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   140   470   36311

Q087032001

  L021094/020   ELIZABETH J WHIPKEY   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   139   414   24219

Q087032002

  L021094/021   JAMES ALLEN III   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   139   683   25195

Q087032003

  L021094/026   SAMUEL M WHIPKEY   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   140   465   36312   L021220-016   PATRICIA STUMP   CNX GAS COMPANY
LLC   WV   Calhoun   Washington   139   38   23399   L021220-017   DELORES J
SMITH   CNX GAS COMPANY LLC   WV   Calhoun   Washington   139   112   23487  
L021220-015   SHARON STUMP   CNX GAS COMPANY LLC   WV   Calhoun   Washington  
139   572   25042

Q087035001

  L021868-010   VADA L SHARPE   CNX GAS COMPANY LLC   WV   Calhoun   Washington
  139   54   23402

Q087035002

  L021868-007   CAROL MONTANEZ   CNX GAS COMPANY LLC   WV   Calhoun   Washington
  140   73   25734

Q087035003

  L021868-008   LARRY FITZWATER   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   140   79   25735

Q087035004

    DAVID A STULL   CNX GAS COMPANY LLC   WV   Calhoun   Washington   140   295
  28131   L021870/004   LUELLEN ENGLAND   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   138   656   22666

Q087039001

  L021871-010   VADA L SHARPE   CNX GAS COMPANY LLC   WV   Calhoun   Washington
  139   49   23401

Q087039002

  L021871-012   JOANN C CHAPMAN   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   139   102   23485

Q087039003

  L021871-007   CAROL MONTANEZ   CNX GAS COMPANY LLC   WV   Calhoun   Washington
  140   85   25736

Q087039004

    LARRY FITZWATER   CNX GAS COMPANY LLC   WV   Calhoun   Washington   140   91
  25737

Q087039005

    DAVID A STULL   CNX GAS COMPANY LLC   WV   Calhoun   Washington   140   361
  29021   L021877/009   CRAIG A JARVIS   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   139   92   23483   L021877/008   BRENT ALAN JARVIS   CNX GAS
COMPANY LLC   WV   Calhoun   Washington   139   87   23482   L021877/006  
CLAUDE FOUSE ET UX   CNX GAS COMPANY LLC   WV   Calhoun   Washington   139   82
  23481

Q087049001

  L021933-002   MARY E EARL   CNX GAS COMPANY LLC   WV   Calhoun   Washington  
139   174   23641

Q087049002

  L021933-004   JUDITH A SHAFFER   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   139   179   23642

Q087049003

  L021933-003   ROBERT PARSONS ET UX   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   139   253   23684     RICHARD A BURNSIDE ET UX   CNX GAS COMPANY
LLC   WV   Calhoun   Washington       22497     DELMA O KEMPER   CNX GAS COMPANY
LLC   WV   Calhoun   Washington   138   675   23015     CAROL ANN RAY ET VIR  
CNX GAS COMPANY LLC   WV   Calhoun   Washington       22496     ELVERA M OFFUTT
  CNX GAS COMPANY LLC   WV   Calhoun   Washington   139   43   23400

Q087052001

  L021938/010   DONALD R BURNSIDE   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   139   138   23634

Q087052002

  L021938-009   MICHAEL L HARSHMAN ET UX   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   139   248   23683

L022077022

  L022077-018   DON JARVIS   CNX GAS COMPANY LLC   WV   Calhoun   Washington  
138   541   22111

L022077023

  L022077-019   JEAN M HOLMES   CNX GAS COMPANY LLC   WV   Calhoun   Washington
  138   546   22112

Q087057001

  L022186-005   PATRICIA J DEAN   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   139   169   23640

Q087062001

    PATRICIA STUMP   CNX GAS COMPANY LLC   WV   Calhoun   Washington   139   207
 

Q087062002

    DELORES J SMITH   CNX GAS COMPANY LLC   WV   Calhoun   Washington   139  
212  

Q087062003

    SHARON STUMP   CNX GAS COMPANY LLC   WV   Calhoun   Washington   139   533  
24875

Q087062004

  L022547-010   CHARLES D LINDERMAN   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   140   541   41308

Q087062005

  L021220-005   THERESA L RESH   CNX GAS COMPANY LLC   WV   Calhoun   Washington
  141   31   53340

Q087065001

    PAUL G WEEKLEY   CNX GAS COMPANY LLC   WV   Calhoun   Washington   139   149
  23636

Q087065002

    CARROLL D WEEKLEY   CNX GAS COMPANY LLC   WV   Calhoun   Washington   139  
154   23637

Q087065003

    GORDON B PARSONS ET UX   CNX GAS COMPANY LLC   WV   Calhoun   Washington  
139   159   23638

Q087065004

  L022548-028   CAROLYN FLINN   CNX GAS COMPANY LLC   WV   Calhoun   Washington
  139   164   23639

Q087065005

    WILLIAM L WEEKLEY   CNX GAS COMPANY LLC   WV   Calhoun   Washington   139  
199   23646

Q087065006

    SHARON B HILL   CNX GAS COMPANY LLC   WV   Calhoun   Washington   139   194
  23645

Q087065007

    EDWARD J WEBB   CNX GAS COMPANY LLC   WV   Calhoun   Washington   139   189
  23644

Q087065008

    M JANET PARSONS   CNX GAS COMPANY LLC   WV   Calhoun   Washington   139  
184   23643

Q087065009

    DAVID L WEEKLEY   CNX GAS COMPANY LLC   WV   Calhoun   Washington   139  
538   24876

 

Exhibit H-1, Page 9 of 18



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

Q087065010

    LAURA C MERCHANT   CNX GAS COMPANY LLC   WV   Calhoun   Washington   139  
543   24877

Q087065012

    ROBERT WILSON   CNX GAS COMPANY LLC   WV   Calhoun   Washington   139   548
  24878

Q087065011

    RUSSELL G WILSON ET UX   CNX GAS COMPANY LLC   WV   Calhoun   Washington  
139   553   24879

Q087065013

  L022548-004   SHEILA FOREMAN   CNX GAS COMPANY LLC   WV   Calhoun   Washington
  139   596   25104

Q087065014

    ANDREW C WILSON   CNX GAS COMPANY LLC   WV   Calhoun   Washington   139  
558   24880

Q087065015

    SALLY ANN WALLER   CNX GAS COMPANY LLC   WV   Calhoun   Washington   139  
563   24881   L022551/006   LULA ANN CHENOWETH   CNX GAS COMPANY LLC   WV  
Calhoun   Washington   139   258   23685   L022551/007   KENNETH K CHENOWETH  
CNX GAS COMPANY LLC   WV   Calhoun   Washington   139   264   23686

Q087082001

  L206793-003   ROGER D STALNAKER   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   140   15   25400

Q087082002

  L207701-002   ROGER D STALNAKER   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   140   9   25399

Q081793002

  L207702/001   ROBERT J KNOTTS SR ESTATE   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   139   613   25107

Q087085000

    ROBERT J KNOTTS SR ESTATE   CNX GAS COMPANY LLC   WV   Calhoun   Washington
  139   577   25043

Q087086000

  L207704-001   ROBERT J KNOTTS SR ESTATE   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   139   583   25044

Q087052003

  L207706/001   JAMES E KNOTTS, TRUSTEE OD =F THE ROBERT J KNOTTS   CNX GAS
COMPANY LLC   WV   Calhoun   Washington   139   601   25105

Q087088000

  L207717/001   ROBERT J KNOTTS SR ESTATE   CNX GAS COMPANY LLC   WV   Calhoun  
Washington   139   607   25106

Q087255000

    RUTH YOST   CNX GAS COMPANY LLC   WV   Calhoun   Washington   139   223  
23678

Q081793001

    HELEN HAMILTON   NOBLE ENERGY INC   WV   Calhoun   Washington   140   170  
26701

771210

  771210   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771201

  771201   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771205

  771205   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771200

  771200   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771204

  771204   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771199

  771199   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771198

  771198   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771197

  771197   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771202

  771202   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771208

  771208   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771209

  771209   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771203

  771203   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771245

  771245   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771244

  771244   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771243

  771243   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771242

  771242   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771241

  771241   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771240

  771240   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Buffalo   209   1   50594

771090

  771090   CHILDERS, DELMER & KAREN   BRAXTON-CLAY LAND & MINERAL INC   WV  
Clay   Henry   209   1   50594

771088

  771088   CHILDERS, JOHN PATRICK   BRAXTON-CLAY LAND & MINERAL INC   WV   Clay
  Henry   209   1   50594

771091

  771091   CHILDERS, DOROTHY ANN   BRAXTON-CLAY LAND & MINERAL INC   WV   Clay  
Henry   209   1   50594

771089

  771089   ADKINS, ANGELA RENEE & MICHAEL   BRAXTON-CLAY LAND & MINERAL INC   WV
  Clay   Henry   209   1   50594

771092

  771092   DOBBINS, SALLY JEAN & DENNIE   BRAXTON-CLAY LAND & MINERAL INC   WV  
Clay   Henry   209   1   50594

771093

  771093   REED, JOE W & TOBY ANN   BRAXTON-CLAY LAND & MINERAL INC   WV   Clay
  Henry   209   1   50594

771098

  771098   PIERSON, DAVID JR & SHERRY J ET AL   BRAXTON-CLAY LAND & MINERAL INC
  WV   Clay   Henry   209   1   50594

771143

  771143   KINCAID, JONE ET AL   BRAXTON-CLAY LAND & MINERAL INC   WV   Clay  
Henry   209   1   50594

771146

  771146   CHILDERS, JERRY LEE & ALLIE LUVERNA   BRAXTON-CLAY LAND & MINERAL INC
  WV   Clay   Henry   209   1   50594

771151

  771151   WOODS, BONNIE B   BRAXTON-CLAY LAND & MINERAL INC   WV   Clay   Henry
  209   1   50594

771149

  771149   DAVIS, BOBBY J & BONNIE SUE   BRAXTON-CLAY LAND & MINERAL INC   WV  
Clay   Henry   209   1   50594

771152

  771152   WOODS, MARSHALL DALE   BRAXTON-CLAY LAND & MINERAL INC   WV   Clay  
Henry   209   1   50594

771150

  771150   GOULD, PHYLLIS   BRAXTON-CLAY LAND & MINERAL INC   WV   Clay   Henry
  209   1   50594

771147

  771147   UNDERWOOD, PATRICIA P & TERRY B   BRAXTON-CLAY LAND & MINERAL INC  
WV   Clay   Henry   209   1   50594

 

Exhibit H-1, Page 10 of 18



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

771148

  771148   ADKINS, BURNIA J & MELVIN K   BRAXTON-CLAY LAND & MINERAL INC   WV  
Clay   Henry   209   1   50594

771170

  771170   PETERS, MAMIE JO & GEOFFREY   BRAXTON-CLAY LAND & MINERAL INC   WV  
Clay   Henry   209   1   50594

771169

  771169   LOCKHART, JAMES DURWARD & SHIRLEY   BRAXTON-CLAY LAND & MINERAL INC  
WV   Clay   Henry   209   1   50594

771145

  771145   LOCKHART, RALPH CODY & KAREN ET AL   BRAXTON-CLAY LAND & MINERAL INC
  WV   Clay   Henry   209   1   50594

771161

  771161   HUGHES, PATRICIA ET AL   BRAXTON-CLAY LAND & MINERAL INC   WV   Clay
  Henry   209   1   50594

771166

  771166   MORRIS, JOHN I & MARGARET A   BRAXTON-CLAY LAND & MINERAL INC   WV  
Clay   Henry   209   1   50594

771163

  771163   REED, JOAN S   BRAXTON-CLAY LAND & MINERAL INC   WV   Clay   Henry  
209   1   50594

771164

  771164   GRAHAM, JAMES GARY & MARGARET   BRAXTON-CLAY LAND & MINERAL INC   WV
  Clay   Henry   209   1   50594

771179

  771179   HAMACHER, CAROLYN SUE   BRAXTON-CLAY LAND & MINERAL INC   WV   Clay  
Henry   209   1   50594

771180

  771180   KYLE, ALICE   BRAXTON-CLAY LAND & MINERAL INC   WV   Clay   Henry  
209   1   50594

771181

  771181   KYLE, WILLIAM STANLEY   BRAXTON-CLAY LAND & MINERAL INC   WV   Clay  
Henry   209   1   50594

771144

  771144   DRAKE, TJ ET AL   BRAXTON-CLAY LAND & MINERAL INC   WV   Clay   Henry
  209   1   50594

772020

  772020   PEACOCK AND EAGLE COAL COMPANY   NICHOLAS-CLAY LAND & MINERAL INC  
WV   Clay   Jefferson, New Haven, Pleasant, Summersville   208   1078   50593

771239

  771239   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Pleasant   209   1   50594

771238

  771238   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Pleasant   209   1   50594

771237

  771237   ROLLYSON, G RUSSELL JR, DEPUTY COMM.   BRAXTON-CLAY LAND & MINERAL
INC   WV   Clay   Pleasant   209   1   50594

DV011312

  DV011312   A L STUMP   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center   72  
192  

DV011418

  DV011418   M STUMP   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center   83  
466  

DV011495

  DV011495   W F BOGGS ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
108   345  

DV011568

  DV011568   H M BENNETT   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center   128
  387  

DV012877

  DV012877   RUTH MCDANIELS   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
178   19   64445   DV012878   THOMAS J REED, ET AL   HOPE NATURAL GAS COMPANY  
WV   Gilmer   Center   178   31  

DV012906

  DV012906   C BURKE MORRIS   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
178   280   64704

DV012913

  DV012913   W D HOOVER   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center   178
  387   64752

DV013007

  DV013007   E R BOGGS   CONSOLIDATED GAS SUPPLY CO   WV   Gilmer   Center   181
  0   65258

DV014711

  DV014711   BOYD C COLLINS   ANN OIL AND GAS CO. INC.,   WV   Gilmer   Center  
220   120  

DV017477

  DV017477   HELEN M WOODFORD   CONSOLIDATED GAS SUPPLY CO   WV   Gilmer  
Center   258   694   81908

DV017910

  DV017910   J W DIVERS   CONSOLIDATED GAS SUPPLY CO   WV   Gilmer   Center  
264   495   84119

DV017911

  DV017911   J W DIVERS   CONSOLIDATED GAS SUPPLY CO   WV   Gilmer   Center  
264   499  

DV019851

  DV019851   EVELYN GAST   CONSOLIDATED GAS SUPPLY CO   WV   Gilmer   Center  
438   328  

L022080004

  L022080-004   DONALD J MCMANAMEN ET AL   DOMINION EXPLORATION & PRODUCTION INC
  WV   Gilmer   Center   481   660  

L022082004

  L022082-004   DONALD J MCMANAMEN ET AL   DOMINION EXPLORATION & PRODUCTION INC
  WV   Gilmer   Center   481   665  

L022083004

  L022083-004   DONALD J MCMANAMEN ET AL   DOMINION EXPLORATION & PRODUCTION INC
  WV   Gilmer   Center   481   610  

L022084008

  L022084-008   DONALD J MCMANAMEN ET AL   DOMINION EXPLORATION & PRODUCTION INC
  WV   Gilmer   Center   481   615  

L022084009

  L022084-009   ALTON A REGISTER ET UX   DOMINION EXPLORATION & PRODUCTION INC  
WV   Gilmer   Center   484   434  

L022085006

  L022085-006   DONALD J MCMANAMEN ET AL   DOMINION EXPLORATION & PRODUCTION INC
  WV   Gilmer   Center   481   620  

L022085007

  L022085-007   ROSALIE V FURR   CONSOL GAS COMPANY   WV   Gilmer   Center   497
  486  

L022086004

  L022086-004   DONALD J MCMANAMEN ET AL   DOMINION EXPLORATION & PRODUCTION INC
  WV   Gilmer   Center   481   625  

L022087004

  L022087-004   DONALD J MCMANAMEN ET AL   DOMINION EXPLORATION & PRODUCTION INC
  WV   Gilmer   Center   481   680  

L022088004

  L022088-004   DONALD J MCMANAMEN ET AL   DOMINION EXPLORATION & PRODUCTION INC
  WV   Gilmer   Center   481   635  

L022090004

  L022090-004   DONALD J MCMANAMEN ET AL   DOMINION EXPLORATION & PRODUCTION INC
  WV   Gilmer   Center   481   640  

L022091004

  L022091-004   DONALD J MCMANAMEN ET AL   DOMINION EXPLORATION & PRODUCTION INC
  WV   Gilmer   Center   481   645  

L027070002

  L027070-002   DONALD J MCMANAMEN ET AL   DOMINION EXPLORATION & PRODUCTION INC
  WV   Gilmer   Center   481   502  

L022083005

  L027072-002   ALTON A REGISTER ET UX   DOMINION EXPLORATION & PRODUCTION INC  
WV   Gilmer   Center   484   429  

L022091005

  L027078-002   ALTON A REGISTER ET UX   DOMINION EXPLORATION & PRODUCTION INC  
WV   Gilmer   Center   484   439  

 

Exhibit H-1, Page 11 of 18



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

L027079002

  L027079-002   ALTON A REGISTER ET UX   DOMINION EXPLORATION & PRODUCTION INC  
WV   Gilmer   Center   479   646  

L027079003

  L027079-003   DONALD J MCMANAMEN   DOMINION EXPLORATION & PRODUCTION INC   WV
  Gilmer   Center   484   80  

L207111001

  L207111-001   ALTON A REGISTER ET UX   DOMINION EXPLORATION & PRODUCTION INC  
WV   Gilmer   Center   477   473  

L207111002

  L207111-002   DONALD J MCMANAMEN ET AL   DOMINION EXPLORATION & PRODUCTION INC
  WV   Gilmer   Center   481   6  

L210291

  L210291   H SCOTT SCHIMMEL ET UX   CONSOL GAS COMPANY   WV   Gilmer   Center  
499   93  

012799

  012799   ELLA R DESPARD, ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer  
Center   64   314  

018898

  018898   C N SNODGRASS ET UX   F N HAYS   WV   Gilmer   Center   68   498  

019600

  019600   E M BOGGS ET AL   CEDAR OIL AND GAS COMPANY   WV   Gilmer   Center  
60   2  

019625

  019625   MARY A STUMP ET AL   CEDAR OIL AND GAS COMPANY   WV   Gilmer   Center
  60   26  

019863

  019863   O W O HARDMAN ET UX   A. E. KENNEY   WV   Gilmer   Center   41   435
 

019908

  019908   A L STUMP ET AL   A E KENNEY   WV   Gilmer   Center   41   433  

023718001

  023718   A L STUMP ET UX   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
72   194  

024513

  024513   L N HARDMAN ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
74   203  

025341001

  025341   I L COLLINS ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
74   491  

027199

  027199   H S BURWELL ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
79   196  

Q095332002

  027418   I L COLLINS ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
79   214  

027581

  027581   A B MEADOWS ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
79   225  

027862

  027862   ERNEST FURR ET AL   I C MEANS   WV   Gilmer   Center   79   267  

027942

  027942   SAMUEL TALLHAMER ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer  
Center   79   308  

028026

  028026   MAUDE HUFF ET VIR   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
79   324  

028033

  028033   W G BENNETT ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
79   339  

028090

  028090   L J PEARCY   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center   79  
330  

028158

  028158   N T MCCONAUGHEY ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer  
Center   79   405  

025341002

  028159   N T MCCONAUGHY ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer  
Center   79   403  

028174

  028174   W J JAMES ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
79   372  

028248001

  028248   L J PEARCY ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
79   422  

Q095332001

  028251   L J PEARCY ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
79   429  

028253

  028253   L J PEARCY ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
79   434  

028255

  028255   PETER LOHAN ET UX   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
79   438  

028265

  028265   C M JAMES   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center   79  
459  

028368001

  028368   L J PEARCY ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
79   497   28368

028248002

  028481   E M BOGGS ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
81   128   28481

028834

  028834   OTHA FORD ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
81   171  

023718002

  029109   W F BOGGS ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
81   231   29109

029794

  029794   A S MOORE ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
81   357  

029797

  029797   R M MARSHALL ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center
  81   363  

029799

  029799   MARTHA TURNER   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center   81
  367  

031396

  031396   L B MEADOWS ET UX   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
81   492   31396

031602

  031602   R J BOGGS ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
83   3   31602

031782

  031782   A B MEADOWS   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center   83  
15   31782

034781

  034781   J L RINEHART ET UX   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center
  87   360   34781

036727002

  035656   C N SNODGRASS ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center
  90   287  

035772

  035772   ALBERT VANHORN ET UX   HOPE NATURAL GAS COMPANY   WV   Gilmer  
Center   90   311   35772

036176

  036176   J E ARBUCKLE ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center
  91   335   36176

036213000

  036213   E L COLLINS ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
91   360   36213

036727001

  036727   ALICE B BENNETT ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer  
Center   93   249   36727

037298

  037298   E H STUMP ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
96   542   37298

028368002

  037841   J E ARBUCKLE ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center
  98   36  

040846

  040846   MARY B BOWIE ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center
  108   215  

 

Exhibit H-1, Page 12 of 18



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

040848001

  040848   HUNTER BENNETT ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer  
Center   108   222  

041775

  041775   F R BEALL   CNG TRANSMISSION CORP.   WV   Gilmer   Center   109   364
 

046638

  046638   FLOSSIE SNODGRASS ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer  
Center   129   280   46638

040848002

  046715   ANNA C MERCER ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center
  131   135   46715

053613

  053613   WORTHY W DAVIS ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer  
Center   144   153   53613

055728

  055728   GEORGE A VANDALE ET AL   CONSOLIDATED GAS SUPPLY COR   WV   Gilmer  
Center   250   666  

057441000

  057441   MELLIE SPRINGSTON ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer  
Center   153   478M  

064486

  064486   JNO E ARBUCKLE ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Gilmer   Center   242   455  

064516

  064516   BURR FURR ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
178   209   64516

064686

  064686   O STALNAKER JR ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer  
Center   178   257   64686

064687

  064687   OKEY STALNAKER   CONS. GAS SUPPLY CORP.   WV   Gilmer   Center   242
  292   64687

064705

  064705   JACK STALNAKER ET AL   CONS. GAS SUPPLY CORP.   WV   Gilmer   Center
  178   283   64705

064712

  064712   E STALNAKER ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
178   299   64712

065068

  065068   E M TAGGART ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
180   304   65068

066128001

  066128   ISAAC W DOBBINS   HOPE NATURAL GAS COMPANY   WV   Gilmer   Center  
184   360  

066128002

  066134   HUNTER M. BENNETT ET AL   HOPE NATURAL GAS COMPANY   WV   Gilmer  
Center   184   366  

DV011249

  DV011249   J G MINNEY   A W UPERMAN   WV   Gilmer   Center   41   407  

Q088670000

  DV011849   DOLLIE TALLHAMMER ET VIR   HOPE NATURAL GAS COMPANY   WV   Gilmer  
Center   153   434-E  

Q076115002

    EDSEL L DEWEES   CNX GAS COMPANY LLC   WV   Gilmer   Center   509   408  
10797

Q076115003

    JUDITH ANN BLACKSHIRE   CNX GAS COMPANY LLC   WV   Gilmer   Center   520  
515   31445     SINSEL DEAN WHEATON   CNX GAS COMPANY LLC   WV   Gilmer   Center
  540   272   49520     EVA M COLLINS   CNX GAS COMPANY LLC   WV   Gilmer  
Center   540   242   49514     BARRY ROBERT CUNNINGHAM ET UX   CNX GAS COMPANY
LLC   WV   Gilmer   Center   540   232   49512

Q098545000

    WARD E REED JR ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Center   540  
257   49517

Q089233001

    WILLIAM POLING ET AL   CNX GAS COMPANY LLC   WV   Gilmer   Center   520  
240   29116

Q087061001

    LUCILLE S LINN   CNX GAS COMPANY LLC   WV   Gilmer   Center   516   75  
18691

Q089092001

  L211071-004   DERYN J GODFREY ET UX   CNX GAS COMPANY LLC   WV   Gilmer  
Center   505   322   6677

Q089092002

  L211071-005   RENITA DAWN HERSHMAN ET VIR   CNX GAS COMPANY LLC   WV   Gilmer
  Center   505   327   6678

Q089092003

  L211071-006   HENRIETTE KAREN ZARP ET VIR   CNX GAS COMPANY LLC   WV   Gilmer
  Center   505   332   6679

Q089092004

  L211071-007   DAWN J MARKS ET VIR   CNX GAS COMPANY LLC   WV   Gilmer   Center
  505   337   6680

Q089092005

  L211071-008   ROBEY ALAN GODFREY ET UX   CNX GAS COMPANY LLC   WV   Gilmer  
Center   505   302   6673

Q089092006

  L211071-009   JOIDA VANE SHERWOOD   CNX GAS COMPANY LLC   WV   Gilmer   Center
  505   342   6681

Q089092007

  L211071-010   PATRICIA SHERWOOD   CNX GAS COMPANY LLC   WV   Gilmer   Center  
505   347   6682

Q089092008

  L211071-011   JESSICA SHERWOOD   CNX GAS COMPANY LLC   WV   Gilmer   Center  
505   297   6672   L211120-002   CHARLES RICHARD BLACK   CNX GAS COMPANY LLC  
WV   Gilmer   Center   505   370  

Q089170001

  L211120-003   SANDRA K HOYMAN   CNX GAS COMPANY LLC   WV   Gilmer   Center  
505   375   6868   L211120-007   MILLIE S BEALL   CNX GAS COMPANY LLC   WV  
Gilmer   Center   505   365  

Q089170002

  L211120-004   JOHN D STUMP ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Center
  509   219   9432

Q089170003

  L211120-001   S&R GAS VENTURES LTD   CNX GAS COMPANY LLC   WV   Gilmer  
Center   509   214   9431

Q089170004

    BARBARA C SULLIVAN   CNX GAS COMPANY LLC   WV   Gilmer   Center   509   419
  10799

Q089170005

    BARBARA C SULLIVAN   CNX GAS COMPANY LLC   WV   Gilmer   Center   509   311
  10519   L211120-006   HUNTER MESSINEO ET VIR   CNX GAS COMPANY LLC   WV  
Gilmer   Center   511   44   12712

Q089203007

    JACQUELINE JUSTICE ET VIR   CNX GAS COMPANY LLC   WV   Gilmer   Center   505
  611   8511

Q089203001

    LUVONNE BREWER   CNX GAS COMPANY LLC   WV   Gilmer   Center   505   616  
8512

Q089203002

    CAROLYN M STURM ET VIR   CNX GAS COMPANY LLC   WV   Gilmer   Center   505  
621   8513

Q089203003

    RICHARD DUANE ALLEN ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Center   505
  626   8514

Q089203004

    FAITH NICELY   CNX GAS COMPANY LLC   WV   Gilmer   Center   505   631   8515

Q089203005

    JAMES D CUNNINGHAM   CNX GAS COMPANY LLC   WV   Gilmer   Center   505   636
  8516

Q089203006

    LUCILLE H MEADOWS   CNX GAS COMPANY LLC   WV   Gilmer   Center   505   641  
8517

 

Exhibit H-1, Page 13 of 18



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

Q089203015

    CORAL D MEADOWS   CNX GAS COMPANY LLC   WV   Gilmer   Center   516   459  
22785

Q087193001

    BARBARA C SULLIVAN   CNX GAS COMPANY LLC   WV   Gilmer   Center   509   235
  9734

Q087193002

    MILLIE S BEALL   CNX GAS COMPANY LLC   WV   Gilmer   Center   509   240  
9735

Q087193003

    H SCOTT SCHIMMEL   CNX GAS COMPANY LLC   WV   Gilmer   Center   509   255  
9738

Q087193004

    SANDRA K HOYMAN   CNX GAS COMPANY LLC   WV   Gilmer   Center   509   245  
9736

Q087193005

    CHARLES RICHARD BLACK   CNX GAS COMPANY LLC   WV   Gilmer   Center   509  
250   9737

Q089203009

    FAITH NICELY   CNX GAS COMPANY LLC   WV   Gilmer   Center   509   434  
10802

Q089203010

    JAMES D CUNNINGHAM   CNX GAS COMPANY LLC   WV   Gilmer   Center   509   454
  10806

Q089203011

    LUVONNE BREWER   CNX GAS COMPANY LLC   WV   Gilmer   Center   509   459  
10807

Q089203012

    CORAL D MEADOWS   CNX GAS COMPANY LLC   WV   Gilmer   Center   511   211  
14040

Q087216001

    S & R GAS VENTURES LTD   CNX GAS COMPANY LLC   WV   Gilmer   Center   516  
65   18689

Q087219001

    CHARLES O CONAWAY   CNX GAS COMPANY LLC   WV   Gilmer   Center   516   29  
18682

Q087219002

    PAMELA LYNNE LORENTZ   CNX GAS COMPANY LLC   WV   Gilmer   Center   516   34
  18683

Q087219003

    MARGARET CONAWAY TOROK   CNX GAS COMPANY LLC   WV   Gilmer   Center   516  
439   22775

Q089142001

  L211169-002   HUNTER M BENNETT TRUST   CNX GAS COMPANY LLC   WV   Gilmer  
Center   505   128   6415

Q089142002

  L211169-001   BENNETT LAND MANAGEMENT LLC   CNX GAS COMPANY LLC   WV   Gilmer
  Center   505   133   6416

Q089142003

  L211169-003   ALTON A REGISTER ET UX   CNX GAS COMPANY LLC   WV   Gilmer  
Center   505   138   6417

Q089203008

    EVA M COLLINS   CNX GAS COMPANY LLC   WV   Gilmer   Center   511   217  
14047

Q089203013

    WARD E REED JR ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Center   511  
222   14049

Q089203014

    SINSEL DEAN WHEATON   CNX GAS COMPANY LLC   WV   Gilmer   Center   511   227
  14052

Q087216002

    CHARLES RICHARD BLACK   CNX GAS COMPANY LLC   WV   Gilmer   Center   516  
50   18686

Q087216003

    MILLIE S BEAL   CNX GAS COMPANY LLC   WV   Gilmer   Center   516   55  
18687

Q087216004

    SANDRA K HOYMAN   CNX GAS COMPANY LLC   WV   Gilmer   Center   516   449  
22780

Q087216005

    HUNTER MESSINEO ET VIR   CNX GAS COMPANY LLC   WV   Gilmer   Center   516  
454   22783

Q087268001

    BRUCE L FITZWATER ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Center   516  
39   18684

Q087268002

    ED BROOME INC   CNX GAS COMPANY LLC   WV   Gilmer   Center   516   44  
18685

Q087298001

    FAITH NICELY   CNX GAS COMPANY LLC   WV   Gilmer   Center   511   232  
14054

Q087298002

    EVA M COLLINS   CNX GAS COMPANY LLC   WV   Gilmer   Center   511   237  
14055

Q087298003

    CORAL D MEADOWS   CNX GAS COMPANY LLC   WV   Gilmer   Center   511   242  
14056

Q087298004

    LUVONNE BREWER   CNX GAS COMPANY LLC   WV   Gilmer   Center   511   247  
14057

Q087298005

    SINSEL DEAN WHEATON   CNX GAS COMPANY LLC   WV   Gilmer   Center   511   252
  14059

Q087298006

    LUCILLE H MEADOWS   CNX GAS COMPANY LLC   WV   Gilmer   Center   511   257  
14061

Q087298008

    JAMES D CUNNINGHAM   CNX GAS COMPANY LLC   WV   Gilmer   Center   511   267
  14065

Q087298009

    JACQUELINE L JUSTICE ET VIR   CNX GAS COMPANY LLC   WV   Gilmer   Center  
511   272   14067

Q087298010

    RICHARD DUANE ALLEN ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Center   511
  277   14070

Q087298011

    WARD E REED JR ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Center   511  
282   14072

Q087216006

    S & R GAS VENTURES LTD   CNX GAS COMPANY LLC   WV   Gilmer   Center   516  
70   18690

Q087315000

    PAMELA LYNNE LORENTZ   CNX GAS COMPANY LLC   WV   Gilmer   Center   511  
651   18149

Q087316000

    PAM MCKENZIE   CNX GAS COMPANY LLC   WV   Gilmer   Center   511   646  
18148

Q087318002

    ED BROOME INC   CNX GAS COMPANY LLC   WV   Gilmer   Center   516   13  
18679

Q087318001

    MICHAEL HARRY COOPER ET UX   CNX GAS COMPANY LLC   WV   Gilmer   Center  
516   19   18680

Q087318003

    CYNTHIA JO COOPER   CNX GAS COMPANY LLC   WV   Gilmer   Center   516   24  
18681

Q087383001

    S&R GAS VENTURES LTD   CNX GAS COMPANY LLC   WV   Gilmer   Center   516   60
  18688

Q074768004

    HUNTER MESSINEO ET VIR   CNX GAS COMPANY LLC   WV   Gilmer   Center   516  
444   22777

Q073166000

    WV UNIVERSITY FOUNDATION   NOBLE ENERGY INC   WV   Gilmer   Center   511  
343   15308

Q074754001

    MARGARET ANN WEAVER ET VIR   NOBLE ENERGY INC   WV   Gilmer   Center   511  
389   17015

Q074754002

    GERTRUDE ANN WALES   NOBLE ENERGY INC   WV   Gilmer   Center   516   179  
19967

Q074768001

    DIANE B BLACKBURN ET VIR   NOBLE ENERGY INC   WV   Gilmer   Center   511  
527   17661

Q074768002

    ROBERT K HARNSBERGER ET UX   NOBLE ENERGY INC   WV   Gilmer   Center   511  
699   18488

 

Exhibit H-1, Page 14 of 18



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

Q074768003

    VIRGINIA BOGGS FRYMIER ET VIR   NOBLE ENERGY INC   WV   Gilmer   Center  
516   83   18749

Q074843001

    MARGARET ANN WEAVER ET VIR   NOBLE ENERGY INC   WV   Gilmer   Center   511  
391   17016

Q074843002

    GERTRUDE ANN WALES   NOBLE ENERGY INC   WV   Gilmer   Center   516   187  
19978

Q076115001

    JUDITH ANN BLACKSHIRE   NOBLE ENERGY INC   WV   Gilmer   Center   516   81  
18748

Q076235001

    MT PISGAH BAPTIST CHURCH   NOBLE ENERGY INC   WV   Gilmer   Center   511  
701   18489

Q078119001

    DIANE B BLACKBURN ET VIR   NOBLE ENERGY INC   WV   Gilmer   Center   516  
185   19971

Q078119002

    ROBERT K HARNSBERGER ET UX   NOBLE ENERGY INC   WV   Gilmer   Center   516  
85   18750

Q079885003

    CAROLYN TAYLOR ET VIR   NOBLE ENERGY INC   WV   Gilmer   Center   520   419
  30812

Q079865004

    TERRY L SIERS   NOBLE ENERGY INC   WV   Gilmer   Center   518   617   27406

Q079865005

    RONALD G GODFREY ET UX   NOBLE ENERGY INC   WV   Gilmer   Center   518   614
  27405

Q079865006

    DONALD J GODFREY ET UX   NOBLE ENERGY INC   WV   Gilmer   Center   518   687
  27838

Q079865007

    LOIS JEAN SEARS ET VIR   NOBLE ENERGY INC   WV   Gilmer   Center   520   173
  28884

Q080514001

    ORMA B ALTON   NOBLE ENERGY INC   WV   Gilmer   Center   518   611   27404

Q080514002

    THURL WAYNE VANNOY ET UX   NOBLE ENERGY INC   WV   Gilmer   Center   520  
178   28886

Q080515001

    ORMA B ALTON   NOBLE ENERGY INC   WV   Gilmer   Center   518   606   27402

Q080515002

    THURL WAYNE VANNOY ET UX   NOBLE ENERGY INC   WV   Gilmer   Center   520  
175   28885

Q078167002

    TWILA G MOYERS ET VIR   NOBLE ENERGY INC   WV   Gilmer   Center   518   684
  27837

Q080518001

    WANDA VANNOY ET VIR   NOBLE ENERGY INC   WV   Gilmer   Center   518   609  
27403

Q078145001

    MT PISGAH BAPTIST CHURCH   NOBLE ENERGY INC   WV   GILMER   Center   516  
576   23971

Q078149001

    JACKIE ROBINSON   NOBLE ENERGY INC   WV   GILMER   Center   516   573  
23970

Q078149002

    TWILA G MOYERS ET VIR   NOBLE ENERGY INC   WV   GILMER   Center   518   477
  26710

Q078167001

    JACKIE ROBINSON   NOBLE ENERGY INC   WV   GILMER   Center   516   570  
23969

Q078171001

    JACKIE ROBINSON   NOBLE ENERGY INC   WV   GILMER   Center   516   567  
23968

Q078171002

    TWILA G MOYERS ET VIR   NOBLE ENERGY INC   WV   GILMER   Center   518   474
  26709

Q079865001

    ROBERT MILLER ET UX   NOBLE ENERGY INC   WV   GILMER   Center   520   401  
30805

Q079865002

    CAROLYN S COLLINS ET VIR   NOBLE ENERGY INC   WV   GILMER   Center   520  
404   30806

Q079865003

    PATRICIA S VANNOY ET VIR   NOBLE ENERGY INC   WV   GILMER   Center   518  
471   26708

Q079882001

    ROBERT K HARNSBERGER ET UX   NOBLE ENERGY INC   WV   GILMER   Center   520  
410   30809

Q079882002

    CAROLYN TAYLOR ET VIR   NOBLE ENERGY INC   WV   GILMER   Center   520   413
  30810

Q079882003

    BARBARA E NICHOLS ET VIR   NOBLE ENERGY INC   WV   GILMER   Center   520  
416   30811

Q079882004

    TWILA G MOYERS ET VIR   NOBLE ENERGY INC   WV   GILMER   Center   518   468
  26707

Q079885001

    ROBERT K HARNSBERGER ET UX   NOBLE ENERGY INC   WV   GILMER   Center   520  
407   30807

Q079885002

    BARBARA E NICHOLS ET VIR   NOBLE ENERGY INC   WV   GILMER   Center   518  
480   26711

Q087298007

    CAROLYN M STURM ET VIR   CNX GAS COMPANY LLC   WV   GILMER   Center   511  
262   14063

CNX720013

  720013   KREITZ, JOHN C JR & HELEN V   ISLAND CREEK COAL COMPANY   WV   Grant
  Union   132   281   32586-A

CNX720015

  720015   WILKINS, EDWARD C & AUDREY V   ISLAND CREEK COAL COMPANY   WV   Grant
  Union   142   152   37668

CNX720018

  720018   ARONHALT, LEONARD DONALD; ARONHALT, JOBE AND FREDA   ISLAND CREEK
COAL COMPANY   WV   Grant   Union   164   191   48296

CNX720019

  720019   LOFTIS, KARLA KEPLINGER & RICK M   ISLAND CREEK COAL COMPANY   WV  
Grant   Union   166   454   49307

253001003

  253001-003   PHYLLIS A. RUSSELL   CNX GAS COMPANY LLC   WV   Grant   Union  
246   320  

L208801002

  L208801-002   JESSICA L PATTERSON   DOMINION EXPLORATION & PRODUCTION INC   WV
  Jackson   Union   264   660  

50095

  050095   H H STONE   E. R. B. MARTIN   WV   Jackson   Union   40   339  

50096

  050096   SALLIE RHODES   E. R. B. MARTIN   WV   Jackson   Union   40   338  

50105

  050105   J W CARTER   E. R. B. MARTIN   WV   Jackson   Union   40   347  

50123

  050123   B F COX   E. R. B. MARTIN   WV   Jackson   Union   40   364  

50126

  050126   E SLAUGHTER   E. R. B. MARTIN   WV   Jackson   Union   40   365  

50144

  050144   E GATCHEL   E. R. B. MARTIN   WV   Jackson   Union   40   384  

50145

  050145   L. B. PATTERSON   E. R. B. MARTIN   WV   Jackson   Union   40   386  

050149

  050149   LEWIS H MILLER   E. R. B. MARTIN   WV   Jackson   Union   40   389  

50150

  050150   GEORGE GATCHELL   E. R. B. MARTIN   WV   Jackson   Union   40   390  

 

Exhibit H-1, Page 15 of 18



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

50153

  050153   J W PARSONS   E. R. B. MARTIN   WV   Jackson   Union   40   393  

50583

  050583   J P MILLER   E. R. B. MARTIN   WV   Jackson   Union   41   387  

51727

  051727   DALE C HOFF   E. R. B. MARTIN   WV   Jackson   Union   44   364  

51729

  051729   ARCHEBALD ROWAN   E. R. B. MARTIN   WV   Jackson   Union   44   343  

59992

  059992   JOHN B EULER ET UX   HOPE NATURAL GAS COMPANY   WV   Jackson   Union
  71   345  

61490

  061490   D F PATTERSON ET AL   HOPE NATURAL GAS COMPANY   WV   Jackson   Union
  75   307     DAD34877   DAVID KNOX ET UX   CNX GAS COMPANY LLC   WV   Mercer  
Jumping Branch   984   338   496543

261081000

  261081-000   GEORGE STEELE   CNX GAS COMPANY LLC   WV   Monongalia   Cass  
1410   460   362325

261012000

  261012-000   WHISPERING WOODS DEVELOPEMENT GROUP LLC   CNX GAS COMPANY LLC  
WV   Monongalia   Union   1399   369   347363

DV014006

  DV014006   CHAS F HAMMOND   HOPE NATURAL GAS COMPANY   WV   Nicholas  
Hamilton   178   94   68605

771172

  771172   INABINET, BLANCHE E   BRAXTON-CLAY LAND & MINERAL INC   WV  
Nicholas/Clay   Henry & Grant   209   1   50594

DV011254

  DV011254   JOHN FERGUSON   E STRONG   WV   Pleasants   Jefferson   18   186  

DV013256

  DV013256   CHARLES JANES   CONSOLIDATED GAS SUPPLY CO   WV   Pleasants  
Jefferson   143   265   66441

DV025687

  DV025687   JAMES A CORNELL   E STRONG   WV   Pleasants   Jefferson   18   259
 

020143

  020143   JAMES A. CORNELL   E. STRONG   WV   Pleasants   Jefferson   18   259
  20143

020156

  020156   C D HARWORTH   CNG TRANSMISSION CORP.   WV   Pleasants   Jefferson  
58   357   20156

DV011255

  DV011255   S C HAMMETT   MOUNTAIN STATE GAS COMPANY   WV   Pleasants  
Jefferson   20   205  

DV011693

  DV011693   A C ADAMS ET UX ISADORA ADAMS   HOPE NATURAL GAS COMPANY   WV  
Pleasants   Jefferson   55   94  

045879

  045879   H L FERGUSON ET AL   HOPE NATURAL GAS COMPANY   WV   Pleasants  
Jefferson   72   254  

097644

  097644   CATHERINE C. VIRDEN ET AL   CONSOLIDATED GAS SUPPLY COR   WV  
Pleasants   Jefferson   169   715  

DV003247

  DV003247   JULIE E MYERS   CNG PRODUCING COMPANY   WV   Pleasants, Wood  
Jefferson, Walker   155737   364393  

073477

  073477   B. H. GARD ET UX   HOPE NATURAL GAS COMPANY   WV   Pleasants, Wood  
Jefferson, Walker   492   321   73477   231081-000   PRESTON COUNTY COKE CO AKA
PRESTON COUNTY COAL AND   CNX GAS COMPANY LLC   WV   Preston   Grant   721   269
  128800

231062000

  231062-000   ROBERT M RIDENOUR ET UX   CNX GAS COMPANY LLC   WV   Preston  
Kingwood   714   118   119652

231003000

  231003-000   TUNNELTON COOPERATIVE COAL COMPANY INC   CNX GAS COMPANY LLC   WV
  Preston   Kingwood, Reno   692   359   89443

L012546

  L012546   JOHN R MORRIS ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Preston   Lyon   24   467  

231059000

  231059-000   SHIRLEY HAFFNER   CNX GAS COMPANY LLC   WV   Preston   Reno   712
  103   117189

CNXDV014483

  DV014483   LOVE L WARD   HOPE NATURAL GAS COMPANY   WV   Preston   Reno   356
  578   70550

CNXDV012482

  DV012482   CRAMER W GIBSON   HOPE NATURAL GAS COMPANY   WV   Preston   Union  
274   363   61445

CNXL012543

  L012543   BIRDIE B CRESS ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Preston   Valley   415   513   70679

CNXL012557

  L012557   JOSEPH F MONTGOMERY ET UX   CONSOLIDATED GAS SUPPLY CORPORATION   WV
  Preston   Valley   448   411   85897

CNXL012759

  L012759   ELSIE F DESANTIS ET AL   CONSOLIDATED GAS SUPPLY CORP   WV   Preston
  Valley   442   35   65651

L025945012

  L025945-012   ANGELO GIOVA ET UX   DOMINION EXPLORATION & PRODUCTION INC   WV
  Preston   Valley   706   985   113109

L025945013

  L025945-013   OLGA PELURA   DOMINION EXPLORATION & PRODUCTION INC   WV  
Preston   Valley   706   67   111490

L025945014

  L025945-014   FELIX POMPONI ET UX   DOMINION EXPLORATION & PRODUCTION INC   WV
  Preston   Valley   706   70  

L025945015

  L025945-015   JAMES O POMPONI JR ET UX   DOMINION EXPLORATION & PRODUCTION INC
  WV   Preston   Valley   706   73   111493

L025945016

  L025945-016   JOSEPH R BLEISTINE   DOMINION EXPLORATION & PRODUCTION INC   WV
  Preston   Valley   706   76   111494

L025945017

  L025945-017   DEAN GREGOLINE   DOMINION EXPLORATION & PRODUCTION INC   WV  
Preston   Valley   711   961   116922

L025945018

  L025945-018   L JOSEPH GREGOLINE   DOMINION EXPLORATION & PRODUCTION INC   WV
  Preston   Valley   711   966   116923

CNXDV030892

  DV030892   GEO CALAIN, JR/CNG DEVELOPMENT   CNG DEVELOPMENT COMPANY   WV  
Randolph   Beverly   393   134   1133

CNXDV035477

  DV035477   JUNE B MYLES   CNG DEVELOPMENT COMPANY   WV   Randolph   Beverly  
403   421  

CNXDV035478

  DV035478   JULIA L DAHMER   CNG DEVELOPMENT COMPANY   WV   Randolph   Dry Fork
  403   418  

CNXDAD34768

  DAD34768   DENVER D HUTZLER ET UX   CHESTERFIELD ENERGY CORPORATION   WV  
Randolph   Leadsville   357   448  

CNX067890

  067890   MIDLAND ENTERPRISES   HOPE NATURAL GAS COMPANY   WV   Randolph  
Middle Fork   212   41  

CNX071081

  071081   KATHERINE KELLEY ET AL   CONSOLIDATED GAS SUPPLY COR   WV   Randolph
  Middle Fork   D274   299  

DV013857

  DV013857   WALTER WARREN   CONSOLIDATED GAS SUPPLY CO   WV   Randolph   Middle
Fork   257   236  

CNXDV014411

  DV014411   JOHN F BROWN   HOPE NATURAL GAS CO   WV   Randolph   Middle Fork  
221   438   2756

CNXDAD35195

  DAD35195   A B ANDREWS AND THELMA ANDREWS   CHESTERFIELD ENERGY CORPORATION  
WV   Randolph   Roaring Creek   342   497  

CNX085671

  085671   JAMES E WALLACE ET UX   CONSOLIDATED GAS SUPPLY COR   WV   Randolph  
Roaring Creek   287   677  

 

Exhibit H-1, Page 16 of 18



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

DV000710002

  DV000228   CAROL S LOVE   CNG DEVELOPMENT COMPANY   WV   Ritchie   Grant   160
  442  

DV000710001

  DV000710   DALE RICHARDS   CONTINENTAL EXPLORATION IN   WV   Ritchie   Grant  
160   374  

DV000774

  DV000774   DRAVO CORP   CNG DEVELOPMENT COMPANY   WV   Ritchie   Grant   179  
217  

DV019770002

  DV000818   JUNE C RANDOLPH   CNG DEVELOPMENT COMPANY   WV   Ritchie   Grant  
175   42  

DV000710004

  DV003237   LEOTA CUNNINGHAM   CNG PRODUCING COMPANY   WV   Ritchie   Grant  
134   121  

DV000710003

  DV003238   LEOTA CUNNINGHAM   CNG PRODUCING COMPANY   WV   Ritchie   Grant  
134   117  

DV003276

  DV003276   WALTER D SMITH   CNG PRODUCING COMPANY   WV   Ritchie   Grant   136
  494  

DV011180

  DV011180   J B PUTNAM   SOUTH PENN OIL COMPANY   WV   Ritchie   Grant   20  
413  

DV011239

  DV011239   NEIL BRADLEY   HOPE NATURAL GAS COMPANY   WV   Ritchie   Grant   26
  552  

DV011257

  DV011257   A RUTHERFORD   A C HAWKINS   WV   Ritchie   Grant   18   65  

DV011258

  DV011258   E J SMITH   MOUNTAIN STATE GAS COMPANY   WV   Ritchie   Grant   23
  235  

DV011710

  DV011710   OTHO ZICKEFOOSE   BUNNELL AND CO.   WV   Ritchie   Grant   4   231
 

DV013636

  DV013636   BROOKS F MCCABE   HOPE NATURAL GAS CO   WV   Ritchie   Grant   87  
3  

DV013668

  DV013668   CHARLESTON NATIONAL BANK CO-TRUSTEE   HOPE NATURAL GAS COMPANY   WV
  Ritchie   Grant   87   63  

DV014415

  DV014415   H C NETSER ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV  
Ritchie   Grant   135   717  

DV014421

  DV014421   R D MCCOLLUM   CONSOLIDATED GAS SUPPLY CO   WV   Ritchie   Grant  
134   345  

DV015197

  DV015197   K STEVENSON AGT   CONSOLIDATED GAS SUPPLY CO   WV   Ritchie   Grant
  104   314  

DV019461

  DV019461   GALE EVERETT   CONSOLIDATED GAS SUPPLY CO   WV   Ritchie   Grant  
119   648  

DV019462

  DV019462   IDA KELLY   CONSOLIDATED GAS SUPPLY CO   WV   Ritchie   Grant   119
  652  

DV019488

  DV019488   MARVIN BARTON   CONSOLIDATED GAS SUPPLY CO   WV   Ritchie   Grant  
119   747  

DV019491

  DV019491   JACK A ADAMS   CONSOLIDATED GAS SUPPLY CO   WV   Ritchie   Grant  
119   755  

DV019663

  DV019663   A R TEMPLETON SR   CONSOLIDATED GAS SUPPLY CO   WV   Ritchie  
Grant   120   116  

DV019770001

  DV019770   ASENATH LEMLEY E   CONSOLIDATED GAS SUPPLY CO   WV   Ritchie  
Grant   121   263  

DV019797

  DV019797   JEAN BLAGG   CONSOLIDATED GAS SUPPLY CO   WV   Ritchie   Grant  
121   505  

011425

  011425   IDA CAIN ET VIR   JAMES P DEEM   WV   Ritchie   Grant   22   471  
56309

020183

  020183   MARTIN NASH   E. STRONG   WV   Ritchie   Grant   38   452  

036412

  036412   LIZZIE A CAIN ET AL   HOPE NATURAL GAS COMPANY   WV   Ritchie   Grant
  43   147  

064763

  064763   O. C. BECKNER ET UX   HOPE NATURAL GAS COMPANY   WV   Ritchie   Grant
  117   87   64763

088814

  088814   VESTA MITCHELL ET AL   CONSOL. GAS SUPPLY CORP   WV   Ritchie   Grant
  133   343  

088829

  088829   V L MITCHELL ET AL   CNG TRANSMISSION CORP.   WV   Ritchie   Grant  
132   545  

089335001

  089335   ALICE J BENJAMIN ET VIR   CONSOL. GAS SUPPLY CORPORATION   WV  
Ritchie   Grant   122   360  

089335002

  089338   UNION NATIONAL BANK OF CLARKSBURG ET AL   CONSOLIDATED GAS SUPPLY
CORPORATION   WV   Ritchie   Grant   122   773  

DV009793

  DV009793   LUCILLE DEBERRY   M L BURKE EXPLORATION   WV   Ritchie   Grant  
212   100  

Q077292000

    HUMMER PROPERTIES LLC   NOBLE ENERGY INC   WV   Ritchie   Grant   266   698
  201300004053

Q076548001

    MICHAEL L HINKLE ET UX   NOBLE ENERGY INC   WV   Ritchie   Grant   268   331
  201300005157

Q076799001

    MICHAEL COX ET UX   NOBLE ENERGY INC   WV   Ritchie   Grant   266   943  
201300004189

Q076799002

    JOHN COX ET UX   NOBLE ENERGY INC   WV   Ritchie   Grant   267   236  
201300004487

Q076799003

    SARA SWIGER ET VIR   NOBLE ENERGY INC   WV   Ritchie   Grant   267   516  
201300004740

Q076802001

    GENEVA M TALLMAN   NOBLE ENERGY INC   WV   Ritchie   Grant   266   830  
201300004099

Q076802002

    DARRELL DEAN TALLMAN ET UX   NOBLE ENERGY INC   WV   Ritchie   Grant   266  
810   201300004089

Q076804001

    GENEVA M TALLMAN   NOBLE ENERGY INC   WV   Ritchie   Grant   266   828  
201300004098

Q076804002

    DONNA JEAN SUMMERS   NOBLE ENERGY INC   WV   Ritchie   Grant   266   822  
201300004095

Q076799004

    EDWIN COX ET UX   NOBLE ENERGY INC   WV   RITCHIE   Grant   266   933  
201300004184

Q076802003

    DONNA JEAN SUMMERS   NOBLE ENERGY INC   WV   RITCHIE   Grant   266   824  
201300004096

Q076804003

    DARRELL DEAN TALLMAN ET UX   NOBLE ENERGY INC   WV   RITCHIE   Grant   266  
808   201300004088

DV011718

  DV011718   JOHN JARVIS   JOHN DAVIDSON   WV   Roane   Harper   12   136  

DV011719

  DV011719   NANCY J LOWE   JOHN DAVIDSON   WV   Roane   Harper   12   73  

DV011329

  DV011329   J B TALLMAN ET UX RUHANA E TALLMAN   HOPE NATURAL GAS COMPANY   WV
  Roane   Smithfield   63   252   24965

 

Exhibit H-1, Page 17 of 18



--------------------------------------------------------------------------------

NBL #

 

LEGACY NUMBER

 

LESSOR

 

ORIGINAL LESSEE

 

ST

 

COUNTY

 

DISTRICT

  BOOK   PAGE   INST. NO.

DV011182

  DV011182   P A TALLMAN   CARTER OIL COMPANY   WV   Roane   Smithfield,
Washington   12   26  

DV011724

  DV011724   T L BARTLETT   THE CARTER OIL COMPANY   WV   Roane   Spencer   22  
397  

DV011725

  DV011725   J F GREENLEAF   JOHN J. FITZGERALD   WV   Roane   Spencer   30  
124  

DV011726

  DV011726   L S GOFF   THE CARTER OIL COMPANY   WV   Roane   Spencer   31   1  

DV011768

  DV011768   J H BURGESS   GODFREY L. CABOT   WV   Roane   Spencer   29   158  

DV011767

  DV011767   J H BURGESS   J.D. SEAMAN JR.   WV   Roane   Spencer   63   54  

DV011769

  DV011769   LEE GOFF ET AL   GODFREY L CABOT   WV   Roane   Spencer   55   117
  55459

042779

  042779   C W R RADEKER   JOHN J. CARTER   WV   Roane   Spencer   63   186  

DV000260

  DV000260   UNION NAT BANK   CNG DEVELOPMENT COMPANY   WV   Wirt   Burning
Springs   171   806  

DV011280

  DV011280   PHEBE E PEPPER   SOUTH PENN OIL COMPANY   WV   Wirt   Burning
Springs   52   31   57419

DV011281

  DV011281   N J DAWSON   SOUTH PENN OIL COMPANY   WV   Wirt   Burning Springs  
55   409   61025

DV011283

  DV011283   J. R. SHUMAN   HOPE NATURAL GAS COMPANY   WV   Wirt   Burning
Springs   57   111   22366

DV012587

  DV012587   L A WILSON   CONSOLIDATED GAS SUPPLY CORP   WV   Wirt   Burning
Springs   135   588   62330

DV012773

  DV012773   LOUIS REED   CONSOLIDATED GAS SUPPLY CORP   WV   Wirt   Burning
Springs   138   624   63960

DV014800

  DV014800   MARY T KENNEY   HOPE NATURAL GAS COMPANY   WV   Wirt   Burning
Springs   124   420   72858

DV016492

  DV016492   W H THEISS   CONSOLIDATED GAS SUPPLY COMPANY   WV   Wirt   Burning
Springs   132   55   77480

022671

  022671   LUCINDA BUSCH ET VIR   HOPE NATURAL GAS COMPANY   WV   Wirt   Burning
Springs   45   14  

070372XXX

  070372 XXX   UNION NATIONAL BANK,TRUSTEE   CONSOLIDATED GAS SUPPLY COR   WV  
Wirt   Burning Springs   D147   973  

088232

  088232   GEORGE C GROW ET AL   CONSOLIDATED GAS SUPPLY CORPORATION   WV   Wirt
  Burning Springs   144   850   88232

070372YYY

  070372 YYY   UNION NATIONAL BANK,TRUSTEE   CONSOLIDATED GAS SUPPLY COR   WV  
Wirt   Clay   D147   973  

DV014971

  DV014971   MABEL COLLINS   HOPE NATURAL GAS COMPANY   WV   Wirt   Clay   126  
21   73799

223003001

  223003-001   BETTY ANDERSON   CNX GAS COMPANY LLC   WV   Wirt   Newark   230  
552   631

223003002

  223003-002   LARRY GILBERT   CNX GAS COMPANY LLC   WV   Wirt   Newark   230  
556  

223003003

  223003-003   ETHEL INGRAM   CNX GAS COMPANY LLC   WV   Wirt   Newark   230  
560   633

223003004

  223003-004   DONNA NUTTER   CNX GAS COMPANY LLC   WV   Wirt   Newark   230  
564   634

223003005

  223003-005   KENNETH GILBERT   CNX GAS COMPANY LLC   WV   Wirt   Newark   230
  568   635

223003006

  223003-006   LARRY GILBERT   CNX GAS COMPANY LLC   WV   Wirt   Newark   230  
572   636

DV012774

  DV012774   B B ARMSTRONG   HOPE NATURAL GAS COMPANY   WV   Wirt   Spring Creek
  111   551  

DV012801

  DV012801   H C DEPUE   HOPE NATURAL GAS COMPANY   WV   Wirt   Spring Creek  
111   529   64178

025620

  025620   GODFREY CABOT ET AL   HOPE NATURAL GAS COMPANY   WV   Wirt   Spring
Creek   61   120  

DV013630WDV013630R

  DV013630   VOLCANIC OIL AND COAL COMPANY   HOPE NATURAL GAS COMPANY   WV  
Wood   Grant   416   518  

DV000732

  DV000732   C CUMBERLEDGE   CNG DEVELOPMENT COMPANY   WV   Wood   Jefferson  
805   721  

044903

  044903   W H EMERICK ET AL   HOPE NATURAL GAS COMPANY   WV   Wood  
Parkersburg   200   540   11773

224510001

  224510-001   WALTER L BARBOUR ET UX   CNX GAS COMPANY LLC   WV   Wood   Steele
  1141   221   606939

224512001

  224512-001   JOSEPH H DEEM ET UX   CNX GAS COMPANY LLC   WV   Wood   Tygart  
1141   215   606937

224513001

  224513-001   JOHN W DORNON   CNX GAS COMPANY LLC   WV   Wood   Tygart   1141  
218   606938

DV011692

  DV011692   R MCKIBBEN   HOPE NATURAL GAS COMPANY   WV   Wood   Union   165  
356  

DV000477002

  DV000615 DV000615 DV000615   WRENE J SMITH ET AL   CNG DEVELOPMENT COMPANY  
WV   Wood   Walker   498   483  

DV000477001

  DV000477 DV000477 DV000477   ERNIE DONAHUE   CNG DEVELOPMENT COMPANY   WV  
Wood   Walker   810   559  

DV014995

  DV014995   J E NEWLAND   HOPE NATURAL GAS COMPANY   WV   Wood   Walker   495  
612  

DV014997001

  DV014997   EDNA ROGERS   HOPE NATURAL GAS COMPANY   WV   Wood   Walker   495  
602  

DV014997002

  DV015005   BLANCHE BECK   HOPE NATURAL GAS COMPANY   WV   Wood   Walker   496
  102  

DV015064

  DV015064   BERYL SPARKS   CONSOLIDATED GAS SUPPLY CO   WV   Wood   Walker  
628   551  

DV015993

  DV015993   W J ELLIOTT   CONSOLIDATED GAS SUPPLY CO   WV   Wood   Walker   117
  533  

L012455

  L012455   BIG RUN OIL COMPANY   HOPE NATURAL GAS COMPANY   WV   Wood  
Williams   246   472  

065353

  065353   HOMER E. PITTS ET AL   HOPE NATURAL GAS COMPANY   WV   Wood  
Williams   373   323  

067457

  067457   WOOD COUNTY HOME CORP.   HOPE NATURAL GAS COMPANY   WV   Wood  
Williams   410   228  

 

Exhibit H-1, Page 18 of 18



--------------------------------------------------------------------------------

EXHIBIT H-2

ROFO AREA

The “ROFO Area” consists of the municipalities and districts listed in the chart
below and shown on the attached map:

 

State

  

County

 

Municipality

PA    Indiana   East Mahoning Township

 

State

  

County

 

District

WV    Barbour   Barker District, Valley District WV    Braxton   All districts
WV    Calhoun   All districts WV    Clay   All districts WV    Gilmer   Center
District WV    Grant   All districts WV    Jackson   All districts WV    Mercer
  Jumping Branch WV    Monongalia   Cass District, Union District WV    Nicholas
  All districts WV    Pleasants   Jefferson District WV    Preston   All
districts WV    Randolph   All districts WV    Ritchie   Grant District WV   
Roane   All districts WV    Tucker   All districts WV    Webster   All districts
WV    Wirt   All districts WV    Wood   All districts

 

H-2-1



--------------------------------------------------------------------------------

LOGO [g304707stamp826.jpg]



--------------------------------------------------------------------------------

EXHIBIT I-1

DOWNTIME FEE REDUCTION

 

Gathering System Downtime Percentage (per calendar quarter)

   Percentage Reduction of Dry Gas
and Wet Gas Fee  

Greater than 4% and up to and including 5%

     5 % 

Greater than 5% and up to and including 6%

     10 % 

Greater than 6% and up to and including 7%

     15 % 

Greater than 7%

     20 % 

 

Individual System Downtime Percentage (per calendar quarter)

   Percentage Reduction of Dry
Gas and Wet Gas Fee with respect
to such Individual System  

Greater than 10% and up to and including 12%

     5 % 

Greater than 12% and up to and including 14%

     10 % 

Greater than 14% and up to and including 16%

     15 % 

Greater than 16%

     20 % 

 

Individual System Downtime Percentage (per two consecutive calendar quarters)

   Percentage Reduction of Dry Gas
and Wet Gas Fee with respect to
such Individual System  

Greater than 6% and up to and including 7%

     5 % 

Greater than 7% and up to and including 8%

     10 % 

Greater than 8% and up to and including 9%

     15 % 

Greater than 9%

     20 % 

 

I-1-1



--------------------------------------------------------------------------------

EXHIBIT I-2

OPERATING PRESSURE FEE REDUCTION

 

Pressure Overage Percentage

   Percentage Reduction of Dry Gas
and Wet Gas Fee with respect to
such Individual System  

Less than 5%

     None   

Greater than 5% and up to and including 15%

     5 % 

Greater than 15% and up to and including 25%

     10 % 

Greater than 25% and up to and including 35%

     15 % 

Greater than 35% and up to and including 45%

     20 % 

Greater than 45%

     25 % 

 

I-2-1



--------------------------------------------------------------------------------

EXHIBIT J

VERTICAL MARCELLUS WELLS

 

Well Name

 

Status

 

Operator

 

API Number

 

Play

 

State

 

County

TUN2AHS   Producing   NOBLE ENERGY   4707700542   MARCELLUS   WV   PRESTON
033172   Producing   NOBLE ENERGY   4709703664   MARCELLUS   WV   UPSHUR 033306
  Producing   NOBLE ENERGY   4700102985   MARCELLUS   WV   BARBOUR 033914  
Producing   NOBLE ENERGY   4700103072   MARCELLUS   WV   BARBOUR 034624  
Producing   NOBLE ENERGY   4704105518   MARCELLUS   WV   LEWIS

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

NET ACREAGE CATEGORIES

 

Category A

State

  

County

 

Municipality

Pennsylvania    Greene   All Pennsylvania    Washington   All West Virginia   
Brooke   All West Virginia    Marshall   All West Virginia    Monongalia  
Battelle; Clay; Clinton; Grant West Virginia    Ohio   All West Virginia   
Wetzel   All

 

Category B

State

  

County

 

Municipality

Pennsylvania    Allegheny   All Pennsylvania    Westmoreland   All West Virginia
   Doddridge   All West Virginia    Hancock   All West Virginia    Harrison  
All West Virginia    Lewis   Freemont Creek; Hackers Creek - Skin Creek West
Virginia    Marion   All West Virginia    Tyler   All

 

Category C

State

  

County

 

Municipality

Pennsylvania    Armstong   Apollo Borough; Burrell; Elderton Borough; Freeport
Borough; Gilpin; Kiskiminetas; Kittanning; Leechburg Borough; North Apollo
Borough; Parks; Plumcreek; South Bend Pennsylvania    Beaver   Aliquippa City;
Ambridge Borough; Frankfort Springs Borough; Greene; Hanover; Harmony;
Hookstown; Hopewell; Independence; Raccoon; Shippingport Borough; South Heights
Borough Pennsylvania    Fayette   Belle Vernon Borough; Brownsville; Brownsville
Borough; Fayette City Borough; Jefferson; Luzerne; Newell; Perry; Perryopolis
Borough; Washington Pennsylvania    Indiana   Armstrong; Black Lick; Blairsville
Borough; Brush Valley; Burrell; Center; Conemaugh; Homer City Borough; Indiana
Borough; Saltsburg; Shelocta Borough; White; Young West Virginia    Barbour  
Cove; Elk; Glade; Philippi; Pleasant; Union West Virginia    Gilmer   DeKalb;
Glenville; Troy West Virginia    Lewis   Courthouse-Collins Settlement West
Virginia    Pleasants   Lafayette; Union West Virginia    Ritchie   Clay;
Murphy; Union West Virginia    Taylor   All West Virginia    Upshur   All

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

NINEVEH PADS

 

1. NV38

 

2. NV34 & NV58 *

 

3. NV55, NV56 & NV57 *

 

4. NV60 & NV61 *

 

* signifies a system that requires more than one well to be transferred at a
time.

 

L-1